Exhibit 10.4

 

 

GRAMERCY REAL ESTATE CDO 2006-1, LTD.,
as Issuer

GRAMERCY REAL ESTATE CDO 2006-1 LLC,
as Co-Issuer

GKK LIQUIDITY LLC,
as Advancing Agent

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee, Paying Agent, Calculation Agent, Transfer Agent,
Custodial Securities Intermediary, Backup Advancing Agent and Notes Registrar

INDENTURE

Dated as of August 24, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

Section 1.1

 

Definitions

 

3

Section 1.2

 

Assumptions as to Pledged Obligations

 

82

Section 1.3

 

Interest Calculation Convention

 

84

Section 1.4

 

Rounding Convention

 

84

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

THE NOTES

 

 

 

 

 

 

 

Section 2.1

 

Forms Generally

 

85

Section 2.2

 

Forms of Notes and Certificate of Authentication

 

85

Section 2.3

 

Authorized Amount; Stated Maturity; and Denominations

 

86

Section 2.4

 

Execution, Authentication, Delivery and Dating

 

87

Section 2.5

 

Registration, Registration of Transfer and Exchange

 

88

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

 

96

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

 

97

Section 2.8

 

Persons Deemed Owners

 

108

Section 2.9

 

Cancellation

 

109

Section 2.10

 

Global Securities; Temporary Notes

 

109

Section 2.11

 

U.S. Tax Treatment of Notes

 

110

Section 2.12

 

Authenticating Agents

 

111

Section 2.13

 

Forced Sale on Failure to Comply with Restrictions

 

111

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

CONDITIONS PRECEDENT; PLEDGED OBLIGATIONS

 

 

Section 3.1

 

General Provisions

 

113

Section 3.2

 

Security for Notes

 

115

Section 3.3

 

Transfer of Pledged Obligations

 

117

 

i


--------------------------------------------------------------------------------




 

ARTICLE 4

 

 

 

 

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

 

 

 

 

Section 4.1

 

Satisfaction and Discharge of Indenture

 

124

Section 4.2

 

Application of Trust Money

 

125

Section 4.3

 

Repayment of Monies Held by Paying Agent

 

125

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

REMEDIES

 

 

 

 

 

 

 

Section 5.1

 

Events of Default

 

126

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

 

129

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

 

131

Section 5.4

 

Remedies

 

135

Section 5.5

 

Preservation of Assets

 

137

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

 

138

Section 5.7

 

Application of Money Collected

 

138

Section 5.8

 

Limitation on Suits

 

138

Section 5.9

 

Unconditional Rights of Noteholders to Receive Principal and Interest

 

139

Section 5.10

 

Restoration of Rights and Remedies

 

139

Section 5.11

 

Rights and Remedies Cumulative

 

140

Section 5.12

 

Delay or Omission Not Waiver

 

140

Section 5.13

 

Control by the Controlling Class

 

140

Section 5.14

 

Waiver of Past Defaults

 

140

Section 5.15

 

Undertaking for Costs

 

141

Section 5.16

 

Waiver of Stay or Extension Laws

 

141

Section 5.17

 

Sale of Assets

 

142

Section 5.18

 

Action on the Notes

 

143

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

THE TRUSTEE

 

 

 

 

 

 

 

Section 6.1

 

Certain Duties and Responsibilities

 

144

Section 6.2

 

Notice of Default

 

146

Section 6.3

 

Certain Rights of Trustee

 

146

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

 

148

Section 6.5

 

May Hold Notes

 

148

Section 6.6

 

Money Held in Trust

 

148

Section 6.7

 

Compensation and Reimbursement

 

148

Section 6.8

 

Corporate Trustee Required; Eligibility

 

150

Section 6.9

 

Resignation and Removal; Appointment of Successor

 

150

Section 6.10

 

Acceptance of Appointment by Successor

 

152

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee

 

152

 

ii


--------------------------------------------------------------------------------




 

Section 6.12

 

Co-Trustees and Separate Trustee

 

152

Section 6.13

 

Certain Duties of Trustee Related to Delayed Payment of Proceeds

 

154

Section 6.14

 

Representations and Warranties of the Trustee

 

154

Section 6.15

 

Requests for Consents

 

155

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

COVENANTS

 

 

 

 

 

 

 

Section 7.1

 

Payment of Principal and Interest

 

156

Section 7.2

 

Maintenance of Office or Agency

 

156

Section 7.3

 

Money for Note Payments to be Held in Trust

 

157

Section 7.4

 

Existence of the Issuer and Co-Issuer

 

159

Section 7.5

 

Protection of Assets

 

161

Section 7.6

 

Notice of Any Amendments

 

162

Section 7.7

 

Performance of Obligations

 

162

Section 7.8

 

Negative Covenants

 

163

Section 7.9

 

Statement as to Compliance

 

165

Section 7.10

 

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

 

165

Section 7.11

 

Successor Substituted

 

168

Section 7.12

 

No Other Business

 

168

Section 7.13

 

Reporting

 

169

Section 7.14

 

Calculation Agent

 

169

Section 7.15

 

Certain Tax Matters

 

170

Section 7.16

 

Maintenance of Listing

 

170

Section 7.17

 

Purchase of Assets

 

171

Section 7.18

 

Effective Date Actions

 

172

Section 7.19

 

Liquidity Tests

 

173

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

SUPPLEMENTAL INDENTURES

 

 

 

 

 

 

 

Section 8.1

 

Supplemental Indentures Without Consent of Securityholders

 

175

Section 8.2

 

Supplemental Indentures with Consent of Securityholders

 

177

Section 8.3

 

Execution of Supplemental Indentures

 

179

Section 8.4

 

Effect of Supplemental Indentures

 

180

Section 8.5

 

Reference in Notes to Supplemental Indentures

 

180

Section 8.6

 

Certain Consents Required for all Supplemental Indentures

 

180

 

 

 

 

 

ARTICLE 9

 

 

 

 

 

 

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

 

 

 

 

 

 

Section 9.1

 

Clean-up Call; Tax Redemption and Optional Redemption

 

181

Section 9.2

 

Auction Call Redemption

 

182

 

iii


--------------------------------------------------------------------------------




 

Section 9.3

 

Notice of Redemption

 

183

Section 9.4

 

Notice of Redemption or Maturity by the Issuer

 

184

Section 9.5

 

Notes Payable on Redemption Date

 

185

Section 9.6

 

Mandatory Redemption

 

185

Section 9.7

 

Special Amortization

 

185

 

 

 

 

 

ARTICLE 10

 

 

 

 

 

 

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

 

 

 

 

Section 10.1

 

Collection of Money; Custodial Account

 

187

Section 10.2

 

Collection Accounts

 

187

Section 10.3

 

Payment Account

 

189

Section 10.4

 

Unused Proceeds Account

 

190

Section 10.5

 

Delayed Funding Obligations Account

 

192

Section 10.6

 

Expense Account

 

193

Section 10.7

 

Asset Hedge Account

 

194

Section 10.8

 

Suspense Account

 

194

Section 10.9

 

Future Funding Reserve Account

 

195

Section 10.10

 

Interest Advances

 

195

Section 10.11

 

Reports by Parties

 

198

Section 10.12

 

Reports; Accountings

 

199

Section 10.13

 

Release of Pledged Collateral Debt Securities; Release of Assets

 

208

Section 10.14

 

Reports by Independent Accountants

 

209

Section 10.15

 

Reports to Rating Agencies

 

210

Section 10.16

 

[Reserved]

 

210

Section 10.17

 

Certain Procedures

 

210

 

 

 

 

 

ARTICLE 11

 

 

 

 

 

 

 

APPLICATION OF MONIES

 

 

 

 

 

 

 

Section 11.1

 

Disbursements of Monies from Payment Account

 

212

Section 11.2

 

Trust Accounts

 

224

 

 

 

 

 

ARTICLE 12

 

 

 

 

 

 

 

SALE OF COLLATERAL DEBT SECURITIES

 

 

 

 

 

 

 

Section 12.1

 

Sales of Collateral Debt Securities

 

225

Section 12.2

 

Reinvestment Criteria and Trading Restrictions

 

228

Section 12.3

 

Conditions Applicable to all Transactions Involving Sale or Grant

 

230

Section 12.4

 

Sale of Collateral Debt Securities with respect to an Auction Call Redemption

 

231

Section 12.5

 

Modifications to Collateral Quality Tests or Coverage Tests

 

234

 

iv


--------------------------------------------------------------------------------




 

ARTICLE 13

 

 

 

 

 

 

 

NOTEHOLDERS’ RELATIONS

 

 

Section 13.1

 

Subordination

 

235

Section 13.2

 

Standard of Conduct

 

240

 

 

 

 

 

ARTICLE 14

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 14.1

 

Form of Documents Delivered to the Trustee

 

242

Section 14.2

 

Acts of Securityholders

 

243

Section 14.3

 

Notices, etc., to the Trustee, the Issuer, the Co-Issuer, the Collateral
Manager, the Initial Purchasers, each Hedge Counterparty and each Rating Agency

 

243

Section 14.4

 

Notices to Noteholders; Waiver

 

245

Section 14.5

 

Effect of Headings and Table of Contents

 

246

Section 14.6

 

Successors and Assigns

 

246

Section 14.7

 

Severability

 

246

Section 14.8

 

Benefits of Indenture

 

246

Section 14.9

 

Governing Law

 

247

Section 14.10

 

Submission to Jurisdiction

 

247

Section 14.11

 

Counterparts

 

247

Section 14.12

 

Liability of Co-Issuers

 

247

 

 

 

 

 

ARTICLE 15

 

 

 

 

 

 

 

ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS, COLLATERAL
MANAGEMENT AGREEMENT, ASSET SERVICING AGREEMENT AND THE CDO SERVICING AGREEMENT

 

 

 

 

 

 

 

Section 15.1

 

Assignment of Collateral Debt Securities Purchase Agreement, the Collateral
Management Agreements, the Asset Servicing Agreement and the CDO Servicing
Agreement

 

248

 

 

 

 

 

ARTICLE 16

 

 

 

 

 

 

 

HEDGE AGREEMENT

 

 

 

 

 

 

 

Section 16.1

 

Issuer’s Obligations under Hedge Agreement

 

251

Section 16.2

 

Collateral Debt Securities Purchase Agreements

 

255

Section 16.3

 

Cure Rights

 

255

Section 16.4

 

Purchase Right; Majority Preferred Shares Holder

 

256

Section 16.5

 

Representations and Warranties Related to Subsequent Collateral Debt Securities

 

257

 

v


--------------------------------------------------------------------------------




 

Section 16.6

 

Operating Advisor; Additional Debt

 

259

 

 

 

 

 

ARTICLE 17

 

 

 

 

 

 

 

ADVANCING AGENT

 

 

 

 

 

 

 

Section 17.1

 

Liability of the Advancing Agent

 

260

Section 17.2

 

Merger or Consolidation of the Advancing Agent

 

260

Section 17.3

 

Limitation on Liability of the Advancing Agent and Others

 

260

Section 17.4

 

Representations and Warranties of the Advancing Agent

 

261

Section 17.5

 

Resignation and Removal; Appointment of Successor

 

262

Section 17.6

 

Acceptance of Appointment by Successor Advancing Agent

 

263

 

vi


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

Schedule A

Moody’s Recovery Rate Assumptions

Schedule B

S&P Recovery Matrix

Schedule C

S&P Non-Eligible Notching Asset Types

Schedule D

S&P Eligible Notching Asset Types

Schedule E

Gramercy Real Estate CDO 2006-1 Collateral Debt Securities Listing

Schedule F

LIBOR

Schedule G

List of Authorized Officers of Collateral Manager

Schedule H

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Mortgage Loans

Schedule I

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of B Notes

Schedule J

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Participations

Schedule K

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Mezzanine Loans

Schedule L

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of CRE CDO Securities, CMBS Securities and Rake Bonds

Schedule M

Form of Representations and Warranties Re: Collateral Debt Securities Consisting
of Preferred Equity Securities

Schedule N

Form of Representations and Warranties Re: Collateral Debt Securities
Collateralized by Healthcare Properties (including skilled nursing facilities)

Schedule O

[RESERVED]

Schedule P

Form of Participation Agreement Provision

Schedule Q

Primary Servicing Agreements

Schedule R

Form of Representations and Warranties Re: Credit Tenant Lease Loans

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Global Security

Exhibit B

Form of Certificated Security

Exhibit C

Form of Transfer Certificate for (1) Transfer at the Closing to a Regulation S
Global Security or (2) Subsequent Transfer from a Rule 144A Global Security to a
Regulation S Global Security

Exhibit D

Form of Transfer Certificate for (1) Transfer at the Closing to a Rule 144A
Global Security or (2) Subsequent Transfer from a Regulation S Global Security
to a Rule 144A Global Security

 

vii


--------------------------------------------------------------------------------




 

Exhibit E-1

Form of Transfer Certificate for a Transfer from a Certificated Rule 144A
Security to a Certificated Regulation S Security

Exhibit E-2

Form of Transfer Certificate for a Transfer from a Certificated Regulation S
Security to a Certificated Rule 144A Security

Exhibit F

Form of Liquidity Certification

Exhibit G

Future Funding Report

Exhibit H

[RESERVED]

Exhibit I

[RESERVED]

Exhibit J

[RESERVED]

Exhibit K

Form of Trust Receipt

Exhibit L

Form of Request for Release of Documents and Receipt

Exhibit M

Form of Information Request from Beneficial Owners of Notes

Exhibit N

Origination Agreement

 

viii


--------------------------------------------------------------------------------


INDENTURE, dated as of August 24, 2006, by and among GRAMERCY REAL ESTATE CDO
2006-1, LTD., a Cayman Islands exempted company with limited liability (the
“Issuer”), GRAMERCY REAL ESTATE CDO 2006-1 LLC, a limited liability company
formed under the laws of Delaware (the “Co-Issuer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee, paying agent,
calculation agent, transfer agent, custodial securities intermediary, backup
advancing agent and notes registrar (herein, together with its permitted
successors and assigns in the trusts hereunder, the “Trustee”) and GKK LIQUIDITY
LLC ( “GKK Liquidity”), a Delaware limited liability company, as advancing agent
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, Wells
Fargo Bank, National Association, in its capacity other than as Trustee, and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising (other
than Excepted Assets), (a) the Collateral Debt Securities listed in the Schedule
of Closing Date Collateral Debt Securities which the Issuer purchases on the
Closing Date and causes to be delivered to the Trustee (directly or through an
agent or bailee) herewith, all payments thereon or with respect thereto and all
Collateral Debt Securities which are delivered to the Trustee (directly or
through an agent or bailee) after the Closing Date pursuant to the terms hereof
(including the Collateral Debt Securities listed, as of the Effective Date, on
the Schedule of Closing Date Collateral Debt Securities delivered by the Issuer
pursuant to Section 7.17) and all payments thereon or with respect thereto, (b)
the rights of the Issuer under each Hedge Agreement, (c) the Payment Account,
the Interest Collection Account, the Principal Collection Account, the Asset
Hedge Account, the Expense Account, the Unused Proceeds Account, the Delayed
Funding Obligations Account, the Custodial Account, each Hedge Collateral
Account, each Hedge Termination Account and all Eligible Investments purchased
with funds on deposit therein, the Custodial Account and all related security
entitlements and all income from the investment of funds in any of the
foregoing, (d) the rights of the Issuer under each Collateral Debt Securities
Purchase Agreement (including any Collateral Debt Securities Purchase Agreement
entered into after the Closing Date), the Collateral Management Agreement, the
Asset Servicing Agreement, the CDO Servicing Agreement and any other primary or
special servicing agreement, (e) all Cash or


--------------------------------------------------------------------------------




Money delivered to the Trustee (or its bailee) in respect of the Notes or the
Assets, (f) all other investment property, accounts, instruments and general
intangibles in which the Issuer has an interest, other than the Excepted Assets,
(g) its rights in respect of the Suspense Account and the Future Funding Reserve
Account and (h) all proceeds with respect to the foregoing clauses (a)-(f).  The
collateral described in the foregoing clauses (a)-(h) is referred to as the
“Assets.”  For the avoidance of doubt, the Assets do not include the Excepted
Assets.  Such Grants are made, however, in trust, to secure the Notes and each
Hedge Agreement, subject to the Priority of Payments, equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as expressly
provided in this Indenture, and to secure (i) the payment of all amounts due on
and in respect of the Notes and each Hedge Agreement in accordance with their
terms, (ii) the payment of all other sums payable under this Indenture and (iii)
compliance with the provisions of this Indenture, all as provided in this
Indenture.  For the avoidance of doubt, the Assets shall not include the
Excepted Assets.  The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture (but not for the purpose of
determining compliance with any of the Coverage Tests or compliance by the
Issuer with any of the other provisions hereof), be deemed to include any
securities and any investments granted by or on behalf of the Issuer to the
Trustee for the benefit of the Noteholders and each Hedge Counterparty, whether
or not such securities or such investments satisfy the criteria set forth in the
definitions of “Collateral Debt Security” or “Eligible Investment,” as the case
may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders and each Hedge Counterparty.  Upon the occurrence and during the
continuation of any Event of Default hereunder, and in addition to any other
rights available under this Indenture or any other Assets held for the benefit
and security of the Noteholders and each Hedge Counterparty or otherwise
available at law or in equity but subject to the terms hereof, the Trustee shall
have all rights and remedies of a secured party on default under the laws of the
State of New York and other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Indenture, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public and
private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

2


--------------------------------------------------------------------------------




ARTICLE 1


DEFINITIONS


SECTION 1.1             DEFINITIONS.

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.  The word “including” and
its variations shall mean “including without limitation.”  Whenever any
reference is made to an amount the determination of which is governed by Section
1.2, the provisions of Section 1.2 shall be applicable to such determination or
calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed.  The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

“10% Limit”:  The meaning specified in Section 12.1(b) hereof.

“63rd Street Townhouse Loan”:  The Initial Collateral Debt Security known as the
63rd Street Townhouse Loan.

“A Note”:  A promissory note secured by a mortgaged property that is not
subordinate in right of payment to any separate promissory note secured by the
same mortgaged property.

“Above Cap Security”:  Any Collateral Debt Security, which initially bore
interest based upon a floating rate index subject to a cap (which, if exceeded,
would cause such Collateral Debt Security to bear interest at a fixed rate) and
which currently bears interest at a fixed rate as a result of such cap being
exceeded, but only for so long as such cap is exceeded.

“Account”: Any of the Interest Collection Account, the Principal Collection
Account, the Unused Proceeds Account, the Delayed Funding Obligations Account,
the Payment Account, the Expense Account, the Custodial Account, each Hedge
Termination Account, the Preferred Shares Distribution Account and each Hedge
Collateral Account, and any subaccount thereof that the Trustee deems necessary
or appropriate.

“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.14(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Collateral Manager.

3


--------------------------------------------------------------------------------




“Accounts Receivable”:  The meaning specified in Section 3.3(a)(vi) hereof.

“Acquired Property”:  Any real property located in metropolitan New York or
Washington D.C. in which the Issuer acquires a direct or indirect interest by
foreclosure or other similar conveyance, or by transfer in lieu thereof, as a
result of the Issuer’s ownership of a related Collateral Debt Security.

“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.

“Advancing Agent”:  GKK Liquidity, unless a successor Person shall have become
the Advancing Agent pursuant to the applicable provisions of this Indenture, and
thereafter “Advancing Agent” shall mean such successor Person.

“Advancing Agent Fee”:  The fee payable quarterly in arrears on each Payment
Date to the Advancing Agent in accordance with the Priority of Payments, equal
to 0.07% per annum on the Aggregate Outstanding Amount of the Class A Notes and
the Class B Notes on such Payment Date prior to giving effect to distributions
with respect to such Payment Date.

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that (x) neither the Company Administrator nor any other
company, corporation or person to which the Company Administrator provides
directors and/or acts as share trustee shall be an Affiliate of the Issuer or
Co-Issuer and (y) neither the Collateral Manager, Green Loan Services LLC,
Gramercy Investment nor any of their respective subsidiaries shall be deemed to
be Affiliates of the Issuer.

“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Amortized Cost”:  With respect to any Interest Only Security or
Principal Only Security, as of any date of determination (a) on the date of
acquisition thereof by the Issuer, the cost of purchase thereof and (b) on any
date thereafter, the present value of all remaining payments on such security
discounted to such date of determination as of each subsequent due date for such
security at a discount rate per annum equal to the internal rate of return on
such security as calculated in good faith by the Collateral Manager at the time
of purchase thereof by the Issuer.

4


--------------------------------------------------------------------------------




“Aggregate Collateral Balance”:  The aggregate Principal Balance of (i)
Collateral Debt Securities, (ii) Eligible Investments purchased with Principal
Proceeds and (iii) Eligible Investments purchased with monies on deposit in the
Unused Proceeds Account that have not been designated as Interest Proceeds by
the Collateral Manager pursuant to Section 10.4(c).

“Aggregate Outstanding Amount”:  With respect to any Class or Classes of Notes,
the aggregate principal balance (excluding any Class C Capitalized Interest,
Class D Capitalized Interest, Class E Capitalized Interest, Class F Capitalized
Interest, Class G Capitalized Interest, Class H Capitalized Interest, Class J
Capitalized Interest and Class K Capitalized Interest, as the case may be) of
such Class or Classes Outstanding at the date of determination.

“Aggregate Principal Balance”: When used with respect to any Pledged Collateral
Debt Securities as of any date of determination, the sum of the Principal
Balances on such date of determination of all such Pledged Collateral Debt
Securities.

“Applicable Recovery Rate”:  The lower of the S&P Recovery Rate and the Moody’s
Recovery Rate, as applicable.

“Approved Lender”:  The meaning specified in clause (xxxvi) of the definition of
Eligibility Criteria.

“ARD Loan”:  A Loan with an anticipated repayment date, after which (if not
repaid in full by such anticipated repayment date) the loan provides for changes
in payments and accrual of interest.

“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.

“Asset Hedge Account”:  The account established pursuant to Section 10.7 hereof.

“Asset Hedge Schedule”:  With regard to each Non-Quarterly Pay Asset, a schedule
prepared by the Collateral Manager and delivered to the Trustee and each of the
Rating Agencies not less than one Business Day prior to the date of acquisition
thereof by the Issuer which sets forth with regard to such Non-Quarterly Pay
Asset (x) the portion of each scheduled payment of interest in respect of such
Non-Quarterly Pay Asset that is to be deposited in the Collection Account when
received in cash by the Issuer, (y) the portion of such payment that is to be
deposited in the Asset Hedge Account on such date and (z) the amount that is to
be transferred from the Asset Hedge Account to the Collection Account on or
prior to the third Business Day prior to each quarterly Payment Date in respect
of such Non-Quarterly Pay Asset in accordance with the Indenture, such that such
schedule will have the effect of synthetically converting non-quarterly coupon
payments in respect of each Non-Quarterly Pay Asset referred to therein into
quarterly coupon payments.  The Asset Hedge Schedule may be amended from time to
time by the Collateral Manager; provided that written notice of any such
amendments are delivered to the Trustee and the Rating Agencies.

“Asset Servicing Agreement”:  The asset servicing agreement, dated as of the
Closing Date among the Issuer, Green Loan and the Collateral Manager.

5


--------------------------------------------------------------------------------




“Assets”:  The meaning specified in the first paragraph of the Granting Clause
of this Indenture.

“Assumed Portfolio”:  The portfolio with characteristics developed in accordance
with the Eligibility Criteria and Collateral Quality Tests for purposes of
determining the Class A-1 Break Even Loss Rate, the Class A-2 Break Even Loss
Rate, the Class B Break-Even Loss Rate, the Class C Break-Even Loss Rate, the
Class D Break-Even Loss Rate, the Class E Break-Even Loss Rate, the Class F
Break-Even Loss Rate, the Class G Break-Even Loss Rate, the Class H Break-Even
Loss Rate, the Class J Break-Even Loss Rate and the Class K Break-Even Loss
Rate.

“Auction”:  Any auction conducted in connection with an Auction Call Redemption.

“Auction Bid Date”:  The meaning specified in Section 12.4(b)(ii) hereof.

“Auction Call Period”:  The meaning specified in Section 9.2(a) hereof.

“Auction Call Redemption”:  The meaning specified in Section 9.2(a) hereof.

“Auction Call Redemption Date”:  The meaning specified in Section 9.2(a) hereof.

“Auction Date”: The meaning specified in Section 12.4(a)(i) hereof.

“Auction Procedures”:  The required procedures with respect to an Auction set
forth in Section 12.4(b) hereof.

“Auction Purchase Agreement”:  The meaning specified in Section 12.4(a)(iii)
hereof.

“Auction Purchase Closing Date”: The meaning specified in Section 12.4(b)(v)
hereof.

“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 2.12 hereof.

“Authorized Officer”:  With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer.  With respect to the Collateral Manager, the persons listed
on Schedule G hereto.  With respect to the Trustee or any other bank or trust
company acting as trustee of an express trust or as custodian, a Trust Officer. 
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

6


--------------------------------------------------------------------------------




“Average Life”:  On any Measurement Date with respect to any Collateral Debt
Security (other than a Defaulted Security), the quotient obtained by dividing
(i) the summing of the products of (a) the number of years (rounded to the
nearest one tenth thereof) from such Measurement Date to the respective dates of
each successive expected distribution of principal of such Collateral Debt
Security and (b) the respective amounts of such expected distributions of
principal by (ii) the sum of all successive expected distributions of principal
on such Collateral Debt Security, calculated by the Collateral Manager.

“Backup Advancing Agent”:  Wells Fargo Bank, National Association, a national
banking association, solely in its capacity as Backup Advancing Agent hereunder,
or any successor Backup Advancing Agent; provided that any such successor Backup
Advancing Agent must be a financial institution having a long-term debt rating
from each Rating Agency at least equal to “A-” or “A2,” as applicable, or a
short-term debt rating at least equal to “A-1,” “P-1” or “F-1,” as applicable.

“Backup Advancing Agent Fee”:  The fee payable quarterly in arrears on each
Payment Date to the Trustee, in its capacity as Backup Advancing Agent, in
accordance with the Priority of Payments, equal to 0.00125% per annum on the
Aggregate Outstanding Amount of the Class A Notes and the Class B Notes on such
Payment Date prior to giving effect to distributions with respect to such
Payment Date.

“Bailee Letter”:  The meaning specified in Section 12.4(b)(v) hereof.

“Bank”:  Wells Fargo Bank, National Association, a national banking association,
in its individual capacity and not as Trustee and, if any Person is appointed as
a successor Trustee, such Person in its individual capacity and not as Trustee.

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended.

“Bearer Securities”:  The meaning specified in Section 3.3(a)(iv) hereof.

“Benefit Plan”:  The meaning specified in Section 2.5(g)(vi) hereof.

“B Note”:  A promissory note secured by a mortgage on commercial real estate
property that is subordinate in right of payment to one or more separate
promissory notes secured by a direct or beneficial interest in the same
property.

“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed and, with respect to the Co-Issuer, the LLC Managers duly
appointed by the sole member of the Co-Issuer or otherwise.

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”:  Any day other than (i) a Saturday or Sunday and (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive

7


--------------------------------------------------------------------------------




order to close in New York, New York or the location of the Corporate Trust
Office; provided that if any action is required of the Irish Paying Agent, then,
for purposes of determining when such Irish Paying Agent action is required,
Dublin, Ireland will be considered in determining “Business Day.”

“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: With respect to any Collateral Debt Security, at any time,
the lesser of (a) the Market Value of such Collateral Debt Security and (b) the
Applicable Recovery Rate multiplied by the Principal Balance of such Collateral
Debt Security.

“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.

“Certificated Note”:  Any of the Notes, as applicable, executed, authenticated
and delivered in definitive non-global, fully registered form without interest
coupons, pursuant to this Indenture.

“Certificated Security”:  A “certificated security” as defined in Section
8-102(a)(4) of the UCC.

“CDO Servicing Agreement”:  The servicing agreement dated as of the Closing
Date, among the Issuer, Green Loan, the Collateral Manager and Capmark Finance
Inc.

“Class”:  The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class
C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes or the Class K Notes, as applicable.

“Class A Notes”: The Class A-1 Notes and the Class A-2 Notes, collectively.

“Class A-1 Break-Even Loss Rate”:  At any time, the maximum percentage of
defaults that the Assumed Portfolio should be able to sustain, which after
giving effect to S&P’s assumptions on recoveries and timing and to the Priority
of Payments, will result in sufficient funds remaining for the timely payment of
interest and the ultimate payment of principal of the Class A-1 Notes.

“Class A-1 Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class A-1 Notes on account of any shortfalls
in the payment of the Class A-1 Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

“Class A-1 Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-1 Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-1 Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A-1 Rate.

8


--------------------------------------------------------------------------------




“Class A-1 Loss Differential”:  At any time, the rate calculated by subtracting
the Class A-1 Scenario Loss Rate from the Class A-1 Break-Even Loss Rate at such
time.

“Class A-1 Notes”:  The Class A-1 Senior Secured Floating Rate Term Notes, due
2041, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A-1 Rate”:  With respect to any Class A-1 Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to three-month LIBOR for the related Interest Accrual Period plus 0.26%
per annum.

“Class A-1 Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class A-1 Notes by S&P,
determined by application of the S&P CDO Monitor at such time.

“Class A-2 Break-Even Loss Rate”:  At any time, the maximum percentage of
defaults that the Assumed Portfolio should be able to sustain, which after
giving effect to S&P’s assumptions on recoveries and timing and to the Priority
of Payments, will result in sufficient funds remaining for the timely payment of
interest and the ultimate payment of principal of the Class A-2 Notes.

“Class A-2 Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class A-2 Notes on account of any shortfalls
in the payment of the Class A-2 Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

“Class A-2 Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-2 Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-2 Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A-2 Rate.

“Class A-2 Loss Differential”:  At any time, the rate calculated by subtracting
the Class A-2 Scenario Loss Rate from the Class A-2 Break-Even Loss Rate at such
time.

“Class A-2 Notes”:  The Class A-2 Second Priority Senior Secured Floating Rate
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class A-2 Rate”:  With respect to any Class A-2 Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to LIBOR for the related Interest Accrual Period plus 0.30% per annum.

“Class A-2 Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class A-2 Notes by S&P,
determined by application of the S&P CDO Monitor at such time.

9


--------------------------------------------------------------------------------




“Class A-2 Subordinated Interests”:  The meaning specified in Section 13.1(a)
hereof.

“Class A/B Coverage Tests”: The Class A/B Par Value Test and the Class A/B
Interest Coverage Test.

“Class A/B Interest Coverage Ratio”:  The meaning specified under the definition
of “Interest Coverage Ratio.”

“Class A/B Interest Coverage Test”: The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class A Notes or
Class B Notes remain Outstanding if the Class A/B Interest Coverage Ratio as of
such Measurement Date is equal to or greater than 120.50%.

“Class A/B Par Value Ratio”:  As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount of the Class A Notes and the Class B Notes and the amount of any
unreimbursed Interest Advances.

“Class A/B Par Value Test”:  The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class A Notes or
Class B Notes remain Outstanding if the Class A/B Par Value Ratio on such
Measurement Date is equal to or greater than 120.50%.

“Class B Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the timely payment of interest and
the ultimate payment of principal of the Class B Notes.

“Class B Defaulted Interest Amount”:  As of each Payment Date, the accrued and
unpaid amount due to holders of the Class B Notes on account of any shortfalls
in the payment of the Class B Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes with respect to the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class B Rate.

“Class B Loss Differential”:  At any time, the rate calculated by subtracting
the Class B Scenario Loss Rate from the Class B Break-Even Loss Rate at such
time.

“Class B Notes”:  The Class B Third Priority Floating Rate Term Notes, due 2041,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

10


--------------------------------------------------------------------------------




“Class B Rate”:  With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.37% per annum.

“Class B Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class B Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class B Subordinate Interests”:  The meaning specified in Section 13.1(b)
hereof.

“Class C Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class C Notes.

“Class C Capitalized Interest”:  The meaning specified in Section 2.7(d) hereof.

“Class C Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes or Class B Notes are Outstanding, any interest on the Class C
Notes (other than Class C Capitalized Interest) that is due and payable but is
not punctually paid or duly provided for on or prior to the due date therefor
and which remains unpaid, together with interest accrued thereon (to the extent
lawful).

“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class C Capitalized Interest) of
the Class C Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class C Rate.

“Class C Loss Differential”:  At any time, the rate calculated by subtracting
the Class C Scenario Loss Rate from the Class C Break-Even Loss Rate at such
time.

“Class C Notes”:  The Class C Fourth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.52% per annum.

“Class C Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class C Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class C Subordinate Interests”:  The meaning specified in Section 13.1(c)
hereof.

11


--------------------------------------------------------------------------------




“Class C/D/E Coverage Tests”: The Class C/D/E Par Value Test and the Class C/D/E
Interest Coverage Test.

“Class C/D/E Interest Coverage Ratio”:  The meaning specified in the definition
of “Interest Coverage Ratio.”

“Class C/D/E Interest Coverage Test”: The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class C Notes,
Class D Notes or Class E Notes remain Outstanding if the Class C/D/E Interest
Coverage Ratio as of such Measurement Date is equal to or greater than 110.15%.

“Class C/D/E Par Value Ratio”: As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount (including any Class C Capitalized Interest , Class D Capitalized
Interest and Class E Capitalized Interest) of the Class A Notes, the Class B
Notes, the Class C Notes, the Class D and Class E Notes and the amount of any
unreimbursed Interest Advances.

“Class C/D/E Par Value Test”: The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class C Notes,
Class D Notes or Class E Notes remain Outstanding if the Class C/D/E Par Value
Ratio on such Measurement Date is equal to or greater than 110.15%.

“Class D Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class D Notes.

“Class D Capitalized Interest”: The meaning specified in Section 2.7(e) hereof.

“Class D Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest on
the Class D Notes (other than Class D Capitalized Interest) that is due and
payable but is not punctually paid or duly provided for on or prior to the due
date therefor and which remains unpaid, together with interest accrued thereon
(to the extent lawful).

“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class D Capitalized Interest) of
the Class D Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class D Rate.

“Class D Loss Differential”:  At any time, the rate calculated by subtracting
the Class D Scenario Loss Rate from the Class D Break-Even Loss Rate at such
time.

12


--------------------------------------------------------------------------------




“Class D Notes”:  The Class D Fifth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.56% per annum.

“Class D Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class D Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class D Subordinate Interests”:  The meaning specified in Section 13.1(d)
hereof.

“Class E Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class E Notes.

“Class E Capitalized Interest”:  The meaning specified in Section 2.7(f) hereof.

“Class E Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding,
any interest on the Class E Notes (other than Class E Capitalized Interest) that
is due and payable but is not punctually paid or duly provided for on or prior
to the due date therefor and which remains unpaid, together with interest
accrued thereon (to the extent lawful).

“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class E Capitalized Interest) of
the Class E Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class E Rate.

“Class E Loss Differential”:  At any time, the rate calculated by subtracting
the Class E Scenario Loss Rate from the Class E Break-Even Loss Rate at such
time.

“Class E Notes”:  The Class E Sixth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 0.70% per annum.

“Class E Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class E Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

13


--------------------------------------------------------------------------------




“Class E Subordinate Interests”:  The meaning specified in Section 13.1(e)
hereof.

“Class F Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class F Notes.

“Class F Capitalized Interest”: The meaning specified in Section 2.7(g) hereof.

“Class F Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest on the Class F Notes (other than Class F Capitalized
Interest) that is due and payable but is not punctually paid or duly provided
for on or prior to the due date therefor and which remains unpaid, together with
interest accrued thereon (to the extent lawful).

“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class F Capitalized Interest) of
the Class F Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class F Rate.

“Class F Loss Differential”:  At any time, the rate calculated by subtracting
the Class F Scenario Loss Rate from the Class F Break-Even Loss Rate at such
time.

“Class F Notes”:  The Class F Seventh Priority Floating Rate Capitalized
Interest Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant
to this Indenture.

“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 1.00% per annum.

“Class F Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class F Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class F Subordinate Interests”:  The meaning specified in Section 13.1(f)
hereof.

“Class F/G/H Coverage Tests”: The Class F/G/H Par Value Test and the Class F/G/H
Interest Coverage Test.

“Class F/G/H Interest Coverage Ratio”:  The meaning specified in the definition
of “Interest Coverage Ratio”.

“Class F/G/H Interest Coverage Test”: The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class F Notes,
Class G Notes or Class H Notes remain

14


--------------------------------------------------------------------------------




Outstanding if the Class F/G/H Interest Coverage Ratio as of such Measurement
Date is equal to or greater than 105.15%.

“Class F/G/H Par Value Ratio”: As of any Measurement Date, the number (expressed
as a percentage) calculated by dividing (a) the Net Outstanding Portfolio
Balance on such Measurement Date by (b) the sum of the Aggregate Outstanding
Amount (including any Class C Capitalized Interest, Class D Capitalized
Interest, Class E Capitalized Interest, Class F Capitalized Interest, Class G
Capitalized Interest and Class H Capitalized Interest) of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes and the amount of any
unreimbursed Interest Advances.

“Class F/G/H Par Value Test”: The test that will be deemed met as of any
Measurement Date prior to the Effective Date and will be met as of any
Measurement Date on or after the Effective Date on which any Class F Notes,
Class G Notes or Class H Notes remain Outstanding if the Class F/G/H Par Value
Ratio on such Measurement Date is equal to or greater than 105.15%.

“Class G Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class G Notes.

“Class G Capitalized Interest”:  The meaning specified in Section 2.7(h) hereof.

“Class G Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or
Class F Notes are Outstanding, any interest on the Class G Notes (other than
Class G Capitalized Interest) that is due and payable but is not punctually paid
or duly provided for on or prior to the due date therefor and which remains
unpaid, together with interest accrued thereon (to the extent lawful).

“Class G Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class G Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class G Capitalized Interest) of
the Class G Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class G Rate.

“Class G Loss Differential”:  At any time, the rate calculated by subtracting
the Class G Scenario Loss Rate from the Class G Break-Even Loss Rate at such
time.

“Class G Notes”:  The Class G Eighth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class G Rate”:  With respect to any Class G Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 1.20% per annum.

15


--------------------------------------------------------------------------------




“Class G Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class G Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class G Subordinate Interests”:  The meaning specified in Section 13.1(g),
hereof.

“Class H Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class H Notes.

“Class H Capitalized Interest”:  The meaning specified in Section 2.7(i) hereof.

“Class H Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes or Class G Notes are Outstanding, any interest on the Class H Notes
(other than Class H Capitalized Interest) that is due and payable but is not
punctually paid or duly provided for on or prior to the due date therefor and
which remains unpaid, together with interest accrued thereon (to the extent
lawful).

“Class H Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class H Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class H Capitalized Interest) of
the Class H Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class H Rate.

“Class H Loss Differential”:  At any time, the rate calculated by subtracting
the Class H Scenario Loss Rate from the Class H Break-Even Loss Rate at such
time.

“Class H Notes”:  The Class H Ninth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class H Rate”:  With respect to any Class H Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 1.50% per annum.

“Class H Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class H Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class H Subordinate Interests”:  The meaning specified in Section 13.1(h)
hereof.

“Class J Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s

16


--------------------------------------------------------------------------------




assumptions on recoveries and timing and to the Priority of Payments, will
result in sufficient funds remaining for the ultimate payment of interest and
principal of the Class J Notes.

“Class J Capitalized Interest”:  The meaning specified in Section 2.7(j) hereof.

“Class J Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes, Class G Notes or Class H Notes are Outstanding, any interest on the
Class J Notes (other than Class J Capitalized Interest) that is due and payable
but is not punctually paid or duly provided for on or prior to the due date
therefor and which remains unpaid, together with interest accrued thereon (to
the extent lawful).

“Class J Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class J Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class J Capitalized Interest) of
the Class J Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class J Rate.

“Class J Loss Differential”:  At any time, the rate calculated by subtracting
the Class J Scenario Loss Rate from the Class J Break-Even Loss Rate at such
time.

“Class J Notes”:  The Class J Tenth Priority Floating Rate Capitalized Interest
Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant to this
Indenture.

“Class J Rate”:  With respect to any Class J Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 3.25% per annum.

“Class J Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class J Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class J Subordinate Interests”:  The meaning specified in Section 13.1(i)
hereof.

“Class K Break-Even Loss Rate”:  At any time, the maximum percentage of defaults
that the Assumed Portfolio should be able to sustain, which after giving effect
to S&P’s assumptions on recoveries and timing and to the Priority of Payments,
will result in sufficient funds remaining for the ultimate payment of interest
and principal of the Class K Notes.

“Class K Capitalized Interest”:  The meaning specified in Section 2.7(k) hereof.

“Class K Defaulted Interest Amount”:  On or after any Payment Date on which no
Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class
F Notes, Class G Notes, Class H Notes or Class J Notes are Outstanding, any
interest on the Class K Notes (other than Class K Capitalized Interest) that is
due and payable but is not punctually paid or duly provided for on or prior to
the due date therefor and which remains unpaid, together with interest accrued
thereon (to the extent lawful).

17


--------------------------------------------------------------------------------




“Class K Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class K Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount (including any Class K Capitalized Interest) of
the Class K Notes with respect to the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class K Rate.

“Class K Loss Differential”:  At any time, the rate calculated by subtracting
the Class K Scenario Loss Rate from the Class K Break-Even Loss Rate at such
time.

“Class K Notes”:  The Class K Eleventh Priority Floating Rate Capitalized
Interest Term Notes, due 2041, issued by the Issuer and the Co-Issuer pursuant
to this Indenture.

“Class K Rate”:  With respect to any Class K Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to LIBOR for the related Interest Accrual Period plus 6.75% per annum.

“Class K Scenario Loss Rate”:  At any time, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with the then current rating of the Class K Notes by S&P, determined
by application of the S&P CDO Monitor at such time.

“Class K Subordinate Interests”:  The meaning specified in Section 13.1(j)
hereof.

“Clean-up Call”:  The meaning specified in Section 9.1 hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”:  The meaning specified in Section 8-102(a)(5) of the
UCC.

“Clearing Corporation Security”: A security subject to book-entry transfers and
pledges deposited with the Clearing Agency.

“Clearstream”: Clearstream Banking, société anonyme, a limited liability company
organized under the laws of the Grand Duchy of Luxembourg.

“Closing”:  The transfer of any Note to the initial registered Holder of such
Note.

“Closing Date”:  August 24, 2006.

“CMBS Conduit Securities”: Collateral Debt Securities (A) issued by a
single-seller or multi-seller conduit under which the holders of such Collateral
Debt Securities have recourse to a specified pool of assets (but not other
assets held by the conduit that support payments on other series of securities)
and (B) that entitle the holders thereof to receive payments that depend (except
for rights or other assets designed to assure the servicing or timely
distribution of proceeds to holders of the Collateral Debt Securities) on the
cash flow from a pool of commercial mortgage loans generally having the
following characteristics: (i) the commercial

18


--------------------------------------------------------------------------------




mortgage loans have varying contractual maturities; (ii) the commercial mortgage
loans are secured by real property purchased or improved with the proceeds
thereof (or to refinance an outstanding loan the proceeds of which were so
used); (iii) the commercial mortgage loans are obligations of a relatively
limited number of obligors (with the creditworthiness of individual obligors
being less material than for CMBS Large Loan Securities) and accordingly
represent a relatively undiversified pool of obligor credit risk; (iv) upon
original issuance of such Collateral Debt Securities no five commercial mortgage
loans account for more than 20% of the aggregate principal balance of the entire
pool of commercial mortgage loans supporting payments on such securities; and
(v) repayment thereof can vary substantially from the contractual payment
schedule (if any), with early prepayment of individual loans depending on
numerous factors specific to the particular obligors and upon whether, in the
case of loans bearing interest at a fixed rate, such loans or securities include
an effective prepayment premium.

“CMBS Large Loan Securities”:  Collateral Debt Securities (other than CMBS
Conduit Securities) that entitle the holders thereof to receive payments that
depend (except for rights or other assets designed to assure the servicing or
timely distribution of proceeds to holders of the Collateral Debt Securities) on
the cash flow from a pool of commercial mortgage loans made to finance the
acquisition, construction and improvement of properties.  They generally have
the following characteristics: (i) the commercial mortgage loans have varying
contractual maturities; (ii) the commercial mortgage loans are secured by real
property purchased or improved with the proceeds thereof (or to refinance one or
more outstanding loans the proceeds of which were so used); (iii) the commercial
mortgage loans are obligations of a relatively limited number of obligors and
accordingly represent a relatively undiversified pool of obligor credit risk;
(iv) repayment thereof can vary substantially from the contractual payment
schedule (if any), with early prepayment of individual loans depending on
numerous factors specific to the particular obligors and upon whether, in the
case of loans bearing interest at a fixed rate, such loans or securities include
an effective prepayment premium; and (v) the valuation of individual properties
securing the commercial mortgage loans is the primary factor in any decision to
invest in those securities.

“CMBS Security”: A CMBS Conduit Security or a CMBS Large Loan Security, as the
case may be, but excluding any Single Asset Mortgage Security, Single Borrower
Mortgage Security or Rake Bond.

“Co-Issuer”:  Gramercy Real Estate CDO 2006-1 LLC, a limited liability company
formed under the laws of Delaware, until a successor Person shall have become
the Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”:  The Issuer and the Co-Issuer.

“Code”:  The United States Internal Revenue Code of 1986, as amended.

“Collateral Debt Securities Purchase Agreement”: The collateral debt securities
purchase agreement entered into on or about the Closing Date and any other
collateral debt securities purchase agreement entered into after the Closing
Date if a purchase agreement is

19


--------------------------------------------------------------------------------




necessary to comply with this Indenture, which agreement is assigned to the
Trustee pursuant to this Indenture.

“Collateral Debt Security” and “Collateral Debt Securities”:  Any loan, security
or other obligation (other than Eligible Investments) owned by the Issuer
(including those acquired after the Closing Date) that complied with the
Eligibility Criteria at the time the Issuer entered into the irrevocable binding
commitment to purchase such loan, security or other obligation in the case of
the purchase of any CMBS Security, REIT Debt Security and CRE CDO Security and
(ii) the date of purchase of such loan, security or other obligation in the case
of the purchase of any other Specified Type of asset.

“Collateral Management Agreement”:  The Collateral Management Agreement, dated
as of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

“Collateral Management Fee”:  The Senior Collateral Management Fee and the
Subordinate Collateral Management Fee.

“Collateral Manager”:  GKK Manager LLC, each of GKK Manager LLC’s permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.

“Collateral Manager Servicing Standard”:  With respect to the Collateral
Manager, to manage the Collateral Debt Securities that such Person is obligated
to service and administer pursuant to this Indenture and the Collateral
Management Agreement (i) in accordance with (A) the higher of the following
standards of care:  (1) customary and usual standards of practice of prudent
institutional commercial mortgage lenders servicing their own assets comparable
to the Collateral Debt Securities and (2) the same manner in which, and with the
same care, skill, prudence and diligence with which, the Collateral Manager
manages assets comparable to the Collateral Debt Securities for its own account;
(B) applicable law and (C) the terms of this Indenture, the Collateral
Management Agreement and the terms of each such Collateral Debt Security and the
related Underlying Instruments and (ii) without regard to (A) any relationship,
including as lender on any other debt, that the Collateral Manager or any
Affiliate of the Collateral Manager, may have with the underlying borrower, or
any Affiliate of the borrower, or any other party to this Indenture (or any
agreements relating to this Indenture); (B) the identity of the party that will
be required to fund any Cure Advance, (C) the election by the Collateral Manager
whether or not to make Cure Advances from time to time; (D) the right of the
Collateral Manager or any Affiliate thereof, to receive compensation or
reimbursement of costs hereunder generally or with respect to any particular
transaction (including, without limitation, any transaction related to the
Collateral Management Agreement); (E) the ownership, servicing or management for
others of any security not subject to this Indenture by the Collateral Manager
or any Affiliate thereof or the obligation of any Affiliate of the Collateral
Manager to repurchase the Collateral Debt Security; and (F) the ownership of any
Notes by the Collateral Manager or any Affiliate thereof.

20


--------------------------------------------------------------------------------




“Collateral Quality Test Modification”:  The meaning specified in Section 12.5
hereof.

“Collateral Quality Tests”:  The tests that are satisfied if, as of the date of
acquisition (or, in the case of an acquisition of any CMBS Security, REIT Debt
Security or CRE CDO Security, the date on which the Issuer irrevocably commits
to purchase such security) or disposition of any other Collateral Debt Security
or any Measurement Date, in the aggregate, the Collateral Debt Securities
purchased or irrevocably committed to be purchased (and not sold) shall comply
with all of the requirements set forth below:

(i)            the Aggregate Principal Balance of Collateral Debt Securities
backed or otherwise invested in properties located in any single U.S. state does
not exceed the greater of (x) 20% of the Aggregate Collateral Balance and (y)
$200,000,000, except that (A) the greater of (x) 55% of the Aggregate Collateral
Balance and (y) $550,000,000 may consist of Collateral Debt Securities backed or
otherwise invested in properties located in the State of New York, (B) the
greater of (x) 50% of the Aggregate Collateral Balance and (y) $500,000,000 may
consist of Collateral Debt Securities backed or otherwise invested in properties
located in the State of California, (C) the greater of (x) 35% of the Aggregate
Collateral Balance (or 40% of the Aggregate Collateral Balance, if none of the
Collateral Debt Securities are backed or otherwise invested in properties
located in the southern region of the State of California) and (y) $350,000,000
(or $400,000,000, if none of the Collateral Debt Securities are backed or
otherwise invested in properties located in the southern region of the State of
California) may consist of Collateral Debt Securities backed or otherwise
invested in properties located in the northern region of the State of
California, (D) the greater of (x) 35% of the Aggregate Collateral Balance (or
40% of the Aggregate Collateral Balance, if none of the Collateral Debt
Securities are backed or otherwise invested in properties located in the
northern region of the State of California) and (y) $350,000,000 (or
$400,000,000, if none of the Collateral Debt Securities are backed or otherwise
invested in properties located in the northern region of the State of
California) may consist of Collateral Debt Securities backed or otherwise
invested in properties located in the southern region of the State of
California, (E) the greater of (x) 40% of the Aggregate Collateral Balance and
(y) $400,000,000 may consist of Collateral Debt Securities backed or otherwise
invested in properties located in Washington D.C. and (F) the greater of (x) 25%
of the Aggregate Collateral Balance and (y) $250,000,000 may consist of
Collateral Debt Securities backed or otherwise invested in properties located in
the State of Texas;

(ii)           the Aggregate Principal Balance of CMBS Securities and REIT Debt
Securities does not exceed the greater of (A) 15% of the Aggregate Collateral
Balance and (B) $150,000,000;

(iii)          the Aggregate Principal Balance of CRE CDO Securities does not
exceed the greater of (A) 2% of the Aggregate Collateral Balance and (B)
$20,000,000;

21


--------------------------------------------------------------------------------




(iv)          the Aggregate Principal Balance of Subordinate Whole Loans does
not exceed the greater of (A) 15% of the Aggregate Collateral Balance and (B)
$150,000,000;

(v)           the Aggregate Principal Balance of all Collateral Debt Securities
issued by any single issuer does not exceed the greater of (A) $100,000,000 and
(B) 10% of the Aggregate Collateral Balance (provided that, for the avoidance of
doubt, with respect to any Loan, the issuer of such Loan shall be deemed to be
the borrower of such Loan);

(vi)          the Aggregate Principal Balance of all Non-Quarterly Pay Assets
(where such frequency is not hedged) does not exceed the greater of (A) 5% of
the Aggregate Collateral Balance and (B) $50,000,000;

(vii)         the Aggregate Principal Balance of all Collateral Debt Securities
with respect to which all or substantially all of the underlying property is
located in Aruba, the Bahamas, Bermuda, the British Virgin Islands, Canada, the
Cayman Islands, the Channel Islands, Guernsey, Jersey, Luxembourg, Mexico or the
Netherlands Antilles does not exceed the greater of (A) $50,000,0000 and (B) 5%
of the Aggregate Collateral Balance;

(viii)        the Aggregate Principal Balance of all Loans with respect to which
the related issuer is incorporated or organized under the laws of Aruba, the
Bahamas, Bermuda, the British Virgin Islands, Canada, the Cayman Islands, the
Channel Islands, Guernsey, Jersey, Luxembourg, Mexico or the Netherlands
Antilles does not exceed the greater of (A) $50,000,000 and (B) 5% of the
Aggregate Collateral Balance

(ix)           no more than 20% of the Aggregate Collateral Balance consists of
CMBS Securities issued in any single calendar year;

(x)            the Aggregate Principal Balance of Collateral Debt Securities
that are collateralized or backed by interests on any single Property Type
(other than Condo Conversion Properties) does not exceed the greater of (x) 20%
of the Aggregate Collateral Balance and (y) $200,000,000; provided that (A) the
greater of (x) 65% of the Aggregate Collateral Balance and (y) $650,000,000, may
consist of Collateral Debt Securities that are collateralized or backed by
interests on any Urban Office Property or Suburban Office Property; (B) the
greater of (x) 40% of the Aggregate Collateral Balance and (y) $400,000,000 may
consist of Collateral Debt Securities that are collateralized or backed by
interests on any Multi Family Properties; (C) the greater of (x) 40% of the
Aggregate Collateral Balance and (y) $400,000,000 may consist of Collateral Debt
Securities that are collateralized or backed by interests on Retail Properties;
(D) the greater of (x) 40% of the Aggregate Collateral Balance and (y)
$400,000,000, may consist of Collateral Debt Securities that are collateralized
or backed by interests on Hospitality Properties; (E) the greater of (x) 25% of
the Aggregate Collateral Balance and (y) $250,000,000 may consist of Collateral
Debt Securities that are

22


--------------------------------------------------------------------------------




collateralized or backed by interests on Industrial Properties; (F) the greater
of (x) 15% of the Aggregate Collateral Balance and (y) $150,000,000 may consist
of Collateral Debt Securities that are collateralized or backed by interests on
Healthcare Properties (including skilled nursing and assisted living
facilities); and (G) the greater of (x) 10% of the Aggregate Collateral Balance
and (y) $100,000,000 may consist of Collateral Debt Securities that are
collateralized or backed by interests on skilled nursing and assisted living
facilities; provided that for the avoidance of doubt, any Collateral Debt
Security categorized pursuant to this clause (G) shall also be included when
calculating the applicable amount under the preceding clause (F);

(xi)           the Aggregate Principal Balance of Collateral Debt Securities
(other than REIT Debt Securities and CRE CDO Securities) that are collateralized
or backed by interests in Condo Conversion Properties does not exceed the
greater of (A) 15% of the Aggregate Collateral Balance and (B) $150,000,000;

(xii)          the Aggregate Principal Balance of Floating Rate Securities that
bear interest based upon a floating rate index other than LIBOR and that are not
subject to Liability Hedges does not exceed the greater of (A) 5% of the
Aggregate Collateral Balance and (B) $50,000,000;

(xiii)         the Aggregate Principal Balance of Fixed Rate Securities that are
not Covered Fixed Rate Securities does not exceed the greater of (A) 5% of the
Aggregate Collateral Balance and (B) $50,000,000;

(xiv)        if the Collateral Debt Security is a Principal Only Security or an
Interest Only Security, the Aggregate Amortized Cost (which accreted cost shall
not exceed par) of all such Principal Only Securities or Interest Only
Securities does not exceed the greater of (A) an amount equal to 5% of the
Aggregate Collateral Balance and (B) $50,000,000, respectively;

(xv)         the Aggregate Principal Balance of Loans related to undeveloped
real estate intended to be developed into residential property does not exceed
the greater of (A) 10% of the Aggregate Collateral Balance and (B) $100,000,000;

(xvi)        the Aggregate Principal Balance of all Participations with respect
to which the Participating Institution is a “qualified institutional lender” as
typically defined in Underlying Instruments related to Participations and is not
a “special purpose vehicle” does not exceed the greater of (A) 10% of the
Aggregate Collateral Balance and (B) $100,000,000;

(xvii)       without satisfaction of the Rating Agency Condition with respect to
S&P, the Aggregate Principal Balance of all (A) Whole Loans, Subordinate Whole
Loans and Mezzanine Loans that are not serviced by a servicer on S&P’s Select
Servicer List and (B) B Notes and Participations with respect to which the
related underlying term loans, A Notes or B Notes, as applicable, are not
serviced by a servicer on S&P’s Select Special Servicer List does not exceed the
greater of

23


--------------------------------------------------------------------------------




(x) 5% of the Aggregate Collateral Balance and (y) $50,000,000; provided that
such percentage and dollar limitations may be increased after the Closing Date
upon satisfaction of the Rating Agency Condition with respect to S&P;

(xviii)      the Aggregate Principal Balance of all CMBS Securities with a
stated maturity later than the Stated Maturity of the Notes does not exceed the
greater of (A) 5% of the Aggregate Collateral Balance and (B) $50,000,000;

(xix)         the Aggregate Principal Balance of all CRE CDO Securities with a
stated maturity later than the Stated Maturity of the Notes does not exceed the
greater of (A) 2% of the Aggregate Collateral Balance and (B) $20,000,000;

(xx)          the Aggregate Principal Balance of all CMBS Securities and CRE CDO
Securities with a stated maturity later than the Stated Maturity of the Notes,
taken together, does not exceed the greater of (x) 5% of the Aggregate
Collateral Balance and (y) $50,000,000;

(xxi)         the aggregate Principal Balance of Delayed Draw Term Loans does
not exceed the greater of (x) 20% of the Aggregate Collateral Balance and (y)
$200,000,000;

(xxii)        the aggregate Principal Balance of all CMBS Securities and REIT
Debt Securities that are rated below “Baa3” by Moody’s does not exceed the
greater of (x) 3% of the Aggregate Collateral Balance and (y) $30,000,000;

(xxiii)       the Moody’s Maximum Rating Factor Test is satisfied;

(xxiv)       the Moody’s Recovery Test is satisfied;

(xxv)        the Moody’s Weighted Average Initial Maturity Test is satisfied;

(xxvi)       the Moody’s Weighted Average Extended Maturity Test is satisfied;

(xxvii)      the Herfindahl Diversity Test is satisfied;

(xxviii)     the Minimum Weighted Average Coupon Test is satisfied;

(xxix)       the Minimum Weighted Average Spread Test is satisfied;

(xxx)        the Weighted Average Life Test is satisfied;

(xxxi)       S&P CDO Monitor Test is satisfied; and

(xxxii)      S&P Recovery Test is satisfied.

For the avoidance of doubt, for purposes of the foregoing clauses (i) and (x)
above, such percentage determinations will be made by “looking-through” the CMBS
Securities, CRE CDO Securities and REIT Debt Securities included in the
Collateral Debt Securities;

24


--------------------------------------------------------------------------------




provided that such determinations shall be based solely on publicly available
information in respect of such securities or other information available to the
Collateral Manager without undue expense.

Notwithstanding the foregoing, during the Ramp-Up Period the Collateral Quality
Tests need not be met.  At all times the dollar amount limitation set forth in
any individual Collateral Quality Test will be disregarded for the purposes of
the Reinvestment Criteria, but will be taken into account for the purposes of
any reports to be prepared pursuant to Section 10.12 of this Indenture.

“Collection Accounts”:  The trust accounts so designated and established
pursuant to Section 10.2(a) hereof.

“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer or the
Co-Issuer to (i) the Trustee pursuant to Section 6.7 hereof or any co-trustee
appointed pursuant to this Indenture (including amounts payable by the Issuer as
indemnification pursuant to this Indenture), (ii) the Company Administrator
under the Company Administration Agreement (including amounts payable by the
Issuer as indemnification pursuant to the Company Administration Agreement) and
to provide for the costs of liquidating the Issuer following redemption of the
Notes, (iii) the LLC Managers (including indemnification), (iv) the Independent
accountants, agents and counsel of the Issuer for reasonable fees and expenses
(including amounts payable in connection with the preparation of tax forms on
behalf of the Issuer and the Co-Issuer) and any registered office and government
filing fees, (v) the Rating Agencies for fees and expenses in connection with
any rating (including the annual fee payable with respect to the monitoring of
any rating) of the Notes, including fees and expenses due or accrued in
connection with any credit estimate or rating of the Collateral Debt Securities,
(vi) the Collateral Manager under this Indenture and the Collateral Management
Agreement, (vii) the Collateral Manager or other Persons as indemnification
pursuant to the Collateral Management Agreement, (viii) the Advancing Agent or
other Persons as indemnification pursuant to Section 17.3, (ix) each member of
the Advisory Committee (including amounts payable as indemnification) under each
agreement between such Advisory Committee member and the Issuer (and the amounts
payable by the Issuer to each member of the Advisory Committee as
indemnification pursuant to each such agreement); (x) the Preferred Shares
Paying Agent and the Share Registrar under the Preferred Shares Paying Agency
Agreement, (xi) any other Person in respect of any governmental fee, charge or
tax in relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Trustee), and (xii) any
other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture and the documents delivered
pursuant to or in connection with this Indenture and the Notes and any amendment
or other modification of any such documentation, in each case unless expressly
prohibited under this Indenture (including, without limitation, the payment of
all transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Collateral Debt Securities or any other
transaction authorized by this Indenture and any amounts due in respect

25


--------------------------------------------------------------------------------


of the listing of any Notes on the Irish Stock Exchange); provided that Company
Administrative Expenses shall not include (a) amounts payable in respect of the
Notes, (b) amounts payable under any Hedge Agreement and (c) any Collateral
Management Fee payable pursuant to the Collateral Management Agreement.

“Company Administrator”:  Maples Finance Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

“Controlling Class”:  The Class A-1 Notes, so long as any Class A-1 Notes are
Outstanding, then the Class A-2 Notes, so long as any Class A-2 Notes are
Outstanding, then the Class B Notes, so long as Class B Notes are Outstanding,
then the Class C Notes, so long as any Class C Notes are Outstanding, then the
Class D Notes, so long as any Class D Notes are Outstanding, then the Class E
Notes, so long as any Class E Notes are Outstanding, then the Class F Notes, so
long as any Class F Notes are Outstanding, then the Class G Notes, so long as
any Class G Notes are Outstanding, then the Class H Notes, so long as any Class
H Notes are Outstanding, then the Class J Notes, so long as any Class J Notes
are Outstanding, then the Class K Notes, so long as any Class K Notes are
Outstanding, and after the Notes are no longer Outstanding, the Preferred
Shares.

“Corporate Trust Office”:  The principal corporate trust office of the Trustee,
currently located at (i) for Note transfer purposes, Wells Fargo Center, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention:  Corporate
Trust Services – Gramercy Real Estate CDO 2006-1, Ltd. and (ii) for all other
purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:  CDO
Trust Services – Gramercy Real Estate CDO 2006-1, Ltd., telephone number (410)
884-2000, or such other address as the Trustee may designate from time to time
by notice to the Noteholders, the holders of the Preferred Shares, the
Collateral Manager, the Rating Agencies, the Issuer and each Hedge Counterparty
or the principal corporate trust office of any successor Trustee.

“Coverage Test Modification”:  The meaning specified in Section 12.5 hereof.

“Coverage Tests”:  The Class A/B Coverage Tests, the Class C/D/E Coverage Tests
and the Class F/G/H Coverage Tests.

“Covered Fixed Rate Security”:  Any Fixed Rate Security (including any Above Cap
Security) (i) for which the Issuer has entered into one or more interest rate
swap agreements (either individually or together with other Collateral Debt
Securities), which (A) is a market rate swap that does not require the related
Hedge Counterparty to make any upfront payments, (B) has a term which is at
least as long as the earlier of (i) the expected maturity of such Fixed Rate
Security and (ii) the expected maturity of the Notes, (C) requires the related
Hedge Counterparty to make floating rate payments to the Issuer based on the
related notional amount based on the London interbank offered rate for U.S.
Dollar deposits in Europe and (D) requires the Issuer to make fixed rate
payments to the related Hedge Counterparty or (ii) that is subject to a
Liability Hedge.

26


--------------------------------------------------------------------------------




“CRE CDO Security”:  Collateralized debt obligation, collateralized bond
obligation or collateralized loan obligation (including, without limitation, any
synthetic collateralized debt obligation or synthetic collateralized loan
obligation) that entitles the holder thereof to receive payments that depend
(except for rights or other assets designed to assure the servicing or timely
distribution of proceeds to the holder of such CRE CDO Security) on the cash
flow from (and not the market value of) a portfolio of securities related to
commercial mortgage property.

“Credit Risk/Defaulted Security Cash Purchase”: The meaning specified in Section
12.1(b) hereof.

“Credit Risk Security”: Any Collateral Debt Security that, in the Collateral
Manager’s reasonable business judgment, has a significant risk of declining in
credit quality or, with a lapse of time, becoming a Defaulted Security.

“Credit Tenant Lease”:  A lease related to and securing a commercial mortgage
loan that is dependent principally on the payment by the related tenant or
guarantor, if any, of lease or rental payments and other payments due under the
terms of such lease and therefore the performance of the related tenant.

“Credit Tenant Lease Loan”:  A commercial loan that is secured by a first lien
on commercial real estate and an assignment of lease or rental payments and
other payments due from tenants under the terms of the related Credit Tenant
Lease.

“Cure Advance”:  An advance by the Collateral Manager, in connection with the
exercise of a cure right by the Issuer, as controlling holder or directing
holder or other similar function, with respect to a Collateral Debt Security.

“Current Portfolio”:  The portfolio of Collateral Debt Securities and Eligible
Investments prior to giving effect to a proposed reinvestment in a Substitute
Collateral Debt Security.

“Custodial Account”:   An account at the Custodial Securities Intermediary in
the name of the Trustee pursuant to Section 10.1(b) hereof.

“Custodial Securities Intermediary”:  The meaning specified in Section 3.3(a)
hereof.

“Dealers”:  Wachovia Capital Markets, LLC, Goldman, Sachs & Co., Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and WestLB AG.

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

“Defaulted Security”:  Any Collateral Debt Security or any other security
included in the Assets:

27


--------------------------------------------------------------------------------




(i)            with respect to a Preferred Equity Security (1) with respect to
which there has occurred and is continuing a payment default (after giving
effect to any applicable grace period but without giving effect to any waiver);
provided, however, that notwithstanding the foregoing, a Preferred Equity
Security shall not be deemed to be a Defaulted Security as a result of (A) the
related issuer’s failure to pay dividends or distributions on the initial due
date therefor, if the Collateral Manager or the Issuer consents to extend the
due date when such dividend or distribution is due and payable, and such
dividend or distribution is paid on or before such extended due date (provided
that such dividend or distribution is paid not more than sixty (60) days (or if
the due date for such dividend or distribution was previously so extended, not
more than thirty (30) days) after the initial date that it was due), or (B) the
failure of the issuer or affiliate of the issuer of the Preferred Equity
Security to redeem or purchase such Preferred Equity Security on the date when
such redemption or purchase is required pursuant to the terms of the agreement
setting forth the rights of the holder of that Preferred Equity Security (after
giving effect to all extensions of such redemption or purchase date that the
issuer or affiliate of the issuer of the Preferred Equity Security had the right
to elect and did elect under the terms of the agreement setting forth the rights
of the holder of that Preferred Equity Security), if the Collateral Manager or
the Issuer consents to extend such redemption or purchase date; provided that
such consent does not extend the redemption or purchase date by more than two
(2) years after the redemption or purchase date required under such agreement
(that is, the original redemption or purchase date under such agreement as
extended by all extensions of such date that the issuer or affiliate of the
issuer of the Preferred Equity Security had the right to elect and did elect
under the terms of such agreement) and the amount required to be paid in
connection with such redemption or purchase is paid on or before such extended
redemption or purchase date, or (2) with respect to which there is known to the
Issuer or the Collateral Manager a default (other than any payment default)
which default entitles the holders thereof to accelerate the maturity of all or
a portion of the principal amount of such obligation; provided, however, in each
case, if such default is cured or waived then such asset shall no longer be a
Defaulted Security or (3) with respect to which there is known to the Collateral
Manager that (A) any bankruptcy, insolvency or receivership proceeding has been
initiated in connection with the issuer of such Collateral Debt Security, or (B)
there has been proposed or effected any distressed exchange or other debt
restructuring where the issuer of such Collateral Debt Security has offered the
debt holders a new security or package of securities that either (x) amounts to
a diminished financial obligation or (y) has the purpose of helping the issuer
to avoid default, or (4) that has been rated “CC”, “D” or “SD” or below by S&P
or (5) with respect to which there is known to the Collateral Manager that the
issuer thereof is in default (without giving effect to any applicable grace
period or waiver) as to payment of principal and/or interest on another
obligation (and such default has not been cured or waived) which is senior or
pari passu in right of payment to such Collateral Debt Security, except that a
Collateral Debt Security will not constitute a “Defaulted Security” under this
clause (5) if each of the Rating Agencies has

28


--------------------------------------------------------------------------------




confirmed in writing that such event shall not result in the reduction,
qualification or withdrawal of any rating of the Notes;

(ii)           with respect to a Loan (other than a Single Asset Mortgage
Security, a Single Borrower Mortgage Security or a Rake Bond), if a foreclosure
or default (whether or not declared) with respect to the related commercial
mortgage loan has occurred; provided, however, that notwithstanding the
foregoing, a Loan shall not be deemed to be a Defaulted Security as a result of
(1) the related borrower’s failure to pay interest on such Loan or on the
related commercial mortgage loan on the initial due date therefor, if the
related lender or holder of such Loan or the related commercial mortgage loan
consents to extend the due date when such interest is due and payable, and such
interest is paid on or before such extended due date (provided that such
interest is paid not more than sixty (60) days (or if the due date for such
interest was previously so extended, not more than thirty (30) days) after the
initial date that it was due), or (2) the related borrower’s failure to pay
principal on such Loan or the related commercial mortgage loan on the original
maturity date thereof (as defined below), if the related lender or holder of
such Loan or the related commercial mortgage loan consents to extend such
maturity date (so long as the Maturity Extension Requirements are met) and such
principal is paid on or before such extended maturity date, or (3) the
occurrence of any default (other than a payment default) with respect to such
Loan or the related commercial mortgage loan, unless and until the earlier of
(A) declaration of default and acceleration of the maturity of the Loan by the
lender or holder thereof and (B) the continuance of such default uncured for
sixty (60) days after such default became known to the Issuer or the Collateral
Manager or CDO Servicer or, subject to the satisfaction of the Rating Agency
Condition, such longer period as the Collateral Manager determines.  As used
herein, the term “original maturity date” means the maturity date of a Loan or
the related commercial mortgage loan as extended by all extensions thereof which
the related borrower had the right to elect and did elect under the terms of the
instruments and agreements relating to such Loan or the related commercial
mortgage loan, but before taking into account any additional extensions thereof
that are consented to by the lender or holder of such Loan or the related
commercial mortgage loan; and

(iii)          with respect to a CMBS Security, a CRE CDO Security, a REIT Debt
Security, a Single Asset Mortgage Security, a Single Borrower Mortgage Security
or a Rake Bond (1) as to which there has occurred and is continuing a principal
payment default (without giving effect to any applicable grace period or waiver)
or (2) as to which there is known to the Issuer or the Collateral Manager a
default (other than any payment default) which default entitles the holders
thereof to accelerate the maturity of all or a portion of the principal amount
of such obligation; provided, however, in each case, if such default is cured or
waived then such asset shall no longer be a Defaulted Security or (3) as to
which there is known to the Collateral Manager that (A) any bankruptcy,
insolvency or receivership proceeding has been initiated in connection with the
issuer of such CMBS Security, CRE CDO Security or REIT Debt Security, or (B)
there has been

29


--------------------------------------------------------------------------------




proposed or effected any distressed exchange or other debt re-structuring where
the issuer of such CMBS Security, CRE CDO Security or REIT Debt Security has
offered the debt holders a new security or package of securities that either (x)
amounts to a diminished financial obligation or (y) has the purpose of helping
the issuer to avoid default, or (4) that has been rated “CC”, “D” or “SD” or
below by S&P or “Ca” or “C” by Moody’s, or with respect to REIT Debt Securities,
the issuer of which has a credit rating of “D” or “SD” or as to which S&P has
withdrawn its rating or (5) as to which there is known to the Collateral Manager
that the issuer thereof is in default (without giving effect to any applicable
grace period or waiver) as to payment of principal and/or interest on another
obligation (and such default has not been cured or waived) which is senior or
pari passu in right of payment to such CMBS Security, CRE CDO Security or REIT
Debt Security, except that a CMBS Security, CRE CDO Security or REIT Debt
Security will not constitute a “Defaulted Security” under this clause (5) if
each of the Rating Agencies has confirmed in writing that such event shall not
result in the reduction, qualification or withdrawal of any rating of the Notes;
or (6) (A) as to which there has been a failure to pay interest in whole or in
part for the lesser of (x) six months or (y) three payment periods (if such CMBS
Security, CRE CDO Security or REIT Debt Security is rated (or privately rated
for purposes of the issuance of the Securities) below “Baa3” by Moody’s or
“BBB-” by S&P); provided, however, if the Rating Agency Condition for such CMBS
Security, CRE CDO Security or REIT Debt Security is satisfied with respect to
S&P and Moody’s, the Collateral Manager may choose not to treat such a CMBS
Security, CRE CDO Security or REIT Debt Security as a Defaulted Security or (B)
as to which there has been a failure to pay interest in whole or in part for the
lesser of (x) one year or (y) six consecutive payment periods (if such CMBS
Security, CRE CDO Security or REIT Debt Security is rated (or privately rated
for purposes of the issuance of the Securities) “BBB-” or higher by S&P, or
“Baa3” or higher by Moody’s) even if by its terms it provides for the deferral
and capitalization of interest thereon.

provided that any Collateral Debt Security which has sustained a write-down of
principal balance in accordance with its terms will not necessarily be
considered a Defaulted Security solely due to such writedown.

For purposes of calculating the Par Value Ratios, an appraisal reduction of a
Collateral Debt Security will be assumed to result in an implied reduction of
principal balance for such Collateral Debt Security only if such appraisal
reduction is intended to reduce the interest payable on such Collateral Debt
Security and only in proportion to such interest reduction.  For purposes of the
Par Value Ratios, any Collateral Debt Security that has sustained an implied
reduction of principal balance due to an appraisal reduction will not be
considered a Defaulted Security solely due to such implied reduction.  The
Collateral Manager will notify the Trustee of any appraisal reductions of
Collateral Debt Securities if the Collateral Manager has actual knowledge
thereof.

For purposes of the definition of “Defaulted Security,” the “Maturity Extension
Requirements” will be satisfied with respect to any extension if the maturity
date is extended

30


--------------------------------------------------------------------------------




(i) in the case of Loans other than ARD Loans, to a new maturity date that is
(A) not more than two (2) years after the original maturity date and (B) not
less than ten (10) years prior to the Stated Maturity and (ii) in the case of
ARD Loans, such that (A) the anticipated repayment date will not be less than
twenty (20) years prior to the Stated Maturity and (B) the new maturity date is
not later than the Stated Maturity; provided, however, that notwithstanding the
requirements in the foregoing clauses (i) and (ii), “Maturity Extension
Requirements” will be deemed satisfied with respect to any extensions as to
which the Rating Agency Condition has been satisfied.

For the avoidance of doubt, the parties hereto understand and agree that any
initial permissible 60-day extension period described in paragraphs (i) and (ii)
of this definition shall in no event be combined with any subsequent permissible
30-day extension period described in paragraphs (i) and (ii) of this definition.

“Delayed Draw Term Loan”: Any Loan that is fully committed on the initial
funding date of such Loan but is required to be fully funded in one or more
installments but which, once all such installments have been made, has the
characteristics of a term loan; provided that no Loan with respect to which the
additional funding obligation is held separately outside the Issuer by an
affiliate of the Seller or by an unaffiliated third party shall be deemed to be
a “Delayed Draw Term Loan” hereunder; provided, further, for purposes of the
Coverage Tests and the Collateral Quality Tests, the Principal Balance of a
Delayed Draw Term Loan, as of any date of determination, refers to the sum of
(i) the outstanding principal balance of such Delayed Draw Term Loan and (ii)
the amounts on deposit in the Delayed Funding Obligations Account in respect of
the unfunded portion of such Delayed Draw Term Loan.

“Delayed Funding Obligations Account”:  The account established pursuant to
Section 10.5(a) hereof.

“Deposit Accounts”: The meaning specified in Section 3.3(e)(xii) hereof.

“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date”:  With respect to the initial Payment Date, October 19,
2006, and thereafter quarterly on each January 19th, April 19th, July 19th and
October 19th (or if such date is not a Business Day, then the next succeeding
Business Day).

“Disqualified Transferee”:  The meaning specified in Section 2.5(l) hereof.

“Distressed Debt Security”:  Any Collateral Debt Security (other than any CMBS
Security, CRE CDO Security or REIT Debt Security owned by the Issuer) relating
to real property located in metropolitan New York or Washington, D.C. on which
(i) there is a payment default, an acceleration, bankruptcy or foreclosure, (ii)
a default is highly likely because the loan-to-value is greater than 100% or
(iii) the debt service on such security exceeds the available cash flow from the
underlying property on a current and projected basis.

“Dollar,” “U.S. $” or “$”:  A U.S. dollar or other equivalent unit in Cash.

31


--------------------------------------------------------------------------------




“Due Date”:  Each date on which a Scheduled Distribution is due on a Pledged
Obligation.

“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

“Effective Date”:  The date which is the earlier of (i) the 270th day after the
Closing Date and (ii) the date on which the Issuer utilizes the $180,259,089.84
deposited into the Unused Proceeds Account on the Closing Date to acquire
additional Collateral Debt Securities.

“Eligibility Criteria”:  The criteria set forth below, which if satisfied with
respect to any asset at the time it is purchased, as evidenced by an Officer’s
Certificate of the Collateral Manager delivered to the Trustee as of the date of
such acquisition, will make such asset eligible for purchase by the Issuer as a
Collateral Debt Security:

(i)            except with respect to the 63rd Street Townhouse Loan, it is a
Loan or security related to (A) commercial real estate, (B) undeveloped real
estate intended to be developed into residential or condominium property or (C)
or a combination of clauses (A) and (B); provided that no Loan shall be secured
by an individual residential property;

(ii)           it is issued by an issuer incorporated or organized under the
laws of the United States or a commonwealth, territory or possession of the
United States or under the laws of Aruba, the Bahamas, Bermuda, the British
Virgin Islands, Canada, the Cayman Islands, the Channel Islands, Guernsey,
Jersey, Luxembourg, Mexico or the Netherlands Antilles;

(iii)          with respect to each Loan (other than a Mezzanine Loan)
substantially all of the underlying property securing such Loan is located in
the United States or a commonwealth, territory or possession of the United
States or in Aruba, the Bahamas, Bermuda, the British Virgin Islands, Canada,
the Cayman Islands, the Channel Islands, Guernsey, Jersey, Luxembourg, Mexico or
the Netherlands Antilles;

(iv)          with respect to each CMBS Security, substantially all the loans
backing such Collateral Debt Security are secured by collateral substantially
all of which is located in the United States or a commonwealth, territory or
possession of the United States and with respect to each REIT Debt Security, the
issuer of such Collateral Debt Security is incorporated or organized under the
laws of the United States or a commonwealth, territory or possession of the
United States;

(v)           it provides for periodic payments of interest (or, in the case of
Preferred Equity Securities, dividends or other distributions) no less
frequently than semi-annually;

32


--------------------------------------------------------------------------------




(vi)          except with respect to any Interest Only Security, it provides for
the repayment of principal at not less than par no later than upon its maturity
or upon redemption, acceleration or its full prepayment;

(vii)         it has a Moody’s Rating and an S&P Rating (and, unless otherwise
agreed by S&P, such S&P Rating does not include the subscript “t”);

(viii)        its acquisition would not cause the Issuer, the Co-Issuer or the
pool of Pledged Obligations to be required to register as an investment company
under the Investment Company Act; and if the issuer of such Collateral Debt
Security is excepted from the definition of an “investment company” solely by
reason of Section 3(c)(1) of the Investment Company Act, then either (A) such
Collateral Debt Security does not constitute a “voting security” for purposes of
the Investment Company Act or (B) the aggregate amount of such Collateral Debt
Security held by the Issuer is less than 10% of the entire issue of such
Collateral Debt Security;

(ix)           (A) if it is a Loan (including a Mezzanine Loan but excluding an
ARD Loan), no commercial mortgage loan underlying, securing or constituting such
Collateral Debt Security has a maturity date (including any extension option)
that is later than ten (10) years prior to the Stated Maturity, (B) if it is a
REIT Debt Security, such REIT Debt Security (without regard to the maturities of
any collateral underlying such REIT Debt Security) does not have a stated final
maturity later than the Stated Maturity, (C) if it is a CMBS Security, such CMBS
Security (without regard to the maturities of any collateral underlying such
CMBS Security) does not have a rated final maturity later than five (5) years
after the Stated Maturity; provided that, if it has a rated final maturity later
than the Stated Maturity, it is rated at least “A3” by Moody’s, (D) if it is an
ARD Loan, (i) the anticipated repayment date of such ARD Loan is not later than
twenty (20) years prior to the Stated Maturity and (ii) the new maturity date is
not scheduled to occur later than the Stated Maturity, (E) if it is a CRE CDO
Security, it does not have a stated maturity later than five (5) years after the
Stated Maturity; provided that, if it has a rated final maturity later than the
Stated Maturity, it is rated at least “Aa2” by Moody’s, and (F) if it is a
Preferred Equity Security, the date (after giving effect to all permissible
extensions thereof) by which all distributions on such Preferred Equity Security
attributable to the return of capital by its governing documents are required to
be made is not later than ten (10) years prior to the Stated Maturity (after
giving effect to all anticipated settlement concerns in connection with such
return of capital);

(x)            it is not prohibited under its Underlying Instruments from being
purchased by the Issuer and pledged to the Trustee;

(xi)           it is not, and does not provide for conversion or exchange into,
“margin stock” (as defined under Regulations T, U or X by the Board of Governors
of the Federal Reserve System) at any time over its life;

33


--------------------------------------------------------------------------------




(xii)          other than any Loan with respect to which the Collateral Manager
has a reasonable indication from the related borrower that such borrower plans
to prepay such Loan, it is not the subject of (a) any Offer by the issuer of
such security or by any other person made to all of the holders of such security
to purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for cash, securities or any
other type of consideration or (b) any solicitation by an issuer of such
security or any other person to amend, modify or waive any provision of such
security or any related Underlying Instruments, and has not been called for
redemption;

(xiii)         it is not an Ineligible Equity Security, Step-Up Security,
Step-Down Bond, Market Value Collateralized Debt Obligation, any security the
repayment of which is subject to substantial non-credit related risk, as
determined by the Collateral Manager in its reasonable business judgment, or a
“synthetic security”;

(xiv)        except with respect to Preferred Equity Securities, it is not a
security that by the terms of its Underlying Instruments provides for conversion
or exchange (whether mandatory or at the option of the issuer or the holder
thereof) into equity capital at any time prior to its maturity;

(xv)         it is not a financing by a debtor-in-possession in any insolvency
proceeding;

(xvi)        except with respect to Delayed Draw Term Loans, it will not require
the Issuer to make any future payments after the initial purchase thereof;

(xvii)       if it is a Delayed Draw Term Loan, an amount equal to the aggregate
amount of the Issuer’s remaining commitments with respect to such Delayed Draw
Term Loan is deposited into the Delayed Draw Funding Obligations Account on the
date such Delayed Draw Term Loan is acquired by the Issuer;

(xviii)      its acquisition will be in compliance with Section 206 of the
Advisers Act;

(xix)         except with respect to Partially Deferred Loans, it does not have
any outstanding deferred or capitalized interest;

(xx)          it is not a security that, in the Collateral Manager’s reasonable
business judgment, has a significant risk of declining in credit quality or,
with lapse of time or notice, becoming a Defaulted Security;

(xxi)         it is not a Defaulted Security (as determined by the Collateral
Manager after reasonable inquiry);

34


--------------------------------------------------------------------------------




(xxii)        if it is a Participation, (a) it is a real estate related
Participation, (b) except in the case of any Participation with respect to which
the Rating Agency Condition is satisfied, either (i) the Underlying Term Loan, A
Note or B Note has been included in a transaction that would be classified as a
CMBS Conduit Security or a CMBS Large Loan Security or (ii) the Underlying Term
Loan is serviced pursuant to a commercial mortgage servicing arrangement, which
includes the standard servicing provisions found in CMBS Securities
transactions, (c) the requirements regarding the representations and warranties
with respect to the Underlying Term Loan, the Underlying Mortgaged Property (as
applicable) and the Participation set forth in Section 16.5 have been met, (d)
the terms of the Underlying Instruments are consistent with the terms of similar
Underlying Instruments in the CMBS industry and (e) the Participating
Institution is either a “special purpose vehicle” or qualifies as a “qualified
institutional lender” as typically defined in the Underlying Instruments related
to Participations; provided that a securitization trust, a CDO issuer or a
similar securitization vehicle and each of Gramercy Warehouse Funding I LLC, a
Delaware limited liability company, and Gramercy Warehouse Funding II LLC, a
Delaware limited liability company, shall be deemed to be a “special purpose
vehicle” hereunder;

(xxiii)       if it is a B Note, it is (a) a real estate related B Note, (b)
except in the case of any B Note with respect to which the Rating Agency
Condition is satisfied, either (i) the related A Note has been included in a
transaction that would be classified as a CMBS Conduit Security or a CMBS Large
Loan Security or (ii) the B Note is serviced pursuant to a commercial mortgage
servicing arrangement, which includes the standard servicing provisions found in
CMBS Securities transactions, (c) the requirements regarding the representations
and warranties with respect to the Underlying Term Loan, the Underlying
Mortgaged Property (as applicable) and the B Note set forth in Section 16.5 have
been met and (d) the terms of the Underlying Instruments are consistent with the
terms of similar Underlying Instruments in the CMBS industry;

(xxiv)       if it is a Mezzanine Loan (other than a junior interest in a
Mezzanine Loan), (a) except in the case of any Mezzanine Loan with respect to
which the Rating Agency Condition is satisfied, the Mezzanine Loan is serviced
pursuant to (A) the CDO Servicing Agreement or (B) a commercial mortgage
servicing arrangement, which includes the standard servicing provisions found in
CMBS Securities transactions, (b) the requirements regarding the representations
and warranties with respect to the Underlying Term Loan, the Underlying
Mortgaged Property (as applicable) and the Mezzanine Loan set forth in Section
16.5 have been met and (c) the terms of the Underlying Instruments are
consistent with the terms of similar Underlying Instruments in the CMBS industry
with respect to Mezzanine Loans;

(xxv)        if it is a Whole Loan (or a Subordinate Whole Loan) (a) except in
the case of any Whole Loan or Subordinate Whole Loan with respect to which the
Rating Agency Condition is satisfied, it is a real estate related Loan that is
serviced pursuant to (A) the CDO Servicing Agreement or (B) a commercial

35


--------------------------------------------------------------------------------




mortgage servicing arrangement, which includes the standard servicing provisions
found in CMBS Securities transactions, (b) the requirements regarding the
representations and warranties with respect to the Loan and the Underlying
Mortgaged Property (as applicable) set forth in Section 16.5 have been met, (c)
the terms of the Underlying Instruments are consistent with the terms of similar
Underlying Instruments in the CMBS industry with respect to Whole Loans and
Subordinate Whole Loans, and (d) in the case of any Whole Loan (or a Subordinate
Whole Loan) in the form of a senior participation, the Participating Institution
either is a “special purpose vehicle,” qualifies as a “qualified institutional
lender” as typically defined in the Underlying Instruments related to
Participations or a grantor trust formed to hold the Loan in connection with the
transaction contemplated herein; provided that a securitization trust, a CDO
issuer or a similar securitization vehicle shall be deemed to be a “special
purpose vehicle” for purposes of the Eligibility Criteria;

(xxvi)       it is U.S. Dollar denominated and may not, by its terms, be
converted into a security payable in any other currencies;

(xxvii)      if it is a Non-Quarterly Pay Asset, it is included on an Asset
Hedge Schedule;

(xxviii)     it is one of the Specified Types;

(xxix)       if it is a Loan or CMBS Security, the principal balance of the Loan
or CMBS Security has not been reduced by a realized loss, expected loss,
appraisal event, appraisal reduction or similar item since initial issuance,
other than a Loan as to which a workout or other restructuring has occurred but
as to which no such reduction has occurred since the completion of such workout
or restructuring;

(xxx)        any requirements regarding opinions with respect to certain
purchases of Collateral Debt Securities as provided in this Indenture have been
met;

(xxxi)       if it is an Interest Only Security, the Rating Agency Condition has
been satisfied with respect to the acquisition of such Interest Only Security;

(xxxii)      if it is a Principal Only Security, the Rating Agency Condition has
been satisfied with respect to the acquisition of such Principal Only Security;

(xxxiii)     its acquisition would not cause Gramercy Investment to fail to
qualify as a “REIT” under the Code;

(xxxiv)     if such Collateral Debt Security has attached “buy/sell” rights in
favor of the Issuer, such rights are freely assignable by the Issuer to any of
its affiliates;

36


--------------------------------------------------------------------------------




(xxxv)      if it is (A) a CRE CDO Security or a CMBS Security, at the time it
was issued at least one class of the related issuer’s securities was rated “AAA”
(or the equivalent) by one or more nationally recognized statistical rating
organizations and (B) a CMBS Security or a REIT Debt Security, it is rated at
least “Ba3” by Moody’s;

(xxxvi)     if it is a Related Future Advance Loan, either (A) (i) the related
additional funding obligation is an obligation of Gramercy Warehouse Funding I,
LLC or Gramercy Warehouse Funding II, LLC (or a successor special purpose entity
or any similar special purpose entity that is established as a repo seller or
warehouse borrower) (any such entity, the “Future Advance Holder”) and is not an
obligation of the Issuer; (ii) at the time the Issuer acquired such Related
Future Advance Loan, the Other Loan was owned by the Future Advance Holder and
pledged and/or otherwise financed to or with, as applicable, an entity (x) with
a long-term, unsecured debt rating of “A-” or better from S&P and “A3” or better
from Moody’s, or (y) with respect to which the Rating Agency Condition has been
satisfied (any entity described in the preceding clause (x) or clause (y), an
“Approved Lender”) pursuant to the related repurchase agreement or other
warehouse facility, as applicable (any such agreement or facility, a “Warehouse
Facility”); (iii) at the time the Issuer acquires such Related Future Advance
Loan, (a) there is sufficient (x) capacity under the related Warehouse Facility
to satisfy the financed portion and (y) Liquidity to satisfy the unfinanced
portion of the additional funding obligation in respect of the related Other
Loan (in accordance with the terms of the applicable Warehouse Facility) if all
conditions under the related mortgage loan documents and Warehouse Facility
documents were satisfied, and (b) the Approved Lender has approved of the
Related Future Advance Loan and is required to fund the financed portion of such
Other Loan (either directly or via an advance to the Future Advance Holder)
provided all conditions under the related mortgage loan documents and Warehouse
Facility documents are satisfied; (iv) the related borrower has acknowledged
and/or agreed in writing that it has not, and will not, exercise any right to
offset or defense against payment under the Related Future Advance Loan owned by
the Issuer against the Issuer; (v) the Future Advance Holder has agreed in
writing with the Issuer not to transfer the Related Future Advance Loan except
in connection with the Approved Lender’s rights under the applicable Warehouse
Facility (or in satisfaction or settlement of such rights currently or in the
future) without satisfaction of the Rating Agency Condition unless such
transferee is rated at least “A-” by S&P or is otherwise approved by S&P and
“A3” by Moody’s or is otherwise approved by Moody’s; (vi) GKK Capital LP, at all
times (including upon any transfer of the additional funding obligation), has
agreed to indemnify the Issuer (for purposes of this eligibility criterion, the
“Indemnified Party”) for, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against the Indemnified Party for the failure to make such advance by
such party related to its future

37


--------------------------------------------------------------------------------




funding obligations under the commercial mortgage loan; (vii) the related
Warehouse Facility has a term that is scheduled to end no earlier than the date
that is 12 months after the date on which the Issuer acquires such Related
Future Advance Loan (and in the case of each Gramercy Warehouse Funding I and
Gramercy Warehouse Funding II, its term is scheduled to end no earlier than
August 1, 2009), (viii) the Future Funding Reserve Test is satisfied as of the
date on which the Issuer acquires such Related Future Advance Loan (after giving
effect to such acquisition); (ix) no Liquidity Test Failure occurred with
respect to the most recent Quarterly Measurement Date; and (x) the related
participation agreement includes the provision set forth on Schedule P hereto;
or (B) the Rating Agency Condition has been satisfied with respect thereto; and

(xxxvii)    it is not a healthcare or mortgage-related REIT Debt Security.

Notwithstanding the foregoing provisions of this definition, with respect to any
Collateral Debt Security acquired by the Issuer on or prior to the Closing Date,
if any of the Eligibility Criteria (except for clause (xxxvi)) above pertains to
the subject matter of a representation and warranty under the related Collateral
Debt Securities Purchase Agreement as to which an exception has been disclosed
in the related exception schedule, such Collateral Debt Security shall be deemed
to satisfy such criterion notwithstanding such exception.

“Eligible Investments”:  Any Dollar-denominated investment that, at the time it
is Granted to the Trustee (directly or through a Securities Intermediary or
bailee), is Registered and is one or more of the following obligations or
securities:

(i)            direct obligations of, and obligations, the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

(ii)           demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Trustee or the commercial
department of any successor Trustee, as the case may be; provided that such
successor otherwise meets the criteria specified herein) and subject to
supervision and examination by federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depositary
institution or trust company (or, in the case of the principal depositary
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a credit rating not
less than “A1” by Moody’s, “A+” by Fitch and “A+” by S&P, in the case of
long-term debt obligations, and “P-1” by Moody’s, “F1” by Fitch and “A-1+” by
S&P for Eligible Investments which have a maturity of thirty (30) days or less;

38


--------------------------------------------------------------------------------




(iii)          unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above (including the
Trustee or the commercial department of any successor Trustee, as the case may
be; provided that such person otherwise meets the criteria specified herein) or
entered into with a corporation (acting as principal) whose long-term rating is
not less than “Aa2” by Moody’s, “AA” by Fitch and “AAA” by S&P (for so long as
any Notes rated by S&P are Outstanding) or whose short-term credit rating is not
less than “P-1” by Moody’s, “F1” by Fitch and “A-1+” by S&P for Eligible
Investments which have a maturity of thirty (30) days or less (for so long as
any Notes rated by S&P are Outstanding); provided that the issuer thereof must
also have at the time of such investment a long-term credit rating of not less
than “Aa2” by Moody’s, “A+” by Fitch and “AAA” by S&P (for so long as any Notes
rated by S&P are Outstanding);

(iv)          registered securities bearing interest or sold at a discount
issued by any corporation incorporated under the laws of the United States or
any state thereof or the District of Columbia that has a credit rating of not
less than “Aa2” by Moody’s, “AA” by Fitch and “AAA” by S&P (for so long as any
Notes rated by S&P are Outstanding) at the time of such investment or
contractual commitment providing for such investment;

(v)           commercial paper or other similar short-term obligations
(including that of the Trustee or the commercial department of any successor
Trustee, as the case may be, or any Affiliate thereof; provided that such person
otherwise meets the criteria specified herein) having at the time of such
investment a credit rating of “P-1” by Moody’s, “F1” by Fitch and “A-1+” by S&P
or “A-1” by S&P for Eligible Investments which have a maturity of thirty (30)
days or less (for so long as any Notes rated by S&P are Outstanding); provided
that the issuer thereof must also have at the time of such investment a senior
long-term debt rating of not less than “Aa3” by Moody’s, “AA” by Fitch and “AA”
by S&P (for so long as any Notes rated by S&P are Outstanding);

(vi)          a reinvestment agreement issued by any bank (if treated as a
deposit by such bank), or a Registered guaranteed investment or reinvestment
agreement issued by an insurance company or other corporation or entity, in each
case that has a credit rating of not less than “P-1” by Moody’s, “F1” by Fitch
and “A-1+” by S&P or “A-1” by S&P for Eligible Investments which have a maturity
of thirty (30) days or less (for so long as any Notes rated by S&P are
Outstanding); provided that the issuer thereof must also have at the time of
such investment a long-term credit rating of not less than “Aa2” by Moody’s,
“AA” by Fitch and “AAA” by S&P (for so long as any Notes rated by S&P are
Outstanding);

39


--------------------------------------------------------------------------------




(vii)         money market funds which have at all times the highest credit
rating assigned by each of the Rating Agencies (including funds for which the
Trustee or an Affiliate provides services or received compensation); and

(viii)        any other investment similar to those described in clauses (i)
through (vii) above that (1) each of Moody’s and S&P has confirmed may be
included in the portfolio of Pledged Obligations as an Eligible Investment
without adversely affecting its then-current ratings on the Notes and (2) has a
long-term credit rating of not less than “Aa2” by Moody’s, “AA” by Fitch and
“AAA” by S&P (for so long as any Notes rated by S&P are Outstanding) or a credit
rating of not less than “P-1” by Moody’s, “F1” by Fitch and “A-1+” by S&P or
“A-1” by S&P for Eligible Investments which have a maturity of thirty (30) days
or less (for so long as any Notes rated by S&P are Outstanding);

provided that, except in the case of clauses (iv), (vii) and (viii) above, such
obligations shall have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change; provided, further, that mortgage-backed
securities and Interest Only Securities shall not constitute Eligible
Investments; and provided, further, that (a) Eligible Investments acquired with
funds in the Collection Accounts shall include only such obligations or
securities as mature no later than the Business Day prior to the next Payment
Date succeeding the acquisition of such obligations or securities, (b) Eligible
Investments shall not include obligations bearing interest at inverse floating
rates, (c) Eligible Investments shall not include obligations the purchase of
which would cause the Issuer to be engaged in a trade or business within the
United States, shall not have payments subject to foreign or United States
withholding tax, shall not be purchased for a price in excess of par and shall
not have an S&P rating which contains a subscript “r”, “t”, “p”, “pi” or “q” and
(d) Eligible Investments shall not include Margin Stock.

For the avoidance of doubt, all credit ratings by Fitch required under this
definition shall be deemed to be Fitch Ratings for all purposes under this
Indenture.

“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default”:  The meaning specified in Section 5.1 hereof.

“Excepted Assets”:  (i) The U.S. $250 of capital contributed by the holder of
the ordinary shares of the Issuer, the U.S. $250 transaction fee paid to the
Issuer, together with, in each case, any interest earned thereon and the bank
account in which such monies are held and (ii) the Preferred Shares Distribution
Account and all of the funds and other property from time to time deposited in
or credited to the Preferred Shares Distribution Account.

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

“Exchange Security”: The meaning specified in Section 12.1(b) hereof.

40


--------------------------------------------------------------------------------




“Expense Account”:  The account established pursuant to Section 10.6(a) hereof.

“Extended Maturity Date”:  With respect to any Collateral Debt Security, the
maturity date of such Collateral Debt Security, assuming the exercise of all
extension options that are exercisable at the option of the related borrower
under the terms of such Collateral Debt Security.

“Extended Weighted Average Maturity”:  As of any Measurement Date with respect
to the Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one tenth thereof, and based
on the Extended Maturity Date) of each Collateral Debt Security (other than
Defaulted Securities) by (b) the outstanding Principal Balance at such time of
such Collateral Debt Security and (ii) dividing the sum by the Aggregate
Principal Balance at such time of all Collateral Debt Securities (other than
Defaulted Securities).

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”:  Financing statements relating to the Assets naming the
Issuer, as debtor, and the Trustee, on behalf of the Noteholders and each Hedge
Counterparty as secured party.

“Fitch”:  Fitch Ratings and any successor or successors thereto.

“Fixed Rate Excess”:  As of any Measurement Date, a fraction (expressed as a
percentage) the numerator of which is equal to the product of (i) the greater of
zero and the excess, if any, of the Weighted Average Coupon for such Measurement
Date over 7.0% and (ii) the Aggregate Principal Balance of all Collateral Debt
Securities that are Fixed Rate Securities (excluding all Defaulted Securities
and Written Down Securities) and the denominator of which is the Aggregate
Principal Balance of all Collateral Debt Securities that are Floating Rate
Securities (excluding all Defaulted Securities and Written Down Securities),
multiplying the resulting figure by 360 and then dividing by 365.

“Fixed Rate Security”:  Any Collateral Debt Security (including, without
limitation, an Above Cap Security) other than a Floating Rate Security.

“Floating Rate Security”:  Any Collateral Debt Security which bears interest
based upon a floating rate index (including a floating rate index subject to a
cap but other than an Above Cap Security); provided that any Covered Fixed Rate
Security will be deemed to be a Floating Rate Security for purposes of
calculating the Fixed Rate Excess, Spread Excess, Weighted Average Coupon and
Weighted Average Spread and for purposes of calculating the Spread Excess and
Weighted Average Spread, such Covered Fixed Rate Security shall be assumed to
have a spread (i) above the applicable London interbank offered rate equal to
the spread over the London interbank offered rate for U.S. Dollar deposits in
Europe for the related swap agreement or (ii) equal to the sum of (a) the coupon
on the underlying related Collateral Debt Security plus (b) the floating amount
receivable from the applicable Hedge Counterparty under the related swap
agreement minus (c) the fixed amount payable by the Issuer under the applicable
swap agreement minus (d) the applicable London interbank offered rate.

41


--------------------------------------------------------------------------------




“Form-Approved Liability Hedge”:  A Liability Hedge entered into with respect to
a Covered Fixed Rate Security (i) the documentation of which substantially
conforms (but for the amount and timing of periodic payments, the notional
amount, the effective date, the termination date and other similarly necessary
changes) to a form for which satisfaction of the Rating Agency Condition was
previously received in respect of the Notes (as certified to the Trustee by the
Collateral Manager); provided that (x) any Rating Agency may withdraw its
approval of a form at any time and (y) such form does not provide for an upfront
payment by the Issuer to the related Hedge Counterparty, and (ii) for which the
Issuer has provided each Rating Agency with written notice of the purchase of
the related Collateral Debt Security within five Business Days after such
purchase.

“Future Advance Holder”: The meaning specified in clause (xxxvi) of the
definition of Eligibility Criteria.

“Future Funding Letter of Credit Amount”:  The aggregate amount of all Qualified
Letters of Credit or guarantees issued by one or more entities generally rated
at least “A-” by S&P and “A3” by Moody’s in favor of the Issuer and one or more
Future Advance Holders or, subject to satisfaction of the Rating Agency
Condition, any Future Advance Holder and in either case related to the
additional funding obligations of Future Advance Holders or other entities in
respect of Other Loans or indemnifications for losses as described in Section
7.19(a).

“Future Funding Reserve Account”:  The account established pursuant to Section
10.9 hereof.

“Future Funding Reserve Test”:  A test that is satisfied on any date if the sum
of (A) amounts on deposit in any Future Funding Reserve Account, (B) the Future
Funding Letter of Credit Amount and (C) amounts on deposit in the Unused
Proceeds Subaccount is equal to or greater than the Required Future Funding
Reserve Amount.

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

“GKK”:  Gramercy Capital Corp., a Maryland real estate investment trust.

“Global Securities”:  The Rule 144A Global Securities and the Regulation S
Global Securities.

“Governing Documents”:  With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and (ii) all other Persons, the
articles of incorporation, certificate of incorporation, by-laws, certificate of
limited partnership, limited partnership agreement, limited liability company
agreement, certificate of formation, articles of association and similar charter
documents, as applicable to any such Person.

“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United

42


--------------------------------------------------------------------------------




States of America and, with respect to each of the foregoing, that is maintained
in book-entry on the records of a Federal Reserve Bank.

“Gramercy Investment”:  Gramercy Investment Trust, a Maryland real estate
investment trust.

“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Pledged Obligations or of any other security or instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Pledged Obligations (or any other security or instrument), and
all other Monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Green Loan”:  Green Loan Services LLC, a Delaware limited liability company.

“Green Loan Administrative Fee”:  A fee which is equal to 0.15% of the “book
value” of each Collateral Debt Security (other than any CMBS Security rated
investment grade at the time of issuance thereof, any CRE CDO Security or any
REIT Debt Security, in each case owned by the Issuer) payable to Green Loan
under the Asset Servicing Agreement during such Due Period; provided, however,
that the Green Loan Administrative Fee will be reduced by the fees payable to
the Primary Servicers to the extent described on Schedule Q hereto during such
Due Period.  During any period in which Green Loan is acting as special servicer
under the Asset Servicing Agreement with respect to a Collateral Debt Security
which is subject to special servicing thereunder, Green Loan will not be
entitled to the Green Loan Administrative Fee with respect to such Collateral
Debt Security.

“Hedge Agreement”:  One or more interest rate cap agreements, interest rate
floor agreements, Interest Rate Swap Agreements or similar agreements (including
Liability Hedges), including any related ISDA Master Agreement and hedge
confirmations, entered into between the Issuer and one or more Hedge
Counterparties from time to time and any additional or replacement interest rate
cap or swap agreements or other agreements that address interest rate exposure,
entered into from time to time between the Issuer and each Hedge Counterparty in
accordance with the terms hereof, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with its terms.

“Hedge Collateral Account”:  Each trust account established pursuant to Section
16.1(e) hereof.

“Hedge Counterparty”:  Any institution or institutions with whom the Issuer
enters into interest rate cap agreements, interest rate floor agreements,
Interest Rate Swap Agreements or other similar agreements (including Liability
Hedges) that address interest rate

43


--------------------------------------------------------------------------------




exposure, or any permitted assignees or successors of such institutions under
any Hedge Agreements.

“Hedge Counterparty Credit Support”:  With respect to any Hedge Agreement, the
agreement to provide collateral, if necessary, substantially in the form of the
ISDA Credit Support Annex attached to such Hedge Agreement, which in each case
will be substantially similar to the ISDA Credit Support Annex attached to the
Form-Approved Liability Hedge.

“Hedge Counterparty Credit Support Provider”:  The meaning specified in Section
16.1(a) hereof.

“Hedge Counterparty Required Rating”: (i) with respect to a Person as an issuer
or with respect to long-term senior unsecured debt of such Person, (a) “A1” by
Moody’s  to the extent such Person has a long-term rating only (for so long as
any Notes are Outstanding and are rated by Moody’s); or (b) “A2” by Moody’s  to
the extent such Person has both a long-term and short-term rating and the
short-term rating is “P-1” (for so long as any Notes are Outstanding and are
rated by Moody’s); and (ii) with respect to a Person as an issuer or with
respect to long term senior unsecured debt of such Person, “BBB-” by S&P (for so
long as any Notes are Outstanding and are rated by S&P), or a short term rating
of such Person, of “A-3” by S&P (for so long as any Notes are Outstanding and
are rated by S&P); provided that should a Rating Agency effect an overall
downward adjustment of its short-term or long-term ratings, then the applicable
Hedge Counterparty Required Rating shall be downwardly adjusted accordingly;
provided, further, that any adjustment to a rating shall be subject to the prior
written consent of the applicable Rating Agency.

“Hedge Counterparty Collateral Threshold Rating”:  With respect to a person as
an issuer or with respect to the debt of such person, as the case may be, such
rating as shall be satisfactory to S&P (for so long as any Class of Notes is
Outstanding and is rated by S&P) and Moody’s (for so long as any Class of Notes
is Outstanding and is rated by Moody’s) at the time of entering into the
applicable Hedge Agreement and as specifically set forth in the related Hedge
Agreement; provided that should a Rating Agency effect an overall downward
adjustment of its short-term or long-term ratings, then the applicable Hedge
Counterparty Collateral Threshold Rating shall be downwardly adjusted
accordingly; provided, further, that any adjustment to a rating shall be subject
to the prior written consent of the applicable Rating Agency.

“Hedge Payment Amount”:  With respect to each Hedge Agreement, the amount of any
payment then due and payable thereunder by the Issuer to each Hedge
Counterparty, including without limitation any payments due and payable upon a
termination of such Hedge Agreement.

“Hedge Termination Account”:  Each trust account established pursuant to Section
16.1(g) hereof.

“Herfindahl Diversity Test”:  A test that will be satisfied if on any
Measurement Date the Herfindahl Score for the Collateral Debt Securities on such
Measurement Date is greater than 20.  In the event that Cash has been received
in respect of Principal Proceeds of the

44


--------------------------------------------------------------------------------




Collateral Debt Securities since the immediately preceding Measurement Date but
has not been reinvested in additional Collateral Debt Securities as of the
current Measurement Date, the Herfindahl Diversity Test also will be deemed
satisfied on the current Measurement Date notwithstanding a Herfindahl Score of
20 or less if (i) the Herfindahl Test was satisfied or deemed satisfied on the
immediately preceding Measurement Date and (ii) the reason for the failure on
the current Measurement Date is the existence of such Cash.  Similarly, if the
Herfindahl Diversity Test was not satisfied or deemed satisfied on the
immediately preceding Measurement Date and the Herfindahl Score has worsened as
of the current Measurement Date, the Herfindahl Score as of the immediately
preceding Measurement Date will be deemed to have been maintained on the current
Measurement Date to the extent that the reason for such worsened Herfindahl
Score is the existence of such Cash.

“Herfindahl Score”:  The amount determined by the Collateral Manager on any
Measurement Date, by dividing (i) one by (ii) the sum of the series of products
obtained for each Collateral Debt Security, by squaring the quotient of (x) the
Principal Balance on such Measurement Date of each such Collateral Debt Security
and (y) Aggregate Principal Balance of all Collateral Debt Securities on such
Measurement Date.

“Highest Auction Price”:  The meaning specified in Section 12.4(b)(iv) hereof.

“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the Person in whose name such Preferred Share is registered in
the register maintained by the Share Registrar.

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

“Indemnified Party”:  The meaning specified in clause (xxxvi) of the definition
of Eligibility Criteria.

45


--------------------------------------------------------------------------------




“Ineligible Equity Security”: Any equity security or any other security which is
not eligible for purchase by the Issuer as a Collateral Debt Security; provided
that the term “Ineligible Equity Security” will not include any Preferred Equity
Security or any asset backed security structured as a certificate or other form
of beneficial interest or any instrument that is otherwise eligible for purchase
by the Issuer as a Collateral Debt Security the terms of which include an
“equity kicker.”

“Initial Collateral Debt Security”:  Any of the Collateral Debt Securities
acquired by the Issuer on the Closing Date or with respect to which the Issuer
has, as of the Closing Date, entered into a binding commitment to purchase.

“Initial Deposit”:  Any Cash or Money deposited with the Trustee by the Issuer
on the Closing Date for inclusion as Assets and deposited by the Trustee in the
Unused Proceeds Account on the Closing Date, which shall be equal to
$180,259,089.84.

“Initial Maturity Date”:  With respect to any Collateral Debt Security, the
maturity date of such Collateral Debt Security without giving effect to any
extension options available under the terms of such Collateral Debt Security.

“Initial Purchaser”:  Each of Wachovia Capital Markets, LLC and Goldman, Sachs &
Co.

“Initial Weighted Average Maturity”:  As of any Measurement Date with respect to
the Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (i) summing the products obtained by multiplying (a) the remaining
term to maturity (in years, rounded to the nearest one tenth thereof, and based
on the Initial Maturity Date) of each Collateral Debt Security (other than
Defaulted Securities) by (b) the Outstanding Principal Balance of such
Collateral Debt Security and (ii) dividing the sum by the Aggregate Principal
Balance at such time of all Collateral Debt Securities (other than Defaulted
Securities).

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”:  With respect to (i) the first Payment Date, the
period from and including the Closing Date to but excluding the initial Payment
Date and (ii) with respect to each successive Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date.

“Interest Advance”:  The meaning specified in Section 10.10(a) hereof.

“Interest Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

“Interest Coverage Ratio”: With respect to the Class A Notes and the Class B
Notes (the “Class A/B Interest Coverage Ratio”), the Class C Notes, the Class D
Notes and the Class E Notes (the “Class C/D/E Interest Coverage Ratio”) or the
Class F Notes, the Class G Notes and the Class H Notes (the “Class F/G/H
Interest Coverage Ratio”) as of any Measurement Date, the ratio calculated by
dividing:

46


--------------------------------------------------------------------------------




(1)                                  (i) the sum of (A) Cash standing to the
credit of the Expense Account, plus (B) the Scheduled Distributions of interest
due (or, in the case of the Preferred Equity Securities, the scheduled payments
of dividends or other distributions not attributable to the return of capital by
their governing documents) due (in each case regardless of whether the due date
for any such interest (or dividend or other distribution) payment has yet
occurred) in the Due Period in which such Measurement Date occurs on (x) the
Collateral Debt Securities (excluding accrued and unpaid interest on Defaulted
Securities); provided that no interest (or dividends or other distributions)
will be included with respect to any Collateral Debt Security (including,
without limitation, the deferred or capitalized interest component of a
Partially Deferred Loan) to the extent that such Collateral Debt Security does
not provide for the scheduled payment of interest (or dividends or other
distributions) in Cash; and (y) the Eligible Investments held in the Payment
Account, the Collection Accounts, the Delayed Funding Obligations Account, the
Unused Proceeds Account (including the Unused Proceeds Subaccount) and the
Expense Account (whether purchased with Interest Proceeds or Principal
Proceeds), plus (C) any net amount (other than any termination payments)
scheduled to be received by the Issuer from any Hedge Counterparty under any
related Hedge Agreement on or before the following Payment Date, plus (D)
Interest Advances, if any, advanced by the Advancing Agent or the Trustee, in
its capacity as Backup Advancing Agent, with respect to the related Payment
Date, minus (ii) the sum of (A) any net amount (other than any termination
payments) scheduled to be paid by the Issuer to any Hedge Counterparty under any
related Hedge Agreement on or before the following Payment Date, plus, without
duplication, (B) any amounts scheduled to be paid pursuant to Section
11.1(a)(i)(1) through (5); by

(2)                                  (i) in the case of the Class A/B Interest
Coverage Ratio, the sum of the scheduled interest on the Class A-1 Notes, the
Class A-2 Notes and the Class B Notes payable on the Payment Date immediately
following such Measurement Date plus any Class A-1 Defaulted Interest Amount,
any Class A-2 Defaulted Interest Amount and any Class B Defaulted Interest
Amount payable on the Payment Date immediately following such Measurement Date;
(ii) in the case of the Class C/D/E Interest Coverage Ratio, the amount
determined by the foregoing clause (i) plus the scheduled interest on the Class
C Notes (including any Class C Defaulted Interest Amount and interest on Class C
Capitalized Interest, if any, but excluding any Class C Capitalized Interest),
the Class D Notes (including any Class D Defaulted Interest Amount and interest
on Class D Capitalized Interest, if any, but excluding any Class D Capitalized
Interest) and the Class E Notes (including any Class E Defaulted Interest and
interest on any Class E Capitalized Interest, if any, but excluding any Class E
Capitalized Interest) payable on the Payment Date immediately following such
Measurement Date; or (iii) in the case of the Class F/G/H Interest Coverage
Ratio, the amount determined by the foregoing clause

47


--------------------------------------------------------------------------------




(ii) plus the scheduled interest on the Class F Notes (including any Class F
Defaulted Interest Amount and interest on Class F Capitalized Interest, if any,
but excluding any Class F Capitalized Interest), the Class G Notes (including
any Class G Defaulted Interest Amount and interest on Class G Capitalized
Interest, if any, but excluding any Class G Capitalized Interest) and the Class
H Notes (including any Class H Defaulted Interest and interest on Class H
Capitalized Interest, if any, but excluding any Class H Capitalized Interest),
in each case payable on the Payment Date immediately following such Measurement
Date.

“Interest Distribution Amount”:  Each of the Class A-1 Interest Distribution
Amount, Class A-2 Interest Distribution Amount, Class B Interest Distribution
Amount, Class C Interest Distribution Amount, Class D Interest Distribution
Amount, Class E Interest Distribution Amount, Class F Interest Distribution
Amount, Class G Interest Distribution Amount, Class H Interest Distribution
Amount, Class J Interest Distribution Amount and Class K Interest Distribution
Amount.

“Interest Only Security”:  Any security that by its terms provides for periodic
payments of interest on a notional amount and does not provide for the repayment
of a principal amount.

“Interest Proceeds”:  With respect to any Payment Date, (a) the sum (without
duplication) of (i) all Cash payments of interest (including any amount
representing the accreted portion of a discount from the face amount of an
Eligible Investment) or dividends and other distributions (but excluding
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents) received during the related Due Period on
the Collateral Debt Securities other than Defaulted Securities (net of the
Servicing Fee and other amounts payable in accordance with each Servicing
Agreement) and Eligible Investments, including, in the Collateral Manager’s
commercially reasonable discretion (exercised as of the trade date), the accrued
interest received in connection with a sale of such Collateral Debt Securities
or Eligible Investments (to the extent such accrued interest was not applied to
the purchase of Substitute Collateral Debt Securities), in each case, excluding
any accrued interest included in Principal Proceeds pursuant to clause (a)(iv),
(v) or (vii) of the definition of Principal Proceeds, (ii) all make whole
premiums, yield maintenance or any interest amount paid in excess of the stated
interest amount of a Collateral Debt Security received during the related Due
Period, (iii) all amendment and waiver fees, late payment fees, commitment fees,
exit fees, extension fees and other fees and commissions received by the Issuer
during such Due Period in connection with such Collateral Debt Securities and
Eligible Investments (other than, in each such case, fees and commissions
received in connection with the restructuring of a Defaulted Security or default
of Collateral Debt Securities and Eligible Investments and, for the avoidance of
doubt, any origination fees paid by a related borrower), (iv) all payments
pursuant to any Hedge Agreement for the Payment Date immediately following such
Due Period (excluding any amounts payable by the Issuer upon a termination under
any Hedge Agreement during such Due Period), (v) all amounts to be transferred
by the Trustee from the Asset Hedge Account to the Collection Account in respect
of such Payment Date pursuant to the related Asset Hedge Schedules, (vi) funds
in the Unused Proceeds Account designated as Interest Proceeds by the Collateral
Manager pursuant to Section 10.4(c), (vii) funds in the Expense Account
designated as Interest Proceeds

48


--------------------------------------------------------------------------------




by the Collateral Manager pursuant to Section 10.6(a), (viii) funds remaining on
deposit in the Expense Account upon redemption of the Notes in whole, pursuant
to Section 10.6(a), (ix) except for distributions on Preferred Equity Securities
attributable to the return of capital by their governing documents and other
than as specified in item (i) above, all proceeds received in respect of equity
features, if any, of the Collateral Debt Securities, (x) with respect to any
Defaulted Security sold by the Issuer during the related Due Period, the excess,
if any, of the amount received by the Issuer in connection with such sale and
the par amount of such Defaulted Security, (xi) any payments received in respect
of Interest Only Securities to the extent they were purchased with Interest
Proceeds, (xii) all payments of principal on Eligible Investments purchased with
proceeds of items (a)(i), (ii) and (iii) of this definition and (xiii) any
excess proceeds received in respect of a Collateral Debt Security after required
fixed payments are made on other classes of securities senior to such Collateral
Debt Security to the extent such proceeds are designated as “Interest Proceeds”
by the Collateral Manager in its sole discretion; provided that Interest
Proceeds will in no event include any payment or proceeds specifically defined
as “Principal Proceeds” in the definition thereof; minus (b)(i) the aggregate
amount of any Nonrecoverable Advances that were previously reimbursed to the
Advancing Agent or the Trustee, in its capacity as Backup Advancing Agent, and
the aggregate amount of any Nonrecoverable Cure Advances reimbursed to the
Collateral Manager during the related Due Period from Interest Proceeds and (ii)
the aggregate amount of any Hedge Payment Amounts that were previously paid to
the applicable Hedge Counterparty from Interest Proceeds during the related Due
Period.  For the avoidance of doubt, Servicing Fees are netted out of amounts
received in respect of Collateral Debt Securities, and are not included in the
definition of “Interest Proceeds” and are not payable pursuant to the Priority
of Payments.

“Interest Rate Swap Agreement”: An interest rate swap agreement, including any
related ISDA Master Agreement and hedge confirmations, for purposes of managing
the Issuer’s interest rate exposure related to the variable rate of interest
applicable to the Notes.

“Interest Shortfall”:  The meaning set forth in Section 10.10(a) hereof.

“Investment Company Act”:  The Investment Company Act of 1940, as amended.

“Irish Paying Agent”:  JPMorgan Bank (Ireland) PLC, or any successor Irish
Paying Agent under the Irish Paying Agent Agreement.

“Irish Paying Agent Agreement”:  The agreement between the Issuer and the Irish
Paying Agent that will be entered into in the event that the listing of the
Notes on the Irish Stock Exchange is obtained.

“Issuer”:  Gramercy Real Estate CDO 2006-1, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, until
a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer and the Co-Issuer

49


--------------------------------------------------------------------------------




by an Authorized Officer of each of the Issuer and the Co-Issuer, or by an
Authorized Officer of the Collateral Manager.

“Liability Hedge”: Any agreement, in the form of an interest rate exchange
agreement, between the Issuer and a Hedge Counterparty that is entered into by
the Issuer in connection with the purchase or holding of (i) a Fixed Rate
Security or (ii) a Floating Rate Security that bears interest upon a floating
rate index other than the applicable London interbank offered rate, and which,
in each case, entitles the Issuer to receive from the related Hedge Counterparty
payments based on the applicable London interbank offered rate, plus or minus a
spread, at prevailing market rates, as determined by the Collateral Manager at
the date of execution of such agreement.  In addition to the foregoing, each
Liability Hedge will be subject to the following conditions:

(a)           the notional balance of each Liability Hedge shall in no event
exceed the scheduled principal amount of the Collateral Debt Security to which
it is related;

(b)           each Liability Hedge (i) (other than Liability Hedges entered into
in respect of an ARD Loan) will amortize according to the same schedule as, and
terminate on the maturity date of, the Collateral Debt Security to which it is
related and (ii) any such amounts so payable shall be paid in accordance with
the Priority of Payments;

(c)           the payment dates of the Liability Hedge must match the payment
dates of either the Collateral Debt Security to which it is related or the
Payment Dates for the Notes;

(d)           if the Collateral Debt Security related to a Liability Hedge (i)
is a Defaulted Security, or (ii) is sold by the Issuer, such Liability Hedge
shall be terminated; provided that if any unscheduled Hedge Payment Amount is
payable by the Issuer under the related Hedge Agreement solely as a result of
the early termination of such Liability Hedge and is not offset by any amount
payable by the relevant Hedge Counterparty, (A) such Liability Hedge may only be
terminated if the Rating Agency Condition with respect to Moody’s and S&P shall
have been satisfied in connection with such termination; and (B) such Hedge
Payment Amount shall be paid in accordance with the Priority of Payments;

(e)           if the Collateral Debt Security related to such Liability Hedge is
not a Defaulted Obligation and such Collateral Debt Security is called or
prepaid, such Liability Hedge shall be terminated; provided that if any
unscheduled Hedge Payment Amount is payable by the Issuer solely as a result of
the early termination of such Liability Hedge and is not offset by any amount
payable by the relevant Hedge Counterparty, (i) such Liability Hedge may only be
terminated if the Rating Agency Condition with respect to Moody’s and S&P shall
have been satisfied in connection with such termination, (ii) any such Hedge
Payment Amount shall first be paid from any call, redemption and prepayment
premiums received from such Collateral Debt Security, and (iii) any remaining
amount so payable shall be paid in accordance with the Priority of Payments;

50


--------------------------------------------------------------------------------


(f)            except upon satisfaction of the Rating Agency Condition with
respect to Moody’s and S&P, each Liability Hedge entered into in respect of an
ARD Loan will be for a term that terminates at least three years after the
anticipated repayment date of such ARD Loan; and

(g)           each Liability Hedge will contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in this
Indenture.

“LIBOR”:  The meaning set forth in Schedule F attached hereto.

“LIBOR Determination Date”:  The meaning set forth in Schedule F attached
hereto.

“Liquidity”:  As of any date of determination, an amount equal to the sum of (x)
the cash and cash equivalents of Gramercy Capital Corp. and GKK Capital LP (on a
consolidated basis) on such date of determination, (y) the total amount of
capacity available to Gramercy Capital Corp. and/or GKK Capital LP under any
unsecured facility in effect on such date of determination (determined in
accordance with the relevant provisions of each such facility) and (z) the
excess, if any, of (A) the total amount available to be drawn by all Approved
Lenders under all Warehouse Facilities over (B) the total amount actually drawn
by all Approved Lenders under all Warehouse Facilities, in each case, on such
date of determination and in accordance with the terms of such Warehouse
Facilities.

“Liquidity Test”:  The meaning specified in Section 7.19 hereof.

“List”:  The meaning specified in Section 12.4(a)(ii) hereof.

“Listed Bidders”:  The meaning specified in Section 12.4(a)(ii) hereof.

“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“Loan”: Any U.S. Dollar denominated interest in a senior secured or senior
unsecured or senior or junior subordinated term loan (including, without
limitation, a mortgage loan, an ARD Loan, a Delayed Draw Term Loan, or a B Note
(or other interest in a split loan structure)) or any Participation interest
therein, or any Mezzanine Loan, Single Asset Mortgage Security, Single Borrower
Mortgage Security or Rake Bond.

“London Banking Day”:  The meaning set forth in Schedule F attached hereto.

“Majority”:  With respect to:

(i)            any Class of Notes, the Holders of more than 50% of the Aggregate
Outstanding Amount of the Notes of such Class; and

51


--------------------------------------------------------------------------------




(ii)           the Preferred Shares, the Preferred Shareholders representing
more than 50% of the aggregate Notional Amount of the outstanding Preferred
Shares, which are issued and have not been redeemed.

“Majority Preferred Shares Holder”:  The holder of at least a majority of the
aggregate Notional Amount of the outstanding Preferred Shares.

“Mandatory Redemption”:  The meaning specified in Section 9.6 hereof.

“Margin Stock”:  As defined under Regulation U issued by the Board of Governors
of the Federal Reserve System.

“Market Value”:  With respect to any date of determination and any Collateral
Debt Security or Eligible Investment, an amount equal to (i) the median of the
bona fide bids for such Collateral Debt Security obtained by the Collateral
Manager at such time from any three nationally recognized dealers, which dealers
are Independent from one another and from the Collateral Manager, (ii) if the
Collateral Manager is in good faith unable to obtain bids from three such
dealers, the lesser of the bona fide bids for such Collateral Debt Security
obtained by the Collateral Manager at such time from any two nationally
recognized dealers chosen by the Collateral Manager, which dealers are
Independent from each other and the Collateral Manager, or (iii) if the
Collateral Manager is in good faith unable to obtain bids from two such dealers,
the bona fide bid for such Collateral Debt Security obtained by the Collateral
Manager at such time from any nationally recognized dealer chosen by the
Collateral Manager, which dealer is Independent from the Collateral Manager.

“Market Value Collateralized Debt Obligation”:  Any collateralized debt
obligation that is valued on the basis of the market value of the underlying
debt obligations rather than the cash flow related to the underlying debt
obligations.

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration or otherwise.

“Measurement Date”:  Any of the following: (i) the Closing Date, (ii) the date
of acquisition (or, in the case of an acquisition of any CMBS Security, REIT
Debt Security or CRE CDO Security, the date on which the Issuer irrevocably
commits to purchase such security) or disposition of any Collateral Debt
Security, (iii) any date on which any Collateral Debt Security becomes a
Defaulted Security, (iv) each Determination Date, (v) the last Business Day of
each calendar month (other than any calendar month in which a Determination Date
occurs) and (vi) with reasonable notice to the Issuer and the Trustee, any other
Business Day that any Rating Agency or the Holders of at least 66 2/3% of the
Aggregate Outstanding Amount of any Class of Notes requests be a “Measurement
Date”; provided that if any such date would otherwise fall on a day that is not
a Business Day, the relevant Measurement Date will be the immediately preceding
Business Day.

“Mezzanine Loan”: A Loan secured by one or more direct or indirect ownership
interests in a company, partnership or other entity owning, operating or
controlling, directly or

52


--------------------------------------------------------------------------------




through subsidiaries or affiliates, one or more commercial properties, including
a participation interest therein.

“Minimum Ramp-Up Amount”:  An amount equal to $1,000,000,000.

“Minimum Weighted Average Coupon Test”:  A test that will be satisfied on any
Measurement Date if the Weighted Average Coupon for the Collateral Debt
Securities is greater than or equal to 7.0%.

“Minimum Weighted Average Spread Test”:  A test that will be satisfied as of any
Measurement Date if the Weighted Average Spread as of such Measurement Date for
the Collateral Debt Securities is greater than or equal to 2.2%.

“Minnesota Collateral”:  The meaning specified in Section 3.3(a)(v) hereof.

“Money”:  The meaning specified in Section 1-201(24) of the UCC.

“Monthly Report”:  The meaning specified in Section 10.12(c) hereof.

“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.

“Moody’s Maximum Rating Factor Test”:  A test that will be satisfied on any
Measurement Date if the Weighted Average Moody’s Rating Factor does not exceed
3700.

“Moody’s Post-Acquisition Compliance Test”:  A test that will be satisfied if
the Moody’s Maximum Rating Factor Test is satisfied.

“Moody’s Post-Acquisition Failure”: The meaning specified in Section 12.2(b)
hereof.

“Moody’s Rating”:  Of any Collateral Debt Security will be determined as
follows:

(i)            (x) if such Collateral Debt Security is publicly rated by
Moody’s, the Moody’s Rating will be such rating, or, (y) if such Collateral Debt
Security is not publicly rated by Moody’s, but the Issuer has requested that
Moody’s assign a rating to such Collateral Debt Security, the Moody’s Rating
will be the rating so assigned by Moody’s;

(ii)           with respect to a CMBS Security or REIT Debt Security, if such
CMBS Security or REIT Debt Security is not rated by Moody’s, then the Moody’s
Rating of such CMBS Security or REIT Debt Security may be determined using any
one of the methods below:

(A)          with respect to any REIT Debt Security not publicly rated by
Moody’s that is a REIT Debt Securities—Diversified; REIT Debt Securities—Health
Care; REIT Debt Securities—Hotel; REIT Debt

53


--------------------------------------------------------------------------------




Securities—Industrial; REIT Debt Securities—Multi-Family; REIT Debt
Securities—Office; REIT Debt Securities—Residential; REIT Debt
Securities—Retail; or REIT Debt Securities—Storage, if such REIT Debt Security
is publicly rated by S&P, then the Moody’s Rating thereof will be (1) one
subcategory below the Moody’s equivalent rating assigned by S&P if the rating
assigned by S&P is “BBB” or greater and (2) two rating subcategories below the
Moody’s equivalent rating assigned by S&P if the rating assigned by S&P is below
“BBB”;

(B)           with respect to any CMBS Conduit Security not publicly rated by
Moody’s, (x) if Moody’s has rated a tranche or class of CMBS Conduit Security
senior to the relevant issue, then the Moody’s Rating thereof will be one and
one-half rating subcategories below the Moody’s equivalent of the lower of the
rating assigned by S&P and Fitch for purposes of determining the Moody’s Rating
Factor and one rating subcategory below the Moody’s equivalent of the lower
rating assigned by S&P and Fitch for all other purposes and (y) if Moody’s has
not rated any such tranche or class and S&P and Fitch have rated the subject
CMBS Conduit Security, then the Moody’s Rating thereof will be two rating
subcategories below the Moody’s equivalent of the lower of the rating assigned
by S&P and Fitch;

(C)           with respect to any CMBS Large Loan Security not rated by Moody’s,
the Issuer or the Collateral Manager on behalf of the Issuer will request
Moody’s to assign a rating to such CMBS Large Loan Security on a case-by-case
basis; and

(D)          with respect to any other type of CMBS Security or REIT Debt
Securities of a Specified Type not referred to in clauses (A) through (C) above,
pursuant to subclause (y) of clause (i) above;

(iii)          with respect to corporate guarantees on REIT Debt Securities, if
such corporate guarantees are not publicly rated by Moody’s but another security
or obligation of the guarantor or obligor (an “other security”) is publicly
rated by Moody’s, and no rating has been assigned in accordance with clause (i)
above, the Moody’s Rating of such Collateral Debt Security will be determined as
follows:

(A)          if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is also a senior secured obligation,
the Moody’s Rating of such Collateral Debt Security will be the rating of the
other security;

(B)           if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a senior secured obligation, the
Moody’s Rating of such Collateral Debt Security will be one rating subcategory
below the rating of the other security;

54


--------------------------------------------------------------------------------




(C)           if the corporate guarantee is a subordinated obligation of the
guarantor or obligor and the other security is a senior secured obligation that
is: (1) rated “Ba3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be three rating subcategories below the rating of the other
security; or (2) rated “B1” or lower by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories below the rating of the
other security;

(D)          if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is a senior unsecured obligation
that is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such
corporate guarantee will be the rating of the other security; or (2) rated “Ba1”
or lower by Moody’s, the Moody’s Rating of such corporate guarantee will be one
rating subcategory above the rating of the other security;

(E)           if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is also a senior unsecured
obligation, the Moody’s Rating of such corporate guarantee will be the rating of
the other security;

(F)           if the corporate guarantee is a subordinated obligation of the
guarantor or obligor and the other security is a senior unsecured obligation
that is: (1) rated “B1” or higher by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories below the rating of the
other security; or (2) rated “B2” or lower by Moody’s, the Moody’s Rating of
such corporate guarantee will be one rating subcategory below the rating of the
other security;

(G)           if the corporate guarantee is a senior secured obligation of the
guarantor or obligor and the other security is a subordinated obligation that
is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
(2) rated below “Baa3” but not rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be two rating subcategories above the rating of the
other security; or (3) rated “B3” by Moody’s, the Moody’s Rating of such
corporate guarantee will be “B2”;

(H)          if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a subordinated obligation that
is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;
or (2) rated “Ba1” or lower by Moody’s, the Moody’s Rating of such corporate
guarantee will also be one rating subcategory above the rating of the other
security; and

55


--------------------------------------------------------------------------------




(I)            if the REIT Debt Security is a subordinated obligation of the
guarantor or obligor and the other security is also a subordinated obligation,
the Moody’s Rating of such corporate guarantee will be the rating of the other
security; or

(iv)          if such Collateral Debt Security is a Mezzanine Loan or a CRE CDO
Security, no notching is permitted and the Moody’s Rating will be the rating so
assigned by Moody’s;

provided that (x) the rating of either S&P or Fitch used to determine the
Moody’s Rating pursuant to any of clauses (ii) or (iii) above will be (a) a
public rating that addresses the obligation of the obligor (or guarantor, where
applicable) to pay principal of and interest on the relevant Collateral Debt
Security in full and is monitored on an ongoing basis by the relevant Rating
Agency or (b) if no such public rating is available, a rating determined
pursuant to a method determined by Moody’s on a case-by-case basis and (y) the
Aggregate Principal Balance of Collateral Debt Securities the Moody’s Rating of
which is based on an S&P rating or a Fitch rating may not exceed 20% of the
Aggregate Principal Balance of all Collateral Debt Securities; provided,
further, that the Moody’s Rating of any Collateral Debt Security will be reduced
one subcategory to the extent it is on credit watch with negative implications
and increased one subcategory to the extent it is on credit watch with positive
implications; provided, further, however, that notwithstanding any of the
foregoing provisions to the contrary, the Collateral Manager may, consistent
with Moody’s published criteria for underwriting and tranching of commercial
real estate loans, use its estimated ratings for Collateral Debt Securities
representing up to 20% of the Aggregate Collateral Balance; provided that in
connection with the foregoing, the Collateral Manager on behalf of the Issuer
may apply for an estimated rating from Moody’s within 10 Business Days after the
date on which the Issuer purchases a Collateral Debt Security.

“Moody’s Rating Factor”:  Relating to any Collateral Debt Security, the number
set forth in the table below opposite the Moody’s Rating of such Collateral Debt
Security:

Moody’s Rating

 

Moody’s Rating
Factor

 

Moody’s Rating

 

Moody’s Rating
Factor

 

Aaa

 

1

 

Ba1

 

940

 

Aa1

 

10

 

Ba2

 

1,350

 

Aa2

 

20

 

Ba3

 

1,766

 

Aa3

 

40

 

B1

 

2,220

 

A1

 

70

 

B2

 

2,720

 

A2

 

120

 

B3

 

3,490

 

A3

 

180

 

Caa1

 

4,770

 

Baa1

 

260

 

Caa2

 

6,500

 

Baa2

 

360

 

Caa3

 

8,070

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

“Moody’s Recovery Rate”:  With respect to any Collateral Debt Security on any
Measurement Date, an amount equal to (A) if the Specified Type of Collateral
Debt Security is included in the table attached as Schedule A (the Moody’s
Recovery Rate Assumptions) hereto,

56


--------------------------------------------------------------------------------




the percentage for such Collateral Debt Security set forth in Schedule A (the
Moody’s Recovery Rate Assumptions) hereto in (x) the table corresponding to the
relevant Specified Type of Collateral Debt Security, (y) the column in such
table setting forth the Moody’s Rating of such Collateral Debt Security on such
Measurement Date and (z) the row in such table opposite the percentage of the
issue of which such Collateral Debt Security is a part relative to the total
capitalization of (including both debt and equity securities issued by) the
relevant issuer of or obligor on such Collateral Debt Security determined on the
date on which such Collateral Debt Security was originally issued or (B) if the
Specified Type of Collateral Debt Security is not included in the table set
forth in Schedule A (the Moody’s Recovery Rate Assumptions) hereto, the Recovery
Rate set forth following such table with respect to the applicable Specified
Type.

“Moody’s Recovery Test”:  A test that will be satisfied as of any Measurement
Date, if the Moody’s Weighted Average Recovery Rate is greater than or equal to
42.0%.  For purposes of determining whether the Moody’s Recovery Test has been
satisfied, the Moody’s Recovery Rate with respect to proceeds from any
Collateral Debt Security which have not been reinvested shall be the Moody’s
Recovery Rate associated with such Collateral Debt Security.

“Moody’s Special Amortization Pro Rata Condition”:  A condition that will be
satisfied with respect to any Payment Date if either (i)(a) the aggregate
Principal Balance of the Collateral Debt Securities as of the related
Determination Date is greater than an amount equal to 50% of the aggregate
Principal Balance of the Collateral Debt Securities on the Effective Date and
(b) the Collateral Quality Tests (other than the Minimum Weighted Average Spread
Test, the Weighted Average Life Test, the S&P Recovery Test and the S&P CDO
Monitor Test) are satisfied as of the related Determination Date or (ii) the
Rating Agency Condition has been satisfied with respect to Moody’s.

“Moody’s Weighted Average Extended Maturity Test”:  A test that will be
satisfied on any Measurement Date if the Extended Weighted Average Maturity of
the Collateral Debt Securities as of such Measurement Date is five (5) years or
less.

“Moody’s Weighted Average Initial Maturity Test”:  A test that will be satisfied
on any Measurement Date if the Initial Weighted Average Maturity of the
Collateral Debt Securities as of such Measurement Date is five (5) years or
less.

“Moody’s Weighted Average Recovery Rate”:  The number obtained by summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security (other than a Defaulted Security) by its Moody’s Recovery Rate, and
dividing such sum by the aggregate Principal Balance of all such Collateral Debt
Securities.

“Net Outstanding Portfolio Balance”:  On any Measurement Date, the sum (without
duplication) of:

(i)            the Aggregate Principal Balance on such Measurement Date of the
Collateral Debt Securities (other than Defaulted Securities);

(ii)           the aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments, all Cash and Eligible Investments held in the
Unused Proceeds Account that have not been designated as Interest Proceeds by

57


--------------------------------------------------------------------------------




the Collateral Manager with respect to the Effective Date and all Cash and
Eligible Investments held in the Delayed Funding Obligations Account; and

(iii)          with respect to each Defaulted Security, the Calculation Amount
of such Defaulted Security.

“Non-Advancing Collateral Debt Security”: Any Collateral Debt Security, other
than a CMBS Security, a CRE CDO Security or a REIT Debt Security, with respect
to which no servicer or other party is required, under the terms of the
Underlying Instruments governing such Collateral Debt Security, to make any
liquidity advances to ensure the timely receipt of interest by and for the
benefit of the holder of such Collateral Debt Security.

“Non-call Period”:  The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in July 2009 during which
the Issuer is not permitted to exercise an Optional Redemption as described in
Section 9.1(c) hereof.

“Non-Core Property Type”: Any Land Properties and Other Properties.

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

“Non-Quarterly Pay Asset”:  Any Collateral Debt Security (other than a Defaulted
Security) that pays interest less frequently than quarterly.

“Nonrecoverable Advance”: Any Interest Advance made or proposed to be made
pursuant to Section 10.10 hereof that the Advancing Agent or the Trustee, as
applicable, has determined in its sole discretion, exercised in good faith, that
the amount so advanced or proposed to be advanced plus interest expected to
accrue thereon, will not be ultimately recoverable from subsequent payments or
collections with respect to the Assets.

“Nonrecoverable Cure Advance”:  Any Cure Advance previously made or proposed to
be made pursuant to Section 16.3 hereof with respect to any Collateral Debt
Security that the Collateral Manager (subject to the applicable provisions of
the Asset Servicing Agreement) has determined in its sole discretion, exercised
in good faith, that the amount so advanced or proposed to be advanced will not
be ultimately recoverable from collections from the specific Collateral Debt
Security with respect to which such Cure Advance was made or proposed to be
made.

“Note Interest Rate”:  With respect to the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes, the Class A-1 Rate, the Class A-2 Rate, the Class B Rate, the
Class C Rate, the Class D Rate, the Class E Rate, the Class F Rate, the Class G
Rate, the Class H Rate, the Class J Rate and the Class K Rate, respectively.

“Note Liquidation Event”:  The meaning specified in Section 12.1(f) hereof.

“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.

58


--------------------------------------------------------------------------------




“Notes”:  The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class
C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes and the Class K Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture or any
supplemental indenture.

“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.

“Notes Valuation Report”:  The meaning specified in Section 10.12(e) hereof.

“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of $1.00.  The aggregate Notional Amount of the Preferred Shares on the
Closing Date will be $57,500,000.

“Offer”:  With respect to any security, (i) any offer by the issuer of such
security or by any other person or entity made to all of the holders of such
security to purchase or otherwise acquire such security (other than pursuant to
any redemption in accordance with the terms of the related Underlying
Instruments) or to convert or exchange such security into or for Cash,
securities or any other type of consideration or (ii) any solicitation by the
issuer of such security or any other person or entity to amend, modify or waive
any provision of such security or any related Underlying Instrument.

“Officer”:  With respect to any corporation or limited liability company,
including the Issuer, the Co-Issuer and the Collateral Manager, any Director,
the Chairman of the Board of Directors, the President, any Senior Vice President
any Vice President, the Secretary, any Assistant Secretary, the Treasurer, any
Assistant Treasurer, General Partner of such entity; and with respect to the
Trustee, any Trust Officer.

“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer and the
Collateral Manager, any certificate executed by an Officer thereof.

“Opinion of Counsel”:  A written opinion addressed to the Trustee and each
Rating Agency in form and substance reasonably satisfactory to the Trustee, each
Rating Agency (and each Hedge Counterparty, if applicable, pursuant to the
provisions below) of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which attorney may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer, and which attorney shall be reasonably
satisfactory to the Trustee.  Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory which opinions of other counsel shall accompany
such Opinion of Counsel and shall either be addressed to the Trustee and each
Rating Agency or shall state that the Trustee and each Rating Agency shall be
entitled to rely thereon; provided, however, that such Opinion of Counsel shall
be addressed to each Hedge Counterparty (or each Hedge Counterparty may rely on
such Opinion of Counsel) to the extent that such Opinion of Counsel relates to
or affects the interests of each Hedge Counterparty.

“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.

59


--------------------------------------------------------------------------------




“Origination Agreement”:  That certain amended and restated origination
agreement, dated as of April 19, 2006 between SLG and Gramercy Capital Corp., as
modified by the Origination Agreement Side Letter, dated as of August 24, 2006,
among SLG, Gramercy Capital Corp., GKK Manager LLC and the Issuer.  A copy of
the Origination Agreement is attached hereto as Exhibit N.

“Origination Agreement Security”:  Any Acquired Property or Distressed Debt
Security.

“Origination Agreement Security Sale”:  The meaning specified in Section 12.1(c)
hereof.

“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

(i)            Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;

(ii)           Notes or portions thereof for whose payment or redemption funds
in the necessary amount have been theretofore irrevocably deposited with the
Trustee or the Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

(iv)          Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6 hereof;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding and (y) in relation to (1) any amendment or other modification of,
or assignment or termination of, any of the express rights or obligations of the
Collateral Manager under the Collateral Management Agreement or this Indenture
(including the exercise of any rights to remove the Collateral Manager or
terminate the Collateral Management Agreement or approve or object to a
replacement for the Collateral Manager except as specifically provided in the
Collateral Management Agreement with respect to the termination of the
Collateral Manager without cause and with respect to the replacement of the
Collateral Manager) and (2) the exercise by the Noteholders of their right, in
connection with certain Events of Default, to accelerate amounts due under the
Notes,  Notes owned by the Collateral Manager or any of its Affiliates, or by
any accounts managed by them, shall be disregarded and deemed not to be
Outstanding.  In determining whether the Trustee shall be protected in relying

60


--------------------------------------------------------------------------------




upon any such request, demand, authorization, direction, notice, consent or
waiver, only Notes that the Trustee knows to be so owned shall be so
disregarded.  Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Collateral Manager or any other obligor upon the
Notes or any Affiliate of the Issuer, the Collateral Manager or such other
obligor.

“Par Value Ratio”:  Each of the Class A/B Par Value Ratio, the Class C/D/E Par
Value Ratio and the Class F/G/H Par Value Ratio.

“Par Value Test”:  Each of the Class A/B Par Value Test, the Class C/D/E Par
Value Test and the Class F/G/H Par Value Test.

“Partially Deferred Loan”: A Loan which by its terms provides for the payment of
interest in two components, one of which is payable currently on each due date
under the Loan and the other of which is either deferred or capitalized until
maturity.

“Participating Institution”:  An entity that creates a Participation.

“Participation”:  One or more participation interests in a mortgage loan secured
by a mortgage on a commercial real estate property that is subordinate to other
interests in such loan and which may be further participated into
sub-participations.

“Paying Agent”:  Any Person authorized by the Issuer and the Co-Issuer to pay
the principal of or interest on any Notes on behalf of the Issuer and the
Co-Issuer as specified in Section 7.2 hereof.

“Payment Account”:  The payment account of the Trustee in respect of the Notes
established pursuant to Section 10.3 hereof.

“Payment Date”:  With respect to each Class of Notes, October 25, 2006, and
thereafter quarterly on each January 25th, April 25th, July 25th and October
25th (or if such day is not a Business Day, the next succeeding Business Day) to
and including the Stated Maturity related to such Class unless redeemed or
repaid prior thereto.

“Permitted Investment”:  An Eligible Investment and any other security rated at
least “A-” by S&P and “A3” by Moody’s.

“Permitted Transfer”: A transfer, in whole but not in part, to a party that
meets the following requirements:

(A)          the transferee is a recognized dealer in interest rate swaps
organized under the laws of the United States of America or a jurisdiction
located in the United States of America (or another jurisdiction reasonably
acceptable to the Issuer and the Trustee under this Indenture) that, at the time
of the transfer, maintains (or its proposed guarantor maintains) the Hedge
Counterparty Required Rating from each Rating Agency on its unsecured and
unsubordinated debt, deposit or letter of credit obligations;

61


--------------------------------------------------------------------------------




(B)           each Rating Agency confirms in writing that such transfer will not
result in a reduction or withdrawal of its then current rating of any
outstanding Class of Notes under the Indenture with respect to which it has
previously issued a rating;

(C)           neither an event of default with respect to the transferee nor a
termination event would exist immediately after the transfer;

(D)          the transferee executes and delivers a written agreement reasonably
satisfactory to the Issuer and the Trustee under the Indenture in which the
transferee, among other things, legally and effectively accepts all the rights
and assumes all the obligations under the related swap documents;

(E)           as of the time of the transfer, such transfer would not cause the
related swap documents to become subject to withholding tax; and

(F)           such transfer otherwise complies with the terms of the Indenture.

If (i) a Hedge Counterparty (or any Hedge Counterparty Credit Support Provider)
fails to have the Hedge Counterparty Collateral Threshold Rating and either
Hedge Counterparty Credit Support or another acceptable form of credit
enhancement is not provided or the related Hedge Agreement is not replaced as
provided in the preceding paragraphs, or (ii) the Hedge Counterparty (or any
Hedge Counterparty Credit Support Provider) fails to have the Hedge Counterparty
Required Rating and the related Hedge Agreement is not replaced as provided in
the preceding paragraphs, the then current ratings on the Notes may be reduced. 
Moreover, if a Hedge Agreement terminates and the Issuer is unable to obtain a
substitute Hedge Agreement as aforesaid, interest due on the Notes will be
payable solely from amounts received on the Collateral Debt Securities without
the benefits of such Hedge Agreement (although any payment received by the
Issuer upon termination of the related Hedge Agreement and not so applied to
obtain a substitute Hedge Agreement or to pay a prior Hedge Counterparty amounts
due and payable in connection with the termination of such prior Hedge Agreement
will constitute Principal Proceeds).

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Plan Assets”:  The meaning specified in Section 2.5(g)(vi) hereof.

“Pledged Collateral Debt Security”:  On any date of determination, any
Collateral Debt Security that has been Granted to the Trustee and not been
released from the lien of this Indenture pursuant to Section 10.13 hereof.

“Pledged Obligations”:  On any date of determination, any Pledged Collateral
Debt Securities and the Eligible Investments that have been Granted to the
Trustee for the benefit of the Noteholders and each Hedge Counterparty and which
form part of the Assets.

62


--------------------------------------------------------------------------------




“Preferred Equity Security”: A security, providing for regular payments of
dividends or other distributions, representing an equity interest in an entity
(including, without limitation, a partnership or a limited liability company)
that is a borrower under a mortgage loan secured by commercial properties (or in
an entity operating or controlling, directly or through affiliates, such
commercial properties), which is generally senior with respect to the payments
of dividends and other distributions, redemption rights and rights upon
liquidation to such entity’s common equity.

“Preferred Shareholder”:  A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

“Preferred Shares Distribution Account”:  A segregated account established and
designated as such by the Preferred Shares Paying Agent pursuant to the
Preferred Shares Paying Agency Agreement.

“Preferred Shares Distribution Amount”:  Any remaining Interest Proceeds and
Principal Proceeds, if any, to be released from the lien of this Indenture and
paid (upon standing order of the Issuer) to the Preferred Shares Paying Agent
for deposit into the Preferred Shares Distribution Account for distribution to
the holders of the Preferred Shares after payment by the Trustee of all
distributions which take priority pursuant to Section 11.1(a).

“Preferred Shares Paying Agency Agreement”:  The Preferred Shares Paying Agency
Agreement, dated as of the Closing Date, between the Issuer and the Preferred
Shares Paying Agent relating to the Preferred Shares, as amended from time to
time in accordance with the terms thereof.

“Preferred Shares Paying Agent”:  The Bank, solely in its capacity as Preferred
Shares Paying Agent under the Preferred Shares Paying Agency Agreement and not
individually, unless a successor Person shall have become the Preferred Shares
Paying Agent pursuant to the applicable provisions of the Preferred Shares
Paying Agency Agreement, and thereafter Preferred Shares Paying Agent shall mean
such successor Person.

“Primary Servicer”:  Each servicer listed opposite the related Collateral Debt
Securities on Schedule Q hereto, as such schedule may be amended from time to
time.

“Principal Balance” or “par”:  With respect to any Collateral Debt Security or
Eligible Investment, as of any date of determination, the outstanding principal
amount of such Collateral Debt Security or Eligible Investment; provided that:

(i)            the Principal Balance of a Collateral Debt Security received upon
acceptance of an Offer for another Collateral Debt Security, which Offer
expressly states that failure to accept such Offer may result in a default under
the Underlying Instruments, will be deemed to be the Calculation Amount of such
other Collateral Debt Security until such time as Interest Proceeds and
Principal

63


--------------------------------------------------------------------------------




Proceeds, as applicable, are received when due with respect to such other
Collateral Debt Security;

(ii)           the Principal Balance of any Eligible Investment that does not
pay Cash interest on a current basis will be the accreted value thereof;

(iii)          the Principal Balance of any Collateral Debt Security that
permits the capitalization or deferral of any interest payable thereon in
accordance with the terms of its Underlying Instruments will be deemed to
exclude any deferred or capitalized interest;

(iv)          the Principal Balance of any Preferred Equity Security will be
equal to the component of the liquidation price thereof that is attributable to
the return of capital by its governing documents;

(v)           the Principal Balance of any Written Down Security will exclude
any portion of the principal balance of such security that (x) has been written
down as a result of a “realized loss,” “collateral support deficit,” “additional
trust fund expense” or other event that under the terms of such security results
in a write-down of principal balance (in each case, which has not been written
up subsequent thereto) or (y) would be affected by an appraisal reduction;

(vi)          the Principal Balance of a Principal Only Security will be the
Aggregate Amortized Cost of such Principal Only Security; and

(vii)         the Principal Balance of an Interest Only Security will be deemed
to be zero.

“Principal Collection Account”:  The trust account established pursuant to
Section 10.2(a) hereof.

“Principal Only Security”:  Any Collateral Debt Security (other than a Step-Up
Security) that does not provide for payment of interest or provides that all
payments of interest will be deferred until the final maturity thereof.

“Principal Proceeds”:  With respect to any Payment Date, (a) the sum (without
duplication) of (i) all principal payments (including prepayments and
Unscheduled Principal Payments) received during the related Due Period
(excluding those previously reinvested or designated by the Collateral Manager
for reinvestment in Collateral Debt Securities) on (A) Eligible Investments
(other than Eligible Investments purchased with Interest Proceeds, Eligible
Investments in the Unused Proceeds Account designated as Interest Proceeds by
the Collateral Manager with respect to the Effective Date, Eligible Investments
in the Delayed Funding Obligations Account and Eligible Investments in the
Expense Account and any amount representing the accreted portion of a discount
from the face amount of an Eligible Investment) and (B) Collateral Debt
Securities as a result of (1) a maturity, scheduled amortization, mandatory
prepayment or mandatory sinking fund payment on a Collateral Debt Security, (2)
optional redemptions, prepayments, exchange offers or tender offers made at the
option of the issuer thereof, (3) recoveries on Defaulted Securities or (4) any
other principal payments with

64


--------------------------------------------------------------------------------




respect to Collateral Debt Securities (not included in Sale Proceeds), (ii) all
distributions on Preferred Equity Securities attributable to the return of
capital by their governing documents, (iii) all fees and commissions received
during such Due Period in connection with Eligible Investments and the
restructuring or default of such Eligible Investments, (iv) any interest
received during such Due Period on such Collateral Debt Securities or Eligible
Investments to the extent such interest constitutes proceeds from accrued
interest purchased with Principal Proceeds other than accrued interest purchased
by the Issuer on or prior to the Effective Date and interest included in clause
(a)(i) of the definition of Interest Proceeds, (v) Sale Proceeds received during
such Due Period in respect of sales (excluding those previously reinvested or
currently being reinvested in Collateral Debt Securities in accordance with the
Transaction Documents and excluding accrued interest included in Sale Proceeds
(unless such accrued interest was purchased with Principal Proceeds) that are
designated by the Collateral Manager as Interest Proceeds in accordance with
clause (a)(i) of the definition of Interest Proceeds), (vi) all Cash payments of
interest or dividends received during such Due Period on Defaulted Securities,
(vii) any interest received during such Due Period on a Written Down Security to
the extent such interest constitutes accrued interest on the excess of the
principal amount of such Written Down Security over the Principal Balance of
such Written Down Security, (viii) any proceeds resulting from (A) the
termination (in whole or in part) of any Hedge Agreement during such Due Period
to the extent such proceeds are received from the related Hedge Counterparty to
such Hedge Agreement and, to the extent such proceeds exceed the cost of
entering into a replacement Hedge Agreement in accordance with the requirements
set forth in Section 16.1(a) hereof, (B) payments received from a replacement
Hedge Counterparty to the extent such proceeds exceed the amount owed to a
previous Hedge Counterparty in connection with the termination of the related
Hedge Agreement and (C) all amounts transferred from each Hedge Termination
Account pursuant to Section 16.1(g) hereof, (ix) during the Reinvestment Period,
the Special Amortization Amount, if any, (x) on the first Payment Date following
the Effective Date, if a Rating Confirmation Failure has not occurred, funds in
the Unused Proceeds Account to the extent the Collateral Manager has not
designated such amounts as Interest Proceeds pursuant to Section 10.4(c) hereof,
(xi) funds transferred to the Principal Collection Account from the Delayed
Funding Obligations Account in respect of amounts previously held on deposit in
respect of unfunded commitments for Delayed Draw Term Loans that have been sold
or otherwise disposed before such commitments thereunder have been drawn or as
to which excess funds remain, (xii) all amounts received during such Due Period
in respect of Defaulted Securities (other than any amounts included in the
definition of “Interest Proceeds” pursuant to item (ix) of the definition
thereof), (xiii) any payments received in respect of Interest Only Securities to
the extent they were purchased with Principal Proceeds, (xiv) any excess
proceeds received in respect of a Collateral Debt Security after required fixed
payments are made on other classes of securities senior to such Collateral Debt
Security to the extent such proceeds are designated as “Principal Proceeds” by
the Collateral Manager in its sole discretion and (xv) all other payments
received in connection with the Collateral Debt Securities and Eligible
Investments that are not included in Interest Proceeds; provided that in no
event will Principal Proceeds include any proceeds from the Excepted Assets;
minus (b)(i) the aggregate amount of any Nonrecoverable Advances that were
previously reimbursed to the Advancing Agent or the Trustee, in its capacity as
Backup Advancing Agent, and the aggregate amount of any Nonrecoverable Cure
Advances reimbursed to the Collateral Manager from Principal Proceeds during the
related Due Period and (ii) the aggregate amount of any Hedge Payment Amounts
that were previously paid to the applicable Hedge Counterparty

65


--------------------------------------------------------------------------------




from Principal Proceeds during the related Due Period as a result of the early
termination of the related Liability Hedge from any call, redemption and
prepayment premiums in accordance with clause (e) of the definition of Liability
Hedge.

“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.

“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.

“Property Type”:  Each of the following types of property:

(i)            “Condo Conversion Properties” means properties that have been, or
are expected to be, converted to condominium form of ownership for the purpose
of redevelopment as, in whole or in part, residential condominium apartments or
time share units;

(ii)           “Diversified Properties” means properties used by businesses for
diverse purposes and other similar property interests;

(iii)          “Healthcare Properties” means hospitals, clinics, sports clubs,
spas and other health care facilities and other similar real property interests
used in one or more similar businesses (but excluding medical offices);

(iv)          “Hospitality Properties” means hotels, motels, youth hostels, bed
and breakfasts and other similar real property interests used in one or more
similar businesses;

(v)           “Industrial Properties” means factories, refinery plants,
breweries and other similar real property interests used in one or more similar
businesses;

(vi)          “Mixed Use Properties” means real estate property used by
businesses for diverse business purposes and any similar property interests;

(vii)         “Mortgaged Properties” means mortgages and real estate property
interests provided, however, when used in connection with a Mezzanine Loan,
“Mortgaged Property” means the real estate property interests securing the
underlying mortgage loan or the collateral for the Mezzanine Loan, as the
situation dictates;

(viii)        “Multi-Family Properties” means multi-family dwellings such as
apartment blocks, condominiums and cooperative owned buildings;

(ix)           “Retail Properties” means retail stores, restaurants, bookstores,
clothing stores and other similar real property interests used in one or more
similar businesses;

(x)            “Self-Storage Properties” means self-storage facilities and other
similar real property interests used in one or more similar businesses;

66


--------------------------------------------------------------------------------




(xi)           “Suburban Office Properties” means office buildings (including
medical offices), conference facilities and other similar real property
interests used in the commercial real estate business in suburban areas;

(xii)          “Urban Office Properties” means office buildings (including
medical offices), conference facilities and other similar real property
interests used in the commercial real estate business in urban areas;

(xiii)         “Warehouse Properties” means warehouse facilities and other
similar real property interests;

(xiv)        “Land” means undeveloped real estate intended to be developed into
commercial, multi-family or condominium property; and

(xv)         “Other Properties” means any property other than Diversified
Properties, Hospitality Properties, Industrial Properties, Multi-Family
Properties, Urban Office Properties, Suburban Office Properties, Retail
Properties, Self-Storage Properties, Healthcare Properties, Mixed Use
Properties, Mortgaged Properties and Warehouse Properties.

“Proposal”:  The meaning specified in Section 7.18(b) hereof.

“Proposed Portfolio”:  The portfolio of Collateral Debt Securities and Eligible
Investments resulting from the disposition of a Collateral Debt Security or a
proposed reinvestment of Principal Proceeds in a Substitute Collateral Debt
Security, as the case may be.

“Pro Rata Principal Coverage Ratio”:  As of any Determination Date, the ratio
(expressed as a percentage) based on the ratio of (x) to (y), where (x) is the
Net Outstanding Portfolio Balance as of such Determination Date and (y) is the
sum of the Aggregate Outstanding Amount of the Class A Notes and Class B Notes
as of such Determination Date.

“Pro Rata Principal Coverage Test”: Such test will be met as of any
Determination Date if the Pro Rata Principal Coverage Ratio as of such
Determination Date is greater than or equal to 119.75%.

“Pro Rata Special Amortization Modification”:  The meaning specified in Section
12.5 hereof.

“PTCE”:  The meaning specified in Section 2.5(g)(vi) hereof.

“Purchase Agreement”:  The purchase agreement relating to the Notes dated on or
about the Closing Date by and among the Issuer, the Co-Issuer and the Dealers.

“Purchase Option Purchase Price”:  The meaning specified in Section 16.4 hereof.

“Purchase Price”: The purchase price identified for each Collateral Debt
Security against its name in Schedule E.

67


--------------------------------------------------------------------------------




“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.

“QRS II Corp.”:  Gramercy Investment QRS II Corp., a wholly owned subsidiary of
Gramercy Investment.

“Qualified Letter of Credit”: A letter of credit issued by a domestic bank or
the U.S. agency or branch of a foreign bank with a long-term unsecured debt
rating of at least “A-” by S&P, and otherwise meeting S&P’s published criteria
found in Section 1 of S&P’s “publication entitled “U.S. CMBS Legal and
Structured Finance Criteria,” dated as of May 1, 2003, and at least “A” by
Moody’s.

“Qualified Purchaser”:  A “qualified purchaser” within the meaning of Section
2(a)(51) of the Investment Company Act.

“Rake Bond”:  A loan-specific commercial mortgage pass-through certificate or
similar security backed by only one of the mortgage loans included in a pooled
securitization transaction, typically representing a non-pooled component of the
related mortgage loan that is subordinate to the pooled component with respect
to the right to receive distributions of collections on such mortgage loan.

“Ramp-Up Period”:  The period commencing on the Closing Date and ending on the
Effective Date.

“Rating Agency”:  Each of S&P and Moody’s and any successor thereto, or, with
respect to Pledged Obligations generally, if at any time S&P or Moody’s or any
such successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other nationally recognized investment
rating agency selected by the Issuer and reasonably satisfactory to each Hedge
Counterparty and a Majority of the Notes voting as a single Class.

“Rating Agency Condition”:  With respect to any proposed action or matter, the
receipt by the Trustee of confirmation in writing from the applicable Rating
Agencies that the then current ratings on the Notes, as applicable, shall not be
reduced, qualified or withdrawn as a result of such action or matter.

“Rating Confirmation Failure”:  The meaning specified in Section 7.18(b) hereof.

“Record Date”:  The date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Payment Date is
determined, such date as to any Payment Date being the 15th day (whether or not
a Business Day) prior to the applicable Payment Date.

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 or 9.2 hereof.

“Redemption Date Statement”:  The meaning specified in Section 10.12(i) hereof.

68


--------------------------------------------------------------------------------




“Redemption Price”: The Redemption Price of each Class of Notes and the
Preferred Shares will be calculated as follows:

Class A-1 Notes.  The redemption price of the Class A-1 Notes will be calculated
on the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class A-1 Notes to be redeemed, together with the Class A-1
Interest Distribution Amount (plus any Class A-1 Defaulted Interest Amount) due
on that day of redemption;

Class A-2 Notes.  The redemption price of the Class A-2 Notes will be calculated
on the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class A-2 Notes to be redeemed, together with the Class A-2
Interest Distribution Amount (plus any Class A-2 Defaulted Interest Amount) due
on that day of redemption;

Class B Notes.  The redemption price of the Class B Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on that day
of redemption;

Class C Notes.  The redemption price of the Class C Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Capitalized Interest and any Class C
Defaulted Interest Amount) due on that day of redemption;

Class D Notes.  The redemption price of the Class D Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus any Class D Capitalized Interest and any Class D
Defaulted Interest Amount) due on that day of redemption;

Class E Notes.  The redemption price of the Class E Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class E Notes to be redeemed, together with the Class E Interest
Distribution Amount (plus any Class E Capitalized Interest and any Class E
Defaulted Interest Amount) due on that day of redemption;

Class F Notes.  The redemption price of the Class F Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class F Notes to be redeemed, together with the Class F Interest
Distribution Amount (plus any Class F Capitalized Interest and any Class F
Defaulted Interest Amount) due on that day of redemption;

Class G Notes.  The redemption price of the Class G Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class G Notes to be redeemed, together with the Class G Interest
Distribution Amount (plus any Class G Capitalized Interest and any Class G
Defaulted Interest Amount) due on that day of redemption;

69


--------------------------------------------------------------------------------




Class H Notes.  The redemption price of the Class H Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class H Notes to be redeemed, together with the Class H Interest
Distribution Amount (plus any Class H Capitalized Interest and any Class H
Defaulted Interest Amount) due on that day of redemption;

Class J Notes.  The redemption price of the Class J Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class J Notes to be redeemed, together with the Class J Interest
Distribution Amount (plus any Class J Capitalized Interest and any Class J
Defaulted Interest Amount) due on that day of redemption;

Class K Notes.  The redemption price of the Class K Notes will be calculated on
the related Determination Date and will be equal to the Aggregate Outstanding
Amount of the Class K Notes to be redeemed, together with the Class K Interest
Distribution Amount (plus any Class K Capitalized Interest and any Class K
Defaulted Interest Amount) due on that day of redemption;

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds and Cash, if any, remaining after redemption of the Notes and
payments of all amounts and expenses described under subclauses (1) through (5),
(31), (32), and (33) of Section 11.1(a)(i) of Section 11.1(a)(i); provided that
if there are no such net proceeds or Cash remaining, the redemption price for
the Preferred Shares shall be equal to $0.

“Reference Banks”:  The meaning set forth in Schedule F attached hereto.

“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Registered Security”:  The meaning specified in Section 3.3(a)(iii) hereof.

“Regulation S”:  Regulation S under the Securities Act.

“Regulation S Global Security”:  The meaning specified in Section 2.2(b)(ii)
hereof.

“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Trustee, for so long as it is
outstanding, at the Reimbursement Rate.

“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of The Wall Street Journal, as such “prime rate”
may change from time to time.

“Reinvestment Asset Information”: The meaning specified in Section 12.2(b)
hereof

70


--------------------------------------------------------------------------------




“Reinvestment Criteria”:  The meaning specified in Section 12.2(a) hereof.

“Reinvestment Income”:  Any interest or other earnings on the Initial Deposit or
funds in the Unused Proceeds Account that have not been designated as Interest
Proceeds by the Collateral Manager with respect to the Effective Date.

“Reinvestment Period”:  The period beginning on the Closing Date and ending on
and including the first to occur of the following events or dates:  (i) the end
of the Due Period related to the Payment Date in July 2011; (ii) the end of the
Due Period related to the Payment Date immediately following the date on which
the Collateral Manager (with the written consent of Holders of the Majority of
the Preferred Shares) notifies the Trustee that, in light of the composition of
Collateral Debt Securities, general market conditions and other factors,
investments in additional Collateral Debt Securities within the foreseeable
future would be either impractical or not beneficial to the Issuer and the
holders of the Preferred Shares; (iii) the end of the Due Period related to the
date on which all of the Securities are redeemed as described herein under
Section 9.1 and (iv) the date on which the principal of and accrued and unpaid
interest on the Notes are declared immediately due and payable pursuant to
Section 5.2 hereof following the occurrence of an Event of Default.

“REIT Debt Securities”: REIT Debt Securities—Diversified, REIT Debt
Securities—Health Care, REIT Debt Securities—Hotel, REIT Debt
Securities—Industrial, REIT Debt Securities—Mortgage, REIT Debt Securities—Multi
Family, REIT Debt Securities—Office, REIT Debt Securities—Retail and REIT Debt
Securities—Storage.

“REIT Debt Securities—Diversified”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on a portfolio of diverse real property
interests; provided that (a) any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security and (b) any Collateral Debt Security falling within any
other REIT Debt Security description set forth herein will be excluded from this
definition.

“REIT Debt Securities—Health Care”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on hospitals, clinics, sport clubs,
spas and other health care facilities and other similar real property interests
used in one or more similar businesses; provided that any Collateral Debt
Security falling within this definition will be excluded from the definition of
each other Specified Type of Collateral Debt Security.

“REIT Debt Securities—Hotel”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on hotels, motels, youth hostels, bed
and breakfasts and other similar real property interests used in one or more
similar

71


--------------------------------------------------------------------------------




businesses; provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

“REIT Debt Securities—Industrial”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on factories, refinery plants,
breweries and other similar real property interests used in one or more similar
businesses; provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

“REIT Debt Securities—Mortgage”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages, commercial mortgage backed securities,
collateralized mortgage obligations and other similar mortgage related
securities (including Collateral Debt Securities issued by a hybrid form of such
trust that invests in both commercial real estate and commercial mortgages);
provided that any Collateral Debt Security falling within this definition will
be excluded from the definition of each other Specified Type of Collateral Debt
Security.

“REIT Debt Securities—Multi Family”:  Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of residential mortgages on multi family
dwellings such as apartment blocks, condominiums and co operative owned
buildings; provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

“REIT Debt Securities—Office”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on office buildings, conference
facilities and other similar real property interests used in the commercial real
estate business; provided that any Collateral Debt Security falling within this
definition will be excluded from the definition of each other Specified Type of
Collateral Debt Security.

“REIT Debt Securities—Retail”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages on retail stores, restaurants,
bookstores, clothing stores and other similar real property interests used in
one or more similar businesses; provided that any Collateral Debt Security
falling within this definition will be excluded from the definition of each
other Specified Type of Collateral Debt Security.

“REIT Debt Securities—Storage”:  Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose

72


--------------------------------------------------------------------------------




assets consist (except for rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of the Collateral Debt
Securities) of storage facilities and other similar real property interests used
in one or more similar businesses; provided that any Collateral Debt Security
falling within this definition will be excluded from the definition of each
other Specified Type of Collateral Debt Security.

“Related Future Advance Loan”: Any Loan acquired by the Issuer by purchase
(referred to solely for purposes of this definition as the “Issuer’s Loan”) with
respect to which, at the time of such acquisition and for so long as the Issuer
owns such Loan, there is outstanding and owned by a Person other than the Issuer
another Loan to the same borrower that was made by the maker of the Issuer’s
Loan (the “Other Loan”) if with respect to the Other Loan both (i) either it (A)
is secured by the same mortgage or deed of trust on the same underlying
mortgaged property as the Issuer’s Loan or (B) if the Issuer’s Loan is a
participation interest in a Mezzanine Loan, is secured by the same pledged
collateral, and (ii) there exists a continuing obligation on the part of the
holder of the Other Loan after the Closing Date to provide additional funding to
the borrower under the Other Loan, upon the terms and conditions of the
underlying loan documents for the Other Loan.

“Repurchase Price”: The meaning specified in Section 16.5(c) hereof.

“Required Future Funding Reserve Amount”:  (i) On any date prior to April 25,
2007, $20,000,000, and (ii) on any date thereafter, the greater of (x)
$20,000,000 and (y) an amount equal to the highest scheduled future funding
amount for any quarter included in a four quarter period beginning on the most
recent Quarterly Measurement Date; provided that, on any day on which the
aggregate amount of all future funding commitments related to Other Loans is
less than $20,000,000, the “Required Future Funding Reserve Amount” shall be
equal to such lesser amount.

“Rule 144A”:  Rule 144A under the Securities Act.

“Rule 144A Global Security”:  The meaning specified in Section 2.2(b)(i) hereof.

“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors in interest.

“S&P CDO Monitor”:  A dynamic, analytical computer model provided prior to the
initial Payment Date by S&P to the Collateral Manager and the Trustee, with
written instructions and assumptions to be applied when running such computer
model, for the purpose of estimating the default risk of a pool of Collateral
Debt Securities.

“S&P CDO Monitor Test”:  A test that will be satisfied on any Measurement Date
if, after giving effect to any purchase or sale of a Collateral Debt Security
(or both), as the case may be, (i) the Class A-1 Loss Differential, the Class
A-2 Loss Differential, the Class B Loss Differential, the Class C Loss
Differential, the Class D Loss Differential, the Class E Loss Differential, the
Class F Loss Differential, the Class G Loss Differential, the Class H Loss
Differential, the Class J Loss Differential or the Class K Loss Differential, as
the case may be, of

73


--------------------------------------------------------------------------------




the Proposed Portfolio is equal to or greater than zero or (ii) the Class A-1
Loss Differential, the Class A-2 Loss Differential, the Class B Loss
Differential, the Class C Loss Differential, the Class D Loss Differential, the
Class E Loss Differential, the Class F Loss Differential, the Class G Loss
Differential, the Class H Loss Differential, the Class J Loss Differential or
the Class K Loss Differential, as the case may be, of the Proposed Portfolio is
greater than or equal to the Class A-1 Loss Differential, the Class A-2 Loss
Differential, the Class B Loss Differential, the Class C Loss Differential, the
Class D Loss Differential, the Class E Loss Differential, the Class F Loss
Differential, the Class G Loss Differential, the Class H Loss Differential, the
Class J Loss Differential or the Class K Loss Differential, as the case may be,
of the Current Portfolio, as such test may be updated by S&P in its discretion.

“S&P Post-Acquisition Compliance Test”:  A test that will be satisfied if the
S&P CDO Monitor Test is satisfied.

“S&P Post-Acquisition Failure”: The meaning specified in Section 12.2(c) hereof.

“S&P Rating”:  Of any Collateral Debt Security will be determined as follows:

(i)            if S&P has assigned a rating to such Collateral Debt Security
either publicly or privately (in the case of a private rating, with the
appropriate consents for the use of such private rating), the S&P Rating shall
be the rating assigned thereto by S&P (or, in the case of a REIT Debt Security,
the issuer credit rating assigned by S&P); provided that, notwithstanding the
foregoing, if any Collateral Debt Security shall, at the time of its purchase by
the Issuer, be listed for a possible upgrade or downgrade on S&P’s then current
credit rating watch list, then the S&P Rating of such Collateral Debt Security
shall be one subcategory above or below, respectively, the rating then assigned
to such item by S&P, as applicable; provided that if such Collateral Debt
Security is removed from such list at any time, it shall be deemed to have its
actual rating by S&P;

(ii)           if such Collateral Debt Security is not rated by S&P but the
Issuer or the Collateral Manager on behalf of the Issuer has requested that S&P
assign a rating to such Collateral Debt Security, the S&P Rating shall be the
rating so assigned by S&P; provided that pending receipt from S&P of such
rating, if such Collateral Debt Security is of a type listed on Schedule C
hereto or is not eligible for notching in accordance with Schedule D hereto,
such Collateral Debt Security shall have an S&P Rating of “CCC-”, otherwise such
S&P Rating shall be the rating assigned according to Schedule D hereto until
such time as S&P shall have assigned a rating thereto;

(iii)          if any Collateral Debt Security is a Collateral Debt Security
that has not been assigned a rating by S&P and is not a Collateral Debt Security
listed in Schedule C hereto, as identified by the Collateral Manager, the S&P
Rating shall be the rating assigned according to Schedule D hereto; provided
that if any Collateral Debt Security shall, at the time of its purchase by the
Issuer, be listed for a possible upgrade or downgrade on either Moody’s or
Fitch’s then current credit rating watch list, then the S&P Rating of such
Collateral Debt Security shall

74


--------------------------------------------------------------------------------




be one subcategory above or below, respectively, the rating then assigned to
such Collateral Debt Security in accordance with Schedule D hereto; provided,
further, that the Aggregate Principal Balance that may be given a rating based
on this paragraph (c) may not exceed 20% of the Aggregate Collateral Balance; or

(iv)          notwithstanding anything to the contrary contained in clauses (ii)
and (iii) above, the Collateral Manager may apply for an estimated rating from
S&P within ten (10) Business Days after the date on which the Issuer purchases a
Collateral Debt Security and use its estimated rating of such Collateral Debt
Security until S&P assigns a rating to such security; provided that the
aggregate Principal Balance of Collateral Debt Securities that may be given a
rating based on this paragraph (iv) may not exceed 20% of the Aggregate
Collateral Balance.

“S&P Recovery Rate”:  With respect to any Collateral Debt Security on any
Measurement Date, an amount equal to the percentage for such Collateral Debt
Security set forth in Schedule B (the Standard & Poor’s Recovery Matrix) hereto
(or, in the case of a Defaulted Security under Clause A of Schedule B (the
Standard & Poor’s Recovery Matrix) hereto, corresponding to the S&P Rating at
the time of issuance of such Collateral Debt Security).

“S&P Recovery Test”:  A test that will be satisfied on any Measurement Date, if
the S&P Weighted Average Recovery Rate as of such Measurement Date is equal to
or greater than (a) 42.5%, with respect to the Class A Notes, (b) 42.5%, with
respect to the Class B Notes, (c) 42.5%, with respect to the Class C Notes, (d)
42.5%, with respect to the Class D Notes, (e) 42.5%, with respect to the Class E
Notes, (f) 42.5%, with respect to the Class F Notes (g) 42.5%, with respect to
the Class G Notes, (h) 42.5%, with respect to the Class H Notes, (i) 42.5%, with
respect to the Class J Notes and (j) 42.5%, with respect to the Class K Notes.

“S&P Special Amortization Pro Rata Condition”: A condition that will be
satisfied with respect to any Payment Date if (a) the aggregate principal
balance of the Collateral Debt Securities as of the related Determination Date
is greater than an amount equal to 50% of the aggregate principal balance of the
Collateral Debt Securities on the Effective Date and (b)(1) the Pro Rata
Principal Coverage Test has been satisfied on the related and each prior
Determination Date, or (2) if the Pro Rata Principal Coverage Test has failed to
be satisfied on any previous Determination Date, subsequent to such failure, (x)
the Pro Rata Principal Coverage Ratio as of the related Determination Date
equals or exceeds the Pro Rata Principal Coverage Ratio in existence on the
Effective Date or (y) the Pro Rata Principal Coverage Test is satisfied as of
the related Determination Date without applying Principal Proceeds on any
previous Payment Date; provided that, if any Class of Notes rated investment
grade by S&P as of the Closing Date is downgraded by two or more subcategories
after the Closing Date, such condition shall not be satisfied until such time as
the S&P rating of such Class of Notes is restored to a rating equal to or higher
than the rating of such Class of Notes on the Closing Date.

“S&P Weighted Average Recovery Rate”:  With respect to the Collateral Debt
Securities, as of any Measurement Date, the number obtained by summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security, other than a Defaulted Security, by its S&P Recovery Rate, and
dividing such sum by the Aggregate Principal Balance of all such Collateral Debt
Securities and rounding up to the first decimal place.

75


--------------------------------------------------------------------------------


 “Sale”:  The meaning specified in Section 5.17(a) hereof.

“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Collateral Debt Securities and Eligible Investments as a result of
sales of such Collateral Debt Securities and Eligible Investments, in accordance
with this Indenture, net of any reasonable out-of-pocket expenses of the
Collateral Manager or the Trustee in connection with any such sale.

“Schedule of Closing Date Collateral Debt Securities”:  The Collateral Debt
Securities listed on Schedule E attached hereto, which Schedule shall include
the Principal Balance, interest rate (if the security bears interest at a fixed
rate) or the spread and the relevant floating reference rate (if the security
bears interest at a floating rate), the maturity date, the S&P Rating and
Moody’s Rating, if any, of each such Collateral Debt Security.

“Scheduled Distribution”:  With respect to any Pledged Obligation, for each Due
Date, the scheduled payment of principal, interest or fee or any dividend or
premium payment due on such Due Date or any other distribution with respect to
such Pledged Obligation, determined in accordance with the assumptions specified
in Section 1.2 hereof.

“Secured Parties”:  Collectively, the Trustee, the Noteholders, each Hedge
Counterparty (for so long as it is a party under its Hedge Agreement) and the
Collateral Manager, each as their interests appear in applicable Transaction
Documents.

“Securities”:  Collectively, the Notes and the Preferred Shares.

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

“Securities Accounts Control Agreement”:  The meaning specified in Section
3.3(a) hereof.

“Securities Act”:  The Securities Act of 1933, as amended.

“Securities Intermediary”:  The meaning specified in Section 8-102(a)(14) of the
UCC.

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller”:  The meaning specified in the applicable Collateral Debt Securities
Purchase Agreement.

“Senior Collateral Management Fee”:  The fee payable quarterly in arrears on
each Payment Date to the Collateral Manager pursuant to this Indenture and the
Collateral Management Agreement, equal to 0.15% per annum of the Net Outstanding
Portfolio Balance for such Payment Date, to the extent funds are available for
such purpose in accordance with the Priority of Payments.

76


--------------------------------------------------------------------------------




“Senior Notes”:  Collectively, the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes and the Class H Notes.

“Senior Tranche”:  (i) With respect to a Participation or B Note, any senior
interest in the same Underlying Term Loan as a Participation or any senior debt
secured by the same Underlying Mortgaged Property as a B Note or Participation
and (ii) with respect to a Mezzanine Loan, any commercial mortgage loan related
to the same Underlying Mortgaged Property or Properties as the Mezzanine Loan.

“Servicing Agreement”:  Each of the CDO Servicing Agreement, the Asset Servicing
Agreement and any other servicing agreement entered into by the Issuer, the
Collateral Manager and any other servicer.

“Servicing Fee”:  With respect to each Due Period, the sum of (i) the aggregate
amount of all servicing and other fees payable to the Primary Servicers or any
other Persons under the related primary servicing agreements during such Due
Period, including servicing fees payable to Capmark Finance Inc. pursuant to the
CDO Servicing Agreement, (ii) the Green Loan Administrative Fee and (iii) the
aggregate amount of all special servicing fees in respect of serviced loans
payable to (x) Green Loan under the Asset Servicing Agreement and (y) any other
special servicer pursuant to the related special servicing agreement between the
Issuer and such special servicer, in each case during such Due Period.

“Schedule P Failure”:  The meaning specified in Section 7.19(b) hereof.

“Schedule P Failure Amount”:  The meaning specified in Section 7.19(b) hereof.

“Share Registrar”:  Maples Finance Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Shares Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

“Similar Law”:  The meaning specified in Section 2.5(g)(vi) hereof.

“Single Asset Mortgage Security”:  A commercial mortgage pass-through
certificate or similar security backed primarily by a single mortgage loan on
one or more commercial properties included in a property-specific securitization
transaction.

“Single Borrower Mortgage Security”:  A commercial mortgage pass-through
certificate or similar security backed primarily by one or more mortgage loans
to the same borrower (or affiliated borrowers) on one or more commercial
properties included in a securitization.

“SLG”:  SL Green Operating Partnership L.P.

“Special Amortization”:  The meaning specified in Section 9.7 hereof.

“Special Amortization Amount”:  The meaning specified in Section 9.7 hereof.

77


--------------------------------------------------------------------------------




“Specified Person”:  The meaning specified in Section 2.6(a) hereof.

“Specified Type”:  Each of a Loan, CMBS Security, CRE CDO Security, REIT Debt
Security and Preferred Equity Security.

“Spread Appreciated Security”:  Any Collateral Debt Security that (a) in the
Collateral Manager’s judgment, has significantly improved in credit quality or
value since it was acquired by the Issuer, or (b) has been upgraded or put on a
watch list for possible upgrade by one or more rating subcategories by one or
more Rating Agencies since it was acquired by the Issuer.

“Spread Excess”:  As of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Spread for such
Measurement Date over 2.2% and (b) the Aggregate Principal Balance of all
Collateral Debt Securities that are Floating Rate Securities (excluding all
Defaulted Securities and Written Down Securities) and the denominator of which
is the Aggregate Principal Balance of all Collateral Debt Securities that are
Fixed Rate Securities (excluding all Defaulted Securities and Written Down
Securities), multiplying the resulting figure by 365 and then dividing by 360.

“Stated Maturity”:  The Payment Date occurring in July 2041.

“Step-Down Bond”:  A security which by the terms of the related Underlying
Instruments provides for a decrease, in the case of a Fixed Rate Security, in
the per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that the term Step-Down Bond shall not
include any such security providing for payment of a constant rate of interest
at all times after the date of acquisition by the Issuer or any Loan.

“Step-Up Security”:  A security with a current interest rate of zero percent per
annum at the time of purchase but which increases to predetermined levels on
specific dates; provided that the term Step-Up Security shall not include any
Loan.

“Subordinate Collateral Management Fee”:  The fee payable quarterly in arrears
on each Payment Date to the Collateral Manager pursuant to this Indenture and
the Collateral Management Agreement, in an amount equal to 0.25% per annum of
the Net Outstanding Portfolio Balance to the extent funds are available for such
purpose in accordance with the Priority of Payments.

“Subordinate Interests”:  The Class A-2 Subordinate Interests, the Class B
Subordinate Interests, the Class C Subordinate Interests, the Class D
Subordinate Interests, the Class E Subordinate Interests, the Class F
Subordinate Interests, the Class G Subordinate Interests, the Class H
Subordinate Interests, the Class J Subordinate Interests and/or the Class K
Subordinate Interests, as the context may require.

“Subordinate Whole Loan”:  The SunCal Loan and any whole loan secured by a
second-lien mortgage on commercial real estate property or a senior interest
therein.

78


--------------------------------------------------------------------------------




“Subsequent Collateral Debt Security”:  Any Collateral Debt Security that is
acquired after the Closing Date.

“Substitute Collateral Debt Security”:  A Collateral Debt Security that is
acquired by the Issuer in substitution for securities previously pledged to the
Trustee in accordance herewith.

“Successful Auction”:  (i) An Auction which is conducted in accordance with
Section 9.2(b) or (ii) the purchase of Collateral Debt Securities by the
Collateral Manager or its Affiliates for a price equal to the Total Redemption
Price pursuant to Section 12.4(c).

“SunCal Loan”:  The Initial Collateral Debt Security known as the SunCal Loan.

“Suspense Account”:  The account established pursuant to Section 10.8 hereof.

“Tax Event”: Means (i) any obligor is, or on the next scheduled payment date
under any Collateral Debt Security, will be, required to deduct or withhold from
any payment under any Collateral Debt Security to the Issuer for or on account
of any tax for whatever reason and such obligor is not required to pay to the
Issuer such additional amount as is necessary to ensure that the net amount
actually received by the Issuer (free and clear of taxes, whether assessed
against such obligor or the Issuer) will equal the full amount that the Issuer
would have received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer, (iii)
the Issuer is required to deduct or withhold from any payment under a Hedge
Agreement for or on account of any tax and the Issuer is obligated to make a
gross up payment (or otherwise pay additional amounts) to the Hedge
Counterparty, (iv) a Hedge Counterparty is required to deduct or withhold from
any payment under a Hedge Agreement for or on account of any tax for whatever
reason and such Hedge Counterparty is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required or (v) the Issuer
fails to maintain its status as a qualified REIT subsidiary (within the meaning
of Section 856(i)(2) of the Code).

“Tax Materiality Condition”:  The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred, and such amount exceeds, in the aggregate, U.S.
$1 million during any 12-month period or (ii) the Issuer fails to maintain its
status as a qualified REIT subsidiary (within the meaning of Section 856(i)(2)
of the Code).

“Tax Opinion”:  A written opinion addressed to the Issuer, in form and substance
reasonably satisfactory to the Issuer, of Cadwalader, Wickersham & Taft LLP or
another nationally recognized U.S. tax counsel, admitted to practice (or a law
firm with one or more partners admitted to practice) before the highest court of
any state of the United States or the District of Columbia and experienced in
such matters for which such Tax Opinion is sought.

“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.

79


--------------------------------------------------------------------------------




“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (5), (31), (32) and
(33) of Section 11.1(a)(i) and to redeem all Notes at their applicable
Redemption Prices.

“Transaction Documents”:  This Indenture, the Collateral Management Agreement,
the Collateral Debt Securities Purchase Agreements, the Servicing Agreements,
the Company Administration Agreement, the Preferred Shares Paying Agency
Agreement and each Hedge Agreement.

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“Trust Officer”:  When used with respect to the Trustee, any officer within the
CDO Trust Services Group of the Corporate Trust Office (or any successor group
of the Trustee) including any vice president, assistant vice president or
officer of the Trustee customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred at the CDO Trust Services
Group of the Corporate Trust Office because of his knowledge of and familiarity
with the particular subject.

“Trustee”:  Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

“UCC”:  The applicable Uniform Commercial Code.

“UCC Account”:  “Account,” as such term is defined in Section 9-102(a)(2) of the
UCC.

“Uncertificated Security”:  The meaning specified in Section 3.3(a)(ii) hereof.

“Underlying Instruments”:  The indenture, loan agreement, note, mortgage,
intercreditor agreement, pooling and servicing agreement, participation
agreement or other agreement pursuant to which a Collateral Debt Security or
Eligible Investment has been issued or created and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Debt Security or Eligible Investment or of which holders of such Collateral Debt
Security or Eligible Investment are the beneficiaries.

“Underlying Mortgaged Property”:  With respect to (i) a Loan (other than a
Participation or Mezzanine Loan), the commercial mortgage property or properties
securing the Loan, (ii) a Participation, the commercial mortgage property or
properties securing the Underlying Term Loan, or (iii) a Mezzanine Loan, the
commercial mortgage property or properties related to the Mezzanine Loan.

80


--------------------------------------------------------------------------------




“Underlying Term Loan”:  With respect to (i) a Loan (other than Participation or
Mezzanine Loan), such Loan or (ii) a Participation, the underlying commercial
mortgage loan.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unregistered Securities”:  The meaning specified in Section 5.17(c) hereof.

“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by or on behalf
of the obligor of a Collateral Debt Security prior to the stated maturity date
of such Collateral Debt Security.

“Unused Proceeds Account”:  The trust account established pursuant to Section
10.4(a) hereof.

“Unused Proceeds Subaccount”:  The trust account established pursuant to Section
10.4(g) hereof.

“U.S. Person”: The meaning specified in Regulation S.

“Warehouse Facility”:  The meaning specified in clause (xxxvi) of the definition
of Eligibility Criteria.

“Weighted Average Coupon”:  As of any Measurement Date, (a) the number obtained
(rounded up to the next 0.001%) by (i) summing the products obtained by
multiplying (x) the current interest rate on each Collateral Debt Security that
is a Fixed Rate Security (excluding all Defaulted Securities and Written Down
Securities) by (y) the Principal Balance of each such Collateral Debt Security
and (ii) dividing such sum by the Aggregate Principal Balance of all Collateral
Debt Securities that are Fixed Rate Securities (excluding all Defaulted
Securities and Written Down Securities) plus (b) if the amount obtained pursuant
to clause (a) is less than 7.0%, the Spread Excess, if any, as of such
Measurement Date.

“Weighted Average Life”:  As of any Measurement Date with respect to the
Collateral Debt Securities (other than Defaulted Securities), the number
obtained by (a) summing the products obtained by multiplying (i) the Average
Life at such time of each Collateral Debt Security (other than Defaulted
Securities) by (ii) the outstanding Principal Balance of such Collateral Debt
Security and (b) dividing such sum by the Aggregate Principal Balance at such
time of all Collateral Debt Securities (other than Defaulted Securities).

“Weighted Average Life Test”:  With respect to any Collateral Debt Securities, a
test that will be satisfied as of any Measurement Date if the Weighted Average
Life of such Collateral Debt Securities as of such Measurement Date is less than
or equal to 5 years.

“Weighted Average Moody’s Rating Factor”:  The amount determined by summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security (excluding Defaulted Securities) by its Moody’s Rating Factor, dividing
such sum by the Aggregate Principal Balance of all such obligations and rounding
the result up to the nearest whole number.

81


--------------------------------------------------------------------------------




“Weighted Average Spread”:  As of any Measurement Date, (a) the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (x) the stated spread above LIBOR at which interest accrues on each
Collateral Debt Security that is a Floating Rate Security (other than a
Defaulted Security or Written Down Security) as of such date by (y) the
Principal Balance of such Collateral Debt Security as of such date, and (ii)
dividing such sum by the Aggregate Principal Balance of all Collateral Debt
Securities that are Floating Rate Securities (excluding all Defaulted Securities
and Written Down Securities) plus (b) if the amount obtained pursuant to clause
(a) is less than 2.2%, the Fixed Rate Excess, if any, as of such Measurement
Date.  For purposes of this definition, a Fixed Rate Security that is subject to
a Liability Hedge will be deemed to be a Floating Rate Security and the floating
rate applicable thereto shall be the rate payable taking into account the
related Liability Hedge.

“Whole Loan”:   A whole loan secured by a mortgage on commercial real estate
property or a senior interest therein (including senior participations).

“Written Down Security”:  As of any date of determination, any Collateral Debt
Security as to which the aggregate par amount of the entire issue of such
Collateral Debt Security and all other securities secured by the same pool of
collateral and that rank senior in priority of payment to such issue exceeds the
aggregate par amount of all collateral (giving effect to any appraisal
reductions) securing such issue (excluding defaulted collateral).

Section 1.2     Assumptions as to Pledged Obligations.


(A)       IN CONNECTION WITH ALL CALCULATIONS REQUIRED TO BE MADE PURSUANT TO
THIS INDENTURE WITH RESPECT TO SCHEDULED DISTRIBUTIONS ON ANY PLEDGED
OBLIGATION, OR ANY PAYMENTS ON ANY OTHER ASSETS INCLUDED IN THE ASSETS, AND WITH
RESPECT TO THE INCOME THAT CAN BE EARNED ON SCHEDULED DISTRIBUTIONS ON SUCH
PLEDGED OBLIGATIONS AND ON ANY OTHER AMOUNTS THAT MAY BE RECEIVED FOR DEPOSIT IN
THE APPLICABLE COLLECTION ACCOUNT, THE PROVISIONS SET FORTH IN THIS SECTION 1.2
SHALL BE APPLIED.


(B)       ALL CALCULATIONS WITH RESPECT TO SCHEDULED DISTRIBUTIONS ON THE
PLEDGED OBLIGATIONS SECURING THE NOTES SHALL BE MADE ON THE BASIS OF INFORMATION
AS TO THE TERMS OF EACH SUCH PLEDGED OBLIGATION AND UPON REPORT OF PAYMENTS, IF
ANY, RECEIVED ON SUCH PLEDGED OBLIGATION THAT ARE FURNISHED BY OR ON BEHALF OF
THE ISSUER OF SUCH PLEDGED OBLIGATION AND, TO THE EXTENT THEY ARE NOT MANIFESTLY
IN ERROR, SUCH INFORMATION OR REPORT MAY BE CONCLUSIVELY RELIED UPON IN MAKING
SUCH CALCULATIONS.


(C)       FOR EACH DUE PERIOD, THE SCHEDULED DISTRIBUTION ON ANY PLEDGED
OBLIGATION (OTHER THAN A DEFAULTED SECURITY, WHICH, EXCEPT AS OTHERWISE PROVIDED
HEREIN, SHALL BE ASSUMED TO HAVE A SCHEDULED DISTRIBUTION OF ZERO) SHALL BE THE
SUM OF (I) THE TOTAL AMOUNT OF PAYMENTS AND COLLECTIONS IN RESPECT OF SUCH
PLEDGED OBLIGATION (INCLUDING ALL SALES PROCEEDS RECEIVED DURING THE DUE PERIOD
AND NOT REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES OR RETAINED IN THE
PRINCIPAL COLLECTION ACCOUNT FOR SUBSEQUENT REINVESTMENT) THAT, IF PAID AS
SCHEDULED, WILL BE AVAILABLE IN THE COLLECTION ACCOUNTS AT THE END OF SUCH DUE
PERIOD FOR PAYMENT ON THE NOTES AND OF EXPENSES OF THE ISSUER AND THE CO-ISSUER
PURSUANT TO THE PRIORITY OF PAYMENTS AND (II) ANY SUCH AMOUNTS RECEIVED IN PRIOR
DUE PERIODS THAT WERE NOT

82


--------------------------------------------------------------------------------





DISBURSED ON A PREVIOUS PAYMENT DATE AND DO NOT CONSTITUTE AMOUNTS WHICH HAVE
BEEN USED AS REIMBURSEMENT WITH RESPECT TO A PRIOR INTEREST ADVANCE PURSUANT TO
THE TERMS OF THIS INDENTURE.


(D)       WITH RESPECT TO ANY COLLATERAL DEBT SECURITY AS TO WHICH ANY INTEREST
OR OTHER PAYMENT THEREON IS SUBJECT TO WITHHOLDING TAX OF ANY RELEVANT
JURISDICTION, EACH SCHEDULED DISTRIBUTION THEREON SHALL, FOR PURPOSES OF THE
COVERAGE TESTS AND THE COLLATERAL QUALITY TESTS, BE DEEMED TO BE PAYABLE NET OF
SUCH WITHHOLDING TAX UNLESS THE ISSUER THEREOF OR OBLIGOR THEREON IS REQUIRED TO
MAKE ADDITIONAL PAYMENTS TO FULLY COMPENSATE THE ISSUER FOR SUCH WITHHOLDING
TAXES (INCLUDING IN RESPECT OF ANY SUCH ADDITIONAL PAYMENTS). ON ANY DATE OF
DETERMINATION, THE AMOUNT OF ANY SCHEDULED DISTRIBUTION DUE ON ANY FUTURE DATE
SHALL BE ASSUMED TO BE MADE NET OF ANY SUCH UNCOMPENSATED WITHHOLDING TAX BASED
UPON WITHHOLDING TAX RATES IN EFFECT ON SUCH DATE OF DETERMINATION.


(E)       FOR PURPOSES OF CALCULATING ANY INTEREST COVERAGE RATIO, THE EXPECTED
INTEREST INCOME ON FLOATING RATE COLLATERAL DEBT SECURITIES AND ELIGIBLE
INVESTMENTS AND UNDER EACH HEDGE AGREEMENT AND THE EXPECTED INTEREST PAYABLE ON
THE NOTES SHALL BE CALCULATED USING (I) THE INTEREST RATES APPLICABLE THERETO ON
THE APPLICABLE MEASUREMENT DATE AND (II) ACCRUED ORIGINAL ISSUE DISCOUNT ON
ELIGIBLE INVESTMENTS SHALL BE DEEMED TO BE SCHEDULED DISTRIBUTIONS OF INTEREST
DUE ON THE DATE SUCH ORIGINAL ISSUE DISCOUNT IS SCHEDULED TO BE PAID. 
NOTWITHSTANDING THE FOREGOING, FOR THE PURPOSES OF CALCULATING ANY INTEREST
COVERAGE RATIO, THERE SHALL BE EXCLUDED ALL SCHEDULED OR DEFERRED PAYMENTS OF
INTEREST ON OR PRINCIPAL OF COLLATERAL DEBT SECURITIES AND ANY PAYMENT,
INCLUDING ANY AMOUNT PAYABLE TO THE ISSUER BY EACH HEDGE COUNTERPARTY, WHICH THE
COLLATERAL MANAGER HAS DETERMINED IN ITS REASONABLE JUDGMENT SHALL NOT BE MADE
IN CASH OR RECEIVED WHEN DUE.


(F)        EACH SCHEDULED DISTRIBUTION RECEIVABLE WITH RESPECT TO A PLEDGED
OBLIGATION SHALL BE ASSUMED TO BE RECEIVED ON THE APPLICABLE DUE DATE, AND EACH
SUCH SCHEDULED DISTRIBUTION SHALL BE ASSUMED TO BE IMMEDIATELY DEPOSITED IN THE
APPLICABLE COLLECTION ACCOUNT EXCEPT TO THE EXTENT THE COLLATERAL MANAGER HAS A
REASONABLE EXPECTATION THAT SUCH SCHEDULED DISTRIBUTION WILL NOT BE RECEIVED ON
THE APPLICABLE DUE DATE.  ALL SUCH FUNDS SHALL BE ASSUMED TO CONTINUE TO EARN
INTEREST UNTIL THE DATE ON WHICH THEY ARE REQUIRED TO BE AVAILABLE IN THE
APPLICABLE COLLECTION ACCOUNT FOR TRANSFER TO THE PAYMENT ACCOUNT FOR
APPLICATION, IN ACCORDANCE WITH THE TERMS HEREOF, TO PAYMENTS OF PRINCIPAL OF OR
INTEREST ON THE NOTES OR OTHER AMOUNTS PAYABLE PURSUANT TO THIS INDENTURE.


(G)       ALL CALCULATIONS REQUIRED TO BE MADE AND ALL REPORTS WHICH ARE TO BE
PREPARED PURSUANT TO THIS INDENTURE WITH RESPECT TO THE PLEDGED OBLIGATIONS,
SHALL BE MADE ON THE BASIS OF THE DATE ON WHICH THE ISSUER MAKES A COMMITMENT TO
PURCHASE OR SELL AN ASSET (THE “TRADE DATE”), NOT THE SETTLEMENT DATE.


(H)       FOR PURPOSES OF CALCULATING THE PAR VALUE RATIO, AN APPRAISAL
REDUCTION OF A COLLATERAL DEBT SECURITY WILL BE ASSUMED TO RESULT IN AN IMPLIED
REDUCTION OF PRINCIPAL BALANCE FOR SUCH COLLATERAL DEBT SECURITY ONLY IF SUCH
APPRAISAL REDUCTION IS INTENDED TO REDUCE THE INTEREST PAYABLE ON SUCH
COLLATERAL DEBT SECURITY AND ONLY IN PROPORTION TO SUCH INTEREST REDUCTION.  FOR
PURPOSES OF THE PAR VALUE RATIO, ANY COLLATERAL DEBT SECURITY THAT HAS SUSTAINED
AN IMPLIED REDUCTION OF PRINCIPAL BALANCE DUE TO AN APPRAISAL REDUCTION WILL NOT
BE CONSIDERED A DEFAULTED SECURITY SOLELY DUE TO SUCH IMPLIED REDUCTION.  THE
COLLATERAL MANAGER

83


--------------------------------------------------------------------------------





WILL NOTIFY THE TRUSTEE OF ANY APPRAISAL REDUCTIONS OF COLLATERAL DEBT
SECURITIES IF THE COLLATERAL MANAGER HAS ACTUAL KNOWLEDGE THEREOF.


(I)        FOR PURPOSES OF CALCULATING THE WEIGHTED AVERAGE COUPON IN RESPECT OF
FIXED RATE SECURITIES THAT ARE SUBJECT TO ANY SERVICING AGREEMENT, THE CURRENT
INTEREST RATES IN RESPECT OF SUCH FIXED RATE SECURITIES SHALL BE ADJUSTED TO
REFLECT THE AMOUNT OF INTEREST WITHHELD BY OR ON BEHALF OF THE RELATED SERVICER
IN RESPECT OF SUCH FIXED RATE SECURITIES AS A PART OF ITS SERVICING FEE.  FOR
PURPOSES OF CALCULATING THE WEIGHTED AVERAGE SPREAD IN RESPECT OF FLOATING RATE
SECURITIES THAT ARE SUBJECT TO ANY SERVICING AGREEMENT, THE STATED SPREADS ABOVE
LIBOR IN RESPECT OF SUCH FLOATING RATE SECURITIES SHALL BE ADJUSTED TO REFLECT
THE AMOUNT OF INTEREST WITHHELD BY OR ON BEHALF OF THE RELATED SERVICER IN
RESPECT OF SUCH FLOATING RATE SECURITIES AS A PART OF ITS SERVICING FEE.


SECTION 1.3     INTEREST CALCULATION CONVENTION.

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.


SECTION 1.4     ROUNDING CONVENTION.

Unless otherwise specified herein, test calculations that evaluate to a
percentage will be rounded to the nearest hundredth of a percentage point and
test calculations that evaluate to a number or decimal will be rounded to 2
decimal places.


SECTION 1.5     SERVICING OVERRIDE.

For the avoidance of doubt, in the case of any action required or permitted to
be taken by the Collateral Manager hereunder, any such action shall be subject
to override by the applicable servicer to the extent set forth in the Collateral
Management Agreement and any Servicing Agreement.

84


--------------------------------------------------------------------------------





ARTICLE 2

THE NOTES


SECTION 2.1     FORMS GENERALLY.

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article 2, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer and the
Co-Issuer, executing such Notes as evidenced by their execution of such Notes. 
Any portion of the text of any Note may be set forth on the reverse thereof,
with an appropriate reference thereto on the face of the Note.


SECTION 2.2     FORMS OF NOTES AND CERTIFICATE OF AUTHENTICATION.


(A)       FORM.  THE FORM OF EACH CLASS OF NOTES, INCLUDING THE CERTIFICATE OF
AUTHENTICATION, SHALL BE SUBSTANTIALLY AS SET FORTH IN EXHIBITS A AND B HERETO.


(B)           GLOBAL SECURITIES AND CERTIFICATED NOTES.

(I)               THE SENIOR NOTES INITIALLY OFFERED AND SOLD IN THE UNITED
STATES TO (OR TO U.S. PERSONS WHO ARE) QIBS SHALL BE REPRESENTED BY ONE OR MORE
PERMANENT GLOBAL NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST
COUPONS WITH THE APPLICABLE LEGEND SET FORTH IN EXHIBIT A HERETO ADDED TO THE
FORM OF SUCH NOTES (EACH, A “RULE 144A GLOBAL SECURITY”), WHICH SHALL BE
REGISTERED IN THE NAME OF THE NOMINEE OF THE DEPOSITORY AND DEPOSITED WITH THE
TRUSTEE, AT ITS CORPORATE TRUST OFFICE, AS CUSTODIAN FOR THE DEPOSITORY, DULY
EXECUTED BY THE ISSUER AND THE CO-ISSUER AND AUTHENTICATED BY THE TRUSTEE AS
HEREINAFTER PROVIDED.  THE AGGREGATE PRINCIPAL AMOUNT OF THE RULE 144A GLOBAL
SECURITIES MAY FROM TIME TO TIME BE INCREASED OR DECREASED BY ADJUSTMENTS MADE
ON THE RECORDS OF THE TRUSTEE OR THE DEPOSITORY OR ITS NOMINEE, AS THE CASE MAY
BE, AS HEREINAFTER PROVIDED.

(II)              THE SENIOR NOTES INITIALLY SOLD IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S SHALL BE REPRESENTED BY ONE OR MORE PERMANENT GLOBAL
NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST COUPONS WITH THE
APPLICABLE LEGEND SET FORTH IN EXHIBIT B HERETO ADDED TO THE FORM OF SUCH NOTES
(EACH, A “REGULATION S GLOBAL SECURITY”), WHICH SHALL BE DEPOSITED ON BEHALF OF
THE SUBSCRIBERS FOR SUCH NOTES REPRESENTED THEREBY WITH THE TRUSTEE AS CUSTODIAN
FOR THE DEPOSITORY AND REGISTERED IN THE NAME OF A NOMINEE OF THE DEPOSITORY FOR
THE RESPECTIVE ACCOUNTS OF EUROCLEAR AND CLEARSTREAM, LUXEMBOURG OR THEIR
RESPECTIVE DEPOSITORIES, DULY EXECUTED BY THE ISSUER AND THE CO-ISSUER AND
AUTHENTICATED BY THE TRUSTEE AS HEREINAFTER PROVIDED.  THE AGGREGATE PRINCIPAL
AMOUNT OF THE REGULATION S GLOBAL SECURITIES MAY FROM TIME TO TIME

85


--------------------------------------------------------------------------------




BE INCREASED OR DECREASED BY ADJUSTMENTS MADE ON THE RECORDS OF THE TRUSTEE OR
THE DEPOSITORY OR ITS NOMINEE, AS THE CASE MAY BE, AS HEREINAFTER PROVIDED.

(III)             THE CLASS J NOTES AND THE CLASS K NOTES INITIALLY SOLD IN THE
UNITED STATES TO QRS II CORP. PURSUANT TO A TRANSACTION EXEMPT FROM REGISTRATION
UNDER SECTION 4(2) OF THE SECURITIES ACT SHALL BE REPRESENTED BY ONE OR MORE
CERTIFICATED NOTES IN DEFINITIVE, FULLY REGISTERED FORM WITHOUT INTEREST COUPONS
WITH THE APPLICABLE LEGEND SET FORTH IN EXHIBIT B, DULY EXECUTED BY THE ISSUER
AND AUTHENTICATED BY THE TRUSTEE OR AUTHENTICATING AGENT AS HEREINAFTER
PROVIDED.  NO CLASS J NOTE OR CLASS K NOTE SHALL BE ISSUED IN THE FORM OF A
GLOBAL SECURITY.


(C)       BOOK-ENTRY PROVISIONS.  THIS SECTION 2.2(C) SHALL APPLY ONLY TO GLOBAL
SECURITIES DEPOSITED WITH OR ON BEHALF OF THE DEPOSITORY.

Each of the Issuer and Co-Issuer shall execute and the Trustee shall, in
accordance with this Section 2.2(c), authenticate and deliver initially one or
more Global Securities that shall be (i) registered in the name of the nominee
of the Depository for such Global Security or Global Securities and (ii)
delivered by the Trustee to such Depository or pursuant to such Depository’s
instructions or held by the Trustee’s agent as custodian for the Depository.

Agent Members shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Trustee, as custodian for the
Depository or under the Global Security, and the Depository may be treated by
the Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee as the absolute owner of such Global Security for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Co-Issuer, the Trustee, or any agent of the Issuer, the
Co-Issuer or the Trustee, from giving effect to any written certification, proxy
or other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any Global Security.


(D)       DELIVERY OF CERTIFICATED NOTES IN LIEU OF GLOBAL SECURITIES.  EXCEPT
AS PROVIDED IN SECTION 2.10 HEREOF, OWNERS OF BENEFICIAL INTERESTS IN A CLASS OF
GLOBAL SECURITIES SHALL NOT BE ENTITLED TO RECEIVE PHYSICAL DELIVERY OF A
CERTIFICATED NOTE.


SECTION 2.3     AUTHORIZED AMOUNT; STATED MATURITY; AND DENOMINATIONS.


(A)       THE AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT MAY BE AUTHENTICATED AND
DELIVERED UNDER THIS INDENTURE IS LIMITED TO $942,500,000, EXCEPT FOR NOTES
AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR IN EXCHANGE
FOR, OR IN LIEU OF, OTHER NOTES PURSUANT TO SECTIONS 2.5, 2.6 OR 8.5 HEREOF.

Such Notes shall be divided into eleven (11) Classes having designations and
original principal amounts as follows:

86


--------------------------------------------------------------------------------




 

Designation

 

Original
Principal
Amount

 

Class A-1 Senior Secured Floating Rate

 

 

 

Term Notes, Due 2041

 

$

500,000,000

 

Class A-2 Second Priority Senior Secured Floating Rate

 

 

 

Term Notes, Due 2041

 

$

171,250,000

 

Class B Third Priority Floating Rate

 

 

 

Term Notes, Due 2041

 

$

95,000,000

 

Class C Fourth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes, Due 2041

 

$

33,750,000

 

Class D Fifth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes, Due 2041

 

$

20,000,000

 

Class E Sixth Priority Floating Rate Capitalized Interest

 

 

 

Term Notes, Due 2041

 

$

26,250,000

 

Class F Seventh Priority Floating Rate Capitalized Interest Term Notes, Due 2041

 

$

20,000,000

 

Class G Eighth Priority Floating Rate Capitalized Interest Term Notes, Due 2041

 

$

20,000,000

 

Class H Ninth Priority Floating Rate Capitalized Interest Term Notes, Due 2041

 

$

17,500,000

 

Class J Tenth Priority Floating Rate Capitalized Interest Term Notes, Due 2041

 

$

22,750,000

 

Class K Eleventh Priority Floating Rate Capitalized Interest Term Notes, Due
2041

 

$

16,000,000

 

 


(B)       THE NOTES SHALL BE ISSUABLE IN MINIMUM DENOMINATIONS OF U.S.$500,000
AND INTEGRAL MULTIPLES OF U.S.$1,000 IN EXCESS THEREOF (PLUS ANY RESIDUAL
AMOUNT).


SECTION 2.4     EXECUTION, AUTHENTICATION, DELIVERY AND DATING.

The Notes shall be executed on behalf of the Issuer and the Co-Issuer by an
Authorized Officer of the Issuer and the Co-Issuer, respectively.  The signature
of such Authorized Officers on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer or the Co-Issuer shall bind the
Issuer or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the Issuer
and the Co-Issuer to the Trustee or the Authenticating Agent for authentication
and the Trustee or the

87


--------------------------------------------------------------------------------




Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. 
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.


SECTION 2.5     REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE.


(A)       THE ISSUER AND THE CO-ISSUER SHALL CAUSE TO BE KEPT A REGISTER (THE
“NOTES REGISTER”) IN WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS IT MAY
PRESCRIBE, THE ISSUER AND THE CO-ISSUER SHALL PROVIDE FOR THE REGISTRATION OF
NOTES AND THE REGISTRATION OF TRANSFERS AND EXCHANGES OF NOTES.  THE TRUSTEE IS
HEREBY INITIALLY APPOINTED “NOTES REGISTRAR” FOR THE PURPOSE OF REGISTERING
NOTES AND TRANSFERS AND EXCHANGES OF SUCH NOTES WITH RESPECT TO ANY DUPLICATE
COPY OF THE NOTES REGISTER KEPT IN THE UNITED STATES AS HEREIN PROVIDED.  UPON
ANY RESIGNATION OR REMOVAL OF THE NOTES REGISTRAR, THE ISSUER AND THE CO-ISSUER
SHALL PROMPTLY APPOINT A SUCCESSOR OR, IN THE ABSENCE OF SUCH APPOINTMENT,
ASSUME THE DUTIES OF NOTES REGISTRAR.

If a Person other than the Trustee is appointed by the Issuer and the Co-Issuer
as Notes Registrar, the Issuer and the Co-Issuer shall give the Trustee prompt
written notice of the appointment of a successor Notes Registrar and of the
location, and any change in the location, of the Notes Registrar, and the
Trustee shall have the right to inspect the Notes Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Notes Registrar by an Officer
thereof as to the names and addresses of the Holders of the Notes and the
principal amounts and numbers of such Notes.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Trustee shall
authenticate and deliver, in the name of the

88


--------------------------------------------------------------------------------




designated transferee or transferees, one or more new Notes of any authorized
denomination and of a like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency.  Whenever any
Note is surrendered for exchange, the Issuer and the Co-Issuer shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Noteholder
making the exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such registration of transfer or
exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Notes Registrar duly executed by the
Holder thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required (i)
to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.


(B)       NO NOTE MAY BE SOLD OR TRANSFERRED (INCLUDING, WITHOUT LIMITATION, BY
PLEDGE OR HYPOTHECATION) UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS UNDER APPLICABLE STATE SECURITIES LAWS.


(C)       NO SENIOR NOTE MAY BE OFFERED, SOLD, RESOLD OR DELIVERED, WITHIN THE
UNITED STATES OR TO, OR FOR THE BENEFIT OF, U.S. PERSONS EXCEPT IN ACCORDANCE
WITH SECTION 2.5(E) BELOW AND IN ACCORDANCE WITH RULE 144A TO QIBS WHO ARE
QUALIFIED PURCHASERS PURCHASING FOR THEIR OWN ACCOUNT OR FOR THE ACCOUNTS OF ONE
OR MORE QIBS WHO ARE QUALIFIED PURCHASERS, FOR WHICH THE PURCHASER IS ACTING AS
FIDUCIARY OR AGENT.  THE SENIOR NOTES MAY BE OFFERED, SOLD, RESOLD OR DELIVERED,
AS THE CASE MAY BE, IN OFFSHORE TRANSACTIONS TO NON-U.S. PERSONS IN RELIANCE ON
REGULATION S.  NONE OF THE ISSUER, THE CO-ISSUER, THE TRUSTEE OR ANY OTHER
PERSON MAY REGISTER THE NOTES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES
LAWS.


(D)       UPON FINAL PAYMENT DUE ON THE STATED MATURITY OF A NOTE, THE HOLDER
THEREOF SHALL PRESENT AND SURRENDER SUCH NOTE AT THE CORPORATE TRUST OFFICE OF
THE TRUSTEE OR AT THE OFFICE OF THE PAYING AGENT (OUTSIDE THE UNITED STATES IF
THEN REQUIRED BY APPLICABLE LAW IN THE CASE OF A NOTE IN DEFINITIVE FORM ISSUED
IN EXCHANGE FOR A BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY PURSUANT
TO SECTION 2.10).

89


--------------------------------------------------------------------------------





(E)       TRANSFERS OF GLOBAL SECURITIES.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY HEREIN, SO LONG AS A GLOBAL SECURITY REMAINS OUTSTANDING AND IS HELD BY
OR ON BEHALF OF THE DEPOSITORY, TRANSFERS OF A GLOBAL SECURITY, IN WHOLE OR IN
PART, SHALL BE MADE ONLY IN ACCORDANCE WITH SECTION 2.2(C) AND THIS SECTION
2.5(E).

(I)              SUBJECT TO CLAUSES (II) THROUGH (IV) OF THIS SECTION 2.5(E),
TRANSFERS OF A GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS OF SUCH GLOBAL
SECURITY IN WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A
SUCCESSOR OF THE DEPOSITORY OR SUCH SUCCESSOR’S NOMINEE.

(II)             REGULATION S GLOBAL SECURITY TO RULE 144A GLOBAL SECURITY.  IF
A HOLDER OF A BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY WISHES TO
TRANSFER ALL OR A PART OF ITS INTEREST IN SUCH REGULATION S GLOBAL SECURITY TO A
PERSON WHO WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF A RULE 144A GLOBAL
SECURITY, SUCH HOLDER MAY, SUBJECT TO THE TERMS HEREOF AND THE RULES AND
PROCEDURES OF EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE
MAY BE, EXCHANGE OR CAUSE THE EXCHANGE OF SUCH INTEREST FOR AN EQUIVALENT
BENEFICIAL INTEREST IN A RULE 144A GLOBAL SECURITY OF THE SAME CLASS.  UPON
RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF (A) INSTRUCTIONS FROM EUROCLEAR,
CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE MAY BE, DIRECTING THE
TRUSTEE, AS NOTES REGISTRAR, TO CAUSE SUCH RULE 144A GLOBAL SECURITY TO BE
INCREASED BY AN AMOUNT EQUAL TO SUCH BENEFICIAL INTEREST IN SUCH REGULATION S
GLOBAL SECURITY BUT NOT LESS THAN THE MINIMUM DENOMINATION APPLICABLE TO THE
RELATED CLASS OF NOTES, AND (B) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D HERETO GIVEN BY THE PROSPECTIVE TRANSFEREE OF SUCH BENEFICIAL INTEREST
AND STATING, AMONG OTHER THINGS, THAT SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN
A RULE 144A GLOBAL SECURITY IS A QIB AND A QUALIFIED PURCHASER, IS OBTAINING
SUCH BENEFICIAL INTEREST IN A TRANSACTION PURSUANT TO RULE 144A AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, THEN EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR
THE TRUSTEE, AS NOTES REGISTRAR, AS THE CASE MAY BE, SHALL APPROVE THE
INSTRUCTION AT THE DEPOSITORY TO REDUCE SUCH REGULATION S GLOBAL SECURITY BY THE
AGGREGATE PRINCIPAL AMOUNT OF THE INTEREST IN SUCH REGULATION S GLOBAL SECURITY
TO BE TRANSFERRED AND INCREASE THE RULE 144A GLOBAL SECURITY SPECIFIED IN SUCH
INSTRUCTIONS BY AN AGGREGATE OUTSTANDING AMOUNT EQUAL TO SUCH REDUCTION IN SUCH
PRINCIPAL AMOUNT OF THE REGULATION S GLOBAL SECURITY.

(III)            RULE 144A GLOBAL SECURITY TO REGULATION S GLOBAL SECURITY.  IF
A HOLDER OF A BENEFICIAL INTEREST IN A RULE 144A GLOBAL SECURITY WISHES TO
TRANSFER ALL OR A PART OF ITS INTEREST IN SUCH RULE 144A GLOBAL SECURITY TO A
PERSON WHO WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF A REGULATION S GLOBAL
SECURITY, SUCH HOLDER MAY, SUBJECT TO THE TERMS HEREOF AND THE RULES AND
PROCEDURES OF EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE
MAY BE, EXCHANGE OR CAUSE THE EXCHANGE OF SUCH INTEREST FOR AN EQUIVALENT
BENEFICIAL INTEREST IN A REGULATION S GLOBAL SECURITY OF THE SAME CLASS.  UPON
RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF (A) INSTRUCTIONS FROM EUROCLEAR,
CLEARSTREAM, LUXEMBOURG OR THE DEPOSITORY, AS THE CASE MAY BE, DIRECTING THE
TRUSTEE, AS NOTES REGISTRAR, TO CAUSE SUCH REGULATION S GLOBAL SECURITY TO BE
INCREASED BY AN AMOUNT EQUAL TO THE BENEFICIAL INTEREST IN SUCH RULE 144A GLOBAL
SECURITY BUT NOT LESS THAN THE MINIMUM DENOMINATION APPLICABLE TO THE RELATED
CLASS OF NOTES TO BE EXCHANGED, AND (B) A CERTIFICATE SUBSTANTIALLY IN THE FORM
OF EXHIBIT C HERETO GIVEN BY THE PROSPECTIVE

90


--------------------------------------------------------------------------------




TRANSFEREE OF SUCH BENEFICIAL INTEREST AND STATING, AMONG OTHER THINGS, THAT
SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN A REGULATION S GLOBAL SECURITY IS A
NOT A U.S. PERSON AND THAT SUCH TRANSFER IS BEING MADE PURSUANT TO RULE 903 OR
904 UNDER REGULATION S, THEN EUROCLEAR, CLEARSTREAM, LUXEMBOURG OR THE TRUSTEE,
AS NOTES REGISTRAR, AS THE CASE MAY BE, SHALL APPROVE THE INSTRUCTION AT THE
DEPOSITORY TO REDUCE SUCH RULE 144A GLOBAL SECURITY BY THE AGGREGATE PRINCIPAL
AMOUNT OF THE INTEREST IN SUCH RULE 144A GLOBAL SECURITY TO BE TRANSFERRED AND
INCREASE THE REGULATION S GLOBAL SECURITY SPECIFIED IN SUCH INSTRUCTIONS BY AN
AGGREGATE OUTSTANDING AMOUNT EQUAL TO SUCH REDUCTION IN THE PRINCIPAL AMOUNT OF
THE RULE 144A GLOBAL SECURITY.

(IV)           OTHER EXCHANGES.  (A)  IN THE EVENT THAT, PURSUANT TO SECTION
2.10 HEREOF, A GLOBAL SECURITY IS EXCHANGED FOR CERTIFICATED NOTES, SUCH NOTES
MAY BE EXCHANGED FOR ONE ANOTHER ONLY IN ACCORDANCE WITH SUCH PROCEDURES AS ARE
SUBSTANTIALLY CONSISTENT WITH THE PROVISIONS ABOVE (INCLUDING CERTIFICATION
REQUIREMENTS INTENDED TO ENSURE THAT SUCH TRANSFERS ARE TO A QIB WHO IS ALSO A
QUALIFIED PURCHASER OR ARE TO A NON-U.S. PERSON, OR OTHERWISE COMPLY WITH RULE
144A OR REGULATION S, AS THE CASE MAY BE) AND AS MAY BE FROM TIME TO TIME
ADOPTED BY THE ISSUER, THE CO-ISSUER AND THE TRUSTEE.

(B)        SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN SUBPARAGRAPH
(D) OF THIS SECTION 2.5(E)(IV), A CLASS J NOTE OR CLASS K NOTE REPRESENTED BY A
CERTIFICATED NOTE MAY BE TRANSFERRED TO A QUALIFIED INSTITUTIONAL BUYER IN THE
FORM OF A CERTIFICATED NOTE UPON RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF
A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2 HERETO GIVEN BY THE
PROSPECTIVE TRANSFEREE OF SUCH BENEFICIAL INTEREST AND STATING, AMONG OTHER
THINGS, THAT SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN A RULE 144A GLOBAL
SECURITY IS A QIB AND A QUALIFIED PURCHASER, IS OBTAINING SUCH BENEFICIAL
INTEREST IN A TRANSACTION PURSUANT TO RULE 144A AND IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.  IN CONNECTION WITH ANY SUCH TRANSFER, SUCH PROSPECTIVE
TRANSFEREE SHALL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS CONTAINED
IN SECTION 2.5(G) HEREOF.

(C)        SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN SUBPARAGRAPH
(D) OF THIS SECTION 2.5(E)(IV), A CLASS J NOTE OR CLASS K NOTE REPRESENTED BY A
CERTIFICATED NOTE MAY BE TRANSFERRED TO A PERSON OTHER THAN A U.S. PERSON IN THE
FORM OF A CERTIFICATED NOTE UPON RECEIPT BY THE TRUSTEE, AS NOTES REGISTRAR, OF
A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E-1 HERETO GIVEN BY THE
PROSPECTIVE TRANSFEREE OF SUCH BENEFICIAL INTEREST AND STATING, AMONG OTHER
THINGS, THAT SUCH TRANSFEREE ACQUIRING SUCH INTEREST IN A REGULATION S GLOBAL
SECURITY IS A NOT A U.S. PERSON AND THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
RULE 903 OR 904 UNDER REGULATION S.  IN CONNECTION WITH ANY SUCH TRANSFER, SUCH
PROSPECTIVE TRANSFEREE SHALL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS CONTAINED IN SECTION 2.5(G) HEREOF.

91


--------------------------------------------------------------------------------




(D)       NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY,
AS LONG AS ANY CLASS OF SENIOR NOTES IS OUTSTANDING, NO WHOLLY-OWNED AND
DISREGARDED, DIRECT OR INDIRECT, SUBSIDIARY OF GKK MAY SELL OR OTHERWISE
TRANSFER OR FINANCE ANY CLASS J NOTE OR CLASS K NOTE TO ANY OTHER PERSON THAT IS
NOT A WHOLLY-OWNED AND DISREGARDED, DIRECT OR INDIRECT,  SUBSIDIARY OF GKK
UNLESS THE ISSUER AND THE TRUSTEE SHALL HAVE RECEIVED AN APPROPRIATE TAX OPINION
TO THE EFFECT THAT THE CLASS J NOTES OR CLASS K NOTES, AS APPLICABLE, WILL BE
TREATED AS DEBT FOR U.S. FEDERAL INCOME TAX PURPOSES AT THE TIME OF SUCH SALE,
TRANSFER OR FINANCING.


(F)        REMOVAL OF LEGEND.  IF NOTES ARE ISSUED UPON THE TRANSFER, EXCHANGE
OR REPLACEMENT OF NOTES BEARING THE APPLICABLE LEGENDS SET FORTH IN EXHIBITS A
AND B HERETO, AND IF A REQUEST IS MADE TO REMOVE SUCH APPLICABLE LEGEND ON SUCH
NOTES, THE NOTES SO ISSUED SHALL BEAR SUCH APPLICABLE LEGEND, OR SUCH APPLICABLE
LEGEND SHALL NOT BE REMOVED, AS THE CASE MAY BE, UNLESS THERE IS DELIVERED TO
THE ISSUER AND THE CO-ISSUER SUCH SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN
OPINION OF COUNSEL OF AN ATTORNEY AT LAW LICENSED TO PRACTICE LAW IN THE STATE
OF NEW YORK (AND ADDRESSED TO THE ISSUER AND THE TRUSTEE), AS MAY BE REASONABLY
REQUIRED BY THE ISSUER AND THE CO-ISSUER, IF APPLICABLE, TO THE EFFECT THAT
NEITHER SUCH APPLICABLE LEGEND NOR THE RESTRICTIONS ON TRANSFER SET FORTH
THEREIN ARE REQUIRED TO ENSURE THAT TRANSFERS THEREOF COMPLY WITH THE PROVISIONS
OF RULE 144A OR REGULATION S, AS APPLICABLE, THE INVESTMENT COMPANY ACT OR
ERISA.  SO LONG AS THE ISSUER OR THE CO-ISSUER IS RELYING ON AN EXEMPTION UNDER
OR PROMULGATED PURSUANT TO THE INVESTMENT COMPANY ACT, THE ISSUER OR THE
CO-ISSUER SHALL NOT REMOVE THAT PORTION OF THE LEGEND REQUIRED TO MAINTAIN AN
EXEMPTION UNDER OR PROMULGATED PURSUANT TO THE INVESTMENT COMPANY ACT.  UPON
PROVISION OF SUCH SATISFACTORY EVIDENCE, AS CONFIRMED IN WRITING BY THE ISSUER
AND THE CO-ISSUER, IF APPLICABLE, TO THE TRUSTEE, THE TRUSTEE, AT THE DIRECTION
OF THE ISSUER AND THE CO-ISSUER, IF APPLICABLE, SHALL AUTHENTICATE AND DELIVER
NOTES THAT DO NOT BEAR SUCH APPLICABLE LEGEND.


(G)       EACH BENEFICIAL OWNER OF RULE 144A GLOBAL SECURITIES SHALL BE DEEMED
TO REPRESENT AND AGREE AS FOLLOWS (TERMS USED IN THIS PARAGRAPH THAT ARE DEFINED
IN RULE 144A ARE USED HEREIN AS DEFINED THEREIN):

(I)              IN THE CASE OF A RULE 144A GLOBAL SECURITY, THE OWNER IS (A) A
QIB AND A QUALIFIED PURCHASER, (B) IS AWARE THAT THE SALE OF THE NOTES TO IT
(OTHER THAN THE INITIAL SALE BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,) IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A,
AND (C) IS ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH IS A QIB AND A QUALIFIED PURCHASER, AND AS TO EACH OF WHICH THE
OWNER EXERCISES SOLE INVESTMENT DISCRETION, (D) IN A PRINCIPAL AMOUNT OF NOT
LESS THAN U.S.$100,000, FOR EACH SUCH ACCOUNT.

(II)             THE OWNER UNDERSTANDS THAT THE NOTES ARE BEING OFFERED ONLY IN
A TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING IN THE UNITED STATES WITHIN THE
MEANING OF THE SECURITIES ACT, THE NOTES HAVE NOT BEEN AND SHALL NOT BE
REGISTERED UNDER THE SECURITIES ACT, AND, IF IN THE FUTURE THE OWNER DECIDES TO
OFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THE NOTES, SUCH NOTES MAY ONLY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN ACCORDANCE WITH THIS
INDENTURE AND THE APPLICABLE LEGEND ON SUCH NOTES SET

92


--------------------------------------------------------------------------------




FORTH IN EXHIBITS A AND B, AS APPLICABLE.  THE OWNER ACKNOWLEDGES THAT NO
REPRESENTATION IS MADE BY THE ISSUER, THE CO-ISSUER, OR THE DEALERS, AS THE CASE
MAY BE, AS TO THE AVAILABILITY OF ANY EXEMPTION UNDER THE SECURITIES ACT OR ANY
STATE SECURITIES LAWS FOR RESALE OF THE NOTES.

(III)            THE OWNER IS NOT PURCHASING THE NOTES WITH A VIEW TO THE
RESALE, DISTRIBUTION OR OTHER DISPOSITION THEREOF IN VIOLATION OF THE SECURITIES
ACT.  THE OWNER UNDERSTANDS THAT AN INVESTMENT IN THE NOTES INVOLVES CERTAIN
RISKS, INCLUDING THE RISK OF LOSS OF ALL OR A SUBSTANTIAL PART OF ITS INVESTMENT
UNDER CERTAIN CIRCUMSTANCES.  THE OWNER HAS HAD ACCESS TO SUCH FINANCIAL AND
OTHER INFORMATION CONCERNING THE ISSUER, THE CO-ISSUER AND THE NOTES AS IT
DEEMED NECESSARY OR APPROPRIATE IN ORDER TO MAKE AN INFORMED INVESTMENT DECISION
WITH RESPECT TO ITS PURCHASE OF THE NOTES, INCLUDING AN OPPORTUNITY TO ASK
QUESTIONS OF AND REQUEST INFORMATION FROM THE COLLATERAL MANAGER, THE ISSUER AND
THE CO-ISSUER.

(IV)           IN CONNECTION WITH THE PURCHASE OF THE NOTES (A) NONE OF THE
ISSUER, THE CO-ISSUER, THE DEALERS, THE COLLATERAL MANAGER OR THE TRUSTEE IS
ACTING AS A FIDUCIARY OR FINANCIAL OR INVESTMENT ADVISER FOR THE OWNER; (B) THE
OWNER IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT DECISION OR
OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL)
OF THE ISSUER, THE CO-ISSUER, THE DEALERS, THE COLLATERAL MANAGER OR THE TRUSTEE
OTHER THAN IN A CURRENT OFFERING MEMORANDUM FOR SUCH NOTES AND ANY
REPRESENTATIONS EXPRESSLY SET FORTH IN A WRITTEN AGREEMENT WITH SUCH PARTY; (C)
NONE OF THE ISSUER, THE CO-ISSUER, THE DEALERS, THE COLLATERAL MANAGER OR THE
TRUSTEE HAS GIVEN TO THE OWNER (DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON)
ANY ASSURANCE, GUARANTEE, OR REPRESENTATION WHATSOEVER AS TO THE EXPECTED OR
PROJECTED SUCCESS, PROFITABILITY, RETURN, PERFORMANCE, RESULT, EFFECT,
CONSEQUENCE, OR BENEFIT (INCLUDING LEGAL, REGULATORY, TAX, FINANCIAL,
ACCOUNTING, OR OTHERWISE) OF ITS PURCHASE; (D) THE OWNER HAS CONSULTED WITH ITS
OWN LEGAL, REGULATORY, TAX, BUSINESS, INVESTMENT, FINANCIAL, AND ACCOUNTING
ADVISERS TO THE EXTENT IT HAS DEEMED NECESSARY, AND IT HAS MADE ITS OWN
INVESTMENT DECISIONS (INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY
TRANSACTION PURSUANT TO THIS INDENTURE) BASED UPON ITS OWN JUDGMENT AND UPON ANY
ADVICE FROM SUCH ADVISERS AS IT HAS DEEMED NECESSARY AND NOT UPON ANY VIEW
EXPRESSED BY THE ISSUER, THE CO-ISSUER, THE DEALERS, THE COLLATERAL MANAGER OR
THE TRUSTEE; AND (E) THE OWNER IS PURCHASING THE NOTES WITH A FULL UNDERSTANDING
OF ALL OF THE TERMS, CONDITIONS AND RISKS THEREOF (ECONOMIC AND OTHERWISE), AND
IS CAPABLE OF ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THESE
RISKS.

(V)            THE OWNER UNDERSTANDS THAT THE NOTES SHALL BEAR THE APPLICABLE
LEGEND SET FORTH IN EXHIBITS A AND B AS APPLICABLE.  THE RULE 144A GLOBAL
SECURITIES MAY NOT AT ANY TIME BE HELD BY OR ON BEHALF OF ANY U.S. PERSON THAT
IS NOT A QIB WHO IS A QUALIFIED PURCHASER.  THE OWNER MUST INFORM A PROSPECTIVE
TRANSFEREE OF THE TRANSFER RESTRICTIONS.

(VI)           UNLESS A PROSPECTIVE HOLDER OF A SENIOR NOTE OTHERWISE PROVIDES
ANOTHER REPRESENTATION ACCEPTABLE TO THE TRUSTEE, THE COLLATERAL MANAGER, THE
ISSUER AND THE CO-ISSUER, EACH HOLDER OF A SENIOR NOTE, BY ITS ACQUISITION
THEREOF, SHALL BE DEEMED TO HAVE REPRESENTED TO THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER AND THE TRUSTEE THAT EITHER (A) NO PART OF THE FUNDS BEING
USED TO PAY THE PURCHASE PRICE FOR SUCH SENIOR NOTES

93


--------------------------------------------------------------------------------




CONSTITUTES AN ASSET OF ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3)
OF ERISA) OR “PLAN” (AS DEFINED IN SECTION 4975(E)(1) OF THE CODE) THAT IS
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE OR ANY OTHER PLAN WHICH
IS SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”) THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (EACH
A “BENEFIT PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS OF
ANY SUCH BENEFIT PLAN, OR (B) IF THE FUNDS BEING USED TO PAY THE PURCHASE PRICE
FOR SUCH SENIOR NOTES INCLUDE PLAN ASSETS OF ANY BENEFIT PLAN, ITS PURCHASE AND
HOLDING ARE ELIGIBLE FOR THE EXEMPTIVE RELIEF FROM THE PROHIBITED TRANSACTION
RULES GRANTED BY PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE
90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23, OR A SIMILAR EXEMPTION, OR IN THE CASE
OF ANY BENEFIT PLAN SUBJECT TO SIMILAR LAW, DO NOT RESULT IN A NON-EXEMPT
VIOLATION OF SIMILAR LAW.

(VII)          THE OWNER SHALL NOT, AT ANY TIME, OFFER TO BUY OR OFFER TO SELL
THE NOTES BY ANY FORM OF GENERAL SOLICITATION OR ADVERTISING, INCLUDING, BUT NOT
LIMITED TO, ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED
IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR
RADIO OR AT A SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY GENERAL
SOLICITATIONS OR ADVERTISING.

(VIII)         THE OWNER IS NOT A MEMBER OF THE PUBLIC IN THE CAYMAN ISLANDS,
WITHIN THE MEANING OF SECTION 194 OF THE CAYMAN ISLANDS COMPANIES LAW (2004
REVISION), UNLESS THE ISSUER HAS BEEN LISTED ON THE CAYMAN ISLANDS STOCK
EXCHANGE.

(IX)            THE OWNER UNDERSTANDS THAT THE ISSUER, CO-ISSUER, TRUSTEE OR
PAYING AGENT SHALL REQUIRE CERTIFICATION ACCEPTABLE TO IT (A) AS A CONDITION TO
THE PAYMENT OF PRINCIPAL OF AND INTEREST ON ANY NOTES WITHOUT, OR AT A REDUCED
RATE OF, U.S. WITHHOLDING OR BACKUP WITHHOLDING TAX, AND (B) TO ENABLE THE
ISSUER, CO-ISSUER, TRUSTEE AND PAYING AGENT TO DETERMINE THEIR DUTIES AND
LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE REQUIRED
TO PAY, DEDUCT OR WITHHOLD FROM PAYMENTS IN RESPECT OF SUCH NOTES OR THE HOLDER
OF SUCH NOTES UNDER ANY PRESENT OR FUTURE LAW OR REGULATION OF THE CAYMAN
ISLANDS OR THE UNITED STATES OR ANY PRESENT OR FUTURE LAW OR REGULATION OF ANY
POLITICAL SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY
REPORTING OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION.  SUCH
CERTIFICATION MAY INCLUDE U.S. FEDERAL INCOME TAX FORMS (SUCH AS IRS FORM W-8BEN
(CERTIFICATION OF FOREIGN STATUS OF BENEFICIAL OWNER), IRS FORM W-8IMY
(CERTIFICATION OF FOREIGN INTERMEDIARY STATUS), IRS FORM W-9 (REQUEST FOR
TAXPAYER IDENTIFICATION NUMBER AND CERTIFICATION), OR IRS FORM W-8ECI
(CERTIFICATION OF FOREIGN PERSON’S CLAIM FOR EXEMPTION FROM WITHHOLDING ON
INCOME EFFECTIVELY CONNECTED WITH CONDUCT OF A U.S. TRADE OR BUSINESS) OR ANY
SUCCESSORS TO SUCH IRS FORMS).  IN ADDITION, THE ISSUER, CO-ISSUER, TRUSTEE OR
PAYING AGENT MAY REQUIRE CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER TO
QUALIFY FOR A REDUCED RATE OF WITHHOLDING IN ANY JURISDICTION FROM OR THROUGH
WHICH THE ISSUER RECEIVES PAYMENTS ON ITS ASSETS.  EACH OWNER AGREES TO PROVIDE
ANY CERTIFICATION REQUESTED PURSUANT TO THIS PARAGRAPH AND TO UPDATE OR REPLACE
SUCH FORM OR CERTIFICATION IN ACCORDANCE WITH ITS TERMS OR ITS SUBSEQUENT
AMENDMENTS.

(X)             THE OWNER HEREBY AGREES THAT, FOR PURPOSES OF U.S. FEDERAL,
STATE AND LOCAL INCOME AND FRANCHISE TAX AND ANY OTHER INCOME TAXES, (A) THE
NOTES WILL BE TREATED AS INDEBTEDNESS, AND (B) THE PREFERRED SHARES WILL BE
TREATED AS EQUITY; THE OWNER AGREES TO

94


--------------------------------------------------------------------------------




SUCH TREATMENT AND AGREES TO TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT,
UNLESS REQUIRED BY LAW.

(XI)            THE OWNER, IF NOT A “UNITED STATES PERSON” (AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE), EITHER: (A) IS NOT A BANK (WITHIN THE MEANING
OF SECTION 881(C)(3)(A) OF THE CODE); (B) IS A BANK AND HAS PROVIDED AN IRS FORM
W-8ECI REPRESENTING THAT ALL PAYMENTS RECEIVED OR TO BE RECEIVED BY IT FROM THE
ISSUER ARE EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE
UNITED STATES; OR (C) IS A BANK AND IS ELIGIBLE FOR BENEFITS UNDER AN INCOME TAX
TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION OF
U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE UNITED
STATES AND THE ISSUER IS TREATED AS A FISCALLY TRANSPARENT ENTITY (AS DEFINED IN
TREASURY REGULATIONS SECTION 1.894-1(D)(3)(II)) UNDER THE LAWS OF OWNER’S
JURISDICTION WITH RESPECT TO PAYMENTS MADE ON THE SENIOR NOTES HELD BY THE
OWNER.


(H)       EACH BENEFICIAL OWNER OF REGULATION S GLOBAL SECURITIES SHALL BE
DEEMED TO HAVE MADE THE REPRESENTATIONS SET FORTH IN CLAUSES (II), (III), (IV),
(VI), (VII), (VIII), (IX), (X) AND (XI) OF SECTION 2.5(G) AND SHALL BE DEEMED TO
HAVE FURTHER REPRESENTED AND AGREED AS FOLLOWS:

(I)              THE OWNER IS AWARE THAT THE SALE OF SUCH SENIOR NOTES TO IT IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION PROVIDED BY REGULATION
S AND UNDERSTANDS THAT THE SENIOR NOTES OFFERED IN RELIANCE ON REGULATION S WILL
BEAR THE APPROPRIATE LEGEND SET FORTH IN EXHIBIT A OR B, AS APPLICABLE, AND BE
REPRESENTED BY ONE OR MORE REGULATION S GLOBAL SECURITIES.  THE SENIOR NOTES SO
REPRESENTED MAY NOT AT ANY TIME BE HELD BY OR ON BEHALF OF U.S. PERSONS.  EACH
OF THE OWNER AND THE RELATED HOLDER IS NOT, AND SHALL NOT BE, A U.S. PERSON. 
BEFORE ANY INTEREST IN A REGULATION S GLOBAL SECURITY MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF A
RULE 144A GLOBAL SECURITY, THE TRANSFEREE SHALL BE REQUIRED TO PROVIDE THE
TRUSTEE WITH A WRITTEN CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBITS C AND
D AS APPLICABLE HERETO AS TO COMPLIANCE WITH THE TRANSFER RESTRICTIONS.  THE
OWNER MUST INFORM A PROSPECTIVE TRANSFEREE OF THE TRANSFER RESTRICTIONS.


(I)        ANY PURPORTED TRANSFER OF A NOTE NOT IN ACCORDANCE WITH THIS SECTION
2.5 SHALL BE NULL AND VOID AND SHALL NOT BE GIVEN EFFECT FOR ANY PURPOSE
HEREUNDER.


(J)        NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY,
NEITHER THE TRUSTEE NOR THE NOTES REGISTRAR (NOR ANY OTHER TRANSFER AGENT) SHALL
BE RESPONSIBLE OR LIABLE FOR COMPLIANCE WITH APPLICABLE FEDERAL OR STATE
SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OR RULE 144A
OR REGULATION S PROMULGATED THEREUNDER), THE INVESTMENT COMPANY ACT, ERISA OR
THE CODE (OR ANY APPLICABLE REGULATIONS THEREUNDER); PROVIDED, HOWEVER, THAT IF
A SPECIFIED TRANSFER CERTIFICATE OR OPINION OF COUNSEL IS REQUIRED BY THE
EXPRESS TERMS OF THIS SECTION 2.5 TO BE DELIVERED TO THE TRUSTEE OR NOTES
REGISTRAR PRIOR TO REGISTRATION OF TRANSFER OF A NOTE, THE TRUSTEE AND/OR NOTES
REGISTRAR, AS APPLICABLE, IS REQUIRED TO REQUEST, AS A CONDITION FOR REGISTERING
THE TRANSFER OF THE NOTE, SUCH CERTIFICATE OR OPINION OF COUNSEL AND TO EXAMINE
THE SAME TO DETERMINE WHETHER IT CONFORMS ON ITS FACE TO THE REQUIREMENTS HEREOF
(AND THE TRUSTEE OR NOTES REGISTRAR, AS THE CASE MAY BE, SHALL PROMPTLY

95


--------------------------------------------------------------------------------





NOTIFY THE PARTY DELIVERING THE SAME IF IT DETERMINES THAT SUCH CERTIFICATE OR
OPINION OF COUNSEL DOES NOT SO CONFORM).


(K)       IF THE TRUSTEE DETERMINES OR IS NOTIFIED BY THE ISSUER, CO-ISSUER OR
THE COLLATERAL MANAGER THAT (I) A TRANSFER OR ATTEMPTED OR PURPORTED TRANSFER OF
ANY INTEREST IN ANY NOTE WAS CONSUMMATED IN COMPLIANCE WITH THE PROVISIONS OF
THIS SECTION 2.5 ON THE BASIS OF A MATERIALLY INCORRECT CERTIFICATION FROM THE
TRANSFEREE OR PURPORTED TRANSFEREE, (II) A TRANSFEREE FAILED TO DELIVER TO THE
TRUSTEE ANY CERTIFICATION REQUIRED TO BE DELIVERED HEREUNDER OR (III) THE HOLDER
OF ANY INTEREST IN A NOTE IS IN BREACH OF ANY REPRESENTATION OR AGREEMENT SET
FORTH IN ANY CERTIFICATION OR ANY DEEMED REPRESENTATION OR AGREEMENT OF SUCH
HOLDER, THE TRUSTEE SHALL NOT REGISTER SUCH ATTEMPTED OR PURPORTED TRANSFER AND
IF A TRANSFER HAS BEEN REGISTERED, SUCH TRANSFER SHALL BE ABSOLUTELY NULL AND
VOID AB INITIO AND SHALL VEST NO RIGHTS IN THE PURPORTED TRANSFEREE (SUCH
PURPORTED TRANSFEREE, A “DISQUALIFIED TRANSFEREE”) AND THE LAST PRECEDING HOLDER
OF SUCH INTEREST IN SUCH NOTE THAT WAS NOT A DISQUALIFIED TRANSFEREE SHALL BE
RESTORED TO ALL RIGHTS AS A HOLDER THEREOF RETROACTIVELY TO THE DATE OF TRANSFER
OF SUCH NOTE BY SUCH HOLDER.

In addition, the Trustee may require that the interest in the Note referred to
in (i), (ii) or (iii) in the preceding paragraph be transferred to any person
designated by the Issuer or the Collateral Manager at a price determined by the
Issuer or the Collateral Manager, as applicable, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Trustee to take such action.  In any case,
the Trustee shall not be held responsible for any losses that may be incurred as
a result of any required transfer under this Section 2.5(l).


(L)        EACH HOLDER OF NOTES APPROVES AND CONSENTS TO (I) THE INITIAL
PURCHASE OF THE COLLATERAL DEBT SECURITIES BY THE ISSUER FROM AFFILIATES OF THE
COLLATERAL MANAGER ON OR PRIOR TO THE CLOSING DATE AND (II) ANY OTHER
TRANSACTION BETWEEN THE ISSUER AND THE COLLATERAL MANAGER OR ITS AFFILIATES THAT
ARE PERMITTED UNDER THE TERMS OF THIS INDENTURE OR THE COLLATERAL MANAGEMENT
AGREEMENT.


SECTION 2.6     MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN NOTE.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee and the
relevant Transfer Agent (each a “Specified Person”) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) there is
delivered to the Specified Person such security or indemnity as may be required
by each Specified Person to save each of them and any agent of any of them
harmless (an unsecured indemnity agreement delivered to the Trustee by an
institutional investor with a net worth of at least U.S.$200,000,000 being
deemed sufficient to satisfy such security or indemnity requirement), then, in
the absence of notice to the Specified Persons that such Note has been acquired
by a bona fide purchaser, the Issuer and the Co-Issuer shall execute and, upon
Issuer Request, the Trustee shall authenticate and deliver, in lieu of any such
mutilated, defaced, destroyed, lost or stolen Note, a new Note, of like tenor
(including the same date of issuance) and equal principal amount, registered in
the same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Note and bearing a number not contemporaneously outstanding.

96


--------------------------------------------------------------------------------




If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.


SECTION 2.7     PAYMENT OF PRINCIPAL AND INTEREST AND OTHER AMOUNTS; PRINCIPAL
AND INTEREST RIGHTS PRESERVED.


(A)  THE CLASS A-1 NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS A-1 RATE.  INTEREST ON EACH CLASS A-1 NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS A-1
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS A-1 NOTES; PROVIDED,
HOWEVER, THAT THE PAYMENT OF INTEREST ON THE CLASS A-1 NOTES IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF CERTAIN AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.


(B)  THE CLASS A-2 NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS A-2 RATE.  INTEREST ON EACH CLASS A-2 NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS A-2
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS A-2 NOTES; PROVIDED,
HOWEVER, THAT THE PAYMENT OF INTEREST ON THE CLASS A-2 NOTES IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS
A-1 NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT) AND CERTAIN OTHER
AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.

97


--------------------------------------------------------------------------------





(C)  THE CLASS B NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL PERIOD
AT THE CLASS B RATE.  INTEREST ON EACH CLASS B NOTE SHALL BE DUE AND PAYABLE ON
EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL PERIOD IN
THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS B NOTE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS B NOTES; PROVIDED, HOWEVER,
THAT PAYMENT OF INTEREST ON THE CLASS B NOTES IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES AND THE
CLASS A-2 NOTES, (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT AND ANY
CLASS A-2 DEFAULTED INTEREST AMOUNT) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS.


(D)  THE CLASS C NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL PERIOD
AT THE CLASS C RATE.  INTEREST ON EACH CLASS C NOTE SHALL BE DUE AND PAYABLE ON
EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL PERIOD IN
THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS C NOTE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS C NOTES; PROVIDED, HOWEVER,
THAT PAYMENT OF INTEREST ON THE CLASS C NOTES IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES AND THE CLASS B NOTES (INCLUDING ANY CLASS A-1 DEFAULTED
INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT AND CLASS B DEFAULTED
INTEREST AMOUNT) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS.

For so long as any Class B Notes are Outstanding, any payment of interest due on
the Class C Notes which is not available to be paid (the “Class C Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class C Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class C Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class C Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class C Capitalized Interest shall be an Event of
Default.  Class C Capitalized Interest shall be added to the principal amount of
the Class C Notes, shall bear interest thereafter at the Class C Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class B Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class C Capitalized Interest) but not paid on the Class C Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.


(E)  THE CLASS D NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL PERIOD
AT THE CLASS D RATE.  INTEREST ON EACH CLASS D NOTE SHALL BE DUE AND PAYABLE ON
EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL PERIOD IN
THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS D NOTE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS D NOTES; PROVIDED, HOWEVER,
THAT PAYMENT OF INTEREST ON THE CLASS D NOTES IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES (INCLUDING ANY CLASS
A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B
DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT AND CLASS C
CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS.

98


--------------------------------------------------------------------------------




For so long as any Class C Notes are Outstanding, any payment of interest due on
the Class D Notes which is not available to be paid (“Class D Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class D Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class D Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class D Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class D Capitalized Interest shall be an Event of
Default.  Class D Capitalized Interest shall be added to the principal amount of
the Class D Notes, shall bear interest thereafter at the Class D Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class C Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class D Capitalized Interest) but not paid on the Class D Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.


(F)   THE CLASS E NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS E RATE.  INTEREST ON EACH CLASS E NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS E
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS E NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS E NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D
NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED
INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST
AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT AND
CLASS D CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.

For so long as any Class D Notes are Outstanding, any payment of interest due on
the Class E Notes which is not available to be paid (the “Class E Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class E Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class E Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class E Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class E Capitalized Interest shall be an Event of
Default.  Class E Capitalized Interest shall be added to the principal amount of
the Class E Notes, shall bear interest thereafter at the Class E Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class D Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class E Capitalized Interest) but not paid on the Class E Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

99


--------------------------------------------------------------------------------





(G)  THE CLASS F NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL PERIOD
AT THE CLASS F RATE.  INTEREST ON EACH CLASS F NOTE SHALL BE DUE AND PAYABLE ON
EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL PERIOD IN
THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS F NOTE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS F NOTES; PROVIDED, HOWEVER,
THAT PAYMENT OF INTEREST ON THE CLASS F NOTES IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND THE
CLASS E NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2
DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED
INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST
AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT AND
CLASS E CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.

For so long as any Class E Notes are Outstanding, any payment of interest due on
the Class F Notes which is not available to be paid (“Class F Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class F Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class F Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class F Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class F Capitalized Interest shall be an Event of
Default.  Class F Capitalized Interest shall be added to the principal amount of
the Class F Notes, shall bear interest thereafter at the Class F Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class E Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class F Capitalized Interest) but not paid on the Class F Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.


(H)  THE CLASS G NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL PERIOD
AT THE CLASS G RATE.  INTEREST ON EACH CLASS G NOTE SHALL BE DUE AND PAYABLE ON
EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL PERIOD IN
THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS G NOTE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS G NOTES; PROVIDED, HOWEVER,
THAT PAYMENT OF INTEREST ON THE CLASS G NOTES IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES AND THE CLASS F NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT,
CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C
DEFAULTED INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED
INTEREST AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST
AMOUNT, CLASS E CAPITALIZED INTEREST, CLASS F DEFAULTED INTEREST AMOUNT AND
CLASS F CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.

For so long as any Class F Notes are Outstanding, any payment of interest due on
the Class G Notes which is not available to be paid (the “Class G Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and

100


--------------------------------------------------------------------------------


payable” for the purpose of Section 5.1(a) hereof (and the failure to pay such
Class G Capitalized Interest shall not be an Event of Default) until the Payment
Date on which funds are available to pay all or any portion of such Class G
Capitalized Interest in accordance with the Priority of Payments.  On or after
such Payment Date, only such portion of any payment of Class G Capitalized
Interest for which funds are available in accordance with the Priority of
Payments shall be considered “due and payable” and the failure to pay such
portion of Class G Capitalized Interest shall be an Event of Default.  Class G
Capitalized Interest shall be added to the principal amount of the Class G
Notes, shall bear interest thereafter at the Class G Rate (to the extent lawful)
and shall be payable on the first Payment Date on which funds are permitted to
be used for such purpose in accordance with the Priority of Payments.  On or
after the Payment Date on which the Class F Notes are no longer Outstanding, to
the extent interest is due (excluding any previously deferred Class G
Capitalized Interest) but not paid on the Class G Notes, the failure to pay such
interest shall constitute an Event of Default hereunder.


(I)       THE CLASS H NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS H RATE.  INTEREST ON EACH CLASS H NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS H
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS H NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS H NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES (INCLUDING ANY CLASS
A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2 DEFAULTED INTEREST AMOUNT, CLASS B
DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT, CLASS C
CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT, CLASS D CAPITALIZED
INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E CAPITALIZED INTEREST, CLASS
F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED INTEREST, CLASS G DEFAULTED
INTEREST AMOUNT AND CLASS G CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.

For so long as any Class G Notes are Outstanding, any payment of interest due on
the Class H Notes which is not available to be paid (“Class H Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class H Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class H Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class H Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class H Capitalized Interest shall be an Event of
Default.  Class H Capitalized Interest shall be added to the principal amount of
the Class H Notes, shall bear interest thereafter at the Class H Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class G Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class H Capitalized Interest) but not paid on the Class H Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.

101


--------------------------------------------------------------------------------





(J)       THE CLASS J NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS J RATE.  INTEREST ON EACH CLASS J NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS J
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS J NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS J NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES
(INCLUDING ANY CLASS A-1 DEFAULTED INTEREST, CLASS A-2 DEFAULTED INTEREST
AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED INTEREST AMOUNT,
CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST AMOUNT, CLASS D
CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E CAPITALIZED
INTEREST, CLASS F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED INTEREST, CLASS
G DEFAULTED INTEREST AMOUNT, CLASS G CAPITALIZED INTEREST, CLASS H DEFAULTED
INTEREST AMOUNT AND CLASS H CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.

For so long as any Class H Notes are Outstanding, any payment of interest due on
the Class J Notes which is not available to be paid (“Class J Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class J Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class J Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class J Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class J Capitalized Interest shall be an Event of
Default.  Class J Capitalized Interest shall be added to the principal amount of
the Class J Notes, shall bear interest thereafter at the Class J Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class H Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class J Capitalized Interest) but not paid on the Class J Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.


(K)      THE CLASS K NOTES SHALL ACCRUE INTEREST DURING EACH INTEREST ACCRUAL
PERIOD AT THE CLASS K RATE.  INTEREST ON EACH CLASS K NOTE SHALL BE DUE AND
PAYABLE ON EACH PAYMENT DATE IMMEDIATELY FOLLOWING THE RELATED INTEREST ACCRUAL
PERIOD IN THE PROPORTION THAT THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH CLASS K
NOTE BEARS TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL CLASS K NOTES; PROVIDED,
HOWEVER, THAT PAYMENT OF INTEREST ON THE CLASS K NOTES IS SUBORDINATED TO THE
PAYMENT ON EACH PAYMENT DATE OF THE INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND
THE CLASS J NOTES (INCLUDING ANY CLASS A-1 DEFAULTED INTEREST AMOUNT, CLASS A-2
DEFAULTED INTEREST AMOUNT, CLASS B DEFAULTED INTEREST AMOUNT, CLASS C DEFAULTED
INTEREST AMOUNT, CLASS C CAPITALIZED INTEREST, CLASS D DEFAULTED INTEREST
AMOUNT, CLASS D CAPITALIZED INTEREST, CLASS E DEFAULTED INTEREST AMOUNT, CLASS E
CAPITALIZED INTEREST, CLASS F DEFAULTED INTEREST AMOUNT, CLASS F CAPITALIZED
INTEREST, CLASS G DEFAULTED INTEREST AMOUNT, CLASS G CAPITALIZED INTEREST, CLASS
H DEFAULTED INTEREST AMOUNT, CLASS H CAPITALIZED INTEREST, CLASS J DEFAULTED

102


--------------------------------------------------------------------------------





INTEREST AMOUNT AND CLASS J CAPITALIZED INTEREST) AND CERTAIN OTHER AMOUNTS IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.

For so long as any Class J Notes are Outstanding, any payment of interest due on
the Class K Notes which is not available to be paid (“Class K Capitalized
Interest”) in accordance with the Priority of Payments on any Payment Date shall
not be considered “due and payable” for the purpose of Section 5.1(a) hereof
(and the failure to pay such Class K Capitalized Interest shall not be an Event
of Default) until the Payment Date on which funds are available to pay all or
any portion of such Class K Capitalized Interest in accordance with the Priority
of Payments.  On or after such Payment Date, only such portion of any payment of
Class K Capitalized Interest for which funds are available in accordance with
the Priority of Payments shall be considered “due and payable” and the failure
to pay such portion of Class K Capitalized Interest shall be an Event of
Default.  Class K Capitalized Interest shall be added to the principal amount of
the Class K Notes, shall bear interest thereafter at the Class K Rate (to the
extent lawful) and shall be payable on the first Payment Date on which funds are
permitted to be used for such purpose in accordance with the Priority of
Payments.  On or after the Payment Date on which the Class J Notes are no longer
Outstanding, to the extent interest is due (excluding any previously deferred
Class K Capitalized Interest) but not paid on the Class K Notes, the failure to
pay such interest shall constitute an Event of Default hereunder.


(L)       UPON ANY OPTIONAL REDEMPTION, TAX REDEMPTION, AUCTION CALL REDEMPTION
OR CLEAN-UP CALL, ALL NET PROCEEDS FROM SUCH LIQUIDATION AND ALL AVAILABLE CASH
(OTHER THAN THE ISSUER’S RIGHT, TITLE AND INTEREST IN THE EXCEPTED ASSETS),
AFTER THE PAYMENT OF (X) THE REDEMPTION PRICES OF THE NOTES AND (Y) THE AMOUNTS
AND THE EXPENSES REFERRED TO IN CLAUSES (1) THROUGH (33) OF SECTION 11.1(A)(I)
AND CLAUSES (1) THROUGH (16) OF SECTION 11.1(A)(II) WILL BE DISTRIBUTED BY
TRUSTEE TO THE PREFERRED SHARES PAYING AGENT FOR DISTRIBUTION TO THE HOLDERS OF
THE PREFERRED SHARES IN ACCORDANCE WITH THE PREFERRED SHARES PAYING AGENCY
AGREEMENT, WHEREUPON THE PREFERRED SHARES WILL BE CANCELLED AND DEEMED PAID IN
FULL FOR ALL PURPOSES.


(M)     INTEREST SHALL CEASE TO ACCRUE ON EACH CLASS OF NOTES, OR IN THE CASE OF
A PARTIAL REPAYMENT, ON SUCH PART, FROM THE DATE OF REPAYMENT OR STATED MATURITY
UNLESS PAYMENT OF PRINCIPAL IS IMPROPERLY WITHHELD OR UNLESS A DEFAULT HAS
OCCURRED WITH RESPECT TO SUCH PAYMENTS OF PRINCIPAL.


(N)      THE PRINCIPAL OF EACH CLASS OF NOTES MATURES AT PAR AND IS DUE AND
PAYABLE ON THE STATED MATURITY, UNLESS THE UNPAID PRINCIPAL OF SUCH CLASS OF
NOTES BECOMES DUE AND PAYABLE AT AN EARLIER DATE BY DECLARATION OF ACCELERATION,
CALL FOR REDEMPTION OR OTHERWISE; PROVIDED, HOWEVER, THAT THE PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES (OTHER THAN PAYMENT OF PRINCIPAL PURSUANT TO
SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1
NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT
DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES AND
OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES WHICH IS NOT PAID IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE

103


--------------------------------------------------------------------------------





PAYMENT OF PRINCIPAL OF THE CLASS B NOTES (OTHER THAN PAYMENT OF PRINCIPAL
PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF
THE CLASS A-1 NOTES AND THE CLASS A-2 NOTES HAS BEEN PAID IN FULL AND IS
SUBORDINATED TO THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST
DUE AND PAYABLE ON THE CLASS A-1 NOTES AND THE CLASS A-2 NOTES, AND OTHER
AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL
OF THE CLASS B NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY
FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL
MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1
NOTES AND CLASS A-2 NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE
PAYMENT OF PRINCIPAL OF THE CLASS C NOTES (OTHER THAN PAYMENT OF THE AMOUNTS
CONSTITUTING CLASS C CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS C
CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND
OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY
ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES AND
THE CLASS B NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON
EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, AND OTHER AMOUNTS IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS C NOTES
WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT
DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION
5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES
AND THE CLASS B NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE
PAYMENT OF PRINCIPAL OF THE CLASS D NOTES (OTHER THAN PAYMENT OF THE AMOUNTS
CONSTITUTING CLASS D CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS D
CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND
OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY
ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES AND THE CLASS C NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE
ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY
PAYMENT OF PRINCIPAL OF THE CLASS D NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A NOTES, THE CLASS B NOTES AND THE CLASS C NOTES HAVE BEEN PAID IN
FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS E NOTES
(OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS E CAPITALIZED INTEREST,
NOTWITHSTANDING THAT SUCH CLASS E CAPITALIZED INTEREST MAY BE DEEMED TO
CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL
PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES
AND THE CLASS D NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT
ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS
D NOTES, AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY
PAYMENT OF PRINCIPAL OF THE CLASS E NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES
AND THE CLASS D

104


--------------------------------------------------------------------------------





NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL
OF THE CLASS F NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS F
CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS F CAPITALIZED INTEREST MAY
BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT OF
PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE
PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES AND THE CLASS E NOTES HAS BEEN PAID IN FULL AND
IS SUBORDINATED TO THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND
INTEREST DUE AND PAYABLE ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS
B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, AND OTHER
AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL
OF THE CLASS F NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY
FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL
MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES AND THE CLASS E NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE
PAYMENT OF PRINCIPAL OF THE CLASS G NOTES (OTHER THAN PAYMENT OF THE AMOUNTS
CONSTITUTING CLASS G CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS G
CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND
OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY
ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND THE
CLASS F NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, AND OTHER AMOUNTS IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS G NOTES
WHICH IS NOT PAID, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT
DATE, SHALL NOT BE CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION
5.1(B) UNTIL THE PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES AND THE CLASS F NOTES HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE
PAYMENT OF PRINCIPAL OF THE CLASS H NOTES (OTHER THAN PAYMENT OF THE AMOUNTS
CONSTITUTING CLASS H CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS H
CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND
OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY
ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS F NOTES AND THE CLASS G NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE
ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS AND ANY
PAYMENT OF PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE CONSIDERED “DUE AND
PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE PAYMENT DATE ON WHICH
SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR ALL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES
HAVE BEEN PAID IN FULL; PROVIDED, FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE
CLASS J NOTES (OTHER THAN PAYMENT OF THE AMOUNTS CONSTITUTING CLASS J
CAPITALIZED INTEREST, NOTWITHSTANDING THAT SUCH CLASS J CAPITALIZED INTEREST

105


--------------------------------------------------------------------------------





MAY BE DEEMED TO CONSTITUTE ADDITIONS TO PRINCIPAL, AND OTHER THAN THE PAYMENT
OF PRINCIPAL PURSUANT TO SECTION 9.6 OR SECTION 9.7) MAY ONLY OCCUR AFTER THE
PRINCIPAL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES AND THE CLASS H NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO
THE PAYMENT ON EACH PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE
ON THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE
CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE
PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES AND THE CLASS H NOTES HAVE BEEN PAID IN FULL; PROVIDED,
FURTHER, THAT THE PAYMENT OF PRINCIPAL OF THE CLASS K NOTES (OTHER THAN PAYMENT
OF THE AMOUNTS CONSTITUTING CLASS K CAPITALIZED INTEREST, NOTWITHSTANDING THAT
SUCH CLASS K CAPITALIZED INTEREST MAY BE DEEMED TO CONSTITUTE ADDITIONS TO
PRINCIPAL, AND OTHER THAN THE PAYMENT OF PRINCIPAL PURSUANT TO SECTION 9.6 OR
SECTION 9.7) MAY ONLY OCCUR AFTER THE PRINCIPAL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE
CLASS J NOTES HAS BEEN PAID IN FULL AND IS SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF THE PRINCIPAL AND INTEREST DUE AND PAYABLE ON THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES, AND OTHER AMOUNTS IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND ANY PAYMENT OF PRINCIPAL OF THE CLASS H NOTES WHICH IS NOT PAID, IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ON ANY PAYMENT DATE, SHALL NOT BE
CONSIDERED “DUE AND PAYABLE” SOLELY FOR PURPOSES OF SECTION 5.1(B) UNTIL THE
PAYMENT DATE ON WHICH SUCH PRINCIPAL MAY BE PAID IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS OR ALL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J NOTES HAVE BEEN PAID
IN FULL.


(O)      AS A CONDITION TO THE PAYMENT OF PRINCIPAL OF AND INTEREST ON ANY NOTE
WITHOUT THE IMPOSITION OF U.S. WITHHOLDING TAX, THE ISSUER SHALL REQUIRE
CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER, THE CO-ISSUER, THE TRUSTEE,
THE PREFERRED SHARES PAYING AGENT AND THE PAYING AGENT TO DETERMINE THEIR DUTIES
AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE
REQUIRED TO DEDUCT OR WITHHOLD FROM PAYMENTS IN RESPECT OF SUCH SECURITY UNDER
ANY PRESENT OR FUTURE LAW OR REGULATION OF THE UNITED STATES OR ANY PRESENT OR
FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR TAXING
AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS UNDER
ANY SUCH LAW OR REGULATION.


(P)      PAYMENTS IN RESPECT OF INTEREST ON AND PRINCIPAL OF THE NOTES SHALL BE
PAYABLE BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO A DOLLAR ACCOUNT
MAINTAINED BY THE HOLDER OR ITS NOMINEE; PROVIDED THAT THE HOLDER HAS PROVIDED
WIRING INSTRUCTIONS TO THE TRUSTEE ON OR BEFORE THE RELATED RECORD DATE OR, IF
WIRE TRANSFER CANNOT BE EFFECTED, BY A DOLLAR CHECK DRAWN ON A BANK IN THE
UNITED STATES, OR BY A DOLLAR CHECK MAILED TO THE HOLDER AT ITS ADDRESS IN THE
NOTES REGISTER.  THE ISSUER EXPECTS THAT THE DEPOSITORY OR ITS NOMINEE, UPON
RECEIPT OF ANY PAYMENT OF PRINCIPAL OR INTEREST IN RESPECT OF A GLOBAL SECURITY
HELD BY THE DEPOSITORY OR

106


--------------------------------------------------------------------------------





ITS NOMINEE, SHALL IMMEDIATELY CREDIT THE APPLICABLE AGENT MEMBERS’ ACCOUNTS
WITH PAYMENTS IN AMOUNTS PROPORTIONATE TO THE RESPECTIVE BENEFICIAL INTERESTS IN
SUCH GLOBAL SECURITY AS SHOWN ON THE RECORDS OF THE DEPOSITORY OR ITS NOMINEE. 
THE ISSUER ALSO EXPECTS THAT PAYMENTS BY AGENT MEMBERS TO OWNERS OF BENEFICIAL
INTERESTS IN SUCH GLOBAL SECURITY HELD THROUGH AGENT MEMBERS WILL BE GOVERNED BY
STANDING INSTRUCTIONS AND CUSTOMARY PRACTICES, AS IS NOW THE CASE WITH
SECURITIES HELD FOR THE ACCOUNTS OF CUSTOMERS REGISTERED IN THE NAMES OF
NOMINEES FOR SUCH CUSTOMERS.  SUCH PAYMENTS WILL BE THE RESPONSIBILITY OF THE
AGENT MEMBERS.  UPON FINAL PAYMENT DUE ON THE MATURITY OF A NOTE, THE HOLDER
THEREOF SHALL PRESENT AND SURRENDER SUCH NOTE AT THE CORPORATE TRUST OFFICE OF
THE TRUSTEE OR AT THE OFFICE OF THE PAYING AGENT (OUTSIDE OF THE UNITED STATES
IF THEN REQUIRED BY APPLICABLE LAW IN THE CASE OF A CERTIFICATED NOTE ISSUED IN
EXCHANGE FOR A BENEFICIAL INTEREST IN THE REGULATION S GLOBAL SECURITY) ON OR
PRIOR TO SUCH MATURITY.  NONE OF THE ISSUER, THE CO-ISSUER, THE TRUSTEE OR THE
PAYING AGENT WILL HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT TO ANY
RECORDS MAINTAINED BY THE HOLDER OF ANY NOTE WITH RESPECT TO THE BENEFICIAL
HOLDERS THEREOF OR PAYMENTS MADE THEREBY ON ACCOUNT OF BENEFICIAL INTERESTS HELD
THEREIN.  IN THE CASE WHERE ANY FINAL PAYMENT OF PRINCIPAL AND INTEREST IS TO BE
MADE ON ANY NOTE (OTHER THAN ON THE STATED MATURITY THEREOF) THE ISSUER OR, UPON
ISSUER REQUEST, THE TRUSTEE, IN THE NAME AND AT THE EXPENSE OF THE ISSUER SHALL,
NOT MORE THAN THIRTY (30) NOR FEWER THAN FIVE BUSINESS DAYS PRIOR TO THE DATE ON
WHICH SUCH PAYMENT IS TO BE MADE, MAIL TO THE PERSONS ENTITLED THERETO AT THEIR
ADDRESSES APPEARING ON THE NOTES REGISTER, A NOTICE WHICH SHALL STATE THE DATE
ON WHICH SUCH PAYMENT WILL BE MADE AND THE AMOUNT OF SUCH PAYMENT PER
U.S.$500,000 INITIAL PRINCIPAL AMOUNT OF NOTES AND SHALL SPECIFY THE PLACE WHERE
SUCH NOTES MAY BE PRESENTED AND SURRENDERED FOR SUCH PAYMENT.


(Q)      SUBJECT TO THE PROVISIONS OF SECTIONS 2.7(A) THROUGH (L) HEREOF,
HOLDERS OF NOTES AS OF THE RECORD DATE IN RESPECT OF A PAYMENT DATE SHALL BE
ENTITLED TO THE INTEREST ACCRUED AND PAYABLE IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS AND PRINCIPAL PAYABLE IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS ON
SUCH PAYMENT DATE.  ALL SUCH PAYMENTS THAT ARE MAILED OR WIRED AND RETURNED TO
THE PAYING AGENT SHALL BE HELD FOR PAYMENT AS HEREIN PROVIDED AT THE OFFICE OR
AGENCY OF THE ISSUER AND THE CO-ISSUER TO BE MAINTAINED AS PROVIDED IN SECTION
7.2 (OR RETURNED TO THE TRUSTEE).


(R)       INTEREST ON ANY NOTE WHICH IS PAYABLE, AND IS PUNCTUALLY PAID OR DULY
PROVIDED FOR, ON ANY PAYMENT DATE SHALL BE PAID TO THE PERSON IN WHOSE NAME THAT
NOTE (OR ONE OR MORE PREDECESSOR NOTES) IS REGISTERED AT THE CLOSE OF BUSINESS
ON THE RECORD DATE FOR SUCH INTEREST.


(S)      PAYMENTS OF PRINCIPAL TO HOLDERS OF THE NOTES OF EACH CLASS SHALL BE
MADE IN THE PROPORTION THAT THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
SUCH CLASS REGISTERED IN THE NAME OF EACH SUCH HOLDER ON SUCH RECORD DATE BEARS
TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL NOTES OF SUCH CLASS ON SUCH RECORD
DATE.


(T)       INTEREST ACCRUED WITH RESPECT TO THE NOTES SHALL BE CALCULATED AS
DESCRIBED IN THE APPLICABLE FORM OF NOTE ATTACHED HERETO.


(U)      ALL REDUCTIONS IN THE PRINCIPAL AMOUNT OF A NOTE (OR ONE OR MORE
PREDECESSOR NOTES) EFFECTED BY PAYMENTS OF INSTALLMENTS OF PRINCIPAL MADE ON ANY
PAYMENT DATE, REDEMPTION DATE OR UPON MATURITY SHALL BE BINDING UPON ALL FUTURE
HOLDERS OF SUCH

107


--------------------------------------------------------------------------------





NOTE AND OF ANY NOTE ISSUED UPON THE REGISTRATION OF TRANSFER THEREOF OR IN
EXCHANGE THEREFOR OR IN LIEU THEREOF, WHETHER OR NOT SUCH PAYMENT IS NOTED ON
SUCH NOTE.


(V)      NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE CONTRARY,
THE OBLIGATIONS OF THE ISSUER AND THE CO-ISSUER UNDER THE NOTES AND THIS
INDENTURE ARE NON-RECOURSE OBLIGATIONS OF THE ISSUER AND THE CO-ISSUER PAYABLE
SOLELY FROM THE ASSETS AND FOLLOWING REALIZATION OF THE ASSETS, THE OBLIGATIONS
OF THE CO-ISSUERS AND ANY CLAIMS OF THE NOTEHOLDERS, THE TRUSTEE, ANY OTHER
SECURED PARTY OR ANY THIRD PARTY BENEFICIARY OF THIS INDENTURE SHALL BE
EXTINGUISHED.  NO RECOURSE SHALL BE HAD FOR THE PAYMENT OF ANY AMOUNT OWING IN
RESPECT OF THE NOTES AGAINST ANY OFFICER, DIRECTOR, EMPLOYEE, SHAREHOLDER,
LIMITED PARTNER OR INCORPORATOR OF THE ISSUER, THE CO-ISSUER OR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS FOR ANY AMOUNTS PAYABLE UNDER THE NOTES OR THIS
INDENTURE.  IT IS UNDERSTOOD THAT THE FOREGOING PROVISIONS OF THIS PARAGRAPH
SHALL NOT (I) PREVENT RECOURSE TO THE ASSETS FOR THE SUMS DUE OR TO BECOME DUE
UNDER ANY SECURITY, INSTRUMENT OR AGREEMENT WHICH IS PART OF THE ASSETS OR (II)
CONSTITUTE A WAIVER, RELEASE OR DISCHARGE OF ANY INDEBTEDNESS OR OBLIGATION
EVIDENCED BY THE NOTES OR SECURED BY THIS INDENTURE (TO THE EXTENT IT RELATES TO
THE OBLIGATION TO MAKE PAYMENTS ON THE NOTES) UNTIL SUCH ASSETS HAVE BEEN
REALIZED, WHEREUPON ANY OUTSTANDING INDEBTEDNESS OR OBLIGATION IN RESPECT OF THE
NOTES SHALL BE EXTINGUISHED.  IT IS FURTHER UNDERSTOOD THAT THE FOREGOING
PROVISIONS OF THIS PARAGRAPH SHALL NOT LIMIT THE RIGHT OF ANY PERSON TO NAME THE
ISSUER OR THE CO-ISSUER AS A PARTY DEFENDANT IN ANY PROCEEDING OR IN THE
EXERCISE OF ANY OTHER REMEDY UNDER THE NOTES OR THIS INDENTURE, SO LONG AS NO
JUDGMENT IN THE NATURE OF A DEFICIENCY JUDGMENT OR SEEKING PERSONAL LIABILITY
SHALL BE ASKED FOR OR (IF OBTAINED) ENFORCED AGAINST ANY SUCH PERSON OR ENTITY.


(W)     SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.7, EACH NOTE
DELIVERED UNDER THIS INDENTURE AND UPON REGISTRATION OF TRANSFER OF OR IN
EXCHANGE FOR OR IN LIEU OF ANY OTHER NOTE SHALL CARRY THE RIGHTS OF UNPAID
INTEREST AND PRINCIPAL THAT WERE CARRIED BY SUCH OTHER NOTE.


(X)      NOTWITHSTANDING ANY OF THE FOREGOING PROVISIONS WITH RESPECT TO
PAYMENTS OF PRINCIPAL OF AND INTEREST ON THE NOTES (BUT SUBJECT TO SECTION
2.7(L)), IF THE NOTES HAVE BECOME OR BEEN DECLARED DUE AND PAYABLE FOLLOWING AN
EVENT OF DEFAULT AND SUCH ACCELERATION OF MATURITY AND ITS CONSEQUENCES HAVE NOT
BEEN RESCINDED AND ANNULLED AND THE PROVISIONS OF SECTION 5.5 ARE NOT
APPLICABLE, THEN PAYMENTS OF PRINCIPAL OF AND INTEREST ON SUCH NOTES SHALL BE
MADE IN ACCORDANCE WITH SECTION 5.7 HEREOF.


(Y)      PAYMENTS IN RESPECT OF THE PREFERRED SHARES AS CONTEMPLATED BY SECTIONS
11.1(A)(I)(34) AND 11.1(A)(II)(17) SHALL BE MADE BY THE TRUSTEE TO THE PREFERRED
SHARES PAYING AGENT.


SECTION 2.8             PERSONS DEEMED OWNERS.

The Issuer, the Co-Issuer, the Trustee, and any agent of the Issuer, the
Co-Issuer or the Trustee may treat as the owner of a Note the Person in whose
name such Note is registered on the Notes Register on the applicable Record Date
for the purpose of receiving payments of principal of and interest and other
amounts on such Note and on any other date for all other purposes whatsoever
(whether or not such Note is overdue), and none of the Issuer, the Co-Issuer or
the Trustee nor any agent of the Issuer, the Co-Issuer

108


--------------------------------------------------------------------------------




or the Trustee shall be affected by notice to the contrary; provided, however,
that the Depository, or its nominee, shall be deemed the owner of the Global
Securities, and owners of beneficial interests in Global Securities will not be
considered the owners of any Notes for the purpose of receiving notices.  With
respect to the Preferred Shares, on any Payment Date, the Trustee shall deliver
to the Preferred Shares Paying Agent the distributions thereon for distribution
to the Preferred Shareholders.

 


SECTION 2.9             CANCELLATION.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, and shall be promptly canceled by
the Trustee and may not be reissued or resold.  No Notes shall be authenticated
in lieu of or in exchange for any Notes canceled as provided in this Section
2.9, except as expressly permitted by this Indenture.  All canceled Notes held
by the Trustee shall be destroyed or held by the Trustee in accordance with its
standard retention policy unless the Issuer and the Co-Issuer shall direct by an
Issuer Order that they be returned to them.


SECTION 2.10           GLOBAL SECURITIES; TEMPORARY NOTES.


(A)      IN THE EVENT THAT THE DEPOSITORY NOTIFIES THE ISSUER AND THE CO-ISSUER
THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITORY FOR A GLOBAL SECURITY
OR IF AT ANY TIME SUCH DEPOSITORY CEASES TO BE A “CLEARING AGENCY” REGISTERED
UNDER THE EXCHANGE ACT AND A SUCCESSOR DEPOSITORY IS NOT APPOINTED BY THE ISSUER
WITHIN NINETY (90) DAYS OF SUCH NOTICE, THE GLOBAL SECURITIES DEPOSITED WITH THE
DEPOSITORY PURSUANT TO SECTION 2.2 HEREOF SHALL BE TRANSFERRED TO THE BENEFICIAL
OWNERS THEREOF SUBJECT TO THE PROCEDURES AND CONDITIONS SET FORTH IN THIS
SECTION 2.10.


(B)      ANY GLOBAL SECURITY THAT IS TRANSFERABLE TO THE BENEFICIAL OWNERS
THEREOF PURSUANT TO SECTION 2.10(A) ABOVE SHALL BE SURRENDERED BY THE DEPOSITORY
TO THE TRUSTEE’S CORPORATE TRUST OFFICE TOGETHER WITH NECESSARY INSTRUCTION FOR
THE REGISTRATION AND DELIVERY OF CLASS A-1 NOTES, CLASS A-2 NOTES, CLASS B
NOTES, CLASS C NOTES, CLASS D NOTES, CLASS E NOTES, CLASS F NOTES, CLASS G NOTES
AND CLASS H NOTES IN DEFINITIVE REGISTERED FORM WITHOUT INTEREST COUPONS TO THE
BENEFICIAL OWNERS (OR SUCH OWNER’S NOMINEE) HOLDING THE OWNERSHIP INTERESTS IN
SUCH GLOBAL SECURITY.  ANY SUCH TRANSFER SHALL BE MADE, WITHOUT CHARGE, AND THE
TRUSTEE SHALL AUTHENTICATE AND DELIVER, UPON SUCH TRANSFER OF EACH PORTION OF
SUCH GLOBAL SECURITY, AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF CERTIFICATED NOTES
OF THE SAME CLASS AND AUTHORIZED DENOMINATIONS.  ANY CERTIFICATED NOTES
DELIVERED IN EXCHANGE FOR AN INTEREST IN A GLOBAL SECURITY SHALL, EXCEPT AS
OTHERWISE PROVIDED BY SECTION 2.5(F), BEAR THE APPLICABLE LEGEND SET FORTH IN
EXHIBIT A OR B, AS APPLICABLE, AND SHALL BE SUBJECT TO THE TRANSFER RESTRICTIONS
REFERRED TO IN SUCH APPLICABLE LEGEND.  THE HOLDER OF EACH SUCH REGISTERED
INDIVIDUAL GLOBAL SECURITY MAY TRANSFER SUCH GLOBAL SECURITY BY SURRENDERING IT
AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE, OR AT THE OFFICE OF THE PAYING
AGENT OR IRISH PAYING AGENT.


(C)      SUBJECT TO THE PROVISIONS OF SECTION 2.10(B) ABOVE, THE REGISTERED
HOLDER OF A GLOBAL SECURITY MAY GRANT PROXIES AND OTHERWISE AUTHORIZE ANY
PERSON, INCLUDING AGENT

109


--------------------------------------------------------------------------------





MEMBERS AND PERSONS THAT MAY HOLD INTERESTS THROUGH AGENT MEMBERS, TO TAKE ANY
ACTION WHICH A HOLDER IS ENTITLED TO TAKE UNDER THIS INDENTURE OR THE NOTES.


(D)      IN THE EVENT OF THE OCCURRENCE OF EITHER OF THE EVENTS SPECIFIED IN
SECTION 2.10(A) ABOVE, THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY MAKE
AVAILABLE TO THE TRUSTEE A REASONABLE SUPPLY OF CERTIFICATED NOTES.

Pending the preparation of Certificated Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Trustee shall
authenticate and deliver, temporary Class A-1 Notes, Class A-2 Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes Class G Notes
or Class H Notes that are printed, lithographed, typewritten, mimeographed or
otherwise reproduced, in any authorized denomination, substantially of the tenor
of the Certificated Notes in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers executing such Certificated Notes may determine, as conclusively
evidenced by their execution of such Certificated Notes.

If temporary Certificated Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Certificated Notes to be prepared without unreasonable delay. 
The Certificated Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Certificated Notes.  After the
preparation of Certificated Notes, the temporary Notes shall be exchangeable for
Certificated Notes upon surrender of the applicable temporary Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes at the office or agency maintained
by the Issuer and the Co-Issuer for such purpose, without charge to the Holder. 
Upon surrender for cancellation of any one or more temporary Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes,
Class F Notes, Class G Notes or Class H Notes, the Issuer and the Co-Issuer
shall execute, and the Trustee shall authenticate and deliver, in exchange
therefor the same aggregate principal amount of Certificated Notes of authorized
denominations.  Until so exchanged, the temporary Class A-1 Notes, Class A-2
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes or Class H Notes shall in all respects be entitled to the
same benefits under this Indenture as Certificated Notes.


SECTION 2.11           U.S. TAX TREATMENT OF NOTES.


(A)      EACH OF THE ISSUER AND THE CO-ISSUER INTENDS THAT, FOR U.S. FEDERAL
INCOME TAX PURPOSES, THE SENIOR NOTES BE TREATED AS DEBT.  EACH PROSPECTIVE
PURCHASER AND ANY SUBSEQUENT TRANSFEREE OF A SENIOR NOTE OR ANY INTEREST THEREIN
SHALL, BY VIRTUE OF ITS PURCHASE OR OTHER ACQUISITION OF SUCH SENIOR NOTE OR
INTEREST THEREIN, BE DEEMED TO HAVE AGREED TO TREAT SUCH SENIOR NOTE AS DEBT FOR
U.S. FEDERAL INCOME TAX PURPOSES.


(B)      [RESERVED]


(C)      [RESERVED]

110


--------------------------------------------------------------------------------





(D)      EACH HOLDER OF NOTES SHALL TIMELY FURNISH TO THE ISSUER, THE CO-ISSUER
OR ITS AGENTS ANY U.S. FEDERAL INCOME TAX FORM OR CERTIFICATION (SUCH AS IRS
FORM W-8BEN (CERTIFICATION OF FOREIGN STATUS OF BENEFICIAL OWNER) (WITH PART III
MARKED), IRS FORM W-8IMY (CERTIFICATION OF FOREIGN INTERMEDIARY STATUS), IRS
FORM W-9 (REQUEST FOR TAXPAYER IDENTIFICATION NUMBER AND CERTIFICATION), OR IRS
FORM W-8ECI (CERTIFICATION OF FOREIGN PERSON’S CLAIM FOR EXEMPTION FROM
WITHHOLDING ON INCOME EFFECTIVELY CONNECTED WITH CONDUCT OF A U.S. TRADE OR
BUSINESS) OR ANY SUCCESSORS TO SUCH IRS FORMS THAT THE ISSUER, THE CO-ISSUER OR
ITS AGENTS MAY REASONABLY REQUEST AND SHALL UPDATE OR REPLACE SUCH FORMS OR
CERTIFICATION IN ACCORDANCE WITH ITS TERMS OR ITS SUBSEQUENT AMENDMENTS.


SECTION 2.12           AUTHENTICATING AGENTS.

Upon the request of the Issuer and the Co-Issuer, the Trustee shall, and if the
Trustee so chooses the Trustee may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes.  For all purposes of
this Indenture, the authentication of Notes by an Authenticating Agent pursuant
to this Section 2.12 shall be deemed to be the authentication of Notes by the
Trustee.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation.  Any Authenticating Agent
may at any time resign by giving written notice of resignation to the Trustee,
the Issuer and the Co-Issuer.  The Trustee may at any time terminate the agency
of any Authenticating Agent by giving written notice of termination to such
Authenticating Agent, the Issuer and the Co-Issuer.  Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

The Trustee agrees to pay to each Authenticating Agent appointed by it from time
to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.7 hereof.  The provisions of
Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any Authenticating
Agent.


SECTION 2.13           FORCED SALE ON FAILURE TO COMPLY WITH RESTRICTIONS.


(A)      NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN THIS INDENTURE,
ANY TRANSFER OF A NOTE OR INTEREST THEREIN TO A U.S. PERSON WHO IS DETERMINED
NOT TO HAVE BEEN BOTH A QIB (EXCEPT IN THE CASE OF QRS II CORP.) AND A QUALIFIED
PURCHASER AT THE TIME OF ACQUISITION OF THE NOTE OR INTEREST THEREIN SHALL BE
NULL AND VOID AND ANY SUCH PROPOSED TRANSFER OF WHICH

111


--------------------------------------------------------------------------------





THE ISSUER, THE CO-ISSUER OR THE TRUSTEE SHALL HAVE NOTICE MAY BE DISREGARDED BY
THE ISSUER, THE CO-ISSUER AND THE TRUSTEE FOR ALL PURPOSES.


(B)      IF THE ISSUER DETERMINES THAT ANY HOLDER OF A NOTE HAS NOT SATISFIED
THE APPLICABLE REQUIREMENT DESCRIBED IN SECTION 2.13(A) ABOVE (ANY SUCH PERSON A
“NON-PERMITTED HOLDER”), THEN THE ISSUER SHALL PROMPTLY AFTER DISCOVERY THAT
SUCH PERSON IS A NON-PERMITTED HOLDER BY THE ISSUER, THE CO-ISSUER OR THE
TRUSTEE (AND NOTICE BY THE TRUSTEE OR THE CO-ISSUER TO THE ISSUER, IF EITHER OF
THEM MAKES THE DISCOVERY), SEND NOTICE TO SUCH NON-PERMITTED HOLDER DEMANDING
THAT SUCH NON-PERMITTED HOLDER TRANSFER ITS INTEREST TO A PERSON THAT IS NOT A
NON-PERMITTED HOLDER WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH NOTICE.  IF
SUCH NON-PERMITTED HOLDER FAILS TO SO TRANSFER ITS NOTE OR INTEREST THEREIN, THE
ISSUER SHALL HAVE THE RIGHT, WITHOUT FURTHER NOTICE TO THE NON-PERMITTED HOLDER,
TO SELL SUCH NOTE OR INTEREST THEREIN TO A PURCHASER SELECTED BY THE ISSUER THAT
IS NOT A NON-PERMITTED HOLDER ON SUCH TERMS AS THE ISSUER MAY CHOOSE.  THE
ISSUER, OR THE TRUSTEE ACTING ON BEHALF OF THE ISSUER, MAY SELECT THE PURCHASER
BY SOLICITING ONE OR MORE BIDS FROM ONE OR MORE BROKERS OR OTHER MARKET
PROFESSIONALS THAT REGULARLY DEAL IN SECURITIES SIMILAR TO THE NOTE, AND SELLING
SUCH NOTE TO THE HIGHEST SUCH BIDDER.  HOWEVER, THE ISSUER OR THE TRUSTEE MAY
SELECT A PURCHASER BY ANY OTHER MEANS DETERMINED BY IT IN ITS SOLE DISCRETION. 
THE HOLDER OF SUCH NOTE, THE NON-PERMITTED HOLDER AND EACH OTHER PERSON IN THE
CHAIN OF TITLE FROM THE HOLDER TO THE NON-PERMITTED HOLDER, BY ITS ACCEPTANCE OF
AN INTEREST IN THE NOTE, AGREES TO COOPERATE WITH THE ISSUER AND THE TRUSTEE TO
EFFECT SUCH TRANSFERS.  THE PROCEEDS OF SUCH SALE, NET OF ANY COMMISSIONS,
EXPENSES AND TAXES DUE IN CONNECTION WITH SUCH SALE SHALL BE REMITTED TO THE
NON-PERMITTED HOLDER.  THE TERMS AND CONDITIONS OF ANY SALE UNDER THIS SECTION
2.13(B) SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE ISSUER, AND THE ISSUER
SHALL NOT BE LIABLE TO ANY PERSON HAVING AN INTEREST IN THE NOTE SOLD AS A
RESULT OF ANY SUCH SALE OF EXERCISE OF SUCH DISCRETION.

112


--------------------------------------------------------------------------------





ARTICLE 3


CONDITIONS PRECEDENT; PLEDGED OBLIGATIONS


SECTION 3.1             GENERAL PROVISIONS.

The Notes to be issued on the Closing Date shall be executed by the Issuer and
the Co-Issuer upon compliance with Section 3.2 and shall be delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Request and upon receipt by the Trustee of
the items described below:


(A)      AN OFFICER’S CERTIFICATE OF THE ISSUER (I) EVIDENCING THE AUTHORIZATION
BY BOARD RESOLUTION OF THE EXECUTION AND DELIVERY OF THIS INDENTURE, THE
COLLATERAL MANAGEMENT AGREEMENT, EACH HEDGE AGREEMENT AND RELATED DOCUMENTS, THE
EXECUTION, AUTHENTICATION AND DELIVERY OF THE NOTES AND SPECIFYING THE STATED
MATURITY OF EACH CLASS OF NOTES, THE PRINCIPAL AMOUNT OF EACH CLASS OF NOTES AND
THE APPLICABLE NOTE INTEREST RATE OF EACH CLASS OF NOTES TO BE AUTHENTICATED AND
DELIVERED, AND (II) CERTIFYING THAT (A) THE ATTACHED COPY OF THE BOARD
RESOLUTION IS A TRUE AND COMPLETE COPY THEREOF, (B) SUCH RESOLUTIONS HAVE NOT
BEEN RESCINDED AND ARE IN FULL FORCE AND EFFECT ON AND AS OF THE CLOSING DATE,
(C) THE DIRECTORS AUTHORIZED TO EXECUTE AND DELIVER SUCH DOCUMENTS HOLD THE
OFFICES AND HAVE THE SIGNATURES INDICATED THEREON AND (4) AT LEAST
U.S.$57,500,000 OF PROCEEDS ON ACCOUNT OF THE SALE ON THE CLOSING DATE OF THE
PREFERRED SHARES SHALL HAVE BEEN RECEIVED;


(B)      AN OFFICER’S CERTIFICATE OF THE CO-ISSUER (I) EVIDENCING THE
AUTHORIZATION BY BOARD RESOLUTION OF THE EXECUTION AND DELIVERY OF THIS
INDENTURE AND RELATED DOCUMENTS, THE EXECUTION, AUTHENTICATION AND DELIVERY OF
THE NOTES AND SPECIFYING THE STATED MATURITY OF EACH CLASS OF NOTES, THE
PRINCIPAL AMOUNT OF EACH CLASS OF NOTES AND THE APPLICABLE NOTE INTEREST RATE OF
EACH CLASS OF NOTES TO BE AUTHENTICATED AND DELIVERED, AND (II) CERTIFYING THAT
(A) THE ATTACHED COPY OF THE BOARD RESOLUTION IS A TRUE AND COMPLETE COPY
THEREOF, (B) SUCH RESOLUTIONS HAVE NOT BEEN RESCINDED AND ARE IN FULL FORCE AND
EFFECT ON AND AS OF THE CLOSING DATE AND (C) THE OFFICERS AUTHORIZED TO EXECUTE
AND DELIVER SUCH DOCUMENTS HOLD THE OFFICES AND HAVE THE SIGNATURES INDICATED
THEREON;


(C)      (I) EITHER (A) CERTIFICATES OF THE ISSUER OR OTHER OFFICIAL DOCUMENT
EVIDENCING THE DUE AUTHORIZATION, APPROVAL OR CONSENT OF ANY GOVERNMENTAL BODY
OR BODIES, AT THE TIME HAVING JURISDICTION IN THE PREMISES, TOGETHER WITH AN
OPINION OF COUNSEL OF THE ISSUER THAT NO OTHER AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES, OR (B) AN OPINION OF COUNSEL OF THE ISSUER REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE TRUSTEE THAT NO SUCH AUTHORIZATION, APPROVAL OR
CONSENT OF ANY GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH
NOTES EXCEPT AS MAY HAVE BEEN GIVEN; AND

(II)      EITHER (A) CERTIFICATES OF THE CO-ISSUER OR OTHER OFFICIAL DOCUMENT
EVIDENCING THE DUE AUTHORIZATION, APPROVAL OR CONSENT OF ANY GOVERNMENTAL BODY
OR BODIES, AT THE TIME HAVING JURISDICTION IN THE PREMISES, TOGETHER WITH AN
OPINION OF

113


--------------------------------------------------------------------------------




COUNSEL OF THE CO-ISSUER THAT NO OTHER AUTHORIZATION, APPROVAL OR CONSENT OF ANY
GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH NOTES, OR (B) AN
OPINION OF COUNSEL OF THE CO-ISSUER REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE TRUSTEE THAT NO SUCH AUTHORIZATION, APPROVAL OR CONSENT OF ANY
GOVERNMENTAL BODY IS REQUIRED FOR THE VALID ISSUANCE OF SUCH NOTES EXCEPT AS MAY
HAVE BEEN GIVEN;


(D)      OPINIONS OF CADWALADER, WICKERSHAM & TAFT LLP, SPECIAL U.S. COUNSEL TO
THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER (WHICH OPINIONS MAY BE
LIMITED TO THE LAWS OF THE STATE OF NEW YORK AND THE FEDERAL LAW OF THE UNITED
STATES AND MAY ASSUME, AMONG OTHER THINGS, THE CORRECTNESS OF THE
REPRESENTATIONS AND WARRANTIES MADE OR DEEMED MADE BY THE OWNERS OF NOTES
PURSUANT TO SECTIONS 2.5(G) AND (I)) DATED THE CLOSING DATE IN A FORM
SATISFACTORY TO THE INITIAL PURCHASERS AND THE TRUSTEE;


(E)      AN OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL TO THE ISSUER
(WHICH OPINION SHALL BE LIMITED TO THE LAWS OF THE CAYMAN ISLANDS), DATED THE
CLOSING DATE IN A FORM SATISFACTORY TO THE INITIAL PURCHASERS AND THE TRUSTEE;


(F)       AN OPINION OF COUNSEL TO EACH HEDGE COUNTERPARTY, DATED THE CLOSING
DATE IN A FORM SATISFACTORY TO THE INITIAL PURCHASERS AND THE TRUSTEE;


(G)      OPINIONS OF CLIFFORD CHANCE, (I) SPECIAL TAX COUNSEL TO GRAMERCY
INVESTMENT REGARDING ITS QUALIFICATION AND TAXATION AS A REIT, SUBSTANTIALLY IN
THE FORM OF EXHIBIT K ATTACHED HERETO, (II) SPECIAL COUNSEL TO GRAMERCY
INVESTMENT, AS THE SELLER, DATED THE CLOSING DATE, AND (III) SPECIAL COUNSEL TO
THE ADVANCING AGENT, DATED THE CLOSING DATE IN A FORM SATISFACTORY TO THE
INITIAL PURCHASERS AND THE TRUSTEE;


(H)      AN OFFICER’S CERTIFICATE, GIVEN ON BEHALF OF THE ISSUER AND WITHOUT
PERSONAL LIABILITY, STATING THAT THE ISSUER IS NOT IN DEFAULT UNDER THIS
INDENTURE AND THAT THE ISSUANCE OF THE NOTES WILL NOT RESULT IN A BREACH OF ANY
OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
GOVERNING DOCUMENTS OF THE ISSUER, ANY INDENTURE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER
OF ANY COURT OR ADMINISTRATIVE AGENCY ENTERED IN ANY PROCEEDING TO WHICH THE
ISSUER IS A PARTY OR BY WHICH IT MAY BE BOUND OR TO WHICH IT MAY BE SUBJECT;
THAT ALL CONDITIONS PRECEDENT PROVIDED IN THIS INDENTURE RELATING TO THE
AUTHENTICATION AND DELIVERY OF THE NOTES APPLIED FOR AND ALL CONDITIONS
PRECEDENT PROVIDED IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT RELATING TO
THE ISSUANCE BY THE ISSUER OF THE PREFERRED SHARES HAVE BEEN COMPLIED WITH;


(I)       AN OFFICER’S CERTIFICATE STATING THAT THE CO-ISSUER IS NOT IN DEFAULT
UNDER THIS INDENTURE AND THAT THE ISSUANCE OF THE SECURITIES WILL NOT RESULT IN
A BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, THE GOVERNING DOCUMENTS OF THE CO-ISSUER, ANY INDENTURE OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE CO-ISSUER IS A PARTY OR BY WHICH IT IS
BOUND, OR ANY ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY ENTERED IN ANY
PROCEEDING TO WHICH THE CO-ISSUER IS A PARTY OR BY WHICH IT MAY BE BOUND OR TO
WHICH IT MAY BE SUBJECT; THAT ALL CONDITIONS PRECEDENT PROVIDED IN THIS
INDENTURE RELATING TO THE AUTHENTICATION AND DELIVERY OF THE NOTES APPLIED FOR
HAVE BEEN COMPLIED WITH; AND THAT ALL EXPENSES DUE OR ACCRUED WITH RESPECT TO
THE OFFERING OR RELATING TO ACTIONS TAKEN ON OR IN CONNECTION WITH THE CLOSING
DATE HAVE BEEN PAID;

114


--------------------------------------------------------------------------------





(J)       AN EXECUTED COUNTERPART OF THE INITIAL COLLATERAL DEBT SECURITIES
PURCHASE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT;


(K)      AN EXECUTED COPY OF EACH HEDGE AGREEMENT;


(L)       AN EXECUTED COUNTERPART OF THE PREFERRED SHARES PAYING AGENCY
AGREEMENT;


(M)     AN OPINION OF COUNSEL TO THE TRUSTEE, DATED THE CLOSING DATE IN A FORM
SATISFACTORY TO THE INITIAL PURCHASERS;


(N)      AN ACCOUNTANTS’ REPORT CONFIRMING THE FOLLOWING INFORMATION AS OF THE
CLOSING DATE:  (I) THE INFORMATION (OTHER THAN THE PRINCIPAL BALANCE AND THE
PURCHASE PRICE) WITH RESPECT TO EACH COLLATERAL DEBT SECURITY SET FORTH ON THE
SCHEDULE OF CLOSING DATE COLLATERAL DEBT SECURITIES ATTACHED HERETO AS SCHEDULE
E BY REFERENCE TO SUCH SOURCES AS SHALL BE SPECIFIED THEREIN AND (II) SPECIFYING
THE PROCEDURES UNDERTAKEN BY THE ACCOUNTANTS TO REVIEW DATA AND COMPUTATIONS
RELATING TO THE FOREGOING;


(O)      AN OFFICER’S CERTIFICATE FROM THE COLLATERAL MANAGER (I) CONFIRMING
THAT EACH COLLATERAL DEBT SECURITY SET FORTH ON THE SCHEDULE E ATTACHED HERETO
MEETS THE ELIGIBILITY CRITERIA AND THAT SCHEDULE E CORRECTLY LISTS THE
COLLATERAL DEBT SECURITIES TO BE GRANTED TO THE TRUSTEE ON THE CLOSING DATE, AND
(II) STATING THE AGGREGATE PRINCIPAL AMOUNT OF THE COLLATERAL DEBT SECURITIES;


(P)      EVIDENCE OF PREPARATION FOR FILING AT THE APPROPRIATE FILING OFFICE IN
THE DISTRICT OF COLUMBIA OF A FINANCING STATEMENT EXECUTED ON BEHALF OF THE
ISSUER RELATING TO THE PERFECTION OF THE LIEN OF THIS INDENTURE;


(Q)      AN ISSUER ORDER EXECUTED BY THE ISSUER AND THE CO-ISSUER DIRECTING THE
TRUSTEE TO (I) AUTHENTICATE THE NOTES SPECIFIED THEREIN, IN THE AMOUNTS SET
FORTH THEREIN AND REGISTERED IN THE NAME(S) SET FORTH THEREIN AND (II) DELIVER
THE AUTHENTICATED NOTES AS DIRECTED BY THE ISSUER AND THE CO-ISSUER; AND


(R)       SUCH OTHER DOCUMENTS AS THE TRUSTEE MAY REASONABLY REQUIRE.


SECTION 3.2             SECURITY FOR NOTES.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:


(A)      GRANT OF SECURITY INTEREST; DELIVERY OF COLLATERAL DEBT SECURITIES. 
THE GRANT PURSUANT TO THE GRANTING CLAUSES OF THIS INDENTURE OF ALL OF THE
ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE ASSETS AND THE TRANSFER OF ALL
COLLATERAL DEBT SECURITIES ACQUIRED IN CONNECTION THEREWITH PURCHASED BY THE
ISSUER ON THE CLOSING DATE (AS SET FORTH IN THE SCHEDULE OF CLOSING DATE
COLLATERAL DEBT SECURITIES) TO THE TRUSTEE, WITHOUT RECOURSE (EXCEPT AS
EXPRESSLY PROVIDED IN EACH APPLICABLE COLLATERAL DEBT SECURITY PURCHASE
AGREEMENT), IN THE MANNER PROVIDED IN SECTION 3.3(A) AND THE CREDITING TO THE
CUSTODIAL ACCOUNT BY THE CUSTODIAL SECURITIES INTERMEDIARY OF SUCH COLLATERAL
DEBT SECURITIES SHALL HAVE OCCURRED;

115


--------------------------------------------------------------------------------





(B)      CERTIFICATE OF THE ISSUER.  A CERTIFICATE OF AN AUTHORIZED OFFICER OF
THE ISSUER GIVEN ON BEHALF OF THE ISSUER AND WITHOUT PERSONAL LIABILITY, DATED
AS OF THE CLOSING DATE, DELIVERED TO THE TRUSTEE, TO THE EFFECT THAT, IN THE
CASE OF EACH COLLATERAL DEBT SECURITY PLEDGED TO THE TRUSTEE FOR INCLUSION IN
THE ASSETS ON THE CLOSING DATE AND IMMEDIATELY PRIOR TO THE DELIVERY THEREOF ON
THE CLOSING DATE:

(I)       THE ISSUER IS THE OWNER OF SUCH COLLATERAL DEBT SECURITY FREE AND
CLEAR OF ANY LIENS, CLAIMS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER EXCEPT FOR
THOSE WHICH ARE BEING RELEASED ON THE CLOSING DATE;

(II)      THE ISSUER HAS ACQUIRED ITS OWNERSHIP IN SUCH COLLATERAL DEBT SECURITY
IN GOOD FAITH WITHOUT NOTICE OF ANY ADVERSE CLAIM, EXCEPT AS DESCRIBED IN
PARAGRAPH (I) ABOVE;

(III)     THE ISSUER HAS NOT ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED ANY
INTEREST IN SUCH COLLATERAL DEBT SECURITY (OR, IF ANY SUCH INTEREST HAS BEEN
ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED, IT HAS BEEN RELEASED) OTHER THAN
INTERESTS GRANTED PURSUANT TO THIS INDENTURE;

(IV)    THE UNDERLYING INSTRUMENT WITH RESPECT TO SUCH COLLATERAL DEBT SECURITY
DOES NOT PROHIBIT THE ISSUER FROM GRANTING A SECURITY INTEREST IN AND ASSIGNING
AND PLEDGING SUCH COLLATERAL DEBT SECURITY TO THE TRUSTEE;

(V)     THE INFORMATION SET FORTH WITH RESPECT TO SUCH COLLATERAL DEBT SECURITY
IN THE SCHEDULE OF CLOSING DATE COLLATERAL DEBT SECURITIES IS CORRECT;

(VI)    THE COLLATERAL DEBT SECURITIES INCLUDED IN THE ASSETS SATISFY THE
REQUIREMENTS OF THE DEFINITION OF ELIGIBILITY CRITERIA AND THE REQUIREMENTS OF
SECTION 3.2(A); AND

(VII)   THE GRANT PURSUANT TO THE GRANTING CLAUSES OF THIS INDENTURE SHALL
RESULT IN A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY IN ALL OF THE
ISSUER’S RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL DEBT SECURITIES
PLEDGED TO THE TRUSTEE FOR INCLUSION IN THE ASSETS ON THE CLOSING DATE.


(C)      RATING LETTERS.  THE TRUSTEE’S RECEIPT OF A LETTER SIGNED BY EACH
RATING AGENCY AND CONFIRMING THAT (I) CLASS A-1 NOTES HAVE BEEN RATED “AAA” BY
MOODY’S AND “AAA” BY S&P, (II) THE CLASS A-2 NOTES HAVE BEEN RATED “AAA” BY
MOODY’S AND “AAA” BY S&P, (III) THE CLASS B NOTES HAVE BEEN RATED AT LEAST “AA2”
BY MOODY’S AND “AA” BY S&P, (IV) THE CLASS C NOTES HAVE BEEN RATED AT LEAST “A1”
BY MOODY’S AND “A+” BY S&P, (V) THE CLASS D NOTES HAVE BEEN RATED AT LEAST “A2”
BY MOODY’S AND “A” BY S&P, (VI) THE CLASS E NOTES HAVE BEEN RATED AT LEAST “A3”
BY MOODY’S AND “A-” BY S&P, (VII) THE CLASS F NOTES HAVE BEEN RATED AT LEAST
“BAA1” BY MOODY’S AND “BBB+” BY S&P, (VIII) THE CLASS G NOTES HAVE BEEN RATED AT
LEAST “BAA2” BY MOODY’S AND “BBB” BY S&P, (IX) THE CLASS H NOTES HAVE BEEN RATED
AT LEAST “BAA3” BY MOODY’S AND “BBB-” BY S&P, (X) THE CLASS J NOTES HAVE BEEN
RATED AT LEAST “BA2” BY MOODY’S AND “BB” BY S&P AND (XI) THE CLASS K NOTES HAVE
BEEN RATED

116


--------------------------------------------------------------------------------





AT LEAST “B2” BY MOODY’S AND “B” BY S&P AND THAT SUCH RATINGS ARE IN FULL FORCE
AND EFFECT ON THE CLOSING DATE.


(D)      ACCOUNTS.  EVIDENCE OF THE ESTABLISHMENT OF THE PAYMENT ACCOUNT, THE
COLLECTION ACCOUNT, THE INTEREST COLLECTION ACCOUNT, THE PRINCIPAL COLLECTION
ACCOUNT, THE UNUSED PROCEEDS ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT,
THE EXPENSE ACCOUNT, EACH HEDGE COLLATERAL ACCOUNT, EACH HEDGE TERMINATION
ACCOUNT, THE PREFERRED SHARES DISTRIBUTION ACCOUNT AND THE CUSTODIAL  ACCOUNT.


(E)      DEPOSIT TO EXPENSE ACCOUNT.  ON THE CLOSING DATE, THE ISSUER SHALL
DEPOSIT INTO THE EXPENSE ACCOUNT FROM THE GROSS PROCEEDS OF THE OFFERING OF THE
SECURITIES, APPROXIMATELY $ 10,992,796.


(F)       DEPOSIT TO DELAYED FUNDING OBLIGATIONS ACCOUNT.  ON THE CLOSING DATE,
THE ISSUER OR THE SELLER SHALL DEPOSIT INTO THE DELAYED FUNDING OBLIGATIONS
ACCOUNT APPROXIMATELY $0, WHICH, IN THE AGGREGATE IS SUFFICIENT TO FULFILL THE
MAXIMUM FUNDING OBLIGATIONS UNDER ALL DELAYED DRAW TERM LOANS INCLUDED IN THE
INITIAL COLLATERAL DEBT SECURITIES.


(G)      DEPOSIT TO UNUSED PROCEEDS ACCOUNT.  ON THE CLOSING DATE, THE ISSUER
SHALL DEPOSIT THE INITIAL DEPOSIT WITH THE TRUSTEE IN AN AMOUNT EQUAL TO
APPROXIMATELY $224,545,308.


(H)      ISSUANCE OF PREFERRED SHARES.  THE ISSUER SHALL HAVE DELIVERED TO THE
TRUSTEE EVIDENCE THAT THE PREFERRED SHARES HAVE BEEN, OR CONTEMPORANEOUSLY WITH
THE ISSUANCE OF THE NOTES WILL BE, (1) ISSUED BY THE ISSUER AND (2) ACQUIRED IN
THEIR ENTIRETY BY QRS II CORP.


SECTION 3.3             TRANSFER OF PLEDGED OBLIGATIONS.


(A)      WELLS FARGO BANK, NATIONAL ASSOCIATION IS HEREBY APPOINTED AS
SECURITIES INTERMEDIARY (IN SUCH CAPACITY, THE “CUSTODIAL SECURITIES
INTERMEDIARY”) TO HOLD ALL PLEDGED OBLIGATIONS DELIVERED TO IT IN PHYSICAL FORM
AT ITS OFFICE IN MINNEAPOLIS, MINNESOTA.  ANY SUCCESSOR TO SUCH SECURITIES
INTERMEDIARY SHALL BE A U.S. STATE OR NATIONAL BANK OR TRUST COMPANY THAT IS NOT
AN AFFILIATE OF THE ISSUER OR THE CO-ISSUER AND HAS CAPITAL AND SURPLUS OF AT
LEAST U.S.$100,000,000.  SUBJECT TO THE LIMITED RIGHT TO RELOCATE PLEDGED
OBLIGATIONS SET FORTH IN SECTION 7.5(B), THE CUSTODIAL SECURITIES INTERMEDIARY,
AS A SECURITIES INTERMEDIARY, SHALL HOLD ALL COLLATERAL DEBT SECURITIES IN THE
CUSTODIAL ACCOUNT AND ELIGIBLE INVESTMENTS AND OTHER INVESTMENTS PURCHASED IN
ACCORDANCE WITH THIS INDENTURE IN THE RESPECTIVE ACCOUNTS IN WHICH THE FUNDS
USED TO PURCHASE SUCH INVESTMENTS ARE HELD IN ACCORDANCE WITH ARTICLE 10, AND,
IN RESPECT OF EACH ACCOUNT (OTHER THAN THE PAYMENT ACCOUNT), THE TRUSTEE SHALL
HAVE ENTERED INTO AN AGREEMENT WITH THE SECURITIES INTERMEDIARY (THE “SECURITIES
ACCOUNTS CONTROL AGREEMENT”) PROVIDING, INTER ALIA, THAT THE ESTABLISHMENT AND
MAINTENANCE OF SUCH ACCOUNT WILL BE GOVERNED BY A LAW SATISFACTORY TO THE
ISSUER, THE TRUSTEE AND THE CUSTODIAL SECURITIES INTERMEDIARY.  TO THE MAXIMUM
EXTENT FEASIBLE, PLEDGED OBLIGATIONS SHALL BE TRANSFERRED TO THE TRUSTEE AS
SECURITY ENTITLEMENTS IN THE MANNER SET FORTH IN CLAUSE (I) BELOW.  IN THE EVENT
THAT THE MEASURES SET FORTH IN CLAUSE (I) BELOW CANNOT BE TAKEN AS TO ANY
PLEDGED OBLIGATIONS, SUCH PLEDGED OBLIGATION MAY BE TRANSFERRED TO THE TRUSTEE
IN THE MANNER SET FORTH IN CLAUSES (II)

117


--------------------------------------------------------------------------------





THROUGH (VII) BELOW, AS APPROPRIATE.  THE SECURITY INTEREST OF THE TRUSTEE IN
PLEDGED OBLIGATIONS SHALL BE PERFECTED AND OTHERWISE EVIDENCED AS FOLLOWS:

(I)       IN THE CASE OF SUCH PLEDGED OBLIGATIONS CONSISTING OF SECURITY
ENTITLEMENTS BY (A) THE ISSUER CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY, IN
ACCORDANCE WITH THE SECURITIES ACCOUNTS CONTROL AGREEMENT, TO INDICATE BY BOOK
ENTRY THAT A FINANCIAL ASSET HAS BEEN CREDITED TO THE CUSTODIAL ACCOUNT AND (B)
THE ISSUER CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO AGREE PURSUANT TO
THE SECURITIES ACCOUNTS CONTROL AGREEMENT THAT IT WILL COMPLY WITH ENTITLEMENT
ORDERS ORIGINATED BY THE TRUSTEE WITH RESPECT TO EACH SUCH SECURITY ENTITLEMENT
WITHOUT FURTHER CONSENT BY THE ISSUER;

(II)      IN THE CASE OF PLEDGED OBLIGATIONS THAT ARE “UNCERTIFICATED
SECURITIES” (AS SUCH TERM IS DEFINED IN THE UCC) TO THE EXTENT THAT ANY SUCH
UNCERTIFICATED SECURITIES DO NOT CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS
OF SECURITY ENTITLEMENTS BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE
“UNCERTIFICATED SECURITIES”), BY THE ISSUER (A)  CAUSING THE ISSUER(S) OF SUCH
UNCERTIFICATED SECURITIES TO REGISTER ON THEIR RESPECTIVE BOOKS THE TRUSTEE AS
THE REGISTERED OWNER THEREOF UPON ORIGINAL ISSUE OR TRANSFER THEREOF OR (B)
CAUSING ANOTHER PERSON, OTHER THAN A SECURITIES INTERMEDIARY, EITHER TO BECOME
THE REGISTERED OWNER OF SUCH UNCERTIFICATED SECURITIES ON BEHALF OF THE TRUSTEE,
OR SUCH PERSON HAVING PREVIOUSLY BECOME THE REGISTERED OWNER, TO ACKNOWLEDGE
THAT IT HOLDS SUCH UNCERTIFICATED SECURITIES FOR THE TRUSTEE;

(III)     IN THE CASE OF PLEDGED OBLIGATIONS CONSISTING OF CERTIFICATED
SECURITIES IN REGISTERED FORM TO THE EXTENT THAT ANY SUCH CERTIFICATED
SECURITIES DO NOT CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS OF SECURITY
ENTITLEMENTS ACQUIRED BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE “REGISTERED
SECURITIES”), BY THE ISSUER (A) CAUSING (1) THE TRUSTEE TO OBTAIN POSSESSION OF
SUCH REGISTERED SECURITIES IN THE STATE OF MINNESOTA OR (2) ANOTHER PERSON,
OTHER THAN A SECURITIES INTERMEDIARY, EITHER TO ACQUIRE POSSESSION OF SUCH
REGISTERED SECURITIES ON BEHALF OF THE TRUSTEE, OR HAVING PREVIOUSLY ACQUIRED
SUCH REGISTERED SECURITIES, IN EITHER CASE, IN THE STATE OF MINNESOTA TO
ACKNOWLEDGE THAT IT HOLDS SUCH REGISTERED SECURITIES FOR THE TRUSTEE AND (B)
CAUSING (1) THE ENDORSEMENT OF SUCH REGISTERED SECURITIES TO THE TRUSTEE BY AN
EFFECTIVE ENDORSEMENT; OR (2) THE REGISTRATION OF SUCH REGISTERED SECURITIES IN
THE NAME OF THE TRUSTEE BY THE ISSUER THEREOF UPON ITS ORIGINAL ISSUE OR
REGISTRATION OF TRANSFER;

(IV)    IN THE CASE OF PLEDGED OBLIGATIONS CONSISTING OF CERTIFICATED SECURITIES
IN BEARER FORM TO THE EXTENT THAT ANY SUCH CERTIFICATED SECURITIES DO NOT
CONSTITUTE FINANCIAL ASSETS FORMING THE BASIS OF SECURITY ENTITLEMENTS ACQUIRED
BY THE TRUSTEE PURSUANT TO CLAUSE (I) (THE “BEARER SECURITIES”), BY THE ISSUER
CAUSING (A) THE TRUSTEE TO OBTAIN POSSESSION OF SUCH BEARER SECURITIES IN THE
STATE OF MINNESOTA OR (B) ANOTHER PERSON, OTHER THAN A SECURITIES INTERMEDIARY,
EITHER TO ACQUIRE POSSESSION OF SUCH BEARER SECURITIES ON BEHALF OF THE TRUSTEE
OR, HAVING PREVIOUSLY ACQUIRED POSSESSION OF SUCH BEARER SECURITIES, IN EITHER
CASE, IN THE STATE OF MINNESOTA TO ACKNOWLEDGE THAT IT HOLDS SUCH BEARER
SECURITIES FOR THE TRUSTEE;

118


--------------------------------------------------------------------------------




(V)     IN THE CASE OF PLEDGED OBLIGATIONS THAT CONSIST OF MONEY OR INSTRUMENTS
(THE “MINNESOTA COLLATERAL”), TO THE EXTENT THAT ANY SUCH MINNESOTA COLLATERAL
DOES NOT CONSTITUTE A FINANCIAL ASSET FORMING THE BASIS OF A SECURITY
ENTITLEMENT ACQUIRED BY THE TRUSTEE PURSUANT TO CLAUSE (I), BY THE ISSUER
CAUSING (A) THE TRUSTEE TO ACQUIRE POSSESSION OF SUCH MINNESOTA COLLATERAL IN
THE STATE OF MINNESOTA OR (B) ANOTHER PERSON (OTHER THAN THE ISSUER OR A PERSON
CONTROLLING, CONTROLLED BY, OR UNDER COMMON CONTROL WITH, THE ISSUER) (1) TO (X)
TAKE POSSESSION OF SUCH MINNESOTA COLLATERAL IN THE STATE OF MINNESOTA AND (Y)
AUTHENTICATE A RECORD ACKNOWLEDGING THAT IT HOLDS SUCH POSSESSION FOR THE
BENEFIT OF THE TRUSTEE OR (2) TO (X) AUTHENTICATE A RECORD ACKNOWLEDGING THAT IT
WILL HOLD POSSESSION OF SUCH MINNESOTA COLLATERAL FOR THE BENEFIT OF THE TRUSTEE
AND (Y) TAKE POSSESSION OF SUCH MINNESOTA COLLATERAL IN THE STATE OF MINNESOTA;

(VI)    IN THE CASE OF PLEDGED OBLIGATIONS THAT CONSIST OF UCC ACCOUNTS OR
GENERAL INTANGIBLES (“ACCOUNTS RECEIVABLE”), BY THE ISSUER (A) NOTIFYING, OR
CAUSING THE NOTIFICATION OF, THE ACCOUNT DEBTORS (AS SUCH TERM IS DEFINED IN
SECTION 9-102(A) OF THE UCC) FOR SUCH ACCOUNTS RECEIVABLE OF THE SECURITY
INTEREST OF THE TRUSTEE IN SUCH ACCOUNTS RECEIVABLE AND CAUSING THE SECURITIES
INTERMEDIARY TO CREDIT SUCH ACCOUNTS RECEIVABLE TO THE CUSTODIAL ACCOUNT AND TO
TREAT SUCH ACCOUNTS RECEIVABLE AS FINANCIAL ASSETS WITHIN THE MEANING OF ARTICLE
8 OF THE UCC AND (B) TO THE EXTENT THAT DOING SO WOULD BE EFFECTIVE TO PERFECT A
SECURITY INTEREST IN SUCH ACCOUNTS RECEIVABLE UNDER THE UCC AS IN EFFECT AT THE
TIME OF TRANSFER OF SUCH ACCOUNTS RECEIVABLE TO THE TRUSTEE HEREUNDER, FILING OR
CAUSING THE FILING OF A UCC FINANCING STATEMENT THAT ENCOMPASSES SUCH ACCOUNTS
RECEIVABLE WITH THE RECORDER OF DEEDS OF THE DISTRICT OF COLUMBIA AND SUCH OTHER
OFFICES AS APPLICABLE; AND

(VII)   TO THE MAXIMUM EXTENT REASONABLY POSSIBLE, IN THE CASE OF ANY LOANS, 
PREFERRED EQUITY SECURITIES OR PARTICIPATIONS THAT ARE NOT EVIDENCED BY
INSTRUMENTS, CERTIFICATED SECURITIES OR UNCERTIFICATED SECURITIES, BY THE ISSUER
(A) TAKING ALL STEPS NECESSARY (INCLUDING OBTAINING ANY NECESSARY CONSENTS TO
THE TRANSFER OF THE LOAN,  PARTICIPATION OR PREFERRED EQUITY SECURITY, AS
APPLICABLE) TO MAKE THE CUSTODIAL SECURITIES INTERMEDIARY THE REGISTERED OWNER
THEREOF, (B) CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO CREDIT SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS APPLICABLE, TO THE CUSTODIAL
ACCOUNT AND TO TREAT SUCH LOANS, PARTICIPATIONS OR PREFERRED EQUITY SECURITIES,
AS APPLICABLE, AS FINANCIAL ASSETS WITHIN THE MEANING OF ARTICLE 8 OF THE UCC
AND (C) TO THE EXTENT THAT DOING SO WOULD BE EFFECTIVE TO PERFECT A SECURITY
INTEREST IN SUCH LOANS, PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS
APPLICABLE, UNDER THE UCC AS IN EFFECT AT THE TIME OF TRANSFER OF SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES TO THE TRUSTEE HEREUNDER, FILING
OR CAUSING THE FILING OF A UCC FINANCING STATEMENT THAT ENCOMPASSES SUCH LOANS,
PARTICIPATIONS OR PREFERRED EQUITY SECURITIES, AS APPLICABLE, WITH THE RECORDER
OF DEEDS OF THE DISTRICT OF COLUMBIA AND SUCH OTHER OFFICES AS APPLICABLE.


(B)      THE ISSUER HEREBY AUTHORIZES THE FILING OF UCC FINANCING STATEMENTS
DESCRIBING AS THE COLLATERAL COVERED THEREBY “ALL OF THE DEBTOR’S PERSONAL
PROPERTY AND ASSETS,” OR WORDS TO THAT EFFECT, NOTWITHSTANDING THAT SUCH WORDING
MAY BE BROADER IN SCOPE THAN THE ASSETS DESCRIBED IN THIS INDENTURE.

119


--------------------------------------------------------------------------------





(C)      WITHOUT LIMITING THE FOREGOING, THE ISSUER AND THE TRUSTEE ON BEHALF OF
THE BANK AGREE, AND THE BANK SHALL CAUSE THE CUSTODIAL SECURITIES INTERMEDIARY,
TO TAKE SUCH DIFFERENT OR ADDITIONAL ACTION AS THE TRUSTEE MAY REASONABLY
REQUEST IN ORDER TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTEREST OF THE TRUSTEE IN THE EVENT OF ANY CHANGE IN APPLICABLE LAW OR
REGULATION, INCLUDING ARTICLES 8 AND 9 OF THE UCC AND TREASURY REGULATIONS
GOVERNING TRANSFERS OF INTERESTS IN GOVERNMENT ITEMS (IT BEING UNDERSTOOD THAT
THE TRUSTEE SHALL BE ENTITLED TO RELY UPON AN OPINION OF COUNSEL, INCLUDING AN
OPINION OF COUNSEL DELIVERED IN ACCORDANCE WITH SECTION 3.1(D), AS TO THE NEED
TO FILE ANY FINANCING STATEMENTS OR CONTINUATION STATEMENTS, THE DATES BY WHICH
SUCH FILINGS ARE REQUIRED TO BE MADE AND THE JURISDICTIONS IN WHICH SUCH FILINGS
ARE REQUIRED TO BE MADE).


(D)      WITHOUT LIMITING ANY OF THE FOREGOING,

(I)       IN CONNECTION WITH EACH GRANT OF A COLLATERAL DEBT SECURITY HEREUNDER,
THE ISSUER SHALL DELIVER (OR CAUSE TO BE DELIVERED BY THE APPLICABLE SELLER) TO
THE CUSTODIAL SECURITIES INTERMEDIARY (A) THE ORIGINAL OF ANY NOTE (OR A COPY OF
SUCH NOTE TOGETHER WITH A LOST NOTE AFFIDAVIT), CERTIFICATE OR OTHER INSTRUMENT
CONSTITUTING OR EVIDENCING SUCH COLLATERAL DEBT SECURITY AND ANY OTHER
UNDERLYING INSTRUMENT RELATED TO SUCH COLLATERAL DEBT SECURITY THE DELIVERY OF
WHICH IS NECESSARY IN ORDER TO PERFECT THE SECURITY INTEREST OF THE TRUSTEE IN
SUCH COLLATERAL DEBT SECURITY GRANTED PURSUANT TO THIS INDENTURE AND (B) COPIES
OF THE OTHER UNDERLYING INSTRUMENTS THEN IN POSSESSION OF THE ISSUER;

(II)      FROM TIME TO TIME UPON THE REQUEST OF THE TRUSTEE OR COLLATERAL
MANAGER, THE ISSUER SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO THE CUSTODIAL
SECURITIES INTERMEDIARY ANY UNDERLYING INSTRUMENT IN THE POSSESSION OF THE
ISSUER AND NOT PREVIOUSLY DELIVERED HEREUNDER (INCLUDING ORIGINALS OF UNDERLYING
INSTRUMENTS NOT PREVIOUSLY REQUIRED TO BE DELIVERED AS ORIGINALS) AND AS TO
WHICH THE TRUSTEE OR COLLATERAL MANAGER, AS APPLICABLE, SHALL HAVE REASONABLY
DETERMINED TO BE NECESSARY OR APPROPRIATE FOR THE ADMINISTRATION OF SUCH
COLLATERAL DEBT SECURITY HEREUNDER OR UNDER THE COLLATERAL MANAGEMENT AGREEMENT
OR FOR THE PROTECTION OF THE SECURITY INTEREST OF THE TRUSTEE UNDER THIS
INDENTURE;

(III)     IN CONNECTION WITH ANY DELIVERY OF DOCUMENTS TO THE CUSTODIAL
SECURITIES INTERMEDIARY PURSUANT TO CLAUSES (I) AND (II) ABOVE, THE TRUSTEE
SHALL DELIVER TO THE COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, A TRUST
RECEIPT IN THE FORM OF EXHIBIT K ACKNOWLEDGING THE RECEIPT OF SUCH DOCUMENTS BY
THE CUSTODIAL SECURITIES INTERMEDIARY AND THAT IT IS HOLDING SUCH DOCUMENTS
SUBJECT TO THE TERMS OF THIS INDENTURE;

(IV)    FROM TIME TO TIME UPON REQUEST OF THE COLLATERAL MANAGER, THE CUSTODIAL
SECURITIES INTERMEDIARY SHALL, UPON DELIVERY BY THE COLLATERAL MANAGER OF A DULY
COMPLETED REQUEST FOR RELEASE IN THE FORM OF EXHIBIT L HERETO, RELEASE TO THE
COLLATERAL MANAGER SUCH OF THE UNDERLYING INSTRUMENTS THEN IN ITS CUSTODY AS THE
COLLATERAL MANAGER REASONABLY SO REQUESTS.  BY SUBMISSION OF ANY SUCH REQUEST
FOR RELEASE, THE COLLATERAL MANAGER SHALL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT IT HAS DETERMINED, IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD, THAT THE REQUESTED RELEASE IS NECESSARY FOR ONE OR MORE OF
THE PURPOSES DESCRIBED IN CLAUSE (II) ABOVE.  THE COLLATERAL MANAGER SHALL
RETURN TO THE CUSTODIAL SECURITIES INTERMEDIARY EACH UNDERLYING INSTRUMENT
RELEASED FROM CUSTODY PURSUANT TO THIS CLAUSE (IV) WITHIN TWENTY

120


--------------------------------------------------------------------------------




(20) BUSINESS DAYS OF RECEIPT THEREOF (EXCEPT SUCH UNDERLYING INSTRUMENTS AS ARE
RELEASED IN CONNECTION WITH A SALE, EXCHANGE OR OTHER DISPOSITION, IN EACH CASE
ONLY AS PERMITTED UNDER THIS INDENTURE, OF THE RELATED COLLATERAL DEBT SECURITY
THAT IS CONSUMMATED WITHIN SUCH 20-DAY PERIOD).  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS CLAUSE (IV), (A) ANY NOTE, CERTIFICATE OR OTHER INSTRUMENT
EVIDENCING A PLEDGED COLLATERAL DEBT SECURITY SHALL BE RELEASED ONLY FOR THE
PURPOSE OF (1) A SALE, EXCHANGE OR OTHER DISPOSITION OF SUCH PLEDGED COLLATERAL
DEBT SECURITY THAT IS PERMITTED IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE
OR (2) PRESENTATION, COLLECTION, RENEWAL OR REGISTRATION OF TRANSFER OF SUCH
COLLATERAL DEBT SECURITY AND (B) THE CUSTODIAL SECURITIES INTERMEDIARY MAY
REFUSE TO HONOR ANY REQUEST FOR RELEASE FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER THIS INDENTURE.


(E)      AS OF THE CLOSING DATE (WITH RESPECT TO THE ASSETS) AND EACH DATE ON
WHICH AN ASSET IS ACQUIRED (ONLY WITH RESPECT TO THE ASSET SO ACQUIRED) THE
ISSUER REPRESENTS AND WARRANTS AS FOLLOWS:

(I)       THIS INDENTURE CREATES A VALID AND CONTINUING SECURITY INTEREST (AS
DEFINED IN THE UCC) IN THE ASSETS IN FAVOR OF THE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, WHICH SECURITY INTEREST IS PRIOR TO ALL
OTHER LIENS, AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS OF AND PURCHASERS FROM
THE ISSUER;

(II)      THE ISSUER OWNS AND HAS GOOD AND MARKETABLE TITLE TO SUCH ASSETS FREE
AND CLEAR OF ANY LIEN, CLAIM OR ENCUMBRANCE OF ANY PERSON;

(III)     IN THE CASE OF EACH ASSET, THE ISSUER HAS ACQUIRED ITS OWNERSHIP IN
SUCH ASSET IN GOOD FAITH WITHOUT NOTICE OF ANY ADVERSE CLAIM AS DEFINED IN
SECTION 8-102(A)(1) OF THE UCC AS IN EFFECT ON THE DATE HEREOF;

(IV)    OTHER THAN THE SECURITY INTEREST GRANTED TO THE TRUSTEE FOR THE BENEFIT
OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY PURSUANT TO THIS INDENTURE, THE
ISSUER HAS NOT, PLEDGED, ASSIGNED, SOLD, GRANTED A SECURITY INTEREST IN, OR
OTHERWISE CONVEYED ANY OF THE ASSETS;

(V)     THE ISSUER HAS NOT AUTHORIZED THE FILING OF AND IS NOT AWARE OF ANY
FINANCING STATEMENTS AGAINST THE ISSUER THAT INCLUDE A DESCRIPTION OF COLLATERAL
COVERING THE ASSETS OTHER THAN ANY FINANCING STATEMENT RELATING TO THE SECURITY
INTEREST GRANTED TO THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH
HEDGE COUNTERPARTY HEREUNDER OR THAT HAS BEEN TERMINATED; THE ISSUER IS NOT
AWARE OF ANY JUDGMENT OR PENSION BENEFIT GUARANTEE CORPORATION LIEN AND TAX LIEN
FILINGS AGAINST THE ISSUER;

(VI)    THE ISSUER HAS RECEIVED ALL CONSENTS AND APPROVALS REQUIRED BY THE TERMS
OF EACH ASSET AND THE UNDERLYING INSTRUMENTS TO GRANT TO THE TRUSTEE ITS
INTEREST AND RIGHTS IN SUCH ASSET HEREUNDER;

(VII)   THE ISSUER HAS CAUSED OR WILL HAVE CAUSED, WITHIN TEN (10) DAYS, THE
FILING OF ALL APPROPRIATE FINANCING STATEMENTS IN THE PROPER FILING OFFICE IN
THE APPROPRIATE JURISDICTIONS UNDER APPLICABLE LAW IN ORDER TO PERFECT THE
SECURITY INTEREST IN THE ASSETS

121


--------------------------------------------------------------------------------




GRANTED TO THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY HEREUNDER;

(VIII)  EACH ASSET IS AN INSTRUMENT, A GENERAL INTANGIBLE OR A CERTIFICATED
SECURITY OR UNCERTIFICATED SECURITY OR HAS BEEN AND WILL HAVE BEEN CREDITED TO A
SECURITIES ACCOUNT;

(IX)     THE CUSTODIAL SECURITIES INTERMEDIARY HAS AGREED TO TREAT ALL ASSETS
CREDITED TO THE SECURITIES ACCOUNT AS FINANCIAL ASSETS;

(X)      THE ISSUER HAS DELIVERED A FULLY EXECUTED SECURITIES ACCOUNTS CONTROL
AGREEMENT PURSUANT TO WHICH THE CUSTODIAL SECURITIES INTERMEDIARY HAS AGREED TO
COMPLY WITH ALL INSTRUCTIONS ORIGINATED BY THE TRUSTEE RELATING TO THE CUSTODIAL
ACCOUNT WITHOUT FURTHER CONSENT OF THE ISSUER;  THE CUSTODIAL ACCOUNT IS NOT IN
THE NAME OF ANY PERSON OTHER THAN THE ISSUER OR THE TRUSTEE;  THE ISSUER HAS NOT
CONSENTED TO THE  SECURITIES INTERMEDIARY OF THE  CUSTODIAL ACCOUNT TO COMPLY
WITH ENTITLEMENT ORDERS OF ANY PERSON OTHER THAN THE TRUSTEE;

(XI)     (A) ALL ORIGINAL EXECUTED COPIES OF EACH PROMISSORY NOTE OR OTHER
WRITINGS THAT CONSTITUTE OR EVIDENCE ANY PLEDGED OBLIGATION THAT CONSTITUTES
INSTRUMENTS HAVE BEEN DELIVERED TO THE CUSTODIAL SECURITIES INTERMEDIARY FOR THE
BENEFIT OF THE TRUSTEE, (B) THE ISSUER HAS RECEIVED A WRITTEN ACKNOWLEDGEMENT
FROM THE CUSTODIAL SECURITIES INTERMEDIARY THAT THE CUSTODIAL SECURITIES
INTERMEDIARY IS ACTING SOLELY AS AGENT OF THE TRUSTEE AND (C) NONE OF THE
PROMISSORY NOTES OR OTHER WRITINGS THAT CONSTITUTE OR EVIDENCE SUCH COLLATERAL
HAS ANY MARKS OR NOTATIONS INDICATING THAT THEY HAVE BEEN PLEDGED, ASSIGNED OR
OTHERWISE CONVEYED BY THE ISSUER TO ANY PERSON OTHER THAN THE TRUSTEE;

(XII)    (A) THE COLLECTION ACCOUNTS, THE UNUSED PROCEEDS ACCOUNT, THE DELAYED
FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE TERMINATION ACCOUNT, EACH HEDGE
COLLATERAL ACCOUNT, THE EXPENSE ACCOUNT AND THE PAYMENT ACCOUNT (COLLECTIVELY,
THE “DEPOSIT ACCOUNTS”) CONSTITUTE “DEPOSIT ACCOUNTS” WITHIN THE MEANING OF THE
UCC, (B) THE ISSUER HAS TAKEN ALL STEPS NECESSARY TO CAUSE THE TRUSTEE TO BECOME
THE CUSTOMER AND ACCOUNT HOLDER OF THE DEPOSIT ACCOUNTS, (C) OTHER THAN THE
SECURITY INTEREST GRANTED TO THE TRUSTEE PURSUANT TO THIS INDENTURE, THE ISSUER
HAS NOT PLEDGED, ASSIGNED, SOLD, GRANTED A SECURITY INTEREST IN, OR OTHERWISE
CONVEYED ANY OF THE DEPOSIT ACCOUNTS, AND (D) THE DEPOSIT ACCOUNTS ARE NOT IN
THE NAME OF ANY PERSON OTHER THAN THE ISSUER OR THE TRUSTEE.  THE ISSUER HAS NOT
CONSENTED TO THE BANK MAINTAINING THE DEPOSIT ACCOUNTS TO COMPLY WITH THE
INSTRUCTIONS OF ANY PERSON OTHER THAN THE TRUSTEE; AND

(XIII)   THE ISSUER HAS ESTABLISHED PROCEDURES SUCH THAT ANY ELIGIBLE
INVESTMENTS PURCHASED WITH FUNDS WITHDRAWN FROM THE DEPOSIT ACCOUNTS WILL BE
EITHER (I) CREDITED TO A SECURITIES ACCOUNT OVER WHICH THE TRUSTEE WILL HAVE A
FIRST PRIORITY PERFECTED SECURITY INTEREST, (II) PURCHASED IN THE NAME OF THE
TRUSTEE, OR (III) HELD IN ANOTHER MANNER SUFFICIENT TO ESTABLISH THE TRUSTEE’S
FIRST PRIORITY PERFECTED SECURITY INTEREST OVER SUCH ELIGIBLE INVESTMENTS.

122


--------------------------------------------------------------------------------





(F)       THE TRUSTEE SHALL ONLY INVEST IN ELIGIBLE INVESTMENTS WHICH THE
APPLICABLE CUSTODIAL SECURITIES INTERMEDIARY AGREES TO CREDIT TO THE APPLICABLE
ACCOUNT.  TO THE EXTENT ANY ELIGIBLE INVESTMENT SHALL NOT BE DELIVERED TO THE
TRUSTEE BY CAUSING THE CUSTODIAL SECURITIES INTERMEDIARY TO CREATE A SECURITY
ENTITLEMENT IN THE SECURITIES ACCOUNT IN FAVOR OF THE TRUSTEE, THE ISSUER SHALL
DELIVER AN OPINION OF COUNSEL TO THE TRUSTEE TO THE EFFECT THAT ANY OTHER
DELIVERY WILL EFFECT A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE
IN SUCH ELIGIBLE INSTRUMENT.

123


--------------------------------------------------------------------------------





ARTICLE 4


SATISFACTION AND DISCHARGE


SECTION 4.1             SATISFACTION AND DISCHARGE OF INDENTURE.

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Assets securing the Notes and the Issuer’s obligations under each
Hedge Agreement except as to (i) rights of registration of transfer and
exchange, (ii) substitution of mutilated, defaced, destroyed, lost or stolen
Notes, (iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, as provided herein, (iv) the rights, obligations and
immunities of the Trustee on their behalf hereunder, and (v) the rights of
Noteholders as beneficiaries hereof with respect to the property deposited with
the Trustee on their behalf and payable to all or any of them; and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:


(A)      EITHER:

(I)       ALL NOTES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER THAN (A)
NOTES WHICH HAVE BEEN MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN AND WHICH
HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 2.6 AND (B) NOTES FOR WHOSE
PAYMENT MONEY HAS THERETOFORE IRREVOCABLY BEEN DEPOSITED IN TRUST AND THEREAFTER
REPAID TO THE ISSUER OR DISCHARGED FROM SUCH TRUST, AS PROVIDED IN SECTION 7.3)
HAVE BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION; OR

(II)      ALL NOTES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR CANCELLATION
(A) HAVE BECOME DUE AND PAYABLE, OR (B) WILL BECOME DUE AND PAYABLE AT THEIR
STATED MATURITY WITHIN ONE YEAR, OR (C) ARE TO BE CALLED FOR REDEMPTION PURSUANT
TO SECTION 9.1 OR SECTION 9.2 UNDER AN ARRANGEMENT SATISFACTORY TO THE TRUSTEE
FOR THE GIVING OF NOTICE OF REDEMPTION BY THE ISSUER AND THE CO-ISSUER PURSUANT
TO SECTION 9.4 AND THE ISSUER OR THE CO-ISSUER, IN THE CASE OF CLAUSES (A), (B)
OR (C) OF THIS SUBSECTION (II), HAS IRREVOCABLY DEPOSITED OR CAUSED TO BE
DEPOSITED WITH THE TRUSTEE, IN TRUST FOR SUCH PURPOSE, CASH OR NON-CALLABLE
DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA; PROVIDED THAT THE
OBLIGATIONS ARE ENTITLED TO THE FULL FAITH AND CREDIT OF THE UNITED STATES OF
AMERICA OR ARE DEBT OBLIGATIONS WHICH ARE RATED “AAA” BY MOODY’S, “AAA” BY FITCH
AND “AAA” BY S&P IN AN AMOUNT SUFFICIENT, AS VERIFIED BY A FIRM OF CERTIFIED
PUBLIC ACCOUNTANTS WHICH ARE NATIONALLY RECOGNIZED, TO PAY AND DISCHARGE THE
ENTIRE INDEBTEDNESS (INCLUDING, IN THE CASE OF A REDEMPTION PURSUANT TO SECTION
9.1 OR SECTION 9.2, THE REDEMPTION PRICE) ON SUCH NOTES NOT THERETOFORE
DELIVERED TO THE TRUSTEE FOR CANCELLATION, FOR PRINCIPAL AND INTEREST TO THE
DATE OF SUCH DEPOSIT (IN THE CASE OF NOTES WHICH HAVE BECOME DUE AND PAYABLE),
OR TO THE STATED MATURITY OR THE REDEMPTION DATE, AS THE CASE MAY BE (AND IN
EACH CASE IN RESPECT OF THE NOTES, SUBJECT TO THE PRIORITY OF PAYMENTS);
PROVIDED, FURTHER, THAT ANY SUCH DEPOSIT OF FUNDS WITH THE TRUSTEE IN
SATISFACTION OF THIS INDENTURE SHALL BE SUBJECT TO THE RATING AGENCY CONDITION;
PROVIDED, HOWEVER, THIS SUBSECTION (II) SHALL NOT

124


--------------------------------------------------------------------------------




APPLY IF AN ELECTION TO ACT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.5(A)
SHALL HAVE BEEN MADE AND NOT RESCINDED;


(B)      (I) THE ISSUER HAS PAID OR CAUSED TO BE PAID OR PROVIDED FOR (TO THE
SATISFACTION OF THE PERSON ENTITLED THERETO) ALL OTHER SUMS PAYABLE HEREUNDER
AND UNDER THE COLLATERAL MANAGEMENT AGREEMENT, PREFERRED SHARES PAYING AGENCY
AGREEMENT AND THE COMPANY ADMINISTRATION AGREEMENT, AND (II) ALL HEDGE
AGREEMENTS THEN IN EFFECT HAVE BEEN TERMINATED AND ISSUER HAS PAID ALL AMOUNTS,
INCLUDING PAYMENTS DUE AND PAYABLE IN CONNECTION WITH SUCH TERMINATION AND HAS
PAID ALL OTHER OUTSTANDING AMOUNTS, INCLUDING ANY OUTSTANDING PAYMENTS DUE AND
PAYABLE FOR ANY PREVIOUSLY TERMINATED HEDGE AGREEMENT.


(C)      EACH OF THE ISSUER AND THE CO-ISSUER HAS DELIVERED TO THE TRUSTEE AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE HAVE BEEN COMPLIED WITH.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, and, if applicable, the
Noteholders, as the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18,
6.7, 7.3 and 14.12 hereof shall survive


SECTION 4.2             APPLICATION OF TRUST MONEY.

All Monies deposited with the Trustee pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of the Notes and this
Indenture to the payment of the principal and interest, either directly or
through the Paying Agent, as the Trustee may determine, to the Person entitled
thereto of the principal and interest for whose payment such Money has been
deposited with the Trustee; but such Money need not be segregated from other
funds except to the extent required herein or when commingling of funds is
prohibited by law.


SECTION 4.3             REPAYMENT OF MONIES HELD BY PAYING AGENT.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Monies then held by the Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer and the
Co-Issuer, be paid to the Trustee to be held and applied pursuant to Section 7.3
hereof and, in the case of Monies payable on the Notes, in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

125


--------------------------------------------------------------------------------



ARTICLE 5


REMEDIES


SECTION 5.1             EVENTS OF DEFAULT.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):


(A)      A DEFAULT IN THE PAYMENT OF ANY INTEREST ON ANY NOTE WHEN THE SAME
BECOMES DUE AND PAYABLE (PROVIDED THAT (A) IF ANY CLASS A NOTES OR CLASS B NOTES
ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION 5.1(A), NO INTEREST
SHALL BE “DUE AND PAYABLE” ON ANY CLASS C NOTES, CLASS D NOTES, CLASS E NOTES,
CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (B)
IF ANY CLASS C NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION
5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS D NOTES, CLASS E
NOTES, CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K
NOTES, (C) IF ANY CLASS D NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS
SECTION 5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS E NOTES,
CLASS F NOTES, CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (D)
IF ANY CLASS E NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION
5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS F NOTES, CLASS G
NOTES, CLASS H NOTES, CLASS J NOTES OR CLASS K NOTES, (E) IF ANY CLASS F NOTES
ARE OUTSTANDING, SOLELY FOR THE PURPOSES OF THIS SECTION 5.1(A), NO INTEREST
SHALL BE “DUE AND PAYABLE” ON ANY CLASS G NOTES, CLASS H NOTES, CLASS J NOTES OR
CLASS K NOTES, (F) IF ANY CLASS G NOTES ARE OUTSTANDING, SOLELY FOR THE PURPOSES
OF THIS SECTION 5.1(A), NO INTEREST SHALL BE “DUE AND PAYABLE” ON ANY CLASS H
NOTES, CLASS J NOTES OR CLASS K NOTES, (G) IF ANY CLASS H NOTES ARE OUTSTANDING,
SOLELY FOR PURPOSES OF THIS SECTION 5.1(A), NO INTEREST SHALL BE “DUE AND
PAYABLE” ON ANY CLASS J NOTES OR CLASS K NOTES, (H) IF ANY CLASS J NOTES ARE
OUTSTANDING, SOLELY FOR PURPOSES OF THIS SECTION 5.1(A), NO INTEREST SHALL BE
“DUE AND PAYABLE” ON ANY CLASS K NOTES AND (G) IF ANY CLASS K NOTES ARE
OUTSTANDING, SOLELY FOR PURPOSES OF THIS SECTION 5.1(A), NO DIVIDENDS OR OTHER
DISTRIBUTIONS SHALL BE PAYABLE ON THE PREFERRED SHARES, IN EACH CASE UNLESS SUCH
AMOUNT IS AVAILABLE PURSUANT TO THE PRIORITY OF PAYMENTS), IN EACH CASE, WHICH
DEFAULT CONTINUES FOR A PERIOD OF THREE (3) BUSINESS DAYS OR, IN THE CASE OF A
DEFAULT IN PAYMENT DUE TO AN ADMINISTRATIVE ERROR OR OMISSION BY THE TRUSTEE OR
PAYING AGENT, WHICH DEFAULT CONTINUES FOR FIVE (5) BUSINESS DAYS;


(B)      A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE,
IF APPLICABLE) OF ANY CLASS A-1 NOTE WHEN THE SAME BECOMES DUE AND PAYABLE, AT
ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS A-1 NOTES
OUTSTANDING A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION
PRICE, IF APPLICABLE) OF ANY CLASS A-2 NOTE WHEN THE SAME BECOMES DUE AND
PAYABLE, AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS
A-2 NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED
REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS B NOTE WHEN THE SAME BECOMES DUE
AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO
CLASS B NOTES

126


--------------------------------------------------------------------------------





OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION
PRICE, IF APPLICABLE) OF ANY CLASS C NOTE (PLUS ANY CLASS C CAPITALIZED
INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY
REDEMPTION DATE, OR IF THERE ARE NO CLASS C NOTES OUTSTANDING, A DEFAULT IN THE
PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF APPLICABLE) OF ANY
CLASS D NOTE (PLUS ANY CLASS D CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE
AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO
CLASS D NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED
REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS E NOTE (INCLUDING ANY CLASS E
CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED
MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS E NOTES OUTSTANDING, A
DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF
APPLICABLE) OF ANY CLASS F NOTE (INCLUDING CLASS F CAPITALIZED INTEREST) WHEN
THE SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE,
OR IF THERE ARE NO CLASS F NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF
PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS G NOTE
(INCLUDING ANY CLASS G CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND
PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS
G NOTES OUTSTANDING, A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED
REDEMPTION PRICE, IF APPLICABLE) OF ANY CLASS H NOTE (INCLUDING CLASS H
CAPITALIZED INTEREST) WHEN THE SAME BECOMES DUE AND PAYABLE AT ITS STATED
MATURITY OR ANY REDEMPTION DATE, OR IF THERE ARE NO CLASS H NOTES OUTSTANDING, A
DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRICE, IF
APPLICABLE) OF ANY CLASS J NOTE (INCLUDING CLASS J CAPITALIZED INTEREST) WHEN
THE SAME BECOMES DUE AND PAYABLE, OR IF THERE ARE NO CLASS J NOTES OUTSTANDING,
A DEFAULT IN THE PAYMENT OF PRINCIPAL (OR THE RELATED REDEMPTION PRINCE, IF
APPLICABLE) OF ANY CLASS K NOTE (INCLUDING CLASS K CAPITALIZED INTEREST) WHEN
THE SAME BECOMES DUE AND PAYABLE AT ITS STATED MATURITY OR ANY REDEMPTION DATE
(OR IN THE CASE OF A DEFAULT IN PAYMENT DUE TO ANY ADMINISTRATIVE ERROR OR
OMISSION BY THE TRUSTEE OR THE PAYING AGENT, SUCH DEFAULT CONTINUES FOR A PERIOD
OF FIVE (5) BUSINESS DAYS);


(C)      THE FAILURE ON ANY PAYMENT DATE TO DISBURSE AMOUNTS AVAILABLE IN THE
PAYMENT ACCOUNT IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH UNDER
SECTION 11.1(A) (OTHER THAN A DEFAULT IN PAYMENT DESCRIBED IN CLAUSE (A) OR (B)
ABOVE), WHICH FAILURE CONTINUES FOR A PERIOD OF THREE BUSINESS DAYS OR, IN THE
CASE OF A FAILURE TO DISBURSE SUCH AMOUNTS DUE TO AN ADMINISTRATIVE ERROR OR
OMISSION BY THE TRUSTEE OR PAYING AGENT, WHICH FAILURE CONTINUES FOR FIVE
BUSINESS DAYS;


(D)      EITHER THE ISSUER, THE CO-ISSUER OR THE POOL OF ASSETS BECOMES AN
INVESTMENT COMPANY REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT;


(E)      A DEFAULT IN THE PERFORMANCE, OR BREACH, OF ANY OTHER COVENANT OR OTHER
AGREEMENT (OTHER THAN THE COVENANT TO MEET OR IMPROVE THE COLLATERAL QUALITY
TESTS OR THE COVERAGE TESTS) OF THE ISSUER OR THE CO-ISSUER HEREUNDER OR ANY
REPRESENTATION OR WARRANTY OF THE ISSUER OR THE CO-ISSUER HEREUNDER OR IN ANY
CERTIFICATE OR OTHER WRITING DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
PROVES TO BE INCORRECT IN ANY MATERIAL RESPECT WHEN MADE, AND THE CONTINUATION
OF SUCH DEFAULT OR BREACH FOR A PERIOD OF THIRTY (30) DAYS (OR, IF SUCH DEFAULT,
BREACH OR FAILURE HAS AN ADVERSE EFFECT ON THE VALIDITY, PERFECTION OR PRIORITY
OF THE SECURITY INTEREST GRANTED HEREUNDER, FIFTEEN (15) DAYS) AFTER EITHER THE
ISSUER, THE CO-ISSUER OR THE COLLATERAL MANAGER HAS ACTUAL KNOWLEDGE THEREOF OR
AFTER NOTICE THEREOF TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER BY
THE TRUSTEE OR TO THE ISSUER, THE CO-ISSUER, THE

127


--------------------------------------------------------------------------------





COLLATERAL MANAGER AND THE TRUSTEE BY HOLDERS OF AT LEAST 25% OF THE AGGREGATE
OUTSTANDING AMOUNT OF THE CONTROLLING CLASS; PROVIDED THAT A DEFAULT IN THE
PERFORMANCE BY THE ISSUER OF THE OBLIGATIONS IMPOSED ON IT BY THIS INDENTURE IN
CONNECTION WITH THE ENTRY INTO A REPLACEMENT HEDGE AGREEMENT UPON THE EARLY
TERMINATION OF A HEDGE AGREEMENT SHALL NOT BE AN EVENT OF DEFAULT IF THE RATING
AGENCY CONDITION HAS BEEN SATISFIED;


(F)       THE ENTRY OF A DECREE OR ORDER BY A COURT HAVING COMPETENT
JURISDICTION ADJUDGING THE ISSUER OR THE CO-ISSUER AS BANKRUPT OR INSOLVENT, OR
APPROVING AS PROPERLY FILED A PETITION SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF OR IN RESPECT OF THE ISSUER OR THE CO-ISSUER UNDER
THE BANKRUPTCY CODE, OR ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR
LAW ENACTED UNDER THE LAWS OF THE CAYMAN ISLANDS OR ANY OTHER APPLICABLE LAW, OR
APPOINTING A RECEIVER, LIQUIDATOR, ASSIGNEE, OR SEQUESTRATOR (OR OTHER SIMILAR
OFFICIAL) OF THE ISSUER OR THE CO-ISSUER OR OF ANY SUBSTANTIAL PART OF ITS
PROPERTY, RESPECTIVELY, OR ORDERING THE WINDING UP OR LIQUIDATION OF ITS
AFFAIRS, AND THE CONTINUANCE OF ANY SUCH DECREE OR ORDER UNSTAYED AND IN EFFECT
FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS;


(G)      THE INSTITUTION BY THE ISSUER OR THE CO-ISSUER OF PROCEEDINGS TO BE
ADJUDICATED AS BANKRUPT OR INSOLVENT, OR THE CONSENT BY IT TO THE INSTITUTION OF
BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST IT, OR THE FILING BY IT OF A
PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER THE
BANKRUPTCY CODE, OR ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAW
ENACTED UNDER THE LAWS OF THE CAYMAN ISLANDS OR ANY OTHER SIMILAR APPLICABLE
LAW, OR THE CONSENT BY IT TO THE FILING OF ANY SUCH PETITION OR TO THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR
OTHER SIMILAR OFFICIAL) OF THE ISSUER OR THE CO-ISSUER OR OF ANY SUBSTANTIAL
PART OF ITS PROPERTY, RESPECTIVELY, OR THE MAKING BY IT OF AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR THE ADMISSION BY IT IN WRITING OF ITS INABILITY TO PAY
ITS DEBTS GENERALLY AS THEY BECOME DUE, OR THE TAKING OF ANY ACTION BY THE
ISSUER IN FURTHERANCE OF ANY SUCH ACTION;


(H)      ONE OR MORE FINAL JUDGMENTS BEING RENDERED AGAINST THE ISSUER OR THE
CO-ISSUER WHICH EXCEED, IN THE AGGREGATE, U.S. $1,000,000 (OR SUCH LESSER AMOUNT
AS ANY RATING AGENCY MAY SPECIFY) AND WHICH REMAIN UNSTAYED, UNDISCHARGED AND
UNSATISFIED FOR THIRTY (30) DAYS AFTER SUCH JUDGMENT(S) BECOMES NONAPPEALABLE,
UNLESS ADEQUATE FUNDS HAVE BEEN RESERVED OR SET ASIDE FOR THE PAYMENT THEREOF,
AND UNLESS (EXCEPT AS OTHERWISE SPECIFIED IN WRITING BY EACH RATING AGENCY) THE
RATING AGENCY CONDITION SHALL HAVE BEEN SATISFIED; OR


(I)       THE ISSUER LOSES ITS STATUS AS A QUALIFIED REIT SUBSIDIARY (WITHIN THE
MEANING OF SECTION 856(I)(2) OF THE CODE), UNLESS (A) WITHIN NINETY (90) DAYS,
THE ISSUER EITHER (1) DELIVERS AN OPINION OF TAX COUNSEL OF NATIONALLY
RECOGNIZED STANDING IN THE UNITED STATES EXPERIENCED IN SUCH MATTERS TO THE
EFFECT THAT, NOTWITHSTANDING THE ISSUER’S LOSS OF QUALIFIED REIT SUBSIDIARY
STATUS, THE ISSUER IS NOT, AND HAS NOT BEEN, AN ASSOCIATION (OR PUBLICLY TRADED
PARTNERSHIP) TAXABLE AS A CORPORATION, OR IS NOT, AND HAS NOT BEEN, OTHERWISE
SUBJECT TO U.S. FEDERAL INCOME TAX ON A NET BASIS AND THE NOTEHOLDERS ARE NOT
OTHERWISE MATERIALLY ADVERSELY AFFECTED BY THE LOSS OF QUALIFIED REIT SUBSIDIARY
STATUS OR (2) RECEIVES AN AMOUNT FROM THE PREFERRED SHAREHOLDERS SUFFICIENT TO
DISCHARGE IN FULL THE AMOUNTS THEN DUE AND UNPAID ON THE NOTES AND AMOUNTS AND
EXPENSES DESCRIBED IN CLAUSES (1) THROUGH (5), (31), (32) AND (33) OF SECTION
11.1(A)(I) IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS OR (B) ALL CLASSES OF THE
NOTES

128


--------------------------------------------------------------------------------





ARE SUBJECT TO A TAX REDEMPTION ANNOUNCED BY THE ISSUER IN COMPLIANCE WITH THIS
INDENTURE, AND SUCH REDEMPTION HAS NOT BEEN RESCINDED; OR


(J)       SO LONG AS THE CLASS A-1 NOTES ARE THE CONTROLLING CLASS, THE CLASS
A/B PAR VALUE RATIO IS LESS THAN 101.87% ON ANY MEASUREMENT DATE.

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify the Trustee, the Collateral Manager, the Noteholders, the
Preferred Shares Paying Agent, the Preferred Shareholders, each Rating Agency,
each Hedge Counterparty and, for so long as any Notes are listed on the Irish
Stock Exchange, the Irish Paying Agent in writing.  If the Collateral Manager
has actual knowledge of the occurrence of an Event of Default, the Collateral
Manager shall promptly notify, in writing, the Trustee.  Upon such notification
from the Collateral Manager, the Trustee shall promptly notify the Noteholders,
each Rating Agency and each Hedge Counterparty of the occurrence of such Event
of Default.


SECTION 5.2             ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.


(A)      IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING (OTHER THAN THE
EVENTS OF DEFAULT SPECIFIED IN SECTION 5.1(F), 5.1(G) OR 5.1(I)), THE TRUSTEE
MAY, AND SHALL AT THE DIRECTION OF A MAJORITY, BY OUTSTANDING PRINCIPAL AMOUNT,
OF (X) IN THE CASE OF AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (J) ABOVE, THE
CONTROLLING CLASS (EXCLUDING COLLATERAL MANAGER SECURITIES), (Y) IN THE CASE OF
AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (A) OR CLAUSE (B) ABOVE AT ANY TIME WHEN
THE CLASS A-1 NOTES ARE THE CONTROLLING CLASS, THE CONTROLLING CLASS (EXCLUDING
COLLATERAL MANAGER SECURITIES) OR (Z) IN ANY OTHER CASE, EACH CLASS OF NOTES
VOTING AS A SEPARATE CLASS (EXCLUDING IN EACH CASE ANY NOTES HELD BY THE
COLLATERAL MANAGER, ANY OF ITS AFFILIATES OR ANY FUNDS (OTHER THAN THE ISSUER)
MANAGED BY THE COLLATERAL MANAGER OR ITS AFFILIATES)), DECLARE THE PRINCIPAL OF
AND ACCRUED AND UNPAID INTEREST ON ALL THE NOTES TO BE IMMEDIATELY DUE AND
PAYABLE (AND ANY SUCH ACCELERATION SHALL AUTOMATICALLY TERMINATE THE
REINVESTMENT PERIOD).  IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 5.1(F),
SECTION 5.1(G) OR SECTION 5.1(I) ABOVE OCCURS, SUCH AN ACCELERATION SHALL OCCUR
AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION.  IF THE NOTES ARE ACCELERATED,
PAYMENTS SHALL BE MADE IN THE ORDER AND PRIORITY SET FORTH IN SECTION 11.1(A)(I)
AND SECTION 11.1(A)(II) HEREOF.


(B)      AT ANY TIME AFTER SUCH A DECLARATION OF ACCELERATION OF MATURITY OF THE
NOTES HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE MONEY DUE
HAS BEEN OBTAINED BY THE TRUSTEE AS HEREINAFTER PROVIDED IN THIS ARTICLE 5, A
MAJORITY OF EACH AND EVERY CLASS OF NOTES (VOTING AS A SEPARATE CLASS), BY
WRITTEN NOTICE TO THE ISSUER AND THE CO-ISSUER, THE TRUSTEE AND EACH HEDGE
COUNTERPARTY, MAY RESCIND AND ANNUL SUCH DECLARATION AND ITS CONSEQUENCES IF:

(I)       THE ISSUER OR THE CO-ISSUER HAS PAID OR DEPOSITED WITH THE TRUSTEE A
SUM SUFFICIENT TO PAY:

(A)     ALL UNPAID INSTALLMENTS OF INTEREST ON AND PRINCIPAL OF THE NOTES, THAT
WOULD BE DUE AND PAYABLE HEREUNDER IF THE EVENT OF DEFAULT GIVING RISE TO SUCH
ACCELERATION HAD NOT OCCURRED;

129


--------------------------------------------------------------------------------




(B)     TO THE EXTENT THAT PAYMENT OF SUCH INTEREST IS LAWFUL, INTEREST ON THE
CLASS C CAPITALIZED INTEREST AT THE CLASS C RATE, INTEREST ON THE CLASS D
CAPITALIZED INTEREST AT THE CLASS D RATE, INTEREST ON THE CLASS E CAPITALIZED
INTEREST AT THE CLASS E RATE, INTEREST ON THE CLASS F CAPITALIZED INTEREST AT
THE CLASS F RATE, INTEREST ON THE CLASS G CAPITALIZED INTEREST AT THE CLASS G
RATE, INTEREST ON THE CLASS H CAPITALIZED INTEREST AT THE CLASS H RATE, INTEREST
ON THE CLASS J CAPITALIZED INTEREST AT THE CLASS J RATE AND INTEREST ON THE
CLASS K CAPITALIZED INTEREST AT THE CLASS K RATE;

(C)     ALL UNPAID TAXES OF THE ISSUER AND THE CO-ISSUER, COMPANY ADMINISTRATIVE
EXPENSES AND OTHER SUMS PAID OR ADVANCED BY OR OTHERWISE DUE AND PAYABLE TO THE
TRUSTEE HEREUNDER;

(D)     WITH RESPECT TO EACH HEDGE AGREEMENT, ANY AMOUNT THEN DUE AND PAYABLE
THEREUNDER; AND

(E)      WITH RESPECT TO THE COLLATERAL MANAGEMENT AGREEMENT, ANY SENIOR
COLLATERAL MANAGEMENT FEE THEN DUE AND ANY COMPANY ADMINISTRATIVE EXPENSE DUE
AND PAYABLE TO THE COLLATERAL MANAGER THEREUNDER.

(II)      IF ANY HEDGE AGREEMENT HAS BEEN REDUCED OR TERMINATED, THE RATING
AGENCY CONDITION HAS BEEN SATISFIED WITH RESPECT TO SUCH REDUCTION OR
TERMINATION; AND

(III)     THE TRUSTEE HAS DETERMINED THAT ALL EVENTS OF DEFAULT OF WHICH IT HAS
ACTUAL KNOWLEDGE, OTHER THAN THE NON-PAYMENT OF THE INTEREST AND PRINCIPAL ON
THE NOTES THAT HAVE BECOME DUE SOLELY BY SUCH ACCELERATION, HAVE BEEN CURED AND
A MAJORITY OF THE CONTROLLING CLASS, BY WRITTEN NOTICE TO THE TRUSTEE AND EACH
HEDGE COUNTERPARTY HAS AGREED WITH SUCH DETERMINATION (WHICH AGREEMENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED) OR WAIVED AS PROVIDED IN SECTION 5.14.

At any such time that the Trustee shall rescind and annul such declaration and
its consequences as permitted hereinabove, the Trustee shall preserve the Assets
in accordance with the provisions of Section 5.5 with respect to the Event of
Default that gave rise to such declaration; provided, however, that if such
preservation of the Assets is rescinded pursuant to Section 5.5, the Notes may
be accelerated pursuant to the first paragraph of this Section 5.2,
notwithstanding any previous rescission and annulment of a declaration of
acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.  In addition, no such rescission shall affect any Hedge
Agreement if it has been terminated in accordance with its terms.


(C)      SUBJECT TO SECTIONS 5.4 AND 5.5, A MAJORITY OF THE CONTROLLING CLASS
SHALL HAVE THE RIGHT TO DIRECT THE TRUSTEE IN THE CONDUCT OF ANY PROCEEDINGS FOR
ANY REMEDY AVAILABLE TO THE TRUSTEE; PROVIDED THAT (I) SUCH DIRECTION WILL NOT
CONFLICT WITH ANY RULE OF LAW OR THIS INDENTURE (INCLUDING THE LIMITATIONS
DESCRIBED IN THIS SECTION 5 BUT, SOLELY IN THE CASE OF

130


--------------------------------------------------------------------------------





PROCEEDINGS RESULTING FROM AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (J) OF THE
DEFINITION THEREOF, EXCLUDING ANY REQUIREMENT REQUIRING SUFFICIENT PROCEEDS TO
PAY IN FULL THE AMOUNTS THEN DUE AND UNPAID ON THE NOTES); (II) THE TRUSTEE MAY
TAKE ANY OTHER ACTION NOT INCONSISTENT WITH SUCH DIRECTION; (III) THE TRUSTEE
HAS BEEN PROVIDED WITH AN INDEMNITY OR REASONABLE SECURITY SATISFACTORY TO IT
(AND THE TRUSTEE NEED NOT TAKE ANY ACTION THAT IT DETERMINES MIGHT INVOLVE IT IN
LIABILITY OR SUBJECT IT TO EXPENSE UNLESS IT HAS RECEIVED SUCH INDEMNITY OR
SECURITY AGAINST SUCH LIABILITY OR EXPENSE); AND (IV) ANY DIRECTION TO UNDERTAKE
A SALE OF THE ASSETS MAY BE MADE ONLY AS DESCRIBED IN SECTION 5.17.  THE TRUSTEE
SHALL PROVIDE WRITTEN NOTICE OF THE RECEIPT OF SUCH DIRECTION TO EACH HEDGE
COUNTERPARTY PROMPTLY AFTER RECEIPT THEREOF.  .


(D)      AS SECURITY FOR THE PAYMENT BY THE ISSUER OF THE COMPENSATION AND
EXPENSES OF THE TRUSTEE AND ANY SUMS THE TRUSTEE MAY BE ENTITLED TO RECEIVE AS
INDEMNIFICATION BY THE ISSUER, THE ISSUER HEREBY GRANTS THE TRUSTEE A LIEN ON
THE ASSETS, WHICH LIEN IS SENIOR TO THE LIEN OF THE NOTEHOLDERS. THE TRUSTEE’S
LIEN SHALL BE SUBJECT TO THE PRIORITY OF PAYMENTS AND EXERCISABLE BY THE TRUSTEE
ONLY IF THE NOTES HAVE BEEN DECLARED DUE AND PAYABLE FOLLOWING AN EVENT OF
DEFAULT AND SUCH ACCELERATION HAS NOT BEEN RESCINDED OR ANNULLED.


(E)      A MAJORITY OF THE CONTROLLING CLASS, MAY, PRIOR TO THE TIME A JUDGMENT
OR DECREE FOR THE PAYMENT OF MONEY DUE HAS BEEN OBTAINED BY THE TRUSTEE, WAIVE
ANY PAST DEFAULT ON BEHALF OF THE HOLDERS OF ALL THE NOTES AND ITS CONSEQUENCES
IN ACCORDANCE WITH SECTION 5.14.


(F)       IN DETERMINING WHETHER THE HOLDERS OF THE REQUISITE PERCENTAGE OF
NOTES HAVE GIVEN ANY DIRECTION, NOTICE OR CONSENT HEREUNDER, (I) NOTES OWNED BY
THE ISSUER, THE CO-ISSUER OR ANY AFFILIATE THEREOF SHALL BE DISREGARDED AND
DEEMED NOT TO BE OUTSTANDING AND (II) IN RELATION TO (X) ANY AMENDMENT OR OTHER
MODIFICATION OF, OR ASSIGNMENT OR TERMINATION OF, ANY OF THE EXPRESS RIGHTS OR
OBLIGATIONS OF THE COLLATERAL MANAGER UNDER THE COLLATERAL MANAGEMENT AGREEMENT
OR THIS INDENTURE (INCLUDING THE EXERCISE OF ANY RIGHTS TO REMOVE THE COLLATERAL
MANAGER OR TERMINATE THE COLLATERAL MANAGEMENT AGREEMENT OR APPROVE OR OBJECT TO
A REPLACEMENT FOR THE COLLATERAL MANAGER EXCEPT AS SPECIFICALLY PROVIDED IN THE
COLLATERAL MANAGEMENT AGREEMENT WITH RESPECT TO THE TERMINATION OF THE
COLLATERAL MANAGER WITHOUT CAUSE AND WITH RESPECT TO THE REPLACEMENT OF THE
COLLATERAL MANAGER) AND (Y) THE EXERCISE BY THE NOTEHOLDERS OF THEIR RIGHT, IN
CONNECTION WITH CERTAIN EVENTS OF DEFAULT, TO ACCELERATE AMOUNTS DUE UNDER THE
NOTES, NOTES OWNED BY THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES, OR BY ANY
ACCOUNTS MANAGED BY THEM, SHALL BE DISREGARDED AND DEEMED NOT TO BE
OUTSTANDING.  THE COLLATERAL MANAGER AND ITS AFFILIATES SHALL BE ENTITLED TO
VOTE NOTES HELD BY THEM, AND BY ACCOUNTS MANAGED BY THEM, WITH RESPECT TO ALL
OTHER MATTERS OTHER THAN THOSE DESCRIBED IN CLAUSE (II).


SECTION 5.3             COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY
TRUSTEE.

The Issuer covenants that if a Default shall occur in respect of the payment of
any interest on any Class A-1 Note, the payment of principal on any Class A-1
Note (but only after interest with respect to the Class A-1 Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class A-2 Note (but only after
interest with respect to the Class A-1 Notes and any amounts payable pursuant to

131


--------------------------------------------------------------------------------




Section 11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class A-2 Note (but only after interest with respect to the
Class A-2 Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of interest on any Class B
Note (but only after interest with respect to the Class A-1 Notes and the Class
A-2 Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class B Note
(but only after interest and principal with respect to the Class A-1 Notes and
the Class A-2 Notes and interest with respect to the Class B Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of interest on any Class C Note (but only after
interest with respect to the Class A-1 Notes, the Class A-2 Notes and the Class
B Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class C Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes and the Class B Notes and interest with respect to the Class C
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class D Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes and the Class C Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full) or the
payment of principal on any Class D Note (but only after interest and principal
with respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
the Class C Notes and interest with respect to the Class D Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class E Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes and the Class D Notes and any amounts payable pursuant to Section
11.1(a) having a higher priority have been paid in full), the payment of
principal on any Class E Note (but only after interest and principal with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes and the Class D Notes and interest with respect to the Class E
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of interest on any Class F Note
(but only after interest with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full), the payment of principal on any Class F Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes and interest with respect to the Class F Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class G Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes and the Class F Notes and
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the payment of principal on any Class G Note (but only after
interest and principal with respect to the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes and
the Class F Notes and interest with respect to the Class G Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class H Note (but only after interest with
respect to the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and the
Class G Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full), the payment of principal on any Class H

132


--------------------------------------------------------------------------------




Note (but only after interest and principal with respect to the Class A-1 Notes,
the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes and the Class G Notes and interest with
respect to the Class H Notes and any amounts payable pursuant to Section 11.1(a)
having a higher priority have been paid in full), the payment of interest on any
Class J Note (but only after interest with respect to the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes and the Class H Notes and
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the payment of principal on any Class J Note (but only after
interest and principal with respect to the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes and interest with respect
to the Class J Notes and any amounts payable pursuant to Section 11.1(a) having
a higher priority have been paid in full), the payment of interest on any Class
K Note (but only after interest with respect to the Class A-1 Notes, the Class
A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes, the Class H Notes and the Class J
Notes and any amounts payable pursuant to Section 11.1(a) having a higher
priority have been paid in full) or the payment of principal on any Class K Note
(but only after interest and principal with respect to the Class A-1 Notes, the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes and the
Class J Notes and interest with respect to the Class K Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Trustee, for the benefit of the Holder of such
Note, the whole amount, if any, then due and payable on such Note for principal
and interest or other payment with interest on the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable interest rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and such Noteholder and their
respective agents and counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as Trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer and the Co-Issuer or any other obligor upon the Notes and
collect the Monies adjudged or decreed to be payable in the manner provided by
law out of the Assets.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Noteholders by such appropriate Proceedings as the Trustee shall deem most
effectual (if no direction by a Majority of the Controlling Class is received by
the Trustee), or the Trustee shall proceed to protect and enforce its rights and
the rights of the Noteholders by such Proceedings as the Trustee may be directed
by Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

133


--------------------------------------------------------------------------------




In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency, reorganization
or similar law enacted under the laws of the Cayman Islands, or any other
applicable bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
or the Co-Issuer, or their respective property, or in case of any other
comparable Proceedings relative to the Issuer or the Co-Issuer, or the creditors
or property of the Issuer or the Co-Issuer, the Trustee, regardless of whether
the principal of any Notes shall then be due and payable as therein expressed or
by declaration or otherwise and regardless of whether the Trustee shall have
made any demand pursuant to the provisions of this Section 5.3, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:


(A)      TO FILE AND PROVE A CLAIM OR CLAIMS FOR THE WHOLE AMOUNT OF PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE NOTES AND TO FILE SUCH OTHER
PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS
OF THE TRUSTEE (INCLUDING ANY CLAIM FOR REASONABLE COMPENSATION TO THE TRUSTEE
AND EACH PREDECESSOR TRUSTEE, AND THEIR RESPECTIVE AGENTS, ATTORNEYS AND
COUNSEL, AND FOR REIMBURSEMENT OF ALL EXPENSES AND LIABILITIES INCURRED, AND ALL
ADVANCES MADE, BY THE TRUSTEE AND EACH PREDECESSOR TRUSTEE, EXCEPT AS A RESULT
OF NEGLIGENCE OR BAD FAITH) AND OF THE NOTEHOLDERS ALLOWED IN ANY PROCEEDINGS
RELATIVE TO THE ISSUER, THE CO-ISSUER OR OTHER OBLIGOR UPON THE NOTES OR TO THE
CREDITORS OR PROPERTY OF THE ISSUER, THE CO-ISSUER OR SUCH OTHER OBLIGOR;


(B)      UNLESS PROHIBITED BY APPLICABLE LAW AND REGULATIONS, TO VOTE ON BEHALF
OF THE HOLDERS OF THE NOTES IN ANY ELECTION OF A TRUSTEE OR A STANDBY TRUSTEE IN
ARRANGEMENT, REORGANIZATION, LIQUIDATION OR OTHER BANKRUPTCY OR INSOLVENCY
PROCEEDINGS OR PERSON PERFORMING SIMILAR FUNCTIONS IN COMPARABLE PROCEEDINGS;
AND


(C)      TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE TO OR
DELIVERABLE ON ANY SUCH CLAIMS, AND TO DISTRIBUTE ALL AMOUNTS RECEIVED WITH
RESPECT TO THE CLAIMS OF THE NOTEHOLDERS AND OF THE TRUSTEE ON THEIR BEHALF; AND
ANY TRUSTEE, RECEIVER OR LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL IS
HEREBY AUTHORIZED BY EACH OF THE NOTEHOLDERS TO MAKE PAYMENTS TO THE TRUSTEE,
AND, IN THE EVENT THAT THE TRUSTEE SHALL CONSENT TO THE MAKING OF PAYMENTS
DIRECTLY TO THE NOTEHOLDERS, TO PAY TO THE TRUSTEE SUCH AMOUNTS AS SHALL BE
SUFFICIENT TO COVER REASONABLE COMPENSATION TO THE TRUSTEE, EACH PREDECESSOR
TRUSTEE AND THEIR RESPECTIVE AGENTS, ATTORNEYS AND COUNSEL, AND ALL OTHER
REASONABLE EXPENSES AND LIABILITIES INCURRED, AND ALL ADVANCES MADE, BY THE
TRUSTEE AND EACH PREDECESSOR TRUSTEE EXCEPT AS A RESULT OF ITS OWN NEGLIGENCE OR
BAD FAITH.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof, or to authorize the Trustee to vote
in respect of the claim of any Noteholder in any such Proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
Person.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the

134


--------------------------------------------------------------------------------




production thereof in any trial or other Proceedings relative thereto, and any
action or Proceedings instituted by the Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment, shall be applied
as set forth in Section 5.7.

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent all the Holders of the Notes.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 unless the conditions specified in Section 5.5(a)
are met.


SECTION 5.4             REMEDIES.


(A)      IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND THE
NOTES HAVE BEEN DECLARED DUE AND PAYABLE AND SUCH DECLARATION AND ITS
CONSEQUENCES HAVE NOT BEEN RESCINDED AND ANNULLED, THE ISSUER AND THE CO-ISSUER
AGREE THAT THE TRUSTEE MAY, AFTER NOTICE TO THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY, AND SHALL, UPON DIRECTION BY A MAJORITY OF THE CONTROLLING CLASS,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXERCISE ONE OR MORE OF THE FOLLOWING
RIGHTS, PRIVILEGES AND REMEDIES:

(I)       INSTITUTE PROCEEDINGS FOR THE COLLECTION OF ALL AMOUNTS THEN PAYABLE
ON THE NOTES OR OTHERWISE PAYABLE UNDER THIS INDENTURE, WHETHER BY DECLARATION
OR OTHERWISE, ENFORCE ANY JUDGMENT OBTAINED, AND COLLECT FROM THE ASSETS ANY
MONIES ADJUDGED DUE;

(II)      SELL ALL OR A PORTION OF THE ASSETS OR RIGHTS OF INTEREST THEREIN, AT
ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY MANNER PERMITTED
BY LAW AND IN ACCORDANCE WITH SECTION 5.17 HEREOF;

(III)     INSTITUTE PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR PARTIAL
FORECLOSURE OF THIS INDENTURE WITH RESPECT TO THE ASSETS;

(IV)    EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UCC AND TAKE ANY
OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND REMEDIES OF THE
TRUSTEE AND THE HOLDERS OF THE NOTES HEREUNDER; AND

(V)     EXERCISE ANY OTHER RIGHTS AND REMEDIES THAT MAY BE AVAILABLE AT LAW OR
IN EQUITY;

provided, however, that the Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 unless
either of the conditions specified in Section 5.5(a) is met.

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation with demonstrated capabilities in
structuring and distributing notes or certificates similar to the Notes as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and

135


--------------------------------------------------------------------------------




interest on the Notes and other amounts payable hereunder, which opinion shall
be conclusive evidence as to such feasibility or sufficiency.


(B)      IF AN EVENT OF DEFAULT AS DESCRIBED IN SECTION 5.1(E) HEREOF SHALL HAVE
OCCURRED AND BE CONTINUING, THE TRUSTEE MAY, AND AT THE REQUEST OF THE HOLDERS
OF NOT LESS THAN 25% OF THE AGGREGATE OUTSTANDING AMOUNT OF THE CONTROLLING
CLASS SHALL, INSTITUTE A PROCEEDING SOLELY TO COMPEL PERFORMANCE OF THE COVENANT
OR AGREEMENT OR TO CURE THE REPRESENTATION OR WARRANTY, THE BREACH OF WHICH GAVE
RISE TO THE EVENT OF DEFAULT UNDER SUCH SECTION, AND ENFORCE ANY EQUITABLE
DECREE OR ORDER ARISING FROM SUCH PROCEEDING.


(C)      UPON ANY SALE, WHETHER MADE UNDER THE POWER OF SALE HEREBY GIVEN OR BY
VIRTUE OF JUDICIAL PROCEEDINGS, ANY NOTEHOLDER OR NOTEHOLDERS OR PREFERRED
SHAREHOLDER OR PREFERRED SHAREHOLDERS OR THE COLLATERAL MANAGER OR ANY OF ITS
AFFILIATES MAY BID FOR AND PURCHASE THE ASSETS OR ANY PART THEREOF AND, UPON
COMPLIANCE WITH THE TERMS OF SALE, MAY HOLD, RETAIN, POSSESS OR DISPOSE OF SUCH
PROPERTY IN ITS OR THEIR OWN ABSOLUTE RIGHT WITHOUT ACCOUNTABILITY; AND ANY
PURCHASER AT ANY SUCH SALE MAY, IN PAYING THE PURCHASE MONEY, TURN IN ANY OF THE
NOTES IN LIEU OF CASH EQUAL TO THE AMOUNT WHICH SHALL, UPON DISTRIBUTION OF THE
NET PROCEEDS OF SUCH SALE, BE PAYABLE ON THE NOTES SO TURNED IN BY SUCH HOLDER
(TAKING INTO ACCOUNT THE CLASS OF SUCH NOTES).  SUCH NOTES, IN CASE THE AMOUNTS
SO PAYABLE THEREON SHALL BE LESS THAN THE AMOUNT DUE THEREON, SHALL BE RETURNED
TO THE HOLDERS THEREOF AFTER PROPER NOTATION HAS BEEN MADE THEREON TO SHOW
PARTIAL PAYMENT.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Trustee or of the Officer making a sale
under judicial proceedings shall be a sufficient discharge to the purchaser or
purchasers at any sale for its or their purchase Money and such purchaser or
purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Issuer, the Co-Issuer, the Trustee, the
Noteholders and the Preferred Shareholders, shall operate to divest all right,
title and interest whatsoever, either at law or in equity, of each of them in
and to the property sold, and shall be a perpetual bar, both at law and in
equity, against each of them and their successors and assigns, and against any
and all Persons claiming through or under them.


(D)      NOTWITHSTANDING ANY OTHER PROVISION OF THIS INDENTURE, NONE OF THE
TRUSTEE, ANY OTHER SECURED PARTY OR ANY THIRD PARTY BENEFICIARY OF THIS
INDENTURE MAY, PRIOR TO THE DATE WHICH IS ONE YEAR AND ONE DAY, OR, IF LONGER,
THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, AFTER THE PAYMENT IN FULL OF
ALL NOTES, INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
THE ISSUER OR THE CO-ISSUER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, MORATORIUM OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER
FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAWS OF ANY JURISDICTION.  NOTHING IN
THIS SECTION 5.4 SHALL PRECLUDE, OR BE DEEMED TO STOP, THE TRUSTEE (I) FROM
TAKING ANY ACTION PRIOR TO THE EXPIRATION OF THE AFOREMENTIONED ONE YEAR AND ONE
DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT) PERIOD IN
(A) ANY CASE OR PROCEEDING VOLUNTARILY FILED OR COMMENCED BY THE ISSUER OR THE
CO-ISSUER OR (B) ANY INVOLUNTARY INSOLVENCY PROCEEDING FILED OR COMMENCED BY A
PERSON OTHER THAN THE TRUSTEE, OR (II) FROM COMMENCING AGAINST THE ISSUER OR THE
CO-ISSUER OR ANY OF

136


--------------------------------------------------------------------------------





THEIR RESPECTIVE PROPERTIES ANY LEGAL ACTION WHICH IS NOT A BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY, MORATORIUM OR LIQUIDATION PROCEEDING.


SECTION 5.5             PRESERVATION OF ASSETS.


(A)      NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING WHEN ANY OF THE NOTES ARE OUTSTANDING, THE
TRUSTEE SHALL RETAIN THE ASSETS SECURING THE NOTES, COLLECT AND CAUSE THE
COLLECTION OF THE PROCEEDS THEREOF AND MAKE AND APPLY ALL PAYMENTS AND DEPOSITS
AND MAINTAIN ALL ACCOUNTS IN RESPECT OF THE ASSETS AND THE NOTES IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS AND THE PROVISIONS OF ARTICLES 10, 12 AND 13
UNLESS EITHER:

(I)       THE TRUSTEE, PURSUANT TO SECTION 5.5(C), DETERMINES THAT THE
ANTICIPATED PROCEEDS OF A SALE OR LIQUIDATION OF THE ASSETS (AFTER DEDUCTING THE
REASONABLE EXPENSES OF SUCH SALE OR LIQUIDATION) WOULD BE SUFFICIENT TO
DISCHARGE IN FULL THE AMOUNTS THEN DUE AND UNPAID ON THE NOTES (EXCEPT IN THE
CASE OF AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (J) OF THE DEFINITION THEREOF AS
DESCRIBED IN SECTION 5.2(C)), COMPANY ADMINISTRATIVE EXPENSES DUE AND PAYABLE
PURSUANT TO CLAUSES (3) AND (31) OF SECTION 11.1(A)(I) AND CLAUSES (1) AND (13)
OF SECTION 11.1(A)(II), THE SENIOR COLLATERAL MANAGEMENT FEES DUE AND PAYABLE
PURSUANT TO CLAUSE (4) OF SECTION 11.1(A)(I), THE SUBORDINATE COLLATERAL
MANAGEMENT FEES DUE AND PAYABLE PURSUANT TO CLAUSE (32) OF SECTION 11.1(A)(I),
ANY AMOUNTS DUE AND UNPAID TO EACH HEDGE COUNTERPARTY, INCLUDING WITHOUT
LIMITATION, ANY PAYMENTS (HOWEVER DESCRIBED) DUE AND PAYABLE BY THE ISSUER UNDER
EACH HEDGE AGREEMENT UPON A TERMINATION OF SUCH HEDGE AGREEMENT (INCLUDING ANY
INTEREST THAT MAY ACCRUE THEREON), CURE ADVANCES AND INTEREST THEREON, AND
AMOUNTS DUE AND PAYABLE TO THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY
AS BACKUP ADVANCING AGENT, IN RESPECT OF UNREIMBURSED INTEREST ADVANCES AND
REIMBURSEMENT INTEREST, AND A MAJORITY OF THE CONTROLLING CLASS AGREES WITH SUCH
DETERMINATION; OR

(II)      THE HOLDERS OF A MAJORITY OF THE AGGREGATE OUTSTANDING AMOUNT OF EACH
CLASS OF NOTES (EACH VOTING AS A SEPARATE CLASS) (AND EACH HEDGE COUNTERPARTY,
UNLESS EACH SHALL BE PAID IN FULL THE AMOUNTS DUE AND UNPAID, INCLUDING, WITHOUT
LIMITATION, ANY PAYMENTS (HOWEVER DESCRIBED) DUE AND PAYABLE BY THE ISSUER UNDER
EACH HEDGE AGREEMENT UPON A TERMINATION OF SUCH HEDGE AGREEMENT (INCLUDING ANY
INTEREST THAT MAY ACCRUE THEREON)), DIRECT, SUBJECT TO THE PROVISIONS OF THIS
INDENTURE, THE SALE AND LIQUIDATION OF THE ASSETS.

The Trustee shall give written notice of the retention of the Assets to the
Issuer, the Co-Issuer, the Collateral Manager, each Hedge Counterparty and the
Rating Agencies.  So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.


(B)      NOTHING CONTAINED IN SECTION 5.5(A) SHALL BE CONSTRUED TO REQUIRE THE
TRUSTEE TO SELL THE ASSETS SECURING THE NOTES IF THE CONDITIONS SET FORTH IN
SECTION 5.5(A) ARE NOT SATISFIED.  NOTHING CONTAINED IN SECTION 5.5(A) SHALL BE
CONSTRUED TO REQUIRE THE TRUSTEE TO PRESERVE THE ASSETS SECURING THE NOTES IF
PROHIBITED BY APPLICABLE LAW.

137


--------------------------------------------------------------------------------





(C)      IN DETERMINING WHETHER THE CONDITION SPECIFIED IN SECTION 5.5(A)(I)
EXISTS, THE COLLATERAL MANAGER SHALL OBTAIN BID PRICES WITH RESPECT TO EACH
PLEDGED COLLATERAL DEBT SECURITY FROM TWO DEALERS (INDEPENDENT OF THE COLLATERAL
MANAGER AND ANY OF ITS AFFILIATES) AT THE TIME MAKING A MARKET IN SUCH PLEDGED
COLLATERAL DEBT SECURITIES (OR, IF THERE IS ONLY ONE MARKET MAKER, THEN THE
COLLATERAL MANAGER SHALL OBTAIN A BID PRICE FROM THAT MARKET MAKER OR, IF NO
MARKET MAKER, FROM A PRICING SERVICE).  THE COLLATERAL MANAGER SHALL COMPUTE THE
ANTICIPATED PROCEEDS OF SALE OR LIQUIDATION ON THE BASIS OF THE LOWEST OF SUCH
BID PRICES FOR EACH SUCH PLEDGED COLLATERAL DEBT SECURITY.  FOR THE PURPOSES OF
DETERMINING ISSUES RELATING TO THE MARKET VALUE OF THE PLEDGED COLLATERAL DEBT
SECURITY AND THE EXECUTION OF A SALE OR OTHER LIQUIDATION THEREOF, THE TRUSTEE
MAY, BUT NEED NOT, RETAIN AT THE EXPENSE OF THE ISSUER AND RELY ON AN OPINION OF
AN INDEPENDENT INVESTMENT BANKING FIRM OF NATIONAL REPUTATION IN CONNECTION WITH
A DETERMINATION (NOTWITHSTANDING THAT SUCH OPINION WILL NOT BE THE BASIS FOR
SUCH DETERMINATION) AS TO WHETHER THE CONDITION SPECIFIED IN SECTION 5.5(A)(I)
EXISTS.

The Trustee shall promptly deliver to the Noteholders and each Hedge
Counterparty a report stating the results of any determination required to be
made pursuant to Section 5.5(a)(i).  The Trustee shall make the determinations
required by Section 5.5(a)(i) within thirty (30) days after an Event of Default
if requested by a Majority of the Controlling Class.


SECTION 5.6             TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES.

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.

In any Proceedings brought by the Trustee (and any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party), in respect of the Notes, the Trustee shall be held to represent all
the Holders of the Notes.


SECTION 5.7             APPLICATION OF MONEY COLLECTED.

Any Money collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any Money that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied subject to Section
13.1 hereof and in accordance with the Priority of Payments set forth in Section
11.1 hereof, at the date or dates fixed by the Trustee.


SECTION 5.8             LIMITATION ON SUITS.

No Holder of any Notes shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:


(A)      SUCH HOLDER HAS PREVIOUSLY GIVEN TO THE TRUSTEE WRITTEN NOTICE OF AN
EVENT OF DEFAULT;

138


--------------------------------------------------------------------------------





(B)      EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.9 HEREOF, THE HOLDERS OF AT
LEAST 25% OF THE THEN AGGREGATE OUTSTANDING AMOUNT OF THE CONTROLLING CLASS
SHALL HAVE MADE WRITTEN REQUEST TO THE TRUSTEE TO INSTITUTE PROCEEDINGS IN
RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS TRUSTEE HEREUNDER AND SUCH
HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE REASONABLE INDEMNITY AGAINST THE
COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN COMPLIANCE WITH SUCH REQUEST;


(C)      THE TRUSTEE FOR THIRTY (30) DAYS AFTER ITS RECEIPT OF SUCH NOTICE,
REQUEST AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING; AND


(D)      NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN TO
THE TRUSTEE DURING SUCH 30-DAY PERIOD BY A MAJORITY OF THE CONTROLLING CLASS; IT
BEING UNDERSTOOD AND INTENDED THAT NO ONE OR MORE HOLDERS OF NOTES SHALL HAVE
ANY RIGHT IN ANY MANNER WHATEVER BY VIRTUE OF, OR BY AVAILING OF, ANY PROVISION
OF THIS INDENTURE TO AFFECT, DISTURB OR PREJUDICE THE RIGHTS OF ANY OTHER
HOLDERS OF NOTES OF THE SAME CLASS OR TO OBTAIN OR TO SEEK TO OBTAIN PRIORITY OR
PREFERENCE OVER ANY OTHER HOLDERS OF THE NOTES OF THE SAME CLASS OR TO ENFORCE
ANY RIGHT UNDER THIS INDENTURE, EXCEPT IN THE MANNER HEREIN PROVIDED AND FOR THE
EQUAL AND RATABLE BENEFIT OF ALL THE HOLDERS OF NOTES OF THE SAME CLASS SUBJECT
TO AND IN ACCORDANCE WITH SECTION 13.1 HEREOF AND THE PRIORITY OF PAYMENTS.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee in its
sole discretion may determine what action, if any, shall be taken,
notwithstanding any other provisions of this Indenture.


SECTION 5.9             UNCONDITIONAL RIGHTS OF NOTEHOLDERS TO RECEIVE PRINCIPAL
AND INTEREST.

Notwithstanding any other provision in this Indenture (except for Section 2.7(n)
and 2.7(v)), the Holder of any Class of Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Class of Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Section 5.4(d) and Section 5.8 to institute
Proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder; provided, however, that the right
of such Holder to institute proceedings for the enforcement of any such payment
shall not be subject to the 25% threshold requirement set forth in Section
5.8(b).


SECTION 5.10           RESTORATION OF RIGHTS AND REMEDIES.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee, or
to such Noteholder, then and in every such case the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee, and the
Noteholders shall continue as though no such Proceeding had been instituted.

139


--------------------------------------------------------------------------------





SECTION 5.11           RIGHTS AND REMEDIES CUMULATIVE.

No right or remedy herein conferred upon or reserved to the Trustee, or to the
Noteholders, is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.


SECTION 5.12           DELAY OR OMISSION NOT WAIVER.

No delay or omission of the Trustee, or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.


SECTION 5.13           CONTROL BY THE CONTROLLING CLASS.

Notwithstanding any other provision of this Indenture, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, a
Majority of the Controlling Class shall have the right to cause the institution
of and direct the time, method and place of conducting any Proceeding for any
remedy available to the Trustee for exercising any trust, right, remedy or power
conferred on the Trustee in respect of the Notes; provided that:


(A)      SUCH DIRECTION SHALL NOT CONFLICT WITH ANY RULE OF LAW OR WITH THIS
INDENTURE (INCLUDING, WITHOUT LIMITATION, ANY PROVISION HEREOF PROVIDING A
LIMITATION ON THE LIABILITY OF THE CO-ISSUERS AS SET FORTH IN SECTION 2.7(V));


(B)      THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE THAT
IS NOT INCONSISTENT WITH SUCH DIRECTION; PROVIDED, HOWEVER, THAT, SUBJECT TO
SECTION 6.1, THE TRUSTEE NEED NOT TAKE ANY ACTION THAT IT DETERMINES MIGHT
INVOLVE IT IN LIABILITY (UNLESS THE TRUSTEE HAS RECEIVED SATISFACTORY INDEMNITY
AGAINST SUCH LIABILITY AS SET FORTH BELOW);


(C)      THE TRUSTEE SHALL HAVE BEEN PROVIDED WITH INDEMNITY SATISFACTORY TO IT;
AND


(D)      ANY DIRECTION TO THE TRUSTEE TO UNDERTAKE A SALE OF THE ASSETS SHALL BE
BY THE HOLDERS OF NOTES SECURED THEREBY REPRESENTING A MAJORITY OF THE AGGREGATE
OUTSTANDING AMOUNT OF EACH CLASS OF NOTES.


SECTION 5.14           WAIVER OF PAST DEFAULTS.

Prior to the time a judgment or decree for payment of the Money due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes voting as a separate Class may on behalf of the Holders of
all the Notes waive any past Default in respect of the Notes and its
consequences, except a Default:

140


--------------------------------------------------------------------------------





(A)      IN THE PAYMENT OF  PRINCIPAL OF ANY NOTE;


(B)      IN THE PAYMENT OF INTEREST IN RESPECT OF THE CLASS A NOTES AND THE
CLASS B NOTES AND ANY OTHER CLASS OF NOTES (TO THE EXTENT SUCH CLASS OF NOTES IS
THE CONTROLLING CLASS AT SUCH TIME);


(C)      IN RESPECT OF A COVENANT OR PROVISION HEREOF THAT UNDER SECTION 8.2
CANNOT BE MODIFIED OR AMENDED WITHOUT THE WAIVER OR CONSENT OF THE HOLDER OF
EACH OUTSTANDING NOTE ADVERSELY AFFECTED THEREBY; OR


(D)      IN RESPECT OF ANY COVENANT OR PROVISION HEREOF FOR THE INDIVIDUAL
PROTECTION OR BENEFIT OF THE TRUSTEE (WITHOUT THE TRUSTEE’S EXPRESS WRITTEN
CONSENT THERETO);


PROVIDED THAT THE CONTROLLING CLASS ALONE SHALL HAVE THE RIGHT TO WAIVE AN EVENT
OF DEFAULT DESCRIBED IN CLAUSE (J) OF THE DEFINITION THEREOF.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their former positions and rights
hereunder, respectively, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.  The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, each
Noteholder and each Hedge Counterparty.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.


SECTION 5.15           UNDERTAKING FOR COSTS.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class, or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note or any
other amount payable hereunder on or after the Stated Maturity (or, in the case
of redemption, on or after the applicable Redemption Date).


SECTION 5.16           WAIVER OF STAY OR EXTENSION LAWS.

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time

141


--------------------------------------------------------------------------------




hereafter in force, which may affect the covenants, the performance of or any
remedies under this Indenture; and each of the Issuer and the Co-Issuer (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.


SECTION 5.17           SALE OF ASSETS.


(A)      THE POWER TO EFFECT ANY SALE (A “SALE”) OF ANY PORTION OF THE ASSETS
PURSUANT TO SECTIONS 5.4 AND 5.5 HEREOF SHALL NOT BE EXHAUSTED BY ANY ONE OR
MORE SALES AS TO ANY PORTION OF SUCH ASSETS REMAINING UNSOLD, BUT SHALL CONTINUE
UNIMPAIRED UNTIL ALL AMOUNTS SECURED BY THE ASSETS SHALL HAVE BEEN PAID OR IF
THERE ARE INSUFFICIENT PROCEEDS TO PAY SUCH AMOUNT UNTIL THE ENTIRE ASSETS SHALL
HAVE BEEN SOLD.  THE TRUSTEE MAY UPON NOTICE TO THE SECURITYHOLDERS AND EACH
HEDGE COUNTERPARTY, AND SHALL, UPON DIRECTION OF A MAJORITY OF THE CONTROLLING
CLASS, FROM TIME TO TIME POSTPONE ANY SALE BY PUBLIC ANNOUNCEMENT MADE AT THE
TIME AND PLACE OF SUCH SALE; PROVIDED, HOWEVER, THAT IF THE SALE IS RESCHEDULED
FOR A DATE MORE THAN THREE BUSINESS DAYS AFTER THE DATE OF THE DETERMINATION BY
THE TRUSTEE PURSUANT TO SECTION 5.5 HEREOF, SUCH SALE SHALL NOT OCCUR UNLESS AND
UNTIL THE TRUSTEE HAS AGAIN MADE THE DETERMINATION REQUIRED BY SECTION 5.5
HEREOF.  THE TRUSTEE HEREBY EXPRESSLY WAIVES ITS RIGHTS TO ANY AMOUNT FIXED BY
LAW AS COMPENSATION FOR ANY SALE; PROVIDED THAT THE TRUSTEE SHALL BE AUTHORIZED
TO DEDUCT THE REASONABLE COSTS, CHARGES AND EXPENSES INCURRED BY IT IN
CONNECTION WITH SUCH SALE FROM THE PROCEEDS THEREOF NOTWITHSTANDING THE
PROVISIONS OF SECTION 6.7 HEREOF.


(B)      THE TRUSTEE MAY BID FOR AND ACQUIRE ANY PORTION OF THE ASSETS IN
CONNECTION WITH A PUBLIC SALE THEREOF, AND MAY PAY ALL OR PART OF THE PURCHASE
PRICE BY CREDITING AGAINST AMOUNTS OWING ON THE NOTES OR OTHER AMOUNTS SECURED
BY THE ASSETS, ALL OR PART OF THE NET PROCEEDS OF SUCH SALE AFTER DEDUCTING THE
REASONABLE COSTS, CHARGES AND EXPENSES INCURRED BY THE TRUSTEE IN CONNECTION
WITH SUCH SALE NOTWITHSTANDING THE PROVISIONS OF SECTION 6.7 HEREOF.  THE NOTES
NEED NOT BE PRODUCED IN ORDER TO COMPLETE ANY SUCH SALE, OR IN ORDER FOR THE NET
PROCEEDS OF SUCH SALE TO BE CREDITED AGAINST AMOUNTS OWING ON THE NOTES.  THE
TRUSTEE MAY HOLD, LEASE, OPERATE, MANAGE OR OTHERWISE DEAL WITH ANY PROPERTY SO
ACQUIRED IN ANY MANNER PERMITTED BY LAW IN ACCORDANCE WITH THIS INDENTURE.


(C)      IF ANY PORTION OF THE ASSETS CONSISTS OF SECURITIES ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT (“UNREGISTERED SECURITIES”), THE TRUSTEE
MAY SEEK AN OPINION OF COUNSEL, OR, IF NO SUCH OPINION OF COUNSEL CAN BE
OBTAINED AND WITH THE CONSENT OF A MAJORITY OF THE CONTROLLING CLASS, SEEK A NO
ACTION POSITION FROM THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER
RELEVANT FEDERAL OR STATE REGULATORY AUTHORITIES, REGARDING THE LEGALITY OF A
PUBLIC OR PRIVATE SALE OF SUCH UNREGISTERED SECURITIES.  IN NO EVENT SHALL THE
TRUSTEE BE REQUIRED TO REGISTER UNREGISTERED SECURITIES UNDER THE SECURITIES
ACT.


(D)      THE TRUSTEE SHALL EXECUTE AND DELIVER AN APPROPRIATE INSTRUMENT OF
CONVEYANCE TRANSFERRING ITS INTEREST IN ANY PORTION OF THE ASSETS IN CONNECTION
WITH A SALE THEREOF.  IN ADDITION, THE TRUSTEE IS HEREBY IRREVOCABLY APPOINTED
THE AGENT AND ATTORNEY IN FACT OF THE ISSUER TO TRANSFER AND CONVEY ITS INTEREST
IN ANY PORTION OF THE ASSETS IN CONNECTION WITH A SALE THEREOF, AND TO TAKE ALL
ACTION NECESSARY TO EFFECT SUCH SALE.  NO PURCHASER OR TRANSFEREE

142


--------------------------------------------------------------------------------





AT SUCH A SALE SHALL BE BOUND TO ASCERTAIN THE TRUSTEE’S AUTHORITY, TO INQUIRE
INTO THE SATISFACTION OF ANY CONDITIONS PRECEDENT OR SEE TO THE APPLICATION OF
ANY MONIES.


(E)      IN THE EVENT OF ANY SALE OF THE ASSETS PURSUANT TO SECTION 5.4 OR
SECTION 5.5, PAYMENTS SHALL BE MADE IN THE ORDER AND PRIORITY SET FORTH IN
SECTION 11.1(A)(I) AND SECTION 11.1(A)(II) IN THE SAME MANNER AS IF THE NOTES
HAD BEEN ACCELERATED.


SECTION 5.18           ACTION ON THE NOTES.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture.  Neither the lien
of this Indenture nor any rights or remedies of the Trustee, or the Noteholders
shall be impaired by the recovery of any judgment by the Trustee against the
Issuer or the Co-Issuer or by the levy of any execution under such judgment upon
any portion of the Assets or upon any of the assets of the Issuer or the
Co-Issuer.

143


--------------------------------------------------------------------------------





ARTICLE 6


THE TRUSTEE


SECTION 6.1             CERTAIN DUTIES AND RESPONSIBILITIES.


(A)      EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:

(I)       THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES AS
ARE SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL
BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

(II)      IN THE ABSENCE OF MANIFEST ERROR, OR BAD FAITH ON ITS PART, THE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH
BY ANY PROVISION HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE
TRUSTEE, THE TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE
WHETHER OR NOT THEY SUBSTANTIALLY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE
AND SHALL PROMPTLY, BUT IN ANY EVENT WITHIN THREE BUSINESS DAYS IN THE CASE OF
AN OFFICER’S CERTIFICATE FURNISHED BY THE COLLATERAL MANAGER, NOTIFY THE PARTY
DELIVERING THE SAME IF SUCH CERTIFICATE OR OPINION DOES NOT CONFORM.  IF A
CORRECTED FORM SHALL NOT HAVE BEEN DELIVERED TO THE TRUSTEE WITHIN FIFTEEN (15)
DAYS AFTER SUCH NOTICE FROM THE TRUSTEE, THE TRUSTEE SHALL SO NOTIFY THE
NOTEHOLDERS.


(B)      IN CASE AN EVENT OF DEFAULT KNOWN TO THE TRUSTEE HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL, PRIOR TO THE RECEIPT OF DIRECTIONS, IF ANY, FROM
A MAJORITY OF THE CONTROLLING CLASS (OR OTHER NOTEHOLDERS TO THE EXTENT PROVIDED
IN ARTICLE 5 HEREOF), EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY
THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE AS A
PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF
SUCH PERSON’S OWN AFFAIRS.


(C)      IF, IN PERFORMING ITS DUTIES UNDER THIS AGREEMENT, THE TRUSTEE IS
REQUIRED TO DECIDE BETWEEN ALTERNATIVE COURSES OF ACTION, THE TRUSTEE MAY
REQUEST WRITTEN INSTRUCTIONS FROM THE COLLATERAL MANAGER AS TO COURSES OF ACTION
DESIRED BY IT.  IF THE TRUSTEE DOES NOT RECEIVE SUCH INSTRUCTIONS WITHIN TWO (2)
BUSINESS DAYS AFTER IT HAS REQUESTED THEM, IT MAY, BUT SHALL BE UNDER NO DUTY
TO, TAKE OR REFRAIN FROM TAKING SUCH ACTION.  THE TRUSTEE SHALL ACT IN
ACCORDANCE WITH INSTRUCTIONS RECEIVED AFTER SUCH TWO-BUSINESS DAY PERIOD EXCEPT
TO THE EXTENT IT HAS ALREADY TAKEN, OR COMMITTED ITSELF TO TAKE, ACTION
INCONSISTENT WITH SUCH INSTRUCTIONS.  THE TRUSTEE SHALL BE ENTITLED TO RELY ON
THE ADVICE OF LEGAL COUNSEL AND INDEPENDENT ACCOUNTANTS IN PERFORMING ITS DUTIES
HEREUNDER AND BE DEEMED TO HAVE ACTED IN GOOD FAITH IF IT ACTS IN ACCORDANCE
WITH SUCH ADVICE.

144


--------------------------------------------------------------------------------





(D)      NO PROVISION OF THIS INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE
TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:

(I)           THIS SUBSECTION SHALL NOT BE CONSTRUED TO LIMIT THE EFFECT OF
SUBSECTION (A) OF THIS SECTION 6.1;

(II)          THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A TRUST OFFICER, UNLESS IT SHALL BE PROVEN THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

(III)         THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE DIRECTION OF
THE ISSUER IN ACCORDANCE WITH THIS INDENTURE AND/OR THE CONTROLLING CLASS
RELATING TO THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY
REMEDY AVAILABLE TO THE TRUSTEE IN RESPECT OF ANY NOTE OR EXERCISING ANY TRUST
OR POWER CONFERRED UPON THE TRUSTEE UNDER THIS INDENTURE;

(IV)        NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS
RIGHTS OR POWERS CONTEMPLATED HEREUNDER, IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK
OR LIABILITY IS NOT REASONABLY ASSURED TO IT (IF THE AMOUNT OF SUCH FUNDS OR
RISK OR LIABILITY DOES NOT EXCEED THE AMOUNT PAYABLE TO THE TRUSTEE PURSUANT TO
SECTION 11.1(A)(I)(3) AND SECTION 11.1(A)(II)(1) NET OF THE AMOUNTS SPECIFIED IN
SECTION 6.7(A)(I), THE TRUSTEE SHALL BE DEEMED TO BE REASONABLY ASSURED OF SUCH
REPAYMENT) UNLESS SUCH RISK OR LIABILITY RELATES TO ITS ORDINARY SERVICES UNDER
THIS INDENTURE, EXCEPT WHERE THIS INDENTURE PROVIDES OTHERWISE; AND

(V)         THE TRUSTEE SHALL NOT BE LIABLE TO THE NOTEHOLDERS FOR ANY ACTION
TAKEN OR OMITTED BY IT AT THE DIRECTION OF THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER, THE CONTROLLING CLASS AND/OR A NOTEHOLDER UNDER
CIRCUMSTANCES IN WHICH SUCH DIRECTION IS REQUIRED OR PERMITTED BY THE TERMS OF
THIS INDENTURE.


(E)      FOR ALL PURPOSES UNDER THIS INDENTURE, THE TRUSTEE SHALL NOT BE DEEMED
TO HAVE NOTICE OR KNOWLEDGE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTION 5.1(D),
5.1(F), 5.1(G), 5.1(H) OR 5.1(I) OR ANY DEFAULT DESCRIBED IN SECTION 5.1(E)
UNLESS A TRUST OFFICER ASSIGNED TO AND WORKING IN THE CORPORATE TRUST OFFICE HAS
ACTUAL KNOWLEDGE THEREOF OR UNLESS WRITTEN NOTICE OF ANY EVENT WHICH IS IN FACT
SUCH AN EVENT OF DEFAULT OR DEFAULT IS RECEIVED BY THE TRUSTEE AT THE CORPORATE
TRUST OFFICE, AND SUCH NOTICE REFERENCES, AS APPLICABLE, THE NOTES GENERALLY,
THE ISSUER, THE ASSETS OR THIS INDENTURE.  FOR PURPOSES OF DETERMINING THE
TRUSTEE’S RESPONSIBILITY AND LIABILITY HEREUNDER, WHENEVER REFERENCE IS MADE IN
THIS INDENTURE TO SUCH AN EVENT OF DEFAULT OR A DEFAULT, SUCH REFERENCE SHALL BE
CONSTRUED TO REFER ONLY TO SUCH AN EVENT OF DEFAULT OR DEFAULT OF WHICH THE
TRUSTEE IS DEEMED TO HAVE NOTICE AS DESCRIBED IN THIS SECTION 6.1.

145


--------------------------------------------------------------------------------





(F)       WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF THIS
INDENTURE RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF OR AFFORDING
PROTECTION TO THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 6.1(A),
6.1(B), 6.1(C), 6.1(D) AND 6.1(E).


(G)      THE TRUSTEE SHALL, UPON REASONABLE PRIOR WRITTEN NOTICE TO THE TRUSTEE,
PERMIT THE ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER OR THE RATING AGENCIES,
DURING THE TRUSTEE’S NORMAL BUSINESS HOURS, TO EXAMINE ALL BOOKS OF ACCOUNT,
RECORDS, REPORTS AND OTHER PAPERS OF THE TRUSTEE RELATING TO THE NOTES, TO MAKE
COPIES AND EXTRACTS THEREFROM (THE REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
MAKING ANY SUCH COPIES OR EXTRACTS TO BE REIMBURSED TO THE TRUSTEE BY SUCH
PERSON) AND TO DISCUSS THE TRUSTEE’S ACTIONS, AS SUCH ACTIONS RELATE TO THE
TRUSTEE’S DUTIES WITH RESPECT TO THE NOTES, WITH THE TRUSTEE’S OFFICERS AND
EMPLOYEES RESPONSIBLE FOR CARRYING OUT THE TRUSTEE’S DUTIES WITH RESPECT TO THE
NOTES.


SECTION 6.2             NOTICE OF DEFAULT.

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the Collateral Manager, the Irish Paying Agent (for so long
as any Notes are listed on the Irish Stock Exchange), each Hedge Counterparty
and each Rating Agency (for so long as any Class of Notes is Outstanding and
rated by such Rating Agency), to all Holders of Notes as their names and
addresses appear on the Notes Register, notice of all Defaults hereunder known
to the Trustee, unless such Default shall have been cured or waived.


SECTION 6.3             CERTAIN RIGHTS OF TRUSTEE.

Except as otherwise provided in Section 6.1:


(A)      THE TRUSTEE MAY RELY AND SHALL BE PROTECTED IN ACTING OR REFRAINING
FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, NOTE OR OTHER PAPER OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES;


(B)      ANY REQUEST OR DIRECTION OF THE ISSUER OR THE CO-ISSUER MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN ISSUER REQUEST OR ISSUER ORDER, AS
THE CASE MAY BE;


(C)      WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL (I)
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE TRUSTEE (UNLESS OTHER EVIDENCE
BE HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
RELY UPON AN OFFICER’S CERTIFICATE OR (II) BE REQUIRED TO DETERMINE THE VALUE OF
ANY ASSETS OR FUNDS HEREUNDER OR THE CASH FLOWS PROJECTED TO BE RECEIVED
THEREFROM, THE TRUSTEE MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART, RELY ON
REPORTS OF NATIONALLY RECOGNIZED ACCOUNTANTS, INVESTMENT BANKERS OR OTHER
PERSONS QUALIFIED TO PROVIDE THE INFORMATION REQUIRED TO MAKE SUCH
DETERMINATION, INCLUDING NATIONALLY RECOGNIZED DEALERS IN SECURITIES OF THE TYPE
BEING VALUED AND SECURITIES QUOTATION SERVICES;


(D)      AS A CONDITION TO THE TAKING OR OMITTING OF ANY ACTION BY IT HEREUNDER,
THE TRUSTEE MAY CONSULT WITH COUNSEL AND THE ADVICE OF SUCH COUNSEL OR ANY
OPINION OF COUNSEL

146


--------------------------------------------------------------------------------





SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION
TAKEN OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON;


(E)      THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE OR TO HONOR ANY OF
THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION
OF ANY OF THE NOTEHOLDERS PURSUANT TO THIS INDENTURE, UNLESS SUCH NOTEHOLDERS
SHALL HAVE OFFERED TO THE TRUSTEE REASONABLE SECURITY OR INDEMNITY AGAINST THE
COSTS, EXPENSES AND LIABILITIES WHICH MIGHT REASONABLY BE INCURRED BY IT IN
COMPLIANCE WITH SUCH REQUEST OR DIRECTION;


(F)       THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, NOTE OR OTHER PAPER
DOCUMENTS, BUT THE TRUSTEE, IN ITS DISCRETION, MAY AND, UPON THE WRITTEN
DIRECTION OF A MAJORITY OF THE CONTROLLING CLASS OR OF A RATING AGENCY, SHALL
MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY
SEE FIT OR AS IT SHALL BE DIRECTED AND SHALL HAVE RECEIVED INDEMNIFICATION
REASONABLY ACCEPTABLE TO THE TRUSTEE, AND, THE TRUSTEE SHALL BE ENTITLED, ON
REASONABLE PRIOR NOTICE TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER,
TO EXAMINE THE BOOKS AND RECORDS RELATING TO THE NOTES AND THE ASSETS, AS
APPLICABLE, AT THE PREMISES OF THE ISSUER, THE CO-ISSUER AND THE COLLATERAL
MANAGER, PERSONALLY OR BY AGENT OR ATTORNEY DURING THE ISSUER’S, THE CO-ISSUER’S
OR THE COLLATERAL MANAGER’S NORMAL BUSINESS HOURS UPON NOT LESS THAN THREE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE; PROVIDED THAT THE TRUSTEE SHALL, AND SHALL
CAUSE ITS AGENTS TO, HOLD IN CONFIDENCE ALL SUCH INFORMATION, EXCEPT (I) TO THE
EXTENT DISCLOSURE MAY BE REQUIRED BY LAW BY ANY REGULATORY AUTHORITY AND (II) TO
THE EXTENT THAT THE TRUSTEE, IN ITS SOLE JUDGMENT, MAY DETERMINE THAT SUCH
DISCLOSURE IS CONSISTENT WITH ITS OBLIGATIONS HEREUNDER;


(G)      THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER (EXCEPT WITH RESPECT TO ITS DUTY TO MAKE ANY
INTEREST ADVANCE UNDER THE CIRCUMSTANCES SPECIFIED IN SECTION 10.10) EITHER
DIRECTLY OR BY OR THROUGH AGENTS OR ATTORNEYS; PROVIDED THAT THE TRUSTEE SHALL
NOT BE RESPONSIBLE FOR ANY WILLFUL MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY
AGENT APPOINTED AND SUPERVISED, OR ATTORNEY APPOINTED, WITH DUE CARE BY IT
HEREUNDER;


(H)      THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO
TAKE IN GOOD FAITH THAT IT REASONABLY AND PRUDENTLY BELIEVES TO BE AUTHORIZED OR
WITHIN ITS RIGHTS OR POWERS HEREUNDER;


(I)       THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR THE ACCURACY OF THE BOOKS OR
RECORDS OF, OR FOR ANY ACTS OR OMISSIONS OF, THE DEPOSITORY, ANY TRANSFER AGENT
(OTHER THAN THE TRUSTEE ITSELF ACTING IN THAT CAPACITY), CLEARSTREAM,
LUXEMBOURG, EUROCLEAR, ANY CALCULATION AGENT (OTHER THAN THE TRUSTEE ITSELF
ACTING IN THAT CAPACITY) OR ANY PAYING AGENT (OTHER THAN THE TRUSTEE ITSELF
ACTING IN THAT CAPACITY); AND


(J)       THE TRUSTEE SHALL NOT BE LIABLE FOR THE ACTIONS OR OMISSIONS OF THE
COLLATERAL MANAGER; AND WITHOUT LIMITING THE FOREGOING, THE TRUSTEE SHALL NOT
(EXCEPT TO THE EXTENT, IF AT ALL, OTHERWISE EXPRESSLY STATED IN THIS INDENTURE)
BE UNDER ANY OBLIGATION TO MONITOR, EVALUATE OR VERIFY COMPLIANCE BY THE
COLLATERAL MANAGER WITH THE TERMS HEREOF OR THE COLLATERAL MANAGEMENT AGREEMENT,
OR TO VERIFY OR INDEPENDENTLY DETERMINE THE ACCURACY OF INFORMATION

147


--------------------------------------------------------------------------------





RECEIVED BY IT FROM THE COLLATERAL MANAGER (OR FROM ANY SELLING INSTITUTION,
AGENT BANK, TRUSTEE OR SIMILAR SOURCE) WITH RESPECT TO THE COLLATERAL DEBT
SECURITIES.


SECTION 6.4             NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF NOTES.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and the Trustee assumes no responsibility for their correctness.  The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee’s
obligations hereunder), the Assets or the Notes.  The Trustee shall not be
accountable for the use or application by the Issuer or the Co-Issuer of the
Notes or the proceeds thereof or any Money paid to the Issuer or the Co-Issuer
pursuant to the provisions hereof.


SECTION 6.5             MAY HOLD NOTES.

The Trustee, the Paying Agent, the Notes Registrar or any other agent of the
Issuer or the Co-Issuer, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuer and the
Co-Issuer with the same rights it would have if it were not Trustee, Paying
Agent, Notes Registrar or such other agent.


SECTION 6.6             MONEY HELD IN TRUST.

Money held by the Trustee hereunder shall be held in trust to the extent
required herein.  The Trustee shall be under no liability for interest on any
Money received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.


SECTION 6.7             COMPENSATION AND REIMBURSEMENT.


(A)      THE ISSUER AGREES:

(I)       TO PAY THE TRUSTEE ON EACH PAYMENT DATE IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS REASONABLE COMPENSATION FOR ALL SERVICES RENDERED BY IT
HEREUNDER (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN
REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST);

(II)      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE
TRUSTEE (SUBJECT TO ANY WRITTEN AGREEMENT BETWEEN THE ISSUER AND THE TRUSTEE) IN
A TIMELY MANNER UPON ITS REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND
ADVANCES (EXCEPT AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO INTEREST ADVANCES)
INCURRED OR MADE BY THE TRUSTEE IN ACCORDANCE WITH ANY PROVISION OF THIS
INDENTURE (INCLUDING SECURITIES TRANSACTION CHARGES TO THE EXTENT NOT WAIVED DUE
TO THE TRUSTEE’S RECEIPT OF PAYMENTS FROM A FINANCIAL INSTITUTION WITH RESPECT
TO CERTAIN ELIGIBLE INVESTMENTS, AS SPECIFIED BY THE COLLATERAL MANAGER AND THE
REASONABLE COMPENSATION AND EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND LEGAL
COUNSEL AND OF ANY ACCOUNTING FIRM OR INVESTMENT BANKING FIRM EMPLOYED BY THE
TRUSTEE PURSUANT TO SECTION 5.4, 5.5, 10.12 OR 10.14 HEREOF, EXCEPT ANY

148


--------------------------------------------------------------------------------




SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH);

(III)     TO INDEMNIFY THE TRUSTEE AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS FOR, AND TO HOLD THEM HARMLESS AGAINST, ANY LOSS, LIABILITY OR EXPENSE
INCURRED WITHOUT NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THEIR PART,
ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS
TRUST, INCLUDING THE COSTS AND EXPENSES OF DEFENDING THEMSELVES AGAINST ANY
CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF
THEIR POWERS OR DUTIES HEREUNDER; AND

(IV)    TO PAY THE TRUSTEE REASONABLE ADDITIONAL COMPENSATION TOGETHER WITH ITS
EXPENSES (INCLUDING REASONABLE COUNSEL FEES) FOR ANY COLLECTION ACTION TAKEN
PURSUANT TO SECTION 6.13 HEREOF.


(B)      THE ISSUER MAY REMIT PAYMENT FOR SUCH FEES AND EXPENSES TO THE TRUSTEE
OR, IN THE ABSENCE THEREOF, THE TRUSTEE MAY FROM TIME TO TIME DEDUCT PAYMENT OF
ITS FEES AND EXPENSES HEREUNDER FROM MONIES ON DEPOSIT IN THE PAYMENT ACCOUNT IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


(C)      THE TRUSTEE IN ITS CAPACITY AS TRUSTEE, PAYING AGENT, CALCULATION
AGENT, TRANSFER AGENT, CUSTODIAL SECURITIES INTERMEDIARY, BACKUP ADVANCING AGENT
AND NOTES REGISTRAR, HEREBY AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER UNTIL AT LEAST ONE YEAR AND ONE
DAY OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT AFTER THE
PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THIS INDENTURE.  THIS PROVISION SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


(D)      THE TRUSTEE AGREES THAT THE PAYMENT OF ALL AMOUNTS TO WHICH IT IS
ENTITLED PURSUANT TO SUB-SECTIONS 6.7(A)(I), (A)(II), (A)(III) AND (A)(IV) SHALL
BE SUBJECT TO THE PRIORITY OF PAYMENTS, SHALL BE PAYABLE ONLY TO THE EXTENT
FUNDS ARE AVAILABLE IN ACCORDANCE WITH SUCH PRIORITY OF PAYMENTS, SHALL BE
PAYABLE SOLELY FROM THE ASSETS AND FOLLOWING REALIZATION OF THE ASSETS, ANY SUCH
CLAIMS OF THE TRUSTEE AGAINST THE ISSUER, AND ALL OBLIGATIONS OF THE ISSUER,
SHALL BE EXTINGUISHED.  THE TRUSTEE WILL HAVE A LIEN UPON THE ASSETS TO SECURE
THE PAYMENT OF SUCH PAYMENTS TO IT IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS;
PROVIDED THAT THE TRUSTEE SHALL NOT INSTITUTE ANY PROCEEDING FOR ENFORCEMENT OF
SUCH LIEN EXCEPT IN CONNECTION WITH AN ACTION TAKEN PURSUANT TO SECTION 5.3
HEREOF FOR ENFORCEMENT OF THE LIEN OF THIS INDENTURE FOR THE BENEFIT OF THE
NOTEHOLDERS.

Fees shall be accrued on the actual number of days in the related Interest
Accrual Period.  The Trustee shall receive amounts pursuant to this Section 6.7
and Sections 11.1(a)(i) and (ii) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee will not, by itself, constitute an Event of Default.  Subject to
Section 6.9, the Trustee shall continue to serve as Trustee under this Indenture
notwithstanding the fact that the Trustee shall not have received amounts due to
it hereunder.  No direction by a Majority of the Controlling Class shall affect
the right of the Trustee to collect amounts owed to it under this Indenture.

149


--------------------------------------------------------------------------------




If on any Payment Date when any amount shall be payable to the Trustee pursuant
to this Indenture is not paid because there are insufficient funds available for
the payment thereof, all or any portion of such amount not so paid shall be
deferred and payable on any later Payment Date on which a fee shall be payable
and sufficient funds are available therefor in accordance with the Priority of
Payments.


SECTION 6.8             CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any State thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or State authority, having a
rating of at least “A2” by Moody’s, a rating of at least “BBB” by Fitch and a
long-term senior unsecured debt rating of at least “A+” and a short-term debt
rating of at least “A-1” by S&P and having an office within the United States. 
If such corporation publishes reports of condition at least annually, pursuant
to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.8, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article 6.


SECTION 6.9             RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


(A)      NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE 6 SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE UNDER SECTION 6.10.


(B)      THE TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO
THE ISSUER, THE CO-ISSUER, THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE
NOTEHOLDERS AND EACH RATING AGENCY.  UPON RECEIVING SUCH NOTICE OF RESIGNATION,
THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE OR
TRUSTEES BY WRITTEN INSTRUMENT, IN DUPLICATE, EXECUTED BY AN AUTHORIZED OFFICER
OF THE ISSUER AND AN AUTHORIZED OFFICER OF THE CO-ISSUER, ONE COPY OF WHICH
SHALL BE DELIVERED TO THE TRUSTEE SO RESIGNING AND ONE COPY TO THE SUCCESSOR
TRUSTEE OR TRUSTEES, TOGETHER WITH A COPY TO EACH NOTEHOLDER, EACH HEDGE
COUNTERPARTY AND THE COLLATERAL MANAGER; PROVIDED THAT SUCH SUCCESSOR TRUSTEE
SHALL BE APPOINTED ONLY UPON THE WRITTEN CONSENT OF A MAJORITY OF THE NOTES (OR
IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE PREFERRED SHARES) OR, AT
ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WHEN
A SUCCESSOR TRUSTEE HAS BEEN APPOINTED PURSUANT TO SECTION 6.10, BY ACT OF A
MAJORITY OF THE CONTROLLING CLASS.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN
APPOINTED AND AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR TRUSTEE SHALL NOT HAVE
BEEN DELIVERED TO THE TRUSTEE WITHIN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE OF RESIGNATION, THE RESIGNING TRUSTEE, THE CONTROLLING CLASS OF NOTES OR
ANY HOLDER OF A NOTE, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED,
MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A
SUCCESSOR TRUSTEE.

150


--------------------------------------------------------------------------------



(C)      THE TRUSTEE IS SUBJECT TO REMOVAL BY ACT OF A MAJORITY OF THE HOLDERS
OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE PREFERRED
SHARES) OR, AT ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WHEN A SUCCESSOR TRUSTEE HAS BEEN APPOINTED PURSUANT TO SECTION
6.10, BY ACT OF A MAJORITY OF THE CONTROLLING CLASS, UPON WRITTEN NOTICE
DELIVERED TO THE TRUSTEE AND TO THE ISSUER AND THE CO-ISSUER.


(D)      IF AT ANY TIME:

(I)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE UNDER SECTION 6.8 AND SHALL
FAIL TO RESIGN AFTER WRITTEN REQUEST THEREFOR BY THE ISSUER, THE CO-ISSUER, OR
BY ANY HOLDER; OR

(II)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING OR THERE SHALL BE
INSTITUTED ANY PROCEEDING PURSUANT TO WHICH IT COULD BE ADJUDGED AS BANKRUPT OR
INSOLVENT OR A RECEIVER OR LIQUIDATOR OF THE TRUSTEE OR OF ITS PROPERTY SHALL BE
APPOINTED OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE OR
OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION;

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, subject to the written consent of each Hedge
Counterparty, may remove the Trustee or (b) subject to Section 5.15, a Majority
of the Controlling Class or any Holder may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.


(E)      IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF ACTING,
OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF THE TRUSTEE FOR ANY REASON, THE
ISSUER AND THE CO-ISSUER, BY ISSUER ORDER, SUBJECT TO THE WRITTEN CONSENT OF
EACH HEDGE COUNTERPARTY AND THE COLLATERAL MANAGER, SHALL PROMPTLY APPOINT A
SUCCESSOR TRUSTEE.  IF THE ISSUER AND THE CO-ISSUER SHALL FAIL TO APPOINT A
SUCCESSOR TRUSTEE WITHIN SIXTY (60) DAYS AFTER SUCH RESIGNATION, REMOVAL OR
INCAPABILITY OR THE OCCURRENCE OF SUCH VACANCY, A SUCCESSOR TRUSTEE MAY BE
APPOINTED BY ACT OF A MAJORITY OF THE CONTROLLING CLASS DELIVERED TO THE ISSUER,
THE CO-ISSUER, THE COLLATERAL MANAGER AND THE RETIRING TRUSTEE.  THE SUCCESSOR
TRUSTEE SO APPOINTED SHALL, FORTHWITH UPON ITS ACCEPTANCE OF SUCH APPOINTMENT,
BECOME THE SUCCESSOR TRUSTEE AND SUPERSEDE ANY SUCCESSOR TRUSTEE PROPOSED BY THE
ISSUER AND THE CO-ISSUER.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED
BY THE ISSUER AND THE CO-ISSUER OR A MAJORITY OF THE CONTROLLING CLASS AND SHALL
HAVE ACCEPTED APPOINTMENT IN THE MANNER HEREINAFTER PROVIDED, SUBJECT TO SECTION
5.15, EACH HEDGE COUNTERPARTY, THE CONTROLLING CLASS OR ANY HOLDER MAY, ON
BEHALF OF ITSELF OR HIMSELF AND ALL OTHERS SIMILARLY SITUATED, PETITION ANY
COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


(F)       THE ISSUER AND THE CO-ISSUER SHALL GIVE PROMPT NOTICE OF EACH
RESIGNATION AND EACH REMOVAL OF THE TRUSTEE AND EACH APPOINTMENT OF A SUCCESSOR
TRUSTEE BY MAILING WRITTEN NOTICE OF SUCH EVENT BY FIRST CLASS MAIL, POSTAGE
PREPAID, TO EACH RATING AGENCY, EACH HEDGE COUNTERPARTY, THE PREFERRED SHARES
PAYING AGENT AND TO THE HOLDERS OF THE NOTES AS THEIR NAMES AND ADDRESSES APPEAR
IN THE NOTES REGISTER.  EACH NOTICE SHALL INCLUDE THE NAME OF THE SUCCESSOR
TRUSTEE AND THE ADDRESS OF ITS CORPORATE TRUST OFFICE.  IF THE ISSUER OR THE
CO-ISSUER FAIL TO MAIL SUCH NOTICE WITHIN TEN DAYS AFTER ACCEPTANCE OF
APPOINTMENT BY THE

151


--------------------------------------------------------------------------------





SUCCESSOR TRUSTEE, THE SUCCESSOR TRUSTEE SHALL CAUSE SUCH NOTICE TO BE GIVEN AT
THE EXPENSE OF THE ISSUER OR THE CO-ISSUER, AS THE CASE MAY BE.


SECTION 6.10           ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuer, the Co-Issuer, each Hedge Counterparty, the Collateral
Manager and the retiring Trustee an instrument accepting such appointment.  Upon
delivery of the required instruments, the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers,
trusts, duties and obligations of the retiring Trustee; but, on request of the
Issuer and the Co-Issuer or a Majority of the Controlling Class or the
Collateral Manager or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 6.7(d).  Upon request
of any such successor Trustee, the Issuer and the Co-Issuer shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor shall be qualified and eligible under this Article 6
and (a) such successor shall have long term debt rated within the four (4)
highest rating categories by each Rating Agency, and (b) each Rating Agency has
confirmed in writing that the employment of such successor would not adversely
affect the rating on the Notes.


SECTION 6.11           MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO
BUSINESS OF TRUSTEE.

Any corporation or banking association into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee, shall be the successor of
the Trustee hereunder, provided such corporation shall be otherwise qualified
and eligible under this Article 6, without the execution or filing of any paper
or any further act on the part of any of the parties hereto.  In case any of the
Notes have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Notes.


SECTION 6.12           CO-TRUSTEES AND SEPARATE TRUSTEE.

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Assets may at the time
be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Assets, with the power to file such proofs of

152


--------------------------------------------------------------------------------




claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders of the
Notes as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within fifteen (15) days after the receipt by them of a
request to do so, the Trustee shall have power to make such appointment.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Assets) to the extent funds are available therefor under subclauses (3) and (31)
of Section 11.1(a)(i), for any reasonable fees and expenses in connection with
such appointment.

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:


(A)      THE NOTES SHALL BE AUTHENTICATED AND DELIVERED AND ALL RIGHTS, POWERS,
DUTIES AND OBLIGATIONS HEREUNDER IN RESPECT OF THE CUSTODY OF SECURITIES, CASH
AND OTHER PERSONAL PROPERTY HELD BY, OR REQUIRED TO BE DEPOSITED OR PLEDGED
WITH, THE TRUSTEE HEREUNDER, SHALL BE EXERCISED SOLELY BY THE TRUSTEE;


(B)      THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS HEREBY CONFERRED OR IMPOSED
UPON THE TRUSTEE IN RESPECT OF ANY PROPERTY COVERED BY THE APPOINTMENT OF A
CO-TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND EXERCISED OR PERFORMED BY THE
TRUSTEE OR BY THE TRUSTEE AND SUCH CO-TRUSTEE JOINTLY IN THE CASE OF THE
APPOINTMENT OF A CO-TRUSTEE AS SHALL BE PROVIDED IN THE INSTRUMENT APPOINTING
SUCH CO-TRUSTEE, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY JURISDICTION IN
WHICH ANY PARTICULAR ACT IS TO BE PERFORMED, THE TRUSTEE SHALL BE INCOMPETENT OR
UNQUALIFIED TO PERFORM SUCH ACT, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND
OBLIGATIONS SHALL BE EXERCISED AND PERFORMED BY A CO-TRUSTEE;


(C)      THE TRUSTEE AT ANY TIME, BY AN INSTRUMENT IN WRITING EXECUTED BY IT,
WITH THE CONCURRENCE OF THE ISSUER AND THE CO-ISSUER EVIDENCED BY AN ISSUER
ORDER, MAY ACCEPT THE RESIGNATION OF OR REMOVE ANY CO-TRUSTEE APPOINTED UNDER
THIS SECTION 6.12, AND IN CASE AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL HAVE THE POWER TO ACCEPT THE RESIGNATION OF, OR
REMOVE, ANY SUCH CO-TRUSTEE WITHOUT THE CONCURRENCE OF THE ISSUER OR THE
CO-ISSUER.  A SUCCESSOR TO ANY CO-TRUSTEE SO RESIGNED OR REMOVED MAY BE
APPOINTED IN THE MANNER PROVIDED IN THIS SECTION 6.12;


(D)      NO CO-TRUSTEE HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON OF ANY ACT
OR OMISSION OF THE TRUSTEE HEREUNDER;


(E)      THE TRUSTEE SHALL NOT BE LIABLE BY REASON OF ANY ACT OR OMISSION OF A
CO-TRUSTEE; AND

153


--------------------------------------------------------------------------------





(F)       ANY ACT OF SECURITYHOLDERS DELIVERED TO THE TRUSTEE SHALL BE DEEMED TO
HAVE BEEN DELIVERED TO EACH CO-TRUSTEE.


SECTION 6.13           CERTAIN DUTIES OF TRUSTEE RELATED TO DELAYED PAYMENT OF
PROCEEDS.

In the event that in any month the Trustee shall not have received a Scheduled
Distribution, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if longer) after such
notice such payment shall have been received by the Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall request the obligor of such
Pledged Obligation, the trustee under the related Underlying Instrument or
paying agent designated by either of them, as the case may be, to make such
payment as soon as practicable after such request but in no event later than
three Business Days after the date of such request.  In the event that such
payment is not made within such time period, the Trustee, subject to the
provisions of clause (iv) of Section 6.1(d), shall take such action as the
Collateral Manager reasonably shall direct in writing.  Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture.  In the event that the Issuer or the Collateral Manager requests a
release of a Pledged Obligation in connection with any such action under the
Collateral Management Agreement, such release shall be subject to Section 10.13
and Article 12 of this Indenture, as the case may be.  Notwithstanding any other
provision hereof, the Trustee shall deliver to the Issuer or its designee any
payment with respect to any Pledged Obligation received after the Due Date
thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Trustee in accordance with this Section 6.13 and such
payment shall not be deemed part of the Assets.


SECTION 6.14           REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE.

The Trustee represents and warrants that:


(A)      THE TRUSTEE IS A NATIONAL BANKING ASSOCIATION WITH TRUST POWERS, DULY
AND VALIDLY EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, WITH
CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS INDENTURE, AND IS DULY ELIGIBLE AND QUALIFIED TO ACT AS TRUSTEE UNDER
THIS INDENTURE;


(B)      THIS INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
TRUSTEE AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE TRUSTEE,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS EXCEPT (I) AS LIMITED BY
BANKRUPTCY, FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER, INSOLVENCY,
REORGANIZATION, LIQUIDATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW, AND (II) THAT THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND
OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT;


(C)      NEITHER THE EXECUTION OR DELIVERY BY THE TRUSTEE OF THIS INDENTURE NOR
THE PERFORMANCE BY THE TRUSTEE OF ITS OBLIGATIONS UNDER THIS INDENTURE REQUIRES
THE CONSENT OR

154


--------------------------------------------------------------------------------





APPROVAL OF, THE GIVING OF NOTICE TO OR THE REGISTRATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR AGENCY UNDER ANY EXISTING LAW OF THE UNITED STATES OF
AMERICA GOVERNING THE BANKING OR TRUST POWERS OF THE TRUSTEE;


(D)      NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS INDENTURE, NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS INDENTURE, (I) IS
PROHIBITED BY, OR REQUIRES THE TRUSTEE TO OBTAIN ANY CONSENT, AUTHORIZATION,
APPROVAL OR REGISTRATION UNDER, ANY LAW, STATUTE, RULE, REGULATION, OR ANY
JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE THAT IS BINDING UPON THE TRUSTEE OR
ANY OF ITS PROPERTIES OR ASSETS, (II) WILL VIOLATE THE PROVISIONS OF THE
GOVERNING DOCUMENTS OF THE TRUSTEE OR (III) WILL VIOLATE ANY PROVISION OF,
RESULT IN ANY DEFAULT OR ACCELERATION OF ANY OBLIGATIONS UNDER, RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN PURSUANT TO, OR REQUIRE ANY CONSENT UNDER,
ANY MATERIAL AGREEMENT TO WHICH THE TRUSTEE IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTY IS BOUND, THE VIOLATION OF WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE TRUSTEE OR ITS PROPERTY; AND


(E)      THERE ARE NO PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE
TRUSTEE, THREATENED AGAINST THE TRUSTEE BEFORE ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL AGENCY, AUTHORITY, ADMINISTRATOR OR REGULATORY BODY, ARBITRATOR,
COURT OR OTHER TRIBUNAL, FOREIGN OR DOMESTIC, WHICH COULD HAVE A MATERIAL
ADVERSE EFFECT ON THE PLEDGED OBLIGATIONS OR THE PERFORMANCE BY THE TRUSTEE OF
ITS OBLIGATIONS UNDER THIS INDENTURE.


SECTION 6.15           REQUESTS FOR CONSENTS.

In the event that the Trustee receives written notice of any proposed amendment,
consent or waiver under the Underlying Instruments of any Collateral Debt
Security (before or after any default) or in the event any action is required to
be taken in respect to an Underlying Instrument, the Trustee shall promptly
contact the Issuer and the Collateral Manager.  The Collateral Manager may, on
behalf of the Issuer, instruct the Trustee pursuant to an Issuer Order to, and
the Trustee shall, with respect to which a Collateral Debt Security as to which
a consent or waiver under the Underlying Instruments of such Collateral Debt
Security (before or after any default) has been proposed or with respect to
action required to be taken in respect of an Underlying Instrument, give
consent, grant a waiver, vote or exercise any or all other rights or remedies
with respect to any such Collateral Debt Security in accordance with such Issuer
Order.  In the absence of any instruction from the Collateral Manager, the
Trustee shall not engage in any vote or take any action with respect to such a
Collateral Debt Security.

155


--------------------------------------------------------------------------------




ARTICLE 7


COVENANTS


SECTION 7.1             PAYMENT OF PRINCIPAL AND INTEREST.

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of such Notes and
this Indenture. Amounts properly withheld under the Code or other applicable law
by any Person from a payment to any Noteholder of interest and/or principal
shall be considered as having been paid, by the Issuer and the Co-Issuer, and,
with respect to the Preferred Shares, by the Issuer, to such Preferred
Shareholder for all purposes of this Indenture.

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Securityholder of any such withholding
requirement no later than ten days prior to the related Payment Date from which
amounts are required (as directed by the Issuer or the Collateral Manager on
behalf of the Issuer) to be withheld; provided that despite the failure of the
Trustee to give such notice amounts withheld pursuant to applicable tax laws
shall be considered as having been paid by the Issuer and the Co-Issuer, as
provided above.


SECTION 7.2             MAINTENANCE OF OFFICE OR AGENCY.

The Issuer and the Co-Issuer hereby appoint the Trustee as a Paying Agent for
the payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer and the
Co-Issuer hereby appoint the Trustee, as their agent where notices and demands
to or upon the Co-Issuer in respect of the Notes or this Indenture, or the
Issuer in respect of the Notes or this Indenture, may be served.

The Issuer and the Co-Issuer hereby appoint the Irish Paying Agent as a Paying
Agent for the payment of principal of and interest on the Notes and to act as
their agent where notices and demands to or upon the Issuer or the Co-Issuer in
respect of the Notes or this Indenture may be served and where Notes may be
surrendered for registration of transfer or exchange.

The Issuer or the Co-Issuer may at any time and from time to time vary or
terminate the appointment of any such agent or appoint any additional agents for
any or all of such purposes; provided, however, that the Issuer and the
Co-Issuer, if applicable, will maintain in the Borough of Manhattan, The City of
New York, an office or agency where notices and demands to or upon the Issuer
and the Co-Issuer in respect of the Notes and this Indenture may be served, and,
subject to any laws or regulations applicable thereto, an office or agency
outside of the United States where Notes may be presented and surrendered for
payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
or the Co-Issuer, as the case may be, shall give prompt written notice to the
Trustee, each Rating Agency and the Noteholders of the appointment or

156


--------------------------------------------------------------------------------




termination of any such agent and of the location and any change in the location
of any such office or agency.

If at any time the Issuer and the Co-Issuer, if applicable, shall fail to
maintain any such required office or agency in the Borough of Manhattan, The
City of New York, or outside the United States, or shall fail to furnish the
Trustee with the address thereof, presentations and surrenders may be made
(subject to the limitations described in the preceding paragraph) at and notices
and demands may be served on the Issuer and the Co-Issuer, and Notes may be
presented and surrendered for payment to the appropriate Paying Agent at its
main office and the Issuer and the Co-Issuer hereby appoint the same as their
agent to receive such respective presentations, surrenders, notices and demands.


SECTION 7.3             MONEY FOR NOTE PAYMENTS TO BE HELD IN TRUST.

All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer and the Co-Issuer by the Trustee or a Paying Agent (in each case,
from and to the extent of available funds in the Payment Account and subject to
the Priority of Payments) with respect to payments on the Notes.

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder.

Whenever the Paying Agent is not also the Trustee, the Issuer, the Co-Issuer,
and such Paying Agent shall, on or before the Business Day next preceding each
Payment Date or Redemption Date, as the case may be, direct the Trustee to
deposit on such Payment Date with such Paying Agent, if necessary, an aggregate
sum sufficient to pay the amounts then becoming due pursuant to the terms of
this Indenture (to the extent funds are then available for such purpose in the
Payment Account, and subject to the Priority of Payments), such sum to be held
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Trustee) the Issuer and the Co-Issuer shall promptly notify the Trustee of
its action or failure so to act. Any Monies deposited with a Paying Agent (other
than the Trustee) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Trustee for application in accordance with
Article 11.  Any such Paying Agent shall be deemed to agree by assuming such
role not to cause the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for the non-payment to the Paying Agent of any amounts payable
thereto until at least one year and one day or, if longer, the applicable
preference period then in effect after the payment in full of all Notes issued
under this Indenture.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer with written notice thereof to the Trustee;
provided, however, that so long as any Class of the Notes are rated by a Rating
Agency and with respect to any additional or successor Paying

157


--------------------------------------------------------------------------------




Agent for the Notes, either (i) such Paying Agent has a long-term debt rating of
“Aa3” or higher by Moody’s, “AA-”or higher by Fitch and “AA-” or higher by S&P
or a short-term debt rating of “P-1” by Moody’s, “F1+” by Fitch and “A1+” by S&P
or (ii) each Rating Agency confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes.  In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, “AA-”or higher by Fitch or “AA-” or higher by S&P or a short-term
debt rating of at least  “P-1” by Moody’s, “F1+” by Fitch and “A-1+” by S&P, the
Issuer and the Co-Issuer shall promptly remove such Paying Agent and appoint a
successor Paying Agent. The Issuer and the Co-Issuer shall not appoint any
Paying Agent that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer and the Co-Issuer
shall cause the Paying Agent other than the Trustee to execute and deliver to
the Trustee an instrument in which such Paying Agent shall agree with the
Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees), subject
to the provisions of this Section 7.3, that such Paying Agent will:


(A)      ALLOCATE ALL SUMS RECEIVED FOR PAYMENT TO THE HOLDERS OF NOTES FOR
WHICH IT ACTS AS PAYING AGENT ON EACH PAYMENT DATE AND REDEMPTION DATE AMONG
SUCH HOLDERS IN THE PROPORTION SPECIFIED IN THE APPLICABLE REPORT OR REDEMPTION
DATE STATEMENT, AS THE CASE MAY BE, IN EACH CASE TO THE EXTENT PERMITTED BY
APPLICABLE LAW;


(B)      HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF AMOUNTS DUE WITH RESPECT TO
THE NOTES FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO UNTIL SUCH SUMS SHALL
BE PAID TO SUCH PERSONS OR OTHERWISE DISPOSED OF AS HEREIN PROVIDED AND PAY SUCH
SUMS TO SUCH PERSONS AS HEREIN PROVIDED;


(C)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE, IMMEDIATELY RESIGN AS A PAYING
AGENT AND FORTHWITH PAY TO THE TRUSTEE ALL SUMS HELD BY IT FOR THE PAYMENT OF
NOTES IF AT ANY TIME IT CEASES TO MEET THE STANDARDS SET FORTH ABOVE REQUIRED TO
BE MET BY A PAYING AGENT AT THE TIME OF ITS APPOINTMENT;


(D)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE, IMMEDIATELY GIVE THE TRUSTEE
NOTICE OF ANY DEFAULT BY THE ISSUER OR THE CO-ISSUER (OR ANY OTHER OBLIGOR UPON
THE NOTES) IN THE MAKING OF ANY PAYMENT REQUIRED TO BE MADE; AND


(E)      IF SUCH PAYING AGENT IS NOT THE TRUSTEE AT ANY TIME DURING THE
CONTINUANCE OF ANY SUCH DEFAULT, UPON THE WRITTEN REQUEST OF THE TRUSTEE,
FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO HELD BY SUCH PAYING AGENT.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Trustee all sums held by
the Issuer or the Co-Issuer or held by the Paying Agent for payment of the
Notes, such sums to be held by the Trustee in trust for the same Noteholders as
those upon which such sums were held by the Issuer, the Co-Issuer or the Paying
Agent; and, upon such payment by the Paying Agent to the Trustee, the Paying
Agent shall be released from all further liability with respect to such Money.

158


--------------------------------------------------------------------------------




Except as otherwise required by applicable law, any Money deposited with the
Trustee in trust or deposited with the Paying Agent for the payment of the
principal of or interest on any Note and remaining unclaimed for two (2) years
after such principal or interest has become due and payable shall be paid to the
Issuer; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer for payment of such amounts and all liability
of the Trustee or the Paying Agent with respect to such Money (but only to the
extent of the amounts so paid to the Issuer or the Co-Issuer, as applicable)
shall thereupon cease; provided, however, that the Irish Paying Agent, before
being required to make any such payment, shall at the expense of the Issuer
cause to be published once, in a newspaper published in the English language,
customarily published on each Business Day and of general circulation in Dublin,
Ireland, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty (30) days from the date
of such publication, any unclaimed balance of such money then remaining shall be
repaid to the Issuer. The Trustee or the Paying Agent, before being required to
make any such release of payment, may, but shall not be required to, adopt and
employ, at the expense of the Issuer or the Co-Issuer, as the case may be, any
reasonable means of notification of such release of payment, including, but not
limited to, mailing notice of such release to Holders whose Notes have been
called but have not been surrendered for redemption or whose right to or
interest in Monies due and payable but not claimed is determinable from the
records of the Paying Agent, at the last address of record of each such Holder.


SECTION 7.4             EXISTENCE OF THE ISSUER AND CO-ISSUER.


(A)      SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, MAINTAIN IN FULL FORCE AND EFFECT ITS EXISTENCE AND
RIGHTS AS AN EXEMPTED COMPANY INCORPORATED WITH LIMITED LIABILITY UNDER THE LAWS
OF THE CAYMAN ISLANDS AND SHALL OBTAIN AND PRESERVE ITS QUALIFICATION TO DO
BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN EACH JURISDICTION IN WHICH
SUCH QUALIFICATIONS ARE OR SHALL BE NECESSARY TO PROTECT THE VALIDITY AND
ENFORCEABILITY OF THIS INDENTURE, THE NOTES OR ANY OF THE ASSETS; PROVIDED THAT
THE ISSUER SHALL BE ENTITLED TO CHANGE ITS JURISDICTION OF REGISTRATION FROM THE
CAYMAN ISLANDS TO ANY OTHER JURISDICTION REASONABLY SELECTED BY THE ISSUER SO
LONG AS (I) SUCH CHANGE IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE
HOLDERS OF THE NOTES OR THE PREFERRED SHARES, (II) WRITTEN NOTICE OF SUCH CHANGE
SHALL HAVE BEEN GIVEN BY THE TRUSTEE TO THE HOLDERS OF THE NOTES OR PREFERRED
SHARES, THE PREFERRED SHARES PAYING AGENT AND EACH RATING AGENCY FIFTEEN (15)
BUSINESS DAYS PRIOR TO SUCH CHANGE AND (III) ON OR PRIOR TO THE FIFTEENTH (15TH)
BUSINESS DAY FOLLOWING SUCH NOTICE THE TRUSTEE SHALL NOT HAVE RECEIVED WRITTEN
NOTICE FROM A MAJORITY OF THE CONTROLLING CLASS OR A MAJORITY OF THE PREFERRED
SHARES OBJECTING TO SUCH CHANGE.  SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER
WILL MAINTAIN AT ALL TIMES AT LEAST ONE DIRECTOR WHO IS INDEPENDENT OF THE
COLLATERAL MANAGER AND ITS AFFILIATES.


(B)      SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER SHALL MAINTAIN IN
FULL FORCE AND EFFECT ITS EXISTENCE AND RIGHTS AS A LIMITED LIABILITY COMPANY
ORGANIZED UNDER THE LAWS OF DELAWARE AND SHALL OBTAIN AND PRESERVE ITS
QUALIFICATION TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN EACH
JURISDICTION IN WHICH SUCH QUALIFICATIONS ARE OR SHALL BE NECESSARY TO PROTECT
THE VALIDITY AND ENFORCEABILITY OF THIS INDENTURE OR THE NOTES; PROVIDED,
HOWEVER, THAT THE CO-ISSUER SHALL BE ENTITLED TO CHANGE ITS JURISDICTION OF
FORMATION FROM DELAWARE TO ANY OTHER JURISDICTION REASONABLY SELECTED BY THE
CO-ISSUER SO LONG AS (I) SUCH CHANGE IS NOT DISADVANTAGEOUS IN ANY MATERIAL
RESPECT TO THE HOLDERS OF THE NOTES, (II) WRITTEN

159


--------------------------------------------------------------------------------





NOTICE OF SUCH CHANGE SHALL HAVE BEEN GIVEN BY THE TRUSTEE TO THE HOLDERS OF THE
NOTES AND EACH RATING AGENCY FIFTEEN (15) BUSINESS DAYS PRIOR TO SUCH CHANGE AND
(III) ON OR PRIOR TO THE 15TH BUSINESS DAY FOLLOWING SUCH NOTICE THE TRUSTEE
SHALL NOT HAVE RECEIVED WRITTEN NOTICE FROM A MAJORITY OF THE CONTROLLING CLASS
OBJECTING TO SUCH CHANGE.  SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER
SHALL MAINTAIN AT ALL TIMES AT LEAST ONE MANAGER WHO IS INDEPENDENT OF THE
COLLATERAL MANAGER AND ITS AFFILIATES.


(C)      SO LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL ENSURE THAT ALL
CORPORATE OR OTHER FORMALITIES REGARDING ITS EXISTENCE ARE FOLLOWED (INCLUDING
CORRECTING ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE EXISTENCE).  SO
LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL NOT TAKE ANY ACTION OR CONDUCT
ITS AFFAIRS IN A MANNER THAT IS LIKELY TO RESULT IN ITS SEPARATE EXISTENCE BEING
IGNORED OR ITS ASSETS AND LIABILITIES BEING SUBSTANTIVELY CONSOLIDATED WITH ANY
OTHER PERSON IN A BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING.  SO
LONG AS ANY NOTE IS OUTSTANDING, THE ISSUER SHALL MAINTAIN AND IMPLEMENT
ADMINISTRATIVE AND OPERATING PROCEDURES REASONABLY NECESSARY IN THE PERFORMANCE
OF THE ISSUER’S OBLIGATIONS HEREUNDER, AND THE ISSUER SHALL AT ALL TIMES KEEP
AND MAINTAIN, OR CAUSE TO BE KEPT AND MAINTAINED, SEPARATE BOOKS, RECORDS,
ACCOUNTS AND OTHER INFORMATION CUSTOMARILY MAINTAINED FOR THE PERFORMANCE OF THE
ISSUER’S OBLIGATIONS HEREUNDER. WITHOUT LIMITING THE FOREGOING, SO LONG AS ANY
NOTE IS OUTSTANDING, (I) THE ISSUER SHALL (A) PAY ITS OWN LIABILITIES ONLY OUT
OF ITS OWN FUNDS AND (B) USE SEPARATE STATIONERY, INVOICES AND CHECKS, (II) THE
ISSUER SHALL NOT HAVE ANY SUBSIDIARIES, AND (III) THE ISSUER SHALL NOT (A) HAVE
ANY EMPLOYEES, (B) ENGAGE IN ANY TRANSACTION WITH ANY SHAREHOLDER THAT IS NOT
PERMITTED UNDER THE TERMS OF THE COLLATERAL MANAGEMENT AGREEMENT, (C) PAY
DIVIDENDS OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE OR (D)
CONDUCT BUSINESS UNDER AN ASSUMED NAME (I.E. NO DBAS); PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT THE ISSUER FROM ENTERING INTO THE TRANSACTIONS
CONTEMPLATED BY THE COMPANY ADMINISTRATION AGREEMENT WITH THE COMPANY
ADMINISTRATOR AND THE PREFERRED SHARES PAYING AGENCY AGREEMENT WITH THE SHARE
REGISTRAR.


(D)      SO LONG AS ANY NOTE IS OUTSTANDING, THE CO-ISSUER SHALL ENSURE THAT ALL
LIMITED LIABILITY COMPANY OR OTHER FORMALITIES REGARDING ITS EXISTENCE) ARE
FOLLOWED, AS WELL AS CORRECTING ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE EXISTENCE.  THE CO-ISSUER SHALL NOT TAKE ANY ACTION OR CONDUCT ITS
AFFAIRS IN A MANNER, THAT IS LIKELY TO RESULT IN ITS SEPARATE EXISTENCE BEING
IGNORED OR ITS ASSETS AND LIABILITIES BEING SUBSTANTIVELY CONSOLIDATED WITH ANY
OTHER PERSON IN A BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING. 
THE CO-ISSUER SHALL MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING
PROCEDURES REASONABLY NECESSARY IN THE PERFORMANCE OF THE CO-ISSUER’S
OBLIGATIONS HEREUNDER, AND THE CO-ISSUER SHALL AT ALL TIMES KEEP AND MAINTAIN,
OR CAUSE TO BE KEPT AND MAINTAINED, BOOKS, RECORDS, ACCOUNTS AND OTHER
INFORMATION CUSTOMARILY MAINTAINED FOR THE PERFORMANCE OF THE CO- ISSUER’S
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE FOREGOING, (I) THE CO-ISSUER SHALL
NOT HAVE ANY SUBSIDIARIES, AND (II) THE CO-ISSUER SHALL NOT (A) HAVE ANY
EMPLOYEES (OTHER THAN ITS MANAGERS), (B) JOIN IN ANY TRANSACTION WITH ANY MEMBER
THAT IS NOT PERMITTED UNDER THE TERMS OF THE COLLATERAL MANAGEMENT AGREEMENT OR
(C) PAY DIVIDENDS OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.

160


--------------------------------------------------------------------------------





SECTION 7.5             PROTECTION OF ASSETS.


(A)      THE TRUSTEE, ON BEHALF OF THE ISSUER, PURSUANT TO ANY OPINION OF
COUNSEL RECEIVED PURSUANT TO SECTION 7.5(D) SHALL EXECUTE AND DELIVER ALL SUCH
FINANCING STATEMENTS, CONTINUATION STATEMENTS, INSTRUMENTS OF FURTHER ASSURANCE
AND OTHER INSTRUMENTS, AND SHALL TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR
ADVISABLE OR DESIRABLE TO SECURE THE RIGHTS AND REMEDIES OF THE HOLDERS AND EACH
HEDGE COUNTERPARTY HEREUNDER AND TO:

(I)           GRANT MORE EFFECTIVELY ALL OR ANY PORTION OF THE ASSETS;

(II)          MAINTAIN OR PRESERVE THE LIEN (AND THE PRIORITY THEREOF) OF THIS
INDENTURE OR TO CARRY OUT MORE EFFECTIVELY THE PURPOSES HEREOF;

(III)         PERFECT, PUBLISH NOTICE OF OR PROTECT THE VALIDITY OF ANY GRANT
MADE OR TO BE MADE BY THIS INDENTURE (INCLUDING, WITHOUT LIMITATION, ANY AND ALL
ACTIONS NECESSARY OR DESIRABLE AS A RESULT OF CHANGES IN LAW OR REGULATIONS);

(IV)        ENFORCE ANY OF THE PLEDGED OBLIGATIONS OR OTHER INSTRUMENTS OR
PROPERTY INCLUDED IN THE ASSETS;

(V)         PRESERVE AND DEFEND TITLE TO THE ASSETS AND THE RIGHTS OF THE
TRUSTEE, THE HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY IN THE ASSETS
AGAINST THE CLAIMS OF ALL PERSONS AND PARTIES; AND

(VI)        PURSUANT TO SECTIONS 11.1(A)(I)(1) AND 11.1(A)(II)(1), PAY OR CAUSE
TO BE PAID ANY AND ALL TAXES LEVIED OR ASSESSED UPON ALL OR ANY PART OF THE
ASSETS.

The Issuer hereby designates the Trustee, its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
required pursuant to this Section 7.5.  The Trustee agrees that it will from
time to time execute and cause to be filed Financing Statements and continuation
statements (it being understood that the Trustee shall be entitled to rely upon
an Opinion of Counsel described in Section 7.5(d), at the expense of the Issuer,
as to the need to file such Financing Statements and continuation statements,
the dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made).


(B)      THE TRUSTEE SHALL NOT (I) EXCEPT IN ACCORDANCE WITH SECTION 10.13(A),
(B) OR (C) AND EXCEPT FOR PAYMENTS, DELIVERIES AND DISTRIBUTIONS OTHERWISE
EXPRESSLY PERMITTED UNDER THIS INDENTURE, REMOVE ANY PORTION OF THE ASSETS THAT
CONSISTS OF CASH OR IS EVIDENCED BY AN INSTRUMENT, CERTIFICATE OR OTHER WRITING
(A) FROM THE JURISDICTION IN WHICH IT WAS HELD AT THE DATE AS DESCRIBED IN THE
OPINION OF COUNSEL DELIVERED AT THE CLOSING DATE PURSUANT TO SECTION 3.1(D) OR
(B) FROM THE POSSESSION OF THE PERSON WHO HELD IT ON SUCH DATE OR (II) CAUSE OR
PERMIT THE CUSTODIAL ACCOUNT OR THE CUSTODIAL SECURITIES INTERMEDIARY TO BE
LOCATED IN A DIFFERENT JURISDICTION FROM THE JURISDICTION IN WHICH SUCH
SECURITIES ACCOUNTS AND CUSTODIAL SECURITIES INTERMEDIARY WERE LOCATED ON THE
CLOSING DATE, UNLESS THE TRUSTEE SHALL HAVE FIRST RECEIVED AN OPINION OF COUNSEL
TO THE EFFECT THAT THE LIEN AND SECURITY INTEREST CREATED BY THIS INDENTURE WITH
RESPECT TO SUCH PROPERTY WILL CONTINUE TO BE MAINTAINED AFTER GIVING EFFECT TO
SUCH ACTION OR ACTIONS.

161


--------------------------------------------------------------------------------





(C)      THE ISSUER SHALL PAY OR CAUSE TO BE PAID TAXES, IF ANY, LEVIED ON
ACCOUNT OF THE BENEFICIAL OWNERSHIP BY THE ISSUER OF ANY PLEDGED OBLIGATIONS
THAT SECURE THE NOTES.


(D)      FOR SO LONG AS THE NOTES ARE OUTSTANDING, (I) ON JULY 31, 2011 AND (II)
EVERY SIXTY (60) MONTHS AFTER SUCH DATE, THE ISSUER (OR THE COLLATERAL MANAGER
ON BEHALF OF THE ISSUER) SHALL DELIVER TO THE TRUSTEE FOR THE BENEFIT OF THE
TRUSTEE, THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY,
AT THE EXPENSE OF THE ISSUER, AN OPINION OF COUNSEL STATING WHAT IS REQUIRED, IN
THE OPINION OF SUCH COUNSEL, AS OF THE DATE OF SUCH OPINION, TO MAINTAIN THE
LIEN AND SECURITY INTEREST CREATED BY THIS INDENTURE WITH RESPECT TO THE ASSETS,
AND CONFIRMING THE MATTERS SET FORTH IN THE OPINION OF COUNSEL, FURNISHED
PURSUANT TO SECTION 3.1(D), WITH REGARD TO THE PERFECTION AND PRIORITY OF SUCH
SECURITY INTEREST (AND SUCH OPINION MAY LIKEWISE BE SUBJECT TO QUALIFICATIONS
AND ASSUMPTIONS SIMILAR TO THOSE SET FORTH IN THE OPINION DELIVERED PURSUANT TO
SECTION 3.1(D)); PROVIDED THAT THE ISSUER SHALL BE REQUIRED TO DELIVER AN
OPINION OF COUNSEL WITH RESPECT TO THE FOREGOING MATTERS WITHIN SIXTY (60) DAYS
AFTER ANY CHANGE IN THE JURISDICTION OF ORGANIZATION OF THE TRUSTEE; AND
PROVIDED, FURTHER, THAT A MAJORITY OF THE CONTROLLING CLASS SHALL BE ENTITLED TO
DIRECT THE ISSUER TO DELIVER AN ADDITIONAL OPINION OF COUNSEL WITH RESPECT TO
THE FOREGOING MATTERS, AT THE EXPENSE OF SUCH HOLDERS, TWICE WITHIN ANY SUCH
60-MONTH PERIOD.


SECTION 7.6             NOTICE OF ANY AMENDMENTS.

Each of the Issuer and the Co-Issuer shall give notice to the Rating Agencies
of, and satisfy the Rating Agency Condition with respect to, any amendments to
its Governing Documents.


SECTION 7.7             PERFORMANCE OF OBLIGATIONS.


(A)      EACH OF THE ISSUER AND THE CO-ISSUER SHALL NOT TAKE ANY ACTION, AND
WILL USE ITS BEST EFFORT NOT TO PERMIT ANY ACTION TO BE TAKEN BY OTHERS, THAT
WOULD RELEASE ANY PERSON FROM ANY OF SUCH PERSON’S COVENANTS OR OBLIGATIONS
UNDER ANY INSTRUMENT INCLUDED IN THE ASSETS, EXCEPT IN THE CASE OF ENFORCEMENT
ACTION TAKEN WITH RESPECT TO ANY DEFAULTED SECURITY IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND AS OTHERWISE REQUIRED HEREBY.


(B)      THE ISSUER OR THE CO-ISSUER MAY, WITH THE PRIOR WRITTEN CONSENT OF THE
MAJORITY OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A MAJORITY OF THE
PREFERRED SHARES), CONTRACT WITH OTHER PERSONS, INCLUDING THE COLLATERAL MANAGER
OR THE TRUSTEE, FOR THE PERFORMANCE OF ACTIONS AND OBLIGATIONS TO BE PERFORMED
BY THE ISSUER OR THE CO-ISSUER, AS THE CASE MAY BE, HEREUNDER BY SUCH PERSONS
AND THE PERFORMANCE OF THE ACTIONS AND OTHER OBLIGATIONS WITH RESPECT TO THE
ASSETS OF THE NATURE SET FORTH IN THE COLLATERAL MANAGEMENT AGREEMENT BY THE
COLLATERAL MANAGER. NOTWITHSTANDING ANY SUCH ARRANGEMENT, THE ISSUER OR THE
CO-ISSUER, AS THE CASE MAY BE, SHALL REMAIN PRIMARILY LIABLE WITH RESPECT
THERETO. IN THE EVENT OF SUCH CONTRACT, THE PERFORMANCE OF SUCH ACTIONS AND
OBLIGATIONS BY SUCH PERSONS SHALL BE DEEMED TO BE PERFORMANCE OF SUCH ACTIONS
AND OBLIGATIONS BY THE ISSUER OR THE CO-ISSUER; AND THE ISSUER OR THE CO-ISSUER
SHALL PUNCTUALLY PERFORM, AND USE ITS BEST EFFORTS TO CAUSE THE COLLATERAL
MANAGER OR SUCH OTHER PERSON TO PERFORM, ALL OF THEIR OBLIGATIONS AND AGREEMENTS
CONTAINED IN THE COLLATERAL MANAGEMENT AGREEMENT OR SUCH OTHER AGREEMENT.

162


--------------------------------------------------------------------------------





SECTION 7.8             NEGATIVE COVENANTS.


(A)      THE ISSUER AND THE CO-ISSUER SHALL NOT:

(I)           SELL, ASSIGN, PARTICIPATE, TRANSFER, EXCHANGE OR OTHERWISE DISPOSE
OF, OR PLEDGE, MORTGAGE, HYPOTHECATE OR OTHERWISE ENCUMBER (OR PERMIT SUCH TO
OCCUR OR SUFFER SUCH TO EXIST), ANY PART OF THE ASSETS, EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED BY THIS INDENTURE OR THE COLLATERAL MANAGEMENT AGREEMENT;

(II)          CLAIM ANY CREDIT ON, MAKE ANY DEDUCTION FROM, OR DISPUTE THE
ENFORCEABILITY OF, THE PAYMENT OF THE PRINCIPAL OR INTEREST PAYABLE IN RESPECT
OF THE NOTES (OTHER THAN AMOUNTS REQUIRED TO BE PAID, DEDUCTED OR WITHHELD IN
ACCORDANCE WITH ANY APPLICABLE LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY),
OR ASSERT ANY CLAIM AGAINST ANY PRESENT OR FUTURE NOTEHOLDER BY REASON OF THE
PAYMENT OF ANY TAXES LEVIED OR ASSESSED UPON ANY PART OF THE ASSETS;

(III)         (A) INCUR OR ASSUME OR GUARANTEE ANY INDEBTEDNESS, OTHER THAN THE
NOTES AND THIS INDENTURE AND THE TRANSACTIONS CONTEMPLATED HEREBY; (B) ISSUE ANY
ADDITIONAL CLASS OF SECURITIES, OTHER THAN THE NOTES, THE PREFERRED SHARES, THE
ORDINARY SHARES OF THE ISSUER AND THE LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS OF THE CO-ISSUER; OR (C) ISSUE ANY ADDITIONAL SHARES OF STOCK, OTHER
THAN THE ORDINARY SHARES OF THE ISSUER AND THE PREFERRED SHARES;

(IV)        (A) PERMIT THE VALIDITY OR EFFECTIVENESS OF THIS INDENTURE OR ANY
GRANT HEREUNDER TO BE IMPAIRED, OR PERMIT THE LIEN OF THIS INDENTURE TO BE
AMENDED, HYPOTHECATED, SUBORDINATED, TERMINATED OR DISCHARGED, OR PERMIT ANY
PERSON TO BE RELEASED FROM ANY COVENANTS OR OBLIGATIONS WITH RESPECT TO THIS
INDENTURE OR THE NOTES, EXCEPT AS MAY BE EXPRESSLY PERMITTED HEREBY, (B) PERMIT
ANY LIEN, CHARGE, ADVERSE CLAIM, SECURITY INTEREST, MORTGAGE OR OTHER
ENCUMBRANCE (OTHER THAN THE LIEN OF THIS INDENTURE) TO BE CREATED ON OR EXTEND
TO OR OTHERWISE ARISE UPON OR BURDEN THE ASSETS OR ANY PART THEREOF, ANY
INTEREST THEREIN OR THE PROCEEDS THEREOF, EXCEPT AS MAY BE EXPRESSLY PERMITTED
HEREBY OR (C) TAKE ANY ACTION THAT WOULD PERMIT THE LIEN OF THIS INDENTURE NOT
TO CONSTITUTE A VALID FIRST PRIORITY SECURITY INTEREST IN THE ASSETS, EXCEPT AS
MAY BE EXPRESSLY PERMITTED HEREBY;

(V)         AMEND THE COLLATERAL MANAGEMENT AGREEMENT, EXCEPT PURSUANT TO THE
TERMS THEREOF;

(VI)        AMEND ANY SERVICING AGREEMENT, EXCEPT PURSUANT TO THE TERMS THEREOF;

(VII)       AMEND THE PREFERRED SHARES PAYING AGENCY AGREEMENT, EXCEPT PURSUANT
TO THE TERMS THEREOF;

(VIII)      TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, DISSOLVE OR
LIQUIDATE IN WHOLE OR IN PART, EXCEPT AS PERMITTED HEREUNDER;

(IX)         MAKE OR INCUR ANY CAPITAL EXPENDITURES, EXCEPT AS REASONABLY
REQUIRED TO PERFORM ITS FUNCTIONS IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE;

163


--------------------------------------------------------------------------------




(X)          BECOME LIABLE IN ANY WAY, WHETHER DIRECTLY OR BY ASSIGNMENT OR AS A
GUARANTOR OR OTHER SURETY, FOR THE OBLIGATIONS OF THE LESSEE UNDER ANY LEASE,
HIRE ANY EMPLOYEES OR PAY ANY DIVIDENDS TO ITS SHAREHOLDERS, EXCEPT WITH RESPECT
TO THE PREFERRED SHARES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS;

(XI)         MAINTAIN ANY BANK ACCOUNTS OTHER THAN THE ACCOUNTS AND THE BANK
ACCOUNT IN THE CAYMAN ISLANDS IN WHICH (INTER ALIA) THE PROCEEDS OF THE ISSUER’S
ISSUED SHARE CAPITAL AND THE TRANSACTION FEES PAID TO THE ISSUER FOR AGREEING TO
ISSUE THE SECURITIES WILL BE KEPT;

(XII)        CONDUCT BUSINESS UNDER AN ASSUMED NAME, OR CHANGE ITS NAME WITHOUT
FIRST DELIVERING AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE TRUSTEE,
THE NOTEHOLDERS AND THE RATING AGENCIES AND AN OPINION OF COUNSEL TO THE EFFECT
THAT SUCH NAME CHANGE WILL NOT ADVERSELY AFFECT THE SECURITY INTEREST HEREUNDER
OF THE TRUSTEE;

(XIII)       ENGAGE IN ANY ACTIVITY THAT WOULD CAUSE THE ISSUER TO BE TREATED AS
A FOREIGN CORPORATION SUBJECT TO U.S. FEDERAL, STATE OR LOCAL INCOME OR
FRANCHISES TAX; OR

(XIV)       EXCEPT FOR ANY AGREEMENTS (OTHER THAN A HEDGE AGREEMENT) INVOLVING
THE PURCHASE AND SALE OF COLLATERAL DEBT SECURITIES HAVING CUSTOMARY PURCHASE OR
SALE TERMS AND DOCUMENTED WITH CUSTOMARY LOAN TRADING DOCUMENTATION, ENTER INTO
ANY AGREEMENTS UNLESS SUCH AGREEMENTS CONTAIN “NON-PETITION” AND “LIMITED
RECOURSE” PROVISIONS.


(B)      NEITHER THE ISSUER NOR THE TRUSTEE SHALL SELL, TRANSFER, EXCHANGE OR
OTHERWISE DISPOSE OF ASSETS, OR ENTER INTO OR ENGAGE IN ANY BUSINESS WITH
RESPECT TO ANY PART OF THE ASSETS, EXCEPT AS EXPRESSLY PERMITTED OR REQUIRED BY
THIS INDENTURE OR THE COLLATERAL MANAGEMENT AGREEMENT.


(C)      THE CO-ISSUER SHALL NOT INVEST ANY OF ITS ASSETS IN “SECURITIES” (AS
SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT) AND SHALL KEEP ALL OF THE
CO-ISSUER’S ASSETS IN CASH.


(D)      FOR SO LONG AS ANY OF THE NOTES ARE OUTSTANDING, THE CO-ISSUER SHALL
NOT ISSUE ANY LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS OF THE CO-ISSUER TO
ANY PERSON OTHER THAN GRAMERCY INVESTMENT OR A WHOLLY-OWNED SUBSIDIARY OF
GRAMERCY INVESTMENT.


(E)      THE ISSUER SHALL NOT ENTER INTO ANY MATERIAL NEW AGREEMENTS (OTHER THAN
ANY HEDGE AGREEMENT, HEDGE COUNTERPARTY CREDIT SUPPORT, COLLATERAL DEBT
SECURITY, COLLATERAL DEBT SECURITY PURCHASE AGREEMENT OR OTHER AGREEMENT
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE SALE OF ASSETS BY THE
ISSUER) CONTEMPLATED BY THIS INDENTURE) WITHOUT THE PRIOR WRITTEN CONSENT OF
HOLDERS OF A MAJORITY OF THE NOTES (OR IF THERE ARE NO NOTES OUTSTANDING, A
MAJORITY OF THE PREFERRED SHARES) AND SHALL PROVIDE NOTICE OF ALL NEW AGREEMENTS
(OTHER THAN ANY HEDGE AGREEMENT, COLLATERAL DEBT SECURITY OR OTHER AGREEMENT
SPECIFICALLY CONTEMPLATED BY THIS INDENTURE) TO THE HOLDERS OF THE NOTES.  THE
FOREGOING NOTWITHSTANDING, THE ISSUER MAY AGREE TO ANY NEW AGREEMENTS; PROVIDED
THAT (I) THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER,
DETERMINES THAT SUCH NEW AGREEMENTS WOULD NOT, UPON OR AFTER BECOMING EFFECTIVE,
ADVERSELY AFFECT THE RIGHTS OR INTERESTS OF ANY CLASS OR CLASSES OF NOTEHOLDERS
AND (II) SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION.

164


--------------------------------------------------------------------------------





(F)       AS LONG AS ANY SENIOR NOTE IS OUTSTANDING, QRS II CORP. MAY NOT
TRANSFER THE PREFERRED SHARES TO ANY OTHER PERSON.


(G)      FOR SO LONG AS ANY SENIOR NOTE IS OUTSTANDING, QRS II CORP. MAY NOT
SELL, TRANSFER OR FINANCE ANY CLASS J NOTE OR CLASS K NOTE EXCEPT IN ACCORDANCE
WITH THE TRANSFER RESTRICTIONS SET FORTH IN SECTION 2.5(E)(IV).


SECTION 7.9             STATEMENT AS TO COMPLIANCE.


(A)      ON OR BEFORE JANUARY 31, IN EACH CALENDAR YEAR, COMMENCING IN 2007 OR
IMMEDIATELY IF THERE HAS BEEN A DEFAULT IN THE FULFILLMENT OF AN OBLIGATION
UNDER THIS INDENTURE, THE ISSUER SHALL DELIVER TO THE TRUSTEE (WHICH WILL
DELIVER A COPY TO EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY) AN OFFICER’S
CERTIFICATE GIVEN ON BEHALF OF THE ISSUER AND WITHOUT PERSONAL LIABILITY
STATING, AS TO EACH SIGNER THEREOF, THAT, SINCE THE DATE OF THE LAST CERTIFICATE
OR, IN THE CASE OF THE FIRST CERTIFICATE, THE CLOSING DATE, TO THE BEST OF THE
KNOWLEDGE, INFORMATION AND BELIEF OF SUCH OFFICER, THE ISSUER HAS FULFILLED ALL
OF ITS OBLIGATIONS UNDER THIS INDENTURE OR, IF THERE HAS BEEN A DEFAULT IN THE
FULFILLMENT OF ANY SUCH OBLIGATION, SPECIFYING EACH SUCH DEFAULT KNOWN TO THEM
AND THE NATURE AND STATUS THEREOF.


SECTION 7.10           ISSUER AND CO-ISSUER MAY CONSOLIDATE OR MERGE ONLY ON
CERTAIN TERMS.


(A)      THE ISSUER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON
OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON,
UNLESS PERMITTED BY THE GOVERNING DOCUMENTS AND CAYMAN ISLANDS LAW AND UNLESS:

(I)           THE ISSUER SHALL BE THE SURVIVING ENTITY, OR THE PERSON (IF OTHER
THAN THE ISSUER) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED
OR TO WHICH ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED
SHALL BE AN ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF THE CAYMAN ISLANDS
OR SUCH OTHER JURISDICTION APPROVED BY A MAJORITY OF EACH AND EVERY CLASS OF THE
NOTES (EACH VOTING AS A SEPARATE CLASS) AND A MAJORITY OF THE PREFERRED SHARES;
PROVIDED THAT NO SUCH APPROVAL SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
TRANSACTION UNDERTAKEN SOLELY TO EFFECT A CHANGE IN THE JURISDICTION OF
REGISTRATION PURSUANT TO SECTION 7.4 HEREOF; AND PROVIDED, FURTHER, THAT THE
SURVIVING ENTITY SHALL EXPRESSLY ASSUME, BY AN INDENTURE SUPPLEMENTAL HERETO,
EXECUTED AND DELIVERED TO THE TRUSTEE AND EACH NOTEHOLDER, THE DUE AND PUNCTUAL
PAYMENT OF THE PRINCIPAL OF AND INTEREST ON ALL NOTES AND OTHER AMOUNTS PAYABLE
HEREUNDER AND UNDER EACH HEDGE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT
AND THE PERFORMANCE AND OBSERVANCE OF EVERY COVENANT OF THIS INDENTURE AND UNDER
EACH HEDGE AGREEMENT AND THE COLLATERAL MANAGEMENT AGREEMENT ON THE PART OF THE
ISSUER TO BE PERFORMED OR OBSERVED, ALL AS PROVIDED HEREIN;

(II)          EACH RATING AGENCY SHALL HAVE BEEN NOTIFIED IN WRITING OF EACH
PROPOSED CONSOLIDATION OR MERGER OF THE ISSUER AND THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN CONFIRMATION FROM EACH RATING AGENCY THAT THE RATINGS ISSUED
WITH RESPECT TO EACH CLASS OF NOTES SHALL NOT BE REDUCED OR WITHDRAWN AS A
RESULT OF THE CONSUMMATION OF SUCH TRANSACTION;

165


--------------------------------------------------------------------------------




(III)         IF THE ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED SHALL HAVE AGREED
WITH THE TRUSTEE (A) TO OBSERVE THE SAME LEGAL REQUIREMENTS FOR THE RECOGNITION
OF SUCH FORMED OR SURVIVING ENTITY AS A LEGAL ENTITY SEPARATE AND APART FROM ANY
OF ITS AFFILIATES AS ARE APPLICABLE TO THE ISSUER WITH RESPECT TO ITS AFFILIATES
AND (B) NOT TO CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON OR TRANSFER OR
CONVEY ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO ANY OTHER PERSON EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 7.10, UNLESS IN CONNECTION WITH A SALE OF THE ASSETS PURSUANT TO ARTICLE
5, ARTICLE 9 OR ARTICLE 12;

(IV)        IF THE ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY SUCH
CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER ARE TRANSFERRED SHALL HAVE
DELIVERED TO THE TRUSTEE, EACH HEDGE COUNTERPARTY, THE COLLATERAL MANAGER AND
EACH RATING AGENCY AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH
STATING THAT SUCH PERSON IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING IN THE JURISDICTION IN WHICH SUCH PERSON IS ORGANIZED; THAT SUCH PERSON
HAS SUFFICIENT POWER AND AUTHORITY TO ASSUME THE OBLIGATIONS SET FORTH IN
SUBSECTION (I) ABOVE AND TO EXECUTE AND DELIVER AN INDENTURE SUPPLEMENTAL HERETO
FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS; THAT SUCH PERSON HAS DULY
AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF AN INDENTURE SUPPLEMENTAL
HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS AND THAT SUCH SUPPLEMENTAL
INDENTURE IS A VALID, LEGAL AND BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM AND OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); THAT,
IMMEDIATELY FOLLOWING THE EVENT WHICH CAUSES SUCH PERSON TO BECOME THE SUCCESSOR
TO THE ISSUER, (A) SUCH PERSON HAS GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF
ANY LIEN, SECURITY INTEREST OR CHARGE, OTHER THAN THE LIEN AND SECURITY INTEREST
OF THIS INDENTURE, TO THE ASSETS SECURING, IN THE CASE OF A CONSOLIDATION OR
MERGER OF THE ISSUER, ALL OF THE NOTES OR, IN THE CASE OF ANY TRANSFER OR
CONVEYANCE OF THE ASSETS SECURING ANY OF THE NOTES, SUCH NOTES, (B) THE TRUSTEE
CONTINUES TO HAVE A VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
ASSETS SECURING, IN THE CASE OF A CONSOLIDATION OR MERGER OF THE ISSUER, ALL OF
THE NOTES, OR, IN THE CASE OF ANY TRANSFER OR CONVEYANCE OF THE ASSETS SECURING
ANY OF THE NOTES, SUCH NOTES AND (C) SUCH OTHER MATTERS AS THE TRUSTEE, EACH
HEDGE COUNTERPARTY, THE COLLATERAL MANAGER OR ANY NOTEHOLDER MAY REASONABLY
REQUIRE;

(V)         IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(VI)        THE ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE, THE PREFERRED SHARES
PAYING AGENT, EACH HEDGE COUNTERPARTY, THE COLLATERAL MANAGER AND EACH
NOTEHOLDER, AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT
SUCH CONSOLIDATION, MERGER, TRANSFER OR CONVEYANCE AND SUCH SUPPLEMENTAL
INDENTURE COMPLY WITH THIS ARTICLE 7 AND THAT ALL CONDITIONS PRECEDENT IN THIS
ARTICLE 7 PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND
THAT NO ADVERSE TAX CONSEQUENCES WILL RESULT

166


--------------------------------------------------------------------------------




THEREFROM TO THE HOLDERS OF THE NOTES, THE PREFERRED SHAREHOLDERS AND ANY HEDGE
COUNTERPARTY; AND

(VII)       AFTER GIVING EFFECT TO SUCH TRANSACTION, THE ISSUER SHALL NOT BE
REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT.


(B)      THE CO-ISSUER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER
PERSON OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY
PERSON, UNLESS NO NOTES REMAIN OUTSTANDING OR:

(I)           THE CO-ISSUER SHALL BE THE SURVIVING ENTITY, OR THE PERSON (IF
OTHER THAN THE CO-ISSUER) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
CO-ISSUER IS MERGED OR TO WHICH ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CO-ISSUER ARE TRANSFERRED SHALL BE A COMPANY ORGANIZED AND EXISTING UNDER THE
LAWS OF DELAWARE OR SUCH OTHER JURISDICTION APPROVED BY A MAJORITY OF THE
CONTROLLING CLASS; PROVIDED THAT NO SUCH APPROVAL SHALL BE REQUIRED IN
CONNECTION WITH ANY SUCH TRANSACTION UNDERTAKEN SOLELY TO EFFECT A CHANGE IN THE
JURISDICTION OF FORMATION PURSUANT TO SECTION 7.4; AND PROVIDED, FURTHER, THAT
THE SURVIVING ENTITY SHALL EXPRESSLY ASSUME, BY AN INDENTURE SUPPLEMENTAL
HERETO, EXECUTED AND DELIVERED TO THE TRUSTEE AND EACH NOTEHOLDER, THE DUE AND
PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND INTEREST ON ALL NOTES AND THE
PERFORMANCE AND OBSERVANCE OF EVERY COVENANT OF THIS INDENTURE ON THE PART OF
THE CO-ISSUER TO BE PERFORMED OR OBSERVED, ALL AS PROVIDED HEREIN;

(II)          EACH RATING AGENCY SHALL HAVE BEEN NOTIFIED IN WRITING OF EACH
PROPOSED CONSOLIDATION OR MERGER OF THE CO-ISSUER AND THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN CONFIRMATION FROM EACH RATING AGENCY THAT THE RATINGS ISSUED
WITH RESPECT TO EACH CLASS OF NOTES SHALL NOT BE REDUCED OR WITHDRAWN AS A
RESULT OF THE CONSUMMATION OF SUCH TRANSACTION;

(III)         IF THE CO-ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE CO-ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CO-ISSUER ARE TRANSFERRED SHALL HAVE
AGREED WITH THE TRUSTEE (A) TO OBSERVE THE SAME LEGAL REQUIREMENTS FOR THE
RECOGNITION OF SUCH FORMED OR SURVIVING ENTITY AS A LEGAL ENTITY SEPARATE AND
APART FROM ANY OF ITS AFFILIATES AS ARE APPLICABLE TO THE CO-ISSUER WITH RESPECT
TO ITS AFFILIATES AND (B) NOT TO CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER
PERSON OR TRANSFER OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER
PERSON EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.10;

(IV)        IF THE CO-ISSUER IS NOT THE SURVIVING ENTITY, THE PERSON FORMED BY
SUCH CONSOLIDATION OR INTO WHICH THE CO-ISSUER IS MERGED OR TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CO-ISSUER ARE TRANSFERRED SHALL HAVE
DELIVERED TO THE TRUSTEE AND EACH RATING AGENCY AN OFFICER’S CERTIFICATE AND AN
OPINION OF COUNSEL EACH STATING THAT SUCH PERSON IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING IN THE JURISDICTION IN WHICH SUCH PERSON IS
ORGANIZED; THAT SUCH PERSON HAS SUFFICIENT POWER AND AUTHORITY TO ASSUME THE
OBLIGATIONS SET FORTH IN SUBSECTION (I) ABOVE AND TO EXECUTE AND DELIVER AN
INDENTURE SUPPLEMENTAL HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS; THAT
SUCH PERSON HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF AN
INDENTURE

167


--------------------------------------------------------------------------------




SUPPLEMENTAL HERETO FOR THE PURPOSE OF ASSUMING SUCH OBLIGATIONS AND THAT SUCH
SUPPLEMENTAL INDENTURE IS A VALID, LEGAL AND BINDING OBLIGATION OF SUCH PERSON,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW); SUCH OTHER MATTERS AS THE TRUSTEE OR ANY NOTEHOLDER MAY REASONABLY
REQUIRE;

(V)         IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(VI)        THE CO-ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE, THE PREFERRED
SHARES PAYING AGENT AND EACH NOTEHOLDER AN OFFICER’S CERTIFICATE AND AN OPINION
OF COUNSEL EACH STATING THAT SUCH CONSOLIDATION, MERGER, TRANSFER OR CONVEYANCE
AND SUCH SUPPLEMENTAL INDENTURE COMPLY WITH THIS ARTICLE 7 AND THAT ALL
CONDITIONS PRECEDENT IN THIS ARTICLE 7 PROVIDED FOR RELATING TO SUCH TRANSACTION
HAVE BEEN COMPLIED WITH AND THAT NO ADVERSE TAX CONSEQUENCES WILL RESULT
THEREFROM TO THE HOLDERS OF THE NOTES OR THE PREFERRED SHAREHOLDERS; AND

(VII)       AFTER GIVING EFFECT TO SUCH TRANSACTION, THE CO-ISSUER SHALL NOT BE
REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT.


SECTION 7.11           SUCCESSOR SUBSTITUTED.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer or the Co-Issuer), or the Person to which
such consolidation, merger, transfer or conveyance is made, shall succeed to,
and be substituted for, and may exercise every right and power of, the Issuer or
the Co-Issuer, as the case may be, under this Indenture with the same effect as
if such Person had been named as the Issuer or the Co-Issuer, as the case may
be, herein.  In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Issuer” or the “Co-Issuer” in the first
paragraph of this Indenture or any successor which shall theretofore have become
such in the manner prescribed in this Article 7 may be dissolved, wound-up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes or Notes, as
applicable, and from its obligations under this Indenture.


SECTION 7.12           NO OTHER BUSINESS.

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing and selling the Preferred Shares in accordance with its Governing
Documents, entering into any Hedge Agreement, the Collateral Management
Agreement, and acquiring, owning, holding and pledging the Assets in connection
with the Notes and such other activities which are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith.  The Co-Issuer shall not engage in any business or activity other
than issuing and selling the Notes

168


--------------------------------------------------------------------------------




pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.


SECTION 7.13           REPORTING.

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such holder or
beneficial owner, to a prospective purchaser of such Note designated by such
holder or beneficial owner or to the Trustee for delivery to such holder or
beneficial owner or a prospective purchaser designated by such holder or
beneficial owner, as the case may be, in order to permit compliance by such
holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such holder or beneficial owner.  “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto).  The
Trustee shall reasonably cooperate with the Issuer and/or the Co-Issuer in
mailing or otherwise distributing (at the Issuer’s expense) to such Noteholders
or prospective purchasers, at and pursuant to the Issuer’s and/or the
Co-Issuer’s written direction the foregoing materials prepared by or on behalf
of the Issuer and/or the Co-Issuer; provided, however, that the Trustee shall be
entitled to prepare and affix thereto or enclose therewith reasonable
disclaimers to the effect that such Rule 144A Information was not assembled by
the Trustee, that the Trustee has not reviewed or verified the accuracy thereof,
and that it makes no representation as to such accuracy or as to the sufficiency
of such information under the requirements of Rule 144A or for any other
purpose.


SECTION 7.14           CALCULATION AGENT.


(A)      THE ISSUER AND THE CO-ISSUER HEREBY AGREE THAT FOR SO LONG AS ANY NOTES
REMAIN OUTSTANDING THERE SHALL AT ALL TIMES BE AN AGENT APPOINTED TO CALCULATE
LIBOR IN RESPECT OF EACH INTEREST ACCRUAL PERIOD IN ACCORDANCE WITH THE TERMS OF
SCHEDULE F HERETO (THE “CALCULATION AGENT”).  THE ISSUER AND THE CO-ISSUER HAVE
INITIALLY APPOINTED THE TRUSTEE AS CALCULATION AGENT FOR PURPOSES OF DETERMINING
LIBOR FOR EACH INTEREST ACCRUAL PERIOD.  THE CALCULATION AGENT MAY BE REMOVED BY
THE ISSUER AND THE CO-ISSUER AT ANY TIME.  THE CALCULATION AGENT MAY RESIGN AT
ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE NOTEHOLDERS AND EACH RATING
AGENCY.  IF THE CALCULATION AGENT IS UNABLE OR UNWILLING TO ACT AS SUCH OR IS
REMOVED BY THE ISSUER AND THE CO-ISSUER IN RESPECT OF ANY INTEREST ACCRUAL
PERIOD, THE ISSUER AND THE CO-ISSUER SHALL, WITH THE PRIOR WRITTEN CONSENT OF
EACH HEDGE COUNTERPARTY, PROMPTLY APPOINT AS A REPLACEMENT CALCULATION AGENT A
LEADING BANK WHICH IS ENGAGED IN TRANSACTIONS IN EURODOLLAR DEPOSITS IN THE
INTERNATIONAL EURODOLLAR MARKET AND WHICH DOES NOT CONTROL OR IS NOT CONTROLLED
BY OR UNDER COMMON CONTROL WITH THE ISSUER OR THE CO-ISSUER.  THE CALCULATION
AGENT MAY NOT RESIGN ITS DUTIES WITHOUT A SUCCESSOR HAVING BEEN DULY APPOINTED,
AND SHALL PROMPTLY INFORM THE HEDGE COUNTERPARTY OF ANY SUCH APPOINTMENT.  IF NO
SUCCESSOR CALCULATION AGENT SHALL HAVE BEEN APPOINTED WITHIN THIRTY (30) DAYS
AFTER GIVING OF A NOTICE OF RESIGNATION, THE RESIGNING CALCULATION AGENT, EACH
HEDGE COUNTERPARTY, A MAJORITY OF THE NOTES OR ANY HOLDER

169


--------------------------------------------------------------------------------





OF A NOTE, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED, MAY PETITION
A COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR CALCULATION
AGENT.


(B)      THE CALCULATION AGENT SHALL BE REQUIRED TO AGREE THAT, AS SOON AS
PRACTICABLE AFTER 11:00 A.M. (LONDON TIME) ON EACH LIBOR DETERMINATION DATE (AS
DEFINED IN SCHEDULE F HERETO), BUT IN NO EVENT LATER THAN 11:00 A.M. (NEW YORK
TIME) ON THE LONDON BANKING DAY IMMEDIATELY FOLLOWING EACH LIBOR DETERMINATION
DATE, THE CALCULATION AGENT SHALL CALCULATE (X) LIBOR FOR THE NEXT INTEREST
ACCRUAL PERIOD AND (Y) THE AMOUNT OF INTEREST FOR SUCH INTEREST ACCRUAL PERIOD
PAYABLE IN RESPECT OF EACH U.S. $1,000 PRINCIPAL AMOUNT OF EACH CLASS OF NOTES
(ROUNDED TO THE NEAREST CENT, WITH HALF A CENT BEING ROUNDED UPWARD) ON THE
RELATED PAYMENT DATE, AND WILL COMMUNICATE SUCH RATES AND AMOUNTS TO THE ISSUER,
THE CO-ISSUER, THE TRUSTEE, THE COLLATERAL MANAGER, THE PAYING AGENT, EACH HEDGE
COUNTERPARTY AND, IF ANY FLOATING RATE NOTE IS IN THE FORM OF A REGULATION S
GLOBAL SECURITY, TO EUROCLEAR AND CLEARSTREAM, LUXEMBOURG.  THE CALCULATION
AGENT SHALL ALSO SPECIFY TO THE ISSUER AND THE CO-ISSUER THE QUOTATIONS UPON
WHICH LIBOR IS BASED, AND IN ANY EVENT THE CALCULATION AGENT SHALL NOTIFY THE
ISSUER AND THE CO-ISSUER BEFORE 5:00 P.M. (NEW YORK TIME) ON EACH LIBOR
DETERMINATION DATE IF IT HAS NOT DETERMINED AND IS NOT IN THE PROCESS OF
DETERMINING LIBOR AND THE INTEREST DISTRIBUTION AMOUNTS FOR EACH CLASS OF NOTES,
TOGETHER WITH THE REASONS THEREFOR.  THE DETERMINATION OF THE CLASS A-1 RATE,
CLASS A-2 RATE, CLASS B RATE, CLASS C RATE, CLASS D RATE, CLASS E RATE, CLASS F
RATE, CLASS G RATE, CLASS H RATE, CLASS J RATE AND CLASS K RATE AND THE RELATED
CLASS A-1 INTEREST DISTRIBUTION AMOUNT, CLASS A-2 INTEREST DISTRIBUTION AMOUNT,
CLASS B INTEREST DISTRIBUTION AMOUNT, CLASS C INTEREST DISTRIBUTION AMOUNT,
CLASS D INTEREST DISTRIBUTION AMOUNT, CLASS E INTEREST DISTRIBUTION AMOUNT,
CLASS F INTEREST DISTRIBUTION AMOUNT, CLASS G INTEREST DISTRIBUTION AMOUNT,
CLASS H INTEREST DISTRIBUTION AMOUNT, CLASS J INTEREST DISTRIBUTION AMOUNT AND
CLASS K INTEREST DISTRIBUTION AMOUNT, RESPECTIVELY, BY THE CALCULATION AGENT
SHALL, ABSENT MANIFEST ERROR, BE FINAL AND BINDING ON ALL PARTIES.


SECTION 7.15           CERTAIN TAX MATTERS.

The Issuer will provide, upon request of any Holder of any Class of Notes deemed
equity for U.S. federal income tax purposes, any information with regard to any
filing requirements that such Holder may have as a result of the Issuer being
classified as a “passive foreign investment company” or a “controlled foreign
corporation” (as applicable) for U.S. federal income tax purposes.


SECTION 7.16           MAINTENANCE OF LISTING.


(A)      FOR SO LONG AS ANY OF THE SENIOR NOTES REMAIN OUTSTANDING, THE ISSUER
AND CO-ISSUER SHALL USE ALL REASONABLE EFFORTS TO ARRANGE AND MAINTAIN THE
LISTING OF THE SENIOR NOTES ON THE IRISH STOCK EXCHANGE.


(B)      IF THE SENIOR NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, THE ISSUER
SHALL:

(I)           IN EACH CALENDAR YEAR COMMENCING IN 2006, REQUEST FROM THE IRISH
STOCK EXCHANGE A WAIVER OF THE IRISH STOCK EXCHANGE’S REQUIREMENT TO PUBLISH
ANNUAL REPORTS AND ACCOUNTS;

170


--------------------------------------------------------------------------------




(II)          SUBMIT TO THE IRISH STOCK EXCHANGE DRAFT COPIES OF ANY PROPOSED
AMENDMENTS TO THE GOVERNING DOCUMENTS WHICH WOULD AFFECT THE RIGHTS OF THE
HOLDERS OF THE SENIOR NOTES LISTED ON THE IRISH STOCK EXCHANGE;

(III)         PAY THE ANNUAL FEE FOR LISTING THE SENIOR NOTES ON THE IRISH STOCK
EXCHANGE, IF ANY; AND

(IV)        INFORM THE IRISH STOCK EXCHANGE IF THE RATING ASSIGNED TO ANY OF THE
SENIOR NOTES IS REDUCED OR WITHDRAWN.


(C)      ALL NOTICES, DOCUMENTS, REPORTS AND OTHER ANNOUNCEMENTS DELIVERED TO
SUCH COMPANY ANNOUNCEMENTS OFFICE SHALL BE IN THE ENGLISH LANGUAGE.


(D)      NOTWITHSTANDING THE FOREGOING, IF THE COLLATERAL MANAGER ON BEHALF OF
THE CO-ISSUERS DETERMINES THAT THE MAINTENANCE OF THE LISTING OF ANY CLASS OF
SENIOR NOTES ON THE IRISH STOCK EXCHANGE (OR ANY ALTERNATIVE LISTING ON ANOTHER
SECURITIES EXCHANGE) IS UNDULY ONEROUS OR BURDENSOME, THE CO-ISSUERS WILL HAVE
THE RIGHT TO CAUSE SUCH CLASS OF SENIOR NOTES TO BE DELISTED FROM THE IRISH
STOCK EXCHANGE (OR SUCH OTHER SECURITIES EXCHANGE).  WITHOUT LIMITING THE
COLLATERAL MANAGER’S DISCRETION WITH RESPECT TO ANY DETERMINATION THAT
MAINTAINING OR OBTAINING A LISTING IS UNDULY ONEROUS OR BURDENSOME, THE
COLLATERAL MANAGER MAY TAKE INTO ACCOUNT VARIOUS FACTORS, INCLUDING ANY
REQUIREMENT, RESULTING FROM A LISTING, THAT EITHER CO-ISSUER PREPARE FINANCIAL
STATEMENTS OF ANY PARTICULAR KIND OR PROVIDE ADDITIONAL DISCLOSURE OF ANY
PARTICULAR KIND, IN EACH CASE INCLUDING ANY SUCH REQUIREMENT ARISING OUT OF
DISCLOSURE OR TRANSPARENCY DIRECTIVES OF THE EUROPEAN UNION OR ANY OTHER LAW OR
GOVERNMENTAL RULE.  NOTWITHSTANDING THE FOREGOING, THE CONSENT OF A MAJORITY OF
THE CONTROLLING CLASS SHALL BE REQUIRED UNLESS THE REASON FOR DELISTING RELATES
TO A LEGAL/COMPLIANCE, REGULATORY, ACCOUNTING OR TAX ISSUE.  IN THE EVENT ANY
CLASS OF SENIOR NOTES IS DELISTED PURSUANT TO THIS SECTION 7.16(D), THE
CO-ISSUERS SHALL USE REASONABLE EFFORTS TO OBTAIN AN ALTERNATIVE LISTING OF SUCH
CLASS OF SENIOR NOTES ON ANOTHER SECURITIES EXCHANGE CHOSEN BY THE COLLATERAL
MANAGER; PROVIDED, HOWEVER, IF THE COLLATERAL MANAGER DETERMINES THAT OBTAINING
AN ALTERNATIVE LISTING IS UNDULY ONEROUS OR BURDENSOME, THE CO-ISSUERS SHALL NOT
OBTAIN AN ALTERNATIVE LISTING FOR SUCH CLASS OF SENIOR NOTES.


SECTION 7.17           PURCHASE OF ASSETS.

The Issuer (or the Collateral Manager on behalf of the Issuer) shall use
reasonable commercial efforts to invest Principal Proceeds and any remaining
Initial Deposit and any Reinvestment Income during the Ramp-Up Period in
Collateral Debt Securities in accordance with the provisions hereof.  Subject to
the provisions of this Section 7.17, Principal Proceeds and all or any portion
of any remaining Initial Deposit and any Reinvestment Income thereon may be
applied prior to the Effective Date to purchase Collateral Debt Securities
(which shall be, and hereby are, Granted to the Trustee pursuant to the Granting
Clause of this Agreement) for inclusion in the Assets upon receipt by the
Trustee of an Issuer Order executed by the Issuer (or the Collateral Manager on
behalf of the Issuer) with respect thereto directing the Trustee to pay out the
amount specified therein against delivery of the Collateral Debt Security
specified therein and a certificate of an Authorized Officer of the Issuer (or
the Collateral Manager), dated as of the trade date, and delivered to the
Trustee on or prior to the date of such purchase and Grant, to

171


--------------------------------------------------------------------------------




the effect that the criteria set forth below in this Section 7.17 will be
satisfied (such criteria to be applied as of the trade date) after giving effect
to such purchase and Grant of the Collateral Debt Securities:

(a)           the Eligibility Criteria are met with respect to the Collateral
Debt Securities purchased;

(b)           the Reinvestment Criteria are satisfied after giving effect to
such investment; and

(c)           the procedures relating to the perfection of the Trustee’s
security interest in the Collateral Debt Securities described in this Agreement
have been satisfied.


SECTION 7.18           EFFECTIVE DATE ACTIONS.

(a)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall cause to be delivered to the Trustee and each Rating Agency on the
Effective Date an amended Schedule of Closing Date Collateral Debt Securities
listing all Collateral Debt Securities Granted to the Trustee pursuant to
Section 7.17 on or before the Effective Date, which schedule shall supersede any
prior Schedule of Closing Date Collateral Debt Securities delivered to the
Trustee.

(b)           Within ten (10) Business Days after the Effective Date, the Issuer
(or the Collateral Manager on behalf of the Issuer) shall request each Rating
Agency rating a Class of Notes to confirm within twenty (20) Business Days after
the Effective Date, and to so notify in writing the Trustee and any Hedge
Counterparty, that it has not reduced or withdrawn the ratings assigned by it on
the Closing Date to such Class of Notes.  If, within twenty (20) Business Days
after the Effective Date, any rating assigned as of the Closing Date to any
Class of Notes has not been confirmed, or is reduced or withdrawn, the
Collateral Manager may, on behalf of the Issuer, within ten (10) Business Days,
provide to such Rating Agency a proposal (a “Proposal”) with respect to the
Collateral Debt Securities.  If such Rating Agency does not accept the Proposal,
or the Collateral Manager, on behalf of the Issuer, elects not to submit a
Proposal, a “Rating Confirmation Failure” shall have occurred.  If such Rating
Agency accepts the Proposal, a Rating Confirmation Failure shall not be deemed
to have occurred unless and until the Collateral Manager fails to meet the
conditions set forth in the Proposal in accordance with the time requirements
set forth in such Proposal.  Within ten (10) Business Days after the conditions
set forth in the Proposal have been satisfied, the Issuer must request a Rating
Confirmation. If the relevant Rating Agency does not confirm its ratings, a
Rating Confirmation Failure shall have occurred.  If a Rating Confirmation
Failure occurs on the first Payment Date thereafter, (i) as provided in Section
10.4, amounts on deposit in the Unused Proceeds Account, (ii) as provided in
Section 11.1(a)(i), all Interest Proceeds remaining after payment of amounts
referred to in clauses (1) through (29) of Section 11.1(a)(i) and (iii) as
provided in Section 11.1(a)(ii), all Principal Proceeds remaining after payment
of the amounts referred to in clauses (1) through (10) of Section 11.1(a)(ii),
in each case will be used to pay principal of each such Class of Notes,
sequentially in accordance with the Priority of Payments, until each such rating
is confirmed or reinstated or such Class of Notes has been paid in full.

172


--------------------------------------------------------------------------------




(c)           The Collateral Manager on behalf of the Issuer shall cause to be
delivered to the Trustee, each Hedge Counterparty and each Rating Agency, within
six (6) Business Days after the Effective Date, an Accountants’ Report, dated as
of the Effective Date, confirming that the Collateral Quality Tests and the
Coverage Tests have been satisfied and that the Collateral Debt Securities have
an aggregate par amount equal to at least the Minimum Ramp-Up Amount and
certifying the procedures applied and such accountants’ associated findings with
respect to the Eligibility Criteria and specifying the procedures undertaken by
them to review data and computations relating to such information. The
Collateral Manager may on any date, prior to the 270th day following the Closing
Date or the purchase of Collateral Debt Securities having an aggregate par
amount equal to the Minimum Ramp-Up Amount, upon written notice to the Trustee,
the Issuer and the Co-Issuer and each Rating Agency (with a copy to each Hedge
Counterparty), declare that the Effective Date shall occur on the date specified
in such notice; provided that each of the Collateral Quality Tests and the
Coverage Tests will be satisfied as of such Effective Date and the Rating Agency
Condition has been satisfied.  The Issuer (or the Collateral Manager on behalf
of the Issuer) shall cause to be delivered to S&P on the Effective Date a
Microsoft Excel file that provides all of the inputs required to determine
whether the S&P CDO Monitor Test has been satisfied.


SECTION 7.19           LIQUIDITY TESTS


(A)      SO LONG AS THE ISSUER OWNS RELATED FUTURE ADVANCE LOANS WITH RESPECT TO
WHICH THE RELATED OTHER LOANS ARE HELD BY FUTURE ADVANCE HOLDERS, AND THE
AGGREGATE AMOUNT OF THE ADDITIONAL FUNDING COMMITMENTS RELATED TO SUCH OTHER
LOANS IS GREATER THAN $5,000,000, GRAMERCY CAPITAL CORP.’S AND GKK CAPITAL LP’S
COMBINED LIQUIDITY WILL BE MEASURED QUARTERLY ON EACH PAYMENT DATE (EACH SUCH
DAY, A “QUARTERLY MEASUREMENT DATE” AND EACH SUCH MEASUREMENT, A “LIQUIDITY
TEST”).  IF GRAMERCY CAPITAL CORP.’S AND GKK CAPITAL LP’S COMBINED LIQUIDITY
(PLUS ANY AMOUNTS ON DEPOSIT IN THE SUSPENSE ACCOUNT AS A RESULT OF THE
OPERATION OF THIS SECTION 7.19(A)) IS LESS THAN $20,000,000 ON ANY QUARTERLY
MEASUREMENT DATE ON OR AFTER THE QUARTERLY MEASUREMENT DATE IN APRIL 2007 ON
WHICH THE AGGREGATE AMOUNT OF THE ADDITIONAL FUNDING COMMITMENTS RELATED TO SUCH
OTHER LOANS IS GREATER THAN $5,000,000, AND GRAMERCY CAPITAL CORP. AND/OR GKK
CAPITAL LP DOES NOT, WITHIN 30 CALENDAR DAYS, (I) INCREASE THEIR COMBINED
LIQUIDITY (PLUS ANY AMOUNTS ON DEPOSIT IN THE SUSPENSE ACCOUNT AS A RESULT OF
THE OPERATION OF THIS SECTION 7.19(A)) TO AT LEAST $20,000,000, (II) OBTAIN A
QUALIFIED LETTER OF CREDIT OR A GUARANTEE FROM AN ENTITY RATED AT LEAST “A-” BY
S&P AND “A3” BY MOODY’S IN AN AMOUNT AT LEAST EQUAL TO THE EXCESS, IF ANY, OF
$20,000,000 OVER THEIR COMBINED LIQUIDITY (PLUS ANY AMOUNTS ON DEPOSIT IN THE
SUSPENSE ACCOUNT AS A RESULT OF THE OPERATION OF THIS SECTION 7.19(A)), (III)
FUND ONE OR MORE ACCOUNTS OWNED BY THE RELEVANT FUTURE ADVANCE HOLDER(S) IN AN
AGGREGATE AMOUNT AT LEAST EQUAL TO THE EXCESS, IF ANY, OF $20,000,000 OVER THEIR
COMBINED LIQUIDITY (PLUS ANY AMOUNTS ON DEPOSIT IN THE SUSPENSE ACCOUNT AS A
RESULT OF THE OPERATION OF THIS SECTION 7.19(A)), THE ONLY PERMITTED WITHDRAWALS
FROM WHICH WILL BE TO SATISFY THE ADDITIONAL FUNDING COMMITMENTS OF SUCH FUTURE
ADVANCE HOLDER(S) OR TO REIMBURSE THE ISSUER FOR LOSSES RELATED TO THE FAILURE
OF THE FUTURE ADVANCE HOLDERS TO FUND FUTURE ADVANCES IN ACCORDANCE WITH THE
TERMS OF THE RELATED MORTGAGE LOAN DOCUMENTS, OR (IV) TAKE SOME OTHER ACTION
ACCEPTABLE TO THE RATING AGENCIES, A “LIQUIDITY TEST FAILURE” SHALL HAVE
OCCURRED WITH RESPECT TO SUCH QUARTERLY MEASUREMENT DATE.  IF SUCH LIQUIDITY
TEST FAILURE IS NOT CURED BY THE FOLLOWING PAYMENT DATE, AMOUNTS AVAILABLE TO BE
DISTRIBUTED TO THE HOLDERS OF THE PREFERRED SHARES PURSUANT TO CLAUSE (34) OF
SECTION 11.1(A)(I) INSTEAD SHALL BE DEPOSITED INTO

173


--------------------------------------------------------------------------------





THE SUSPENSE ACCOUNT UNTIL THE SUM OF LIQUIDITY AND ALL AMOUNTS ON DEPOSIT IN
THE SUSPENSE ACCOUNT AS A RESULT OF THE OBLIGATION OF THIS SECTION 7.19(A) IS
EQUAL TO $20,000,000.  THE COLLATERAL MANAGER SHALL NOTIFY THE RATING AGENCIES
IF A LIQUIDITY TEST FAILURE OCCURS (AND IN CONNECTION THEREWITH SHALL REPORT TO
THE RATING AGENCIES THE AMOUNT OF LIQUIDITY AS OF THE DATE OF THE LIQUIDITY TEST
FAILURE).  FOR THE AVOIDANCE OF DOUBT, IF GRAMERCY CAPITAL CORP. AND/OR GKK
CAPITAL LP TAKES ONE OF THE ACTIONS DESCRIBED IN CLAUSE (II) OR (III) OF THE
IMMEDIATELY PRECEDING SENTENCE FOLLOWING THE OCCURRENCE OF A LIQUIDITY FAILURE,
THEY OR IT, AS THE CASE MAY BE, WILL BE PERMITTED TO TERMINATE SUCH QUALIFIED
LETTER OF CREDIT OR GUARANTEE OR LIQUIDATE SUCH ACCOUNT, AS THE CASE MAY BE, AT
ANY TIME THEREAFTER WHEN THEIR COMBINED LIQUIDITY IS AT LEAST $20,000,000. 
AMOUNTS ON DEPOSIT IN THE SUSPENSE ACCOUNT (OR ANY PORTION THEREOF) WILL BE PAID
(UPON STANDING ORDER OF THE ISSUER) TO THE PREFERRED SHARES PAYING AGENT FOR
DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT FOR DISTRIBUTION TO THE
HOLDERS OF THE PREFERRED SHARES AS PAYMENTS OF THE PREFERRED SHARES DISTRIBUTION
AMOUNT (SUBJECT TO AND IN ACCORDANCE WITH THE PROVISIONS OF THE PREFERRED SHARES
PAYING AGENCY AGREEMENT) ON ANY DATE ON WHICH THE LIQUIDITY TEST WOULD BE
SATISFIED AFTER SUCH RELEASE AND PAYMENT.


(B)      WITH RESPECT TO EACH RELATED FUTURE ADVANCE LOAN DESCRIBED IN CLAUSE
(XXXVI)(A)(I) OF THE DEFINITION OF ELIGIBILITY CRITERIA, ON ANY PAYMENT DATE ON
WHICH THE AGGREGATE AMOUNT OF ADDITIONAL FUNDING COMMITMENTS RELATED TO OTHER
LOANS IS GREATER THAN $5,000,000, IF THE RELATED PARTICIPATING INSTITUTION HAS
FAILED TO FUND ANY FUTURE ADVANCE REQUIRED TO BE FUNDED BY IT IN ACCORDANCE WITH
THE TERMS OF THE RELATED OTHER LOAN AND GRAMERCY CAPITAL CORP. AND/OR GKK
CAPITAL LP HAS NOT, WITHIN 30 CALENDAR DAYS THEREAFTER, (I) OBTAINED A QUALIFIED
LETTER OF CREDIT OR A GUARANTEE FROM AN ENTITY RATED AT LEAST “A-” BY S&P AND
“A3” BY MOODY’S IN AN AMOUNT AT LEAST EQUAL TO $20,000,000, (II) FUNDED ONE OR
MORE ACCOUNTS OWNED BY THE RELEVANT FUTURE ADVANCE HOLDER(S) IN AN AGGREGATE
AMOUNT AT LEAST EQUAL TO $20,000,000, THE ONLY PERMITTED WITHDRAWALS FROM WHICH
WILL BE TO SATISFY THE ADDITIONAL FUNDING COMMITMENTS OF SUCH FUTURE ADVANCE
HOLDER(S) OR TO REIMBURSE THE ISSUER FOR LOSSES RELATED TO THE FAILURE OF THE
FUTURE ADVANCE HOLDERS TO FUND FUTURE ADVANCES IN ACCORDANCE WITH THE TERMS OF
THE RELATED MORTGAGE LOAN DOCUMENTS, OR (III) TAKEN SOME OTHER ACTION ACCEPTABLE
TO THE RATING AGENCIES (ANY SUCH EVENT, A “SCHEDULE P FAILURE”), AMOUNTS
AVAILABLE TO BE DISTRIBUTED TO THE HOLDERS OF THE PREFERRED SHARES PURSUANT TO
CLAUSE (34) OF SECTION 11.1(A)(I), UP TO AN AGGREGATE AMOUNT OF $20,000,000 (THE
“SCHEDULE P FAILURE AMOUNT”), INSTEAD SHALL BE DEPOSITED INTO THE SUSPENSE
ACCOUNT UNTIL SUCH TIME AS ALL SUCH FAILURES TO FUND HAVE BEEN CURED.  SUBJECT
TO SECTION 7.19(A), AMOUNTS ON DEPOSIT IN THE SUSPENSE ACCOUNT (OR ANY PORTION
THEREOF) WILL BE PAID (UPON STANDING ORDER OF THE ISSUER) TO THE PREFERRED
SHARES PAYING AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT
FOR DISTRIBUTION TO THE HOLDERS OF THE PREFERRED SHARES AS PAYMENTS OF THE
PREFERRED SHARES DISTRIBUTION AMOUNT (SUBJECT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF THE PREFERRED SHARES PAYING AGENCY AGREEMENT) ON ANY DATE ON WHICH
ALL SUCH FAILURES TO FUND HAVE BEEN CURED (AND THE LIQUIDITY TEST WOULD BE
SATISFIED AFTER SUCH RELEASE AND PAYMENT).  FOR THE AVOIDANCE OF DOUBT, IF
GRAMERCY CAPITAL CORP. AND/OR GKK CAPITAL LP TAKES ONE OF THE ACTIONS DESCRIBED
IN CLAUSE (I) OR (II) ABOVE FOLLOWING THE OCCURRENCE OF A FAILURE TO FUND, THEY
OR IT, AS THE CASE MAY BE, WILL BE PERMITTED TO TERMINATE SUCH QUALIFIED LETTER
OF CREDIT OR GUARANTEE OR LIQUIDATE SUCH ACCOUNT, AS THE CASE MAY BE, AT ANY
TIME THEREAFTER WHEN ALL SUCH FAILURES TO FUND HAVE BEEN CURED.

174


--------------------------------------------------------------------------------





ARTICLE 8


SUPPLEMENTAL INDENTURES


SECTION 8.1             SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF
SECURITYHOLDERS.

Without the consent of the Holders of any Notes or any Preferred Shareholders,
the Issuer, the Co-Issuer, when authorized by Board Resolutions, and the
Trustee, with the written consent of each Hedge Counterparty delivered to the
Issuer, the Co-Issuer and the Trustee, and, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:


(A)      TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE ISSUER OR THE
CO-ISSUER AND THE ASSUMPTION BY ANY SUCH SUCCESSOR PERSON OF THE COVENANTS OF
THE ISSUER OR THE CO-ISSUER HEREIN AND IN THE NOTES;


(B)      TO ADD TO THE COVENANTS OF THE ISSUER, THE CO-ISSUER OR THE TRUSTEE FOR
THE BENEFIT OF THE HOLDERS OF THE NOTES, PREFERRED SHAREHOLDERS, EACH HEDGE
COUNTERPARTY OR TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED UPON THE ISSUER
OR THE CO-ISSUER;


(C)      TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE ANY PROPERTY TO OR WITH
THE TRUSTEE, OR ADD TO THE CONDITIONS, LIMITATIONS OR RESTRICTIONS ON THE
AUTHORIZED AMOUNT, TERMS AND PURPOSES OF THE ISSUE, AUTHENTICATION AND DELIVERY
OF THE NOTES;


(D)      TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT HEREUNDER BY
A SUCCESSOR TRUSTEE AND TO ADD TO OR CHANGE ANY OF THE PROVISIONS OF THIS
INDENTURE AS SHALL BE NECESSARY TO FACILITATE THE ADMINISTRATION OF THE TRUSTS
HEREUNDER BY MORE THAN ONE TRUSTEE, PURSUANT TO THE REQUIREMENTS OF SECTIONS
6.9, 6.10 AND 6.12 HEREOF;


(E)      TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY PROPERTY AT ANY TIME
SUBJECT TO THE LIEN OF THIS INDENTURE, OR TO BETTER ASSURE, CONVEY AND CONFIRM
UNTO THE TRUSTEE ANY PROPERTY SUBJECT OR REQUIRED TO BE SUBJECTED TO THE LIEN OF
THIS INDENTURE (INCLUDING, WITHOUT LIMITATION, ANY AND ALL ACTIONS NECESSARY OR
DESIRABLE AS A RESULT OF CHANGES IN LAW OR REGULATIONS) OR TO SUBJECT TO THE
LIEN OF THIS INDENTURE ANY ADDITIONAL PROPERTY;


(F)       TO MODIFY THE RESTRICTIONS ON AND PROCEDURES FOR RESALES AND OTHER
TRANSFERS OF NOTES TO REFLECT ANY CHANGES IN APPLICABLE LAW OR REGULATION (OR
THE INTERPRETATION THEREOF) OR TO ENABLE THE ISSUER AND THE CO-ISSUER TO RELY
UPON ANY EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR THE INVESTMENT
COMPANY ACT OR TO REMOVE RESTRICTIONS ON RESALE AND TRANSFER TO THE EXTENT NOT
REQUIRED THEREUNDER;


(G)      TO ACCOMMODATE THE ISSUANCE, IF ANY, OF NOTES IN GLOBAL OR BOOK-ENTRY
FORM THROUGH THE FACILITIES OF THE DEPOSITORY TRUST COMPANY OR OTHERWISE;


(H)      TO ENABLE THE ISSUER AND THE TRUSTEE TO RELY UPON ANY EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR THE INVESTMENT
COMPANY ACT OR TO REMOVE CERTAIN EXISTING RESTRICTIONS TO THE EXTENT NOT
REQUIRED UNDER SUCH EXEMPTION;

175


--------------------------------------------------------------------------------



(I)       OTHERWISE TO CORRECT ANY INCONSISTENCY OR CURE ANY AMBIGUITY OR
MISTAKE;


(J)       TO TAKE ANY ACTION COMMERCIALLY REASONABLY NECESSARY OR ADVISABLE TO
PREVENT THE ISSUER FROM FAILING TO QUALIFY AS A QUALIFIED REIT SUBSIDIARY
(WITHIN THE MEANING OF SECTION 856(I)(2) OF THE CODE) OR TO PREVENT THE ISSUER
FROM BEING TREATED AS A FOREIGN CORPORATION SUBJECT TO U.S. FEDERAL, STATE OR
LOCAL INCOME OR FRANCHISE TAX ON A NET INCOME TAX BASIS OR TO PREVENT THE
ISSUER, THE HOLDERS OF THE SECURITIES OR THE TRUSTEE FROM BEING TREATED AS A
FOREIGN CORPORATION SUBJECT TO WITHHOLDING OR OTHER TAXES, FEES OR ASSESSMENTS;
AND


(K)      TO CONFORM THIS INDENTURE (OTHER THAN SECTIONS 7.18 AND 7.19 HEREOF) TO
THE PROVISIONS DESCRIBED IN THE OFFERING MEMORANDUM, DATED AUGUST 23, 2006 (OR
ANY SUPPLEMENT THERETO).

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, except to the extent required by law.

If any Class of Notes is Outstanding and rated by a Rating Agency, the Trustee
shall not enter into any such supplemental indenture if, as a result of such
supplemental indenture, such Rating Agency would cause the rating of any such
Notes to be reduced or withdrawn.  At the cost of the Issuer, for so long as any
Class of Notes shall remain Outstanding and is rated by a Rating Agency, the
Trustee shall provide to such Rating Agency a copy of any proposed supplemental
indenture at least fifteen (15) days prior to the execution thereof by the
Trustee, and, for so long as such Notes are Outstanding and so rated, request
written confirmation that such Rating Agency will not, as a result of such
supplemental indenture, cause the rating of any such Class of Notes to be
reduced or withdrawn, and, as soon as practicable after the execution by the
Trustee, the Issuer and the Co-Issuer of any such supplemental indenture,
provide to such Rating Agency a copy of the executed supplemental indenture.

The Trustee shall not enter into any such supplemental indenture if, as a result
of such supplemental indenture, the interests of any Holder of Securities would
be materially and adversely affected thereby or such action will cause the
Holders of the Notes to experience any material change to the timing, character
or source of the income from the Notes, unless the Majority of each and every
Class of Notes or the Preferred Shares so affected have approved such
Supplemental Indenture.  The Trustee shall be entitled to rely upon an Opinion
of Counsel provided by and at the expense of the party requesting such
supplemental indenture in determining whether or not the Holders of Securities
would be adversely affected by such change (after giving notice of such change
to the Holders of Securities).  Such determination shall be conclusive and
binding on all present and future Holders of Securities.  The Trustee shall not
be liable for any such determination made in good faith and in reliance upon an
Opinion of Counsel delivered to the Trustee as described in Section 8.3 hereof.

Furthermore, the Trustee shall not enter into any such supplemental indenture
unless the Trustee has received an Opinion of Counsel from Cadwalader,
Wickersham & Taft LLP or other nationally recognized U.S. tax counsel
experienced in such matters that the

176


--------------------------------------------------------------------------------




proposed supplemental indenture will not cause the Issuer to fail to be treated
as a qualified REIT subsidiary (within the meaning of Section 856(i)(2) of the
Code) or otherwise be treated as a foreign corporation subject to U.S. federal
income tax on a net income tax basis.


SECTION 8.2             SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS.

Except as set forth below, with the written consent of (a) the holders of not
less than a Majority in Aggregate Outstanding Amount (excluding any Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them) of the Notes of each class materially and adversely affected thereby
and all of the Holders of Preferred Shares if materially and adversely affected
thereby by Act of said Securityholders delivered to the Trustee and the
Co-Issuers, and (b) the consent of each Hedge Counterparty that is materially
and adversely affected thereby, and subject to satisfaction of the Rating Agency
Condition, the Trustee and the Co-Issuers may enter into one or more indentures
supplemental hereto to add any provisions to, or change in any manner or
eliminate any of the provisions of, this Indenture or modify in any manner the
rights of the Holders of the Notes of such Class or the Preferred Shares, as the
case may be, under this Indenture.  Unless notified (after giving fifteen (15)
Business Days’ notice of such change to the Holders of each Class of Notes, the
Holders of the Preferred Shares and each Hedge Counterparty) by Holders of a
Majority (excluding any Notes owned by the Collateral Manager or any of its
Affiliates, or by any accounts managed by them) of the Notes of any Class and
the Preferred Shares that such Class of Notes or the Preferred Shares will be
materially and adversely affected by the proposed supplemental indenture, the
interests of such Class will be deemed not to be materially and adversely
affected by such proposed supplemental indenture.  Such determinations shall be
conclusive and binding on all present and future Noteholders and Holders of the
Preferred Shares.  The consent of the Holders of the Preferred Shares shall be
binding on all present and future Holders of the Preferred Shares.

Without the consent of (x) each Hedge Counterparty (if any) (to the extent set
forth in the related Hedge Agreement) and (y) in the case of clauses (a) through
(h) and (j) below, all of the holders of each Outstanding Class of Notes
adversely affected, or, in the case of clause (i) below, all of the Holders of
the Controlling Class and in each such case subject to satisfaction of the
Rating Agency Condition, no supplemental indenture may:


(A)      CHANGE THE STATED MATURITY OF THE PRINCIPAL OF OR THE DUE DATE OF ANY
INSTALLMENT OF INTEREST ON ANY NOTE, REDUCE THE PRINCIPAL AMOUNT THEREOF OR THE
NOTE INTEREST RATE THEREON OR THE REDEMPTION PRICE WITH RESPECT TO ANY NOTE,
CHANGE THE DATE OF ANY SCHEDULED DISTRIBUTION ON THE PREFERRED SHARES, OR THE
REDEMPTION PRICE WITH RESPECT THERETO, OR CHANGE THE EARLIEST DATE ON WHICH ANY
NOTE MAY BE REDEEMED AT THE OPTION OF THE ISSUER, CHANGE THE PROVISIONS OF THIS
INDENTURE THAT APPLY THE PROCEEDS OF ANY ASSETS TO THE PAYMENT OF PRINCIPAL OF
OR INTEREST ON NOTES OR OF DISTRIBUTIONS TO THE PREFERRED SHARES PAYING AGENT
FOR THE PAYMENT OF DISTRIBUTIONS IN RESPECT OF THE PREFERRED SHARES OR CHANGE
ANY PLACE WHERE, OR THE COIN OR CURRENCY IN WHICH, ANY NOTE OR THE PRINCIPAL
THEREOF OR INTEREST THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO INSTITUTE SUIT
FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR AFTER THE STATED MATURITY THEREOF
(OR, IN THE CASE OF REDEMPTION, ON OR AFTER THE APPLICABLE REDEMPTION DATE);

177


--------------------------------------------------------------------------------





(B)      REDUCE THE PERCENTAGE OF THE AGGREGATE OUTSTANDING AMOUNT OF HOLDERS OF
NOTES OF EACH CLASS OR THE NOTIONAL AMOUNT OF PREFERRED SHARES OF PREFERRED
SHAREHOLDERS WHOSE CONSENT IS REQUIRED FOR THE AUTHORIZATION OF ANY SUCH
SUPPLEMENTAL INDENTURE OR FOR ANY WAIVER OF COMPLIANCE WITH CERTAIN PROVISIONS
OF THIS INDENTURE OR CERTAIN DEFAULTS HEREUNDER OR THEIR CONSEQUENCES PROVIDED
FOR IN THIS INDENTURE;


(C)      IMPAIR OR ADVERSELY AFFECT THE ASSETS EXCEPT AS OTHERWISE PERMITTED IN
THIS INDENTURE;


(D)      PERMIT THE CREATION OF ANY LIEN RANKING PRIOR TO OR ON A PARITY WITH
THE LIEN OF THIS INDENTURE WITH RESPECT TO ANY PART OF THE ASSETS OR TERMINATE
SUCH LIEN ON ANY PROPERTY AT ANY TIME SUBJECT HERETO OR DEPRIVE THE HOLDER OF
ANY NOTE, OR THE HOLDER OF ANY PREFERRED SHARE AS AN INDIRECT BENEFICIARY, OF
THE SECURITY AFFORDED TO SUCH HOLDER BY THE LIEN OF THIS INDENTURE;


(E)      REDUCE THE PERCENTAGE OF THE AGGREGATE OUTSTANDING AMOUNT OF HOLDERS OF
NOTES OF EACH CLASS WHOSE CONSENT IS REQUIRED TO REQUEST THE TRUSTEE TO PRESERVE
THE ASSETS OR RESCIND THE TRUSTEE’S ELECTION TO PRESERVE THE ASSETS PURSUANT TO
SECTION 5.5 OR TO SELL OR LIQUIDATE THE ASSETS PURSUANT TO SECTION 5.4 OR 5.5
HEREOF;


(F)       MODIFY ANY OF THE PROVISIONS OF THIS SECTION 8.2, EXCEPT TO INCREASE
ANY PERCENTAGE OF OUTSTANDING NOTES WHOSE HOLDERS’ CONSENT IS REQUIRED FOR ANY
SUCH ACTION OR TO PROVIDE THAT OTHER PROVISIONS OF THIS INDENTURE CANNOT BE
MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING NOTE
AFFECTED THEREBY;


(G)      MODIFY THE DEFINITION OF THE TERM “OUTSTANDING” OR THE PROVISIONS OF
SECTION 11.1 OR SECTION 13.1 HEREOF;


(H)      MODIFY OR AMEND ANY OF THE NON-PETITION AND LIMITED-RECOURSE PROVISIONS
SET FORTH HEREIN OR IN ANY OF THE RELATED TRANSACTION DOCUMENTS;


(I)       MODIFY THE DEFINITION OF THE TERM “COLLATERAL MANAGER SERVICING
STANDARD”; OR


(J)       MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN SUCH A MANNER AS TO
AFFECT THE CALCULATION OF THE AMOUNT OF ANY PAYMENT OF INTEREST OR PRINCIPAL ON
ANY NOTE ON ANY PAYMENT DATE OR OF DISTRIBUTIONS TO THE PREFERRED SHARES PAYING
AGENT FOR THE PAYMENT OF DISTRIBUTIONS IN RESPECT OF THE PREFERRED SHARES ON ANY
PAYMENT DATE (OR ANY OTHER DATE) OR TO AFFECT THE RIGHTS OF THE HOLDERS OF
SECURITIES TO THE BENEFIT OF ANY PROVISIONS FOR THE REDEMPTION OF SUCH
SECURITIES CONTAINED HEREIN;

provided, however, that no supplemental indenture may reduce the permitted
minimum denominations of the Notes or modify any provisions regarding
non-recourse or non-petition covenants with respect to the Issuer and the
Co-Issuer.

If any Class of Notes are Outstanding and rated by a Rating Agency, the Trustee
shall not enter into any such supplemental indenture if, as a result of such
supplemental indenture, such Rating Agency would cause the rating of any such
Notes to be immediately

178


--------------------------------------------------------------------------------




reduced or withdrawn.  At the cost of the Issuer, for so long as any Class of
Notes shall remain Outstanding and is rated by a Rating Agency, the Trustee
shall provide to such Rating Agency a copy of any proposed supplemental
indenture at least fifteen (15) days prior to the execution thereof by the
Trustee, and, for so long as such Notes are Outstanding and so rated, request
written confirmation that such Rating Agency will not, as a result of such
supplemental indenture, cause the rating of any such Class of Notes to be
reduced or withdrawn.

The Trustee shall be entitled to rely upon an Opinion of Counsel provided by and
at the expense of the party requesting such supplemental indenture in
determining whether or not the Holders of Securities would be adversely affected
by such change (after giving notice of such change to the Holders of
Securities).  Such determination shall be conclusive and binding on all present
and future Holders of Securities.  The Trustee shall not be liable for any such
determination made in good faith and in reliance upon an Opinion of Counsel
delivered to the Trustee as described in Section 8.3 hereof.

It shall not be necessary for any Act of Securityholders under this Section 8.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Issuer, shall mail to the Securityholders, each Hedge Counterparty, the
Preferred Shares Paying Agent, the Collateral Manager, and, so long as the Notes
are Outstanding and so rated, each Rating Agency a copy thereof based on an
outstanding rating.  Any failure of the Trustee to publish or mail such notice,
or any defect therein, shall not, however, in any way impair or affect the
validity of any such supplemental indenture.


SECTION 8.3             EXECUTION OF SUPPLEMENTAL INDENTURES.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Trustee may, but shall not be obligated to, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.  The Collateral Manager will be bound to follow any
amendment or supplement to this Indenture of which it has received written
notice at least ten (10) Business Days prior to the execution and delivery of
such amendment or supplement; provided, however, that with respect to any
amendment or supplement to this Indenture which may, in the judgment of the
Collateral Manager adversely affect the Collateral Manager, the Collateral
Manager shall not be bound (and the Issuer agrees that it will not permit any
such amendment to become effective) unless the Collateral Manager gives written
consent to the Trustee and the Issuer to such amendment.  The Issuer and the
Trustee shall give written notice to the Collateral Manager of any amendment
made to this Indenture pursuant to its terms.  In addition, the Collateral
Manager’s written consent shall be required prior to any amendment to this
Indenture by which it is adversely affected.

179


--------------------------------------------------------------------------------




Section 8.4             Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes and Preferred Shares theretofore and thereafter authenticated and
delivered hereunder shall be bound thereby.


SECTION 8.5             REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Trustee shall,
bear a notice in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If the Issuer and the Co-Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer and the Co-Issuer to any such supplemental indenture, may be
prepared and executed by the Issuer and the Co-Issuer and authenticated and
delivered by the Trustee in exchange for Outstanding Notes.


SECTION 8.6             CERTAIN CONSENTS REQUIRED FOR ALL SUPPLEMENTAL
INDENTURES.

Notwithstanding anything in this Article 8 to the contrary, so long as the Class
A-1 Notes are the Controlling Class, the Issuer, the Co-Issuer and the Trustee
shall not enter into any supplemental indenture without obtaining the consent of
the Holders of a Majority of the Class A-1 Notes (such consent not to be
unreasonably withheld); provided that, if the Holders of the Class A-1 Notes do
not object to such supplemental indenture within seven (7) days after notice is
given, such Holders will be deemed to have consented to such supplemental
indenture.

180


--------------------------------------------------------------------------------




ARTICLE 9


REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES


SECTION 9.1             CLEAN-UP CALL; TAX REDEMPTION AND OPTIONAL REDEMPTION.


(A)      THE NOTES MAY BE REDEEMED AT THE OPTION OF AND AT THE DIRECTION OF THE
COLLATERAL MANAGER, IN WHOLE BUT NOT IN PART, ON ANY PAYMENT DATE (THE “CLEAN-UP
CALL DATE”), ON OR AFTER THE PAYMENT DATE ON WHICH THE AGGREGATE OUTSTANDING
AMOUNT OF THE NOTES HAS BEEN REDUCED TO TEN PERCENT (10%) OF THE AGGREGATE
OUTSTANDING AMOUNT OF THE NOTES ON THE CLOSING DATE, AT A PRICE EQUAL TO THE
APPLICABLE REDEMPTION PRICES (SUCH REDEMPTION, A “CLEAN-UP CALL”); PROVIDED THAT
ANY PAYMENTS DUE AND PAYABLE UPON A TERMINATION OF EACH HEDGE AGREEMENT WILL BE
MADE ON THE CLEAN-UP CALL DATE IN ACCORDANCE WITH THE TERMS THEREOF AND THIS
INDENTURE; AND PROVIDED, FURTHER, THAT THE FUNDS AVAILABLE TO BE USED FOR SUCH
CLEAN-UP CALL WILL BE SUFFICIENT TO PAY (X) THE REDEMPTION PRICES OF THE NOTES
SIMULTANEOUSLY AND (Y) THE AMOUNTS AND THE EXPENSES DESCRIBED IN CLAUSES (1)
THROUGH (5) AND (31) THROUGH (33) OF SECTION 11.1(A)(I).


(B)      THE NOTES AND THE PREFERRED SHARES SHALL BE REDEEMABLE, IN WHOLE BUT
NOT IN PART, BY ACT OF A MAJORITY OF THE PREFERRED SHARES DELIVERED TO THE
TRUSTEE, ON THE PAYMENT DATE (THE “TAX REDEMPTION DATE”) BY THE ISSUER FOLLOWING
THE OCCURRENCE OF A TAX EVENT, IF THE TAX MATERIALITY CONDITION IS SATISFIED AT
A PRICE EQUAL TO THE APPLICABLE REDEMPTION PRICES (SUCH REDEMPTION, A “TAX
REDEMPTION”); PROVIDED THAT ANY PAYMENTS DUE AND PAYABLE UPON A TERMINATION OF
EACH HEDGE AGREEMENT WILL BE MADE IN ACCORDANCE WITH THE TERMS THEREOF AND THIS
INDENTURE; AND PROVIDED, FURTHER, THE FUNDS AVAILABLE TO BE USED FOR SUCH TAX
REDEMPTION WILL BE SUFFICIENT TO PAY (X) THE REDEMPTION PRICES OF THE NOTES
SIMULTANEOUSLY AND (Y) THE AMOUNTS AND THE EXPENSES DESCRIBED IN CLAUSES (1)
THROUGH (5) AND (31) THROUGH (33) OF SECTION 11.1(A)(I).  UPON THE OCCURRENCE OF
A TAX EVENT, THE ISSUER AND THE CO-ISSUER, AT THE DIRECTION OF THE COLLATERAL
MANAGER SHALL PROVIDE WRITTEN NOTICE THEREOF TO THE TRUSTEE, THE IRISH PAYING
AGENT (FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE), EACH
HEDGE COUNTERPARTY AND EACH RATING AGENCY.


(C)      THE NOTES SHALL BE REDEEMABLE, IN WHOLE BUT NOT IN PART, AT A PRICE
EQUAL TO THE APPLICABLE REDEMPTION PRICE, AFTER THE END OF THE NON-CALL PERIOD,
AT THE DIRECTION OF THE ISSUER (SUCH REDEMPTION, AN “OPTIONAL REDEMPTION”) (I)
BY ACT OF A MAJORITY OF THE PREFERRED SHARES DELIVERED TO THE TRUSTEE, OR (II)
AT THE DIRECTION OF THE COLLATERAL MANAGER UNLESS A MAJORITY OF THE PREFERRED
SHARES OBJECT; PROVIDED, HOWEVER, THAT ANY PAYMENTS DUE AND PAYABLE UPON A
TERMINATION OF EACH HEDGE AGREEMENT WILL BE MADE IN ACCORDANCE WITH THE TERMS
THEREOF AND THIS INDENTURE; AND PROVIDED, FURTHER, THAT THE FUNDS AVAILABLE TO
BE USED FOR SUCH OPTIONAL REDEMPTION WILL BE SUFFICIENT TO PAY THE AMOUNT
NECESSARY TO PAY (X) THE REDEMPTION PRICES OF THE NOTES SIMULTANEOUSLY AND (Y)
THE AMOUNTS AND THE EXPENSES DESCRIBED IN CLAUSES (1) THROUGH (5) AND (31)
THROUGH (33) OF SECTION 11.1(A)(I).


(D)      THE ELECTION BY THE COLLATERAL MANAGER TO REDEEM THE NOTES PURSUANT TO
A CLEAN-UP CALL SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE FROM THE
COLLATERAL MANAGER

181


--------------------------------------------------------------------------------





DIRECTING THE TRUSTEE TO MAKE THE PAYMENT TO THE PAYING AGENT OF THE APPLICABLE
REDEMPTION PRICE OF ALL OF THE NOTES TO BE REDEEMED FROM FUNDS IN THE PAYMENT
ACCOUNT IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  IN CONNECTION WITH A TAX
REDEMPTION, THE OCCURRENCE OF A TAX EVENT AND SATISFACTION OF THE TAX
MATERIALITY CONDITION SHALL BE EVIDENCED BY AN ISSUER ORDER FROM THE ISSUER OR
FROM THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER CERTIFYING THAT SUCH
CONDITIONS FOR A TAX REDEMPTION HAVE OCCURRED.  THE ELECTION BY THE COLLATERAL
MANAGER TO REDEEM THE NOTES PURSUANT TO AN OPTIONAL REDEMPTION SHALL BE
EVIDENCED BY AN OFFICER’S CERTIFICATE FROM THE COLLATERAL MANAGER ON BEHALF OF
THE ISSUER CERTIFYING THAT THE CONDITIONS FOR AN OPTIONAL REDEMPTION HAVE
OCCURRED.


(E)      A REDEMPTION PURSUANT TO SECTIONS 9.1(A), 9.1(B) OR 9.1(C) SHALL NOT
OCCUR UNLESS (1) (I) AT LEAST SIX (6) BUSINESS DAYS BEFORE THE SCHEDULED
REDEMPTION DATE, THE COLLATERAL MANAGER SHALL HAVE CERTIFIED TO THE TRUSTEE THAT
THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER HAS ENTERED INTO A BINDING
AGREEMENT OR AGREEMENTS, WITH (A) ONE OR MORE FINANCIAL INSTITUTIONS WHOSE
LONG-TERM UNSECURED DEBT OBLIGATIONS (OTHER THAN SUCH OBLIGATIONS WHOSE RATING
IS BASED ON THE CREDIT OF A PERSON OTHER THAN SUCH INSTITUTION) HAVE A CREDIT
RATING FROM EACH RATING AGENCY OF AT LEAST EQUAL TO THE HIGHEST RATING OF ANY
NOTES THEN OUTSTANDING OR WHOSE SHORT-TERM UNSECURED DEBT OBLIGATIONS HAVE A
CREDIT RATING OF “P-1” BY MOODY’S AS LONG AS THE TERM OF SUCH AGREEMENT IS
NINETY (90) DAYS OR LESS AND “A-1” BY S&P OR (B) ONE OR MORE AFFILIATES OF THE
COLLATERAL MANAGER, TO SELL ALL OR PART OF THE PLEDGED OBLIGATIONS, NOT LATER
THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE SCHEDULED REDEMPTION DATE OR
(II) THE TRUSTEE SHALL HAVE RECEIVED WRITTEN CONFIRMATION THAT THE METHOD OF
REDEMPTION SATISFIES THE RATING AGENCY CONDITION AND (2) THE RELATED SALE
PROCEEDS (IN IMMEDIATELY AVAILABLE FUNDS), TOGETHER WITH ALL OTHER AVAILABLE
FUNDS (INCLUDING PROCEEDS FROM THE SALE OF THE ASSETS, ELIGIBLE INVESTMENTS
MATURING ON OR PRIOR TO THE SCHEDULED REDEMPTION DATE, ALL AMOUNTS IN THE
COLLECTION ACCOUNTS AND AVAILABLE CASH), SHALL BE AN AGGREGATE AMOUNT SUFFICIENT
TO PAY ALL AMOUNTS, PAYMENTS, FEES AND EXPENSES IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS DUE AND OWING ON SUCH REDEMPTION DATE.


SECTION 9.2             AUCTION CALL REDEMPTION.


(A)      DURING THE PERIOD FROM AND INCLUDING THE PAYMENT DATE OCCURRING IN JULY
2016 AND TO BUT NOT INCLUDING THE FIRST PAYMENT DATE ON WHICH THE CLEAN-UP CALL
MAY BE EXERCISED (THE “AUCTION CALL PERIOD”), THE NOTES AND THE PREFERRED SHARES
WILL BE REDEEMED, IN WHOLE BUT NOT IN PART, IF A SUCCESSFUL AUCTION IS COMPLETED
(SUCH REDEMPTION, AN “AUCTION CALL REDEMPTION”), AT THEIR APPLICABLE REDEMPTION
PRICES; PROVIDED THAT ANY PAYMENTS DUE AND PAYABLE UPON A TERMINATION OF EACH
HEDGE AGREEMENT WILL BE MADE ON THE AUCTION CALL REDEMPTION DATE IN ACCORDANCE
WITH THE TERMS THEREOF AND THIS INDENTURE; AND PROVIDED, FURTHER, THAT THE FUNDS
AVAILABLE TO BE USED FOR SUCH AUCTION CALL REDEMPTION WILL BE SUFFICIENT TO PAY
THE TOTAL AUCTION CALL REDEMPTION PRICE.  AN AUCTION CALL REDEMPTION MAY ONLY
OCCUR ON A PAYMENT DATE OCCURRING IN JANUARY OR JULY DURING THE AUCTION CALL
PERIOD (SUCH PAYMENT DATE, THE “AUCTION CALL REDEMPTION DATE”).


(B)      THE TRUSTEE SHALL SELL AND TRANSFER THE COLLATERAL DEBT SECURITIES TO
THE HIGHEST BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES (OR TO EACH HIGHEST
BIDDER FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES), AT THE
AUCTION, AS LONG AS:

182


--------------------------------------------------------------------------------




(I)           THE AUCTION HAS BEEN CONDUCTED IN ACCORDANCE WITH THE AUCTION
PROCEDURES, AS EVIDENCED BY A CERTIFICATION OF THE COLLATERAL MANAGER;

(II)          AT LEAST ONE BIDDER DELIVERS TO THE COLLATERAL MANAGER A BID
(WHICH BID MAY BE BASED UPON A FIXED SPREAD ABOVE OR BELOW A GENERALLY
RECOGNIZED PRICE INDEX) FOR (X) THE PURCHASE OF ALL OF THE COLLATERAL DEBT
SECURITIES OR (Y) THE PURCHASE OF EACH COLLATERAL DEBT SECURITY (WHICH BID MAY
BE FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES);

(III)         BASED ON THE COLLATERAL MANAGER’S CERTIFICATION TO THE TRUSTEE OF
THE AMOUNT OF THE CASH PURCHASE PRICE OF EACH BID, THE TRUSTEE, IN CONSULTATION
WITH THE COLLATERAL MANAGER, DETERMINES THAT THE HIGHEST AUCTION PRICE WOULD
RESULT IN A CASH PURCHASE PRICE FOR THE COLLATERAL DEBT SECURITIES WHICH,
TOGETHER WITH THE BALANCE OF ALL ELIGIBLE INVESTMENTS AND CASH ON DEPOSIT IN THE
COLLECTION ACCOUNTS, THE PAYMENT ACCOUNT AND THE EXPENSE ACCOUNT, WILL BE AT
LEAST EQUAL TO THE TOTAL AUCTION CALL REDEMPTION PRICE; AND

(IV)        EACH BIDDER WHO OFFERED THE HIGHEST AUCTION PRICE FOR ALL OF THE
COLLATERAL DEBT SECURITIES OR FOR ONE OR MORE OF THE COLLATERAL DEBT SECURITIES
ENTERS INTO A WRITTEN AGREEMENT WITH THE ISSUER (WHICH THE ISSUER SHALL EXECUTE
IF THE CONDITIONS SET FORTH IN CLAUSES (I) THROUGH (III) ABOVE ARE SATISFIED)
OBLIGATING THE HIGHEST BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES (OR THE
HIGHEST BIDDER FOR ONE OR MORE (BUT NOT ALL) OF THE COLLATERAL DEBT SECURITIES)
TO PURCHASE ALL (EITHER INDIVIDUALLY OR TOGETHER WITH OTHER BIDDERS, AS
APPLICABLE) OF THE COLLATERAL DEBT SECURITIES WITH THE CLOSING OF SUCH PURCHASE
(AND FULL PAYMENT IN CASH TO THE TRUSTEE) TO OCCUR ON OR BEFORE THE TENTH
BUSINESS DAY PRIOR TO THE SCHEDULED REDEMPTION DATE.


(C)      IF ANY OF THE FOREGOING CONDITIONS IS NOT MET WITH RESPECT TO ANY
AUCTION, OR IF THE HIGHEST BIDDER OR THE COLLATERAL MANAGER, AS THE CASE MAY BE,
FAILS TO PAY THE PURCHASE PRICE ON OR BEFORE THE SIXTH (6TH) BUSINESS DAY
FOLLOWING THE RELEVANT AUCTION DATE, (I) THE AUCTION CALL REDEMPTION SHALL NOT
OCCUR ON THE PAYMENT DATE FOLLOWING THE RELEVANT AUCTION DATE, (II) THE TRUSTEE
SHALL GIVE NOTICE OF THE WITHDRAWAL PURSUANT TO SECTION 9.3, (III) SUBJECT TO
SUBCLAUSE (IV) BELOW, THE TRUSTEE SHALL DECLINE TO CONSUMMATE SUCH SALE AND
SHALL NOT SOLICIT ANY FURTHER BIDS OR OTHERWISE NEGOTIATE ANY FURTHER SALE OF
COLLATERAL DEBT SECURITIES IN RELATION TO SUCH AUCTION AND (IV) UNLESS THE NOTES
AND THE PREFERRED SHARES ARE REDEEMED IN FULL PRIOR TO THE NEXT SUCCEEDING
AUCTION DATE, OR THE COLLATERAL MANAGER NOTIFIES THE TRUSTEE THAT MARKET
CONDITIONS ARE SUCH THAT SUCH AUCTION IS NOT LIKELY TO BE SUCCESSFUL, THE
TRUSTEE SHALL CONDUCT ANOTHER AUCTION ON THE NEXT SUCCEEDING AUCTION DATE.


SECTION 9.3             NOTICE OF REDEMPTION.


(A)      IN CONNECTION WITH AN OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX
REDEMPTION PURSUANT TO SECTION 9.1 OR AN AUCTION CALL REDEMPTION PURSUANT TO
SECTION 9.2, THE TRUSTEE ON BEHALF OF THE ISSUER AND THE CO-ISSUER SHALL (I) SET
THE APPLICABLE RECORD DATE AND (II) AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE
PROPOSED REDEMPTION DATE, NOTIFY THE COLLATERAL MANAGER, EACH HEDGE
COUNTERPARTY, THE RATING AGENCIES AND EACH PREFERRED SHAREHOLDER AT SUCH
PREFERRED SHAREHOLDER’S ADDRESS IN THE REGISTER MAINTAINED BY THE SHARE

183


--------------------------------------------------------------------------------





REGISTRAR, OF SUCH PROPOSED REDEMPTION DATE, THE APPLICABLE RECORD DATE, THE
PRINCIPAL AMOUNT OF NOTES TO BE REDEEMED ON SUCH REDEMPTION DATE AND THE
REDEMPTION PRICE OF SUCH NOTES IN ACCORDANCE WITH SECTION 9.1 OR SECTION 9.2. 
THE REDEMPTION PRICE SHALL BE DETERMINED NO EARLIER THAN SIXTY (60) DAYS PRIOR
TO THE PROPOSED REDEMPTION DATE.


(B)      ANY SUCH NOTICE OF AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION,
A CLEAN-UP CALL OR A TAX REDEMPTION MAY BE WITHDRAWN BY THE ISSUER AND THE
CO-ISSUER AT THE DIRECTION OF THE COLLATERAL MANAGER UP TO THE FOURTH BUSINESS
DAY PRIOR TO THE SCHEDULED REDEMPTION DATE BY WRITTEN NOTICE TO THE TRUSTEE, THE
IRISH PAYING AGENT (FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK
EXCHANGE), EACH HEDGE COUNTERPARTY, TO EACH HOLDER OF NOTES TO BE REDEEMED, AND
THE COLLATERAL MANAGER ONLY IF (I) IN THE CASE OF AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION THE COLLATERAL MANAGER IS UNABLE TO DELIVER
THE SALE AGREEMENT OR AGREEMENTS OR CERTIFICATIONS REFERRED TO IN SECTION
9.1(E), AS THE CASE MAY BE OR (II) IN THE CASE OF AN AUCTION CALL REDEMPTION,
THE AUCTION IS UNABLE TO BE CONSUMMATED PURSUANT TO THE AUCTION PROCEDURES.


SECTION 9.4             NOTICE OF REDEMPTION OR MATURITY BY THE ISSUER.

Notice of redemption pursuant to Section 9.1, Section 9.2 or the Maturity of any
Notes shall be given by first class mail, postage prepaid, mailed not less than
ten (10) Business Days (or four (4) Business Days where the notice of an Auction
Call Redemption, an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.3(b)) prior to the applicable Redemption Date or
Maturity, to each Holder of Notes to be redeemed, at its address in the Notes
Register.  In addition, so long as any Notes are listed on the Irish Stock
Exchange, notice of redemption or Maturity shall be published in the Irish Stock
Exchange’s Daily Official List or as otherwise required by the rules of the
Irish Stock Exchange not less than ten (10) Business Days prior to the
applicable Redemption Date or Maturity.

All notices of redemption shall state:


(A)      THE APPLICABLE REDEMPTION DATE;


(B)      THE APPLICABLE REDEMPTION PRICE;


(C)      THAT ALL THE NOTES ARE BEING PAID IN FULL, AND THAT INTEREST ON THE
NOTES SHALL CEASE TO ACCRUE ON THE REDEMPTION DATE SPECIFIED IN THE NOTICE; AND


(D)      THE PLACE OR PLACES WHERE SUCH NOTES TO BE REDEEMED IN WHOLE ARE TO BE
SURRENDERED FOR PAYMENT OF THE REDEMPTION PRICE WHICH SHALL BE THE OFFICE OR
AGENCY OF THE PAYING AGENT AS PROVIDED IN SECTION 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Trustee in their names and at the expense of the Issuer. 
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note shall not impair or affect the validity of the redemption of any other
Notes.

184


--------------------------------------------------------------------------------




Section 9.5             Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest) the
Notes shall cease to bear interest on the Redemption Date.  Upon final payment
on a Note to be redeemed, the Holder shall present and surrender such Note at
the place specified in the notice of redemption on or prior to such Redemption
Date; provided, however, that if there is delivered to the Issuer, the Co-Issuer
and the Trustee such security or indemnity as may be required by them to save
each of them harmless (an unsecured indemnity agreement delivered to the Issuer,
the Co-Issuer and the Trustee by an institutional investor with a net worth of
at least U.S.$200,000,000 being deemed to satisfy such security or indemnity
requirement) and an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Issuer, the Co-Issuer and the Trustee that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender.  Payments of interest on Notes
of a Class so to be redeemed whose Stated Maturity is on or prior to the
Redemption Date shall be payable to the Holders of such Notes, or one or more
predecessor Notes, registered as such at the close of business on the relevant
Record Date according to the terms and provisions of Section 2.7(m).

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.


SECTION 9.6             MANDATORY REDEMPTION.

On any Payment Date on which any of the Coverage Tests applicable to any Class
of Notes is not met on the most recent Measurement Date, the Notes shall be
redeemed (a “Mandatory Redemption”), first from Interest Proceeds and then from
Principal Proceeds in each case in accordance with the Priority of Payments in
an amount necessary, and only to the extent necessary, to cause each of the
Coverage Tests to be satisfied.  Further, each Hedge Agreement will be
terminated in part in accordance with the terms thereof and any payments due and
payable on the Hedge Agreement in connection with the termination of the Hedge
Agreement will be made on such Payment Date in accordance with the terms thereof
and this Indenture, including satisfaction of the Rating Agency Condition.  Such
Principal Proceeds and Interest Proceeds shall be applied to each of the
outstanding Classes of Notes in accordance with its relative seniority in
accordance with the Priority of Payments.  On or promptly after such Mandatory
Redemption, the Issuer and the Co-Issuer shall certify or cause to be certified
to each of the Rating Agencies and the Trustee whether the Coverage Tests have
been met.


SECTION 9.7             SPECIAL AMORTIZATION.

The Notes may be amortized in part by the Issuer (at the election and direction
of the Collateral Manager) if, at any time during the Reinvestment Period, the
Collateral Manager has been unable, for a period of at least thirty (30)
consecutive days, to identify Substitute Collateral Debt Securities that it
determines would be appropriate and would meet the Eligibility

185


--------------------------------------------------------------------------------




Criteria in sufficient amounts to permit the reinvestment of all or a portion of
the Principal Proceeds on deposit in the Principal Collection Account and the
amounts on deposit in the Unused Proceeds Account in Substitute Collateral Debt
Securities.  The Collateral Manager shall notify the Trustee, the Issuer, the
Co-Issuer and each Hedge Counterparty of such election (a “Special
Amortization”) and the amount to be amortized (such amount, the “Special
Amortization Amount”).  On the first Payment Date following the date on which
such notice is given, the Special Amortization Amount will be applied to
amortize the Notes in accordance with the Priority of Payments (i) on a pro rata
basis (based on the Aggregate Outstanding Amount of each Class) among all
Classes of Notes (without regard to any Capitalized Interest) if each of the S&P
Special Amortization Pro Rata Condition and the Moody’s Special Amortization Pro
Rata Condition is satisfied with respect to the related Payment Date and each of
the Coverage Tests is satisfied as of such Payment Date (after giving effect to
Mandatory Redemption Payments actually made, if any, on such Payment Date); or
(ii) sequentially among all Classes of Notes, if either the S&P Special
Amortization Pro Rata Condition or the Moody’s Special Amortization Pro Rata
Condition is not satisfied with respect to the related Payment Date or any
Coverage Test is not satisfied as of such Payment Date (after giving effect to
Mandatory Redemption Payments actually made, if any, on such Payment Date);
provided, however, that all amounts representing recoveries in respect of
Defaulted Securities will be distributed sequentially in any event, in
accordance with Section 11.1(a)(ii)(12).

186


--------------------------------------------------------------------------------




ARTICLE 10


ACCOUNTS, ACCOUNTINGS AND RELEASES


SECTION 10.1           COLLECTION OF MONEY; CUSTODIAL ACCOUNT.


(A)      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE TRUSTEE MAY DEMAND
PAYMENT OR DELIVERY OF, AND SHALL RECEIVE AND COLLECT, DIRECTLY AND WITHOUT
INTERVENTION OR ASSISTANCE OF ANY FISCAL AGENT OR OTHER INTERMEDIARY, ALL MONEY
AND OTHER PROPERTY PAYABLE TO OR RECEIVABLE BY THE TRUSTEE PURSUANT TO THIS
INDENTURE, INCLUDING ALL PAYMENTS DUE ON THE PLEDGED OBLIGATIONS IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF SUCH PLEDGED OBLIGATIONS.  THE TRUSTEE SHALL
SEGREGATE AND HOLD ALL SUCH MONEY AND PROPERTY RECEIVED BY IT IN TRUST FOR THE
HOLDERS OF THE NOTES AND EACH HEDGE COUNTERPARTY, AND SHALL APPLY IT AS PROVIDED
IN THIS INDENTURE.


(B)      THE TRUSTEE SHALL CREDIT ALL COLLATERAL DEBT SECURITIES AND ELIGIBLE
SECURITIES TO AN ACCOUNT DESIGNATED AS THE “CUSTODIAL ACCOUNT.”


SECTION 10.2           COLLECTION ACCOUNTS.


(A)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SEGREGATED
TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “COLLECTION ACCOUNT” AND WILL
CONSIST OF TWO SUBACCOUNTS, THE “INTEREST COLLECTION ACCOUNT” AND THE “PRINCIPAL
COLLECTION ACCOUNT” (COLLECTIVELY, THE “COLLECTION ACCOUNTS”), WHICH SHALL BE
HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND
EACH HEDGE COUNTERPARTY, INTO WHICH COLLECTION ACCOUNTS, AS APPLICABLE, THE
TRUSTEE SHALL FROM TIME TO TIME DEPOSIT (I) ALL AMOUNTS, IF ANY, RECEIVED BY THE
ISSUER PURSUANT TO THE HEDGE AGREEMENTS (OTHER THAN AMOUNTS RECEIVED BY THE
ISSUER BY REASON OF AN EVENT OF DEFAULT OR TERMINATION EVENT (EACH AS DEFINED IN
THE RELATED HEDGE AGREEMENT) OR OTHER COMPARABLE EVENT THAT ARE REQUIRED,
PURSUANT TO SECTION 16.1(G) TO BE USED FOR THE PURCHASE BY THE ISSUER OF A
REPLACEMENT HEDGE AGREEMENT) AND AMOUNTS HELD IN EACH HEDGE COLLATERAL ACCOUNT
PURSUANT TO SECTION 16.1(E), (II) ALL SALE PROCEEDS (UNLESS SIMULTANEOUSLY
REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES, SUBJECT TO THE REINVESTMENT
CRITERIA AND (III) ALL INTEREST PROCEEDS AND ALL PRINCIPAL PROCEEDS.  IN
ADDITION, THE ISSUER MAY, BUT UNDER NO CIRCUMSTANCES SHALL BE REQUIRED TO,
DEPOSIT FROM TIME TO TIME SUCH MONIES IN THE COLLECTION ACCOUNTS AS IT DEEMS, IN
ITS SOLE DISCRETION, TO BE ADVISABLE.  ALL MONIES DEPOSITED FROM TIME TO TIME IN
THE COLLECTION ACCOUNTS PURSUANT TO THIS INDENTURE SHALL BE HELD BY THE TRUSTEE
AS PART OF THE ASSETS AND SHALL BE APPLIED TO THE PURPOSES HEREIN PROVIDED.  THE
COLLECTION ACCOUNTS SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “A-” OR
“A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1”
OR “F1,” AS APPLICABLE.


(B)      ALL DISTRIBUTIONS OF PRINCIPAL OR INTEREST RECEIVED IN RESPECT OF THE
ASSETS, AND ANY SALE PROCEEDS FROM THE SALE OR DISPOSITION OF A COLLATERAL DEBT
SECURITY OR OTHER ASSETS RECEIVED BY THE TRUSTEE IN DOLLARS SHALL BE IMMEDIATELY
DEPOSITED INTO THE INTEREST COLLECTION ACCOUNT OR THE PRINCIPAL COLLECTION
ACCOUNT, AS INTEREST PROCEEDS OR PRINCIPAL

187


--------------------------------------------------------------------------------





PROCEEDS, RESPECTIVELY (UNLESS, IN THE CASE OF PROCEEDS RECEIVED FROM THE SALE
OR DISPOSITION OF ANY ASSETS, SUCH PROCEEDS ARE SIMULTANEOUSLY REINVESTED
PURSUANT TO SECTION 10.2(D) IN SUBSTITUTE COLLATERAL DEBT SECURITIES, SUBJECT TO
THE REINVESTMENT CRITERIA, OR IN ELIGIBLE INVESTMENTS).  SUBJECT TO SECTIONS
10.2(D), 10.2(E) AND 11.2, ALL SUCH PROPERTY, TOGETHER WITH ANY SECURITIES IN
WHICH FUNDS INCLUDED IN SUCH PROPERTY ARE OR WILL BE INVESTED OR REINVESTED
DURING THE TERM OF THIS INDENTURE, AND ANY INCOME OR OTHER GAIN REALIZED FROM
SUCH INVESTMENTS, SHALL BE HELD BY THE TRUSTEE IN THE COLLECTION ACCOUNTS AS
PART OF THE ASSETS SUBJECT TO DISBURSEMENT AND WITHDRAWAL AS PROVIDED IN THIS
SECTION 10.2.  SUBJECT TO SECTION 10.2(E) BY ISSUER ORDER (WHICH MAY BE IN THE
FORM OF STANDING INSTRUCTIONS), THE ISSUER OR THE COLLATERAL MANAGER, ON BEHALF
OF THE ISSUER, SHALL AT ALL TIMES DIRECT THE TRUSTEE TO, AND, UPON RECEIPT OF
SUCH ISSUER ORDER, THE TRUSTEE SHALL, INVEST ALL FUNDS RECEIVED INTO THE
COLLECTION ACCOUNTS DURING A DUE PERIOD, AND AMOUNTS RECEIVED IN PRIOR DUE
PERIODS AND RETAINED IN THE COLLECTION ACCOUNTS, AS SO DIRECTED IN ELIGIBLE
INVESTMENTS HAVING STATED MATURITIES NO LATER THAN THE BUSINESS DAY IMMEDIATELY
PRECEDING THE NEXT PAYMENT DATE.  THE TRUSTEE, WITHIN ONE BUSINESS DAY AFTER
RECEIPT OF ANY SCHEDULED DISTRIBUTION OR OTHER PROCEEDS IN RESPECT OF THE ASSETS
WHICH IS NOT CASH, SHALL SO NOTIFY THE ISSUER AND THE COLLATERAL MANAGER AND THE
ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL, WITHIN FIVE
BUSINESS DAYS OF RECEIPT OF SUCH NOTICE FROM THE TRUSTEE, SELL SUCH SCHEDULED
DISTRIBUTION OR OTHER NON-CASH PROCEEDS FOR CASH IN AN ARM’S LENGTH TRANSACTION
TO A PERSON WHICH IS NOT AN AFFILIATE OF THE ISSUER OR THE COLLATERAL MANAGER
AND DEPOSIT THE PROCEEDS THEREOF IN THE APPLICABLE COLLECTION ACCOUNT FOR
INVESTMENT PURSUANT TO THIS SECTION 10.2; PROVIDED, HOWEVER, THAT THE ISSUER, OR
THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, NEED NOT SELL SUCH SCHEDULED
DISTRIBUTIONS OR OTHER NON-CASH PROCEEDS IF IT DELIVERS AN OFFICER’S CERTIFICATE
TO THE TRUSTEE CERTIFYING THAT SUCH SCHEDULED DISTRIBUTIONS OR OTHER PROCEEDS
CONSTITUTE COLLATERAL DEBT SECURITIES OR ELIGIBLE INVESTMENTS.


(C)      IF PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, THE ISSUER, OR THE
COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL NOT HAVE GIVEN ANY INVESTMENT
DIRECTIONS PURSUANT TO SECTION 10.2(B), THE TRUSTEE SHALL SEEK INSTRUCTIONS FROM
THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, WITHIN THREE
BUSINESS DAYS AFTER TRANSFER OF SUCH FUNDS TO THE APPLICABLE COLLECTION
ACCOUNT.  IF THE TRUSTEE DOES NOT THEREUPON RECEIVE WRITTEN INSTRUCTIONS FROM
THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, WITHIN FIVE
BUSINESS DAYS AFTER TRANSFER OF SUCH FUNDS TO THE APPLICABLE COLLECTION ACCOUNT,
IT SHALL INVEST AND REINVEST THE FUNDS HELD IN THE APPLICABLE COLLECTION ACCOUNT
IN ONE OR MORE ELIGIBLE INVESTMENTS DESCRIBED IN CLAUSE (II) OF THE DEFINITION
OF ELIGIBLE INVESTMENTS MATURING NO LATER THAN THE BUSINESS DAY IMMEDIATELY
PRECEDING THE NEXT PAYMENT DATE.  IF AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL
NOT HAVE GIVEN INVESTMENT DIRECTIONS TO THE TRUSTEE PURSUANT TO SECTION 10.2(B)
FOR THREE CONSECUTIVE DAYS, THE TRUSTEE SHALL INVEST AND REINVEST SUCH MONIES AS
FULLY AS PRACTICABLE IN ELIGIBLE INVESTMENTS DESCRIBED IN CLAUSE (II) OF THE
DEFINITION OF ELIGIBLE INVESTMENTS MATURING NOT LATER THAN THE EARLIER OF (I)
THIRTY (30) DAYS AFTER THE DATE OF SUCH INVESTMENT OR (II) THE BUSINESS DAY
IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE.  ALL INTEREST AND OTHER INCOME FROM
SUCH INVESTMENTS SHALL BE DEPOSITED IN THE APPLICABLE COLLECTION ACCOUNT, ANY
GAIN REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO THE APPLICABLE
COLLECTION ACCOUNT, AND ANY LOSS RESULTING FROM SUCH INVESTMENTS SHALL BE
CHARGED TO THE APPLICABLE COLLECTION ACCOUNT.  THE TRUSTEE SHALL NOT IN ANY WAY
BE HELD LIABLE (EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH) BY REASON OF ANY INSUFFICIENCY OF SUCH APPLICABLE COLLECTION ACCOUNT

188


--------------------------------------------------------------------------------





RESULTING FROM ANY LOSS RELATING TO ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO
INVESTMENTS IN OBLIGATIONS OF THE TRUSTEE OR ANY AFFILIATE THEREOF.


(D)      DURING THE REINVESTMENT PERIOD (AND THEREAFTER TO THE EXTENT NECESSARY
TO ACQUIRE COLLATERAL DEBT SECURITIES PURSUANT TO CONTRACTS ENTERED INTO DURING
THE REINVESTMENT PERIOD), THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER MAY BY
ISSUER ORDER DIRECT THE TRUSTEE TO, AND UPON RECEIPT OF SUCH ISSUER ORDER THE
TRUSTEE SHALL, REINVEST PRINCIPAL PROCEEDS IN COLLATERAL DEBT SECURITIES
SELECTED BY THE COLLATERAL MANAGER AS PERMITTED UNDER AND IN ACCORDANCE WITH THE
REQUIREMENTS OF ARTICLE 12 AND SUCH ISSUER ORDER.


(E)      SUBJECT TO SECTION 10.2(F), THE TRUSTEE SHALL TRANSFER TO THE PAYMENT
ACCOUNT FOR APPLICATION PURSUANT TO SECTION 11.1(A) AND IN ACCORDANCE WITH THE
CALCULATIONS AND THE INSTRUCTIONS CONTAINED IN THE NOTES VALUATION REPORT
PREPARED BY THE TRUSTEE ON BEHALF OF THE ISSUER PURSUANT TO SECTION 10.12(E), ON
OR PRIOR TO THE BUSINESS DAY PRIOR TO EACH PAYMENT DATE, ANY AMOUNTS THEN HELD
IN THE COLLECTION ACCOUNTS OTHER THAN (I) INTEREST PROCEEDS OR PRINCIPAL
PROCEEDS RECEIVED AFTER THE END OF THE DUE PERIOD WITH RESPECT TO SUCH PAYMENT
DATE AND (II) AMOUNTS THAT THE ISSUER IS ENTITLED TO REINVEST IN ACCORDANCE WITH
SECTION 12.2 AND WHICH THE ISSUER SO ELECTS TO REINVEST IN ACCORDANCE WITH THE
TERMS OF THIS INDENTURE.


(F)       NOTWITHSTANDING THE FOREGOING, THE TRUSTEE SHALL TRANSFER TO THE
PAYMENT ACCOUNT FROM AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT OR,
SOLELY IN THE CASE OF CLAUSE (III) BELOW, THE PRINCIPAL COLLECTION ACCOUNT, AS
APPLICABLE, SUCH AMOUNTS, IF ANY, THAT ARE DUE AND PAYABLE TO (I) GREEN LOAN IN
RESPECT OF THE GREEN LOAN ADMINISTRATIVE FEE IN ACCORDANCE WITH, AND AT THE
TIMES SET FORTH IN, THE ASSET SERVICING AGREEMENT, (II) GREEN LOAN IN RESPECT OF
ANY SPECIAL SERVICING FEES DUE TO GREEN LOAN IN ACCORDANCE WITH, AND AT THE
TIMES SET FORTH IN, THE ASSET SERVICING AGREEMENT (TO THE EXTENT SUCH AMOUNTS
HAVE NOT OTHERWISE BEEN PAID) AND (III) ANY HEDGE COUNTERPARTY, IN SATISFACTION
OF ANY HEDGE PAYMENT AMOUNT (OTHER THAN ANY AMOUNT DUE AND PAYABLE BY THE ISSUER
UNDER THE RELATED HEDGE AGREEMENT FOLLOWING AN EVENT OF DEFAULT OR TERMINATION
EVENT (OTHER THAN ILLEGALITY OR TAX EVENT) (EACH AS DEFINED IN THE RELATED HEDGE
AGREEMENT) WITH RESPECT TO WHICH SUCH HEDGE COUNTERPART IS THE DEFAULTING PARTY
OR THE SOLE AFFECTED PARTY (AS DEFINED IN THE RELATED HEDGE AGREEMENT)), IF ANY,
THEN DUE AND PAYABLE TO SUCH HEDGE COUNTERPARTY IN ACCORDANCE WITH THE TERMS OF
THE RELATED HEDGE AGREEMENT.  ANY REQUIRED PAYMENTS TO HEDGE COUNTERPARTIES
PURSUANT TO CLAUSE (III) OF THE PRECEDING SENTENCE SHALL BE MADE, FIRST, FROM
AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT AND, SECOND, TO THE EXTENT
AMOUNTS ON DEPOSIT IN THE INTEREST COLLECTION ACCOUNT ARE INSUFFICIENT, FROM
AMOUNTS ON DEPOSIT IN THE PRINCIPAL COLLECTION ACCOUNT.  THE TRUSTEE SHALL MAKE
EACH SUCH TRANSFER ON OR PRIOR TO THE BUSINESS DAY PRIOR TO THE RELATED PAYMENT
DATE.


(G)      NOTWITHSTANDING THE FOREGOING, THE TRUSTEE SHALL DEPOSIT A PORTION, AS
SPECIFIED IN THE RELATED ASSET HEDGE SCHEDULES, OF ALL PAYMENTS OF INTEREST
RECEIVED IN RESPECT OF NON-QUARTERLY PAY ASSETS INTO THE ASSET HEDGE ACCOUNT.


SECTION 10.3           PAYMENT ACCOUNT.


(A)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “PAYMENT ACCOUNT,”
WHICH SHALL BE HELD IN TRUST

189


--------------------------------------------------------------------------------





FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY AND OVER WHICH
THE TRUSTEE SHALL HAVE EXCLUSIVE CONTROL AND THE SOLE RIGHT OF WITHDRAWAL.  ANY
AND ALL FUNDS AT ANY TIME ON DEPOSIT IN, OR OTHERWISE TO THE CREDIT OF, THE
PAYMENT ACCOUNT SHALL BE HELD IN TRUST BY THE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS.  EXCEPT AS PROVIDED IN SECTIONS 11.1 AND 11.2, THE ONLY PERMITTED
WITHDRAWAL FROM OR APPLICATION OF FUNDS ON DEPOSIT IN, OR OTHERWISE TO THE
CREDIT OF, THE PAYMENT ACCOUNT SHALL BE (I) TO PAY THE INTEREST ON AND THE
PRINCIPAL OF THE NOTES AND MAKE OTHER PAYMENTS IN RESPECT OF THE NOTES IN
ACCORDANCE WITH THEIR TERMS AND THE PROVISIONS OF THIS INDENTURE, (II) TO PAY
THE PREFERRED SHARE PAYING AGENT FOR DEPOSIT INTO THE PREFERRED SHARE
DISTRIBUTION ACCOUNT FOR DISTRIBUTIONS TO THE PREFERRED SHAREHOLDERS IN
ACCORDANCE WITH THE TERMS AND THE PROVISIONS OF THE PREFERRED SHARES PAYING
AGENCY AGREEMENT, (III) UPON ISSUER ORDER, TO PAY OTHER AMOUNTS SPECIFIED
THEREIN, AND (IV) OTHERWISE TO PAY AMOUNTS PAYABLE PURSUANT TO AND IN ACCORDANCE
WITH THE TERMS OF THIS INDENTURE, EACH IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS.  THE TRUSTEE AGREES TO GIVE THE ISSUER AND THE CO-ISSUER IMMEDIATE
NOTICE IF IT BECOMES AWARE THAT THE PAYMENT ACCOUNT OR ANY FUNDS ON DEPOSIT
THEREIN, OR OTHERWISE TO THE CREDIT OF THE PAYMENT ACCOUNT, SHALL BECOME SUBJECT
TO ANY WRIT, ORDER, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS.  NEITHER THE ISSUER NOR THE CO-ISSUER SHALL HAVE ANY LEGAL, EQUITABLE
OR BENEFICIAL INTEREST IN THE PAYMENT ACCOUNT OTHER THAN IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.  THE PAYMENT ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE
CORPORATE TRUST OFFICE OR A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING
BY EACH RATING AGENCY AT LEAST EQUAL TO “A-” OR “A2,” AS APPLICABLE, OR A
SHORT-TERM DEBT RATING BY EACH RATING AGENCY AT LEAST EQUAL TO “A-1,”  “P-1” OR
“F1,” AS APPLICABLE.  AMOUNTS IN THE PAYMENT ACCOUNT SHALL NOT BE INVESTED.


SECTION 10.4           UNUSED PROCEEDS ACCOUNT.


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “UNUSED PROCEEDS
ACCOUNT” WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT
OF THE NOTEHOLDERS, INTO WHICH THE AMOUNT SPECIFIED IN SECTION 3.2(G) SHALL BE
DEPOSITED.  ALL MONIES DEPOSITED FROM TIME TO TIME IN THE UNUSED PROCEEDS
ACCOUNT PURSUANT TO THIS INDENTURE SHALL BE HELD BY THE TRUSTEE AS PART OF THE
ASSETS AND SHALL BE APPLIED TO THE PURPOSES HEREIN PROVIDED.


(B)      THE TRUSTEE AGREES TO GIVE THE ISSUER IMMEDIATE NOTICE IF IT BECOMES
AWARE THAT THE UNUSED PROCEEDS ACCOUNT OR ANY FUNDS ON DEPOSIT THEREIN, OR
OTHERWISE TO THE CREDIT OF THE UNUSED PROCEEDS ACCOUNT, SHALL BECOME SUBJECT TO
ANY WRIT, ORDER, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS. 
THE UNUSED PROCEEDS ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST
OFFICE OF A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING BY EACH RATING
AGENCY AT LEAST EQUAL TO “A-” OR “A2,” AS APPLICABLE, OR A SHORT-TERM DEBT
RATING AT LEAST EQUAL TO “A-1,” “P-1” OR “F1,” AS APPLICABLE.


(C)      DURING THE REINVESTMENT PERIOD, AMOUNTS ON DEPOSIT IN THE UNUSED
PROCEEDS ACCOUNT MAY OR SHALL BE DESIGNATED BY THE COLLATERAL MANAGER AS SPECIAL
AMORTIZATION AMOUNTS TO BE INCLUDED AS PRINCIPAL PROCEEDS PURSUANT TO SECTION
9.7.  IF THE AGGREGATE PRINCIPAL BALANCE OF THE COLLATERAL DEBT SECURITIES
EXCEEDS THE MINIMUM RAMP-UP AMOUNT ON THE EFFECTIVE DATE, AMOUNTS REMAINING ON
DEPOSIT IN THE UNUSED PROCEEDS ACCOUNT AT THE END OF THE RAMP-UP PERIOD NOT TO
EXCEED AN AMOUNT EQUAL TO 15% OF THE INITIAL DEPOSIT MAY, AT THE OPTION OF THE
COLLATERAL MANAGER, BE DESIGNATED AS INTEREST PROCEEDS.  ANY SUCH

190


--------------------------------------------------------------------------------





ELECTION WILL BE MADE ON A ONE-TIME BASIS AND MUST BE MADE BY WRITTEN NOTICE TO
THE TRUSTEE NOT LATER THAN THE TWENTIETH (20TH) BUSINESS DAY AFTER THE EFFECTIVE
DATE, WHICH NOTICE SHALL SET FORTH ANY SUCH AMOUNTS IN THE UNUSED PROCEEDS
ACCOUNT SO DESIGNATED (AND ANY INTEREST OR EARNINGS THEREON).  UPON RECEIPT OF
SUCH NOTICE, THE TRUSTEE SHALL TRANSFER SUCH AMOUNT TO THE INTEREST COLLECTION
ACCOUNT (FOR SUBSEQUENT TRANSFER TO THE PAYMENT ACCOUNT), WHICH WILL BE TREATED
AS INTEREST PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS. 
ANY AMOUNTS REMAINING IN THE UNUSED PROCEEDS ACCOUNT ON THE TWENTIETH (20TH)
BUSINESS DAY AFTER THE EFFECTIVE DATE, TO THE EXTENT NOT DESIGNATED AS INTEREST
PROCEEDS AND PROVIDED THAT A RATINGS CONFIRMATION FAILURE HAS NOT OCCURRED,
SHALL BE TRANSFERRED BY THE TRUSTEE TO THE PRINCIPAL COLLECTION ACCOUNT (FOR
SUBSEQUENT TRANSFER TO THE PAYMENT ACCOUNT) AND TREATED AS PRINCIPAL PROCEEDS
AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


(D)      IF A RATING CONFIRMATION FAILURE OCCURS, UPON RECEIPT OF NOTICE FROM
THE COLLATERAL MANAGER PURSUANT TO SECTION 7.18, THE TRUSTEE SHALL TRANSFER
AMOUNTS IN THE UNUSED PROCEEDS ACCOUNT TO THE PAYMENT ACCOUNT FOR APPLICATION ON
THE IMMEDIATELY FOLLOWING PAYMENT DATE TO PAY PRINCIPAL OF THE NOTES, FIRST, TO
THE PAYMENT OF PRINCIPAL OF THE CLASS A-1 NOTES, SECOND, THE PAYMENT OF
PRINCIPAL OF THE CLASS A-2 NOTES, THIRD, THE PAYMENT OF PRINCIPAL OF THE CLASS B
NOTES, FOURTH, THE PAYMENT OF PRINCIPAL OF THE CLASS C NOTES, FIFTH, THE PAYMENT
OF PRINCIPAL OF THE CLASS D NOTES, SIXTH, THE PAYMENT OF PRINCIPAL OF THE CLASS
E NOTES, SEVENTH, THE PAYMENT OF PRINCIPAL OF THE CLASS F NOTES, EIGHTH, THE
PAYMENT OF PRINCIPAL OF THE CLASS G NOTES, NINTH, THE PAYMENT OF PRINCIPAL OF
THE CLASS H NOTES, TENTH, THE PAYMENT OF PRINCIPAL OF THE CLASS J NOTES AND
ELEVENTH, THE PAYMENT OF PRINCIPAL OF THE CLASS K NOTES, IN EACH CASE UNTIL THE
RATINGS ASSIGNED ON THE CLOSING DATE TO EACH CLASS OF NOTES HAVE BEEN REINSTATED
OR SUCH CLASS HAS BEEN PAID IN FULL.  ANY EXCESS AMOUNT SHALL BE TREATED AS
PRINCIPAL PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  IF
NO RATINGS CONFIRMATION FAILURE OCCURS, TO THE EXTENT THE COLLATERAL MANAGER HAS
NOT IDENTIFIED SUCH AMOUNTS AS INTEREST PROCEEDS PURSUANT TO SECTION 10.4(C),
THE TRUSTEE SHALL TRANSFER THE AMOUNTS ON DEPOSIT IN THE UNUSED PROCEEDS ACCOUNT
TO THE PRINCIPAL COLLECTION ACCOUNT, AND SUCH AMOUNTS WILL BE TREATED AS
PRINCIPAL PROCEEDS AND APPLIED IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.


(E)      DURING THE RAMP-UP PERIOD, THE ISSUER (OR THE COLLATERAL MANAGER ON
BEHALF OF THE ISSUER) MAY BY ISSUER ORDER DIRECT THE TRUSTEE TO, AND UPON
RECEIPT OF SUCH ISSUER ORDER THE TRUSTEE SHALL, APPLY AMOUNTS ON DEPOSIT IN THE
UNUSED PROCEEDS ACCOUNT TO ACQUIRE COLLATERAL DEBT SECURITIES SELECTED BY THE
COLLATERAL MANAGER AS PERMITTED UNDER AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 7.17 AND SUCH ISSUER ORDER.


(F)       TO THE EXTENT NOT APPLIED PURSUANT TO SECTION 7.17, THE COLLATERAL
MANAGER ON BEHALF OF THE ISSUER MAY DIRECT THE TRUSTEE TO, AND UPON SUCH
DIRECTION THE TRUSTEE SHALL, INVEST ALL FUNDS IN THE UNUSED PROCEEDS ACCOUNT IN
ELIGIBLE INVESTMENTS DESIGNATED BY THE COLLATERAL MANAGER.  ALL INTEREST AND
OTHER INCOME FROM SUCH INVESTMENTS SHALL BE DEPOSITED IN THE UNUSED PROCEEDS
ACCOUNT, ANY GAIN REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO THE UNUSED
PROCEEDS ACCOUNT, AND ANY LOSS RESULTING FROM SUCH INVESTMENTS SHALL BE CHARGED
TO THE UNUSED PROCEEDS ACCOUNT.  THE TRUSTEE SHALL NOT IN ANY WAY BE HELD LIABLE
(EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH) BY REASON OF
ANY INSUFFICIENCY OF THE UNUSED PROCEEDS ACCOUNT RESULTING FROM ANY LOSS
RELATING TO ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO INVESTMENTS IN
OBLIGATIONS OF THE TRUSTEE OR ANY AFFILIATE THEREOF.  IF THE TRUSTEE DOES NOT
RECEIVE INVESTMENT INSTRUCTIONS FROM AN AUTHORIZED OFFICER OF THE COLLATERAL

191


--------------------------------------------------------------------------------





MANAGER, THE TRUSTEE MAY INVEST FUNDS RECEIVED IN THE UNUSED PROCEEDS ACCOUNT IN
ELIGIBLE INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSE (II) OF THE DEFINITION
THERETO.


(G)      ON THE CLOSING DATE, THE TRUSTEE SHALL ESTABLISH A SUBACCOUNT OF THE
UNUSED PROCEEDS ACCOUNT (THE “UNUSED PROCEEDS SUBACCOUNT”) AND CREDIT SUCH
AMOUNT EQUAL TO $20,000,000.  AS DIRECTED BY THE COLLATERAL MANAGER, AMOUNTS
CREDITED THERETO MAY BE RELEASED FROM THE LIEN OF THIS INDENTURE AND PAID TO
FUTURE ADVANCE HOLDERS TO SATISFY THE ADDITIONAL FUNDING COMMITMENTS OF THE
FUTURE ADVANCE HOLDERS.  AT ANY TIME PRIOR TO THE EFFECTIVE DATE, THE COLLATERAL
MANAGER MAY DIRECT THE TRUSTEE TO TERMINATE THE UNUSED PROCEEDS SUBACCOUNT AND
CREDIT ANY AMOUNTS REMAINING ON DEPOSIT THEREIN TO THE UNUSED PROCEEDS
SUBACCOUNT.


SECTION 10.5           DELAYED FUNDING OBLIGATIONS ACCOUNT.


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “DELAYED FUNDING
OBLIGATIONS ACCOUNT” WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR
THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, INTO WHICH DELAYED
DRAW FUNDING OBLIGATIONS ACCOUNT THE TRUSTEE SHALL DEPOSIT FUNDS FOR ANY
ADDITIONAL FUNDING COMMITMENTS OF THE ISSUER UNDER ANY DELAYED DRAW TERM LOANS
INCLUDED IN THE COLLATERAL DEBT SECURITIES.  ALL AMOUNTS IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT SHALL BE DEPOSITED IN OVERNIGHT FUNDS IN ELIGIBLE
INVESTMENTS AND RELEASED TO FULFILL SUCH COMMITMENTS.  IF A DELAYED DRAW TERM
LOAN IS SOLD OR OTHERWISE DISPOSED BEFORE THE FULL COMMITMENT THEREUNDER HAS
BEEN DRAWN, OR IF EXCESS FUNDS REMAIN FOLLOWING THE TERMINATION OF THE FUNDING
OBLIGATION GIVING RISE TO THE DEPOSIT OF SUCH FUNDS IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT, SUCH ELIGIBLE INVESTMENTS ON DEPOSIT IN THE DELAYED FUNDING
OBLIGATIONS ACCOUNT FOR THE PURPOSE OF FULFILLING SUCH COMMITMENT SHALL BE
TRANSFERRED TO THE PRINCIPAL COLLECTION ACCOUNT AS PRINCIPAL PROCEEDS.  THE
DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE
TRUST OFFICE OR A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING FROM EACH
RATING AGENCY AT LEAST EQUAL TO “A-” OR “A2,” AS APPLICABLE, OR A SHORT-TERM
DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1” OR “F-1,” AS APPLICABLE.


(B)      FUNDS IN THE DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL BE AVAILABLE
SOLELY TO FULFILL ANY ADDITIONAL FUNDING COMMITMENTS OF THE ISSUER UNDER ANY
DELAYED DRAW TERM LOANS INCLUDED IN THE COLLATERAL DEBT SECURITIES, AND ONLY
FUNDS IN THE DELAYED FUNDING OBLIGATIONS ACCOUNT SHALL BE USED FOR SUCH
PURPOSE.  UPON THE PURCHASE OF ANY COLLATERAL DEBT SECURITY THAT IS A DELAYED
DRAW TERM LOAN, THE COLLATERAL MANAGER SHALL DIRECT THE TRUSTEE TO DEPOSIT
PRINCIPAL PROCEEDS INTO THE DELAYED FUNDING OBLIGATION ACCOUNT IN AN AMOUNT
EQUAL TO THE ISSUER’S MAXIMUM FUTURE FUNDING OBLIGATION UNDER THE TERMS OF SUCH
DELAYED DRAW TERM LOAN, AND THE PRINCIPAL PROCEEDS SO DEPOSITED SHALL BE
CONSIDERED PART OF THE PURCHASE PRICE OF SUCH DELAYED DRAW TERM LOAN FOR
PURPOSES OF ARTICLE 12.  THE COLLATERAL MANAGER SHALL NOT PERMIT ALL AMOUNTS
THEN ON DEPOSIT IN THE DELAYED FUNDING OBLIGATION ACCOUNT TO BE LESS THAN THE
AGGREGATE AMOUNT OF ALL FUTURE FUNDING OBLIGATIONS OUTSTANDING UNDER THE TERMS
OF ALL DELAYED DRAW TERM LOANS THAT CONSTITUTE COLLATERAL DEBT SECURITIES.

192


--------------------------------------------------------------------------------





(C)      THE COLLATERAL MANAGER SHALL DIRECT THE TRUSTEE TO WITHDRAW FUNDS FROM
THE DELAYED FUNDING OBLIGATION ACCOUNT TO FUND AMOUNTS DRAWN UNDER ANY DELAYED
DRAW TERM LOAN.  PURSUANT TO AN ISSUER ORDER, ALL OR A PORTION OF THE FUNDS, AS
SPECIFIED IN SUCH ISSUER ORDER, ON DEPOSIT IN THE DELAYED FUNDING OBLIGATION
ACCOUNT AT ANY TIME IN EXCESS OF THE AGGREGATE PRINCIPAL AMOUNT OF COMMITMENTS
WHICH MAY BE DRAWN UPON UNDER THE DELAYED DRAW TERM LOAN SHALL BE TRANSFERRED BY
THE TRUSTEE TO THE COLLECTION ACCOUNT AS PRINCIPAL PROCEEDS.


SECTION 10.6           EXPENSE ACCOUNT.


(A)      THE TRUSTEE SHALL PRIOR TO THE CLOSING DATE ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WHICH SHALL BE DESIGNATED AS THE “EXPENSE ACCOUNT”
WHICH SHALL BE HELD IN TRUST IN THE NAME OF THE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY.  THE ONLY PERMITTED WITHDRAWAL FROM OR
APPLICATION OF FUNDS ON DEPOSIT IN, OR OTHERWISE STANDING TO THE CREDIT OF, THE
EXPENSE ACCOUNT SHALL BE TO PAY (ON ANY DAY OTHER THAN A PAYMENT DATE) ACCRUED
AND UNPAID COMPANY ADMINISTRATIVE EXPENSES OF THE ISSUER AND THE CO-ISSUER
(OTHER THAN ACCRUED AND UNPAID EXPENSES AND INDEMNITIES PAYABLE TO THE
COLLATERAL MANAGER UNDER THE COLLATERAL MANAGEMENT AGREEMENT).  ON THE CLOSING
DATE, THE TRUSTEE SHALL DEPOSIT INTO THE EXPENSE ACCOUNT AN AMOUNT EQUAL TO
APPROXIMATELY U.S.$10,812,796 FROM THE NET PROCEEDS RECEIVED BY THE ISSUER ON
SUCH DATE FROM THE INITIAL ISSUANCE OF THE NOTES.  FUNDS IN THE EXPENSE ACCOUNT
SHALL BE REPLENISHED ON EACH PAYMENT DATE, IF NECESSARY, IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS.  ON OR AFTER THE EFFECTIVE DATE, ANY AMOUNT REMAINING IN
THE EXPENSE ACCOUNT MAY, AT THE ELECTION OF THE COLLATERAL MANAGER BE DESIGNATED
AS INTEREST PROCEEDS.  ON THE DATE ON WHICH SUBSTANTIALLY ALL OF THE ISSUER’S
ASSETS HAVE BEEN SOLD OR OTHERWISE DISPOSED OF, THE ISSUER BY ISSUER ORDER
EXECUTED BY AN AUTHORIZED OFFICER OF THE COLLATERAL MANAGER SHALL DIRECT THE
TRUSTEE TO, AND, UPON RECEIPT OF SUCH ISSUER ORDER, THE TRUSTEE SHALL, TRANSFER
ALL AMOUNTS ON DEPOSIT IN THE EXPENSE ACCOUNT TO THE INTEREST COLLECTION ACCOUNT
FOR APPLICATION PURSUANT TO SECTION 11.1(A)(I) AS INTEREST PROCEEDS.  AMOUNTS
CREDITED TO THE EXPENSE ACCOUNT WILL (A) BE APPLIED ON OR PRIOR TO THE
DETERMINATION DATE PRECEDING THE FIRST PAYMENT DATE TO PAY AMOUNTS DUE IN
CONNECTION WITH THE OFFERING OF THE NOTES AND (B) ON THE FIRST PAYMENT DATE, TO
THE EXTENT THE BALANCE OF THE EXPENSE ACCOUNT EXCEEDS $50,000 ON THE RELATED
DETERMINATION DATE, BE TRANSFERRED TO THE PAYMENT ACCOUNT AND APPLIED AS
INTEREST PROCEEDS.


(B)      THE TRUSTEE AGREES TO GIVE THE ISSUER IMMEDIATE NOTICE IF IT BECOMES
AWARE THAT THE EXPENSE ACCOUNT OR ANY FUNDS ON DEPOSIT THEREIN, OR OTHERWISE TO
THE CREDIT OF THE EXPENSE ACCOUNT, SHALL BECOME SUBJECT TO ANY WRIT, ORDER,
JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS.  THE ISSUER SHALL
NOT HAVE ANY LEGAL, EQUITABLE OR BENEFICIAL INTEREST IN THE EXPENSE ACCOUNT. 
THE EXPENSE ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OF
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING BY EACH RATING AGENCY AT
LEAST EQUAL TO “A-” OR “BAA1,” AS APPLICABLE.


(C)      THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER MAY DIRECT THE TRUSTEE
TO, AND UPON SUCH DIRECTION THE TRUSTEE SHALL, INVEST ALL FUNDS IN THE EXPENSE
ACCOUNT IN ELIGIBLE INVESTMENTS DESIGNATED BY THE COLLATERAL MANAGER.  ALL
INTEREST AND OTHER INCOME FROM SUCH INVESTMENTS SHALL BE DEPOSITED IN THE
EXPENSE ACCOUNT, ANY GAIN REALIZED FROM SUCH INVESTMENTS SHALL BE CREDITED TO
THE EXPENSE ACCOUNT, AND ANY LOSS RESULTING FROM SUCH

193


--------------------------------------------------------------------------------





INVESTMENTS SHALL BE CHARGED TO THE EXPENSE ACCOUNT.  THE TRUSTEE SHALL NOT IN
ANY WAY BE HELD LIABLE (EXCEPT AS A RESULT OF NEGLIGENCE, WILLFUL MISCONDUCT OR
BAD FAITH) BY REASON OF ANY INSUFFICIENCY OF SUCH EXPENSE ACCOUNT RESULTING FROM
ANY LOSS RELATING TO ANY SUCH INVESTMENT, EXCEPT WITH RESPECT TO INVESTMENTS IN
OBLIGATIONS OF THE TRUSTEE OR ANY AFFILIATE THEREOF.  IF THE TRUSTEE DOES NOT
RECEIVE INVESTMENT INSTRUCTIONS FROM AN AUTHORIZED OFFICER OF THE COLLATERAL
MANAGER, THE TRUSTEE MAY INVEST FUNDS RECEIVED IN THE EXPENSE ACCOUNT IN
ELIGIBLE INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSE (II) OF THE DEFINITION
THERETO.


SECTION 10.7           ASSET HEDGE ACCOUNT.

The Trustee shall prior to the Closing Date establish a single, segregated trust
account which shall be designated as the “Asset Hedge Account” which shall be
held in trust in the name of the Trustee for the benefit of the Issuer. The only
permitted withdrawal from or application of funds on deposit in, or otherwise
standing to the credit of, the Asset Hedge Account shall be funds received in
respect of each payment of interest in respect of any Non-Quarterly Pay Asset. 
On each date on which the Trustee receives a payment of interest in respect of
any Non-Quarterly Pay Asset, the Trustee shall deposit a portion of the amount
received into the Collection Account and shall deposit the remaining portion in
to the Asset Hedge Account in accordance with the Asset Hedge Schedule.  On the
third Business Day prior to each quarterly Payment Date, the Trustee will
transfer from the Asset Hedge Account to the Collection Account, for
distribution in accordance with the Priority of Payments, the amounts specified
in the Asset Hedge Schedule.  All funds on deposit in the Asset Hedge Account
will be invested in Eligible Investments in accordance hereto.


SECTION 10.8           SUSPENSE ACCOUNT.

The Trustee shall prior to the Closing Date establish a single, segregated trust
account which shall be designated as the “Suspense Account” which shall be held
in trust in the name of the Trustee for the benefit of the Future Advance
Holders.  On any Payment Date on which a Liquidity Test Failure or a Schedule P
Failure has occurred and is continuing, the Trustee shall release from the lien
of this Indenture and deposit into the Suspense Account all amounts available to
be distributed pursuant to clause (34) under of Section 11.1(a)(i) until such
Liquidity Test Failure or such Schedule P Failure, as the case may be, is
cured.  At the direction of the Collateral Manager, the Issuer may by Issuer
Order direct the Trustee to, and upon receipt of the Issuer Order, the Trustee
shall, transfer all amounts on deposit in the Suspense Account, if any, to the
Future Advance Holders to satisfy the additional commitments in respect of one
or more Other Loans or reimburse the Issuer for losses related to the failure to
fund such future funding commitments in accordance with the related Underlying
Instruments.  Amounts on deposit in the Suspense Account shall be invested in
Permitted Investments as set forth herein.  Subject to Section 7.19 hereof,
Amounts on deposit in the Suspense Account (or any portion thereof) shall be
released and paid (upon standing order of the Issuer) to the Preferred Shares
Paying Agent for deposit into the Preferred Shares Distribution Account for
distribution to the holders of the Preferred Shares as payments of the Preferred
Shares Distribution Amount (subject to and in accordance with the provisions of
the Preferred Shares Paying Agency Agreement) on any date on which no Schedule P
Failures have occurred and are continuing the Liquidity Test would be satisfied
after such release and payment.  For the avoidance of doubt,

194


--------------------------------------------------------------------------------




amounts on deposit in the Suspense Account shall not be included in the Assets
securing the Notes.


SECTION 10.9           FUTURE FUNDING RESERVE ACCOUNT.

The Trustee shall prior to the Closing Date establish a single, segregated trust
account which shall be designated as the “Future Funding Reserve Account” which
shall be held in trust in the name of the Trustee for the benefit of the Future
Advance Holders.  From time to time, the Future Advance Holders (or one or more
other entities on their behalf) may contribute to the Issuer amounts for deposit
into the Future Funding Reserve Account.  The Trustee shall deposit into the
Future Funding Reserve Account all amounts so received by the Issuer.  At the
direction of the Collateral Manager, the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of the Issuer Order, the Trustee shall, transfer
all amounts on deposit in the Future Funding Reserve Account, if any, to the
Future Advance Holders to satisfy the additional commitments in respect of one
or more Other Loans or reimburse the Issuer for losses related to the failure to
fund such future funding commitments in accordance with the related Underlying
Instruments.  Amounts on deposit in the Future Funding Reserve Account shall be
invested in Permitted Investments.  Amounts on deposit in the Future Funding
Reserve Account (or any portion thereof) shall be released and paid to the
Future Advance Holders (or their designees) on any date on which the Future
Funding Reserve Test would be satisfied after such release and payment.  For the
avoidance of doubt, amounts on deposit in the Future Funding Reserve Account
shall not be included in the Assets securing the Notes.


SECTION 10.10         INTEREST ADVANCES.


(A)      WITH RESPECT TO EACH DETERMINATION DATE FOR WHICH THE SUM OF INTEREST
PROCEEDS AND, IF APPLICABLE, PRINCIPAL PROCEEDS, COLLECTED DURING THE RELATED
DUE PERIOD THAT ARE AVAILABLE TO PAY INTEREST ON THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES AND THE CLASS B NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS, ARE
INSUFFICIENT TO REMIT THE INTEREST DUE AND PAYABLE WITH RESPECT TO THE CLASS A-1
NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES ON THE FOLLOWING PAYMENT DATE
(THE AMOUNT OF SUCH INSUFFICIENCY, AN “INTEREST SHORTFALL”), THE TRUSTEE SHALL
PROVIDE THE ADVANCING AGENT WITH WRITTEN NOTICE OF SUCH INTEREST SHORTFALL NO
LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS DAY FOLLOWING SUCH
DETERMINATION DATE.  THE TRUSTEE SHALL PROVIDE THE ADVANCING AGENT WITH NOTICE,
PRIOR TO ANY FUNDING OF AN INTEREST ADVANCE BY THE ADVANCING AGENT, OF ANY
ADDITIONAL INTEREST REMITTANCES RECEIVED BY THE TRUSTEE AFTER DELIVERY OF SUCH
INITIAL NOTICE THAT REDUCE SUCH INTEREST SHORTFALL.  NO LATER THAN 5:00 P.M.
(NEW YORK TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE RELATED PAYMENT
DATE (BUT IN ANY EVENT NO EARLIER THAN ONE BUSINESS DAY FOLLOWING THE ADVANCING
AGENT’S RECEIPT OF NOTICE OF SUCH INTEREST SHORTFALL), THE ADVANCING AGENT SHALL
ADVANCE THE DIFFERENCE BETWEEN SUCH AMOUNTS (EACH SUCH ADVANCE, AN “INTEREST
ADVANCE”) BY DEPOSIT OF AN AMOUNT EQUAL TO SUCH INTEREST ADVANCE IN THE PAYMENT
ACCOUNT, SUBJECT TO A DETERMINATION OF RECOVERABILITY BY THE ADVANCING AGENT AS
DESCRIBED IN SECTION 10.10(B), AND SUBJECT TO A MAXIMUM LIMIT IN RESPECT OF ANY
PAYMENT DATE EQUAL TO THE LESSER OF (I) THE AGGREGATE OF SUCH INTEREST
SHORTFALLS THAT WOULD OTHERWISE OCCUR ON THE CLASS A-1 NOTES, THE CLASS A-2
NOTES AND CLASS B NOTES AND (II) THE AGGREGATE OF THE INTEREST PAYMENTS NOT
RECEIVED IN RESPECT OF NON-ADVANCING COLLATERAL DEBT SECURITIES. 
NOTWITHSTANDING THE FOREGOING, IN NO CIRCUMSTANCE WILL THE ADVANCING AGENT BE
REQUIRED TO MAKE AN INTEREST ADVANCE IN RESPECT OF A NON-ADVANCING

195


--------------------------------------------------------------------------------





COLLATERAL DEBT SECURITY (X) TO THE EXTENT THAT THE AGGREGATE OUTSTANDING AMOUNT
OF ALL UNREIMBURSED INTEREST ADVANCES WOULD EXCEED THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE CLASS A NOTES AND THE CLASS B NOTES OR (Y) IF THE CLASS
A/B PAR VALUE RATIO ON THE RELEVANT MEASUREMENT DATE IS LESS THAN 100%. ANY
INTEREST ADVANCE MADE BY THE ADVANCING AGENT WITH RESPECT TO A PAYMENT DATE THAT
IS IN EXCESS OF THE ACTUAL INTEREST SHORTFALL FOR SUCH PAYMENT DATE SHALL BE
REFUNDED TO THE ADVANCING AGENT BY THE TRUSTEE ON THE SAME BUSINESS DAY THAT
SUCH INTEREST ADVANCE WAS MADE (OR, IF SUCH INTEREST ADVANCE IS MADE PRIOR TO
FINAL DETERMINATION BY THE TRUSTEE OF SUCH INTEREST SHORTFALL, ON THE BUSINESS
DAY OF SUCH FINAL DETERMINATION).  THE ADVANCING AGENT SHALL PROVIDE THE TRUSTEE
WRITTEN NOTICE OF A DETERMINATION BY THE ADVANCING AGENT THAT A PROPOSED
INTEREST ADVANCE WOULD CONSTITUTE A NONRECOVERABLE ADVANCE NO LATER THAN THE
CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE RELATED PAYMENT
DATE (OR, IN THE EVENT THAT THE ADVANCING AGENT DID NOT RECEIVE NOTICE OF THE
RELATED INTEREST SHORTFALL ON THE RELATED DETERMINATION DATE, NO LATER THAN THE
CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE ADVANCING
AGENT’S RECEIPT OF NOTICE OF SUCH INTEREST SHORTFALL).  IF THE ADVANCING AGENT
SHALL FAIL TO MAKE ANY REQUIRED INTEREST ADVANCE AT OR PRIOR TO THE TIME AT
WHICH DISTRIBUTIONS ARE TO BE MADE PURSUANT TO SECTION 11.1(A), THE TRUSTEE, IN
ITS CAPACITY AS BACKUP ADVANCING AGENT, SHALL BE REQUIRED TO MAKE SUCH INTEREST
ADVANCE, SUBJECT TO A DETERMINATION OF RECOVERABILITY BY THE TRUSTEE AS
DESCRIBED IN SECTION 10.10(B).  THE TRUSTEE SHALL BE ENTITLED TO CONCLUSIVELY
RELY ON ANY AFFIRMATIVE DETERMINATION BY THE ADVANCING AGENT THAT AN INTEREST
ADVANCE WOULD CONSTITUTE A NONRECOVERABLE ADVANCE.  BASED UPON AVAILABLE
INFORMATION AT THE TIME, THE TRUSTEE, THE COLLATERAL MANAGER OR THE ADVANCING
AGENT WILL PROVIDE FIFTEEN (15) DAYS PRIOR NOTICE TO EACH RATING AGENCY IF
RECOVERY OF A NONRECOVERABLE ADVANCE WOULD RESULT IN AN INTEREST SHORTFALL ON
THE NEXT SUCCEEDING PAYMENT DATE.  NO LATER THAN THE CLOSE OF BUSINESS ON THE
DETERMINATION DATE RELATED TO A PAYMENT DATE ON WHICH THE RECOVERY OF A
NONRECOVERABLE ADVANCE WOULD RESULT IN AN INTEREST SHORTFALL, THE COLLATERAL
MANAGER WILL PROVIDE EACH RATING AGENCY NOTICE OF SUCH RECOVERY.


(B)      NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER THE ADVANCING
AGENT NOR THE TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE,
SHALL BE REQUIRED TO MAKE ANY INTEREST ADVANCE UNLESS SUCH PERSON DETERMINES, IN
ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH THAT SUCH INTEREST ADVANCE, OR SUCH
PROPOSED INTEREST ADVANCE, PLUS INTEREST EXPECTED TO ACCRUE THEREON AT THE
REIMBURSEMENT RATE, WILL BE RECOVERABLE FROM SUBSEQUENT PAYMENTS OR COLLECTIONS
WITH RESPECT TO ALL ASSETS AND HAS DETERMINED IN ITS REASONABLE JUDGMENT THAT
THE RECOVERY WOULD NOT RESULT IN AN INTEREST SHORTFALL.  IN DETERMINING WHETHER
ANY PROPOSED INTEREST ADVANCE WILL BE, OR WHETHER ANY INTEREST ADVANCE
PREVIOUSLY MADE IS, A NONRECOVERABLE ADVANCE, THE ADVANCING AGENT OR THE
TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE, WILL TAKE
INTO ACCOUNT:

(I)           AMOUNTS THAT MAY BE REALIZED ON EACH UNDERLYING MORTGAGED PROPERTY
IN ITS “AS IS” OR THEN CURRENT CONDITION AND OCCUPANCY;

(II)          THAT THE RELATED SENIOR TRANCHES OF ANY COLLATERAL DEBT SECURITY
MAY BE REQUIRED TO BE FULLY PAID AND ANY ADVANCES (AND INTEREST THEREON) MADE IN
RESPECT OF SUCH SENIOR TRANCHES MAY BE REQUIRED TO BE FULLY REIMBURSED, PRIOR TO
ANY AMOUNTS RECOVERED IN RESPECT OF THE UNDERLYING MORTGAGE PROPERTIES ARE
ALLOCATED OR OTHERWISE MADE AVAILABLE TO THE COLLATERAL DEBT SECURITIES;

196


--------------------------------------------------------------------------------




(III)         THE POSSIBILITY AND EFFECTS OF FUTURE ADVERSE CHANGE WITH RESPECT
TO THE UNDERLYING MORTGAGE PROPERTIES, THE POTENTIAL LENGTH OF TIME BEFORE SUCH
INTEREST ADVANCE MAY BE REIMBURSED AND THE RESULTING DEGREE OF UNCERTAINTY WITH
RESPECT TO SUCH REIMBURSEMENT; AND

(IV)        THE FACT THAT INTEREST ADVANCES ARE INTENDED TO PROVIDE LIQUIDITY
ONLY AND NOT CREDIT SUPPORT TO THE CLASS A-1 NOTEHOLDERS, THE CLASS A-2
NOTEHOLDERS AND THE CLASS B NOTEHOLDERS.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Advance, an Interest Advance
will be deemed to be nonrecoverable if the Advancing Agent or the Trustee, in
its capacity as Backup Advancing Agent, as applicable, determines that future
Interest Proceeds and Principal Proceeds may be ultimately insufficient to fully
reimburse such Interest Advance, plus interest thereon at the Reimbursement Rate
within a reasonable period of time.  Absent bad faith, the determination by the
Advancing Agent or the Trustee, in its capacity as Backup Advancing Agent, as
applicable, as to the nonrecoverability of any Interest Advance shall be
conclusive and binding on the Holders of the Notes.


(C)      THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, WILL EACH BE ENTITLED TO RECOVER ANY PREVIOUSLY UNREIMBURSED
INTEREST ADVANCE MADE BY IT (INCLUDING ANY NONRECOVERABLE ADVANCE), TOGETHER
WITH INTEREST THEREON, FIRST, FROM INTEREST PROCEEDS AND SECOND (TO THE EXTENT
THAT THERE ARE INSUFFICIENT INTEREST PROCEEDS FOR SUCH REIMBURSEMENT), FROM
PRINCIPAL PROCEEDS TO THE EXTENT THAT SUCH REIMBURSEMENT WOULD NOT TRIGGER AN
ADDITIONAL INTEREST SHORTFALL; PROVIDED THAT IF AT ANY TIME AN INTEREST ADVANCE
IS DETERMINED TO BE A NONRECOVERABLE ADVANCE, THE ADVANCING AGENT OR THE
TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, SHALL BE ENTITLED TO RECOVER
ALL OUTSTANDING INTEREST ADVANCES FROM THE COLLECTION ACCOUNTS ON ANY BUSINESS
DAY DURING ANY INTEREST ACCRUAL PERIOD PRIOR TO THE RELATED DETERMINATION DATE
(OR ON A PAYMENT DATE PRIOR TO ANY PAYMENT OF INTEREST ON OR PRINCIPAL OF THE
NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS).  THE ADVANCING AGENT SHALL
BE PERMITTED (BUT NOT OBLIGATED) TO DEFER OR OTHERWISE STRUCTURE THE TIMING OF
RECOVERIES OF NONRECOVERABLE ADVANCES IN SUCH MANNER AS THE ADVANCING AGENT
DETERMINES IS IN THE BEST INTEREST OF THE NOTEHOLDERS AS A COLLECTIVE WHOLE,
WHICH MAY INCLUDE BEING REIMBURSED FOR NONRECOVERABLE ADVANCES IN INSTALLMENTS.


(D)      THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, WILL EACH BE ENTITLED WITH RESPECT TO ANY INTEREST ADVANCE MADE
BY IT (INCLUDING NONRECOVERABLE ADVANCES) TO INTEREST ACCRUED ON THE AMOUNT OF
SUCH INTEREST ADVANCE FOR SO LONG AS IT IS OUTSTANDING AT THE REIMBURSEMENT
RATE.


(E)      THE OBLIGATIONS OF THE ADVANCING AGENT AND THE TRUSTEE TO MAKE INTEREST
ADVANCES IN RESPECT OF THE COLLATERAL DEBT SECURITIES WILL CONTINUE THROUGH THE
STATED MATURITY, UNLESS THE CLASS A NOTES AND THE CLASS B NOTES ARE PREVIOUSLY
REDEEMED OR REPAID IN FULL.


(F)       IN NO EVENT WILL THE ADVANCING AGENT IN ITS CAPACITY AS SUCH HEREUNDER
OR THE TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT HEREUNDER, BE REQUIRED
TO MAKE

197


--------------------------------------------------------------------------------





INTEREST ADVANCES FOR DISTRIBUTIONS TO THE HOLDERS OF ANY CLASS OF NOTES OTHER
THAN THE CLASS A NOTES AND THE CLASS B NOTES, OR WITH RESPECT TO ANY COLLATERAL
DEBT SECURITY OTHER THAN A NON-ADVANCING COLLATERAL DEBT SECURITY, AND IN NO
EVENT WILL THE ADVANCING AGENT OR THE TRUSTEE, IN ITS CAPACITY AS BACK-UP
ADVANCING AGENT, BE REQUIRED TO ADVANCE ANY AMOUNTS IN RESPECT OF PAYMENTS OF
PRINCIPAL OF ANY COLLATERAL DEBT SECURITY.


(G)      IN CONSIDERATION OF THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, THE
ADVANCING AGENT SHALL BE ENTITLED TO RECEIVE, AT THE TIMES SET FORTH HEREIN AND
SUBJECT TO THE PRIORITY OF PAYMENTS, TO THE EXTENT FUNDS ARE AVAILABLE THEREFOR,
THE ADVANCING AGENT FEE. IN CONSIDERATION OF THE TRUSTEE’S BACK-UP ADVANCING
OBLIGATIONS HEREUNDER, THE TRUSTEE SHALL BE ENTITLED TO RECEIVE, AT THE TIMES
SET FORTH HEREIN AND SUBJECT TO THE PRIORITY OF PAYMENTS, TO THE EXTENT FUNDS
ARE AVAILABLE THEREFORE, THE BACK-UP ADVANCING AGENT FEE.


(H)      THE DETERMINATION BY THE ADVANCING AGENT OR THE TRUSTEE, IN ITS
CAPACITY AS BACKUP ADVANCING AGENT, AS APPLICABLE, (I) THAT IT HAS MADE A
NONRECOVERABLE ADVANCE OR (II) THAT ANY PROPOSED INTEREST ADVANCE, IF MADE,
WOULD CONSTITUTE A NONRECOVERABLE ADVANCE, SHALL BE EVIDENCED BY AN OFFICER’S
CERTIFICATE DELIVERED PROMPTLY TO THE TRUSTEE (OR, IF APPLICABLE, RETAINED
THEREBY), THE ISSUER, THE APPLICABLE RATING AGENCIES, SETTING FORTH THE BASIS
FOR SUCH DETERMINATION; PROVIDED THAT FAILURE TO GIVE SUCH NOTICE, OR ANY DEFECT
THEREIN, SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF, OR THE ADVANCING AGENT OR
THE TRUSTEE’S ENTITLEMENT TO REIMBURSEMENT WITH RESPECT TO, ANY INTEREST
ADVANCE.


(I)       IF A SCHEDULED DISTRIBUTION ON ANY COLLATERAL DEBT SECURITY IS NOT
PAID TO THE TRUSTEE ON THE DUE DATE THEREFOR, THE TRUSTEE SHALL PROVIDE THE
ADVANCING AGENT WITH NOTICE OF SUCH DEFAULT ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING SUCH DEFAULT.  IN ADDITION, UPON REQUEST, THE TRUSTEE SHALL PROVIDE
THE ADVANCING AGENT (EITHER ELECTRONICALLY OR IN HARD-COPY FORMAT), WITH COPIES
OF ALL REPORTS RECEIVED FROM ANY TRUSTEE, TRUST ADMINISTRATOR, MASTER SERVICER
OR SIMILAR ADMINISTRATIVE ENTITY WITH RESPECT TO THE COLLATERAL DEBT SECURITIES
AND THE TRUSTEE SHALL PROMPTLY MAKE AVAILABLE TO THE ADVANCING AGENT ANY OTHER
INFORMATION REASONABLY AVAILABLE TO THE TRUSTEE BY REASON OF ITS ACTING AS
TRUSTEE HEREUNDER TO PERMIT THE ADVANCING AGENT TO MAKE A DETERMINATION OF
RECOVERABILITY WITH RESPECT TO ANY INTEREST ADVANCE AND TO OTHERWISE PERFORM ITS
ADVANCING FUNCTIONS UNDER THIS INDENTURE.


SECTION 10.11         REPORTS BY PARTIES.

The Trustee shall supply, in a timely fashion, to the Issuer, the Co-Issuer, the
Preferred Shares Paying Agent and the Collateral Manager any information
regularly maintained by the Trustee that the Issuer, the Co-Issuer, the
Preferred Shares Paying Agent or the Collateral Manager may from time to time
request with respect to the Pledged Obligations or the Accounts and provide any
other information reasonably available to the Trustee by reason of its acting as
Trustee hereunder and required to be provided by Section 10.12 or to permit the
Collateral Manager to perform its obligations under the Collateral Management
Agreement.  The Trustee shall forward to the Collateral Manager and each Hedge
Counterparty copies of notices and other writings received by it from the issuer
of any Collateral Debt Security or from any Clearing Agency with respect to any
Collateral Debt Security advising the holders of such security of any rights
that the holders might have with respect thereto (including, without limitation,
notices of calls and redemptions of securities) as well as all periodic
financial reports received from such

198


--------------------------------------------------------------------------------




issuer and Clearing Agencies with respect to such issuer.  Each of the Issuer
and Collateral Manager shall promptly forward to the Trustee any information in
their possession or reasonably available to them concerning any of the Pledged
Obligations that the Trustee reasonably may request or that reasonably may be
necessary to enable the Trustee to prepare any report or perform any duty or
function on its part to be performed under the terms of this Indenture.


SECTION 10.12         REPORTS; ACCOUNTINGS.


(A)      THE TRUSTEE SHALL MONITOR THE ASSETS ON AN ONGOING BASIS AND PROVIDE
ACCESS TO THE INFORMATION MAINTAINED BY THE TRUSTEE TO, AND UPON REASONABLE
REQUEST OF THE COLLATERAL MANAGER, SHALL ASSIST THE COLLATERAL MANAGER IN
PERFORMING ITS DUTIES UNDER THE COLLATERAL MANAGEMENT AGREEMENT, EACH IN
ACCORDANCE WITH THIS INDENTURE.


(B)      THE TRUSTEE SHALL PERFORM THE FOLLOWING FUNCTIONS DURING THE TERM OF
THIS AGREEMENT:

(I)           CREATE AND MAINTAIN A DATABASE WITH RESPECT TO THE COLLATERAL DEBT
SECURITIES (THE “DATABASE”);

(II)          PERMIT ACCESS TO THE INFORMATION CONTAINED IN THE DATABASE BY THE
COLLATERAL MANAGER AND THE ISSUER;

(III)         ON A MONTHLY BASIS, MONITOR AND UPDATE THE DATABASE FOR RATINGS
CHANGES;

(IV)        UPDATE THE DATABASE FOR COLLATERAL DEBT SECURITIES OR ELIGIBLE
INVESTMENTS ACQUIRED OR SOLD OR OTHERWISE DISPOSED OF;

(V)         PREPARE AND ARRANGE FOR THE DELIVERY TO EACH RATING AGENCY, THE
COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE INITIAL PURCHASERS, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTE REGISTRAR, ANY
PREFERRED SHAREHOLDER SHOWN ON THE REGISTER MAINTAINED BY THE SHARE REGISTRAR,
AND, FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, THE IRISH
PAYING AGENT OF THE MONTHLY REPORTS;

(VI)        PREPARE AND ARRANGE FOR THE DELIVERY TO THE COLLATERAL MANAGER, EACH
HEDGE COUNTERPARTY, AND UPON REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE
NOTES REGISTER, ANY PREFERRED SHAREHOLDER SHOWN ON THE REGISTER MAINTAINED BY
THE SHARE REGISTRAR, THE FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
APPOINTED PURSUANT TO SECTION 10.14(A) HEREOF, EACH RATING AGENCY, THE
DEPOSITORY (WITH INSTRUCTIONS TO FORWARD IT TO EACH OF ITS PARTICIPANTS WHO ARE
HOLDERS OF ANY NOTES) AND, FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH
STOCK EXCHANGE, THE IRISH PAYING AGENT, OF THE NOTES VALUATION REPORT;

(VII)       ASSIST IN PREPARATION AND ARRANGE FOR THE DELIVERY TO THE COLLATERAL
MANAGER AND EACH HEDGE COUNTERPARTY OF THE REDEMPTION DATE STATEMENT;

(VIII)      ARRANGE FOR THE DELIVERY TO EACH RATING AGENCY OF ALL INFORMATION OR
REPORTS REQUIRED UNDER THIS INDENTURE, INCLUDING, BUT NOT LIMITED TO, PROVIDING
THE APPLICABLE RATING AGENCIES WITH (A) WRITTEN NOTICE OF (1) ANY BREACHES UNDER
ANY OF THE

199


--------------------------------------------------------------------------------




TRANSACTION DOCUMENTS AND (2) THE TERMINATION OR CHANGE OF ANY PARTIES TO THE
TRANSACTION DOCUMENTS, IN EACH CASE, FOR WHICH THE TRUSTEE HAS RECEIVED PRIOR
WRITTEN NOTICE PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENT AND (B) EACH
MONTHLY REPORT IN EXCEL SPREADSHEET FORMAT; AND

(IX)         ASSIST THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN THE
PREPARATION OF THOSE REPORTS REQUIRED UNDER SECTION 10.14 HEREOF BY PROVIDING
ACCESS TO THE INFORMATION CONTAINED IN THE DATABASE.


(C)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL COMPILE AND PROVIDE OR MAKE
AVAILABLE ON ITS WEBSITE INITIALLY LOCATED AT WWW.CDOLINK.COM TO EACH RATING
AGENCY, THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, THE INITIAL PURCHASERS,
FOR SO LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTES REGISTER, ANY
BENEFICIAL OWNER OF A NOTE WHO PROVIDES TO THE TRUSTEE A CERTIFICATION IN THE
FORM OF EXHIBIT M HERETO, ANY PREFERRED SHAREHOLDER SHOWN ON THE REGISTER
MAINTAINED BY THE SHARE REGISTRAR, NOT LATER THAN THE FIFTH (5TH) BUSINESS DAY
AFTER THE FIRST (1ST) DAY OF EACH MONTH COMMENCING IN OCTOBER 2006 (OR SOLELY IN
THE CASE OF THE FIRST MONTHLY REPORT, THE FIFTEENTH (15TH) BUSINESS DAY),
DETERMINED AS OF THE LAST BUSINESS DAY OF THE PRECEDING MONTH, A MONTHLY REPORT
(THE “MONTHLY REPORT”).  THE MONTHLY REPORT SHALL CONTAIN THE FOLLOWING
INFORMATION AND INSTRUCTIONS WITH RESPECT TO THE PLEDGED OBLIGATIONS INCLUDED IN
THE ASSETS BASED IN PART ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER:

(I)           (1) THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT
SECURITIES, TOGETHER WITH A CALCULATION, IN REASONABLE DETAIL, OF THE SUM OF (A)
THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES (OTHER THAN
DEFAULTED SECURITIES AND WRITTEN DOWN SECURITIES) PLUS (B) THE PRINCIPAL BALANCE
OF EACH PLEDGED OBLIGATION WHICH IS WRITTEN DOWN SECURITY AND (C) THE PRINCIPAL
BALANCE OF EACH PLEDGED OBLIGATION WHICH IS A DEFAULTED SECURITY;

(II)          THE BALANCE OF ALL ELIGIBLE INVESTMENTS AND CASH IN EACH OF THE
INTEREST COLLECTION ACCOUNT, THE PRINCIPAL COLLECTION ACCOUNT, THE DELAYED
FUNDING OBLIGATIONS ACCOUNT AND THE EXPENSE ACCOUNT;

(III)         THE NATURE, SOURCE AND AMOUNT OF ANY PROCEEDS IN THE COLLECTION
ACCOUNTS, INCLUDING INTEREST PROCEEDS, PRINCIPAL PROCEEDS, UNSCHEDULED PRINCIPAL
PAYMENTS AND SALE PROCEEDS, RECEIVED SINCE THE DATE OF DETERMINATION OF THE LAST
MONTHLY REPORT;

(IV)        WITH RESPECT TO EACH COLLATERAL DEBT SECURITY AND EACH ELIGIBLE
INVESTMENT THAT IS PART OF THE ASSETS, ITS PRINCIPAL BALANCE, ANNUAL INTEREST
RATE, AVERAGE LIFE, ISSUER, MOODY’S RATING, S&P RATING AND FITCH RATING;

(V)         THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT WAS SOLD OR
DISPOSED OF PURSUANT TO SECTION 12.1 (INDICATING WHETHER SUCH COLLATERAL DEBT
SECURITY IS A DEFAULTED SECURITY, CREDIT RISK SECURITY OR OTHERWISE (IN EACH
CASE, AS REPORTED IN WRITING TO THE ISSUER BY THE COLLATERAL MANAGER) AND
WHETHER SUCH COLLATERAL DEBT SECURITY WAS SOLD PURSUANT TO SECTION 12.1(A)(I) OR
(II)) OR GRANTED TO THE TRUSTEE SINCE THE DATE OF DETERMINATION OF THE MOST
RECENT MONTHLY REPORT;

200


--------------------------------------------------------------------------------


(VI)        THE IDENTITY OF EACH COLLATERAL DEBT SECURITY WHICH BECAME A
DEFAULTED SECURITY, CREDIT RISK SECURITY OR A WRITTEN DOWN SECURITY SINCE THE
DATE OF DETERMINATION OF THE LAST MONTHLY REPORT;

(VII)       THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT HAS BEEN UPGRADED
OR DOWNGRADED BY ONE OR MORE RATING AGENCIES;

(VIII)      THE AGGREGATE PRINCIPAL BALANCE OF ALL FIXED RATE SECURITIES;

(IX)         THE AGGREGATE PRINCIPAL BALANCE OF ALL FLOATING RATE SECURITIES;

(X)          BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER, THE
AGGREGATE PRINCIPAL BALANCE OF ALL FLOATING RATE SECURITIES THAT CONSTITUTE
COVERED FIXED RATE SECURITIES;

(XI)         THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
THAT ARE GUARANTEED AS TO ULTIMATE OR TIMELY PAYMENT OF PRINCIPAL OR INTEREST;

(XII)        WITH RESPECT TO EACH SPECIFIED TYPE OF COLLATERAL DEBT SECURITY,
THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES CONSISTING OF
SUCH SPECIFIED TYPE OF COLLATERAL DEBT SECURITIES;

(XIII)       BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER, THE
IDENTITY OF, AND THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT
SECURITIES WHOSE MOODY’S RATING IS DETERMINED AS PROVIDED IN EACH CLAUSE OF THE
DEFINITION OF “MOODY’S RATING” AND THE IDENTITY OF, AND THE AGGREGATE PRINCIPAL
BALANCE OF ALL COLLATERAL DEBT SECURITIES WHOSE S&P RATING IS DETERMINED AS
PROVIDED IN EACH OF THE CLAUSES OF THE DEFINITION OF “S&P RATING,” IDENTIFYING
IN REASONABLE DETAIL THE BASIS FOR SUCH CALCULATION WITH RESPECT TO COLLATERAL
DEBT SECURITIES WITH AN S&P RATING ASSIGNED PURSUANT TO ANNEX 1, 2 OR 3 OF
SCHEDULE D, BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER;

(XIV)       WITH RESPECT TO EACH COLLATERAL DEBT SECURITY, THE AGGREGATE
PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES THAT ARE PART OF THE SAME
ISSUANCE;

(XV)        THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
THAT ARE SECURITIES THAT PROVIDE FOR PERIODIC PAYMENTS OF INTEREST LESS
FREQUENTLY THAN QUARTERLY;

(XVI)       BASED UPON THE INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES ISSUED BY ANY
SINGLE ISSUER (PROVIDED THAT FOR AVOIDANCE OF DOUBT, WITH RESPECT TO ANY LOAN,
THE ISSUER OF SUCH LOAN SHALL BE DEEMED TO BE THE BORROWER OF SUCH LOAN);

(XVII)      BASED UPON THE INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AGGREGATE COLLATERAL BALANCE OF THE COLLATERAL DEBT SECURITIES CONSISTING OF
CMBS SECURITIES ISSUED IN ANY SINGLE CALENDAR YEAR;

201


--------------------------------------------------------------------------------




(XVIII)     THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
(OTHER THAN CMBS SECURITIES, CRE CDO SECURITIES AND REIT DEBT SECURITIES) BACKED
BY EACH SINGLE PROPERTY TYPE BASED ON INFORMATION PROVIDED BY THE COLLATERAL
MANAGER;

(XIX)       THE AGGREGATE PRINCIPAL BALANCE OF ALL COLLATERAL DEBT SECURITIES
(OTHER THAN CMBS SECURITIES, CRE CDO SECURITIES AND REIT DEBT SECURITIES) THAT
ARE BACKED OR OTHERWISE INVESTED IN PROPERTIES LOCATED IN ANY SINGLE U.S. STATE
(FOR EACH SUCH STATE) BASED ON INFORMATION PROVIDED BY THE COLLATERAL MANAGER;

(XX)        THE CLASS A/B PAR VALUE RATIO, THE CLASS A/B INTEREST COVERAGE
RATIO, THE CLASS C/D/E PAR VALUE RATIO, THE CLASS C/D/E INTEREST COVERAGE RATIO,
THE CLASS F/G/H PAR VALUE RATIO AND THE CLASS F/G/H INTEREST COVERAGE RATIO, AND
A STATEMENT AS TO WHETHER THE INTEREST COVERAGE TEST AND THE PAR VALUE TEST ARE
SATISFIED;

(XXI)       THE MOODY’S RATING FACTOR AND A STATEMENT AS TO WHETHER THE MOODY’S
MAXIMUM RATING FACTOR TEST IS SATISFIED;

(XXII)      THE HERFINDAHL SCORE, THE AMOUNT OF CASH THAT HAS BEEN RECEIVED IN
RESPECT OF PRINCIPAL PROCEEDS OF THE COLLATERAL DEBT SECURITIES SINCE THE
IMMEDIATELY PRECEDING MEASUREMENT DATE BUT HAS NOT BEEN REINVESTED IN ADDITIONAL
COLLATERAL DEBT SECURITIES (AND WHAT THE HERFINDAHL SCORE WOULD HAVE BEEN HAD
SUCH CASH IN RESPECT OF SUCH PRINCIPAL PROCEEDS NOT EXISTED), A STATEMENT AS TO
WHETHER THE HERFINDAHL TEST WAS SATISFIED OR DEEMED SATISFIED ON THE IMMEDIATELY
PRECEDING MEASUREMENT DATE AND A STATEMENT AS TO WHETHER THE HERFINDAHL
DIVERSITY TEST IS SATISFIED;

(XXIII)     THE WEIGHTED AVERAGE COUPON AND A STATEMENT AS TO WHETHER THE
MINIMUM WEIGHTED AVERAGE COUPON TEST IS SATISFIED;

(XXIV)     THE WEIGHTED AVERAGE SPREAD AND A STATEMENT AS TO WHETHER THE MINIMUM
WEIGHTED AVERAGE SPREAD TEST IS SATISFIED;

(XXV)      THE EXTENDED WEIGHTED AVERAGE MATURITY AND A STATEMENT AS TO WHETHER
THE MOODY’S WEIGHTED AVERAGE EXTENDED MATURITY TEST IS SATISFIED;

(XXVI)     THE INITIAL WEIGHTED AVERAGE MATURITY AND A STATEMENT AS TO WHETHER
THE MOODY’S WEIGHTED AVERAGE INITIAL MATURITY TEST IS SATISFIED;

(XXVII)    BASED UPON INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE
AVERAGE LIFE OF EACH COLLATERAL DEBT SECURITY, THE WEIGHTED AVERAGE LIFE AND A
STATEMENT AS TO WHETHER THE WEIGHTED AVERAGE LIFE TEST IS SATISFIED;

(XXVIII)   THE CLASS A-1 LOSS DIFFERENTIAL, THE CLASS A-2 LOSS DIFFERENTIAL, THE
CLASS B LOSS DIFFERENTIAL, THE CLASS C LOSS DIFFERENTIAL, THE CLASS D LOSS
DIFFERENTIAL, THE CLASS E LOSS DIFFERENTIAL, THE CLASS F LOSS DIFFERENTIAL, THE
CLASS G LOSS DIFFERENTIAL, THE CLASS H LOSS DIFFERENTIAL, THE CLASS J LOSS
DIFFERENTIAL AND THE CLASS K LOSS DIFFERENTIAL OF THE CURRENT PORTFOLIO AND A
STATEMENT AS TO WHETHER THE S&P CDO MONITOR TEST IS SATISFIED;

202


--------------------------------------------------------------------------------




(XXIX)      THE S&P WEIGHTED AVERAGE RECOVERY RATE AND A STATEMENT AS TO WHETHER
THE S&P RECOVERY TEST IS SATISFIED;

(XXX)       A CALCULATION IN REASONABLE DETAIL NECESSARY TO DETERMINE COMPLIANCE
WITH EACH OF THE OTHER COLLATERAL QUALITY TESTS;

(XXXI)      THE PRINCIPAL BALANCE OF EACH COLLATERAL DEBT SECURITY THAT IS ON
CREDIT WATCH WITH NEGATIVE IMPLICATIONS;

(XXXII)     THE PRINCIPAL BALANCE OF EACH COLLATERAL DEBT SECURITY THAT IS ON
CREDIT WATCH WITH POSITIVE IMPLICATIONS;

(XXXIII)    THE AMOUNT OF THE CURRENT PORTION AND THE UNPAID PORTION, IF ANY, OF
THE SENIOR COLLATERAL MANAGEMENT FEE AND THE SUBORDINATED COLLATERAL MANAGEMENT
FEE WITH RESPECT TO THE RELATED PAYMENT DATE;

(XXXIV)   BASED UPON INFORMATION SUPPLIED BY THE COLLATERAL MANAGER, THE CURRENT
RATINGS OF ANY HEDGE COUNTERPARTY AND THE CREDIT SUPPORT PROVIDER OF ANY HEDGE
COUNTERPARTY;

(XXXV)    THE AGGREGATE NOTIONAL AMOUNT AS OF THE END OF SUCH MONTH AND EACH
FOLLOWING MONTH FOR ALL OUTSTANDING TRANSACTIONS UNDER ALL HEDGE AGREEMENTS
WHICH THE ISSUER HAS ENTERED INTO; AND

(XXXVI)   SUCH OTHER INFORMATION AS THE COLLATERAL MANAGER, THE TRUSTEE OR ANY
HEDGE COUNTERPARTY MAY REASONABLY REQUEST.


(D)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL PERFORM THE FOLLOWING
FUNCTIONS AND REPORT TO THE ISSUER, THE CO-ISSUER AND THE COLLATERAL MANAGER ON
EACH MEASUREMENT DATE:

(I)       CALCULATE THE CLASS A/B PAR VALUE RATIO AND THE CLASS A/B INTEREST
COVERAGE RATIO AND INDICATE WHETHER THE CLASS A/B PAR VALUE TEST AND THE CLASS
A/B INTEREST COVERAGE TEST ARE MET;

(II)      CALCULATE THE CLASS C/D/E PAR VALUE RATIO AND THE CLASS C/D/E INTEREST
COVERAGE RATIO AND INDICATE WHETHER THE CLASS C/D/E PAR VALUE TEST AND THE CLASS
C/D/E INTEREST COVERAGE TEST ARE MET; AND

(III)     CALCULATE THE CLASS F/G/H PAR VALUE RATIO AND THE CLASS F/G/H INTEREST
COVERAGE RATIO AND INDICATE WHETHER THE CLASS F/G/H PAR VALUE TEST AND THE CLASS
F/G/H INTEREST COVERAGE TEST ARE MET.


(E)      THE TRUSTEE, ON BEHALF OF THE ISSUER, SHALL PERFORM THE FOLLOWING
FUNCTIONS AND PREPARE A REPORT THEREOF RELATING TO THE MOST RECENTLY ENDED DUE
PERIOD DETERMINED AS OF EACH DETERMINATION DATE NOT LATER THAN THE BUSINESS DAY
PRECEDING THE PAYMENT DATE (THE “NOTES VALUATION REPORT”), WHICH SHALL CONTAIN
THE FOLLOWING INFORMATION, BASED IN PART ON INFORMATION PROVIDED BY THE
COLLATERAL MANAGER:

203


--------------------------------------------------------------------------------




(I)           CALCULATE THE PERCENTAGE (BASED ON THE OUTSTANDING AGGREGATE
PRINCIPAL BALANCES OF THE PLEDGED COLLATERAL DEBT SECURITIES) OF THE PLEDGED
COLLATERAL DEBT SECURITIES WHICH HAVE A MATURITY DATE OCCURRING ON OR PRIOR TO
EACH PAYMENT DATE;

(II)          IDENTIFY THE PRINCIPAL PROCEEDS AND INTEREST PROCEEDS;

(III)         DETERMINE THE NET OUTSTANDING PORTFOLIO BALANCE AS OF THE CLOSE OF
BUSINESS ON THE LAST BUSINESS DAY OF EACH DUE PERIOD AFTER GIVING EFFECT TO THE
PRINCIPAL PROCEEDS AS OF THE LAST BUSINESS DAY OF SUCH DUE PERIOD, PRINCIPAL
COLLECTIONS RECEIVED FROM COLLATERAL DEBT SECURITIES IN THE RELATED DUE PERIOD,
THE REINVESTMENT OF SUCH PROCEEDS IN ELIGIBLE INVESTMENTS DURING SUCH DUE PERIOD
AND THE COLLATERAL DEBT SECURITIES THAT WERE RELEASED DURING SUCH DUE PERIOD;

(IV)        DETERMINE THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF EACH
CLASS AT THE BEGINNING OF THE DUE PERIOD AND SUCH AGGREGATE OUTSTANDING AMOUNT
AS A PERCENTAGE OF THE ORIGINAL AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
SUCH CLASS, THE AMOUNT OF PRINCIPAL PAYMENTS TO BE MADE ON THE NOTES OF EACH
CLASS ON THE NEXT PAYMENT DATE, THE AMOUNT OF ANY CLASS C CAPITALIZED INTEREST
ON THE CLASS C NOTES, THE AMOUNT OF ANY CLASS D CAPITALIZED INTEREST ON THE
CLASS D NOTES, THE AMOUNT OF ANY CLASS E CAPITALIZED INTEREST ON THE CLASS E
NOTES, THE AMOUNT OF ANY CLASS F CAPITALIZED INTEREST ON THE CLASS F NOTES, THE
AMOUNT OF ANY CLASS G CAPITALIZED INTEREST ON THE CLASS G NOTES, THE AMOUNT OF
ANY CLASS H CAPITALIZED INTEREST ON THE CLASS H NOTES, THE AMOUNT OF ANY CLASS J
CAPITALIZED INTEREST ON THE CLASS J NOTES, THE AMOUNT OF ANY CLASS K CAPITALIZED
INTEREST ON THE CLASS K NOTES, THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF
EACH CLASS AFTER GIVING EFFECT TO THE PAYMENT OF PRINCIPAL (AND WITH RESPECT TO
THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, CLASS
C CAPITALIZED INTEREST, CLASS D CAPITALIZED INTEREST, CLASS E CAPITALIZED
INTEREST, CLASS F CAPITALIZED INTEREST, CLASS G CAPITALIZED INTEREST, CLASS H
CAPITALIZED INTEREST, CLASS J CAPITALIZED INTEREST OR CLASS K CAPITALIZED
INTEREST AS APPLICABLE), ON THE RELATED PAYMENT DATE AND SUCH AGGREGATE
OUTSTANDING AMOUNT AS A PERCENTAGE OF THE ORIGINAL AGGREGATE OUTSTANDING AMOUNT
OF THE NOTES OF SUCH CLASS;

(V)         CALCULATE THE CLASS A-1 INTEREST DISTRIBUTION AMOUNT, THE CLASS A-2
INTEREST DISTRIBUTION AMOUNT, THE CLASS B INTEREST DISTRIBUTION AMOUNT, THE
CLASS C INTEREST DISTRIBUTION AMOUNT, THE CLASS D INTEREST DISTRIBUTION AMOUNT,
THE CLASS E INTEREST DISTRIBUTION AMOUNT, THE CLASS F INTEREST DISTRIBUTION
AMOUNT, THE CLASS G INTEREST DISTRIBUTION AMOUNT, THE CLASS H INTEREST
DISTRIBUTION AMOUNT, THE CLASS J INTEREST DISTRIBUTION AMOUNT AND THE CLASS K
INTEREST DISTRIBUTION AMOUNT, FOR THE RELATED PAYMENT DATE AND THE AGGREGATE
AMOUNT PAID FOR ALL PRIOR PAYMENT DATES IN RESPECT OF SUCH AMOUNTS;

(VI)        WITH THE ASSISTANCE OF THE COLLATERAL MANAGER, DETERMINE THE COMPANY
ADMINISTRATIVE EXPENSES ON AN ITEMIZED BASIS, THE SENIOR COLLATERAL MANAGEMENT
FEE AND THE SUBORDINATE COLLATERAL MANAGEMENT FEE PAYABLE BY THE ISSUER ON THE
RELATED PAYMENT DATE;

204


--------------------------------------------------------------------------------




(VII)       WITH THE ASSISTANCE OF THE COLLATERAL MANAGER AS SET FORTH IN
SECTION 10.12(F), DETERMINE (A) THE BALANCE ON DEPOSIT IN THE INTEREST
COLLECTION ACCOUNT AND THE PRINCIPAL COLLECTION ACCOUNT AT THE END OF THE
RELATED DUE PERIOD, (B) THE AMOUNTS PAYABLE FROM THE COLLECTION ACCOUNTS TO THE
PAYMENT ACCOUNT IN ORDER TO MAKE PAYMENTS PURSUANT TO SECTION 11.1(A)(I) AND
SECTION 11.1(A)(II) ON THE RELATED PAYMENT DATE (THE AMOUNTS PAYABLE PURSUANT TO
EACH SUCH CLAUSE TO BE SET FORTH AND IDENTIFIED SEPARATELY) AND (C) THE BALANCE
OF PRINCIPAL PROCEEDS AND THE BALANCE OF INTEREST PROCEEDS REMAINING IN THE
COLLECTION ACCOUNTS IMMEDIATELY AFTER ALL PAYMENTS AND DEPOSITS TO BE MADE ON
THE RELATED PAYMENT DATE;

(VIII)      CALCULATE THE AMOUNT TO BE PAID TO EACH HEDGE COUNTERPARTY AND THE
AMOUNT TO BE PAID BY EACH HEDGE COUNTERPARTY IN EACH CASE, SPECIFYING (A) THE
AMOUNT TO BE PAID UNDER EACH HEDGE AGREEMENT (OTHER THAN ANY PAYMENTS DUE AND
PAYABLE UPON A TERMINATION OF THE RELATED HEDGE AGREEMENT) AND (B) THE AMOUNT
OWING AS A RESULT OF A TERMINATION WITH RESPECT TO EACH HEDGE AGREEMENT;

(IX)         CALCULATE THE AMOUNT TO BE PAID TO THE ADVANCING AGENT OR THE
TRUSTEE, AS APPLICABLE, AS REIMBURSEMENT OF INTEREST ADVANCES AND REIMBURSEMENT
INTEREST AND CALCULATE THE AMOUNT OF THE NONRECOVERABLE ADVANCES TO BE PAID TO
THE ADVANCING AGENT OR THE TRUSTEE, AS APPLICABLE;

(X)          CALCULATE THE AMOUNT ON DEPOSIT IN THE EXPENSE ACCOUNT, THE UNUSED
PROCEEDS ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE COLLATERAL
ACCOUNT AND EACH HEDGE TERMINATION ACCOUNT;

(XI)         THE NATURE, SOURCE AND AMOUNT OF ANY PROCEEDS IN THE COLLECTION
ACCOUNTS, INCLUDING INTEREST PROCEEDS, PRINCIPAL PROCEEDS, UNSCHEDULED PRINCIPAL
PAYMENTS AND SALE PROCEEDS, RECEIVED SINCE THE DATE OF DETERMINATION OF THE LAST
MONTHLY REPORT;

(XII)        WITH RESPECT TO EACH COLLATERAL DEBT SECURITY AND EACH ELIGIBLE
INVESTMENT THAT IS PART OF THE ASSETS, ITS PRINCIPAL BALANCE, ANNUAL INTEREST
RATE, AVERAGE LIFE, ISSUER, MOODY’S RATING, S&P RATING AND FITCH RATING;

(XIII)       THE IDENTITY OF EACH COLLATERAL DEBT SECURITY THAT WAS SOLD OR
DISPOSED OF PURSUANT TO SECTION 12.1 (INDICATING WHETHER SUCH COLLATERAL DEBT
SECURITY IS A DEFAULTED SECURITY, CREDIT RISK SECURITY OR OTHERWISE (IN EACH
CASE, AS REPORTED IN WRITING TO THE ISSUER BY THE COLLATERAL MANAGER) AND
WHETHER SUCH COLLATERAL DEBT SECURITY WAS SOLD PURSUANT TO SECTION 12.1(A)(I) OR
(II)) OR GRANTED TO THE TRUSTEE SINCE THE DATE OF DETERMINATION OF THE MOST
RECENT MONTHLY REPORT; AND

(XIV)       THE IDENTITY OF EACH COLLATERAL DEBT SECURITY WHICH BECAME A
DEFAULTED SECURITY, CREDIT RISK SECURITY OR A WRITTEN DOWN SECURITY SINCE THE
DATE OF DETERMINATION OF THE LAST MONTHLY REPORT.


(F)       UPON RECEIPT OF EACH MONTHLY REPORT, EACH NOTES VALUATION REPORT AND
EACH REDEMPTION DATE STATEMENT, THE COLLATERAL MANAGER SHALL COMPARE THE
INFORMATION CONTAINED IN ITS RECORDS WITH RESPECT TO THE PLEDGED OBLIGATIONS AND
SHALL, WITHIN FIVE BUSINESS

205


--------------------------------------------------------------------------------





DAYS AFTER RECEIPT OF EACH SUCH MONTHLY REPORT, SUCH NOTES VALUATION REPORT OR
SUCH REDEMPTION DATE STATEMENT, NOTIFY THE ISSUER AND THE TRUSTEE WHETHER SUCH
INFORMATION CONTAINED IN THE MONTHLY REPORT, THE NOTES VALUATION REPORT OR THE
REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, CONFORMS TO THE INFORMATION
MAINTAINED BY THE COLLATERAL MANAGER WITH RESPECT TO THE PLEDGED OBLIGATIONS, OR
DETAIL ANY DISCREPANCIES.  IF ANY DISCREPANCY EXISTS, THE TRUSTEE, THE ISSUER
AND THE COLLATERAL MANAGER SHALL ATTEMPT TO RESOLVE THE DISCREPANCY AND SHALL
PROVIDE NOTICE TO A DESIGNATED REPRESENTATIVE OF THE CONTROLLING CLASS.  IF SUCH
DISCREPANCY CANNOT BE PROMPTLY RESOLVED, THE TRUSTEE SHALL CAUSE THE FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS APPOINTED BY THE ISSUER PURSUANT TO
SECTION 10.14 HEREOF TO REVIEW SUCH MONTHLY REPORT, NOTES VALUATION REPORT OR
REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, AND THE COLLATERAL MANAGER’S
RECORDS AND THE TRUSTEE’S RECORDS TO DETERMINE THE CAUSE OF SUCH DISCREPANCY. 
IF SUCH REVIEW REVEALS AN ERROR IN THE MONTHLY REPORT, NOTES VALUATION REPORT OR
REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, OR THE TRUSTEE’S OR THE
COLLATERAL MANAGER’S RECORDS, THE MONTHLY REPORT, NOTES VALUATION REPORT OR
REDEMPTION DATE STATEMENT, AS THE CASE MAY BE, OR THE TRUSTEE’S OR THE
COLLATERAL MANAGER’S RECORDS, SHALL BE REVISED ACCORDINGLY AND, AS SO REVISED,
SHALL BE UTILIZED IN MAKING ALL CALCULATIONS PURSUANT TO THIS INDENTURE.  EACH
RATING AGENCY (IN EACH CASE ONLY SO LONG AS ANY CLASS OF NOTES IS RATED), THE
INITIAL PURCHASERS AND THE COLLATERAL MANAGER SHALL BE NOTIFIED IN WRITING OF
ANY SUCH REVISIONS BY THE TRUSTEE ON BEHALF OF THE ISSUER.


(G)      THE TRUSTEE SHALL PREPARE THE NOTES VALUATION REPORT AND SHALL DELIVER
OR MAKE AVAILABLE ON ITS WEBSITE INITIALLY LOCATED AT WWW.CDOLINK.COM SUCH NOTES
VALUATION REPORT TO THE COLLATERAL MANAGER, EACH HEDGE COUNTERPARTY, AND UPON
REQUEST THEREFOR, ANY HOLDER OF A NOTE SHOWN ON THE NOTES REGISTER, ANY
BENEFICIAL OWNER OF A NOTE WHO PROVIDES TO THE TRUSTEE A CERTIFICATION IN THE
FORM OF EXHIBIT M HERETO, ANY HOLDER OF A PREFERRED SHARE SHOWN ON THE REGISTER
MAINTAINED BY THE SHARE REGISTRAR, THE FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS APPOINTED PURSUANT TO SECTION 10.14(A) HEREOF, EACH RATING AGENCY,
THE DEPOSITORY (WITH INSTRUCTIONS TO FORWARD IT TO EACH OF ITS PARTICIPANTS WHO
ARE HOLDERS OF ANY NOTES) AND, FOR SO LONG AS ANY SENIOR NOTES ARE LISTED ON THE
IRISH STOCK EXCHANGE, THE IRISH PAYING AGENT NOT LATER THAN THE RELATED PAYMENT
DATE.  THE NOTES VALUATION REPORT SHALL HAVE ATTACHED TO IT (WITH THE EXCEPTION
OF THE FIRST NOTES VALUATION REPORT) THE MOST RECENT MONTHLY REPORT.  ALL
INFORMATION MADE AVAILABLE ON THE TRUSTEE’S WEBSITE WILL BE RESTRICTED AND THE
TRUSTEE WILL ONLY PROVIDE ACCESS TO SUCH REPORTS TO THOSE PARTIES ENTITLED
THERETO PURSUANT TO THIS INDENTURE.  IN CONNECTION WITH PROVIDING ACCESS TO ITS
WEBSITE, THE TRUSTEE MAY REQUIRE REGISTRATION AND THE ACCEPTANCE OF A
DISCLAIMER.  QUESTIONS REGARDING THE TRUSTEE’S WEBSITE CAN BE DIRECTED TO THE
TRUSTEE’S CUSTOMER SERVICE DESK AT (301) 815-6600.

The Notes Valuation Report shall also contain the following statements:

“Instruction to Participant:  Please send
this to the beneficial owners of the Senior Notes”

Reminder to Owners of each Class of Senior Notes:

Each owner or beneficial owner of Senior Notes must be either a U.S. Person who
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act of 1933 and a

206


--------------------------------------------------------------------------------




Qualified Purchaser as defined by the Investment Company Act of 1940 or not a
U.S. Person, and if a U.S. Person, can represent as follows:

(I)           IT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A
DISCRETIONARY BASIS LESS THAN U.S.$25,000,000 IN SECURITIES OF UNAFFILIATED
ISSUERS;

(II)          IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN SUCH AS A 401(K)
PLAN;

(III)         IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER WHO
IS A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER THAT IS NOT
INCLUDED IN (I) OR (II) ABOVE;

(IV)        IT IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE NOTES;

(V)         IT, AND EACH ACCOUNT FOR WHICH IT HOLDS THE NOTES, SHALL HOLD AT
LEAST THE MINIMUM DENOMINATION THEREFOR; AND

(VI)        IT WILL PROVIDE NOTICE OF THESE TRANSFER RESTRICTIONS TO ANY
TRANSFEREE FROM IT.


(H)      EACH NOTES VALUATION REPORT (AFTER APPROVAL BY THE COLLATERAL MANAGER
AFTER GIVING EFFECT TO ANY REVISIONS THERETO IN ACCORDANCE WITH SECTION
10.12(F)) SHALL CONSTITUTE INSTRUCTIONS FROM THE COLLATERAL MANAGER, ON BEHALF
OF THE ISSUER, TO THE TRUSTEE TO TRANSFER FUNDS FROM THE COLLECTION ACCOUNTS TO
THE PAYMENT ACCOUNT PURSUANT TO SECTION 10.2(E) AND TO WITHDRAW ON THE RELATED
PAYMENT DATE FROM THE PAYMENT ACCOUNT AND PAY OR TRANSFER THE AMOUNTS SET FORTH
IN THE NOTES VALUATION REPORT, AS APPLICABLE, IN THE MANNER SPECIFIED, AND IN
ACCORDANCE WITH THE PRIORITIES ESTABLISHED, IN SECTION 11.1 HEREOF.


(I)       NOT MORE THAN FIVE BUSINESS DAYS AFTER RECEIVING AN ISSUER REQUEST
REQUESTING INFORMATION REGARDING A REDEMPTION OF THE NOTES OF A CLASS AS OF A
PROPOSED REDEMPTION DATE SET FORTH IN SUCH ISSUER REQUEST, THE TRUSTEE SHALL
COMPUTE THE FOLLOWING INFORMATION AND PROVIDE SUCH INFORMATION IN A STATEMENT
(THE “REDEMPTION DATE STATEMENT”) DELIVERED TO THE COLLATERAL MANAGER (WHICH
SHALL REVIEW SUCH STATEMENT IN THE MANNER PROVIDED FOR IN SECTION 10.12(F)), THE
PREFERRED SHARES PAYING AGENT AND EACH HEDGE COUNTERPARTY:

(I)           THE AGGREGATE OUTSTANDING AMOUNT OF THE NOTES OF THE CLASS OR
CLASSES TO BE REDEEMED AS OF SUCH REDEMPTION DATE;

(II)          THE AMOUNT OF ACCRUED INTEREST DUE ON SUCH NOTES AS OF THE LAST
DAY OF THE INTEREST ACCRUAL PERIOD IMMEDIATELY PRECEDING SUCH REDEMPTION DATE;

(III)         THE REDEMPTION PRICE;

(IV)        THE SUM OF ALL AMOUNTS DUE AND UNPAID UNDER SECTION 11.1(A) (OTHER
THAN AMOUNTS PAYABLE ON THE NOTES BEING REDEEMED OR TO THE NOTEHOLDERS THEREOF);

(V)         THE AMOUNT DUE AND PAYABLE TO EACH HEDGE COUNTERPARTY PURSUANT TO
THE APPLICABLE HEDGE AGREEMENT; AND

207


--------------------------------------------------------------------------------




(VI)        THE AMOUNT IN THE ACCOUNTS AVAILABLE FOR APPLICATION TO THE
REDEMPTION OF SUCH NOTES.


(J)       IN THE EVENT OF A SALE BY THE ISSUER OF ANY COLLATERAL DEBT SECURITY
THAT IS SUBJECT TO A LIABILITY HEDGE, THE ISSUER (AT THE DIRECTION COLLATERAL
MANAGER) SHALL PROVIDE WRITTEN NOTICE TO EACH HEDGE COUNTERPARTY UNDER SUCH
LIABILITY HEDGE AT LEAST 5 BUSINESS DAYS PRIOR TO SUCH SALE.


SECTION 10.13         RELEASE OF PLEDGED COLLATERAL DEBT SECURITIES; RELEASE OF
ASSETS.


(A)      IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT TO
ARTICLE 12 HEREOF, THE ISSUER MAY, BY ISSUER ORDER DELIVERED TO THE TRUSTEE AT
LEAST TWO (2) BUSINESS DAYS PRIOR TO THE SETTLEMENT DATE FOR ANY SALE OF A
PLEDGED COLLATERAL DEBT SECURITY CERTIFYING THAT (I) IT HAS SOLD SUCH PLEDGED
COLLATERAL DEBT SECURITY PURSUANT TO AND IN COMPLIANCE WITH ARTICLE 12 OR (II)
IN THE CASE OF A REDEMPTION PURSUANT TO SECTION 9.1 OR SECTION 9.2 THE PROCEEDS
FROM ANY SUCH SALE OF PLEDGED COLLATERAL DEBT SECURITIES ARE SUFFICIENT TO
REDEEM THE NOTES PURSUANT TO SECTION 9.1 OR SECTION 9.2, DIRECT THE TRUSTEE TO
RELEASE SUCH PLEDGED COLLATERAL DEBT SECURITY AND, UPON RECEIPT OF SUCH ISSUER
ORDER, THE TRUSTEE SHALL DELIVER ANY SUCH PLEDGED COLLATERAL DEBT SECURITY, IF
IN PHYSICAL FORM, DULY ENDORSED TO THE BROKER OR PURCHASER DESIGNATED IN SUCH
ISSUER ORDER OR, IF SUCH PLEDGED COLLATERAL DEBT SECURITY IS REPRESENTED BY A
SECURITY ENTITLEMENT, CAUSE AN APPROPRIATE TRANSFER THEREOF TO BE MADE, IN EACH
CASE AGAINST RECEIPT OF THE SALES PRICE THEREFOR AS SET FORTH IN SUCH ISSUER
ORDER; PROVIDED, HOWEVER, THAT THE TRUSTEE MAY DELIVER ANY SUCH PLEDGED
COLLATERAL DEBT SECURITY IN PHYSICAL FORM FOR EXAMINATION (PRIOR TO RECEIPT OF
THE SALES PROCEEDS) IN ACCORDANCE WITH STREET DELIVERY CUSTOM.  THE TRUSTEE
SHALL (I) DELIVER ANY AGREEMENTS AND OTHER DOCUMENTS IN ITS POSSESSION RELATING
TO SUCH PLEDGED COLLATERAL DEBT SECURITY AND (II) IF APPLICABLE, DULY ASSIGN
EACH SUCH AGREEMENT AND OTHER DOCUMENT, IN EACH CASE, TO THE BROKER OR PURCHASER
DESIGNATED IN SUCH ISSUER ORDER.


(B)      THE ISSUER MAY, BY ISSUER ORDER, DELIVERED TO THE TRUSTEE AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE SET FOR REDEMPTION OR PAYMENT IN FULL OF A
PLEDGED COLLATERAL DEBT SECURITY, CERTIFYING THAT SUCH PLEDGED COLLATERAL DEBT
SECURITY IS BEING REDEEMED OR PAID IN FULL, DIRECT THE TRUSTEE, OR AT THE
TRUSTEE’S INSTRUCTIONS, THE CUSTODIAL SECURITIES INTERMEDIARY, TO DELIVER SUCH
PLEDGED COLLATERAL DEBT SECURITY, IF IN PHYSICAL FORM, DULY ENDORSED, OR, IF
SUCH PLEDGED COLLATERAL DEBT SECURITY IS A CLEARING CORPORATION SECURITY, TO
CAUSE IT TO BE PRESENTED, TO THE APPROPRIATE PAYING AGENT THEREFOR ON OR BEFORE
THE DATE SET FOR REDEMPTION OR PAYMENT, IN EACH CASE AGAINST RECEIPT OF THE
APPLICABLE REDEMPTION PRICE OR PAYMENT IN FULL THEREOF.


(C)      IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT TO
ARTICLE 12, THE ISSUER MAY, BY ISSUER ORDER DELIVERED TO THE TRUSTEE AT LEAST
TWO (2) BUSINESS DAYS PRIOR TO THE DATE SET FOR AN EXCHANGE, TENDER OR SALE,
CERTIFYING THAT A COLLATERAL DEBT SECURITY IS SUBJECT TO AN OFFER AND SETTING
FORTH IN REASONABLE DETAIL THE PROCEDURE FOR RESPONSE TO SUCH OFFER, DIRECT THE
TRUSTEE OR AT THE TRUSTEE’S INSTRUCTIONS, THE CUSTODIAL SECURITIES INTERMEDIARY,
TO DELIVER SUCH SECURITY, IF IN PHYSICAL FORM, DULY ENDORSED, OR, IF SUCH
SECURITY IS A CLEARING CORPORATION SECURITY, TO CAUSE IT TO BE DELIVERED, IN
ACCORDANCE WITH SUCH ISSUER ORDER, IN EACH CASE AGAINST RECEIPT OF PAYMENT
THEREFOR.

208


--------------------------------------------------------------------------------





(D)      THE TRUSTEE SHALL DEPOSIT ANY PROCEEDS RECEIVED BY IT FROM THE
DISPOSITION OF A PLEDGED COLLATERAL DEBT SECURITY IN THE PRINCIPAL COLLECTION
ACCOUNT UNLESS SIMULTANEOUSLY APPLIED TO THE PURCHASE OF SUBSTITUTE COLLATERAL
DEBT SECURITIES, SUBJECT TO THE REINVESTMENT CRITERIA, OR ELIGIBLE INVESTMENTS
UNDER AND IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 12 AND THIS ARTICLE
10.  NEITHER THE TRUSTEE NOR THE CUSTODIAL SECURITIES INTERMEDIARY SHALL BE
RESPONSIBLE FOR ANY LOSS RESULTING FROM DELIVERY OR TRANSFER OF ANY SECURITY
PRIOR TO RECEIPT OF PAYMENT IN ACCORDANCE HEREWITH.


(E)      THE TRUSTEE SHALL, UPON RECEIPT OF AN ISSUER ORDER AT SUCH TIME AS
THERE ARE NO NOTES OUTSTANDING AND ALL OBLIGATIONS OF THE ISSUER HEREUNDER HAVE
BEEN SATISFIED, RELEASE THE ASSETS FROM THE LIEN OF THIS INDENTURE.


SECTION 10.14         REPORTS BY INDEPENDENT ACCOUNTANTS.


(A)      ON OR ABOUT THE CLOSING DATE, THE ISSUER SHALL APPOINT A FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL REPUTATION FOR
PURPOSES OF PREPARING AND DELIVERING THE REPORTS OR CERTIFICATES OF SUCH
ACCOUNTANTS REQUIRED BY THIS INDENTURE.  THE COLLATERAL MANAGER, ON BEHALF OF
THE ISSUER, SHALL HAVE THE RIGHT TO REMOVE SUCH FIRM OR ANY SUCCESSOR FIRM. 
UPON ANY RESIGNATION BY OR REMOVAL OF SUCH FIRM, THE COLLATERAL MANAGER, ON
BEHALF OF THE ISSUER, SHALL PROMPTLY APPOINT, BY ISSUER ORDER DELIVERED TO THE
TRUSTEE, EACH HEDGE COUNTERPARTY AND EACH RATING AGENCY, A SUCCESSOR THERETO
THAT SHALL ALSO BE A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL REPUTATION AND SHALL PROVIDE NOTICE TO A DESIGNATED
REPRESENTATIVE OF THE CONTROLLING CLASS.  IF THE COLLATERAL MANAGER, ON BEHALF
OF THE ISSUER, SHALL FAIL TO APPOINT A SUCCESSOR TO A FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS WHICH HAS RESIGNED OR BEEN REMOVED, WITHIN
THIRTY (30) DAYS AFTER SUCH RESIGNATION OR REMOVAL, THE ISSUER SHALL PROMPTLY
NOTIFY THE TRUSTEE OF SUCH FAILURE IN WRITING.  IF THE COLLATERAL MANAGER, ON
BEHALF OF THE ISSUER, SHALL NOT HAVE APPOINTED A SUCCESSOR WITHIN TEN (10) DAYS
THEREAFTER, THE TRUSTEE SHALL PROMPTLY APPOINT A SUCCESSOR FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL REPUTATION.  THE FEES OF
SUCH INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND ITS SUCCESSOR SHALL BE PAYABLE
BY THE ISSUER OR BY THE TRUSTEE AS PROVIDED IN THE PRIORITY OF PAYMENTS.


(B)      WITHIN SIXTY (60) DAYS AFTER DECEMBER 31 OF EACH YEAR (COMMENCING WITH
DECEMBER 31, 2006), THE ISSUER SHALL CAUSE TO BE DELIVERED TO THE TRUSTEE, THE
COLLATERAL MANAGER AND EACH RATING AGENCY AN ACCOUNTANTS’ REPORT SPECIFYING THE
PROCEDURES APPLIED AND THE ASSOCIATED FINDINGS WITH RESPECT TO THE MONTHLY
REPORTS, THE NOTES VALUATION REPORTS AND ANY REDEMPTION DATE STATEMENTS PREPARED
IN THE YEAR ENDING ON SUCH DATE.  AT LEAST SIXTY (60) DAYS PRIOR TO THE PAYMENT
DATE IN APRIL 2007 (AND, IF AT ANY TIME A SUCCESSOR FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS IS APPOINTED, TO THE PAYMENT DATE FOLLOWING THE
DATE OF SUCH APPOINTMENT), THE ISSUER SHALL DELIVER TO THE TRUSTEE AN
ACCOUNTANT’S REPORT SPECIFYING IN ADVANCE THE PROCEDURES THAT SUCH FIRM WILL
APPLY IN MAKING THE AFOREMENTIONED FINDINGS THROUGHOUT THE TERM OF ITS SERVICE
AS ACCOUNTANTS TO THE ISSUER.  THE TRUSTEE SHALL PROMPTLY FORWARD A COPY OF SUCH
ACCOUNTANT’S REPORT TO THE COLLATERAL MANAGER AND EACH HOLDER OF NOTES OF THE
CONTROLLING CLASS, AT THE ADDRESS SHOWN ON THE NOTE REGISTER.  THE ISSUER SHALL
NOT APPROVE THE INSTITUTION OF SUCH PROCEDURES IF A MAJORITY OF THE AGGREGATE
OUTSTANDING AMOUNT OF NOTES OF THE CONTROLLING CLASS, BY WRITTEN NOTICE TO THE
ISSUER AND THE TRUSTEE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE RELATED
NOTICE TO THE TRUSTEE, OBJECT THERETO.

209


--------------------------------------------------------------------------------





(C)      IF ANY HEDGE COUNTERPARTY IS REQUIRED TO POST COLLATERAL PURSUANT TO
THE RELATED HEDGE AGREEMENT DURING ANY DUE PERIOD, THEN ON OR PRIOR TO THE
PAYMENT DATE FOLLOWING SUCH DUE PERIOD AND ON OR PRIOR TO EACH ANNIVERSARY OF
SUCH PAYMENT DATE THE ISSUER SHALL CAUSE A FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO REVIEW AND VERIFY THAT THE VALUE OF COLLATERAL POSTED IS IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE RELATED HEDGE AGREEMENT.


SECTION 10.15         REPORTS TO RATING AGENCIES.


(A)      IN ADDITION TO THE INFORMATION AND REPORTS SPECIFICALLY REQUIRED TO BE
PROVIDED TO EACH RATING AGENCY PURSUANT TO THE TERMS OF THIS INDENTURE, THE
TRUSTEE SHALL PROVIDE EACH RATING AGENCY AND EACH HEDGE COUNTERPARTY WITH ALL
INFORMATION OR REPORTS DELIVERED BY THE TRUSTEE HEREUNDER, AND SUCH ADDITIONAL
INFORMATION AS EACH RATING AGENCY MAY FROM TIME TO TIME REASONABLY REQUEST AND
THE TRUSTEE DETERMINES IN ITS SOLE DISCRETION MAY BE OBTAINED AND PROVIDED
WITHOUT UNREASONABLE BURDEN OR EXPENSE.  THE ISSUER SHALL PROMPTLY NOTIFY THE
TRUSTEE AND THE PREFERRED SHARES PAYING AGENT IF A RATING AGENCY’S RATING OF ANY
CLASS OF NOTES HAS BEEN, OR IT IS KNOWN BY THE ISSUER THAT SUCH RATING WILL BE,
REDUCED, OR QUALIFIED OR WITHDRAWN.  THE ISSUER, OR THE COLLATERAL MANAGER ON
BEHALF OF THE ISSUER, ALSO SHALL DELIVER TO THE RATING AGENCIES, WITHIN 10
BUSINESS DAYS AFTER EACH QUARTERLY MEASUREMENT DATE, (X) A COMPLETED CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO, AND (Y) A COMPLETED REPORT
SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO.


(B)      THE ISSUER, OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER, SHALL
PROVIDE THE RATING AGENCIES WITH ALL INFORMATION AND REPORTS DELIVERED TO THE
TRUSTEE HEREUNDER.


(C)      ALL ADDITIONAL REPORTS TO BE SENT TO THE RATING AGENCIES PURSUANT TO
CLAUSE (A) ABOVE SHALL BE REVIEWED PRIOR TO SUCH TRANSMISSION BY THE COLLATERAL
MANAGER.


SECTION 10.16         [RESERVED].


SECTION 10.17         CERTAIN PROCEDURES.


(A)      FOR SO LONG AS THE NOTES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
RULE 144A OR ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
ISSUER (OR THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER) WILL ENSURE THAT ANY
BLOOMBERG SCREEN CONTAINING INFORMATION ABOUT THE RULE 144A GLOBAL NOTES
INCLUDES THE FOLLOWING (OR SIMILAR) LANGUAGE:

(I)           THE “NOTE BOX” ON THE BOTTOM OF THE “SECURITY DISPLAY” PAGE
DESCRIBING THE RULE 144A GLOBAL NOTES WILL STATE: “ISS’D UNDER 144A/3C7”;

(II)          THE “SECURITY DISPLAY” PAGE WILL HAVE THE FLASHING RED INDICATOR
“SEE OTHER AVAILABLE INFORMATION”; AND

(III)         THE INDICATOR WILL LINK TO THE “ADDITIONAL SECURITY INFORMATION”
PAGE, WHICH WILL STATE THAT THE NOTES “ARE BEING OFFERED IN RELIANCE ON THE
EXEMPTION FROM REGISTRATION UNDER RULE 144A OF THE SECURITIES ACT TO PERSONS WHO
ARE BOTH (I) QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) AND (II) QUALIFIED

210


--------------------------------------------------------------------------------




PURCHASERS (AS DEFINED UNDER SECTION 3(C)(7) UNDER THE INVESTMENT COMPANY ACT OF
1940).


(B)      FOR SO LONG AS THE RULE 144A GLOBAL NOTES ARE REGISTERED IN THE NAME OF
DTC OR ITS NOMINEE, THE ISSUER (OR THE COLLATERAL MANAGER ON BEHALF OF THE
ISSUER) WILL INSTRUCT DTC TO TAKE THESE OR SIMILAR STEPS WITH RESPECT TO THE
RULE 144A GLOBAL NOTES:

(I)           THE DTC 20-CHARACTER SECURITY DESCRIPTOR AND 48-CHARACTER
ADDITIONAL DESCRIPTOR WILL INDICATE WITH MARKER “3C7” THAT SALES ARE LIMITED TO
(I) QIBS AND (II) QUALIFIED PURCHASERS;

(II)          WHERE THE DTC DELIVER ORDER TICKET SENT TO PURCHASERS BY DTC AFTER
SETTLEMENT IS PHYSICAL, IT WILL HAVE THE 20-CHARACTER SECURITY DESCRIPTOR
PRINTED ON IT.  WHERE THE DTC DELIVER ORDER TICKET IS ELECTRONIC, IT WILL HAVE A
“3C7” INDICATOR AND A RELATED USER MANUAL FOR PARTICIPANTS, WHICH WILL CONTAIN A
DESCRIPTION OF THE RELEVANT RESTRICTION; AND

(III)         DTC WILL SEND AN “IMPORTANT NOTICE” OUTLINING THE 3(C)(7)
RESTRICTIONS APPLICABLE TO THE RULE 144A GLOBAL NOTES TO ALL DTC PARTICIPANTS IN
CONNECTION WITH THE INITIAL OFFERING OF NOTES BY THE ISSUERS.

211


--------------------------------------------------------------------------------




ARTICLE 11


APPLICATION OF MONIES


SECTION 11.1           DISBURSEMENTS OF MONIES FROM PAYMENT ACCOUNT.


(A)      NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, BUT SUBJECT TO
THE OTHER SUBSECTIONS OF THIS SECTION 11.1 AND SECTION 13.1 HEREOF, ON EACH
PAYMENT DATE, OR REDEMPTION DATE THE TRUSTEE SHALL DISBURSE AMOUNTS TRANSFERRED
TO THE PAYMENT ACCOUNT FROM THE INTEREST COLLECTION ACCOUNT AND THE PRINCIPAL
COLLECTION ACCOUNT PURSUANT TO SECTION 10.2 HEREOF IN ACCORDANCE WITH THE
FOLLOWING PRIORITIES (THE “PRIORITY OF PAYMENTS”):

(I)           INTEREST PROCEEDS. ON EACH PAYMENT DATE OR REDEMPTION DATE,
(EXCEPT AS OTHERWISE PROVIDED IN SECTION 11.1(C)) INTEREST PROCEEDS WITH RESPECT
TO THE RELATED DUE PERIOD SHALL BE DISTRIBUTED IN THE FOLLOWING ORDER OF
PRIORITY:

(1)           TO THE PAYMENT OF TAXES AND FILING FEES (INCLUDING ANY REGISTERED
OFFICE AND GOVERNMENT FEES) OWED BY THE ISSUER, IF ANY;

(2)           (A) FIRST, TO THE EXTENT NOT PREVIOUSLY REIMBURSED, TO THE
ADVANCING AGENT OR THE TRUSTEE, IN ITS CAPACITY AS BACKUP ADVANCING AGENT, THE
AGGREGATE AMOUNT OF ANY NONRECOVERABLE ADVANCES DUE AND PAYABLE TO SUCH PARTY,
(B) SECOND, TO THE EXTENT NOT PREVIOUSLY REIMBURSED, TO THE COLLATERAL MANAGER,
THE AGGREGATE AMOUNT OF ANY NONRECOVERABLE CURE ADVANCE DUE AND PAYABLE TO THE
COLLATERAL MANAGER, (C) THIRD, TO THE ADVANCING AGENT, THE ADVANCING AGENT FEE
AND ANY PREVIOUSLY DUE BUT UNPAID ADVANCING AGENT FEE (PROVIDED THAT THE
ADVANCING AGENT HAS NOT FAILED TO MAKE ANY INTEREST ADVANCE REQUIRED TO BE MADE
IN RESPECT OF SUCH PAYMENT DATE PURSUANT TO THE TERMS OF THIS INDENTURE), (D)
FOURTH, TO THE ADVANCING AGENT AND THE TRUSTEE, IN ITS CAPACITY AS BACKUP
ADVANCING AGENT, (I) TO THE EXTENT DUE AND PAYABLE TO SUCH PARTY, REIMBURSEMENT
INTEREST AND (II) REIMBURSEMENT OF ANY OUTSTANDING INTEREST ADVANCES NOT (IN THE
CASE OF THIS CLAUSE (II)) TO EXCEED THE AMOUNT THAT WOULD RESULT IN AN INTEREST
SHORTFALL WITH RESPECT TO SUCH PAYMENT DATE AND (E) FIFTH, TO THE EXTENT DUE AND
PAYABLE TO THE COLLATERAL MANAGER, REIMBURSEMENT OF ANY OUTSTANDING CURE ADVANCE
(BUT ONLY TO THE EXTENT OF THE APPLICABLE PROCEEDS IN RESPECT OF THE COLLATERAL
DEBT SECURITY WITH RESPECT TO WHICH SUCH CURE ADVANCE WAS MADE AND NOT TO EXCEED
THE AMOUNT THAT WOULD RESULT IN AN INTEREST SHORTFALL WITH RESPECT TO SUCH
PAYMENT DATE);

(3)           (A) FIRST, TO THE PAYMENT TO THE TRUSTEE, IN ITS CAPACITY AS
BACKUP ADVANCING AGENT, THE BACKUP ADVANCING AGENT FEE (OR IF THE ADVANCING
AGENT HAS FAILED TO MAKE ANY INTEREST ADVANCE REQUIRED TO BE MADE BY THE
ADVANCING AGENT IN RESPECT OF SUCH DISTRIBUTION DATE PURSUANT TO THE TERMS OF
THIS INDENTURE, THE ADVANCING AGENT FEE OTHERWISE PAYABLE TO THE ADVANCING AGENT
ON SUCH DISTRIBUTION DATE) AND ANY PREVIOUSLY DUE BUT UNPAID BACKUP ADVANCING
AGENT

212


--------------------------------------------------------------------------------




FEE, (B) SECOND, TO THE PAYMENT TO THE TRUSTEE OF THE ACCRUED AND UNPAID FEES IN
RESPECT OF ITS SERVICES EQUAL TO THE GREATER OF (I) 0.0066% PER ANNUM OF THE
AGGREGATE COLLATERAL BALANCE AND (II) U.S. $25,000 PER ANNUM, (C) THIRD, TO THE
PAYMENT OF OTHER ACCRUED AND UNPAID COMPANY ADMINISTRATIVE EXPENSES OF THE
TRUSTEE, THE PAYING AGENT, THE PREFERRED SHARES PAYING AGENT AND THE CALCULATION
AGENT, (D) FOURTH, TO THE PAYMENT OF ANY OTHER ACCRUED AND UNPAID COMPANY
ADMINISTRATIVE EXPENSES, AND (E) FIFTH, PRIOR TO THE DATE ON WHICH AMOUNTS ON
DEPOSIT IN THE EXPENSE ACCOUNT ARE TRANSFERRED TO THE PAYMENT ACCOUNT (IN
CONNECTION WITH THE SALE OR DISPOSITION OF SUBSTANTIALLY ALL OF THE ISSUER’S
ASSETS) FOR APPLICATION AS INTEREST PROCEEDS, FOR DEPOSIT IN THE EXPENSE ACCOUNT
AN AMOUNT EQUAL TO AN AMOUNT SUFFICIENT TO CAUSE THE BALANCE OF ALL ELIGIBLE
INVESTMENTS AND CASH IN THE EXPENSE ACCOUNT, IMMEDIATELY AFTER SUCH DEPOSIT, TO
EQUAL U.S.$ 50,000, THE AGGREGATE OF ALL SUCH AMOUNTS IN CLAUSES (C), (D) AND
(E) ABOVE (INCLUDING SUCH AMOUNTS PAID SINCE THE PREVIOUS PAYMENT DATE FROM THE
EXPENSE ACCOUNT) NOT TO EXCEED 0.06% PER ANNUM OF THE AGGREGATE COLLATERAL
BALANCE AS OF THE BEGINNING OF THE RELATED DUE PERIOD;

(4)           TO THE PAYMENT OF THE SENIOR COLLATERAL MANAGEMENT FEE AND ANY
PREVIOUSLY DUE BUT UNPAID SENIOR COLLATERAL MANAGEMENT FEES;

(5)           PRO RATA ON THE BASIS OF AMOUNTS PAYABLE UNDER EACH HEDGE
AGREEMENT (IF ANY), TO THE PAYMENT OF ANY AMOUNTS (INCLUDING, WITHOUT
LIMITATION, ANY HEDGE PAYMENT AMOUNTS) SCHEDULED TO BE PAID TO EACH HEDGE
COUNTERPARTY, IF ANY, PURSUANT TO ANY HEDGE AGREEMENT, ALONG WITH ANY PAYMENTS
(HOWEVER DESCRIBED) DUE AND PAYABLE BY THE ISSUER UNDER ANY HEDGE AGREEMENT IN
CONNECTION WITH A TERMINATION (IN WHOLE OR IN PART) OF ANY HEDGE AGREEMENT
(INCLUDING ANY INTEREST THAT MAY ACCRUE THEREON), OTHER THAN BY REASON OF AN
EVENT OF DEFAULT (AS DEFINED IN THE RELATED HEDGE AGREEMENT) OR TERMINATION
EVENT (OTHER THAN ILLEGALITY OR TAX EVENT) (EACH AS DEFINED IN THE RELATED HEDGE
AGREEMENT) IN EACH CASE, WITH RESPECT TO WHICH THE HEDGE COUNTERPARTY IS THE
DEFAULTING PARTY OR THE SOLE AFFECTED PARTY (AS DEFINED IN THE RELATED HEDGE
AGREEMENT);

(6)           TO THE PAYMENT OF THE CLASS A-1 INTEREST DISTRIBUTION AMOUNT,
PLUS, ANY CLASS A-1 DEFAULTED INTEREST AMOUNT;

(7)           TO THE PAYMENT OF THE CLASS A-2 INTEREST DISTRIBUTION AMOUNT,
PLUS, ANY CLASS A-2 DEFAULTED INTEREST AMOUNT;

(8)           TO THE PAYMENT OF THE CLASS B INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS B DEFAULTED INTEREST AMOUNT;

(9)           AS LONG AS ANY OF THE CLASS A NOTES OR THE CLASS B NOTES ARE
OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

(a)           in the event that the Class A-1 Notes become due and payable (x)
as a result of an acceleration following an Event of Default, (y)

213


--------------------------------------------------------------------------------




pursuant to an Auction Call Redemption, an Optional Redemption, a Clean-up Call
or a Tax Redemption or (z) upon the Stated Maturity of the Class A-1 Notes, to
the payment in full of principal of the Class A-1 Notes;

(b)           in the event that the Class A-2 Notes become due and payable (x)
as a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class A-2 Notes, to the payment in
full of principal of, first, the Class A-1 Notes and second, the Class A-2
Notes;

(c)           in the event that the Class B Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class B Notes, to the payment in
full of principal of, first, the Class A-1 Notes, second, the Class A-2 Notes
and third, the Class B Notes; or

(d)           in the event of a Mandatory Redemption of the Class A Notes and
the Class B Notes, first, to the payment of principal of the Class A-1 Notes,
second, to the payment of principal of the Class A-2 Notes and third, to the
payment of principal of the Class B Notes, to the extent necessary to cause each
of the Class A/B Coverage Tests to be satisfied (after giving effect to the
payment of all amounts previously paid on such Payment Date pursuant to this
Section 11.1(a)(i) and this Section 11.1(a)(ii);

(10)         TO THE PAYMENT OF THE CLASS C INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS C DEFAULTED INTEREST AMOUNT;

(11)         TO THE PAYMENT OF THE CLASS C CAPITALIZED INTEREST (IF ANY);

(12)         TO THE PAYMENT OF THE CLASS D INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS D DEFAULTED INTEREST AMOUNT;

(13)         TO THE PAYMENT OF THE CLASS D CAPITALIZED INTEREST (IF ANY);

(14)         TO THE PAYMENT OF THE CLASS E INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS E DEFAULTED INTEREST AMOUNT;

(15)         TO THE PAYMENT OF THE CLASS E CAPITALIZED INTEREST (IF ANY);

(16)         AS LONG AS ANY OF THE CLASS C NOTES, THE CLASS D NOTES OR THE CLASS
E NOTES ARE OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

(a)           in the event that the Class C Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class C Notes, to the payment in

214


--------------------------------------------------------------------------------




full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes and fourth, the Class C Notes;

(b)           in the event that the Class D Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class D Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes and fifth, the Class D
Notes;

(c)           in the event that the Class E Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class E Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes
and sixth, the Class E Notes; or

(d)           in the event of a Mandatory Redemption of the Class C Notes, the
Class D Notes and the Class E Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes and sixth, to the payment of principal of the Class E Notes, to
the extent necessary to cause each of the Class C/D/E Coverage Tests to be
satisfied (after giving effect to the payment of all amounts previously paid on
such Payment Date pursuant to this Section 11.1(a)(i));

(17)         TO THE PAYMENT OF THE CLASS F INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS F DEFAULTED INTEREST AMOUNT;

(18)         TO THE PAYMENT OF THE CLASS F CAPITALIZED INTEREST (IF ANY);

(19)         TO THE PAYMENT OF THE CLASS G INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS G DEFAULTED INTEREST AMOUNT;

(20)         TO THE PAYMENT OF THE CLASS G CAPITALIZED INTEREST (IF ANY);

(21)         TO THE PAYMENT OF THE CLASS H INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS H DEFAULTED INTEREST AMOUNT;

(22)         TO THE PAYMENT OF THE CLASS H CAPITALIZED INTEREST (IF ANY);

(23)         AS LONG AS ANY OF THE CLASS F NOTES, CLASS G NOTES OR CLASS H NOTES
ARE OUTSTANDING, TO THE PAYMENT OF THE FOLLOWING AMOUNTS:

(a)           in the event that the Class F Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an

215


--------------------------------------------------------------------------------




Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class F Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes and seventh, the Class F Notes;

(b)           in the event that the Class G Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class G Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes and eighth, the Class G
Notes;

(c)           in the event that the Class H Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class H Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes, eighth, the Class G Notes
and ninth, the Class H Notes; or

(d)           in the event of a Mandatory Redemption of the Class F Notes, the
Class G Notes and the Class H Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes, sixth, to the payment of principal of the Class E Notes, seventh,
to the payment of principal of the Class F Notes, eighth, to the payment of
principal of the Class G Notes and ninth, to the payment of principal of the
Class H Notes, to the extent necessary to cause the Class F/G/H Coverage Tests
to be satisfied (after giving effect to the payment of all amounts previously
paid on such Payment Date pursuant to this Section 11.1(a)(i));

(24)         TO THE PAYMENT OF THE CLASS J INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS J DEFAULTED INTEREST AMOUNT;

(25)         TO THE PAYMENT OF THE CLASS J CAPITALIZED INTEREST (IF ANY);

(26)         AS LONG AS ANY OF THE CLASS J NOTES ARE OUTSTANDING, IN THE EVENT
THAT THE CLASS J NOTES BECOME DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION
FOLLOWING AN EVENT OF DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN
OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED
MATURITY OF THE CLASS J NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE
CLASS A-1 NOTES, SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH,
THE CLASS C NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH,
THE

216


--------------------------------------------------------------------------------




CLASS F NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES AND TENTH,
THE CLASS J NOTES;

(27)         TO THE PAYMENT OF THE CLASS K INTEREST DISTRIBUTION AMOUNT, PLUS,
ANY CLASS K DEFAULTED INTEREST AMOUNT;

(28)         TO THE PAYMENT OF THE CLASS K CAPITALIZED INTEREST (IF ANY);

(29)         AS LONG AS ANY OF THE CLASS K NOTES ARE OUTSTANDING, IN THE EVENT
THAT THE CLASS K NOTES BECOME DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION
FOLLOWING AN EVENT OF DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN
OPTIONAL REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED
MATURITY OF THE CLASS K NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE
CLASS A-1 NOTES, SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH,
THE CLASS C NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH,
THE CLASS F NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES, TENTH,
THE CLASS J NOTES AND ELEVENTH, THE CLASS K NOTES;

(30)         ON THE FIRST PAYMENT DATE FOLLOWING THE OCCURRENCE OF A RATING
CONFIRMATION FAILURE, TO THE EXTENT THAT APPLICATION OF ANY UNUSED PROCEEDS
REMAINING ON DEPOSIT ON THE UNUSED PROCEEDS ACCOUNT IS INSUFFICIENT TO CAUSE THE
RATINGS ASSIGNED TO EACH CLASS OF NOTES TO BE REINSTATED OR ANY AFFECTED CLASS
TO BE PAID IN FULL, TO THE PAYMENT OF PRINCIPAL OF EACH CLASS OF NOTES, FIRST,
TO THE CLASS A-1 NOTES, SECOND, TO THE CLASS A-2 NOTES, THIRD, TO THE CLASS B
NOTES, FOURTH, TO THE CLASS C NOTES, FIFTH, TO THE CLASS D NOTES, SIXTH, TO THE
CLASS E NOTES, SEVENTH, TO THE CLASS F NOTES, EIGHTH, TO THE CLASS G NOTES,
NINTH, TO THE CLASS H NOTES, TENTH, TO THE CLASS J NOTES AND ELEVENTH, TO THE
CLASS K NOTES, IN EACH CASE UNTIL THE RATINGS ASSIGNED ON THE CLOSING DATE TO
EACH CLASS OF NOTES HAVE BEEN REINSTATED OR SUCH CLASS HAS BEEN PAID IN FULL;

(31)         TO THE PAYMENT OF ANY COMPANY ADMINISTRATIVE EXPENSES NOT PAID
PURSUANT TO PARAGRAPH (3) ABOVE IN THE ORDER SPECIFIED THEREIN;

(32)         TO THE PAYMENT OF THE SUBORDINATE COLLATERAL MANAGEMENT FEE AND ANY
ACCRUED AND UNPAID SUBORDINATE COLLATERAL MANAGEMENT FEE;

(33)         PRO RATA ON THE BASIS OF AMOUNTS PAYABLE UNDER EACH HEDGE AGREEMENT
(IF ANY), TO THE PAYMENT OF ANY AMOUNTS (INCLUDING, WITHOUT LIMITATION, ANY
HEDGE PAYMENT AMOUNTS) (INCLUDING ANY INTEREST ACCRUED THEREON), IF ANY, PAYABLE
BY THE ISSUER TO THE HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT
FOLLOWING AN EVENT OF DEFAULT OR TERMINATION EVENT (OTHER THAN ILLEGALITY OR TAX
EVENT) (EACH AS DEFINED IN THE RELATED HEDGE AGREEMENT) WITH RESPECT TO WHICH
THE HEDGE COUNTERPARTY IS THE DEFAULTING PARTY OR THE SOLE AFFECTED PARTY (AS
DEFINED IN THE RELATED HEDGE AGREEMENT); AND

(34)         IF A LIQUIDITY TEST FAILURE OR A SCHEDULE P FAILURE HAS OCCURRED
AND IS CONTINUING, TO THE SUSPENSE ACCOUNT IN AN AMOUNT (X) NECESSARY TO CAUSE
SUCH LIQUIDITY TEST FAILURE TO BE CURED AND/OR (Y) UP TO THE SCHEDULE P FAILURE

217


--------------------------------------------------------------------------------




AMOUNT, AND ANY REMAINING INTEREST PROCEEDS TO BE RELEASED FROM THE LIEN OF THIS
INDENTURE AND PAID (UPON STANDING ORDER OF THE ISSUER) TO THE PREFERRED SHARES
PAYING AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT FOR
DISTRIBUTION TO THE HOLDERS OF THE PREFERRED SHARES AS PAYMENTS OF THE PREFERRED
SHARES DISTRIBUTION AMOUNT SUBJECT TO AND IN ACCORDANCE WITH THE PROVISIONS OF
THE PREFERRED SHARES PAYING AGENCY AGREEMENT.

(II)          PRINCIPAL PROCEEDS. ON EACH PAYMENT DATE OR REDEMPTION DATE,
PRINCIPAL PROCEEDS WITH RESPECT TO THE RELATED DUE PERIOD SHALL BE DISTRIBUTED
IN THE FOLLOWING ORDER OF PRIORITY:

(1)           TO THE PAYMENT OF THE AMOUNTS REFERRED TO IN PARAGRAPHS (1)
THROUGH (8) OF SECTION 11.1(A)(I) IN THE SAME ORDER OF PRIORITY SPECIFIED
THEREIN, BUT ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

(2)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (9) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS A NOTES OR CLASS B NOTES ARE OUTSTANDING, TO THE PAYMENT OF THE
FOLLOWING AMOUNTS:

(a)           in the event that the Class A-1 Notes are Outstanding and become
due and payable (x) as a result of an acceleration following an Event of
Default, (y) pursuant to an Auction Call Redemption, an Optional Redemption, a
Clean-up Call or a Tax Redemption or (z) upon the Stated Maturity of the Class
A-1 Notes, to the payment in full of principal of the Class A-1 Notes;

(b)           in the event that the Class A-2 Notes are Outstanding and become
due and payable (x) as a result of an acceleration following an Event of
Default, (y) pursuant to an Auction Call Redemption, an Optional Redemption, a
Clean-up Call or a Tax Redemption or (z) upon the Stated Maturity of the Class
A-2 Notes, to the payment in full of principal of, first, the Class A-1 Notes
and second, the Class A-2 Notes;

(c)           in the event that the Class B Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class B Notes, to the payment in
full of principal of, first, the Class A-1 Notes, second, the Class A-2 Notes
and third, the Class B Notes; or

(d)           in the event of a Mandatory Redemption of the Class A Notes and
the Class B Notes, first, to the payment of principal of the Class A-1 Notes,
second, to the payment of principal of the Class A-2 Notes and third, to the
payment of principal of the Class B Notes, to the extent necessary to cause each
of the Class A/B Coverage Tests to be satisfied (after giving effect to the
payment of all amounts previously paid on such Payment Date pursuant to Section
11.1(a)(i) and Section 11.1(a)(ii));

218


--------------------------------------------------------------------------------




(3)           (A)           IF THE CLASS A NOTES AND THE CLASS B NOTES ARE NO
LONGER OUTSTANDING, TO THE PAYMENT OF FIRST, THE AMOUNTS REFERRED TO IN
PARAGRAPH (10) OF SECTION 11.1(A)(I) AND SECOND, THE AMOUNTS REFERRED TO IN
PARAGRAPH (11) OF SECTION 11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL
THEREUNDER;

(b)           if the Class A Notes, the Class B Notes and the Class C Notes are
no longer Outstanding, to the payment of first, the amounts referred to in
paragraph (12) of Section 11.1(a)(i) and second, the amounts referred to in
paragraph (13) of Section 11.1(a)(i), but only to the extent not paid in full
thereunder;

(c)           if the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes are no longer outstanding, to the payment of first, the amounts
referred to in paragraph (14) of Section 11.1(a)(i) and second, the amounts
referred to in paragraph (15) of Section 11.1(a)(i), but only to the extent not
paid in full thereunder;

(4)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (16) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS C NOTES, CLASS D NOTES OR CLASS E NOTES ARE OUTSTANDING, TO THE
PAYMENT OF THE FOLLOWING AMOUNTS:

(a)           in the event that the Class C Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class C Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes and fourth, the Class C Notes;

(b)           in the event that the Class D Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class D Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes and fifth, the Class D
Notes;

(c)           in the event that the Class E Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class E Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes
and sixth, the Class E Notes; or

(d)           in the event of a Mandatory Redemption of the Class C Notes, the
Class D Notes and the Class E Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2

219


--------------------------------------------------------------------------------




Notes, third, to the payment of principal of the Class B Notes, fourth, to the
payment of principal of the Class C Notes, fifth, to the payment of principal of
the Class D Notes and sixth, to the payment of principal of the Class E Notes,
to the extent necessary to cause the Class C/D/E Coverage Tests to be satisfied
(after giving effect to the payment of all amounts previously paid on such
Payment Date pursuant to Section 11.1(a)(i) and Section 11.1(a)(ii));

(5)           (A)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES AND THE CLASS E NOTES ARE NO LONGER OUTSTANDING, TO THE
PAYMENT OF FIRST, THE AMOUNTS REFERRED TO IN PARAGRAPH (17) OF SECTION
11.1(A)(I) AND SECOND, THE AMOUNTS REFERRED TO IN PARAGRAPH (18) OF SECTION
11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

(b)           if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Notes are no longer
Outstanding, to the payment of first, the amounts referred to in paragraph (19)
of Section 11.1(a)(i) and second, the amounts referred to in paragraph (20) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

(c)           if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes and the Class G Notes are no
longer Outstanding, to the payment of first, the amounts referred to in
paragraph (21) of Section 11.1(a)(i) and second, the amounts referred to in
paragraph (22) of Section 11.1(a)(i), but only to the extent not paid in full
thereunder;

(6)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (23) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS F NOTES, CLASS G NOTES OR CLASS H NOTES ARE OUTSTANDING, TO THE
PAYMENT OF THE FOLLOWING AMOUNTS:

(a)           in the event that the Class F Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class F Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes and seventh, the Class F Notes;

(b)           in the event that the Class G Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class G Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes and eighth, the Class G
Notes;

220


--------------------------------------------------------------------------------




(c)           in the event that the Class H Notes become due and payable (x) as
a result of an acceleration following an Event of Default, (y) pursuant to an
Auction Call Redemption, an Optional Redemption, a Clean-up Call or a Tax
Redemption or (z) upon Stated Maturity of the Class H Notes, to the payment in
full of principal of first, the Class A-1 Notes, second, the Class A-2 Notes,
third, the Class B Notes, fourth, the Class C Notes, fifth, the Class D Notes,
sixth, the Class E Notes, seventh, the Class F Notes, eighth, the Class G Notes
and ninth, the Class H Notes; or

(d)           in the event of a Mandatory Redemption of the Class F Notes, the
Class G Notes and the Class H Notes, first, to the payment of principal of the
Class A-1 Notes, second, to the payment of principal of the Class A-2 Notes,
third, to the payment of principal of the Class B Notes, fourth, to the payment
of principal of the Class C Notes, fifth, to the payment of principal of the
Class D Notes, sixth, to the payment of principal of the Class E Notes, seventh,
to the payment of principal of the Class F Notes, eighth, to the payment of
principal of the Class G Notes and ninth, to the payment of principal of the
Class H Notes, to the extent necessary to cause the Class F/G/H Coverage Tests
to be satisfied (after giving effect to the payment of all amounts previously
paid on such Payment Date pursuant to Section 11.1(a)(i) and Section
11.1(a)(ii);

(7)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND CLASS
H NOTES ARE NO LONGER OUTSTANDING, TO THE PAYMENT OF FIRST, THE AMOUNTS REFERRED
TO IN PARAGRAPH (24) OF SECTION 11.1(A)(I), AND SECOND, THE AMOUNTS REFERRED TO
IN PARAGRAPH (25) OF SECTION 11.1(A)(I), BUT ONLY TO THE EXTENT NOT PAID IN FULL
THEREUNDER;

(8)           TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (26) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS J NOTES ARE OUTSTANDING, IN THE EVENT THAT THE CLASS J NOTES BECOME
DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION FOLLOWING AN EVENT OF
DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED MATURITY OF THE CLASS J
NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE CLASS A-1 NOTES,
SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH, THE CLASS C
NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH, THE CLASS F
NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES AND TENTH, THE CLASS
J NOTES;

(9)           IF THE CLASS A NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES AND THE CLASS J NOTES ARE NO LONGER OUTSTANDING, TO THE PAYMENT OF
FIRST, THE AMOUNTS REFERRED TO IN PARAGRAPH (27) OF SECTION 11.1(A)(II), AND
SECOND, THE AMOUNTS REFERRED TO IN PARAGRAPH (28) OF SECTION 11.1(A)(I), BUT
ONLY TO THE EXTENT NOT PAID IN FULL THEREUNDER;

221


--------------------------------------------------------------------------------




(10)         TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (29) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY CLASS K NOTES ARE OUTSTANDING, IN THE EVENT THAT THE CLASS K NOTES BECOME
DUE AND PAYABLE (X) AS A RESULT OF AN ACCELERATION FOLLOWING AN EVENT OF
DEFAULT, (Y) PURSUANT TO AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION OR (Z) UPON STATED MATURITY OF THE CLASS K
NOTES, TO THE PAYMENT IN FULL OF PRINCIPAL OF FIRST, THE CLASS A-1 NOTES,
SECOND, THE CLASS A-2 NOTES, THIRD, THE CLASS B NOTES, FOURTH, THE CLASS C
NOTES, FIFTH, THE CLASS D NOTES, SIXTH, THE CLASS E NOTES, SEVENTH, THE CLASS F
NOTES, EIGHTH, THE CLASS G NOTES, NINTH, THE CLASS H NOTES, TENTH, THE CLASS J
NOTES AND ELEVENTH, THE CLASS K NOTES;

(11)         TO THE EXTENT THAT THE AMOUNTS PAID PURSUANT TO PARAGRAPH (30) OF
SECTION 11.1(A)(I) ARE INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL THEREUNDER AND
ANY NOTES ARE OUTSTANDING, ON THE FIRST PAYMENT DATE FOLLOWING THE OCCURRENCE OF
A RATING CONFIRMATION FAILURE, TO THE PAYMENT OF PRINCIPAL OF EACH CLASS OF
NOTES, FIRST, TO THE CLASS A-1 NOTES, SECOND, TO THE CLASS A-2 NOTES, THIRD, TO
THE CLASS B NOTES, FOURTH, TO THE CLASS C NOTES, FIFTH, THE CLASS D NOTES,
SIXTH, THE CLASS E NOTES, SEVENTH, THE CLASS F NOTES, EIGHTH, THE CLASS G NOTES,
NINTH, THE CLASS H NOTES, TENTH, THE CLASS J NOTES AND ELEVENTH, THE CLASS K
NOTES, IN EACH CASE UNTIL THE RATINGS ASSIGNED ON THE CLOSING DATE TO EACH CLASS
OF NOTES HAVE BEEN REINSTATED OR SUCH CLASS HAS BEEN PAID IN FULL;

(12)         PRIOR TO THE LAST DAY OF THE REINVESTMENT PERIOD, TO THE INVESTMENT
IN ELIGIBLE INVESTMENTS AND REINVESTMENT IN SUBSTITUTE COLLATERAL DEBT
SECURITIES SUBJECT TO THE REINVESTMENT CRITERIA OR, IF DETERMINED BY THE
COLLATERAL MANAGER, TO PAY ANY SPECIAL AMORTIZATION AMOUNT, TO AMORTIZE THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AS FOLLOWS: (X) IF EACH
OF THE S&P SPECIAL AMORTIZATION PRO RATA CONDITION AND THE MOODY’S SPECIAL
AMORTIZATION PRO RATA CONDITION IS SATISFIED WITH RESPECT TO SUCH PAYMENT DATE
AND EACH COVERAGE TEST WAS SATISFIED AS OF THE RELATED DETERMINATION DATE, ON A
PRO RATA BASIS WITHOUT REGARD TO ANY CAPITALIZED INTEREST (BASED ON THE
AGGREGATE OUTSTANDING AMOUNT OF EACH CLASS) AMONG ALL CLASSES OF NOTES, OR (Y)
IF EITHER THE S&P SPECIAL AMORTIZATION PRO RATA CONDITION OR THE MOODY’S SPECIAL
AMORTIZATION PRO RATA CONDITION IS NOT SATISFIED WITH RESPECT TO SUCH PAYMENT
DATE OR ANY OF THE COVERAGE TESTS WERE NOT SATISFIED AS OF THE RELATED
DETERMINATION DATE, SEQUENTIALLY AMONG ALL CLASSES OF NOTES; PROVIDED, HOWEVER,
THAT AMOUNTS REPRESENTING RECOVERIES IN RESPECT OF DEFAULTED SECURITIES WILL BE
DISTRIBUTED SEQUENTIALLY IN ANY EVENT;

(13)         AFTER THE REINVESTMENT PERIOD (X) ON EACH PAYMENT DATE THAT IS NOT
ALSO A REDEMPTION DATE OR THE STATED MATURITY OF THE NOTES AND (Y) IN THE
ABSENCE OF AN ACCELERATION FOLLOWING AN EVENT OF DEFAULT, TO THE PAYMENT OF
PRINCIPAL OF FIRST, THE CLASS A-1 NOTES, UNTIL THE CLASS A-1 NOTES HAVE BEEN
PAID IN FULL, SECOND, THE CLASS A-2 NOTES, UNTIL THE CLASS A-2 NOTES HAVE BEEN
PAID IN FULL,

222


--------------------------------------------------------------------------------




THIRD, THE CLASS B NOTES, UNTIL THE CLASS B NOTES HAVE BEEN PAID IN FULL,
FOURTH, THE CLASS C NOTES, UNTIL THE CLASS C NOTES HAVE BEEN PAID IN FULL,
FIFTH, THE CLASS D NOTES, UNTIL THE CLASS D NOTES HAVE BEEN PAID IN FULL, SIXTH,
THE CLASS E NOTES, UNTIL THE CLASS E NOTES HAVE BEEN PAID IN FULL, SEVENTH, THE
CLASS F NOTES, UNTIL THE CLASS F NOTES HAVE BEEN PAID IN FULL, EIGHTH, THE CLASS
G NOTES, UNTIL THE CLASS G NOTES HAVE BEEN PAID IN FULL, NINTH, THE CLASS H
NOTES, UNTIL THE CLASS H NOTES HAVE BEEN PAID IN FULL, TENTH, THE CLASS J NOTES,
UNTIL THE CLASS J NOTES HAVE BEEN PAID IN FULL AND ELEVENTH, THE CLASS K NOTES,
UNTIL THE CLASS K NOTES HAVE BEEN PAID IN FULL;

(14)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (31) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER;

(15)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (32) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER;

(16)         TO THE PAYMENT OF AMOUNTS REFERRED TO IN PARAGRAPH (33) OF SECTION
11.1(A)(I) TO THE EXTENT NOT PAID THEREUNDER; AND

(17)         ANY REMAINING PRINCIPAL PROCEEDS TO BE RELEASED FROM THE LIEN OF
THIS INDENTURE AND PAID (UPON STANDING ORDER OF THE ISSUER) TO THE PREFERRED
SHARES PAYING AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT
FOR DISTRIBUTION TO THE HOLDERS OF THE PREFERRED SHARES AS PAYMENTS OF THE
PREFERRED SHARES DISTRIBUTION AMOUNT SUBJECT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF THE PREFERRED SHARES PAYING AGENCY AGREEMENT.


(B)      ON OR BEFORE THE BUSINESS DAY PRIOR TO EACH PAYMENT DATE, THE ISSUER
SHALL, PURSUANT TO SECTION 10.2(E), REMIT OR CAUSE TO BE REMITTED TO THE TRUSTEE
FOR DEPOSIT IN THE PAYMENT ACCOUNT AN AMOUNT OF CASH SUFFICIENT TO PAY THE
AMOUNTS DESCRIBED IN SECTION 11.1(A) REQUIRED TO BE PAID ON SUCH PAYMENT DATE.


(C)      IF ON ANY PAYMENT DATE THE AMOUNT AVAILABLE IN THE PAYMENT ACCOUNT FROM
AMOUNTS RECEIVED IN THE RELATED DUE PERIOD IS INSUFFICIENT TO MAKE THE FULL
AMOUNT OF THE DISBURSEMENTS REQUIRED BY THE STATEMENTS FURNISHED BY THE TRUSTEE
PURSUANT TO SECTION 10.12(E) HEREOF, THE TRUSTEE SHALL MAKE THE DISBURSEMENTS
CALLED FOR IN THE ORDER AND ACCORDING TO THE PRIORITY SET FORTH UNDER SECTION
11.1(A) ABOVE, SUBJECT TO SECTION 13.1 HEREOF, TO THE EXTENT FUNDS ARE AVAILABLE
THEREFOR.


(D)      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 11.1, IF ON ANY
PAYMENT DATE THE AMOUNT AVAILABLE IN THE PAYMENT ACCOUNT FROM AMOUNTS RECEIVED
IN THE RELATED DUE PERIOD ARE INSUFFICIENT TO MAKE THE FULL AMOUNT OF THE
DISBURSEMENTS REQUIRED BY ANY LETTERED SUBCLAUSE OF SECTION 11.1(A)(I) OR
SECTION 11.1(A)(II), THE TRUSTEE SHALL MAKE THE DISBURSEMENTS CALLED FOR BY SUCH
SUBCLAUSE RATABLY IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS OF SUCH
DISBURSEMENTS THEN DUE AND PAYABLE TO THE EXTENT FUNDS ARE AVAILABLE THEREFOR,
UNLESS SUCH SUBCLAUSE PROVIDES OTHERWISE.


(E)      IN CONNECTION WITH THE APPLICATION OF FUNDS TO PAY COMPANY
ADMINISTRATIVE EXPENSES OF THE ISSUER, IN ACCORDANCE WITH CLAUSES (3) AND (4) OF
CLAUSE (I) OF

223


--------------------------------------------------------------------------------





SECTION 11.1(A) AND SUB-CLAUSE (1) OF CLAUSE (II) OF SECTION 11.1(A), THE
TRUSTEE SHALL REMIT SUCH FUNDS, TO THE EXTENT AVAILABLE, TO THE ISSUER (OR AS
THE ISSUER MAY OTHERWISE DIRECT), AS DIRECTED BY THE ISSUER TO THE TRUSTEE OR
OTHERWISE SET FORTH IN THE WRITTEN INSTRUCTIONS DELIVERED TO THE TRUSTEE BY THE
ISSUER (NET OF AMOUNTS PAYABLE TO THE TRUSTEE) NO LATER THAN THE BUSINESS DAY
PRIOR TO THE APPLICABLE PAYMENT DATE.  ALL SUCH PAYMENTS SHALL BE MADE PURSUANT
TO THE PRIORITY OF PAYMENTS.


(F)       IN CONNECTION WITH THE PAYMENT TO EACH HEDGE COUNTERPARTY PURSUANT TO
EACH HEDGE AGREEMENT OF ANY AMOUNT SCHEDULED TO BE PAID FROM TIME TO TIME
BETWEEN PAYMENT DATES FROM AMOUNTS RECEIVED WITH RESPECT TO THE COLLATERAL DEBT
SECURITIES, SUCH AMOUNTS SHALL BE DISTRIBUTED TO EACH HEDGE COUNTERPARTY
PURSUANT TO THE RELATED HEDGE AGREEMENT.


(G)      IN CONNECTION WITH ANY REQUIRED PAYMENT BY THE ISSUER TO GREEN LOAN
PURSUANT TO THE ASSET SERVICING AGREEMENT OF ANY AMOUNT SCHEDULED TO BE PAID
FROM TIME TO TIME BETWEEN PAYMENT DATES FROM AMOUNTS RECEIVED WITH RESPECT TO
THE COLLATERAL DEBT SECURITIES, SUCH AMOUNTS SHALL BE DISTRIBUTED TO GREEN LOAN
PURSUANT TO THE ASSET SERVICING AGREEMENT.


SECTION 11.2           TRUST ACCOUNTS.

All Monies held by, or deposited with the Trustee in the Collection Accounts,
the Payment Account, the Expense Account, the Unused Proceeds Account or the
Delayed Funding Obligations Account pursuant to the provisions of this
Indenture, and not invested in Eligible Investments as herein provided, shall be
deposited in one or more trust accounts, maintained at the Corporate Trust
Office or at a financial institution whose long-term rating is at least equal
to, “A2” by Moody’s and “A-” by S&P to be held in trust for the benefit of the
Noteholders.  To the extent Monies deposited in such trust account exceed
amounts insured by the Bank Insurance Fund or Savings Association Insurance Fund
administered by the Federal Deposit Insurance Corporation, or any agencies
succeeding to the insurance functions thereof, and are not fully collateralized
by direct obligations of the United States of America, such excess shall be
invested in Eligible Investments as directed by Issuer Order.

224


--------------------------------------------------------------------------------




ARTICLE 12


SALE OF COLLATERAL DEBT SECURITIES


SECTION 12.1           SALES OF COLLATERAL DEBT SECURITIES.


(A)      EXCEPT AS OTHERWISE EXPRESSLY PERMITTED OR REQUIRED BY THIS INDENTURE,
THE ISSUER SHALL NOT SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL DEBT SECURITY;
PROVIDED THAT SUBJECT TO SATISFACTION OF ANY APPLICABLE CONDITIONS IN SECTION
10.13, SO LONG AS (A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (B)
ON OR PRIOR TO THE TRADE DATE FOR SUCH SALE THE COLLATERAL MANAGER HAS CERTIFIED
TO THE TRUSTEE THAT EACH OF THE CONDITIONS APPLICABLE TO SUCH SALE SET FORTH
BELOW HAS BEEN SATISFIED, THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER ACTING
PURSUANT TO THE COLLATERAL MANAGEMENT AGREEMENT MAY DIRECT THE TRUSTEE IN
WRITING TO SELL, AND THE TRUSTEE SHALL SELL IN THE MANNER DIRECTED BY THE
COLLATERAL MANAGER IN WRITING (WHICH WRITING SHALL SPECIFY WHETHER SUCH SECURITY
IS A DEFAULTED SECURITY, CREDIT RISK SECURITY OR SPREAD APPRECIATED SECURITY, IF
APPLICABLE, OR WHETHER SUCH SECURITY IS OTHERWISE PERMITTED TO BE SOLD PURSUANT
TO THIS SECTION 12.1(A)):

(I)           ANY DEFAULTED SECURITY AT ANY TIME;

(II)          A CREDIT RISK SECURITY OR SPREAD APPRECIATED SECURITY, (A) DURING
THE REINVESTMENT PERIOD, IF THE COLLATERAL MANAGER HAS CERTIFIED TO THE TRUSTEE
THAT IT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PURCHASE ONE OR MORE
SUBSTITUTE COLLATERAL DEBT SECURITIES HAVING AN AGGREGATE PRINCIPAL BALANCE NO
LESS THAN THE SALE PROCEEDS (EXCLUDING ACCRUED INTEREST) FROM SUCH SALE, AND
AFTER GIVING EFFECT TO SUCH SALE AND TO THE PURCHASE OF SUBSTITUTE COLLATERAL
DEBT SECURITIES WITH THE SALE PROCEEDS THEREOF, IN THE REASONABLE BUSINESS
JUDGMENT OF THE COLLATERAL MANAGER (WHICH SHALL NOT BE CALLED INTO QUESTION
SOLELY AS A RESULT OF SUBSEQUENT EVENTS), THE REINVESTMENT CRITERIA SHALL BE
MET; PROVIDED THAT, WITH RESPECT  TO THE REINVESTMENT OF SALE PROCEEDS RECEIVED
IN RESPECT OF SPREAD APPRECIATED SECURITIES, THE COLLATERAL MANAGER WILL USE
COMMERCIALLY REASONABLE EFFORTS TO REINVEST SUCH SALE PROCEEDS IN ONE OR MORE
SUBSTITUTE COLLATERAL DEBT SECURITIES HAVING AN AGGREGATE PRINCIPAL BALANCE OF
NOT LESS THAN 100% OF THE PRINCIPAL BALANCE OF EACH COLLATERAL DEBT SECURITY
BEING SOLD, AND (B) AFTER THE REINVESTMENT PERIOD, AT ANY TIME;

(III)         IF A COLLATERAL DEBT SECURITY THAT IS A DEFAULTED SECURITY IS NOT
SOLD BY THE ISSUER (AT THE DIRECTION OF THE COLLATERAL MANAGER) WITHIN THREE (3)
YEARS OF SUCH COLLATERAL DEBT SECURITY BECOMING A DEFAULTED SECURITY, THE
COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO SELL SUCH COLLATERAL DEBT SECURITY AS SOON AS COMMERCIALLY
PRACTICABLE THEREAFTER; AND

(IV)        WITHOUT LIMITING THE FOREGOING, ANY COLLATERAL DEBT SECURITY THAT IS
NOT A DEFAULTED SECURITY, A CREDIT RISK SECURITY OR A SPREAD APPRECIATED
SECURITY MAY BE SOLD DURING THE REINVESTMENT PERIOD IF (A) THE AGGREGATE
PRINCIPAL BALANCE OF COLLATERAL DEBT SECURITIES SOLD PURSUANT TO THIS PARAGRAPH
FOR A GIVEN CALENDAR YEAR DOES NOT EXCEED 10%

225


--------------------------------------------------------------------------------


OF THE AGGREGATE COLLATERAL BALANCE AT THE BEGINNING OF THAT YEAR, (B) THE
COLLATERAL MANAGER BELIEVES IN GOOD FAITH THAT PROCEEDS FROM THE SALE OF SUCH
COLLATERAL DEBT SECURITY CAN BE REINVESTED, WITHIN FIVE (5) BUSINESS DAYS AFTER
THE TRADE DATE ON WHICH SUCH COLLATERAL DEBT SECURITY IS SOLD IN ONE OR MORE
SUBSTITUTE COLLATERAL DEBT SECURITIES HAVING AN AGGREGATE PRINCIPAL BALANCE OF
NOT LESS THAN 100% OF THE PRINCIPAL BALANCE OF THE COLLATERAL DEBT SECURITY
BEING SOLD, (C) AFTER GIVING EFFECT TO SUCH SALE AND TO THE PURCHASE OF
SUBSTITUTE COLLATERAL DEBT SECURITIES WITH THE SALE PROCEEDS THEREOF, THE
REINVESTMENT CRITERIA WILL BE MET AND (D) SUCH COLLATERAL MANAGER HAS NOT BEEN
REMOVED OR VOTED TO BE REMOVED, FOR “CAUSE” AS DESCRIBED IN SECTION 12 OF THE
COLLATERAL MANAGEMENT AGREEMENT.


(B)      NOTWITHSTANDING THE FOREGOING, THE COLLATERAL MANAGER (AT ITS OPTION
AND AT ANY TIME) SHALL BE PERMITTED TO EFFECT A SALE OF A CREDIT RISK SECURITY
OR A DEFAULTED SECURITY HEREUNDER BY PURCHASING (OR CAUSING ITS AFFILIATE TO
PURCHASE) SUCH DEFAULTED SECURITY OR CREDIT RISK SECURITY FROM THE ISSUER FOR A
CASH PURCHASE PRICE THAT SHALL BE EQUAL TO THE SUM OF (I) THE AGGREGATE
PRINCIPAL BALANCE THEREOF PLUS (II) ALL ACCRUED AND UNPAID INTEREST (OR, IN THE
CASE OF A PREFERRED EQUITY SECURITY, ALL ACCRUED AND UNPAID DIVIDENDS OR OTHER
DISTRIBUTIONS NOT ATTRIBUTABLE TO THE RETURN OF CAPITAL BY ITS GOVERNING
DOCUMENTS) THEREON AND ALL OTHER AMOUNTS DUE THEREUNDER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN, NO ADVISORY COMMITTEE CONSENT SHALL
BE REQUIRED IN CONNECTION WITH SUCH CASH PURCHASE (THE “CREDIT RISK/DEFAULTED
SECURITY CASH PURCHASE”).

In addition and notwithstanding anything to the contrary set forth herein (and
provided that no Event of Default has occurred and is continuing), the
Collateral Manager (at its option but only upon disclosure to, and with the
prior consent of, the Advisory Committee) shall be permitted to effect a sale of
a Defaulted Security or a Credit Risk Security hereunder by directing the Issuer
to exchange such Defaulted Security or Credit Risk Security for (i) a Substitute
Collateral Debt Security (that is not a Defaulted Security or a Credit Risk
Security) owned by an Affiliate of the Collateral Manager (such Substitute
Collateral Debt Security, the “Exchange Security”) or (ii) a combination of an
Exchange Security and cash, provided that:

(I)           (A) THE SUM OF (1) THE PRINCIPAL BALANCE OF SUCH EXCHANGE SECURITY
PLUS (2) ALL ACCRUED AND UNPAID INTEREST (OR, IN THE CASE OF A PREFERRED EQUITY
SECURITY, ALL ACCRUED AND UNPAID DIVIDENDS OR OTHER DISTRIBUTIONS NOT
ATTRIBUTABLE TO THE RETURN OF CAPITAL BY ITS GOVERNING DOCUMENTS) THEREON PLUS
(3) THE CASH AMOUNT (IF ANY) TO BE PAID TO THE ISSUER IN RESPECT OF SUCH
EXCHANGE BY SUCH AFFILIATE OF THE COLLATERAL MANAGER, SHALL BE EQUAL TO OR
GREATER THAN (B) THE SUM OF (1) THE PRINCIPAL BALANCE OF SUCH DEFAULTED SECURITY
OR CREDIT RISK SECURITY SOUGHT TO BE SUBSTITUTED PLUS (2) ALL ACCRUED AND UNPAID
INTEREST (OR, IN THE CASE OF A PREFERRED EQUITY SECURITY, ALL ACCRUED AND UNPAID
DIVIDENDS OR OTHER DISTRIBUTIONS NOT ATTRIBUTABLE TO THE RETURN OF CAPITAL BY
ITS GOVERNING DOCUMENTS) THEREON;

(II)          THE ELIGIBILITY CRITERIA AND THE REINVESTMENT CRITERIA SHALL BE
SATISFIED IMMEDIATELY AFTER SUCH EXCHANGE; AND

226


--------------------------------------------------------------------------------




(III)         THE AGGREGATE PRINCIPAL BALANCE OF THE DEFAULTED SECURITIES AND
CREDIT RISK SECURITIES SO EXCHANGED SHALL NOT EXCEED 10% OF THE AGGREGATE
COLLATERAL BALANCE AS OF THE CLOSING DATE (SUCH LIMITATION, THE “10% LIMIT”).


(C)      NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
COLLATERAL MANAGER, ON BEHALF OF THE ISSUER, SHALL (AT ANY TIME) BE PERMITTED TO
EFFECT A SALE OF ANY ORIGINATION AGREEMENT SECURITY HEREUNDER BY SELLING (OR
CAUSING THE TRUSTEE TO SELL) SUCH ORIGINATION AGREEMENT SECURITY TO SLG (AN
“ORIGINATION AGREEMENT SECURITY SALE”) FOR A PURCHASE PRICE AND UPON SUCH TERMS
AS DETERMINED IN ACCORDANCE WITH THE ORIGINATION AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN, NO ADVISORY COMMITTEE CONSENT SHALL
BE REQUIRED IN CONNECTION WITH ANY SUCH SALES.


(D)      AFTER THE ISSUER HAS NOTIFIED THE TRUSTEE OF AN OPTIONAL REDEMPTION, A
CLEAN-UP CALL OR A TAX REDEMPTION IN ACCORDANCE WITH SECTION 9.1 OR AN AUCTION
CALL REDEMPTION IN ACCORDANCE WITH SECTION 9.2, THE COLLATERAL MANAGER ON BEHALF
OF THE ISSUER ACTING PURSUANT TO THE COLLATERAL MANAGEMENT AGREEMENT MAY AT ANY
TIME DIRECT THE TRUSTEE IN WRITING TO SELL, AND THE TRUSTEE SHALL SELL IN THE
MANNER DIRECTED BY THE COLLATERAL MANAGER IN WRITING, ANY COLLATERAL DEBT
SECURITY WITHOUT REGARD TO THE FOREGOING LIMITATIONS IN SECTION 12.1(A);
PROVIDED THAT:

(I)           THE SALE PROCEEDS THEREFROM MUST BE USED TO PAY CERTAIN EXPENSES
AND REDEEM ALL OF THE NOTES IN WHOLE BUT NOT IN PART PURSUANT TO SECTIONS 9.1
AND SECTION 9.2, AND UPON ANY SUCH SALE THE TRUSTEE SHALL RELEASE SUCH
COLLATERAL DEBT SECURITY PURSUANT TO SECTION 10.13;

(II)          THE ISSUER MAY NOT DIRECT THE TRUSTEE TO SELL (AND THE TRUSTEE
SHALL NOT BE REQUIRED TO RELEASE) A COLLATERAL DEBT SECURITY PURSUANT TO THIS
SECTION 12.1(D) UNLESS:

(1)           THE COLLATERAL MANAGER CERTIFIES TO THE TRUSTEE THAT (X) IN THE
COLLATERAL MANAGER’S JUDGMENT BASED ON CALCULATIONS INCLUDED IN THE
CERTIFICATION (WHICH SHALL INCLUDE THE SALES PRICES OF EACH OF THE COLLATERAL
DEBT SECURITIES), THE SALE PROCEEDS FROM THE SALE OF ONE OR MORE OF THE
COLLATERAL DEBT SECURITIES AND ALL CASH AND PROCEEDS FROM ELIGIBLE INVESTMENTS
WILL BE AT LEAST EQUAL TO THE TOTAL REDEMPTION PRICE, AND (Y) AN INDEPENDENT
BOND PRICING SERVICE (WHICH SHALL BE ONE OR MORE BROKER-DEALERS SELECTED BY THE
COLLATERAL MANAGER WHICH ARE RATED AT LEAST “P-1” BY MOODY’S AND AT LEAST “A-1+”
BY STANDARD & POOR’S AND WHICH MAKE A MARKET IN THE APPLICABLE COLLATERAL DEBT
SECURITIES) HAS CONFIRMED (WHICH CONFIRMATION MAY BE IN THE FORM OF A FIRM BID)
THE SALES PRICES CONTAINED IN THE CERTIFICATION IN CLAUSE (X) ABOVE (AND
ATTACHING A COPY OF SUCH CONFIRMATION); AND

(2)           THE INDEPENDENT ACCOUNTANTS APPOINTED BY THE ISSUER PURSUANT TO
SECTION 10.14 SHALL CONFIRM IN WRITING THE CALCULATIONS MADE IN CLAUSE (1)(X)
ABOVE.

(III)         IN CONNECTION WITH AN OPTIONAL REDEMPTION, AN AUCTION CALL
REDEMPTION, A CLEAN-UP CALL OR A TAX REDEMPTION, ALL THE COLLATERAL DEBT
SECURITIES TO BE SOLD

227


--------------------------------------------------------------------------------




PURSUANT TO THIS SECTION 12.1(D) MUST BE SOLD IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN SECTION 9.1(E) AND SECTION 9.2, AS APPLICABLE.


(E)      IN THE EVENT THAT ANY COLLATERAL DEBT SECURITY BECOMES THE SUBJECT OF A
CONVERSION, EXCHANGE, REDEMPTION OR OFFER, WHETHER VOLUNTARY OR INVOLUNTARY, THE
ISSUER (OR THE COLLATERAL MANAGER ACTING ON BEHALF OF THE ISSUER) SHALL TAKE NO
ACTION TO ACQUIRE THE ASSET OR INSTRUMENT INTO WHICH SUCH COLLATERAL DEBT
SECURITY IS CONVERTIBLE OR EXCHANGEABLE UNLESS SUCH ASSET OR INSTRUMENT WOULD
QUALIFY AS A SUBSTITUTE COLLATERAL DEBT SECURITY.  IN THE EVENT OF AN
INVOLUNTARY EXCHANGE OR CONVERSION OF A COLLATERAL DEBT SECURITY, IF THE
RESULTING ASSET OR INSTRUMENT WOULD NOT QUALIFY AS A SUBSTITUTE COLLATERAL DEBT
SECURITY, THE ISSUER (OR THE COLLATERAL MANAGER ACTING ON BEHALF OF THE ISSUER)
SHALL USE ITS BEST EFFORTS TO SELL SUCH COLLATERAL DEBT SECURITY PRIOR TO
CONVERSION OR EXCHANGE AND, IN ANY EVENT, SHALL REFUSE TO ACCEPT, AND SHALL NOT
ACQUIRE OR HOLD, THE ASSET OR INSTRUMENT OFFERED IN EXCHANGE.


(F)       IN THE EVENT THAT ANY NOTES REMAIN OUTSTANDING AS OF THE PAYMENT DATE
OCCURRING SIX MONTHS PRIOR TO THE STATED MATURITY OF THE NOTES, THE COLLATERAL
MANAGER WILL BE REQUIRED TO DETERMINE WHETHER PROCEEDS EXPECTED TO BE RECEIVED
ON THE ASSETS PRIOR TO THE STATED MATURITY OF THE NOTES WILL BE SUFFICIENT TO
PAY IN FULL THE PRINCIPAL AMOUNT OF (AND ACCRUED INTEREST ON) THE NOTES ON THE
STATED MATURITY.  IF THE COLLATERAL MANAGER DETERMINES, IN ITS SOLE DISCRETION,
THAT SUCH PROCEEDS WILL NOT BE SUFFICIENT TO PAY THE OUTSTANDING PRINCIPAL
AMOUNT OF AND ACCRUED INTEREST ON THE NOTES (A “NOTE LIQUIDATION EVENT”) ON THE
STATED MATURITY OF THE NOTES, THE ISSUER WILL, AT THE DIRECTION OF THE
COLLATERAL MANAGER, BE OBLIGATED TO LIQUIDATE THE PORTION OF COLLATERAL DEBT
SECURITIES SUFFICIENT TO PAY THE REMAINING PRINCIPAL AMOUNT OF AND INTEREST ON
THE NOTES ON OR BEFORE THE STATED MATURITY.  THE COLLATERAL DEBT SECURITIES TO
BE LIQUIDATED BY THE ISSUER WILL BE SELECTED BY THE COLLATERAL MANAGER.


SECTION 12.2           REINVESTMENT CRITERIA AND TRADING RESTRICTIONS.


(A)      EXCEPT AS PROVIDED IN SECTION 12.3(C), DURING THE REINVESTMENT PERIOD,
UNSCHEDULED PRINCIPAL PAYMENTS, SALE PROCEEDS AND OTHER PRINCIPAL PROCEEDS WILL
BE REINVESTED IN SUBSTITUTE COLLATERAL DEBT SECURITIES (WHICH SHALL BE, AND
HEREBY ARE, GRANTED TO THE TRUSTEE PURSUANT TO THE GRANTING CLAUSE OF THIS
AGREEMENT) ONLY IF THE COLLATERAL MANAGER HAS NOT BEEN REMOVED, OR VOTED TO BE
REMOVED AS A RESULT OF THE OCCURRENCE OF AN ACT BY THE COLLATERAL MANAGER OR ITS
AFFILIATES THAT CONSTITUTES FRAUD OR CRIMINAL ACTIVITY IN THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE COLLATERAL MANAGEMENT AGREEMENT AND, AFTER GIVING EFFECT
TO SUCH REINVESTMENT, THE FOLLOWING CRITERIA (THE “REINVESTMENT CRITERIA”) ARE
SATISFIED, AS EVIDENCED BY AN OFFICER’S CERTIFICATE OF THE ISSUER OR THE
COLLATERAL MANAGER DELIVERED TO THE TRUSTEE, AS OF (I) THE DATE OF THE
IRREVOCABLE BINDING COMMITMENT TO PURCHASE SUCH SUBSTITUTE COLLATERAL DEBT
SECURITIES IN THE CASE OF THE PURCHASE OF ANY CMBS SECURITIES, REIT DEBT
SECURITIES AND CRE CDO SECURITIES AND (II) THE DATE OF PURCHASE OF SUCH
SUBSTITUTE COLLATERAL DEBT SECURITIES IN THE CASE OF THE PURCHASE OF ANY OTHER
SPECIFIED TYPE OF COLLATERAL DEBT SECURITIES:

(I)           THE COLLATERAL QUALITY TESTS ARE SATISFIED, OR, IF ANY COLLATERAL
QUALITY TEST WAS NOT SATISFIED IMMEDIATELY PRIOR TO SUCH REINVESTMENT, THE
EXTENT OF COMPLIANCE WITH SUCH COLLATERAL QUALITY TEST WILL BE MAINTAINED OR
IMPROVED FOLLOWING SUCH REINVESTMENT, EXCEPT AS OTHERWISE SPECIFIED IN THE
REINVESTMENT CRITERIA BELOW;

228


--------------------------------------------------------------------------------




(II)          THE COVERAGE TESTS ARE SATISFIED, OR, EXCEPT WITH RESPECT TO SALE
PROCEEDS IN RESPECT OF DEFAULTED SECURITIES, IF NOT SATISFIED, ARE MAINTAINED OR
IMPROVED; PROVIDED THAT IF ANY PAR VALUE TEST IS NOT SATISFIED, THE ISSUER SHALL
NOT EFFECT SUCH REINVESTMENT TO THE EXTENT SUFFICIENT PROCEEDS WOULD NOT REMAIN
ON DEPOSIT IN THE COLLECTION ACCOUNTS FOLLOWING SUCH REINVESTMENT TO CAUSE EACH
OF THE RELEVANT PAR VALUE TEST(S) TO BE SATISFIED FOLLOWING DISBURSEMENTS ON THE
FOLLOWING PAYMENT DATE IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS;

(III)         IF IMMEDIATELY PRIOR TO SUCH INVESTMENT THE S&P CDO MONITOR TEST
OR THE S&P RECOVERY TEST WAS NOT SATISFIED, SUCH TEST RESULT IS MAINTAINED OR
IMPROVED AFTER GIVING EFFECT TO SUCH REINVESTMENT; AND

(IV)        NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(B)      WITHIN TEN (10) BUSINESS DAYS OF PURCHASING EACH SUBSTITUTE COLLATERAL
DEBT SECURITY, THE COLLATERAL MANAGER SHALL DELIVER TO EACH RATING AGENCY A
COMPREHENSIVE SET OF ASSET AND UNDERWRITING MATERIALS IN FORM AND SUBSTANCE
ACCEPTABLE TO THE RATING AGENCIES (THE “REINVESTMENT ASSET INFORMATION”)
DESCRIBING SUCH SUBSTITUTE COLLATERAL DEBT SECURITY. AFTER RECEIVING THE
REINVESTMENT ASSET INFORMATION, A RATING AGENCY MAY, IN THE CASE OF S&P AND
MOODY’S, PROVIDE AN ESTIMATED RATING TO THE COLLATERAL MANAGER NECESSARY TO
CONFIRM WHETHER A MOODY’S POST-ACQUISITION COMPLIANCE TEST OR AN S&P
POST-ACQUISITION COMPLIANCE TEST FAILURE HAS OCCURRED.


(C)      WITHIN 60 DAYS OF FINDING A MOODY’S POST-ACQUISITION COMPLIANCE TEST
FAILURE (A “MOODY’S POST-ACQUISITION FAILURE”), THE COLLATERAL MANAGER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO COME INTO COMPLIANCE WITH THE MOODY’S
POST-ACQUISITION COMPLIANCE TEST TO THE EXTENT THAT THE COLLATERAL MANAGER
BELIEVES IT IS IN THE BEST INTEREST OF THE NOTEHOLDERS BY (I) DIRECTING AND
ASSISTING THE TRUSTEE TO SELL THE SUBSTITUTE COLLATERAL DEBT SECURITY THAT
CAUSED THE MOODY’S POST-ACQUISITION FAILURE, AT A PRICE AT LEAST EQUAL TO THE
PRICE PAID BY THE ISSUER FOR THE SUBSTITUTE COLLATERAL DEBT SECURITY, PLUS ANY
FEES AND EXPENSES ATTRIBUTABLE TO SUCH SALE, (II) INSTRUCTING AND ASSISTING THE
TRUSTEE TO SELL ANY OTHER COLLATERAL DEBT SECURITIES (PROVIDED THAT THE SALE
PRICE MUST BE AT A PRICE AT LEAST EQUAL TO THE PRICE PAID BY THE ISSUER FOR THE
COLLATERAL DEBT SECURITY, PLUS ANY FEES AND EXPENSES ATTRIBUTABLE TO SUCH SALE)
AND/OR (III) INSTRUCTING AND ASSISTING THE TRUSTEE TO PURCHASE ADDITIONAL
SUBSTITUTE COLLATERAL DEBT SECURITIES (SUBJECT TO THE REINVESTMENT CRITERIA)
THAT ULTIMATELY WOULD RESULT IN SATISFACTION OF THE MOODY’S POST-ACQUISITION
COMPLIANCE TEST. FOLLOWING A MOODY’S POST-ACQUISITION FAILURE, UNTIL SUCH TIME
AS THE MOODY’S POST-ACQUISITION COMPLIANCE TEST IS SATISFIED, THE COLLATERAL
MANAGER MAY PURCHASE A SUBSTITUTE COLLATERAL DEBT SECURITY ONLY IF IT HAS A
MOODY’S RATING; PROVIDED, HOWEVER, IF THE MOODY’S POST- ACQUISITION COMPLIANCE
TEST IS NOT SATISFIED WITHIN SIXTY (60) DAYS OF A FINDING OF A MOODY’S
POST-ACQUISITION FAILURE, EACH COLLATERAL DEBT SECURITY ACQUIRED MUST HAVE A
MOODY’S RATING UNTIL SUCH TIME AS THE RATING AGENCY CONDITION WITH RESPECT TO
MOODY’S HAS BEEN SATISFIED. NOTWITHSTANDING THE FOREGOING, IF THE MOODY’S
POST-ACQUISITION COMPLIANCE TEST IS NOT SATISFIED WITHIN 120 DAYS OF A FINDING
OF A MOODY’S POST-ACQUISITION FAILURE, EACH COLLATERAL DEBT SECURITY THEREAFTER
ACQUIRED MUST HAVE A MOODY’S RATING REGARDLESS OF WHETHER THE MOODY’S
POST-ACQUISITION COMPLIANCE TEST IS SATISFIED. IN NO CIRCUMSTANCES FOLLOWING THE
FAILURE TO MEET A MOODY’S POST-ACQUISITION

229


--------------------------------------------------------------------------------





COMPLIANCE TEST WITHIN 120 DAYS OF A FINDING OF A MOODY’S POST-ACQUISITION
FAILURE MAY A COLLATERAL DEBT SECURITY BE ACQUIRED WITHOUT A MOODY’S RATING.


(D)      WITHIN 60 DAYS OF FINDING AN S&P POST-ACQUISITION COMPLIANCE TEST
FAILURE (AN “S&P POST-ACQUISITION FAILURE”), THE COLLATERAL MANAGER MAY (I)
DIRECT AND ASSIST THE TRUSTEE IN SELLING THE SUBSTITUTE COLLATERAL DEBT SECURITY
THAT CAUSED THE S&P POST-ACQUISITION FAILURE, (II) INSTRUCT AND ASSIST THE
TRUSTEE TO SELL ANY OTHER COLLATERAL DEBT SECURITIES AND/OR (III) INSTRUCT AND
ASSIST THE TRUSTEE TO PURCHASE ADDITIONAL SUBSTITUTE COLLATERAL DEBT SECURITIES
(SUBJECT TO THE REINVESTMENT CRITERIA) THAT ULTIMATELY WOULD RESULT IN
SATISFACTION OF THE S&P POST-ACQUISITION COMPLIANCE TEST. UNTIL SUCH TIME AS THE
S&P POST-ACQUISITION COMPLIANCE TEST IS SATISFIED, THE COLLATERAL MANAGER MAY
PURCHASE A SUBSTITUTE COLLATERAL DEBT SECURITY ONLY IF IT HAS AN S&P RATING.  NO
MORE THAN 20% OF THE AGGREGATE COLLATERAL BALANCE AS OF THE CLOSING DATE CAN BE
PURCHASED BY THE ISSUER PENDING SATISFACTION OF ANY OF THE MOODY’S
POST-ACQUISITION COMPLIANCE TEST AND THE S&P POST-ACQUISITION COMPLIANCE TEST;
PROVIDED THAT, SOLELY WITH RESPECT TO NON-CORE PROPERTY TYPES, NO MORE THAN 5%
OF THE AGGREGATE COLLATERAL BALANCE AS OF THE CLOSING DATE CAN BE PURCHASED BY
THE ISSUER PENDING SATISFACTION OF THE MOODY’S POST-ACQUISITION TEST.


(E)      NOTWITHSTANDING THE FOREGOING PROVISIONS, (I) CASH ON DEPOSIT IN THE
COLLECTION ACCOUNTS MAY BE INVESTED IN ELIGIBLE INVESTMENTS, PENDING INVESTMENT
IN SUBSTITUTE COLLATERAL DEBT SECURITIES AND (II) IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, NO SUBSTITUTE COLLATERAL DEBT SECURITY MAY BE
ACQUIRED UNLESS IT WAS THE SUBJECT OF A COMMITMENT ENTERED INTO BY THE ISSUER
PRIOR TO THE OCCURRENCE OF SUCH EVENT OF DEFAULT.


SECTION 12.3           CONDITIONS APPLICABLE TO ALL TRANSACTIONS INVOLVING SALE
OR GRANT.


(A)      ANY TRANSACTION EFFECTED AFTER THE CLOSING DATE UNDER THIS ARTICLE 12
OR SECTION 10.13 SHALL BE CONDUCTED IN ACCORDANCE WITH THE REQUIREMENTS OF THE
COLLATERAL MANAGEMENT AGREEMENT; PROVIDED THAT, (1) THE COLLATERAL MANAGER SHALL
NOT DIRECT THE TRUSTEE TO ACQUIRE ANY SUBSTITUTE COLLATERAL DEBT SECURITY FOR
INCLUSION IN THE ASSETS FROM THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AS
PRINCIPAL OR TO SELL ANY COLLATERAL DEBT SECURITY FROM THE ASSETS TO THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AS PRINCIPAL UNLESS THE TRANSACTION
IS EFFECTED IN ACCORDANCE WITH THE COLLATERAL MANAGEMENT AGREEMENT AND (2) THE
COLLATERAL MANAGER SHALL NOT DIRECT THE TRUSTEE TO ACQUIRE ANY SUBSTITUTE
COLLATERAL DEBT SECURITY FOR INCLUSION IN THE ASSETS FROM ANY ACCOUNT OR
PORTFOLIO FOR WHICH THE COLLATERAL MANAGER SERVES AS INVESTMENT ADVISER OR
DIRECT THE TRUSTEE TO SELL ANY COLLATERAL DEBT SECURITY TO ANY ACCOUNT OR
PORTFOLIO FOR WHICH THE COLLATERAL MANAGER SERVES AS INVESTMENT ADVISER UNLESS
SUCH TRANSACTIONS COMPLY WITH THE REQUIREMENTS OF ANY APPLICABLE LAWS.  THE
TRUSTEE SHALL HAVE NO RESPONSIBILITY TO OVERSEE COMPLIANCE WITH THIS CLAUSE BY
THE OTHER PARTIES.


(B)      UPON ANY GRANT PURSUANT TO THIS ARTICLE 12, ALL OF THE ISSUER’S RIGHT,
TITLE AND INTEREST TO THE PLEDGED OBLIGATION OR SECURITIES SHALL BE GRANTED TO
THE TRUSTEE PURSUANT TO THIS INDENTURE, SUCH PLEDGED OBLIGATION OR SECURITIES
SHALL BE REGISTERED IN THE NAME OF THE TRUSTEE, AND, IF APPLICABLE, THE TRUSTEE
SHALL RECEIVE SUCH PLEDGED COLLATERAL DEBT SECURITY OR SECURITIES.  THE TRUSTEE
SHALL ALSO RECEIVE, NOT LATER THAN THE DATE OF DELIVERY OF ANY COLLATERAL DEBT
SECURITY DELIVERED AFTER THE CLOSING DATE, AN OFFICER’S CERTIFICATE OF THE
COLLATERAL MANAGER CERTIFYING THAT, AS OF THE DATE OF SUCH GRANT, SUCH GRANT
COMPLIES WITH THE APPLICABLE

230


--------------------------------------------------------------------------------





CONDITIONS OF AND IS PERMITTED BY THIS ARTICLE 12 (AND SETTING FORTH, TO THE
EXTENT APPROPRIATE, CALCULATIONS IN REASONABLE DETAIL NECESSARY TO DETERMINE
SUCH COMPLIANCE).


(C)      NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE 12 TO THE CONTRARY,
THE ISSUER SHALL, SUBJECT TO THIS SECTION 12.3(C), HAVE THE RIGHT TO EFFECT ANY
TRANSACTION WHICH HAS BEEN CONSENTED TO (I) BY THE HOLDERS OF NOTES EVIDENCING
100% OF THE AGGREGATE OUTSTANDING AMOUNT OF EACH AND EVERY CLASS OF NOTES (OR IF
THERE ARE NO NOTES OUTSTANDING, 100% OF THE PREFERRED SHARES) AND (II) EACH
HEDGE COUNTERPARTY, AND OF WHICH EACH RATING AGENCY HAS BEEN NOTIFIED.


SECTION 12.4           SALE OF COLLATERAL DEBT SECURITIES WITH RESPECT TO AN
AUCTION CALL REDEMPTION.


(A)      PRE-AUCTION PROCESS.

(I)           EACH AUCTION WILL OCCUR ON THE BUSINESS DAY THAT IS AT LEAST 13
BUSINESS DAYS PRIOR TO THE PROPOSED AUCTION CALL REDEMPTION DATE (SUCH DATE, THE
“AUCTION DATE”).

(II)          THE COLLATERAL MANAGER WILL INITIATE THE AUCTION PROCEDURES AT
LEAST 24 BUSINESS DAYS BEFORE THE PROPOSED AUCTION CALL REDEMPTION DATE BY: (A)
PREPARING A LIST OF COLLATERAL DEBT SECURITIES (INCLUDING CUSIP NUMBER, IF ANY,
PAR AMOUNT AND ISSUER NAME FOR EACH COLLATERAL DEBT SECURITY); (B) DERIVING A
LIST OF NOT LESS THAN THREE QUALIFIED BIDDERS (THE “LISTED BIDDERS”) AND
REQUESTING FROM EACH LISTED BIDDER BIDS BY THE APPLICABLE AUCTION DATE; AND (C)
NOTIFYING THE TRUSTEE OF THE LIST OF LISTED BIDDERS (THE “LIST”).

(III)         THE COLLATERAL MANAGER WILL DELIVER A GENERAL SOLICITATION PACKAGE
TO THE LISTED BIDDERS CONSISTING OF: (A) A FORM OF A PURCHASE AGREEMENT
(“AUCTION PURCHASE AGREEMENT”) PROVIDED TO THE TRUSTEE BY THE COLLATERAL MANAGER
(WHICH SHALL PROVIDE THAT (I) UPON SATISFACTION OF ALL CONDITIONS PRECEDENT
THEREIN, THE PURCHASER IS IRREVOCABLY OBLIGATED TO PURCHASE, AND THE ISSUER IS
IRREVOCABLY OBLIGATED TO SELL, THE COLLATERAL DEBT SECURITIES ON THE DATE AND ON
THE TERMS STATED THEREIN, (II) EACH BIDDER MAY TENDER A SEPARATE BID FOR ONE OR
MORE COLLATERAL DEBT SECURITIES IN AN AUCTION, (III) IF THE COLLATERAL DEBT
SECURITIES ARE TO BE SOLD TO DIFFERENT BIDDERS, THAT THE CONSUMMATION OF THE
PURCHASE OF ALL COLLATERAL DEBT SECURITIES MUST OCCUR SIMULTANEOUSLY AND THAT
THE CLOSING OF EACH PURCHASE IS CONDITIONAL ON THE CLOSING OF THE OTHER
PURCHASES, (IV) IF FOR ANY REASON WHATSOEVER THE TRUSTEE HAS NOT RECEIVED, BY A
SPECIFIED BUSINESS DAY (WHICH SHALL BE MORE THAN TEN BUSINESS DAYS BEFORE THE
PROPOSED AUCTION CALL REDEMPTION DATE), PAYMENT IN FULL IN IMMEDIATELY AVAILABLE
FUNDS OF THE PURCHASE PRICE FOR ALL COLLATERAL DEBT SECURITIES, THE OBLIGATIONS
OF THE PARTIES SHALL TERMINATE AND THE ISSUER SHALL HAVE NO OBLIGATION OR
LIABILITY WHATSOEVER AND (V) ANY PROSPECTIVE PURCHASERS WILL BE SUBJECT TO THE
“LIMITED RECOURSE” AND “NON-PETITION” PROVISIONS SET FORTH IN THIS INDENTURE),
(B) THE MINIMUM AGGREGATE CASH PURCHASE PRICE (WHICH SHALL BE DETERMINED BY THE
COLLATERAL MANAGER AS THE TOTAL REDEMPTION PRICE LESS THE BALANCE OF ALL
ELIGIBLE INVESTMENTS AND CASH ON DEPOSIT IN THE COLLECTION ACCOUNTS, THE PAYMENT
ACCOUNT, THE DELAYED FUNDING OBLIGATIONS ACCOUNT, EACH HEDGE TERMINATION ACCOUNT
AND THE

231


--------------------------------------------------------------------------------




EXPENSE ACCOUNT; (C) THE LIST OF COLLATERAL DEBT SECURITIES; (D) A FORMAL BID
SHEET (WHICH WILL PERMIT A BIDDER TO BID FOR ALL OF THE COLLATERAL DEBT
SECURITIES OR SEPARATELY FOR ANY ONE OR MORE (BUT NOT ALL) COLLATERAL DEBT
SECURITIES AND WILL INCLUDE A REPRESENTATION FROM THE BIDDER THAT IT IS ELIGIBLE
TO PURCHASE ALL OF THE COLLATERAL DEBT SECURITIES OR ANY ONE OR MORE (BUT NOT
ALL) COLLATERAL DEBT SECURITIES) TO BE PROVIDED TO THE TRUSTEE BY THE COLLATERAL
MANAGER; (E) A DETAILED TIMETABLE; AND (F) COPIES OF ALL TRANSFER DOCUMENTS
PROVIDED TO THE TRUSTEE BY THE COLLATERAL MANAGER (INCLUDING TRANSFER
CERTIFICATES AND SUBSCRIPTION AGREEMENTS WHICH A BIDDER MUST EXECUTE PURSUANT TO
THE UNDERLYING INSTRUMENTS AND A LIST OF THE REQUIREMENTS WHICH THE BIDDER MUST
SATISFY UNDER THE UNDERLYING INSTRUMENTS (I.E., QIB STATUS, QUALIFIED PURCHASER
STATUS, ETC.)).

(IV)        THE COLLATERAL MANAGER WILL SEND SOLICITATION PACKAGES TO ALL LISTED
BIDDERS ON THE LIST AT LEAST TWENTY (20) BUSINESS DAYS BEFORE THE PROPOSED
AUCTION CALL REDEMPTION DATE. THE LISTED BIDDERS WILL BE REQUIRED TO SUBMIT ANY
DUE DILIGENCE QUESTIONS (OR COMMENTS ON THE DRAFT PURCHASE AGREEMENT) IN WRITING
TO THE COLLATERAL MANAGER BY A DATE SPECIFIED IN THE SOLICITATION PACKAGE. THE
COLLATERAL MANAGER WILL BE REQUIRED TO ANSWER ALL REASONABLE AND RELEVANT
QUESTIONS BY THE DATE SPECIFIED IN THE SOLICITATION PACKAGE AND THE COLLATERAL
MANAGER WILL DISTRIBUTE THE QUESTIONS AND ANSWERS AND THE REVISED FINAL AUCTION
PURCHASE AGREEMENT TO ALL LISTED BIDDERS (WITH A COPY TO THE ISSUER AND THE
TRUSTEE).


(B)      AUCTION PROCESS.

(I)           WELLS FARGO BANK, NATIONAL ASSOCIATION OR ITS AFFILIATES MAY, BUT
SHALL NOT BE REQUIRED TO, BID AT THE AUCTION.  THE COLLATERAL MANAGER AND ITS
AFFILIATES MAY BID IN THE AUCTION IF THE COLLATERAL MANAGER DEEMS SUCH BIDDING
TO BE APPROPRIATE BUT IS NOT REQUIRED TO DO SO.

(II)          ON THE SECOND BUSINESS DAY PRIOR TO THE AUCTION DATE (THE “AUCTION
BID DATE”), ALL BIDS WILL BE DUE BY FACSIMILE AT THE OFFICES OF THE TRUSTEE BY
11:00 A.M. NEW YORK CITY TIME, WITH THE WINNING BIDDER OR BIDDERS TO BE NOTIFIED
BY 2:00 P.M. NEW YORK CITY TIME.  ALL BIDS FROM LISTED BIDDERS ON THE LIST WILL
BE DUE ON THE BID SHEET CONTAINED IN THE SOLICITATION PACKAGE. EACH BID SHALL BE
FOR THE PURCHASE AND DELIVERY TO ONE PURCHASER (I) OF ALL (BUT NOT LESS THAN
ALL) OF THE COLLATERAL DEBT SECURITIES OR (II) OF ONE OR MORE (BUT NOT ALL) OF
THE COLLATERAL DEBT SECURITIES.

(III)         UNLESS THE TRUSTEE RECEIVES (A) AT LEAST ONE BID FROM A LISTED
BIDDER TO PURCHASE ALL OF THE COLLATERAL DEBT SECURITIES OR (B) RECEIVES BIDS
FROM ONE OR MORE LISTED BIDDERS (TO PURCHASE ONE OR MORE (BUT NOT ALL)
COLLATERAL DEBT SECURITIES) FOR ALL COLLATERAL DEBT SECURITIES IN THE AGGREGATE,
THE TRUSTEE WILL DECLINE TO CONSUMMATE THE SALE.

(IV)        SUBJECT TO CLAUSE (III) ABOVE, WITH THE ADVICE OF THE COLLATERAL
MANAGER, THE TRUSTEE SHALL SELECT THE BID OR BIDS WHICH RESULT IN THE HIGHEST
AUCTION PRICE FROM ONE OR MORE LISTED BIDDERS (IN EXCESS OF THE SPECIFIED
MINIMUM PURCHASE PRICE). “HIGHEST AUCTION PRICE” MEANS THE HIGHER OF (I) THE
HIGHEST PRICE BID BY ANY LISTED BIDDER FOR ALL OF THE COLLATERAL DEBT SECURITIES
OR (II) THE SUM OF THE HIGHEST PRICES BID BY ONE OR MORE

232


--------------------------------------------------------------------------------




LISTED BIDDERS (FOR ONE OR MORE (BUT NOT ALL) COLLATERAL DEBT SECURITIES) FOR
ALL COLLATERAL DEBT SECURITIES IN THE AGGREGATE. IN EACH CASE, THE PRICE BID BY
A LISTED BIDDER WILL BE THE DOLLAR AMOUNT WHICH THE COLLATERAL MANAGER CERTIFIES
TO THE TRUSTEE BASED ON THE COLLATERAL MANAGER’S REVIEW OF THE BIDS, WHICH
CERTIFICATION SHALL BE BINDING AND CONCLUSIVE.

(V)         UPON NOTIFICATION TO THE WINNING BIDDER OR BIDDERS, THE WINNING
BIDDER (OR, IF THE HIGHEST AUCTION PRICE REQUIRES THE SALE OF THE COLLATERAL
DEBT SECURITIES TO MORE THAN ONE BIDDER, EACH WINNING BIDDER) WILL BE REQUIRED
TO DELIVER TO THE TRUSTEE A SIGNED COUNTERPART OF THE AUCTION PURCHASE AGREEMENT
NO LATER THAN 4:00 P.M. NEW YORK CITY TIME ON THE AUCTION DATE. THE WINNING
BIDDER (OR, IF THE HIGHEST AUCTION PRICE REQUIRES THE SALE OF THE COLLATERAL
DEBT SECURITIES TO MORE THAN ONE BIDDER, EACH WINNING BIDDER) WILL MAKE PAYMENT
IN FULL OF THE PURCHASE PRICE ON THE BUSINESS DAY (THE “AUCTION PURCHASE CLOSING
DATE”) SPECIFIED IN THE GENERAL SOLICITATION PACKAGE (WHICH WILL BE NO LATER
THAN TEN BUSINESS DAYS PRIOR TO THE PROPOSED AUCTION CALL REDEMPTION DATE). IF A
WINNING BIDDER SO REQUESTS, THE TRUSTEE AND THE ISSUER WILL ENTER INTO A BAILEE
LETTER IN THE FORM AGREED UPON BY THE TRUSTEE AND THE COLLATERAL MANAGER TO THIS
INDENTURE (A “BAILEE LETTER”) WITH EACH WINNING BIDDER AND ITS DESIGNATED BANK
(WHICH BANK WILL BE SUBJECT TO APPROVAL BY THE ISSUER OR THE COLLATERAL MANAGER
ON BEHALF OF THE ISSUER); PROVIDED THAT SUCH BANK ENTERS INTO AN ACCOUNT CONTROL
AGREEMENT WITH THE TRUSTEE AND THE ISSUER AND HAS A LONG TERM DEBT RATING OF AT
LEAST “BBB+” BY STANDARD & POOR’S AND (IF RATED BY FITCH) AT LEAST “BBB+” BY
FITCH AND (IF RATED BY MOODY’S) AT LEAST “A2” BY MOODY’S. IF THE ABOVE
REQUIREMENTS ARE SATISFIED, THE TRUSTEE WILL DELIVER THE COLLATERAL DEBT
SECURITIES (TO BE SOLD TO SUCH BIDDER) PURSUANT THERETO TO THE BAILEE BANK AT
LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING ON THE SALE OF THE COLLATERAL DEBT
SECURITIES AND ACCEPT PAYMENT OF THE PURCHASE PRICE PURSUANT THERETO. IF PAYMENT
IN FULL OF THE PURCHASE PRICE IS NOT MADE BY THE AUCTION PURCHASE CLOSING DATE
FOR ANY REASON WHATSOEVER (OR, IF THE COLLATERAL DEBT SECURITIES ARE TO BE SOLD
TO MORE THAN ONE BIDDER, IF ANY BIDDER FAILS TO MAKE PAYMENT IN FULL OF THE
PURCHASE PRICE BY THE AUCTION PURCHASE CLOSING DATE FOR ANY REASON WHATSOEVER),
THE ISSUER WILL DECLINE TO CONSUMMATE THE SALE OF ALL COLLATERAL DEBT
SECURITIES, THE TRUSTEE AND THE ISSUER WILL DIRECT THE BAILEE BANK TO RETURN THE
COLLATERAL DEBT SECURITIES TO THE TRUSTEE, AND (IF NOTICE OF REDEMPTION HAS BEEN
GIVEN BY THE TRUSTEE) THE TRUSTEE WILL GIVE NOTICE (IN ACCORDANCE WITH THE TERMS
OF THIS INDENTURE) THAT THE AUCTION CALL REDEMPTION WILL NOT OCCUR.

(VI)        NOTWITHSTANDING THE FOREGOING, BUT SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 9.2(B), THE COLLATERAL MANAGER AND/OR ANY OF
ITS AFFILIATES, ALTHOUGH IT MAY NOT HAVE BEEN THE HIGHEST BIDDER, WILL HAVE THE
OPTION TO PURCHASE ANY ONE OR MORE COLLATERAL DEBT SECURITIES FOR A PURCHASE
PRICE EQUAL TO THE HIGHEST BID THEREFOR.


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION
12.4, BUT SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION
9.2(B) AND THE CONSUMMATION OF THE AUCTION CALL REDEMPTION, AT THE ELECTION OF
THE COLLATERAL MANAGER, IN LIEU OF INITIATING OR CONDUCTING ANY AUCTION, THE
COLLATERAL MANAGER AND/OR ANY OF ITS AFFILIATES WILL HAVE THE OPTION TO PURCHASE
ALL OF THE COLLATERAL DEBT SECURITIES THAT WOULD OTHERWISE BE SUBJECT TO SUCH
AUCTION FOR A PRICE EQUAL TO THE TOTAL AUCTION CALL REDEMPTION PRICE.  SUCH
PURCHASE OF

233


--------------------------------------------------------------------------------





COLLATERAL DEBT SECURITIES BY THE COLLATERAL MANAGER OR ITS AFFILIATES PURSUANT
TO THIS SECTION 12.4(C) WILL BE DEEMED TO BE A SUCCESSFUL AUCTION PURSUANT TO
THIS INDENTURE.


SECTION 12.5           MODIFICATIONS TO COLLATERAL QUALITY TESTS OR COVERAGE
TESTS.

In the event any of the Rating Agencies modifies the definitions or calculations
relating to (i) the method of calculating any of its respective Collateral
Quality Tests (a “Collateral Quality Test Modification”), (ii) any of the
Coverage Tests (a “Coverage Test Modification”) or (iii) its requirements for
pro rata “special amortizations” (a “Pro Rata Special Amortization
Modification”), in either case in order to correspond with published changes in
the guidelines, methodology or standards established by such Rating Agency, the
Issuer may, but is under no obligation solely as a result of this Section 12.5
to, incorporate corresponding changes into this Indenture by an amendment hereto
without the consent of the Holders of the Notes (except as provided below) (but
with written notice to the Noteholders) or the Preferred Shares if (x)(1) in the
case of a Collateral Quality Test Modification, the Rating Agency Condition is
satisfied with respect to the Rating Agency that made such modification or (2)
in the case of a Coverage Test Modification or a Pro Rata Special Amortization
Modification, the Rating Agency Condition is satisfied with respect to each
Rating Agency then rating the Notes and (y) written notice of such modification
is delivered by the Collateral Manager to the Trustee and to the Holders of the
Notes and Preferred Shares (which notice may be included in the next regularly
scheduled report to Noteholders).  Any such Collateral Quality Test
Modification,  Coverage Test Modification or Pro Rata Special Amortization
Modification, as the case may be, shall be effected without execution of a
supplemental indenture; provided, however, that such amendment shall be (i)
evidenced by a written instrument executed and delivered by each of the
Co-Issuers and the Collateral Manager and delivered to the Trustee, (ii)
accompanied by delivery by the Issuer to the Trustee of (A) an Officer’s
Certificate of the Issuer certifying that such amendment has been made pursuant
to and in compliance with this Section 12.5 and (B) if requested by the Trustee,
an Opinion of Counsel stating that such amendment is authorized or permitted by
this Section 12.5 and that all applicable conditions precedent under this
Section 12.5 have been satisfied, on which such Officer’s Certificate or such
Officer’s Certificate and Opinion of Counsel, as the case may be, the Trustee
shall be entitled to rely.  Notwithstanding the foregoing, so long as the Class
A-1 Notes are the Controlling Class, the Issuer shall not make any such change
without obtaining the consent of a Majority of the Class A-1 Notes (such consent
not to be unreasonably withheld); provided that, if the Holders of the Class A-1
Notes do not object to such change within seven (7) days after notice thereof if
given, such Holders will be deemed to have consented to such change. 
Notwithstanding the foregoing, any such amendment reasonably determined by the
Trustee to be unduly burdensome to the Trustee, shall not take effect without
the Trustee’s express written consent.

234


--------------------------------------------------------------------------------




ARTICLE 13


NOTEHOLDERS’ RELATIONS


SECTION 13.1           SUBORDINATION.


(A)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES EACH HEDGE
COUNTERPARTY THAT THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AND THE ISSUER’S RIGHTS
IN AND TO THE ASSETS (THE “CLASS A-2 SUBORDINATE INTERESTS”) SHALL BE
SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES TO THE EXTENT AND IN THE MANNER
SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES
SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON
ACCOUNT OF THE CLASS A-2 SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE
CLASS A-1 NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE
APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(B)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES AND THE CLASS A-2 NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS B SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES AND THE CLASS A-2 NOTES TO THE EXTENT AND IN THE MANNER SET
FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES AND
THE CLASS A-2 NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR
DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS B SUBORDINATE INTERESTS.  THE
HOLDERS OF THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES AND

235


--------------------------------------------------------------------------------





THE CLASS A-2 NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A
PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE
UNDER THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1
NOTES AND THE CLASS A-2 NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH
PAYMENT.


(C)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE
HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES,
THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND
THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS C
SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES,
THE CLASS A-2 NOTES AND THE CLASS B NOTES TO THE EXTENT AND IN THE MANNER SET
FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES AND THE CLASS B NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER
PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS C SUBORDINATE
INTERESTS.  THE HOLDERS OF THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES AND EACH HEDGE
COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE
ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN
FULL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES AND THE CLASS B NOTES AND NOT
BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(D)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES,
THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES
AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS D SUBORDINATE
INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES TO THE EXTENT AND IN THE
MANNER SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES SHALL BE PAID IN FULL
BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS D
SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE
CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE

236


--------------------------------------------------------------------------------





CLASS A-2 NOTES, THE CLASS B NOTES, AND THE CLASS C NOTES AND EACH HEDGE
COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE
ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS D NOTES, THE CLASS
E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1
NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES AND THE CLASS C NOTES AND NOT
BEFORE ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(E)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES, THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN
AND TO THE ASSETS (THE “CLASS E SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND
JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS C NOTES AND THE
CLASS D NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN THIS INDENTURE
INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER PROVIDED.  IF ANY
EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION OCCURS IN
ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF DEFAULT
SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS A-2 NOTES,
THE CLASS B NOTES, THE CLASS C NOTES, AND THE CLASS D NOTES SHALL BE PAID IN
FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS
E SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS E NOTES, THE CLASS F NOTES,
THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES
AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D NOTES AND EACH HEDGE
COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE
ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS E NOTES, THE CLASS
F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K
NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES AND THE CLASS D NOTES AND NOT BEFORE
ONE YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD IN EFFECT,
HAS ELAPSED SINCE SUCH PAYMENT.


(F)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS F SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES AND THE CLASS E NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES AND THE CLASS
E NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE
ON ACCOUNT OF THE CLASS F SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J

237


--------------------------------------------------------------------------------





NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING
OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM
AMOUNTS DUE UNDER THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES AND THE CLASS E NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH
PAYMENT.


(G)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS G NOTES, THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE
HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES AND EACH
HEDGE COUNTERPARTY THAT THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES
AND THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS G
SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES,
THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES AND THE CLASS F NOTES TO THE EXTENT AND IN THE MANNER SET
FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES AND THE CLASS F NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER
PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF THE CLASS G SUBORDINATE
INTERESTS.  THE HOLDERS OF THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES AND THE CLASS F NOTES AND EACH HEDGE COUNTERPARTY,
NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR
FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS G NOTES, THE CLASS H NOTES,
THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, THE CLASS E NOTES AND THE CLASS F NOTES AND NOT BEFORE ONE
YEAR AND ONE DAY, OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN
EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(H)      ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS
D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES AND
THE ISSUER’S RIGHTS IN AND TO THE ASSETS (THE “CLASS H SUBORDINATE INTERESTS”)
SHALL BE SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS F NOTES AND THE CLASS G NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES AND THE CLASS G NOTES SHALL BE PAID IN FULL BEFORE ANY
FURTHER PAYMENT OR DISTRIBUTION IS MADE ON

238


--------------------------------------------------------------------------------





ACCOUNT OF THE CLASS H SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS H NOTES,
THE CLASS J NOTES AND THE CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF
THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G NOTES
AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY
AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS H
NOTES, THE CLASS J NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN
FULL OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES AND THE CLASS G
NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(I)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS J NOTES AND THE CLASS K
NOTES AGREE FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A -1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS J NOTES AND THE CLASS K NOTES AND THE ISSUER’S
RIGHTS IN AND TO THE ASSETS (THE “CLASS J SUBORDINATE INTERESTS”) SHALL BE
SUBORDINATE AND JUNIOR TO THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES AND THE CLASS H NOTES TO THE EXTENT AND IN THE MANNER
SET FORTH IN THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND
HEREINAFTER PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND
ACCELERATION OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES SHALL
BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE ON ACCOUNT OF
THE CLASS J SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS J NOTES AND THE
CLASS K NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES AND
THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES,
THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H NOTES
AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY
AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE CLASS J
NOTES AND THE CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1
NOTES AND THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D
NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES AND THE CLASS H
NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(J)       ANYTHING IN THIS INDENTURE OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE ISSUER AND THE HOLDERS OF THE CLASS K NOTES AGREE FOR THE
BENEFIT OF THE HOLDERS OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B
NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F
NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J NOTES AND EACH HEDGE
COUNTERPARTY THAT THE CLASS K NOTES AND THE ISSUER’S RIGHTS IN AND TO THE ASSETS
(THE “CLASS K SUBORDINATE INTERESTS”) SHALL BE SUBORDINATE AND JUNIOR TO THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES AND THE CLASS J NOTES TO THE EXTENT AND IN THE MANNER SET FORTH IN
THIS INDENTURE INCLUDING AS SET FORTH IN SECTION 11.1(A) AND HEREINAFTER
PROVIDED.  IF ANY EVENT OF DEFAULT HAS NOT BEEN CURED OR WAIVED AND ACCELERATION
OCCURS IN ACCORDANCE WITH ARTICLE 5, INCLUDING AS A RESULT OF AN EVENT

239


--------------------------------------------------------------------------------





OF DEFAULT SPECIFIED IN SECTION 5.1(F) OR 5.1(G), THE CLASS A-1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J
NOTES SHALL BE PAID IN FULL BEFORE ANY FURTHER PAYMENT OR DISTRIBUTION IS MADE
ON ACCOUNT OF THE CLASS J SUBORDINATE INTERESTS.  THE HOLDERS OF THE CLASS K
NOTES AGREE, FOR THE BENEFIT OF THE HOLDERS OF THE CLASS A -1 NOTES, THE CLASS
A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE CLASS J
NOTES AND EACH HEDGE COUNTERPARTY, NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER FOR FAILURE TO PAY TO THEM AMOUNTS DUE UNDER THE
CLASS K NOTES HEREUNDER UNTIL THE PAYMENT IN FULL OF THE CLASS A-1 NOTES, THE
CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES AND THE
CLASS J NOTES AND NOT BEFORE ONE YEAR AND ONE DAY, OR IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT, HAS ELAPSED SINCE SUCH PAYMENT.


(K)      IN THE EVENT THAT NOTWITHSTANDING THE PROVISIONS OF THIS INDENTURE, ANY
HOLDER OF ANY SUBORDINATE INTERESTS SHALL HAVE RECEIVED ANY PAYMENT OR
DISTRIBUTION IN RESPECT OF SUCH SUBORDINATE INTERESTS CONTRARY TO THE PROVISIONS
OF THIS INDENTURE, THEN, UNLESS AND UNTIL THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E
NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE CLASS J
NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE, SHALL HAVE BEEN PAID IN FULL IN
ACCORDANCE WITH THIS INDENTURE, SUCH PAYMENT OR DISTRIBUTION SHALL BE RECEIVED
AND HELD IN TRUST FOR THE BENEFIT OF, AND SHALL FORTHWITH BE PAID OVER AND
DELIVERED TO, THE TRUSTEE, WHICH SHALL PAY AND DELIVER THE SAME TO THE HOLDERS
OF THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C
NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G
NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE
MAY BE, IN ACCORDANCE WITH THIS INDENTURE.


(L)       EACH HOLDER OF SUBORDINATE INTERESTS AGREES WITH ALL HOLDERS OF THE
CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES, THE
CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE
CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE, THAT
SUCH HOLDER OF SUBORDINATE INTERESTS SHALL NOT DEMAND, ACCEPT, OR RECEIVE ANY
PAYMENT OR DISTRIBUTION IN RESPECT OF SUCH SUBORDINATE INTERESTS IN VIOLATION OF
THE PROVISIONS OF THIS INDENTURE INCLUDING THIS SECTION 13.1; PROVIDED, HOWEVER,
THAT AFTER THE CLASS A-1 NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE
CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE CLASS F NOTES, THE
CLASS G NOTES, THE CLASS H NOTES, THE CLASS J NOTES AND THE CLASS K NOTES, AS
THE CASE MAY BE, HAVE BEEN PAID IN FULL, THE HOLDERS OF SUBORDINATE INTERESTS
SHALL BE FULLY SUBROGATED TO THE RIGHTS OF THE HOLDERS OF THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, THE CLASS E NOTES, THE
CLASS E NOTES, THE CLASS F NOTES, THE CLASS G NOTES, THE CLASS H NOTES, THE
CLASS J NOTES AND THE CLASS K NOTES, AS THE CASE MAY BE.  NOTHING IN THIS
SECTION 13.1 SHALL AFFECT THE OBLIGATION OF THE ISSUER TO PAY HOLDERS OF
SUBORDINATE INTERESTS.


SECTION 13.2           STANDARD OF CONDUCT.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, subject to the terms
and conditions of this Indenture, including, without limitation, Section 5.9, a
Securityholder or Securityholders shall

240


--------------------------------------------------------------------------------




not have any obligation or duty to any Person or to consider or take into
account the interests of any Person and shall not be liable to any Person for
any action taken by it or them or at its or their direction or any failure by it
or them to act or to direct that an action be taken, without regard to whether
such action or inaction benefits or adversely affects any Securityholder, the
Issuer, or any other Person, except for any liability to which such
Securityholder may be subject to the extent the same results from such
Securityholder’s taking or directing an action, or failing to take or direct an
action, in bad faith or in violation of the express terms of this Indenture.

241


--------------------------------------------------------------------------------




ARTICLE 14


MISCELLANEOUS


SECTION 14.1           FORM OF DOCUMENTS DELIVERED TO THE TRUSTEE.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.  Any Opinion of Counsel may also be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, stating that the information
with respect to such matters is in the possession of the Issuer or the
Co-Issuer, unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer or
the Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s or the Co-Issuer’s rights to make such
request or direction, the Trustee shall be protected in acting in accordance
with such request or direction if it does not have knowledge of the occurrence
and continuation of such Default or Event of Default as provided in Section
6.1(e).

242


--------------------------------------------------------------------------------




Section 14.2           Acts of Securityholders.


(A)      ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER
OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
SECURITYHOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH SECURITYHOLDERS IN PERSON OR BY AN
AGENT DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS
ARE DELIVERED TO THE TRUSTEE, AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE
ISSUER AND/OR THE CO-ISSUER.  SUCH INSTRUMENT OR INSTRUMENTS (AND THE ACTION OR
ACTIONS EMBODIED THEREIN AND EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO
AS THE “ACT” OF THE SECURITYHOLDERS SIGNING SUCH INSTRUMENT OR INSTRUMENTS. 
PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH
AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE OF THIS INDENTURE AND CONCLUSIVE IN
FAVOR OF THE TRUSTEE, THE ISSUER AND THE CO-ISSUER, IF MADE IN THE MANNER
PROVIDED IN THIS SECTION 14.2.


(B)      THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH INSTRUMENT
OR WRITING MAY BE PROVED IN ANY MANNER WHICH THE TRUSTEE DEEMS SUFFICIENT.


(C)      THE PRINCIPAL AMOUNT AND REGISTERED NUMBERS OF NOTES HELD BY ANY
PERSON, AND THE DATE OF HIS HOLDING THE SAME, SHALL BE PROVED BY THE NOTES
REGISTER.  THE NOTIONAL AMOUNT AND REGISTERED NUMBERS OF THE PREFERRED SHARES
HELD BY ANY PERSON, AND THE DATE OF HIS HOLDING THE SAME, SHALL BE PROVED BY THE
REGISTER MAINTAINED WITH RESPECT TO THE PREFERRED SHARES.


(D)      ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER
OR OTHER ACTION BY THE SECURITYHOLDER SHALL BIND SUCH SECURITYHOLDER (AND ANY
TRANSFEREE THEREOF) OF SUCH SECURITY AND OF EVERY SECURITY ISSUED UPON THE
REGISTRATION THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF, IN RESPECT OF
ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE TRUSTEE, THE PREFERRED
SHARES PAYING AGENT, THE SHARE REGISTRAR, THE ISSUER OR THE CO-ISSUER IN
RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
SECURITY.


SECTION 14.3           NOTICES, ETC., TO THE TRUSTEE, THE ISSUER, THE CO-ISSUER,
THE COLLATERAL MANAGER, THE INITIAL PURCHASERS, EACH HEDGE COUNTERPARTY AND EACH
RATING AGENCY.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:


(A)      THE TRUSTEE BY ANY SECURITYHOLDER OR BY THE ISSUER OR THE CO-ISSUER
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR
FILED IN WRITING TO AND MAILED, BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE GUARANTEEING NEXT DAY DELIVERY
OR BY FACSIMILE IN LEGIBLE FORM, TO THE TRUSTEE ADDRESSED TO IT AT P.O. BOX 98,
COLUMBIA, MARYLAND 21046, ATTENTION:  CDO TRUST SERVICES GROUP – GRAMERCY REAL
ESTATE CDO 2006-1, FACSIMILE NUMBER:  (410) 715-3748, WITH A COPY TO ITS
CORPORATE TRUST OFFICE, OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING
TO THE ISSUER, THE CO-ISSUER OR SECURITYHOLDERS BY THE TRUSTEE;

243


--------------------------------------------------------------------------------





(B)      THE ISSUER BY THE TRUSTEE OR BY ANY SECURITYHOLDER SHALL BE SUFFICIENT
FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY
OVERNIGHT COURIER SERVICE OR BY FACSIMILE IN LEGIBLE FORM, TO THE ISSUER
ADDRESSED TO IT C/O GRAMERCY REAL ESTATE CDO 2006-1, LTD. AT C/O MAPLES FINANCE
LIMITED, P.O. BOX 1093GT, QUEENSGATE HOUSE, SOUTH CHURCH STREET, GEORGE TOWN,
GRAND CAYMAN, CAYMAN ISLANDS, FACSIMILE NUMBER:  345-945-7100, ATTENTION:  THE
DIRECTORS, OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE
TRUSTEE BY THE ISSUER, WITH A COPY TO THE COLLATERAL MANAGER AT ITS ADDRESS SET
FORTH BELOW;


(C)      THE CO-ISSUER BY THE TRUSTEE OR BY ANY SECURITYHOLDER SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY
PROVIDED) IF IN WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED,
SENT BY OVERNIGHT COURIER SERVICE OR BY FACSIMILE IN LEGIBLE FORM, TO THE
CO-ISSUER ADDRESSED TO IT IN C/O NATIONAL REGISTERED AGENTS, INC., 160 GREENTREE
DRIVE, SUITE 101, DOVER, DELAWARE 19904, FACSIMILE NUMBER:  (609) 716-0820, OR
AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE
CO-ISSUER, WITH A COPY TO THE COLLATERAL MANAGER AT ITS ADDRESS SET FORTH BELOW;


(D)      THE PREFERRED SHARES PAYING AGENT SHALL BE SUFFICIENT FOR EVERY PURPOSE
HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN WRITING TO AND MAILED, BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERED, SENT BY OVERNIGHT
COURIER SERVICE GUARANTEEING NEXT DAY DELIVERY OR BY FACSIMILE IN LEGIBLE FORM,
TO THE PREFERRED SHARES PAYING AGENT ADDRESSED TO IT AT P.O. BOX 98, COLUMBIA,
MARYLAND 21046, ATTENTION:  CDO TRUST SERVICES GROUP – GRAMERCY REAL ESTATE CDO
2006-1, FACSIMILE NUMBER:  (410) 715-3748, OR AT ANY OTHER ADDRESS PREVIOUSLY
FURNISHED IN WRITING BY THE TRUSTEE;


(E)      THE COLLATERAL MANAGER BY THE ISSUER, THE CO-ISSUER OR THE TRUSTEE
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED, FIRST
CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE OR BY
FACSIMILE IN LEGIBLE FORM, TO THE COLLATERAL MANAGER ADDRESSED TO IT AT GKK
MANAGER LLC, 420 LEXINGTON AVENUE, 19TH FLOOR, NEW YORK, NEW YORK 10170,
ATTENTION:  MARC HOLLIDAY AND ANDREW LEVINE, FACSIMILE NUMBER:  (212) 216-1785,
OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE ISSUER, THE
CO-ISSUER OR THE TRUSTEE;


(F)       EACH RATING AGENCY, AS APPLICABLE, BY THE ISSUER, THE CO-ISSUER, THE
COLLATERAL MANAGER OR THE TRUSTEE SHALL BE SUFFICIENT FOR EVERY PURPOSE
HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF IN WRITING AND MAILED,
FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT COURIER SERVICE
OR BY FACSIMILE IN LEGIBLE FORM, TO EACH RATING AGENCY ADDRESSED TO IT: IN THE
CASE OF S&P, AT STANDARD & POOR’S RATINGS SERVICES, A DIVISION OF THE
MCGRAW-HILL COMPANIES, INC., 55 WATER STREET, 41ST FLOOR, NEW YORK, NEW YORK
10041-0003, FACSIMILE NUMBER: (212) 438-2664, ATTENTION:  STRUCTURED FINANCE
RATINGS, ASSET-BACKED SECURITIES CBO/CLO SURVEILLANCE (AND BY ELECTRONIC MAIL AT
CDOSURVEILLANCE@STANDARDANDPOORS.COM; PROVIDED THAT ALL REPORTS REQUIRED TO BE
SUBMITTED TO S&P PURSUANT TO THIS INDENTURE ONLY SHALL BE PROVIDED IN ELECTRONIC
FORM TO SUCH E-MAIL ADDRESS); AND IN THE CASE OF MOODY’S, AT MOODY’S INVESTOR
SERVICES, INC., 99 CHURCH STREET, NEW YORK, NEW YORK 10007, FACSIMILE NUMBER:
(212) 553-4170, ATTENTION:  CBO/CLO MONITORING (OR BY ELECTRONIC MAIL AT
CDOMONITORING@MOODYS.COM) OR SUCH OTHER ADDRESS THAT A RATING AGENCY SHALL
DESIGNATE IN THE FUTURE;

244


--------------------------------------------------------------------------------





(G)      EACH HEDGE COUNTERPARTY BY THE ISSUER, THE CO-ISSUER, THE COLLATERAL
MANAGER OR THE TRUSTEE SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY
OVERNIGHT COURIER SERVICE OR BY FACSIMILE IN LEGIBLE FORM, TO EACH HEDGE
COUNTERPARTY ADDRESSED TO IT AT THE ADDRESS SPECIFIED IN THE RELATED HEDGE
AGREEMENT OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE ISSUER,
THE CO-ISSUER, THE COLLATERAL MANAGER AND THE TRUSTEE BY EACH HEDGE
COUNTERPARTY; AND


(H)      THE INITIAL PURCHASERS BY THE ISSUER, THE CO-ISSUER, THE TRUSTEE OR THE
COLLATERAL MANAGER SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING
AND MAILED, FIRST CLASS POSTAGE PREPAID, HAND DELIVERED, SENT BY OVERNIGHT
COURIER SERVICE OR BY FACSIMILE IN LEGIBLE FORM TO THE INITIAL PURCHASERS AT (I)
WITH RESPECT TO WACHOVIA CAPITAL MARKET, LLC, C/O WACHOVIA CAPITAL MARKETS, LLC,
12 EAST 49TH STREET, 45TH FLOOR, NEW YORK, NY  10017, ATTENTION:  STRUCTURED
PRODUCTS GROUP, FACSIMILE NO.:  (212) 451-2565 AND (II) WITH RESPECT TO GOLDMAN,
SACHS & CO., C/O GOLDMAN, SACHS & CO., 85 BROAD STREET, NEW YORK, NEW YORK
10004.


SECTION 14.4           NOTICES TO NOTEHOLDERS; WAIVER.

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Notes of any event,


(A)      SUCH NOTICE SHALL BE SUFFICIENTLY GIVEN TO HOLDERS OF NOTES IF IN
WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, TO EACH HOLDER OF A NOTE
AFFECTED BY SUCH EVENT, AT THE ADDRESS OF SUCH HOLDER AS IT APPEARS IN THE NOTES
REGISTER, NOT EARLIER THAN THE EARLIEST DATE AND NOT LATER THAN THE LATEST DATE,
PRESCRIBED FOR THE GIVING OF SUCH NOTICE;


(B)      SUCH NOTICE SHALL BE IN THE ENGLISH LANGUAGE;


(C)      SUCH NOTICE SHALL ALSO BE PROVIDED TO THE IRISH PAYING AGENT (FOR SO
LONG AS ANY NOTES ARE LISTED ON THE IRISH STOCK EXCHANGE); AND


(D)      ALL REPORTS OR NOTICES TO PREFERRED SHAREHOLDERS SHALL BE SUFFICIENTLY
GIVEN IF PROVIDED IN WRITING AND MAILED, FIRST CLASS POSTAGE PREPAID, TO THE
PREFERRED SHARES PAYING AGENT.

Notwithstanding clause (a) above, a Holder of Notes may give the Trustee written
notice that it is requesting that notices to it be given by facsimile
transmissions and stating the facsimile number for such transmission. 
Thereafter, the Trustee shall give notices to such Holder by facsimile
transmission; provided that if such notice also requests that notices be given
by mail, then such notice shall also be given by mail in accordance with clause
(a) above.

The Trustee shall deliver to the Holders of the Notes any information or notice
requested to be so delivered by at least 25% of the Holders of any Class of
Notes.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any

245


--------------------------------------------------------------------------------




other cause, it shall be impracticable to give such notice by mail, then such
notification to Holders of Notes shall be made with the approval of the Trustee
and shall constitute sufficient notification to such Holders of Notes for every
purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

For so long as any Notes are listed on the Irish Stock Exchange and the rules of
such exchange so require, all notices to Noteholders of such Notes will be
published in the Daily Official List of the Irish Stock Exchange.


SECTION 14.5           EFFECT OF HEADINGS AND TABLE OF CONTENTS.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.


SECTION 14.6           SUCCESSORS AND ASSIGNS.

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.


SECTION 14.7           SEVERABILITY.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


SECTION 14.8           BENEFITS OF INDENTURE.

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Collateral Manager, each Hedge Counterparty, the Preferred
Shareholders, the Preferred Shares Paying Agent, the Share Registrar and the
Noteholders (each of whom, in the case of this subclause (ii), shall be an
express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.

246


--------------------------------------------------------------------------------




Section 14.9           Governing Law.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


SECTION 14.10         SUBMISSION TO JURISDICTION.

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2.  Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


SECTION 14.11         COUNTERPARTS.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


SECTION 14.12         LIABILITY OF CO-ISSUERS.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any assets of the Co-Issuer or the Issuer,
respectively.

247


--------------------------------------------------------------------------------




ARTICLE 15


ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS, COLLATERAL
MANAGEMENT AGREEMENT, ASSET SERVICING AGREEMENT AND THE CDO SERVICING AGREEMENT


SECTION 15.1           ASSIGNMENT OF COLLATERAL DEBT SECURITIES PURCHASE
AGREEMENT, THE COLLATERAL MANAGEMENT AGREEMENTS, THE ASSET SERVICING AGREEMENT
AND THE CDO SERVICING AGREEMENT.


(A)      THE ISSUER, IN FURTHERANCE OF THE COVENANTS OF THIS INDENTURE AND AS
SECURITY FOR THE NOTES AND AMOUNTS PAYABLE TO THE NOTEHOLDERS HEREUNDER AND THE
PERFORMANCE AND OBSERVANCE OF THE PROVISIONS HEREOF, HEREBY COLLATERALLY
ASSIGNS, TRANSFERS, CONVEYS AND SETS OVER TO THE TRUSTEE, FOR THE BENEFIT OF THE
NOTEHOLDERS AND EACH HEDGE COUNTERPARTY, ALL OF THE ISSUER’S ESTATE, RIGHT,
TITLE AND INTEREST IN, TO AND UNDER EACH COLLATERAL DEBT SECURITIES PURCHASE
AGREEMENT (NOW OR HEREAFTER ENTERED INTO), THE COLLATERAL MANAGEMENT AGREEMENT,
THE ASSET SERVICING AGREEMENT AND THE CDO SERVICING AGREEMENT (EACH, AN “ARTICLE
15 AGREEMENT”), INCLUDING, WITHOUT LIMITATION, (I) THE RIGHT TO GIVE ALL
NOTICES, CONSENTS AND RELEASES THEREUNDER, (II) THE RIGHT TO GIVE ALL NOTICES OF
TERMINATION AND TO TAKE ANY LEGAL ACTION UPON THE BREACH OF AN OBLIGATION OF A
SELLER OR THE COLLATERAL MANAGER THEREUNDER, INCLUDING THE COMMENCEMENT, CONDUCT
AND CONSUMMATION OF PROCEEDINGS AT LAW OR IN EQUITY, (III) THE RIGHT TO RECEIVE
ALL NOTICES, ACCOUNTINGS, CONSENTS, RELEASES AND STATEMENTS THEREUNDER AND (IV)
THE RIGHT TO DO ANY AND ALL OTHER THINGS WHATSOEVER THAT THE ISSUER IS OR MAY BE
ENTITLED TO DO THEREUNDER; PROVIDED, HOWEVER, THE TRUSTEE HEREBY GRANTS THE
ISSUER A LICENSE TO EXERCISE ALL OF THE ISSUER’S RIGHTS PURSUANT TO THE ARTICLE
15 AGREEMENTS WITHOUT NOTICE TO OR THE CONSENT OF THE TRUSTEE (EXCEPT AS
OTHERWISE EXPRESSLY REQUIRED BY THIS INDENTURE, INCLUDING, WITHOUT LIMITATION,
AS SET FORTH IN SUBSECTION (F) OF THIS SECTION 15.1) WHICH LICENSE SHALL BE AND
IS HEREBY DEEMED TO BE AUTOMATICALLY REVOKED UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT HEREUNDER UNTIL SUCH TIME, IF ANY, AS SUCH EVENT OF DEFAULT IS CURED OR
WAIVED.


(B)      THE ASSIGNMENT MADE HEREBY IS EXECUTED AS COLLATERAL SECURITY, AND THE
EXECUTION AND DELIVERY HEREBY SHALL NOT IN ANY WAY IMPAIR OR DIMINISH THE
OBLIGATIONS OF THE ISSUER UNDER THE PROVISIONS OF EACH OF THE ARTICLE 15
AGREEMENTS, NOR SHALL ANY OF THE OBLIGATIONS CONTAINED IN EACH OF THE ARTICLE 15
AGREEMENTS BE IMPOSED ON THE TRUSTEE.


(C)      UPON THE RETIREMENT OF THE NOTES, THE PAYMENT BY THE ISSUER OF ALL
AMOUNTS PAYABLE UNDER EACH HEDGE AGREEMENT AND THE RELEASE OF THE ASSETS FROM
THE LIEN OF THIS INDENTURE, THIS ASSIGNMENT AND ALL RIGHTS HEREIN ASSIGNED TO
THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY SHALL
CEASE AND TERMINATE AND ALL THE ESTATE, RIGHT, TITLE AND INTEREST OF THE TRUSTEE
IN, TO AND UNDER EACH OF THE ARTICLE 15 AGREEMENTS SHALL REVERT TO THE ISSUER
AND NO FURTHER INSTRUMENT OR ACT SHALL BE NECESSARY TO EVIDENCE SUCH TERMINATION
AND REVERSION.


(D)      THE ISSUER REPRESENTS THAT IT HAS NOT EXECUTED ANY ASSIGNMENT OF ANY OF
THE ARTICLE 15 AGREEMENTS OTHER THAN THIS COLLATERAL ASSIGNMENT.

248


--------------------------------------------------------------------------------





(E)      THE ISSUER AGREES THAT THIS ASSIGNMENT IS IRREVOCABLE, AND THAT IT
SHALL NOT TAKE ANY ACTION WHICH IS INCONSISTENT WITH THIS ASSIGNMENT OR MAKE ANY
OTHER ASSIGNMENT INCONSISTENT HEREWITH.  THE ISSUER SHALL, FROM TIME TO TIME
UPON THE REQUEST OF THE TRUSTEE, EXECUTE ALL INSTRUMENTS OF FURTHER ASSURANCE
AND ALL SUCH SUPPLEMENTAL INSTRUMENTS WITH RESPECT TO THIS ASSIGNMENT AS THE
TRUSTEE MAY SPECIFY.


(F)       THE ISSUER HEREBY AGREES, AND HEREBY UNDERTAKES TO OBTAIN THE
AGREEMENT AND CONSENT OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
IN THE COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS, THE COLLATERAL MANAGEMENT
AGREEMENT, THE ASSET SERVICING AGREEMENT AND THE CDO SERVICING AGREEMENT, AS
APPLICABLE, TO THE FOLLOWING:

(I)           EACH OF THE SELLER AND THE COLLATERAL MANAGER CONSENTS TO THE
PROVISIONS OF THIS COLLATERAL ASSIGNMENT AND AGREES TO PERFORM ANY PROVISIONS OF
THIS INDENTURE MADE EXPRESSLY APPLICABLE TO EACH OF THE SELLER AND THE
COLLATERAL MANAGER PURSUANT TO THE APPLICABLE ARTICLE 15 AGREEMENT;

(II)          EACH OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
ACKNOWLEDGES THAT THE ISSUER IS COLLATERALLY ASSIGNING ALL OF ITS RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE COLLATERAL DEBT SECURITIES PURCHASE
AGREEMENTS, THE COLLATERAL MANAGEMENT AGREEMENT, THE ASSET SERVICING AGREEMENT
AND THE CDO SERVICING AGREEMENT, AS APPLICABLE, TO THE TRUSTEE FOR THE BENEFIT
OF THE NOTEHOLDERS, EACH HEDGE COUNTERPARTY AND EACH OF THE SELLER AND THE
COLLATERAL MANAGER, AS APPLICABLE, AGREES THAT ALL OF THE REPRESENTATIONS,
COVENANTS AND AGREEMENTS MADE BY EACH OF THE SELLER AND THE COLLATERAL MANAGER,
AS APPLICABLE, IN THE APPLICABLE ARTICLE 15 AGREEMENT ARE ALSO FOR THE BENEFIT
OF, AND ENFORCEABLE BY, THE TRUSTEE, THE NOTEHOLDERS AND EACH HEDGE
COUNTERPARTY;

(III)         EACH OF THE SELLER AND THE COLLATERAL MANAGER, AS APPLICABLE,
SHALL DELIVER TO THE TRUSTEE DUPLICATE ORIGINAL COPIES OF ALL NOTICES,
STATEMENTS, COMMUNICATIONS AND INSTRUMENTS DELIVERED OR REQUIRED TO BE DELIVERED
TO THE ISSUER PURSUANT TO THE APPLICABLE ARTICLE 15 AGREEMENT;

(IV)        NONE OF THE ISSUER, THE SELLER OR THE COLLATERAL MANAGER SHALL ENTER
INTO ANY AGREEMENT AMENDING, MODIFYING OR TERMINATING THE APPLICABLE ARTICLE 15
AGREEMENT, (OTHER THAN IN RESPECT OF AN AMENDMENT OR MODIFICATION TO CURE ANY
INCONSISTENCY, AMBIGUITY OR MANIFEST ERROR) OR SELECTING OR CONSENTING TO A
SUCCESSOR COLLATERAL MANAGER, WITHOUT NOTIFYING EACH RATING AGENCY AND WITHOUT
THE PRIOR WRITTEN CONSENT AND WRITTEN CONFIRMATION OF EACH RATING AGENCY THAT
SUCH AMENDMENT, MODIFICATION OR TERMINATION WILL NOT CAUSE ITS THEN-CURRENT
RATINGS OF THE NOTES TO BE REDUCED;

(V)         EXCEPT AS OTHERWISE SET FORTH HEREIN AND THEREIN (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTIONS 12 AND 13 OF THE COLLATERAL MANAGEMENT
AGREEMENT), THE COLLATERAL MANAGER SHALL CONTINUE TO SERVE AS COLLATERAL MANAGER
UNDER THE COLLATERAL MANAGEMENT AGREEMENT, NOTWITHSTANDING THAT THE COLLATERAL
MANAGER SHALL NOT HAVE RECEIVED AMOUNTS DUE IT UNDER THE COLLATERAL MANAGEMENT
AGREEMENT BECAUSE SUFFICIENT FUNDS WERE NOT THEN AVAILABLE HEREUNDER TO PAY SUCH
AMOUNTS PURSUANT TO THE PRIORITY OF PAYMENTS.  THE COLLATERAL MANAGER AGREES NOT
TO CAUSE THE FILING OF A PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR THE
NONPAYMENT OF THE FEES OR OTHER AMOUNTS PAYABLE TO

249


--------------------------------------------------------------------------------




THE COLLATERAL MANAGER UNDER THE COLLATERAL MANAGEMENT AGREEMENT UNTIL THE
PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THIS INDENTURE AND THE EXPIRATION OF A
PERIOD EQUAL TO ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE
PERIOD THEN IN EFFECT) FOLLOWING SUCH PAYMENT; AND

(VI)        THE COLLATERAL MANAGER IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE NOTES OR THIS INDENTURE, AND THE COLLATERAL MANAGER IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  THE COLLATERAL MANAGER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY DO SO, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE
COLLATERAL MANAGER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR DELIVERY REQUIRING SIGNATURE AND PROOF OF DELIVERY OF COPIES OF
SUCH INITIAL PROCESS TO IT AT GKK MANAGER LLC, 420 LEXINGTON AVENUE, 19TH FLOOR,
NEW YORK, NEW YORK 10170, ATTENTION:  ANDREW LEVINE.  THE COLLATERAL MANAGER
AGREES THAT A FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

250


--------------------------------------------------------------------------------



ARTICLE 16


HEDGE AGREEMENT


SECTION 16.1           ISSUER’S OBLIGATIONS UNDER HEDGE AGREEMENT.


(A)      ON THE CLOSING DATE AND THEREAFTER, AND ON AND AFTER ANY DATE ON WHICH
THE ISSUER ENTERS INTO AN ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT (INCLUDING
ANY RELATED HEDGE COUNTERPARTY CREDIT SUPPORT), THE ISSUER AS DIRECTED BY THE
COLLATERAL MANAGER SHALL (I) REQUIRE THAT EACH HEDGE COUNTERPARTY THERETO, OR
ANY THIRD PARTY (INCLUDING AN AFFILIATE OF SUCH HEDGE COUNTERPARTY) THAT (A) HAS
ABSOLUTELY AND UNCONDITIONALLY GUARANTEED THE OBLIGATIONS OF THE HEDGE
COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT (WITH SUCH FORM OF GUARANTY AS
SHALL BE SATISFACTORY TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER),
(B) HAS ENTERED INTO CREDIT INTERMEDIATION ARRANGEMENTS IN RESPECT OF THE
OBLIGATIONS OF THE HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT
SATISFACTORY TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER, (C) IS THE
ISSUING BANK ON ONE OR MORE LETTERS OF CREDIT SUPPORTING THE OBLIGATIONS OF THE
HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT AND THAT SHALL BE
REASONABLY ACCEPTABLE TO EACH RATING AGENCY THEN RATING ANY NOTES HEREUNDER OR
(D) HAS PROVIDED ANY OTHER ADDITIONAL CREDIT SUPPORT AND SUCH INCLUSION OF
ADDITIONAL CREDIT SUPPORT SHALL HAVE SATISFIED THE RATING AGENCY CONDITION (ANY
SUCH THIRD PARTY, INCLUDING AN AFFILIATE OF SUCH HEDGE COUNTERPARTY, A “HEDGE
COUNTERPARTY CREDIT SUPPORT PROVIDER”)) HAS, AT THE TIME THE HEDGE AGREEMENT IS
EXECUTED, WITH RESPECT TO ITSELF AS AN ISSUER OR WITH RESPECT TO ITS
INDEBTEDNESS, CREDIT RATINGS AT LEAST EQUAL TO THE HEDGE COUNTERPARTY COLLATERAL
THRESHOLD RATING, AND WILL MAINTAIN (AT THE HEDGE COUNTERPARTY’S OR THE HEDGE
COUNTERPARTY’S CREDIT SUPPORT PROVIDER’S EXPENSE), SUBJECT TO SECTION 16.1(D)
HEREOF, WITH RESPECT TO ITSELF AS AN ISSUER OR WITH RESPECT TO ITS INDEBTEDNESS,
CREDIT RATINGS AT LEAST EQUAL TO THE HEDGE COUNTERPARTY REQUIRED RATING, BY EACH
RATING AGENCY THEN RATING ANY NOTES HEREUNDER, (II) EXCEPT WITH RESPECT TO A
FORM-APPROVED LIABILITY HEDGE, SATISFY THE RATING AGENCY CONDITION WITH RESPECT
TO ANY ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT AND THE RELATED HEDGE
COUNTERPARTY AND (III) ASSIGN AND GRANT A SECURITY INTEREST IN SUCH HEDGE
AGREEMENT TO THE TRUSTEE PURSUANT TO THIS INDENTURE.  EACH HEDGE AGREEMENT WILL
PROVIDE THAT NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF SUCH HEDGE
AGREEMENT, INCLUDING ANY ADDITIONAL OR REPLACEMENT HEDGE AGREEMENT WILL BE
EFFECTIVE UNLESS (A) EVIDENCED BY A WRITING EXECUTED BY EACH PARTY THERETO, (B)
THE TRUSTEE HAS ACKNOWLEDGED ITS CONSENT THERETO IN WRITING AND (C) EACH RATING
AGENCY CONFIRMS THAT SUCH AMENDMENT, MODIFICATION OR WAIVER WILL NOT CAUSE THE
REDUCTION OR WITHDRAWAL OF ITS THEN-CURRENT RATING ON ANY CLASS OF NOTES.


(B)      THE TRUSTEE SHALL, ON BEHALF OF THE ISSUER, PAY AMOUNTS DUE TO EACH
HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENTS IN ACCORDANCE WITH SECTION
10.2(F), THE PRIORITY OF PAYMENTS AND SECTION 16.1(G) HEREOF.


(C)      THE NOTIONAL AMOUNT OF CERTAIN HEDGE AGREEMENTS PROVIDING FOR FLOATING
RATE PAYMENTS TO THE ISSUER WILL BE CALCULATED AS A PERCENTAGE OF THE PRINCIPAL
AMOUNT OF THE NOTES ORIGINALLY ANTICIPATED TO BE OUTSTANDING ON EACH PAYMENT
DATE BASED ON CERTAIN ASSUMPTIONS. IN ACCORDANCE WITH THE TERMS OF EACH HEDGE
AGREEMENT, SUCH NOTIONAL AMOUNT

251


--------------------------------------------------------------------------------





WILL BE REDUCED BY THE ISSUER (OR THE COLLATERAL MANAGER ON BEHALF OF THE
ISSUER) OR EACH HEDGE COUNTERPARTY ON EACH PAYMENT DATE TO THE EXTENT THAT (I)
THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES IS LESS THAN THE SCHEDULED
AGGREGATE NOTIONAL AMOUNT OF THE RELATED HEDGE AGREEMENTS FOR SUCH PAYMENT DATE
AND/OR (II) THE NET OUTSTANDING PORTFOLIO BALANCE IS LESS THAN THE SCHEDULED
AGGREGATE NOTIONAL AMOUNT OF THE RELATED HEDGE AGREEMENTS FOR SUCH PAYMENT DATE
AND/OR (III) IN THE CASE OF A LIABILITY HEDGE OR OTHER SINGLE ASSET-SPECIFIC
HEDGE AGREEMENT, THE OUTSTANDING PRINCIPAL BALANCE OF THE RELATED UNDERLYING
COLLATERAL DEBT SECURITY IS LESS THAN A PERCENTAGE (AS SET FORTH IN THE RELATED
HEDGE AGREEMENT) OF THE SCHEDULED MATERIAL AMOUNT OF THE RELATED HEDGE
AGREEMENT; PROVIDED THAT IF ANY NOTES ARE THEN OUTSTANDING, THE TRUSTEE SHALL
FIRST HAVE RECEIVED WRITTEN EVIDENCE THAT THE RATING AGENCY CONDITION WITH
RESPECT TO MOODY’S AND S&P HAS BEEN SATISFIED WITH RESPECT TO SUCH REDUCTION
OTHER THAN AS SCHEDULED AND FITCH SHALL HAVE BEEN NOTIFIED OF SUCH REDUCTION
OTHER THAN AS SCHEDULED.  ADDITIONALLY, SUBJECT TO SATISFACTION OF THE RATING
AGENCY CONDITION WITH RESPECT TO MOODY’S AND S&P AND THE NOTIFICATION OF FITCH
IN RESPECT THEREOF, A TERMINATION IN PART OF A HEDGE AGREEMENT AND A
CORRESPONDING REDUCTION IN THE NOTIONAL AMOUNT OF THE HEDGE AGREEMENT MAY OCCUR,
IN THE EVENT OF A MANDATORY REDEMPTION OR SPECIAL AMORTIZATION OF THE NOTES. 
THE ISSUER’S REMAINING OBLIGATIONS IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS
WILL NOT BE AFFECTED BY ANY SUCH REDUCTION.  NOTWITHSTANDING ANY RIGHT OF THE
ISSUER TO TERMINATE EACH HEDGE AGREEMENT OR RELATED HEDGE COUNTERPARTY CREDIT
SUPPORT UPON THE OCCURRENCE OF A TERMINATION EVENT OR AN EVENT OF DEFAULT (EACH
AS DEFINED IN EACH HEDGE AGREEMENT) OR OTHERWISE PURSUANT TO A HEDGE AGREEMENT,
THE ISSUER SHALL NOT (X) TERMINATE ANY HEDGE AGREEMENT OR HEDGE COUNTERPARTY
CREDIT SUPPORT OR (Y) CAUSE THE NON-REPLACEMENT OF ANY TERMINATED HEDGE
AGREEMENT, UNLESS IN EACH CASE THE ISSUER NOTIFIES FITCH THEREOF AND OBTAINS A
WRITTEN CONFIRMATION FROM MOODY’S AND S&P THAT SUCH TERMINATION OR
NON-REPLACEMENT, AS APPLICABLE, WOULD NOT CAUSE SUCH RATING AGENCY’S
THEN-CURRENT RATING ON ANY CLASS OF NOTES, AS APPLICABLE, TO BE ADVERSELY
QUALIFIED, REDUCED, SUSPENDED OR WITHDRAWN.


(D)      EACH HEDGE AGREEMENT SHALL PROVIDE FOR TERMINATION, AND SHALL BE
CAPABLE OF BEING TERMINATED (I) BY OR ON BEHALF OF THE ISSUER UPON THE FAILURE
OF THE RELATED HEDGE COUNTERPARTY TO POST COLLATERAL UNDER A HEDGE COUNTERPARTY
CREDIT SUPPORT WITHIN THE TIME PERIOD SPECIFIED IN THE RELATED HEDGE AGREEMENT
OR PROVIDE OTHER ALTERNATE CREDIT ENHANCEMENT IN ACCORDANCE WITH THE RELATED
HEDGE AGREEMENT, AND UPON THE FAILURE OF THE RELATED HEDGE COUNTERPARTY TO MAKE
A PERMITTED TRANSFER (AT THE HEDGE COUNTERPARTY’S SOLE COST AND EXPENSE) OF ALL
OF ITS RIGHTS AND OBLIGATIONS UNDER THE RELATED HEDGE AGREEMENT OR SUBJECT TO
SATISFACTION OF THE RATING AGENCY CONDITION, TO A COUNTERPARTY THAT MAINTAINS
THE HEDGE COUNTERPARTY REQUIRED RATINGS WITHIN THE TIME PERIOD SPECIFIED IN THE
RELATED HEDGE AGREEMENT, AFTER THE FAILURE OF THE RELATED HEDGE COUNTERPARTY (OR
ANY HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER) TO HAVE THE HEDGE COUNTERPARTY
COLLATERAL THRESHOLD RATINGS; (II) BY OR ON BEHALF OF THE ISSUER UPON THE
FAILURE OF THE RELATED HEDGE COUNTERPARTY TO MAKE A PERMITTED TRANSFER (AT THE
RELATED HEDGE COUNTERPARTY’S SOLE COST AND EXPENSE) OF ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THE RELATED HEDGE AGREEMENT WITHIN THE TIME PERIOD SPECIFIED
IN THE RELATED HEDGE AGREEMENT AFTER THE FAILURE OF THE RELATED HEDGE
COUNTERPARTY (OR ANY HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER) TO HAVE THE
HEDGE COUNTERPARTY REQUIRED RATINGS (PROVIDED, HOWEVER, THAT THE RELATED HEDGE
COUNTERPARTY SHALL CONTINUE TO POST COLLATERAL AND USE ITS BEST EFFORTS TO FIND
A REPLACEMENT PURSUANT TO THE RELATED HEDGE AGREEMENT UNTIL THE EARLIER TO OCCUR
OF TERMINATION OF THE RELATED HEDGE AGREEMENT BY OR ON BEHALF OF THE ISSUER OR
CONSUMMATION OF A PERMITTED TRANSFER UNLESS THE RATING AGENCY

252


--------------------------------------------------------------------------------





CONDITION HAS BEEN SATISFIED WITH RESPECT TO SUCH TERMINATION, (III) BY THE
RELATED HEDGE COUNTERPARTY, UPON THE FAILURE OF THE ISSUER TO MAKE, WHEN DUE,
ANY SCHEDULED PERIODIC PAYMENTS UNDER THE RELATED HEDGE AGREEMENT, (IV) IN WHOLE
OR IN PART AS PROVIDED IN THE RELATED HEDGE AGREEMENT, UPON THE FINAL SALE OF
THE ASSETS, AN AUCTION CALL REDEMPTION, AN OPTIONAL REDEMPTION, A CLEAN-UP CALL
OR A TAX REDEMPTION, (V) IN PART AS PROVIDED IN THE RELATED HEDGE AGREEMENT,
SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION WITH RESPECT TO MOODY’S
AND S&P, UPON A MANDATORY REDEMPTION OR A SPECIAL AMORTIZATION, (VI) BY THE
RELATED HEDGE COUNTERPARTY UPON ANY DECLARATION BY THE TRUSTEE THAT THE NOTES
HAVE BECOME DUE AND PAYABLE OR (VII) AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE
RELATED HEDGE AGREEMENT.  THE ISSUER SHALL SATISFY THE RATING AGENCY CONDITION
WITH RESPECT TO MOODY’S AND S&P WITH RESPECT TO ANY TRANSFER OF ALL OF THE
RIGHTS AND OBLIGATIONS OF ANY HEDGE COUNTERPARTY UNDER ANY HEDGE AGREEMENT.


(E)      THE TRUSTEE SHALL, PRIOR TO THE CLOSING DATE, ESTABLISH A SINGLE,
SEGREGATED TRUST ACCOUNT WITH RESPECT TO EACH HEDGE COUNTERPARTY IN THE NAME OF
THE TRUSTEE, EACH DESIGNATED AS THE “HEDGE COLLATERAL ACCOUNT,” WHICH SHALL BE
HELD IN TRUST FOR THE BENEFIT OF THE NOTEHOLDERS AND THE APPLICABLE HEDGE
COUNTERPARTY, OVER WHICH THE TRUSTEE SHALL HAVE EXCLUSIVE CONTROL AND THE SOLE
RIGHT OF WITHDRAWAL, AND IN WHICH NO PERSON OTHER THAN THE TRUSTEE AND THE
NOTEHOLDERS AND THE APPLICABLE HEDGE COUNTERPARTY SHALL HAVE ANY LEGAL OR
BENEFICIAL INTEREST.  THE TRUSTEE SHALL DEPOSIT ALL COLLATERAL RECEIVED FROM THE
RELATED HEDGE COUNTERPARTY UNDER THE RELATED HEDGE AGREEMENT IN THE RELATED
HEDGE COLLATERAL ACCOUNT.  ANY AND ALL FUNDS AT ANY TIME ON DEPOSIT IN, OR
OTHERWISE TO THE CREDIT OF, EACH HEDGE COLLATERAL ACCOUNT SHALL BE HELD IN TRUST
BY THE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS.  THE ONLY PERMITTED
WITHDRAWAL FROM OR APPLICATION OF FUNDS ON DEPOSIT IN, OR OTHERWISE TO THE
CREDIT OF, EACH HEDGE COLLATERAL ACCOUNT SHALL BE (I) FOR APPLICATION TO
OBLIGATIONS OF THE APPLICABLE HEDGE COUNTERPARTY TO THE ISSUER UNDER THE RELATED
HEDGE AGREEMENT IN ACCORDANCE WITH THE TERMS OF SUCH HEDGE AGREEMENT OR (II) TO
RETURN COLLATERAL TO THE APPLICABLE HEDGE COUNTERPARTY WHEN AND AS REQUIRED BY
THE RELATED HEDGE AGREEMENT, WHICH THE TRUSTEE SHALL RETURN TO THE APPLICABLE
HEDGE COUNTERPARTY IN ACCORDANCE WITH THE RELATED HEDGE AGREEMENT.  EACH HEDGE
COLLATERAL ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “A-” OR
“A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1”
OR “F1,” AS APPLICABLE.


(F)       UPON THE DEFAULT BY A HEDGE COUNTERPARTY IN THE PAYMENT WHEN DUE OF
ITS OBLIGATIONS TO THE ISSUER UNDER THE RELATED HEDGE AGREEMENT (FOLLOWING THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD), THE TRUSTEE SHALL FORTHWITH PROVIDE
FACSIMILE NOTICE THEREOF TO THE ISSUER, THE COLLATERAL MANAGER, EACH OF THE
RATING AGENCIES AND, IF APPLICABLE, ANY HEDGE COUNTERPARTY CREDIT SUPPORT
PROVIDER.  WHEN THE TRUSTEE BECOMES AWARE OF SUCH DEFAULT, THE TRUSTEE SHALL
MAKE A DEMAND ON THE APPLICABLE HEDGE COUNTERPARTY, OR ANY HEDGE COUNTERPARTY
CREDIT SUPPORT PROVIDER, IF APPLICABLE, FOR PAYMENT FORTHWITH.  THE TRUSTEE
SHALL GIVE NOTICE TO THE NOTEHOLDERS AND FURTHER NOTICE TO THE COLLATERAL
MANAGER UPON THE CONTINUING FAILURE BY SUCH HEDGE COUNTERPARTY OR ANY HEDGE
COUNTERPARTY CREDIT SUPPORT PROVIDER TO PERFORM ITS OBLIGATIONS DURING THE TWO
(2) BUSINESS DAYS FOLLOWING A DEMAND MADE BY THE TRUSTEE ON SUCH HEDGE
COUNTERPARTY OR ANY SUCH HEDGE COUNTERPARTY CREDIT SUPPORT PROVIDER.

253


--------------------------------------------------------------------------------





(G)      UPON THE TERMINATION OR PARTIAL TERMINATION OF EACH HEDGE AGREEMENT,
THE ISSUER AT THE DIRECTION OF THE COLLATERAL MANAGER AND THE TRUSTEE SHALL TAKE
SUCH COMMERCIALLY REASONABLE ACTIONS (FOLLOWING THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD AND AFTER THE EXPIRATION OF THE APPLICABLE TIME PERIOD SET FORTH IN
THE RELATED HEDGE AGREEMENT) TO ENFORCE THE RIGHTS OF THE ISSUER AND THE TRUSTEE
THEREUNDER AS MAY BE PERMITTED BY THE TERMS OF THE HEDGE AGREEMENT AND
CONSISTENT WITH THE TERMS HEREOF, AND SHALL APPLY THE PROCEEDS OF ANY SUCH
ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF THE LIQUIDATION OF ANY
COLLATERAL PLEDGED BY OR ON BEHALF OF EACH HEDGE COUNTERPARTY) TO ENABLE THE
ISSUER TO ENTER INTO AN ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS WITHIN THIRTY
(30) DAYS OF THE EXPIRATION OF ANY SUCH GRACE PERIOD AND SUCH APPLICABLE TIME
PERIOD AS SET FORTH IN THE RELATED HEDGE AGREEMENT ON SUBSTANTIALLY IDENTICAL
TERMS OR ON SUCH OTHER TERMS SUBJECT TO THE RATING AGENCY CONDITION.  THE
TRUSTEE SHALL, PROMPTLY AFTER THE CLOSING DATE, IN RESPECT OF EACH HEDGE
COUNTERPARTY, ESTABLISH A SINGLE SEGREGATED TRUST ACCOUNT IN THE NAME OF THE
TRUSTEE, EACH DESIGNATED THE “HEDGE TERMINATION ACCOUNT,” WHICH SHALL BE HELD IN
TRUST FOR THE BENEFIT OF THE NOTEHOLDERS AND EACH HEDGE COUNTERPARTY AND OVER
WHICH THE TRUSTEE WILL HAVE EXCLUSIVE CONTROL AND THE SOLE RIGHT OF WITHDRAWAL,
AND IN EACH OF WHICH NO PERSON OTHER THAN THE TRUSTEE, THE NOTEHOLDERS AND THE
HEDGE COUNTERPARTY WILL HAVE ANY LEGAL OR BENEFICIAL INTEREST.  EACH HEDGE
COLLATERAL ACCOUNT SHALL REMAIN AT ALL TIMES WITH THE CORPORATE TRUST OFFICE OR
A FINANCIAL INSTITUTION HAVING A LONG-TERM DEBT RATING AT LEAST EQUAL TO “A-” OR
“A2,” AS APPLICABLE, OR A SHORT-TERM DEBT RATING AT LEAST EQUAL TO “A-1,” “P-1”
OR “F1,” AS APPLICABLE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO
THE CONTRARY, ANY PAYMENTS (OTHER THAN PAYMENTS RELATING TO PAST-DUE SCHEDULED
PAYMENTS ON A HEDGE AGREEMENT) RECEIVED BY THE ISSUER OR TRUSTEE IN CONNECTION
WITH EITHER (X) THE TERMINATION (IN WHOLE OR IN PART) OF A RELATED HEDGE
AGREEMENT OR (Y) THE EXECUTION OF AN ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS
SHALL BE IMMEDIATELY TRANSFERRED TO THE TRUSTEE FOR DEPOSIT INTO THE RELATED
HEDGE TERMINATION ACCOUNT.  ANY COSTS ATTRIBUTABLE TO ENTERING INTO AN
ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS (OTHER THAN IN CONNECTION WITH A
PERMITTED TRANSFER) WITH RESPECT TO THE RELATED HEDGE COUNTERPARTY SHALL BE PAID
FROM THE RELATED HEDGE TERMINATION ACCOUNT, AND ANY SUCH AMOUNTS WHICH ARE
PAYABLE BUT EXCEED THE BALANCE IN THE RELATED HEDGE TERMINATION ACCOUNT SHALL BE
BORNE SOLELY BY THE ISSUER AND SHALL CONSTITUTE EXPENSES PAYABLE UNDER CLAUSE
(5) OF SECTION 11.1(A)(I) HEREOF.  ADDITIONALLY, ANY AMOUNTS THAT ARE DUE AND
PAYABLE TO A HEDGE COUNTERPARTY UPON A TERMINATION OF A HEDGE AGREEMENT SHALL BE
PAID FROM ANY AMOUNTS ON DEPOSIT IN THE RELATED HEDGE TERMINATION ACCOUNT, AND,
TO THE EXTENT THE AMOUNTS ON DEPOSIT IN SUCH HEDGE TERMINATION ACCOUNT ARE
INSUFFICIENT TO PAY ALL SUCH AMOUNTS, THEN SUCH AMOUNTS WILL BE PAYABLE IN
ACCORDANCE WITH SECTIONS 11.1(A)(I) AND (II) HEREOF.  ANY AMOUNTS REMAINING ON
DEPOSIT IN A HEDGE TERMINATION ACCOUNT RELATED TO A HEDGE AGREEMENT FOLLOWING
PAYMENT TO THE HEDGE COUNTERPARTY SHALL BE TRANSFERRED TO THE PRINCIPAL
COLLECTION ACCOUNT AND SHALL CONSTITUTE PRINCIPAL PROCEEDS.  IF DETERMINING THE
AMOUNT PAYABLE UNDER THE TERMINATED HEDGE AGREEMENT, THE ISSUER OR THE
COLLATERAL MANAGER ON BEHALF OF THE ISSUER SHALL SEEK QUOTATIONS IN ACCORDANCE
WITH THE TERMS OF THE RELATED HEDGE AGREEMENT FROM REFERENCE MARKET-MAKERS WHOSE
RATINGS ARE AT LEAST EQUAL TO THE HEDGE COUNTERPARTY COLLATERAL THRESHOLD
RATINGS.  IN CERTAIN CIRCUMSTANCES, A HEDGE AGREEMENT MAY PROVIDE THAT THE
APPLICABLE HEDGE COUNTERPARTY IS RESPONSIBLE FOR DETERMINING THE AMOUNTS
PAYABLE.  IN ADDITION, THE ISSUER OR THE COLLATERAL MANAGER ON BEHALF OF THE
ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TERMINATION OF THE
RELATED HEDGE AGREEMENT TO BECOME

254


--------------------------------------------------------------------------------





EFFECTIVE SIMULTANEOUSLY WITH THE EFFECTIVENESS OF A REPLACEMENT THERETO,
DESCRIBED AS AFORESAID.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, FOR SO
LONG AS ANY CLASS OF NOTES IS OUTSTANDING UNDER THIS INDENTURE AND IS RATED BY
(I) S&P IF ANY HEDGE COUNTERPARTY FALLS BELOW (A) A RATING BY S&P OF AT LEAST
“A+” (IF SUCH HEDGE COUNTERPARTY DOES NOT HAVE A SHORT-TERM DEBT RATING FROM
S&P) OR (B) A SHORT-TERM DEBT RATING BY S&P OF AT LEAST “A-1”, THEN SUCH HEDGE
COUNTERPARTY SHALL, WITHIN THIRTY (30) DAYS, POST COLLATERAL IN RESPECT OF ITS
OBLIGATIONS UNDER THE RELATED HEDGE AGREEMENT.


SECTION 16.2           COLLATERAL DEBT SECURITIES PURCHASE AGREEMENTS.

Following the Closing Date, unless a Collateral Debt Securities Purchase
Agreement is necessary to comply with the provisions of this Indenture, the
Issuer may acquire Collateral Debt Securities in accordance with customary
settlement procedures in the relevant markets. In any event, the Issuer shall
obtain from any seller of a Loan, all Underlying Instruments with respect to
each Collateral Debt Security and all Underlying Instruments related to any
related Senior Tranche that govern, directly or indirectly, the rights and
obligations of the owner of the Collateral Debt Security with respect to the
Underlying Term Loan, the Underlying Mortgaged Property and the Collateral Debt
Security and any certificate evidencing the Collateral Debt Security.


SECTION 16.3           CURE RIGHTS.


(A)      IF THE ISSUER, AS HOLDER OF A LOAN, HAS THE RIGHT PURSUANT TO THE
RELATED UNDERLYING INSTRUMENTS TO CURE AN EVENT OF DEFAULT ON THE UNDERLYING
TERM LOAN, THE COLLATERAL MANAGER MAY, IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD ADVANCE FROM ITS OWN FUNDS WITH RESPECT TO THE LOAN AS A
REIMBURSABLE CURE ADVANCE, ALL SUCH AMOUNTS AS ARE NECESSARY TO EFFECT THE
TIMELY CURE OF SUCH EVENT OF DEFAULT PURSUANT TO THE TERMS OF THE RELATED
UNDERLYING INSTRUMENTS; PROVIDED THAT (I) SUCH ADVANCES MAY ONLY BE MADE (A) TO
THE EXTENT THAT THE COLLATERAL MANAGER REASONABLY BELIEVES THAT SUCH CASH
ADVANCES CAN BE REPAID FROM FUTURE PAYMENTS ON THE RELATED UNDERLYING COMMERCIAL
MORTGAGE LOAN AND IN ACCORDANCE WITH THE COLLATERAL MANAGER’S SERVICING STANDARD
AND (B) IF THE COLLATERAL MANAGER RECEIVES WRITTEN INSTRUCTION FROM HOLDERS OF
AT LEAST A MAJORITY OF THE AGGREGATE OUTSTANDING NOTIONAL AMOUNT OF THE
PREFERRED SHARES WITH RESPECT THERETO, AND (II) THE PARTICULAR ADVANCE WOULD
NOT, IF MADE, CONSTITUTE A NONRECOVERABLE CURE ADVANCE.  THE DETERMINATION BY
THE COLLATERAL MANAGER THAT IT HAS MADE A NONRECOVERABLE CURE ADVANCE OR THAT
ANY PROPOSED CURE ADVANCE, IF MADE, WOULD CONSTITUTE A NONRECOVERABLE CURE
ADVANCE SHALL BE MADE BY THE COLLATERAL MANAGER IN ITS REASONABLE GOOD FAITH
JUDGMENT IN ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD AND SHALL
BE EVIDENCED BY AN OFFICER’S CERTIFICATE DELIVERED PROMPTLY TO THE TRUSTEE,
SETTING FORTH THE BASIS FOR SUCH DETERMINATION, ACCOMPANIED BY AN APPRAISAL, IF
AVAILABLE, OR AN INDEPENDENT BROKER’S OPINION OF THE VALUE OF THE UNDERLYING
MORTGAGED PROPERTY AND ANY INFORMATION THAT THE COLLATERAL MANAGER MAY HAVE
OBTAINED AND THAT SUPPORTS SUCH DETERMINATION.  THE COLLATERAL MANAGER WILL BE
ENTITLED TO REIMBURSEMENT FROM ANY SUBSEQUENT PAYMENTS OR RECOVERIES ON EACH
COLLATERAL DEBT SECURITY IN RESPECT OF WHICH IT MAKES A CURE ADVANCE IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS IF SUCH REIMBURSEMENT WOULD NOT CAUSE
AN INTEREST SHORTFALL; PROVIDED THAT, IF AT ANY

255


--------------------------------------------------------------------------------





TIME THE COLLATERAL MANAGER SHALL DETERMINE IN ITS SOLE DISCRETION, EXERCISED IN
GOOD FAITH AND IN ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD,
THAT A CURE ADVANCE PREVIOUSLY MADE IS A NONRECOVERABLE CURE ADVANCE, THE
COLLATERAL MANAGER SHALL BE ENTITLED TO REIMBURSEMENTS FOR SUCH NONRECOVERABLE
CURE ADVANCE FROM SUBSEQUENT PAYMENTS OR COLLECTIONS WITH RESPECT TO THE ASSETS
ON ANY BUSINESS DAY DURING ANY INTEREST ACCRUAL PERIOD PRIOR TO THE RELATED
DETERMINATION DATE (OR ON A PAYMENT DATE PRIOR TO ANY PAYMENT OF INTEREST ON OR
PRINCIPAL OF THE NOTES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS). 
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL MANAGER WILL BE PERMITTED (BUT NOT
OBLIGATED) TO DEFER OR OTHERWISE STRUCTURE THE TIMING OF RECOVERY OF ANY
NONRECOVERABLE CURE ADVANCE IN SUCH MANNER AS THE COLLATERAL MANAGER DETERMINES
(SUBJECT TO THE APPLICABLE PROVISIONS OF THE ASSET SERVICING AGREEMENT) IS IN
THE BEST INTEREST OF THE NOTEHOLDERS AS A COLLECTIVE WHOLE, WHICH MAY INCLUDE
BEING REIMBURSED FOR SUCH NONRECOVERABLE CURE ADVANCE IN INSTALLMENTS; PROVIDED
THAT THE COLLATERAL MANAGER WILL NOT BE PERMITTED TO DEFER RECOVERY OF ANY
NONRECOVERABLE CURE ADVANCE (OR ANY PORTION THEREOF) ON ANY PAYMENT DATE TO THE
EXTENT THAT THERE ARE AMOUNTS AVAILABLE TO BE DISTRIBUTED TO THE PREFERRED
SHARES PAYING AGENT FOR DEPOSIT INTO THE PREFERRED SHARES DISTRIBUTION ACCOUNT
ON SUCH PAYMENT DATE FOR DISTRIBUTION TO THE HOLDERS OF THE PREFERRED SHARES IN
ACCORDANCE WITH THE PRIORITY OF PAYMENTS WITHOUT REGARD TO SUCH DEFERRAL.  FOR
THE AVOIDANCE OF DOUBT, THE COLLATERAL MANAGER MAY TERMINATE ANY SUCH DEFERMENT
AT ANY TIME.


(B)      ON THE BUSINESS DAY PRECEDING EACH DETERMINATION DATE, THE COLLATERAL
MANAGER MAY REQUEST BY OFFICER’S CERTIFICATE DELIVERED TO THE TRUSTEE,
REIMBURSEMENT FOR ANY (X) CURE ADVANCE OR (Y) NONRECOVERABLE CURE ADVANCE, FROM
ANY AMOUNTS RECEIVED WITH RESPECT TO THE RELATED COLLATERAL DEBT SECURITY OR THE
ASSETS, RESPECTIVELY.  NO LATER THAN THE PAYMENT DATE RELATED TO THE
DETERMINATION DATE FOR WHICH THE COLLATERAL MANAGER HAS DELIVERED AN OFFICER’S
CERTIFICATE REQUESTING REIMBURSEMENT OF A CURE ADVANCE OR A NONRECOVERABLE CURE
ADVANCE, THE TRUSTEE SHALL TRANSFER TO THE COLLATERAL MANAGER, BY WIRE TRANSFER
TO AN ACCOUNT IDENTIFIED TO THE TRUSTEE IN WRITING, THE AMOUNT OF SUCH CURE
ADVANCE OR NONRECOVERABLE CURE ADVANCE, AS APPLICABLE.


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE
COLLATERAL MANAGER SHALL NOT BE REQUIRED TO MAKE ANY CURE ADVANCE THAT IT
DETERMINES IN ITS REASONABLE, GOOD FAITH JUDGMENT WOULD CONSTITUTE A
NONRECOVERABLE CURE ADVANCE AS DETERMINED PURSUANT TO SECTION 16.3(A).


SECTION 16.4           PURCHASE RIGHT; MAJORITY PREFERRED SHARES HOLDER.

If the Issuer, as holder of a Participation or B Note, has the right pursuant to
the related Underlying Instruments to purchase any related Senior Tranche(s),
the Issuer may, and shall if directed by the Majority Preferred Shares Holder,
exercise such right, if the Collateral Manager determines based on the
Collateral Manager Servicing Standard that the exercise of the option would be
in the best interest of the Noteholders, but may not exercise such right if the
Collateral Manager determines otherwise.  The Collateral Manager shall deliver
to the Trustee an Officer’s Certificate certifying such determination,
accompanied by an Act of the Majority Preferred Shares Holder directing the
Issuer to exercise such right.  In connection with the purchase of any such
Senior Tranche(s), the Issuer shall assign to the Majority Preferred Shares
Holder or its designee all of its right, title and interest in such Senior
Tranche(s) in exchange for

256


--------------------------------------------------------------------------------




a purchase price (such price and any other associated expense of such exercise
to be paid by the Majority Preferred Shares Holder) of the Senior Tranche(s)
(or, if the Underlying Instruments permit, the Issuer may assign the purchase
right to the Majority Preferred Shares Holder or its designee; otherwise the
Majority Preferred Shares Holder or its designee shall fund the purchase by the
Issuer, which shall then assign the Senior Tranche(s) to the Majority Preferred
Shares Holder or its designee) (the “Purchase Option Purchase Price”), which
amount shall be delivered by the Majority Preferred Shares Holder or its
designee from its own funds to or upon the instruction of the Collateral Manager
in accordance with terms of the Underlying Instruments related to the
acquisition of such Senior Tranche(s).  The Trustee or the Issuer shall execute
and deliver at the Majority Preferred Shares Holder’s direction such instruments
of transfer or assignment prepared by the Majority Preferred Shares Holder, in
each case without recourse, as shall be necessary to transfer title to the
Majority Preferred Shares Holder or its designee of the Senior Tranche(s) and
the Trustee shall have no responsibility with regard to such Senior Tranche(s). 
As long as the Issuer owns the related Collateral Debt Security, the Issuer
shall not exercise any purchase rights with respect to a Participation or B Note
that is a pari passu interest relative to another Participation or B Note
related to the same mortgage loan; provided, however, that the Collateral
Manager may (in accordance with the Collateral Manager Servicing Standard)
assign such right to third parties to the extent that it is able to do so
pursuant to the terms of the related Underlying Instruments.


SECTION 16.5           REPRESENTATIONS AND WARRANTIES RELATED TO SUBSEQUENT
COLLATERAL DEBT SECURITIES.


(A)      IF THE COLLATERAL DEBT SECURITY IS A SUBSEQUENT COLLATERAL DEBT
SECURITY, UPON THE ACQUISITION OF SUCH SUBSEQUENT COLLATERAL DEBT SECURITY BY
THE ISSUER, THE RELATED SELLER HAS MADE OR ASSIGNED TO THE ISSUER THE FOLLOWING:

(I)           (A) REPRESENTATIONS AND WARRANTIES IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND WARRANTIES SET FORTH AS
SCHEDULE H WITH RESPECT TO THE UNDERLYING TERM LOAN AND THE UNDERLYING MORTGAGED
PROPERTY (EXCEPT WITH RESPECT TO MEZZANINE LOANS) AND (B) REPRESENTATIONS AND
WARRANTIES REGARDING GOOD TITLE, NO LIENS, NO MODIFICATIONS, NO DEFAULTS AND
VALID ASSIGNMENT WITH RESPECT TO THE LOAN ITSELF; AND

(II)          IN THE CASE OF A B NOTE, THE REPRESENTATIONS AND WARRANTIES IN
FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND WARRANTIES
SET FORTH AS SCHEDULE I WITH RESPECT TO SUCH B NOTE;

(III)         IN THE CASE OF A PARTICIPATION, THE REPRESENTATIONS AND WARRANTIES
IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH AS SCHEDULE J WITH RESPECT TO SUCH PARTICIPATION;

(IV)        IN THE CASE OF A MEZZANINE LOAN, THE REPRESENTATIONS AND WARRANTIES
IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH AS SCHEDULE K WITH RESPECT TO SUCH MEZZANINE LOAN;

257


--------------------------------------------------------------------------------




(V)         IN THE CASE OF A PREFERRED EQUITY SECURITY, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE M WITH RESPECT TO SUCH PREFERRED EQUITY
SECURITY;

(VI)        IN THE CASE OF A CMBS SECURITY, THE REPRESENTATIONS AND WARRANTIES
IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH CMBS SECURITY;

(VII)       IN THE CASE OF A CRE CDO SECURITY, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH CRE CDO SECURITY;

(VIII)      IN THE CASE OF A RAKE BOND, THE REPRESENTATIONS AND WARRANTIES IN
FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS AND WARRANTIES
SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH RAKE BOND;

(IX)         IN THE CASE OF COLLATERAL DEBT SECURITIES COLLATERALIZED BY
HEALTHCARE PROPERTIES (INCLUDING SKILLED NURSING FACILITIES), THE
REPRESENTATIONS AND WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH AS SCHEDULE N WITH RESPECT TO SUCH
SECURITIES COLLATERALIZED BY HEALTHCARE PROPERTIES (INCLUDING SKILLED NURSING
FACILITIES);

(X)          IN THE CASE OF A REIT DEBT SECURITY, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE L WITH RESPECT TO SUCH REIT DEBT SECURITY;
AND

(XI)         IN THE CASE OF A CREDIT TENANT LEASE LOAN, THE REPRESENTATIONS AND
WARRANTIES IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH AS SCHEDULE R WITH RESPECT TO SUCH CREDIT TENANT LEASE
LOAN.


(B)      THE REPRESENTATIONS AND WARRANTIES IN SECTION 16.5(A) WITH RESPECT TO
THE ACQUISITION OF A SUBSEQUENT COLLATERAL DEBT SECURITY MAY BE SUBJECT TO ANY
MODIFICATION, LIMITATION OR QUALIFICATION THAT THE COLLATERAL MANAGER DETERMINES
TO BE ACCEPTABLE IN ACCORDANCE WITH THE COLLATERAL MANAGER SERVICING STANDARD;
PROVIDED THAT THE COLLATERAL MANAGER WILL PROVIDE EACH RATING AGENCY WITH A
REPORT ATTACHED TO EACH MONTHLY REPORT IDENTIFYING EACH SUCH MODIFICATION,
EXCEPTION, LIMITATION OR QUALIFICATION RECEIVED WITH RESPECT TO THE ACQUISITION
OF ANY SUBSEQUENT COLLATERAL DEBT SECURITY DURING THE PERIOD COVERED BY THE
MONTHLY REPORT, WHICH REPORT MAY CONTAIN EXPLANATIONS BY THE COLLATERAL MANAGER
AS TO ITS DETERMINATIONS.


(C)      THE ISSUER SHALL OBTAIN A COVENANT FROM THE PERSON MAKING ANY
REPRESENTATION OR WARRANTY TO THE ISSUER PURSUANT TO SECTION 16.5(A) THAT SUCH
PERSON SHALL REPURCHASE THE RELATED COLLATERAL DEBT SECURITY IF ANY SUCH
REPRESENTATION OR WARRANTY IS BREACHED (BUT ONLY AFTER THE EXPIRATION OF ANY
PERMITTED CURE PERIODS AND FAILURE TO CURE SUCH BREACH).  THE PURCHASE PRICE FOR
ANY COLLATERAL DEBT SECURITY REPURCHASED (THE “REPURCHASE PRICE”) SHALL BE A
PRICE EQUAL TO THE SUM OF THE FOLLOWING (IN EACH CASE, WITHOUT DUPLICATION) AS
OF THE DATE OF SUCH REPURCHASE: (I) THE OUTSTANDING PRINCIPAL AMOUNT THEREOF,
PLUS (II) ACCRUED AND UNPAID INTEREST ON SUCH COLLATERAL DEBT SECURITY, PLUS
(III) ANY UNREIMBURSED ADVANCES,

258


--------------------------------------------------------------------------------





PLUS (IV) ACCRUED AND UNPAID INTEREST ON ADVANCES ON THE COLLATERAL DEBT
SECURITY, PLUS (V) ANY REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED
TO, THE COST OF ANY ENFORCEMENT ACTION, INCURRED BY THE ISSUER OR THE TRUSTEE IN
CONNECTION WITH ANY SUCH PURCHASE BY A SELLER).


SECTION 16.6           OPERATING ADVISOR; ADDITIONAL DEBT.

If the Issuer, as holder of a B Note, a Participation, Preferred Equity Security
or a Mezzanine Loan, has the right pursuant to the related Underlying
Instruments to appoint the operating advisor, directing holder or Person serving
a similar function under the Underlying Instruments, each of the Issuer, the
Trustee and the Collateral Manager shall take such actions as are reasonably
necessary to appoint the Collateral Manager to such position.  If the Issuer, as
holder of a B Note, a Participation or a Mezzanine Loan, has the right pursuant
to the related Underlying Instruments to consent to the related borrower
incurring any additional debt, such consent will be subject to satisfaction of
the Rating Agency Condition.

259


--------------------------------------------------------------------------------




ARTICLE 17


ADVANCING AGENT


SECTION 17.1           LIABILITY OF THE ADVANCING AGENT.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing
Agent.  The Advancing Agent shall promptly provide notice to the Issuer, the
Co-Issuer, the Collateral Manager, each Hedge Counterparty and the Trustee of
(i) any voluntary or involuntary proceeding or petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereinafter in effect, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Advancing Agent or for a substantial part of its assets and (iii) any
general assignment made by the Advancing Agent for the benefit of its creditors.


SECTION 17.2           MERGER OR CONSOLIDATION OF THE ADVANCING AGENT.


(A)      THE ADVANCING AGENT WILL KEEP IN FULL EFFECT ITS EXISTENCE, RIGHTS AND
FRANCHISES AS A CORPORATION UNDER THE LAWS OF THE JURISDICTION IN WHICH IT WAS
FORMED, AND WILL OBTAIN AND PRESERVE ITS QUALIFICATION TO DO BUSINESS AS A
FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS OR SHALL
BE NECESSARY TO PROTECT THE VALIDITY AND ENFORCEABILITY OF THIS INDENTURE TO
PERFORM ITS DUTIES UNDER THIS INDENTURE.


(B)      ANY PERSON INTO WHICH THE ADVANCING AGENT MAY BE MERGED OR
CONSOLIDATED, OR ANY CORPORATION RESULTING FROM ANY MERGER OR CONSOLIDATION TO
WHICH THE ADVANCING AGENT SHALL BE A PARTY, OR ANY PERSON SUCCEEDING TO THE
BUSINESS OF THE ADVANCING AGENT SHALL BE THE SUCCESSOR OF THE ADVANCING AGENT,
HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF ANY OF THE PARTIES HERETO, ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING (IT BEING UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT THE
CONSUMMATION OF ANY SUCH TRANSACTION BY THE ADVANCING AGENT SHALL HAVE NO EFFECT
ON THE TRUSTEE’S OBLIGATIONS UNDER SECTION 10.10, WHICH OBLIGATIONS SHALL
CONTINUE PURSUANT TO THE TERMS OF SECTION 10.10).


SECTION 17.3           LIMITATION ON LIABILITY OF THE ADVANCING AGENT AND
OTHERS.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and

260


--------------------------------------------------------------------------------




submitted by any Person respecting any matters arising hereunder. The Advancing
Agent and any director, officer, employee or agent of the Advancing Agent shall
be indemnified by the Issuer pursuant to the priorities set forth in Section
11.1(a) and held harmless against any loss, liability or expense incurred in
connection with any legal action relating to this Indenture or the Notes, other
than any loss, liability or expense (i) specifically required to be borne by the
Advancing Agent pursuant to the terms hereof or otherwise incidental to the
performance of obligations and duties hereunder (except as any such loss,
liability or expense shall be otherwise reimbursable pursuant to this
Indenture); or (ii) incurred by reason of any breach of a representation,
warranty or covenant made herein, any misfeasance, bad faith or negligence by
the Advancing Agent in the performance of or negligent disregard of, obligations
or duties hereunder or any violation of any state or federal securities law.


SECTION 17.4           REPRESENTATIONS AND WARRANTIES OF THE ADVANCING AGENT.

The Advancing Agent represents and warrants that:


(A)      THE ADVANCING AGENT (I) HAS BEEN DULY ORGANIZED, IS VALIDLY EXISTING
AND IS IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, (II) HAS FULL
POWER AND AUTHORITY TO OWN THE ADVANCING AGENT’S ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, AND (III) IS DULY QUALIFIED AND IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE THE ADVANCING AGENT’S
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF THE ADVANCING AGENT’S BUSINESS
REQUIRES, OR THE PERFORMANCE OF THIS INDENTURE WOULD REQUIRE, SUCH
QUALIFICATION, EXCEPT FOR FAILURES TO BE SO QUALIFIED THAT WOULD NOT IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR
FINANCIAL CONDITION OF THE ADVANCING AGENT OR THE ABILITY OF THE ADVANCING AGENT
TO PERFORM ITS OBLIGATIONS UNDER, OR ON THE VALIDITY OR ENFORCEABILITY OF, THE
PROVISIONS OF THIS INDENTURE APPLICABLE TO THE ADVANCING AGENT;


(B)      THE ADVANCING AGENT HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM THIS INDENTURE; THIS INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE ADVANCING AGENT AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE ADVANCING AGENT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE
TERMS HEREOF, EXCEPT THAT THE ENFORCEABILITY HEREOF MAY BE SUBJECT TO (I)
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR
HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS AND (II) GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW);


(C)      NEITHER THE EXECUTION AND DELIVERY OF THIS INDENTURE NOR THE
PERFORMANCE BY THE ADVANCING AGENT OF ITS DUTIES HEREUNDER CONFLICTS WITH OR
WILL VIOLATE OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTES A DEFAULT UNDER: (I) THE CERTIFICATE OF FORMATION
AND LIMITED LIABILITY COMPANY AGREEMENT OF THE ADVANCING AGENT, (II) THE TERMS
OF ANY INDENTURE, CONTRACT, LEASE, MORTGAGE, DEED OF TRUST, NOTE AGREEMENT OR
OTHER EVIDENCE OF INDEBTEDNESS OR OTHER AGREEMENT, OBLIGATION, CONDITION,
COVENANT OR INSTRUMENT TO WHICH THE ADVANCING AGENT IS A PARTY OR IS BOUND,
(III) ANY LAW, DECREE, ORDER, RULE OR REGULATION APPLICABLE TO THE ADVANCING
AGENT OF ANY COURT OR REGULATORY, ADMINISTRATIVE OR GOVERNMENTAL AGENCY, BODY OR
AUTHORITY OR ARBITRATOR HAVING JURISDICTION OVER THE ADVANCING AGENT OR ITS
PROPERTIES, AND WHICH WOULD HAVE, IN THE CASE OF ANY OF (I), (II) OR (III) OF
THIS

261


--------------------------------------------------------------------------------





SUBSECTION (C), EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR FINANCIAL CONDITION OF THE
ADVANCING AGENT OR THE ABILITY OF THE ADVANCING AGENT TO PERFORM ITS OBLIGATIONS
UNDER THIS INDENTURE;


(D)      NO LITIGATION IS PENDING OR, TO THE BEST OF THE ADVANCING AGENT’S
KNOWLEDGE, THREATENED, AGAINST THE ADVANCING AGENT THAT WOULD MATERIALLY AND
ADVERSELY AFFECT THE EXECUTION, DELIVERY OR ENFORCEABILITY OF THIS INDENTURE OR
THE ABILITY OF THE ADVANCING AGENT TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
INDENTURE IN ACCORDANCE WITH THE TERMS HEREOF; AND


(E)      NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF OR DECLARATION OR
FILING WITH ANY GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY OR COURT OR OTHER
PERSON IS REQUIRED FOR THE PERFORMANCE BY THE ADVANCING AGENT OF ITS DUTIES
HEREUNDER, EXCEPT SUCH AS HAVE BEEN DULY MADE OR OBTAINED.


SECTION 17.5           RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


(A)      NO RESIGNATION OR REMOVAL OF THE ADVANCING AGENT AND NO APPOINTMENT OF
A SUCCESSOR ADVANCING AGENT PURSUANT TO THIS ARTICLE 17 SHALL BECOME EFFECTIVE
UNTIL THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR ADVANCING AGENT UNDER
SECTION 17.6.


(B)      THE ADVANCING AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO THE ISSUER, THE CO-ISSUER, THE TRUSTEE, THE COLLATERAL MANAGER, EACH
HEDGE COUNTERPARTY, THE NOTEHOLDERS AND EACH RATING AGENCY.


(C)      THE ADVANCING AGENT MAY BE REMOVED AT ANY TIME BY ACT OF 66 2/3% OF THE
PREFERRED SHARES UPON WRITTEN NOTICE DELIVERED TO THE TRUSTEE AND TO THE ISSUER
AND THE CO-ISSUER.


(D)      IF THE ADVANCING AGENT FAILS TO MAKE AN INTEREST ADVANCE REQUIRED BY
THIS INDENTURE WITH RESPECT TO A DISTRIBUTION DATE, THE TRUSTEE, IN ITS CAPACITY
AS BACK-UP ADVANCING AGENT, SHALL BE REQUIRED TO MAKE SUCH INTEREST ADVANCE AND
SHALL BE ENTITLED TO RECEIVE, IN CONSIDERATION THEREOF, THE ADVANCING AGENT FEE
(IN LIEU OF THE BACK-UP ADVANCING FEE) IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS.


(E)      IN ADDITION, IF THE ADVANCING AGENT SHALL HAVE FAILED, ON MORE THAN TWO
OCCASIONS PRIOR TO DATE ON WHICH NO CLASS A NOTES OR CLASS B NOTES REMAIN
OUTSTANDING, TO MAKE AN INTEREST ADVANCE REQUIRED BY THIS INDENTURE, WHICH
FAILURE, IN EACH CASE, IS NOT CURED BY THE REMITTANCE OF THE AMOUNT OF SUCH
INTEREST ADVANCE BY THE ADVANCING AGENT TO THE TRUSTEE WITHIN THIRTY (30) DAYS
OF SUCH FAILURE, SUCH ADVANCING AGENT SHALL BE DEEMED TO HAVE AUTOMATICALLY (AND
WITHOUT THE NEED FOR ANY ACT ON THE PART OF ANY PERSON) RESIGNED AS AN ADVANCING
AGENT HEREUNDER AND THE TRUSTEE SHALL AUTOMATICALLY (AND WITHOUT THE NEED FOR
ANY ACT ON THE PART OF ANY PERSON) ASSUME THE CAPACITY OF THE SUCCESSOR
ADVANCING AGENT HEREUNDER.  THEREAFTER, THE TRUSTEE SHALL BE ENTITLED TO
RECEIVE, IN CONSIDERATION OF BECOMING THE SUCCESSOR ADVANCING AGENT, THE
ADVANCING AGENT FEE (FOR SO LONG AS THE TRUSTEE ACTS AS SUCCESSOR ADVANCING
AGENT) IN LIEU OF THE BACKUP ADVANCING AGENT FEE IN ACCORDANCE WITH THE PRIORITY
OF PAYMENTS.

262


--------------------------------------------------------------------------------





(F)       IF THE ADVANCING AGENT SHALL RESIGN OR BE REMOVED, UPON RECEIVING SUCH
NOTICE OF RESIGNATION OR REMOVAL, THE ISSUER AND THE CO-ISSUER SHALL PROMPTLY
APPOINT A SUCCESSOR ADVANCING AGENT BY WRITTEN INSTRUMENT, IN DUPLICATE,
EXECUTED BY AN AUTHORIZED OFFICER OF THE ISSUER AND AN AUTHORIZED OFFICER OF THE
CO-ISSUER, ONE COPY OF WHICH SHALL BE DELIVERED TO THE ADVANCING AGENT SO
RESIGNING AND ONE COPY TO THE SUCCESSOR ADVANCING AGENT, TOGETHER WITH A COPY TO
EACH NOTEHOLDER, THE TRUSTEE, EACH HEDGE COUNTERPARTY AND THE COLLATERAL
MANAGER; PROVIDED THAT SUCH SUCCESSOR ADVANCING AGENT SHALL BE APPOINTED ONLY
SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION AND UPON THE WRITTEN
CONSENT OF A MAJORITY OF THE PREFERRED SHARES.  IF NO SUCCESSOR ADVANCING AGENT
SHALL HAVE BEEN APPOINTED AND AN INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR
ADVANCING AGENT SHALL NOT HAVE BEEN DELIVERED TO THE ADVANCING AGENT WITHIN
THIRTY (30) DAYS AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION, THE RESIGNING
ADVANCING AGENT, THE TRUSTEE OR ANY PREFERRED SHAREHOLDER, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED, MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR ADVANCING AGENT.


(G)      THE ISSUER AND THE CO-ISSUER SHALL GIVE PROMPT NOTICE OF EACH
RESIGNATION AND EACH REMOVAL OF THE ADVANCING AGENT AND EACH APPOINTMENT OF A
SUCCESSOR ADVANCING AGENT BY MAILING WRITTEN NOTICE OF SUCH EVENT BY FIRST CLASS
MAIL, POSTAGE PREPAID, TO EACH RATING AGENCY, EACH HEDGE COUNTERPARTY AND TO THE
HOLDERS OF THE NOTES AS THEIR NAMES AND ADDRESSES APPEAR IN THE NOTES REGISTER.


(H)      NO RESIGNATION OR REMOVAL OF THE ADVANCING AGENT AND NO APPOINTMENT OF
A SUCCESSOR ADVANCING AGENT SHALL BECOME EFFECTIVE UNTIL THE ACCEPTANCE OF
APPOINTMENT BY THE SUCCESSOR ADVANCING AGENT.


SECTION 17.6           ACCEPTANCE OF APPOINTMENT BY SUCCESSOR ADVANCING AGENT.


(A)      EVERY SUCCESSOR ADVANCING AGENT APPOINTED HEREUNDER SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER TO THE ISSUER, THE CO-ISSUER, EACH HEDGE COUNTERPARTY,
THE COLLATERAL MANAGER, THE TRUSTEE AND THE RETIRING ADVANCING AGENT AN
INSTRUMENT ACCEPTING SUCH APPOINTMENT.  UPON DELIVERY OF THE REQUIRED
INSTRUMENTS, THE RESIGNATION OR REMOVAL OF THE RETIRING ADVANCING AGENT SHALL
BECOME EFFECTIVE AND SUCH SUCCESSOR ADVANCING AGENT, WITHOUT ANY FURTHER ACT,
DEED OR CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS,
DUTIES AND OBLIGATIONS OF THE RETIRING ADVANCING AGENT.


(B)      NO APPOINTMENT OF A SUCCESSOR ADVANCING AGENT SHALL BECOME EFFECTIVE
UNLESS EACH RATING AGENCY HAS CONFIRMED IN WRITING THAT THE EMPLOYMENT OF SUCH
SUCCESSOR WOULD NOT ADVERSELY AFFECT THE RATING ON THE NOTES.

263


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

Executed as a Deed

 

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2006-1,
LTD., as Issuer

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2006-1
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, solely as Trustee, Paying Agent,
Calculation Agent, Transfer Agent, Custodial Securities Intermediary, Backup
Advancing Agent and Notes Registrar and not in its individual capacity

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




 

GKK LIQUIDITY LLC, as Advancing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------